Name: Regulation (EU) No 374/2014 of the European Parliament and of the Council of 16 April 2014 on the reduction or elimination of customs duties on goods originating in Ukraine
 Type: Regulation
 Subject Matter: international trade;  trade;  European construction;  trade policy;  tariff policy;  Europe
 Date Published: nan

 22.4.2014 EN Official Journal of the European Union L 118/1 REGULATION (EU) No 374/2014 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 16 April 2014 on the reduction or elimination of customs duties on goods originating in Ukraine THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure, Whereas: (1) Ukraine is a priority partner country within the European Neighbourhood Policy and the Eastern Partnership. The Union has been seeking an increasingly close relationship with Ukraine going beyond mere bilateral cooperation, encompassing gradual progress towards political association and economic integration. In this respect, an Association Agreement between the European Union and its Member States, of the one part, and Ukraine, of the other part (the Association Agreement) was negotiated in 2007-2011, including a Deep and Comprehensive Free Trade Area (DCFTA), and was initialed by both parties on 30 March 2012. Pursuant to the provisions of the DCFTA, the Union and Ukraine are to establish a free trade area over a transitional period of a maximum of 10 years, starting from the entry into force of the Association Agreement, in accordance with Article XXIV of the General Agreement on Tariffs and Trade 1994. (2) In view of the unprecedented security, political and economic challenges faced by Ukraine, and in order to support its economy, it is appropriate not to await the entry into force of the Association Agreement's provisions on DCFTA, but to anticipate its implementation by means of autonomous trade preferences and to start unilaterally the reduction or elimination of Union customs duties on goods originating in Ukraine, in accordance with the Schedule of concessions set out in Annex IA to the Association Agreement. (3) In order to prevent any risk of fraud, the entitlement to benefit from autonomous trade preferences should be conditional on compliance by Ukraine with the relevant rules of origin of products and the procedures related thereto, as well as on its involvement in effective administrative cooperation with the Union. Moreover, Ukraine should abstain from introducing new duties or charges having equivalent effect or new quantitative restrictions or measures having equivalent effect for imports originating in the Union, or from increasing existing levels of duties or charges or from introducing any other restrictions. (4) It is necessary to provide for the reintroduction of normal Common Customs Tariff duties for any products which cause, or threaten to cause, serious difficulties to Union producers of like or directly competing products, subject to an investigation by the Commission. (5) In the event of failure to comply with any of the conditions laid down in this Regulation, implementing powers should be conferred on the Commission to suspend temporarily in whole or in part the preferential arrangements. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (1). (6) This Regulation is to be applied until Title IV (trade and trade-related matters) of the Association Agreement enters into force or, where appropriate, is applied provisionally, and until 1 November 2014 at the latest. (7) In view of the urgency of the matter, it is important to apply an exception to the eight-week period referred to in Article 4 of Protocol No 1 on the role of national Parliaments in the European Union, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, HAVE ADOPTED THIS REGULATION: Article 1 Preferential arrangements Customs duties on goods originating in Ukraine shall be reduced or eliminated in accordance with Annex I. Article 2 Conditions for entitlement to the preferential arrangements Entitlement to benefit from the preferential arrangements introduced by Article 1 shall be subject to: (a) compliance with the rules of origin of products and the procedures related thereto as provided for in Title IV, Chapter 2, section 2 of Commission Regulation (EEC) No 2454/93 (2); (b) compliance with the methods of administrative cooperation provided for in Articles 121 and 122 of Regulation (EEC) No 2454/93; (c) participation by Ukraine in effective administrative cooperation with the Union in order to prevent any risk of fraud; (d) abstention by Ukraine from introducing new duties or charges having equivalent effect and new quantitative restrictions or measures having equivalent effect for imports originating in the Union, or from increasing existing levels of duties or charges or from introducing any other restrictions from 23 April 2014. Article 3 Access to tariff quotas 1. The products listed in Annexes II and III shall be admitted for import into the Union within the limits of Union tariff quotas as set out in those Annexes. 2. The tariff quotas referred to in paragraph 1 of this Article shall be administered by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93, with the exception of the tariff quotas for specific agricultural products referred to in Annex III to this Regulation. 3. Tariff quotas for specific agricultural products referred to in Annex III to this Regulation shall be administered by the Commission pursuant to the rules laid down in accordance with Article 184 of Regulation (EU) No 1308/2013 of the European Parliament and of the Council (3). Article 4 Temporary suspension Where it finds that there is sufficient evidence of failure to comply with the conditions set out in Article 2, the Commission may adopt implementing acts in order to suspend temporarily in whole or in part the preferential arrangements provided for in this Regulation. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 6(2). Article 5 Safeguard clause Where imports of a product originating in Ukraine and included in Annex I to this Regulation cause or threaten to cause serious difficulties to Union producers of like or directly competing products, the Commission may reintroduce the normal Common Customs Tariff duties with regard to such imports subject to the conditions and in accordance with the procedures laid down in Articles 11 and 11a of Council Regulation (EC) No 55/2008 (4) which shall apply mutatis mutandis. Article 6 Committee procedure 1. For the implementation of Article 3(2) and Article 4 of this Regulation, the Commission shall be assisted by the Customs Code Committee established by Article 248a of Council Regulation (EEC) No 2913/92 (5). That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 7 Entry into force and application This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply until Title IV of the Association Agreement enters into force or, where appropriate, is applied provisionally, and until 1 November 2014 at the latest. The Commission shall publish in the Official Journal of the European Union a notice in the event that this Regulation ceases to apply before that date. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 16 April 2014. For the European Parliament The President Martin SCHULZ For the Council The President Dimitris KOURKOULAS (1) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (2) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1). (3) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). (4) Council Regulation (EC) No 55/2008 of 21 January 2008 introducing autonomous trade preferences for the Republic of Moldova and amending Regulation (EC) No 980/2005 and Commission Decision 2005/924/EC (OJ L 20, 24.1.2008, p. 1). (5) Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (OJ L 302, 19.10.1992, p. 1). ANNEX I Tariff schedules of EU CN 2008 Description Base rate Staging category I SECTION I  LIVE ANIMALS; ANIMAL PRODUCTS 01 CHAPTER 1  LIVE ANIMALS 0101 Live horses, asses, mules and hinnies 0101 10  Pure-bred breeding animals 0101 10 10   Horses Free 0 0101 10 90   Other 7,7 0 0101 90  Other   Horses 0101 90 11    For slaughter Free 0 0101 90 19    Other 11,5 0 0101 90 30   Asses 7,7 0 0101 90 90   Mules and hinnies 10,9 0 0102 Live bovine animals 0102 10  Pure-bred breeding animals 0102 10 10   Heifers (female bovines that have never calved) Free 0 0102 10 30   Cows Free 0 0102 10 90   Other Free 0 0102 90  Other   Domestic species 0102 90 05    Of a weight not exceeding 80 kg 10,2 + 93,1 EUR/100 kg/net 0    Of a weight exceeding 80 kg but not exceeding 160 kg 0102 90 21     For slaughter 10,2 + 93,1 EUR/100 kg/net 0 0102 90 29     Other 10,2 + 93,1 EUR/100 kg/net 0    Of a weight exceeding 160 kg but not exceeding 300 kg 0102 90 41     For slaughter 10,2 + 93,1 EUR/100 kg/net 0 0102 90 49     Other 10,2 + 93,1 EUR/100 kg/net 0    Of a weight exceeding 300 kg     Heifers (female bovines that have never calved) 0102 90 51      For slaughter 10,2 + 93,1 EUR/100 kg/net 0 0102 90 59      Other 10,2 + 93,1 EUR/100 kg/net 0     Cows 0102 90 61      For slaughter 10,2 + 93,1 EUR/100 kg/net 0 0102 90 69      Other 10,2 + 93,1 EUR/100 kg/net 0     Other 0102 90 71      For slaughter 10,2 + 93,1 EUR/100 kg/net 0 0102 90 79      Other 10,2 + 93,1 EUR/100 kg/net 0 0102 90 90   Other Free 0 0103 Live swine 0103 10 00  Pure-bred breeding animals Free 0  Other 0103 91   Weighing less than 50 kg 0103 91 10    Domestic species 41,2 EUR/100 kg/net 0 0103 91 90    Other Free 0 0103 92   Weighing 50 kg or more    Domestic species 0103 92 11     Sows having farrowed at least once, of a weight of not less than 160 kg 35,1 EUR/100 kg/net 0 0103 92 19     Other 41,2 EUR/100 kg/net 0 0103 92 90    Other Free 0 0104 Live sheep and goats 0104 10  Sheep 0104 10 10   Pure-bred breeding animals Free 0   Other 0104 10 30    Lambs (up to a year old) 80,5 EUR/100 kg/net 0 0104 10 80    Other 80,5 EUR/100 kg/net 0 0104 20  Goats 0104 20 10   Pure-bred breeding animals 3,2 0 0104 20 90   Other 80,5 EUR/100 kg/net 0 0105 Live poultry, that is to say, fowls of the species Gallus domesticus, ducks, geese, turkeys and guinea fowls  Weighing not more than 185 g 0105 11   Fowls of the species Gallus domesticus    Grandparent and parent female chicks 0105 11 11     Laying stocks 52 EUR/1 000 p/st 0 0105 11 19     Other 52 EUR/1 000 p/st 0    Other 0105 11 91     Laying stocks 52 EUR/1 000 p/st 0 0105 11 99     Other 52 EUR/1 000 p/st 0 0105 12 00   Turkeys 152 EUR/1 000 p/st 0 0105 19   Other 0105 19 20    Geese 152 EUR/1 000 p/st 0 0105 19 90    Ducks and guinea fowls 52 EUR/1 000 p/st 0  Other 0105 94 00   Fowls of the species Gallus domesticus 20,9 EUR/100 kg/net 0 0105 99   Other 0105 99 10    Ducks 32,3 EUR/100 kg/net 0 0105 99 20    Geese 31,6 EUR/100 kg/net 0 0105 99 30    Turkeys 23,8 EUR/100 kg/net 0 0105 99 50    Guinea fowls 34,5 EUR/100 kg/net 0 0106 Other live animals  Mammals 0106 11 00   Primates Free 0 0106 12 00   Whales, dolphins and porpoises (mammals of the order Cetacea); manatees and dugongs (mammals of the order Sirenia) Free 0 0106 19   Other 0106 19 10    Domestic rabbits 3,8 0 0106 19 90    Other Free 0 0106 20 00  Reptiles (including snakes and turtles) Free 0  Birds 0106 31 00   Birds of prey Free 0 0106 32 00   Psittaciformes (including parrots, parakeets, macaws and cockatoos) Free 0 0106 39   Other 0106 39 10    Pigeons 6,4 0 0106 39 90    Other Free 0 0106 90 00  Other Free 0 02 CHAPTER 2  MEAT AND EDIBLE MEAT OFFAL 0201 Meat of bovine animals, fresh or chilled 0201 10 00  Carcases and half-carcases 12,8 + 176,8 EUR/100 kg/net TRQ_Beef (12 000 t expressed in net weight) 0201 20  Other cuts with bone in 0201 20 20   Compensated quarters 12,8 + 176,8 EUR/100 kg/net TRQ_Beef (12 000 t expressed in net weight) 0201 20 30   Unseparated or separated forequarters 12,8 + 141,4 EUR/100 kg/net TRQ_Beef (12 000 t expressed in net weight) 0201 20 50   Unseparated or separated hindquarters 12,8 + 212,2 EUR/100 kg/net TRQ_Beef (12 000 t expressed in net weight) 0201 20 90   Other 12,8 + 265,2 EUR/100 kg/net TRQ_Beef (12 000 t expressed in net weight) 0201 30 00  Boneless 12,8 + 303,4 EUR/100 kg/net TRQ_Beef (12 000 t expressed in net weight) 0202 Meat of bovine animals, frozen 0202 10 00  Carcases and half-carcases 12,8 + 176,8 EUR/100 kg/net TRQ_Beef (12 000 t expressed in net weight) 0202 20  Other cuts with bone in 0202 20 10   Compensated quarters 12,8 + 176,8 EUR/100 kg/net TRQ_Beef (12 000 t expressed in net weight) 0202 20 30   Unseparated or separated forequarters 12,8 + 141,4 EUR/100 kg/net TRQ_Beef (12 000 t expressed in net weight) 0202 20 50   Unseparated or separated hindquarters 12,8 + 221,1 EUR/100 kg/net TRQ_Beef (12 000 t expressed in net weight) 0202 20 90   Other 12,8 + 265,3 EUR/100 kg/net TRQ_Beef (12 000 t expressed in net weight) 0202 30  Boneless 0202 30 10   Forequarters, whole or cut into a maximum of five pieces, each quarter being in a single block; compensated quarters in two blocks, one of which contains the forequarter, whole or cut into a maximum of five pieces, and the other, the hindquarter, excluding the tenderloin, in one piece 12,8 + 221,1 EUR/100 kg/net TRQ_Beef (12 000 t expressed in net weight) 0202 30 50   Crop, chuck and blade and brisket cuts 12,8 + 221,1 EUR/100 kg/net TRQ_Beef (12 000 t expressed in net weight) 0202 30 90   Other 12,8 + 304,1 EUR/100 kg/net TRQ_Beef (12 000 t expressed in net weight) 0203 Meat of swine, fresh, chilled or frozen  Fresh or chilled 0203 11   Carcases and half-carcases 0203 11 10    Of domestic swine 53,6 EUR/100 kg/net TRQ_Pork (20 000 t expressed in net weight) + TRQ Pork additional (20 000 t expressed in net weight) 0203 11 90    Other Free 0 0203 12   Hams, shoulders and cuts thereof, with bone in    Of domestic swine 0203 12 11     Hams and cuts thereof 77,8 EUR/100 kg/net TRQ_Pork (20 000 t expressed in net weight) 0203 12 19     Shoulders and cuts thereof 60,1 EUR/100 kg/net TRQ_Pork (20 000 t expressed in net weight) + TRQ Pork additional (20 000 t expressed in net weight) 0203 12 90    Other Free 0 0203 19   Other    Of domestic swine 0203 19 11     Fore-ends and cuts thereof 60,1 EUR/100 kg/net TRQ_Pork (20 000 t expressed in net weight) + TRQ Pork additional (20 000 t expressed in net weight) 0203 19 13     Loins and cuts thereof, with bone in 86,9 EUR/100 kg/net TRQ_Pork (20 000 t expressed in net weight) 0203 19 15     Bellies (streaky) and cuts thereof 46,7 EUR/100 kg/net TRQ_Pork (20 000 t expressed in net weight) + TRQ Pork additional (20 000 t expressed in net weight)     Other 0203 19 55      Boneless 86,9 EUR/100 kg/net TRQ_Pork (20 000 t expressed in net weight) 0203 19 59      Other 86,9 EUR/100 kg/net TRQ_Pork (20 000 t expressed in net weight) + TRQ Pork additional (20 000 t expressed in net weight) 0203 19 90    Other Free 0  Frozen 0203 21   Carcases and half-carcases 0203 21 10    Of domestic swine 53,6 EUR/100 kg/net TRQ_Pork (20 000 t expressed in net weight) + TRQ Pork additional (20 000 t expressed in net weight) 0203 21 90    Other Free 0 0203 22   Hams, shoulders and cuts thereof, with bone in    Of domestic swine 0203 22 11     Hams and cuts thereof 77,8 EUR/100 kg/net TRQ_Pork (20 000 t expressed in net weight) 0203 22 19     Shoulders and cuts thereof 60,1 EUR/100 kg/net TRQ_Pork (20 000 t expressed in net weight) + TRQ Pork additional (20 000 t expressed in net weight) 0203 22 90    Other Free 0 0203 29   Other    Of domestic swine 0203 29 11     Fore-ends and cuts thereof 60,1 EUR/100 kg/net TRQ_Pork (20 000 t expressed in net weight) + TRQ Pork additional (20 000 t expressed in net weight) 0203 29 13     Loins and cuts thereof, with bone in 86,9 EUR/100 kg/net TRQ_Pork (20 000 t expressed in net weight) 0203 29 15     Bellies (streaky) and cuts thereof 46,7 EUR/100 kg/net TRQ_Pork (20 000 t expressed in net weight) + TRQ Pork additional (20 000 t expressed in net weight)     Other 0203 29 55      Boneless 86,9 EUR/100 kg/net TRQ_Pork (20 000 t expressed in net weight) 0203 29 59      Other 86,9 EUR/100 kg/net TRQ_Pork (20 000 t expressed in net weight) + TRQ Pork additional (20 000 t expressed in net weight) 0203 29 90    Other Free 0 0204 Meat of sheep or goats, fresh, chilled or frozen 0204 10 00  Carcases and half-carcases of lamb, fresh or chilled 12,8 + 171,3 EUR/100 kg/net 0  Other meat of sheep, fresh or chilled 0204 21 00   Carcases and half-carcases 12,8 + 171,3 EUR/100 kg/net 0 0204 22   Other cuts with bone in 0204 22 10    Short forequarters 12,8 + 119,9 EUR/100 kg/net 0 0204 22 30    Chines and/or best ends 12,8 + 188,5 EUR/100 kg/net 0 0204 22 50    Legs 12,8 + 222,7 EUR/100 kg/net TRQ_Sheep (1 500 - 2 250 t expressed in net weight) (1) 0204 22 90    Other 12,8 + 222,7 EUR/100 kg/net TRQ_Sheep (1 500 - 2 250 t expressed in net weight) (1) 0204 23 00   Boneless 12,8 + 311,8 EUR/100 kg/net TRQ_Sheep (1 500 - 2 250 t expressed in net weight) (1) 0204 30 00  Carcases and half-carcases of lamb, frozen 12,8 + 128,8 EUR/100 kg/net 0  Other meat of sheep, frozen 0204 41 00   Carcases and half-carcases 12,8 + 128,8 EUR/100 kg/net 0 0204 42   Other cuts with bone in 0204 42 10    Short forequarters 12,8 + 90,2 EUR/100 kg/net 0 0204 42 30    Chines and/or best ends 12,8 + 141,7 EUR/100 kg/net TRQ_Sheep (1 500 - 2 250 t expressed in net weight) (1) 0204 42 50    Legs 12,8 + 167,5 EUR/100 kg/net TRQ_Sheep (1 500 - 2 250 t expressed in net weight) (1) 0204 42 90    Other 12,8 + 167,5 EUR/100 kg/net TRQ_Sheep (1 500 - 2 250 t expressed in net weight) (1) 0204 43   Boneless 0204 43 10    Of lamb 12,8 + 234,5 EUR/100 kg/net TRQ_Sheep (1 500 - 2 250 t expressed in net weight) (1) 0204 43 90    Other 12,8 + 234,5 EUR/100 kg/net TRQ_Sheep (1 500 - 2 250 t expressed in net weight) (1) 0204 50  Meat of goats   Fresh or chilled 0204 50 11    Carcases and half-carcases 12,8 + 171,3 EUR/100 kg/net 0 0204 50 13    Short forequarters 12,8 + 119,9 EUR/100 kg/net 0 0204 50 15    Chines and/or best ends 12,8 + 188,5 EUR/100 kg/net 0 0204 50 19    Legs 12,8 + 222,7 EUR/100 kg/net 0    Other 0204 50 31     Cuts with bone in 12,8 + 222,7 EUR/100 kg/net 0 0204 50 39     Boneless cuts 12,8 + 311,8 EUR/100 kg/net 0   Frozen 0204 50 51    Carcases and half-carcases 12,8 + 128,8 EUR/100 kg/net 0 0204 50 53    Short forequarters 12,8 + 90,2 EUR/100 kg/net 0 0204 50 55    Chines and/or best ends 12,8 + 141,7 EUR/100 kg/net 0 0204 50 59    Legs 12,8 + 167,5 EUR/100 kg/net 0    Other 0204 50 71     Cuts with bone in 12,8 + 167,5 EUR/100 kg/net 0 0204 50 79     Boneless cuts 12,8 + 234,5 EUR/100 kg/net 0 0205 00 Meat of horses, asses, mules or hinnies, fresh, chilled or frozen 0205 00 20  Fresh or chilled 5,1 0 0205 00 80  Frozen 5,1 0 0206 Edible offal of bovine animals, swine, sheep, goats, horses, asses, mules or hinnies, fresh, chilled or frozen 0206 10  Of bovine animals, fresh or chilled 0206 10 10   For the manufacture of pharmaceutical products Free 0   Other 0206 10 95    Thick skirt and thin skirt 12,8 + 303,4 EUR/100 kg/net 0 0206 10 98    Other Free 0  Of bovine animals, frozen 0206 21 00   Tongues Free 0 0206 22 00   Livers Free 0 0206 29   Other 0206 29 10    For the manufacture of pharmaceutical products Free 0    Other 0206 29 91     Thick skirt and thin skirt 12,8 + 304,1 EUR/100 kg/net 0 0206 29 99     Other Free 0 0206 30 00  Of swine, fresh or chilled Free 0  Of swine, frozen 0206 41 00   Livers Free 0 0206 49 00   Other Free 0 0206 80  Other, fresh or chilled 0206 80 10   For the manufacture of pharmaceutical products Free 0   Other 0206 80 91    Of horses, asses, mules and hinnies 6,4 0 0206 80 99    Of sheep and goats Free 0 0206 90  Other, frozen 0206 90 10   For the manufacture of pharmaceutical products Free 0   Other 0206 90 91    Of horses, asses, mules and hinnies 6,4 0 0206 90 99    Of sheep and goats Free 0 0207 Meat and edible offal, of the poultry of heading 0105, fresh, chilled or frozen  Of fowls of the species Gallus domesticus 0207 11   Not cut in pieces, fresh or chilled 0207 11 10    Plucked and gutted, with heads and feet, known as 83 % chickens 26,2 EUR/100 kg/net 0 0207 11 30    Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as 70 % chickens 29,9 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 11 90    Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as 65 % chickens, or otherwise presented 32,5 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 12   Not cut in pieces, frozen 0207 12 10    Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as 70 % chickens 29,9 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) + TRQ Poultry additional (20 000 t expressed in net weight) 0207 12 90    Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as 65 % chickens, or otherwise presented 32,5 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) + TRQ Poultry additional (20 000 t expressed in net weight) 0207 13   Cuts and offal, fresh or chilled    Cuts 0207 13 10     Boneless 102,4 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1)     With bone in 0207 13 20      Halves or quarters 35,8 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 13 30      Whole wings, with or without tips 26,9 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 13 40      Backs, necks, backs with necks attached, rumps and wing-tips 18,7 EUR/100 kg/net 0 0207 13 50      Breasts and cuts thereof 60,2 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 13 60      Legs and cuts thereof 46,3 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 13 70      Other 100,8 EUR/100 kg/net 0    Offal 0207 13 91     Livers 6,4 0 0207 13 99     Other 18,7 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 14   Cuts and offal, frozen    Cuts 0207 14 10     Boneless 102,4 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1)     With bone in 0207 14 20      Halves or quarters 35,8 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 14 30      Whole wings, with or without tips 26,9 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 14 40      Backs, necks, backs with necks attached, rumps and wing-tips 18,7 EUR/100 kg/net 0 0207 14 50      Breasts and cuts thereof 60,2 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 14 60      Legs and cuts thereof 46,3 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 14 70      Other 100,8 EUR/100 kg/net 0    Offal 0207 14 91     Livers 6,4 0 0207 14 99     Other 18,7 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1)  Of turkeys 0207 24   Not cut in pieces, fresh or chilled 0207 24 10    Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as 80 % turkeys 34 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 24 90    Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as 73 % turkeys, or otherwise presented 37,3 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 25   Not cut in pieces, frozen 0207 25 10    Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as 80 % turkeys 34 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 25 90    Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as 73 % turkeys, or otherwise presented 37,3 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 26   Cuts and offal, fresh or chilled    Cuts 0207 26 10     Boneless 85,1 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1)     With bone in 0207 26 20      Halves or quarters 41 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 26 30      Whole wings, with or without tips 26,9 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 26 40      Backs, necks, backs with necks attached, rumps and wing-tips 18,7 EUR/100 kg/net 0 0207 26 50      Breasts and cuts thereof 67,9 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1)      Legs and cuts thereof 0207 26 60       Drumsticks and cuts of drumsticks 25,5 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 26 70       Other 46 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 26 80      Other 83 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1)    Offal 0207 26 91     Livers 6,4 0 0207 26 99     Other 18,7 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 27   Cuts and offal, frozen    Cuts 0207 27 10     Boneless 85,1 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1)     With bone in 0207 27 20      Halves or quarters 41 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 27 30      Whole wings, with or without tips 26,9 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 27 40      Backs, necks, backs with necks attached, rumps and wing-tips 18,7 EUR/100 kg/net 0 0207 27 50      Breasts and cuts thereof 67,9 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1)      Legs and cuts thereof 0207 27 60       Drumsticks and cuts thereof 25,5 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 27 70       Other 46 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 27 80      Other 83 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1)    Offal 0207 27 91     Livers 6,4 0 0207 27 99     Other 18,7 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1)  Of ducks, geese or guinea fowls 0207 32   Not cut in pieces, fresh or chilled    Of ducks 0207 32 11     Plucked, bled, gutted but not drawn, with heads and feet, known as 85 % ducks 38 EUR/100 kg/net 0 0207 32 15     Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as 70 % ducks 46,2 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 32 19     Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as 63 % ducks, or otherwise presented 51,3 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1)    Of geese 0207 32 51     Plucked, bled, not drawn, with heads and feet, known as 82 % geese 45,1 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 32 59     Plucked and drawn, without heads and feet, with or without hearts and gizzards, known as 75 % geese, or otherwise presented 48,1 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 32 90    Of guinea fowls 49,3 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 33   Not cut in pieces, frozen    Of ducks 0207 33 11     Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as 70 % ducks 46,2 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 33 19     Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as 63 % ducks, or otherwise presented 51,3 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1)    Of geese 0207 33 51     Plucked, bled, not drawn, with heads and feet, known as 82 % geese 45,1 EUR/100 kg/net 0 0207 33 59     Plucked and drawn, without heads and feet, with or without hearts and gizzards, known as 75 % geese, or otherwise presented 48,1 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 33 90    Of guinea fowls 49,3 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 34   Fatty livers, fresh or chilled 0207 34 10    Of geese Free 0 0207 34 90    Of ducks Free 0 0207 35   Other, fresh or chilled    Cuts     Boneless 0207 35 11      Of geese 110,5 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 35 15      Of ducks or guinea fowls 128,3 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1)     With bone in      Halves or quarters 0207 35 21       Of ducks 56,4 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 35 23       Of geese 52,9 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 35 25       Of guinea fowls 54,2 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 35 31      Whole wings, with or without tips 26,9 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 35 41      Backs, necks, backs with necks attached, rumps and wing-tips 18,7 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1)      Breasts and cuts thereof 0207 35 51       Of geese 86,5 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 35 53       Of ducks or guinea fowls 115,5 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1)      Legs and cuts thereof 0207 35 61       Of geese 69,7 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 35 63       Of ducks or guinea fowls 46,3 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 35 71      Goose or duck paletots 66 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 35 79      Other 123,2 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1)    Offal 0207 35 91     Livers, other than fatty livers 6,4 0 0207 35 99     Other 18,7 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 36   Other, frozen    Cuts     Boneless 0207 36 11      Of geese 110,5 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 36 15      Of ducks or guinea fowls 128,3 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1)     With bone in      Halves or quarters 0207 36 21       Of ducks 56,4 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 36 23       Of geese 52,9 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 36 25       Of guinea fowls 54,2 EUR/100 kg/net 0 0207 36 31      Whole wings, with or without tips 26,9 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 36 41      Backs, necks, backs with necks attached, rumps and wing-tips 18,7 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1)      Breasts and cuts thereof 0207 36 51       Of geese 86,5 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 36 53       Of ducks or guinea fowls 115,5 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1)      Legs and cuts thereof 0207 36 61       Of geese 69,7 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 36 63       Of ducks or guinea fowls 46,3 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0207 36 71      Goose or duck paletots 66 EUR/100 kg/net 0 0207 36 79      Other 123,2 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1)    Offal     Livers 0207 36 81      Fatty livers of geese Free 0 0207 36 85      Fatty livers of ducks Free 0 0207 36 89      Other 6,4 0 0207 36 90     Other 18,7 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 0208 Other meat and edible meat offal, fresh, chilled or frozen 0208 10  Of rabbits or hares 0208 10 10   Of domestic rabbits 6,4 0 0208 10 90   Other Free 0 0208 30 00  Of primates 9 0 0208 40  Of whales, dolphins and porpoises (mammals of the order Cetacea); of manatees and dugongs (mammals of the order Sirenia) 0208 40 10   Whale meat 6,4 0 0208 40 90   Other 9 0 0208 50 00  Of reptiles (including snakes and turtles) 9 0 0208 90  Other 0208 90 10   Of domestic pigeons 6,4 0 0208 90 30   Of game, other than of rabbits or hares Free 0 0208 90 55   Seal meat 6,4 0 0208 90 60   Of reindeer 9 0 0208 90 70   Frogs' legs 6,4 0 0208 90 95   Other 9 0 0209 00 Pig fat, free of lean meat, and poultry fat, not rendered or otherwise extracted, fresh, chilled, frozen, salted, in brine, dried or smoked  Subcutaneous pig fat 0209 00 11   Fresh, chilled, frozen, salted or in brine 21,4 EUR/100 kg/net 0 0209 00 19   Dried or smoked 23,6 EUR/100 kg/net 0 0209 00 30  Pig fat, other than that of subheading 0209 00 11 or 0209 00 19 12,9 EUR/100 kg/net 0 0209 00 90  Poultry fat 41,5 EUR/100 kg/net 0 0210 Meat and edible meat offal, salted, in brine, dried or smoked; edible flours and meals of meat or meat offal  Meat of swine 0210 11   Hams, shoulders and cuts thereof, with bone in    Of domestic swine     Salted or in brine 0210 11 11      Hams and cuts thereof 77,8 EUR/100 kg/net 0 0210 11 19      Shoulders and cuts thereof 60,1 EUR/100 kg/net 0     Dried or smoked 0210 11 31      Hams and cuts thereof 151,2 EUR/100 kg/net 0 0210 11 39      Shoulders and cuts thereof 119 EUR/100 kg/net 0 0210 11 90    Other 15,4 0 0210 12   Bellies (streaky) and cuts thereof    Of domestic swine 0210 12 11     Salted or in brine 46,7 EUR/100 kg/net 0 0210 12 19     Dried or smoked 77,8 EUR/100 kg/net 0 0210 12 90    Other 15,4 0 0210 19   Other    Of domestic swine     Salted or in brine 0210 19 10      Bacon sides or spencers 68,7 EUR/100 kg/net 0 0210 19 20      Three-quarter sides or middles 75,1 EUR/100 kg/net 0 0210 19 30      Fore-ends and cuts thereof 60,1 EUR/100 kg/net 0 0210 19 40      Loins and cuts thereof 86,9 EUR/100 kg/net 0 0210 19 50      Other 86,9 EUR/100 kg/net 0     Dried or smoked 0210 19 60      Fore-ends and cuts thereof 119 EUR/100 kg/net 0 0210 19 70      Loins and cuts thereof 149,6 EUR/100 kg/net 0      Other 0210 19 81       Boneless 151,2 EUR/100 kg/net 0 0210 19 89       Other 151,2 EUR/100 kg/net 0 0210 19 90    Other 15,4 0 0210 20  Meat of bovine animals 0210 20 10   With bone in 15,4 + 265,2 EUR/100 kg/net 0 0210 20 90   Boneless 15,4 + 303,4 EUR/100 kg/net 0  Other, including edible flours and meals of meat or meat offal 0210 91 00   Of primates 15,4 0 0210 92 00   Of whales, dolphins and porpoises (mammals of the order Cetacea); of manatees and dugongs (mammals of the order Sirenia) 15,4 0 0210 93 00   Of reptiles (including snakes and turtles) 15,4 0 0210 99   Other    Meat 0210 99 10     Of horses, salted, in brine or dried 6,4 0     Of sheep and goats 0210 99 21      With bone in 222,7 EUR/100 kg/net 0 0210 99 29      Boneless 311,8 EUR/100 kg/net 0 0210 99 31     Of reindeer 15,4 0 0210 99 39     Other 130 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1)    Offal     Of domestic swine 0210 99 41      Livers 64,9 EUR/100 kg/net 0 0210 99 49      Other 47,2 EUR/100 kg/net 0     Of bovine animals 0210 99 51      Thick skirt and thin skirt 15,4 + 303,4 EUR/100 kg/net 0 0210 99 59      Other 12,8 0 0210 99 60     Of sheep and goats 15,4 0     Other      Poultry liver 0210 99 71       Fatty livers of geese or ducks, salted or in brine Free 0 0210 99 79       Other 6,4 0 0210 99 80      Other 15,4 0 0210 99 90    Edible flours and meals of meat or meat offal 15,4 + 303,4 EUR/100 kg/net 0 03 CHAPTER 3  FISH AND CRUSTACEANS, MOLLUSCS AND OTHER AQUATIC INVERTEBRATES 0301 Live fish 0301 10  Ornamental fish 0301 10 10   Freshwater fish Free 0 0301 10 90   Saltwater fish 7,5 0  Other live fish 0301 91   Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster) 0301 91 10    Of the species Oncorhynchus apache or Oncorhynchus chrysogaster 8 0 0301 91 90    Other 12 0 0301 92 00   Eels (Anguilla spp.) Free 0 0301 93 00   Carp 8 0 0301 94 00   Bluefin tunas (Thunnus thynnus) 16 0 0301 95 00   Southern bluefin tunas (Thunnus maccoyii) 16 0 0301 99   Other    Freshwater fish 0301 99 11     Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 2 0 0301 99 19     Other 8 0 0301 99 80    Saltwater fish 16 0 0302 Fish, fresh or chilled, excluding fish fillets and other fish meat of heading 0304  Salmonidae, excluding livers and roes 0302 11   Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster) 0302 11 10    Of the species Oncorhynchus apache or Oncorhynchus chrysogaster 8 0 0302 11 20    Of the species Oncorhynchus mykiss, with heads and gills on, gutted, weighing more than 1,2 kg each, or with heads off, gilled and gutted, weighing more than 1 kg each 12 0 0302 11 80    Other 12 0 0302 12 00   Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 2 0 0302 19 00   Other 8 0  Flat fish (Pleuronectidae, Bothidae, Cynoglossidae, Soleidae, Scophthalmidae and Citharidae), excluding livers and roes 0302 21   Halibut (Reinhardtius hippoglossoides, Hippoglossus hippoglossus, Hippoglossus stenolepis) 0302 21 10    Lesser or Greenland halibut (Reinhardtius hippoglossoides) 8 0 0302 21 30    Atlantic halibut (Hippoglossus hippoglossus) 8 0 0302 21 90    Pacific halibut (Hippoglossus stenolepis) 15 0 0302 22 00   Plaice (Pleuronectes platessa) 7,5 0 0302 23 00   Sole (Solea spp.) 15 0 0302 29   Other 0302 29 10    Megrim (Lepidorhombus spp.) 15 0 0302 29 90    Other 15 0  Tunas (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes 0302 31   Albacore or longfinned tunas (Thunnus alalunga) 0302 31 10    For the industrial manufacture of products of heading 1604 Free 0 0302 31 90    Other 22 0 0302 32   Yellowfin tunas (Thunnus albacares) 0302 32 10    For the industrial manufacture of products of heading 1604 Free 0 0302 32 90    Other 22 0 0302 33   Skipjack or stripe-bellied bonito 0302 33 10    For the industrial manufacture of products of heading 1604 Free 0 0302 33 90    Other 22 0 0302 34   Bigeye tunas (Thunnus obesus) 0302 34 10    For the industrial manufacture of products of heading 1604 Free 0 0302 34 90    Other 22 0 0302 35   Bluefin tunas (Thunnus thynnus) 0302 35 10    For the industrial manufacture of products of heading 1604 Free 0 0302 35 90    Other 22 0 0302 36   Southern bluefin tunas (Thunnus maccoyii) 0302 36 10    For the industrial manufacture of products of heading 1604 Free 0 0302 36 90    Other 22 0 0302 39   Other 0302 39 10    For the industrial manufacture of products of heading 1604 Free 0 0302 39 90    Other 22 0 0302 40 00  Herrings (Clupea harengus, Clupea pallasii), excluding livers and roes 15 0 0302 50  Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes 0302 50 10   Of the species Gadus morhua 12 0 0302 50 90   Other 12 0  Other fish, excluding livers and roes 0302 61   Sardines (Sardina pilchardus, Sardinops spp.), sardinella (Sardinella spp.), brisling or sprats (Sprattus sprattus) 0302 61 10    Sardines of the species Sardina pilchardus 23 0 0302 61 30    Sardines of the genus Sardinops; sardinella (Sardinella spp.) 15 0 0302 61 80    Brisling or sprats (Sprattus sprattus) 13 0 0302 62 00   Haddock (Melanogrammus aeglefinus) 7,5 0 0302 63 00   Coalfish (Pollachius virens) 7,5 0 0302 64 00   Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) 20 0 0302 65   Dogfish and other sharks 0302 65 20    Dogfish of the species Squalus acanthias 6 0 0302 65 50    Dogfish of the species Scyliorhinus spp. 6 0 0302 65 90    Other 8 0 0302 66 00   Eels (Anguilla spp.) Free 0 0302 67 00   Swordfish (Xiphias gladius) 15 0 0302 68 00   Toothfish (Dissostichus spp.) 15 0 0302 69   Other    Freshwater fish 0302 69 11     Carp 8 0 0302 69 19     Other 8 0    Saltwater fish     Fish of the genus Euthynnus, other than the skipjack or stripe-bellied bonitos (Euthynnus (Katsuwonus) pelamis) mentioned in subheading 0302 33 0302 69 21      For the industrial manufacture of products of heading 1604 Free 0 0302 69 25      Other 22 0     Redfish (Sebastes spp. 0302 69 31      Of the species Sebastes marinus 7,5 0 0302 69 33      Other 7,5 0 0302 69 35     Fish of the species Boreogadus saida 12 0 0302 69 41     Whiting (Merlangius merlangus) 7,5 0 0302 69 45     Ling (Molva spp.) 7,5 0 0302 69 51     Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) 7,5 0 0302 69 55     Anchovies (Engraulis spp.) 15 0 0302 69 61     Sea bream (Dentex dentex and Pagellus spp.) 15 0     Hake (Merluccius spp., Urophycis spp.)      Hake of the genus Merluccius 0302 69 66       Cape hake (shallow-water hake) (Merluccius capensis) and deepwater hake (deepwater Cape hake) (Merluccius paradoxus) 15 0 0302 69 67       Southern hake (Merluccius australis) 15 0 0302 69 68       Other 15 0 0302 69 69      Hake of the genus Urophycis 15 0 0302 69 75     Ray's bream (Brama spp.) 15 0 0302 69 81     Monkfish (Lophius spp.) 15 0 0302 69 85     Blue whiting (Micromesistius poutassou or Gadus poutassou) 7,5 0 0302 69 86     Southern blue whiting (Micromesistius australis) 7,5 0 0302 69 91     Horse mackerel (scad) (Caranx trachurus, Trachurus trachurus) 15 0 0302 69 92     Pink cusk-eel (Genypterus blacodes) 7,5 0 0302 69 94     Sea bass (Dicentrarchus labrax) 15 0 0302 69 95     Gilt-head seabreams (Sparus aurata) 15 0 0302 69 99     Other 15 0 0302 70 00  Livers and roes 10 0 0303 Fish, frozen, excluding fish fillets and other fish meat of heading 0304  Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), excluding livers and roes 0303 11 00   Sockeye salmon (red salmon) (Oncorhynchus nerka) 2 0 0303 19 00   Other 2 0  Other salmonidae, excluding livers and roes 0303 21   Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster) 0303 21 10    Of the species Oncorhynchus apache or Oncorhynchus chrysogaster 9 0 0303 21 20    Of the species Oncorhynchus mykiss, with heads and gills on, gutted, weighing more than 1,2 kg each, or with heads off, gilled and gutted, weighing more than 1 kg each 12 0 0303 21 80    Other 12 0 0303 22 00   Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 2 0 0303 29 00   Other 9 0  Flat fish (Pleuronectidae, Bothidae, Cynoglossidae, Soleidae, Scophthalmidae and Citharidae), excluding livers and roes 0303 31   Halibut (Reinhardtius hippoglossoides, Hippoglossus hippoglossus, Hippoglossus stenolepis) 0303 31 10    Lesser or Greenland halibut (Reinhardtius hippoglossoides) 7,5 0 0303 31 30    Atlantic halibut (Hippoglossus hippoglossus) 7,5 0 0303 31 90    Pacific halibut (Hippoglossus stenolepis) 15 0 0303 32 00   Plaice (Pleuronectes platessa) 15 0 0303 33 00   Sole (Solea spp.) 7,5 0 0303 39   Other 0303 39 10    Flounder (Platichthys flesus) 7,5 0 0303 39 30    Fish of the genus Rhombosolea 7,5 0 0303 39 70    Other 15 0  Tunas (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes 0303 41   Albacore or longfinned tunas (Thunnus alalunga)    For the industrial manufacture of products of heading 1604 0303 41 11     Whole Free 0 0303 41 13     Gilled and gutted Free 0 0303 41 19     Other (for example, heads off) Free 0 0303 41 90    Other 22 0 0303 42   Yellowfin tunas (Thunnus albacares)    For the industrial manufacture of products of heading 1604     Whole 0303 42 12      Weighing more than 10 kg each Free 0 0303 42 18      Other Free 0     Gilled and gutted 0303 42 32      Weighing more than 10 kg each Free 0 0303 42 38      Other Free 0     Other (for example, heads off) 0303 42 52      Weighing more than 10 kg each Free 0 0303 42 58      Other Free 0 0303 42 90    Other 22 0 0303 43   Skipjack or stripe-bellied bonito    For the industrial manufacture of products of heading 1604 0303 43 11     Whole Free 0 0303 43 13     Gilled and gutted Free 0 0303 43 19     Other (for example, heads off) Free 0 0303 43 90    Other 22 0 0303 44   Bigeye tunas (Thunnus obesus)    For the industrial manufacture of products of heading 1604 0303 44 11     Whole Free 0 0303 44 13     Gilled and gutted Free 0 0303 44 19     Other (for example, heads off) Free 0 0303 44 90    Other 22 0 0303 45   Bluefin tunas (Thunnus thynnus)    For the industrial manufacture of products of heading 1604 0303 45 11     Whole Free 0 0303 45 13     Gilled and gutted Free 0 0303 45 19     Other (for example, heads off) Free 0 0303 45 90    Other 22 0 0303 46   Southern bluefin tunas (Thunnus maccoyii)    For the industrial manufacture of products of heading 1604 0303 46 11     Whole Free 0 0303 46 13     Gilled and gutted Free 0 0303 46 19     Other (for example, heads off) Free 0 0303 46 90    Other 22 0 0303 49   Other    For the industrial manufacture of products of heading 1604 0303 49 31     Whole Free 0 0303 49 33     Gilled and gutted Free 0 0303 49 39     Other (for example, heads off) Free 0 0303 49 80    Other 22 0  Herrings (Clupea harengus, Clupea pallasii) and cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes 0303 51 00   Herrings (Clupea harengus, Clupea pallasii) 15 0 0303 52   Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) 0303 52 10    Of the species Gadus morhua 12 0 0303 52 30    Of the species Gadus ogac 12 0 0303 52 90    Of the species Gadus macrocephalus 12 0  Swordfish (Xiphias gladius) and toothfish (Dissostichus spp.), excluding livers and roes 0303 61 00   Swordfish (Xiphias gladius) 7,5 0 0303 62 00   Toothfish (Dissostichus spp.) 15 0  Other fish, excluding livers and roes 0303 71   Sardines (Sardina pilchardus, Sardinops spp.), sardinella (Sardinella spp.), brisling or sprats (Sprattus sprattus) 0303 71 10    Sardines of the species Sardina pilchardus 23 0 0303 71 30    Sardines of the genus Sardinops; sardinella (Sardinella spp.) 15 0 0303 71 80    Brisling or sprats (Sprattus sprattus) 13 0 0303 72 00   Haddock (Melanogrammus aeglefinus) 7,5 0 0303 73 00   Coalfish (Pollachius virens) 7,5 0 0303 74   Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) 0303 74 30    Of the species Scomber scombrus or Scomber japonicus 20 0 0303 74 90    Of the species Scomber australasicus 15 0 0303 75   Dogfish and other sharks 0303 75 20    Dogfish of the species Squalus acanthias 6 0 0303 75 50    Dogfish of the species Scyliorhinus spp. 6 0 0303 75 90    Other 8 0 0303 76 00   Eels (Anguilla spp.) Free 0 0303 77 00   Sea bass (Dicentrarchus labrax, Dicentrarchus punctatus) 15 0 0303 78   Hake (Merluccius spp., Urophycis spp.)    Hake of the genus Merluccius 0303 78 11     Cape hake (shallow-water hake) (Merluccius capensis) and deepwater hake (deepwater Cape hake) (Merluccius paradoxus) 15 0 0303 78 12     Argentine hake (Southwest Atlantic hake) (Merluccius hubbsi) 15 0 0303 78 13     Southern hake (Merluccius australis) 15 0 0303 78 19     Other 15 0 0303 78 90    Hake of the genus Urophycis 15 0 0303 79   Other    Freshwater fish 0303 79 11     Carp 8 0 0303 79 19     Other 8 0    Saltwater fish     Fish of the genus Euthynnus, other than the skipjack or stripe-bellied bonitos (Euthynnus (Katsuwonus) pelamis) mentioned in subheading 0303 43      For the industrial manufacture of products of heading 1604 0303 79 21       Whole Free 0 0303 79 23       Gilled and gutted Free 0 0303 79 29       Other (for example, heads off) Free 0 0303 79 31      Other 22 0     Redfish (Sebastes spp.) 0303 79 35      Of the species Sebastes marinus 7,5 0 0303 79 37      Other 7,5 0 0303 79 41     Fish of the species Boreogadus saida 12 0 0303 79 45     Whiting (Merlangius merlangus) 7,5 0 0303 79 51     Ling (Molva spp.) 7,5 0 0303 79 55     Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) 15 0 0303 79 58     Fish of the species Orcynopsis unicolor 10 0 0303 79 65     Anchovies (Engraulis spp.) 15 0 0303 79 71     Sea bream (Dentex dentex and Pagellus spp.) 15 0 0303 79 75     Ray's bream (Brama spp.) 15 0 0303 79 81     Monkfish (Lophius spp.) 15 0 0303 79 83     Blue whiting (Micromesistius poutassou or Gadus poutassou) 7,5 0 0303 79 85     Southern blue whiting (Micromesistius australis) 7,5 0 0303 79 91     Horse mackerel (scad) (Caranx trachurus, Trachurus trachurus) 15 0 0303 79 92     Blue grenadier (Macruronus novaezelandiae) 7,5 0 0303 79 93     Pink cusk-eel (Genypterus blacodes) 7,5 0 0303 79 94     Fish of the species Pelotreis flavilatus or Peltorhamphus novaezelandiae 7,5 0 0303 79 98     Other 15 0 0303 80  Livers and roes 0303 80 10   Hard and soft roes for the manufacture of deoxyribonucleic acid or protamine sulphate Free 0 0303 80 90   Other 10 0 0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen  Fresh or chilled 0304 11   Swordfish (Xiphias gladius) 0304 11 10    Fillets 18 0 0304 11 90    Other fish meat (whether or not minced) 15 0 0304 12   Toothfish (Dissostichus spp.) 0304 12 10    Fillets 18 0 0304 12 90    Other fish meat (whether or not minced) 15 0 0304 19   Other    Fillets     Of freshwater fish 0304 19 13      Of Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 2 0      Of trout of the species Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita and Oncorhynchus gilae 0304 19 15       Of the species Oncorhynchus mykiss weighing more than 400 g each 12 0 0304 19 17       Other 12 0 0304 19 19      Of other freshwater fish 9 3     Other 0304 19 31      Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida 18 0 0304 19 33      Of coalfish (Pollachius virens) 18 0 0304 19 35      Of redfish (Sebastes spp.) 18 0 0304 19 39      Other 18 3    Other fish meat (whether or not minced) 0304 19 91     Of freshwater fish 8 0     Other 0304 19 97      Flaps of herring 15 0 0304 19 99      Other 15 0  Frozen fillets 0304 21 00   Swordfish (Xiphias gladius) 7,5 0 0304 22 00   Toothfish (Dissostichus spp.) 15 0 0304 29   Other    Of freshwater fish 0304 29 13     Of Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 2 0     Of trout of the species Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita and Oncorhynchus gilae 0304 29 15      Of the species Oncorhynchus mykiss weighing more than 400 g each 12 0 0304 29 17      Other 12 0 0304 29 19     Of other freshwater fish 9 3    Other     Of cod (Gadus morhua, Gadus macrocephalus, Gadus ogac) and of fish of the species Boreogadus saida 0304 29 21      Of cod of the species Gadus macrocephalus 7,5 0 0304 29 29      Other 7,5 0 0304 29 31     Of coalfish (Pollachius virens) 7,5 0 0304 29 33     Of haddock (Melanogrammus aeglefinus) 7,5 0     Of redfish (Sebastes spp.) 0304 29 35      Of the species Sebastes marinus 7,5 0 0304 29 39      Other 7,5 0 0304 29 41     Of whiting (Merlangius merlangus) 7,5 0 0304 29 43     Of ling (Molva spp.) 7,5 0 0304 29 45     Of tuna (of the genus Thunnus) and of fish of the genus Euthynnus 18 0     Of mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) and of fish of the species Orcynopsis unicolor 0304 29 51      Of mackerel of the species Scomber australasicus 15 0 0304 29 53      Other 15 0     Of hake (Merluccius spp., Urophycis spp.)      Of hake of the genus Merluccius 0304 29 55       Of Cape hake (shallow-water hake) (Merluccius capensis) and of deepwater hake (deepwater Cape hake) (Merluccius paradoxus) 7,5 0 0304 29 56       Of argentine hake (Southwest Atlantic hake) (Merluccius hubbsi) 7,5 0 0304 29 58       Other 6,1 0 0304 29 59      Of hake of the genus Urophycis 7,5 0     Of dogfish and other sharks 0304 29 61      Of dogfish (Squalus acanthias and Scyliorhinus spp.) 7,5 0 0304 29 69      Of other sharks 7,5 0 0304 29 71     Of plaice (Pleuronectes platessa) 7,5 0 0304 29 73     Of flounder (Platichthys flesus) 7,5 0 0304 29 75     Of herring (Clupea harengus, Clupea pallasii) 15 0 0304 29 79     Of megrim (Lepidorhombus spp.) 15 0 0304 29 83     Of monkfish (Lophius spp.) 15 0 0304 29 85     Of Alaska pollack (Theragra chalcogramma) 13,7 0 0304 29 91     Of blue grenadier (Macruronus novaezelandiae) 7,5 0 0304 29 99     Other 15 3  Other 0304 91 00   Swordfish (Xiphias gladius) 7,5 0 0304 92 00   Toothfish (Dissostichus spp.) 7,5 0 0304 99   Other 0304 99 10    Surimi 14,2 0    Other 0304 99 21     Of freshwater fish 8 0     Other 0304 99 23      Of herring (Clupea harengus, Clupea pallasii) 15 0 0304 99 29      Of redfish (Sebastes spp.) 8 0      Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida 0304 99 31       Of cod of the species Gadus macrocephalus 7,5 0 0304 99 33       Of cod of the species Gadus morhua 7,5 0 0304 99 39       Other 7,5 0 0304 99 41      Of coalfish (Pollachius virens) 7,5 0 0304 99 45      Of haddock (Melanogrammus aeglefinus) 7,5 0 0304 99 51      Of hake (Merluccius spp., Urophycis spp.) 7,5 0 0304 99 55      Of megrim (Lepidorhombus spp.) 15 0 0304 99 61      Of Ray's bream (Brama spp.) 15 0 0304 99 65      Of monkfish (Lophius spp.) 7,5 0 0304 99 71      Of blue whiting (Micromesistius poutassou or Gadus poutassou) 7,5 0 0304 99 75      Of Alaska pollack (Theragra chalcogramma) 7,5 0 0304 99 99      Other 7,5 0 0305 Fish, dried, salted or in brine; smoked fish, whether or not cooked before or during the smoking process; flours, meals and pellets of fish, fit for human consumption 0305 10 00  Flours, meals and pellets of fish, fit for human consumption 13 0 0305 20 00  Livers and roes of fish, dried, smoked, salted or in brine 11 0 0305 30  Fish fillets, dried, salted or in brine, but not smoked   Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida 0305 30 11    Of cod of the species Gadus macrocephalus 16 0 0305 30 19    Other 20 0 0305 30 30   Of Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar), and Danube salmon (Hucho hucho), salted or in brine 15 0 0305 30 50   Of lesser or Greenland halibut (Reinhardtius hippoglossoides), salted or in brine 15 0 0305 30 90   Other 16 0  Smoked fish, including fillets 0305 41 00   Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 13 0 0305 42 00   Herrings (Clupea harengus, Clupea pallasii) 10 0 0305 49   Other 0305 49 10    Lesser or Greenland halibut (Reinhardtius hippoglossoides) 15 0 0305 49 20    Atlantic halibut (Hippoglossus hippoglossus) 16 0 0305 49 30    Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) 14 0 0305 49 45    Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster) 14 0 0305 49 50    Eels (Anguilla spp.) 14 0 0305 49 80    Other 14 0  Dried fish, whether or not salted but not smoked 0305 51   Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) 0305 51 10    Dried, unsalted 13 0 0305 51 90    Dried, salted 13 0 0305 59   Other    Fish of the species Boreogadus saida 0305 59 11     Dried, unsalted 13 0 0305 59 19     Dried, salted 13 0 0305 59 30    Herrings (Clupea harengus, Clupea pallasii) 12 0 0305 59 50    Anchovies (Engraulis spp.) 10 0 0305 59 70    Atlantic halibut (Hippoglossus hippoglossus) 15 0 0305 59 80    Other 12 0  Fish, salted but not dried or smoked and fish in brine 0305 61 00   Herrings (Clupea harengus, Clupea pallasii) 12 0 0305 62 00   Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) 13 0 0305 63 00   Anchovies (Engraulis spp.) 10 0 0305 69   Other 0305 69 10    Fish of the species Boreogadus saida 13 0 0305 69 30    Atlantic halibut (Hippoglossus hippoglossus) 15 0 0305 69 50    Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 11 0 0305 69 80    Other 12 0 0306 Crustaceans, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine; crustaceans, in shell, cooked by steaming or by boiling in water, whether or not chilled, frozen, dried, salted or in brine; flours, meals and pellets of crustaceans, fit for human consumption  Frozen 0306 11   Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus spp.) 0306 11 10    Crawfish tails 12,5 0 0306 11 90    Other 12,5 0 0306 12   Lobsters (Homarus spp.) 0306 12 10    Whole 6 0 0306 12 90    Other 16 0 0306 13   Shrimps and prawns 0306 13 10    Of the family Pandalidae 12 0 0306 13 30    Shrimps of the genus Crangon 18 0 0306 13 40    Deepwater rose shrimps (Parapenaeus longirostris) 12 0 0306 13 50    Shrimps of the genus Penaeus 12 0 0306 13 80    Other 12 0 0306 14   Crabs 0306 14 10    Crabs of the species Paralithodes camchaticus, Chionoecetes spp. and Callinectes sapidus 7,5 0 0306 14 30    Crabs of the species Cancer pagurus 7,5 0 0306 14 90    Other 7,5 0 0306 19   Other, including flours, meals and pellets of crustaceans, fit for human consumption 0306 19 10    Freshwater crayfish 7,5 0 0306 19 30    Norway lobsters (Nephrops norvegicus) 12 0 0306 19 90    Other 12 0  Not frozen 0306 21 00   Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus spp.) 12,5 0 0306 22   Lobsters (Homarus spp.) 0306 22 10    Live 8 0    Other 0306 22 91     Whole 8 0 0306 22 99     Other 10 0 0306 23   Shrimps and prawns 0306 23 10    Of the family Pandalidae 12 0    Shrimps of the genus Crangon 0306 23 31     Fresh, chilled or cooked by steaming or by boiling in water 18 0 0306 23 39     Other 18 0 0306 23 90    Other 12 0 0306 24   Crabs 0306 24 30    Crabs of the species Cancer pagurus 7,5 0 0306 24 80    Other 7,5 0 0306 29   Other, including flours, meals and pellets of crustaceans, fit for human consumption 0306 29 10    Freshwater crayfish 7,5 0 0306 29 30    Norway lobsters (Nephrops norvegicus) 12 0 0306 29 90    Other 12 0 0307 Molluscs, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine; aquatic invertebrates other than crustaceans and molluscs, live, fresh, chilled, frozen, dried, salted or in brine; flours, meals and pellets of aquatic invertebrates other than crustaceans, fit for human consumption 0307 10  Oysters 0307 10 10   Flat oysters (of the genus Ostrea), live and weighing (shell included) not more than 40 g each Free 0 0307 10 90   Other 9 0  Scallops, including queen scallops, of the genera Pecten, Chlamys or Placopecten 0307 21 00   Live, fresh or chilled 8 0 0307 29   Other 0307 29 10    Coquilles St Jacques (Pecten maximus), frozen 8 0 0307 29 90    Other 8 0  Mussels (Mytilus spp., Perna spp.) 0307 31   Live, fresh or chilled 0307 31 10    Mytilus spp. 10 0 0307 31 90    Perna spp. 8 0 0307 39   Other 0307 39 10    Mytilus spp. 10 0 0307 39 90    Perna spp. 8 0  Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.) and squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp.) 0307 41   Live, fresh or chilled 0307 41 10    Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.) 8 0    Squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp.) 0307 41 91     Loligo spp., Ommastrephes sagittatus 6 0 0307 41 99     Other 8 0 0307 49   Other    Frozen     Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.)      Of the genus Sepiola 0307 49 01       Lesser cuttle fish (Sepiola rondeleti) 6 0 0307 49 11       Other 8 0 0307 49 18      Other 8 0     Squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp.)      Loligo spp. 0307 49 31       Loligo vulgaris 6 0 0307 49 33       Loligo pealei 6 0 0307 49 35       Loligo patagonica 6 0 0307 49 38       Other 6 0 0307 49 51      Ommastrephes sagittatus 6 0 0307 49 59      Other 8 0    Other 0307 49 71     Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.) 8 0     Squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp.) 0307 49 91      Loligo spp., Ommastrephes sagittatus 6 0 0307 49 99      Other 8 0  Octopus (Octopus spp.) 0307 51 00   Live, fresh or chilled 8 0 0307 59   Other 0307 59 10    Frozen 8 0 0307 59 90    Other 8 0 0307 60 00  Snails, other than sea snails Free 0  Other, including flours, meals and pellets of aquatic invertebrates other than crustaceans, fit for human consumption 0307 91 00   Live, fresh or chilled 11 0 0307 99   Other    Frozen 0307 99 11     Illex spp. 8 0 0307 99 13     Striped venus and other species of the family Veneridae 8 0 0307 99 15     Jellyfish (Rhopilema spp.) Free 0 0307 99 18     Other 11 0 0307 99 90    Other 11 0 04 CHAPTER 4  DAIRY PRODUCE; BIRDS' EGGS; NATURAL HONEY; EDIBLE PRODUCTS OF ANIMAL ORIGIN, NOT ELSEWHERE SPECIFIED OR INCLUDED 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter 0401 10  Of a fat content, by weight, not exceeding 1 % 0401 10 10   In immediate packings of a net content not exceeding two litres 13,8 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1) 0401 10 90   Other 12,9 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1) 0401 20  Of a fat content, by weight, exceeding 1 % but not exceeding 6 %   Not exceeding 3 % 0401 20 11    In immediate packings of a net content not exceeding two litres 18,8 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1) 0401 20 19    Other 17,9 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1)   Exceeding 3 % 0401 20 91    In immediate packings of a net content not exceeding two litres 22,7 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1) 0401 20 99    Other 21,8 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1) 0401 30  Of a fat content, by weight, exceeding 6 %   Not exceeding 21 % 0401 30 11    In immediate packings of a net content not exceeding two litres 57,5 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1) 0401 30 19    Other 56,6 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1)   Exceeding 21 % but not exceeding 45 % 0401 30 31    In immediate packings of a net content not exceeding two litres 110 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1) 0401 30 39    Other 109,1 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1)   Exceeding 45 % 0401 30 91    In immediate packings of a net content not exceeding two litres 183,7 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1) 0401 30 99    Other 182,8 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1) 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter 0402 10  In powder, granules or other solid forms, of a fat content, by weight, not exceeding 1,5 %   Not containing added sugar or other sweetening matter 0402 10 11    In immediate packings of a net content not exceeding 2,5 kg 125,4 EUR/100 kg/net TRQ_Milk powder (1 500 - 5 000 t expressed in net weight) (1) 0402 10 19    Other 118,8 EUR/100 kg/net TRQ_Milk powder (1 500 - 5 000 t expressed in net weight) (1)   Other 0402 10 91    In immediate packings of a net content not exceeding 2,5 kg 1,19 EUR/kg + 27,5 EUR/100 kg/net TRQ_Milk powder (1 500 - 5 000 t expressed in net weight) (1) 0402 10 99    Other 1,19 EUR/kg + 21 EUR/100 kg/net TRQ_Milk powder (1 500 - 5 000 t expressed in net weight) (1)  In powder, granules or other solid forms, of a fat content, by weight, exceeding 1,5 % 0402 21   Not containing added sugar or other sweetening matter    Of a fat content, by weight, not exceeding 27 % 0402 21 11     In immediate packings of a net content not exceeding 2,5 kg 135,7 EUR/100 kg/net TRQ_Milk powder (1 500 - 5 000 t expressed in net weight) (1)     Other 0402 21 17      Of a fat content, by weight, not exceeding 11 % 130,4 EUR/100 kg/net TRQ_Milk powder (1 500 - 5 000 t expressed in net weight) (1) 0402 21 19      Of a fat content, by weight, exceeding 11 % but not exceeding 27 % 130,4 EUR/100 kg/net TRQ_Milk powder (1 500 - 5 000 t expressed in net weight) (1)    Of a fat content, by weight, exceeding 27 % 0402 21 91     In immediate packings of a net content not exceeding 2,5 kg 167,2 EUR/100 kg/net TRQ_Milk powder (1 500 - 5 000 t expressed in net weight) (1) 0402 21 99     Other 161,9 EUR/100 kg/net TRQ_Milk powder (1 500 - 5 000 t expressed in net weight) (1) 0402 29   Other    Of a fat content, by weight, not exceeding 27 % 0402 29 11     Special milk, for infants, in hermetically sealed containers of a net content not exceeding 500 g, of a fat content, by weight, exceeding 10 % 1,31 EUR/kg + 22 EUR/100 kg/net TRQ_Milk powder (1 500 - 5 000 t expressed in net weight) (1)     Other 0402 29 15      In immediate packings of a net content not exceeding 2,5 kg 1,31 EUR/kg + 22 EUR/100 kg/net TRQ_Milk powder (1 500 - 5 000 t expressed in net weight) (1) 0402 29 19      Other 1,31 EUR/kg + 16,8 EUR/100 kg/net TRQ_Milk powder (1 500 - 5 000 t expressed in net weight) (1)    Of a fat content, by weight, exceeding 27 % 0402 29 91     In immediate packings of a net content not exceeding 2,5 kg 1,62 EUR/kg + 22 EUR/100 kg/net TRQ_Milk powder (1 500 - 5 000 t expressed in net weight) (1) 0402 29 99     Other 1,62 EUR/kg + 16,8 EUR/100 kg/net TRQ_Milk powder (1 500 - 5 000 t expressed in net weight) (1)  Other 0402 91   Not containing added sugar or other sweetening matter 0402 91 10    Of a fat content, by weight, not exceeding 8 % 34,7 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1) 0402 91 30    Of a fat content, by weight, exceeding 8 % but not exceeding 10 % 43,4 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1)    Of a fat content, by weight, exceeding 10 % but not exceeding 45 % 0402 91 51     In immediate packings of a net content not exceeding 2,5 kg 110 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1) 0402 91 59     Other 109,1 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1)    Of a fat content, by weight, exceeding 45 % 0402 91 91     In immediate packings of a net content not exceeding 2,5 kg 183,7 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1) 0402 91 99     Other 182,8 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1) 0402 99   Other 0402 99 10    Of a fat content, by weight, not exceeding 9,5 % 57,2 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1)    Of a fat content, by weight, exceeding 9,5 % but not exceeding 45 % 0402 99 31     In immediate packings of a net content not exceeding 2,5 kg 1,08 EUR/kg + 19,4 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1) 0402 99 39     Other 1,08 EUR/kg + 18,5 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1)    Of a fat content, by weight, exceeding 45 % 0402 99 91     In immediate packings of a net content not exceeding 2,5 kg 1,81 EUR/kg + 19,4 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1) 0402 99 99     Other 1,81 EUR/kg + 18,5 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1) 0403 Buttermilk, curdled milk and cream, yogurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa 0403 10  Yogurt   Not flavoured nor containing added fruit, nuts or cocoa    Not containing added sugar or other sweetening matter, of a fat content, by weight 0403 10 11     Not exceeding 3 % 20,5 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1) 0403 10 13     Exceeding 3 % but not exceeding 6 % 24,4 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1) 0403 10 19     Exceeding 6 % 59,2 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1)    Other, of a fat content, by weight 0403 10 31     Not exceeding 3 % 0,17 EUR/kg + 21,1 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1) 0403 10 33     Exceeding 3 % but not exceeding 6 % 0,20 EUR/kg + 21,1 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1) 0403 10 39     Exceeding 6 % 0,54 EUR/kg + 21,1 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1)   Flavoured or containing added fruit, nuts or cocoa    In powder, granules or other solid forms, of a milkfat content, by weight 0403 10 51     Not exceeding 1,5 % 8,3 + 95 EUR/100 kg/net TRQ_Fermented-milk processed products (2 000 t) 0403 10 53     Exceeding 1,5 % but not exceeding 27 % 8,3 + 130,4 EUR/100 kg/net TRQ_Fermented-milk processed products (2 000 t) 0403 10 59     Exceeding 27 % 8,3 + 168,8 EUR/100 kg/net TRQ_Fermented-milk processed products (2 000 t)    Other, of a milkfat content, by weight 0403 10 91     Not exceeding 3 % 8,3 + 12,4 EUR/100 kg/net TRQ_Fermented-milk processed products (2 000 t) 0403 10 93     Exceeding 3 % but not exceeding 6 % 8,3 + 17,1 EUR/100 kg/net TRQ_Fermented-milk processed products (2 000 t) 0403 10 99     Exceeding 6 % 8,3 + 26,6 EUR/100 kg/net TRQ_Fermented-milk processed products (2 000 t) 0403 90  Other   Not flavoured nor containing added fruit, nuts or cocoa    In powder, granules or other solid forms     Not containing added sugar or other sweetening matter, of a fat content, by weight 0403 90 11      Not exceeding 1,5 % 100,4 EUR/100 kg/net TRQ_Milk powder (1 500 - 5 000 t expressed in net weight) (1) 0403 90 13      Exceeding 1,5 % but not exceeding 27 % 135,7 EUR/100 kg/net TRQ_Milk powder (1 500 - 5 000 t expressed in net weight) (1) 0403 90 19      Exceeding 27 % 167,2 EUR/100 kg/net TRQ_Milk powder (1 500 - 5 000 t expressed in net weight) (1)     Other, of a fat content, by weight 0403 90 31      Not exceeding 1,5 % 0,95 EUR/kg + 22 EUR/100 kg/net TRQ_Milk powder (1 500 - 5 000 t expressed in net weight) (1) 0403 90 33      Exceeding 1,5 % but not exceeding 27 % 1,31 EUR/kg + 22 EUR/100 kg/net TRQ_Milk powder (1 500 - 5 000 t expressed in net weight) (1) 0403 90 39      Exceeding 27 % 1,62 EUR/kg + 22 EUR/100 kg/net TRQ_Milk powder (1 500 - 5 000 t expressed in net weight) (1)    Other     Not containing added sugar or other sweetening matter, of a fat content, by weight 0403 90 51      Not exceeding 3 % 20,5 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1) 0403 90 53      Exceeding 3 % but not exceeding 6 % 24,4 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1) 0403 90 59      Exceeding 6 % 59,2 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1)     Other, of a fat content, by weight 0403 90 61      Not exceeding 3 % 0,17 EUR/kg + 21,1 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1) 0403 90 63      Exceeding 3 % but not exceeding 6 % 0,20 EUR/kg + 21,1 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1) 0403 90 69      Exceeding 6 % 0,54 EUR/kg + 21,1 EUR/100 kg/net TRQ_Milk and cream, condensed milk and yogurts (8 000 - 10 000 t expressed in net weight) (1)   Flavoured or containing added fruit, nuts or cocoa    In powder, granules or other solid forms, of a milkfat content, by weight 0403 90 71     Not exceeding 1,5 % 8,3 + 95 EUR/100 kg/net TRQ_Fermented-milk processed products (2 000 t) 0403 90 73     Exceeding 1,5 % but not exceeding 27 % 8,3 + 130,4 EUR/100 kg/net TRQ_Fermented-milk processed products (2 000 t) 0403 90 79     Exceeding 27 % 8,3 + 168,8 EUR/100 kg/net TRQ_Fermented-milk processed products (2 000 t)    Other, of a milkfat content, by weight 0403 90 91     Not exceeding 3 % 8,3 + 12,4 EUR/100 kg/net TRQ_Fermented-milk processed products (2 000 t) 0403 90 93     Exceeding 3 % but not exceeding 6 % 8,3 + 17,1 EUR/100 kg/net TRQ_Fermented-milk processed products (2 000 t) 0403 90 99     Exceeding 6 % 8,3 + 26,6 EUR/100 kg/net TRQ_Fermented-milk processed products (2 000 t) 0404 Whey, whether or not concentrated or containing added sugar or other sweetening matter; products consisting of natural milk constituents, whether or not containing added sugar or other sweetening matter, not elsewhere specified or included 0404 10  Whey and modified whey, whether or not concentrated or containing added sugar or other sweetening matter   In powder, granules or other solid forms    Not containing added sugar or other sweetening matter, of a protein content (nitrogen content Ã  6,38), by weight     Not exceeding 15 %, and of a fat content, by weight 0404 10 02      Not exceeding 1,5 % 7 EUR/100 kg/net 0 0404 10 04      Exceeding 1,5 % but not exceeding 27 % 135,7 EUR/100 kg/net 0 0404 10 06      Exceeding 27 % 167,2 EUR/100 kg/net 0     Exceeding 15 %, and of a fat content, by weight 0404 10 12      Not exceeding 1,5 % 100,4 EUR/100 kg/net 0 0404 10 14      Exceeding 1,5 % but not exceeding 27 % 135,7 EUR/100 kg/net 0 0404 10 16      Exceeding 27 % 167,2 EUR/100 kg/net 0    Other, of a protein content (nitrogen content Ã  6,38), by weight     Not exceeding 15 %, and of a fat content, by weight 0404 10 26      Not exceeding 1,5 % 0,07 EUR/kg/net + 16,8 EUR/100 kg/net 0 0404 10 28      Exceeding 1,5 % but not exceeding 27 % 1,31 EUR/kg/net + 22 EUR/100 kg/net 0 0404 10 32      Exceeding 27 % 1,62 EUR/kg/net + 22 EUR/100 kg/net 0     Exceeding 15 %, and of a fat content, by weight 0404 10 34      Not exceeding 1,5 % 0,95 EUR/kg/net + 22 EUR/100 kg/net 0 0404 10 36      Exceeding 1,5 % but not exceeding 27 % 1,31 EUR/kg/net + 22 EUR/100 kg/net 0 0404 10 38      Exceeding 27 % 1,62 EUR/kg/net + 22 EUR/100 kg/net 0   Other    Not containing added sugar or other sweetening matter, of a protein content (nitrogen content Ã  6,38), by weight     Not exceeding 15 %, and of a fat content, by weight 0404 10 48      Not exceeding 1,5 % 0,07 EUR/kg/net 0 0404 10 52      Exceeding 1,5 % but not exceeding 27 % 135,7 EUR/100 kg/net 0 0404 10 54      Exceeding 27 % 167,2 EUR/100 kg/net 0     Exceeding 15 %, and of a fat content, by weight 0404 10 56      Not exceeding 1,5 % 100,4 EUR/100 kg/net 0 0404 10 58      Exceeding 1,5 % but not exceeding 27 % 135,7 EUR/100 kg/net 0 0404 10 62      Exceeding 27 % 167,2 EUR/100 kg/net 0    Other, of a protein content (nitrogen content Ã  6,38), by weight     Not exceeding 15 %, and of a fat content, by weight 0404 10 72      Not exceeding 1,5 % 0,07 EUR/kg/net + 16,8 EUR/100 kg/net 0 0404 10 74      Exceeding 1,5 % but not exceeding 27 % 1,31 EUR/kg/net + 22 EUR/100 kg/net 0 0404 10 76      Exceeding 27 % 1,62 EUR/kg/net + 22 EUR/100 kg/net 0     Exceeding 15 %, and of a fat content, by weight 0404 10 78      Not exceeding 1,5 % 0,95 EUR/kg/net + 22 EUR/100 kg/net 0 0404 10 82      Exceeding 1,5 % but not exceeding 27 % 1,31 EUR/kg/net + 22 EUR/100 kg/net 0 0404 10 84      Exceeding 27 % 1,62 EUR/kg/net + 22 EUR/100 kg/net 0 0404 90  Other   Not containing added sugar or other sweetening matter, of a fat content, by weight 0404 90 21    Not exceeding 1,5 % 100,4 EUR/100 kg/net TRQ_Milk powder (1 500 - 5 000 t expressed in net weight) (1) 0404 90 23    Exceeding 1,5 % but not exceeding 27 % 135,7 EUR/100 kg/net TRQ_Milk powder (1 500 - 5 000 t expressed in net weight) (1) 0404 90 29    Exceeding 27 % 167,2 EUR/100 kg/net TRQ_Milk powder (1 500 - 5 000 t expressed in net weight) (1)   Other, of a fat content, by weight 0404 90 81    Not exceeding 1,5 % 0,95 EUR/kg/net + 22 EUR/100 kg/net TRQ_Milk powder (1 500 - 5 000 t expressed in net weight) (1) 0404 90 83    Exceeding 1,5 % but not exceeding 27 % 1,31 EUR/kg/net + 22 EUR/100 kg/net TRQ_Milk powder (1 500 - 5 000 t expressed in net weight) (1) 0404 90 89    Exceeding 27 % 1,62 EUR/kg/net + 22 EUR/100 kg/net TRQ_Milk powder (1 500 - 5 000 t expressed in net weight) (1) 0405 Butter and other fats and oils derived from milk; dairy spreads 0405 10  Butter   Of a fat content, by weight, not exceeding 85 %    Natural butter 0405 10 11     In immediate packings of a net content not exceeding 1 kg 189,6 EUR/100 kg/net TRQ_Butter (1 500 - 3 000 t expressed in net weight) (1) 0405 10 19     Other 189,6 EUR/100 kg/net TRQ_Butter (1 500 - 3 000 t expressed in net weight) (1) 0405 10 30    Recombined butter 189,6 EUR/100 kg/net TRQ_Butter (1 500 - 3 000 t expressed in net weight) (1) 0405 10 50    Whey butter 189,6 EUR/100 kg/net TRQ_Butter (1 500 - 3 000 t expressed in net weight) (1) 0405 10 90   Other 231,3 EUR/100 kg/net TRQ_Butter (1 500 - 3 000 t expressed in net weight) (1) 0405 20  Dairy spreads 0405 20 10   Of a fat content, by weight, of 39 % or more but less than 60 % 9 + EA TRQ_Processed butter (250 t) 0405 20 30   Of a fat content, by weight, of 60 % or more but not exceeding 75 % 9 + EA TRQ_Processed butter (250 t) 0405 20 90   Of a fat content, by weight, of more than 75 % but less than 80 % 189,6 EUR/100 kg/net TRQ_Butter (1 500 - 3 000 t expressed in net weight) (1) 0405 90  Other 0405 90 10   Of a fat content, by weight, of 99,3 % or more and of a water content, by weight, not exceeding 0,5 % 231,3 EUR/100 kg/net TRQ_Butter (1 500 - 3 000 t expressed in net weight) (1) 0405 90 90   Other 231,3 EUR/100 kg/net TRQ_Butter (1 500 - 3 000 t expressed in net weight) (1) 0406 Cheese and curd 0406 10  Fresh (unripened or uncured) cheese, including whey cheese, and curd 0406 10 20   Of a fat content, by weight, not exceeding 40 % 185,2 EUR/100 kg/net 0 0406 10 80   Other 221,2 EUR/100 kg/net 0 0406 20  Grated or powdered cheese, of all kinds 0406 20 10   Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs 7,7 0 0406 20 90   Other 188,2 EUR/100 kg/net 0 0406 30  Processed cheese, not grated or powdered 0406 30 10   In the manufacture of which no cheeses other than Emmentaler, GruyÃ ¨re and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger); put up for retail sale, of a fat content by weight in the dry matter not exceeding 56 % 144,9 EUR/100 kg/net 0   Other    Of a fat content, by weight, not exceeding 36 % and of a fat content, by weight, in the dry matter 0406 30 31     Not exceeding 48 % 139,1 EUR/100 kg/net 0 0406 30 39     Exceeding 48 % 144,9 EUR/100 kg/net 0 0406 30 90    Of a fat content, by weight, exceeding 36 % 215 EUR/100 kg/net 0 0406 40  Blue-veined cheese and other cheese containing veins produced by Penicillium roqueforti 0406 40 10   Roquefort 140,9 EUR/100 kg/net 0 0406 40 50   Gorgonzola 140,9 EUR/100 kg/net 0 0406 40 90   Other 140,9 EUR/100 kg/net 0 0406 90  Other cheese 0406 90 01   For processing 167,1 EUR/100 kg/net 0   Other 0406 90 13    Emmentaler 171,7 EUR/100 kg/net 0 0406 90 15    GruyÃ ¨re, Sbrinz 171,7 EUR/100 kg/net 0 0406 90 17    BergkÃ ¤se, Appenzell 171,7 EUR/100 kg/net 0 0406 90 18    Fromage fribourgeois, Vacherin Mont d'Or and TÃ ªte de Moine 171,7 EUR/100 kg/net 0 0406 90 19    Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs 7,7 0 0406 90 21    Cheddar 167,1 EUR/100 kg/net 0 0406 90 23    Edam 151 EUR/100 kg/net 0 0406 90 25    Tilsit 151 EUR/100 kg/net 0 0406 90 27    ButterkÃ ¤se 151 EUR/100 kg/net 0 0406 90 29    Kashkaval 151 EUR/100 kg/net 0 0406 90 32    Feta 151 EUR/100 kg/net 0 0406 90 35    Kefalo-Tyri 151 EUR/100 kg/net 0 0406 90 37    Finlandia 151 EUR/100 kg/net 0 0406 90 39    Jarlsberg 151 EUR/100 kg/net 0    Other 0406 90 50     Cheese of sheep's milk or buffalo milk in containers containing brine, or in sheepskin or goatskin bottles 151 EUR/100 kg/net 0     Other      Of a fat content, by weight, not exceeding 40 % and a water content, by weight, in the non-fatty matter       Not exceeding 47 % 0406 90 61        Grana Padano, Parmigiano Reggiano 188,2 EUR/100 kg/net 0 0406 90 63        Fiore Sardo, Pecorino 188,2 EUR/100 kg/net 0 0406 90 69        Other 188,2 EUR/100 kg/net 0       Exceeding 47 % but not exceeding 72 % 0406 90 73        Provolone 151 EUR/100 kg/net 0 0406 90 75        Asiago, Caciocavallo, Montasio, Ragusano 151 EUR/100 kg/net 0 0406 90 76        Danbo, Fontal, Fontina, Fynbo, Havarti, Maribo, SamsÃ ¸ 151 EUR/100 kg/net 0 0406 90 78        Gouda 151 EUR/100 kg/net 0 0406 90 79        Esrom, Italico, Kernhem, Saint-Nectaire, Saint-Paulin, Taleggio 151 EUR/100 kg/net 0 0406 90 81        Cantal, Cheshire, Wensleydale, Lancashire, Double Gloucester, Blarney, Colby, Monterey 151 EUR/100 kg/net 0 0406 90 82        Camembert 151 EUR/100 kg/net 0 0406 90 84        Brie 151 EUR/100 kg/net 0 0406 90 85        Kefalograviera, Kasseri 151 EUR/100 kg/net 0        Other cheese, of a water content, by weight, in the non-fatty matter 0406 90 86         Exceeding 47 % but not exceeding 52 % 151 EUR/100 kg/net 0 0406 90 87         Exceeding 52 % but not exceeding 62 % 151 EUR/100 kg/net 0 0406 90 88         Exceeding 62 % but not exceeding 72 % 151 EUR/100 kg/net 0 0406 90 93       Exceeding 72 % 185,2 EUR/100 kg/net 0 0406 90 99      Other 221,2 EUR/100 kg/net 0 0407 00 Birds' eggs, in shell, fresh, preserved or cooked  Of poultry   For hatching 0407 00 11    Of turkeys or geese 105 EUR/1 000 p/st 0 0407 00 19    Other 35 EUR/1 000 p/st 0 0407 00 30   Other 30,4 EUR/100 kg/net TRQ_Eggs (1 500 - 3 000 t expressed shell-egg equivalent) (1) + TRQ Eggs additional (3 000 t expressed in net weight) 0407 00 90  Other 7,7 0 0408 Birds' eggs, not in shell, and egg yolks, fresh, dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter  Egg yolks 0408 11   Dried 0408 11 20    Unfit for human consumption Free 0 0408 11 80    Other 142,3 EUR/100 kg/net TRQ_Eggs (1 500 - 3 000 t expressed shell-egg equivalent) (1) 0408 19   Other 0408 19 20    Unfit for human consumption Free 0    Other 0408 19 81     Liquid 62 EUR/100 kg/net TRQ_Eggs (1 500 - 3 000 t expressed shell-egg equivalent) (1) 0408 19 89     Other, including frozen 66,3 EUR/100 kg/net TRQ_Eggs (1 500 - 3 000 t expressed shell-egg equivalent) (1)  Other 0408 91   Dried 0408 91 20    Unfit for human consumption Free 0 0408 91 80    Other 137,4 EUR/100 kg/net TRQ_Eggs (1 500 - 3 000 t expressed shell-egg equivalent) (1) 0408 99   Other 0408 99 20    Unfit for human consumption Free 0 0408 99 80    Other 35,3 EUR/100 kg/net TRQ_Eggs (1 500 - 3 000 t expressed shell-egg equivalent) (1) 0409 00 00 Natural honey 17,3 TRQ_Honey (5 000 - 6 000 t expressed in net weight) (1) 0410 00 00 Edible products of animal origin, not elsewhere specified or included 7,7 0 05 CHAPTER 5  PRODUCTS OF ANIMAL ORIGIN, NOT ELSEWHERE SPECIFIED OR INCLUDED 0501 00 00 Human hair, unworked, whether or not washed or scoured; waste of human hair Free 0 0502 Pigs', hogs' or boars' bristles and hair; badger hair and other brush making hair; waste of such bristles or hair 0502 10 00  Pigs', hogs' or boars' bristles and hair and waste thereof Free 0 0502 90 00  Other Free 0 0504 00 00 Guts, bladders and stomachs of animals (other than fish), whole and pieces thereof, fresh, chilled, frozen, salted, in brine, dried or smoked Free 0 0505 Skins and other parts of birds, with their feathers or down, feathers and parts of feathers (whether or not with trimmed edges) and down, not further worked than cleaned, disinfected or treated for preservation; powder and waste of feathers or parts of feathers 0505 10  Feathers of a kind used for stuffing; down 0505 10 10   Raw Free 0 0505 10 90   Other Free 0 0505 90 00  Other Free 0 0506 Bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised; powder and waste of these products 0506 10 00  Ossein and bones treated with acid Free 0 0506 90 00  Other Free 0 0507 Ivory, tortoiseshell, whalebone and whalebone hair, horns, antlers, hooves, nails, claws and beaks, unworked or simply prepared but not cut to shape; powder and waste of these products 0507 10 00  Ivory; ivory powder and waste Free 0 0507 90 00  Other Free 0 0508 00 00 Coral and similar materials, unworked or simply prepared but not otherwise worked; shells of molluscs, crustaceans or echinoderms and cuttle-bone, unworked or simply prepared but not cut to shape, powder and waste thereof Free 0 0510 00 00 Ambergris, castoreum, civet and musk; cantharides; bile, whether or not dried; glands and other animal products used in the preparation of pharmaceutical products, fresh, chilled, frozen or otherwise provisionally preserved Free 0 0511 Animal products not elsewhere specified or included; dead animals of Chapter 1 or 3, unfit for human consumption 0511 10 00  Bovine semen Free 0  Other 0511 91   Products of fish or crustaceans, molluscs or other aquatic invertebrates; dead animals of Chapter 3 0511 91 10    Fish waste Free 0 0511 91 90    Other Free 0 0511 99   Other 0511 99 10    Sinews or tendons; parings and similar waste of raw hides or skins Free 0    Natural sponges of animal origin 0511 99 31     Raw Free 0 0511 99 39     Other 5,1 0 0511 99 85    Other Free 0 II SECTION II  VEGETABLE PRODUCTS 06 CHAPTER 6  LIVE TREES AND OTHER PLANTS; BULBS, ROOTS AND THE LIKE; CUT FLOWERS AND ORNAMENTAL FOLIAGE 0601 Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant, in growth or in flower; chicory plants and roots other than roots of heading 1212 0601 10  Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant 0601 10 10   Hyacinths 5,1 0 0601 10 20   Narcissi 5,1 0 0601 10 30   Tulips 5,1 0 0601 10 40   Gladioli 5,1 0 0601 10 90   Other 5,1 0 0601 20  Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, in growth or in flower; chicory plants and roots 0601 20 10   Chicory plants and roots Free 0 0601 20 30   Orchids, hyacinths, narcissi and tulips 9,6 0 0601 20 90   Other 6,4 0 0602 Other live plants (including their roots), cuttings and slips; mushroom spawn 0602 10  Unrooted cuttings and slips 0602 10 10   Of vines Free 0 0602 10 90   Other 4 0 0602 20  Trees, shrubs and bushes, grafted or not, of kinds which bear edible fruit or nuts 0602 20 10   Vine slips, grafted or rooted Free 0 0602 20 90   Other 8,3 0 0602 30 00  Rhododendrons and azaleas, grafted or not 8,3 0 0602 40 00  Roses, grafted or not 8,3 0 0602 90  Other 0602 90 10   Mushroom spawn 8,3 0 0602 90 20   Pineapple plants Free 0 0602 90 30   Vegetable and strawberry plants 8,3 0   Other    Outdoor plants     Trees, shrubs and bushes 0602 90 41      Forest trees 8,3 0      Other 0602 90 45       Rooted cuttings and young plants 6,5 0 0602 90 49       Other 8,3 0 0602 90 50     Other outdoor plants 8,3 0    Indoor plants 0602 90 70     Rooted cuttings and young plants, excluding cacti 6,5 0     Other 0602 90 91      Flowering plants with buds or flowers, excluding cacti 6,5 0 0602 90 99      Other 6,5 0 0603 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared  Fresh 0603 11 00   Roses 8,5 0 0603 12 00   Carnations 8,5 0 0603 13 00   Orchids 8,5 0 0603 14 00   Chrysanthemums 8,5 0 0603 19   Other 0603 19 10    Gladioli 8,5 0 0603 19 90    Other 8,5 0 0603 90 00  Other 10 0 0604 Foliage, branches and other parts of plants, without flowers or flower buds, and grasses, mosses and lichens, being goods of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared 0604 10  Mosses and lichens 0604 10 10   Reindeer moss Free 0 0604 10 90   Other 5 0  Other 0604 91   Fresh 0604 91 20    Christmas trees 2,5 0 0604 91 40    Conifer branches 2,5 0 0604 91 90    Other 2 0 0604 99   Other 0604 99 10    Not further prepared than dried Free 0 0604 99 90    Other 10,9 0 07 CHAPTER 7  EDIBLE VEGETABLES AND CERTAIN ROOTS AND TUBERS 0701 Potatoes, fresh or chilled 0701 10 00  Seed 4,5 0 0701 90  Other 0701 90 10   For the manufacture of starch 5,8 0   Other 0701 90 50    New, from 1 January to 30 June 9,6 0 0701 90 90    Other 11,5 0 0702 00 00 Tomatoes, fresh or chilled See Annex 2 Ad valorem free (Entry Price) 0703 Onions, shallots, garlic, leeks and other alliaceous vegetables, fresh or chilled 0703 10  Onions and shallots   Onions 0703 10 11    Sets 9,6 0 0703 10 19    Other 9,6 0 0703 10 90   Shallots 9,6 0 0703 20 00  Garlic 9,6 + 120 EUR/100 kg/net TRQ_Garlic (500 t expressed in net weight) 0703 90 00  Leeks and other alliaceous vegetables 10,4 0 0704 Cabbages, cauliflowers, kohlrabi, kale and similar edible brassicas, fresh or chilled 0704 10 00  Cauliflowers and headed broccoli 9,6 MIN 1,1 EUR/100 kg/net 0 0704 20 00  Brussels sprouts 12 0 0704 90  Other 0704 90 10   White cabbages and red cabbages 12 MIN 0,4 EUR/100 kg/net 0 0704 90 90   Other 12 0 0705 Lettuce (Lactuca sativa) and chicory (Cichorium spp.), fresh or chilled  Lettuce 0705 11 00   Cabbage lettuce (head lettuce) 10,4 MIN 1,3 EUR/100 kg/br 0 0705 19 00   Other 10,4 0  Chicory 0705 21 00   Witloof chicory (Cichorium intybus var. foliosum) 10,4 0 0705 29 00   Other 10,4 0 0706 Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots, fresh or chilled 0706 10 00  Carrots and turnips 13,6 0 0706 90  Other 0706 90 10   Celeriac (rooted celery or German celery) 13,6 0 0706 90 30   Horseradish (Cochlearia armoracia) 12 0 0706 90 90   Other 13,6 0 0707 00 Cucumbers and gherkins, fresh or chilled 0707 00 05  Cucumbers See Annex 2 Ad valorem free (Entry Price) 0707 00 90  Gherkins 12,8 0 0708 Leguminous vegetables, shelled or unshelled, fresh or chilled 0708 10 00  Peas (Pisum sativum) 8 0 0708 20 00  Beans (Vigna spp., Phaseolus spp.) 10,4 MIN 1,6 EUR/100 kg/net 0 0708 90 00  Other leguminous vegetables 11,2 0 0709 Other vegetables, fresh or chilled 0709 20 00  Asparagus 10,2 0 0709 30 00  Aubergines (eggplants) 12,8 0 0709 40 00  Celery other than celeriac 12,8 0  Mushrooms and truffles 0709 51 00   Mushrooms of the genus Agaricus 12,8 0 0709 59   Other 0709 59 10    Chanterelles 3,2 0 0709 59 30    Flap mushrooms 5,6 0 0709 59 50    Truffles 6,4 0 0709 59 90    Other 6,4 0 0709 60  Fruits of the genus Capsicum or of the genus Pimenta 0709 60 10   Sweet peppers 7,2 0   Other 0709 60 91    Of the genus Capsicum, for the manufacture of capsicin or capsicum oleoresin dyes Free 0 0709 60 95    For the industrial manufacture of essential oils or resinoids Free 0 0709 60 99    Other 6,4 0 0709 70 00  Spinach, New Zealand spinach and orache spinach (garden spinach) 10,4 0 0709 90  Other 0709 90 10   Salad vegetables, other than lettuce (Lactuca sativa) and chicory (Cichorium spp.) 10,4 0 0709 90 20   Chard (or white beet) and cardoons 10,4 0   Olives 0709 90 31    For uses other than the production of oil 4,5 0 0709 90 39    Other 13,1 EUR/100 kg/net 0 0709 90 40   Capers 5,6 0 0709 90 50   Fennel 8 0 0709 90 60   Sweetcorn 9,4 EUR/100 kg/net 0 0709 90 70   Courgettes See Annex 2 Ad valorem free (Entry Price) 0709 90 80   Globe artichokes See Annex 2 Ad valorem free (Entry Price) 0709 90 90   Other 12,8 0 0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen 0710 10 00  Potatoes 14,4 0  Leguminous vegetables, shelled or unshelled 0710 21 00   Peas (Pisum sativum) 14,4 0 0710 22 00   Beans (Vigna spp., Phaseolus spp.) 14,4 0 0710 29 00   Other 14,4 0 0710 30 00  Spinach, New Zealand spinach and orache spinach (garden spinach) 14,4 0 0710 40 00  Sweetcorn 5,1 + 9,4 EUR/100 kg/net TRQ_Sweetcorn (1 500 t) 0710 80  Other vegetables 0710 80 10   Olives 15,2 0   Fruits of the genus Capsicum or of the genus Pimenta 0710 80 51    Sweet peppers 14,4 0 0710 80 59    Other 6,4 0   Mushrooms 0710 80 61    Of the genus Agaricus 14,4 0 0710 80 69    Other 14,4 0 0710 80 70   Tomatoes 14,4 0 0710 80 80   Globe artichokes 14,4 0 0710 80 85   Asparagus 14,4 0 0710 80 95   Other 14,4 0 0710 90 00  Mixtures of vegetables 14,4 0 0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption 0711 20  Olives 0711 20 10   For uses other than the production of oil 6,4 0 0711 20 90   Other 13,1 EUR/100 kg/net 0 0711 40 00  Cucumbers and gherkins 12 0  Mushrooms and truffles 0711 51 00   Mushrooms of the genus Agaricus 9,6 + 191 EUR/100 kg/net eda TRQ_Mushrooms (500 t expressed in net weight) + TRQ Mushrooms additional (500 t expressed in net weight) 0711 59 00   Other 9,6 0 0711 90  Other vegetables; mixtures of vegetables   Vegetables 0711 90 10    Fruits of the genus Capsicum or of the genus Pimenta, excluding sweet peppers 6,4 0 0711 90 30    Sweetcorn 5,1 + 9,4 EUR/100 kg/net TRQ_Sweetcorn (1 500 t) 0711 90 50    Onions 7,2 0 0711 90 70    Capers 4,8 0 0711 90 80    Other 9,6 0 0711 90 90   Mixtures of vegetables 12 0 0712 Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared 0712 20 00  Onions 12,8 0  Mushrooms, wood ears (Auricularia spp.), jelly fungi (Tremella spp.) and truffles 0712 31 00   Mushrooms of the genus Agaricus 12,8 0 0712 32 00   Wood ears (Auricularia spp.) 12,8 0 0712 33 00   Jelly fungi (Tremella spp.) 12,8 0 0712 39 00   Other 12,8 0 0712 90  Other vegetables; mixtures of vegetables 0712 90 05   Potatoes, whether or not cut or sliced but not further prepared 10,2 0   Sweetcorn (Zea mays var. saccharata) 0712 90 11    Hybrids for sowing Free 0 0712 90 19    Other 9,4 EUR/100 kg/net 0 0712 90 30   Tomatoes 12,8 0 0712 90 50   Carrots 12,8 0 0712 90 90   Other 12,8 0 0713 Dried leguminous vegetables, shelled, whether or not skinned or split 0713 10  Peas (Pisum sativum) 0713 10 10   For sowing Free 0 0713 10 90   Other Free 0 0713 20 00  Chickpeas (garbanzos) Free 0  Beans (Vigna spp., Phaseolus spp.) 0713 31 00   Beans of the species Vigna mungo (L.) Hepper or Vigna radiata (L.) Wilczek Free 0 0713 32 00   Small red (Adzuki) beans (Phaseolus or Vigna angularis) Free 0 0713 33   Kidney beans, including white pea beans (Phaseolus vulgaris) 0713 33 10    For sowing Free 0 0713 33 90    Other Free 0 0713 39 00   Other Free 0 0713 40 00  Lentils Free 0 0713 50 00  Broad beans (Vicia faba var. major) and horse beans (Vicia faba var. equina, Vicia faba var. minor) 3,2 0 0713 90 00  Other 3,2 0 0714 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh, chilled, frozen or dried, whether or not sliced or in the form of pellets; sago pith 0714 10  Manioc (cassava) 0714 10 91   Of a kind used for human consumption, in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen, whether or not sliced 9,5 EUR/100 kg/net 0 0714 10 98   Other 9,5 EUR/100 kg/net 0 0714 20  Sweet potatoes 0714 20 10   Fresh, whole, intended for human consumption 3,0 0 0714 20 90   Other 6,4 EUR/100 kg/net 0 0714 90  Other   Arrowroot, salep and similar roots and tubers with high starch content 0714 90 11    Of a kind used for human consumption, in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen, whether or not sliced 9,5 EUR/100 kg/net 0 0714 90 19    Other 9,5 EUR/100 kg/net 0 0714 90 90   Other 3,8 0 08 CHAPTER 8  EDIBLE FRUIT AND NUTS; PEEL OF CITRUS FRUIT OR MELONS 0801 Coconuts, Brazil nuts and cashew nuts, fresh or dried, whether or not shelled or peeled  Coconuts 0801 11 00   Desiccated Free 0 0801 19 00   Other Free 0  Brazil nuts 0801 21 00   In shell Free 0 0801 22 00   Shelled Free 0  Cashew nuts 0801 31 00   In shell Free 0 0801 32 00   Shelled Free 0 0802 Other nuts, fresh or dried, whether or not shelled or peeled  Almonds 0802 11   In shell 0802 11 10    Bitter Free 0 0802 11 90    Other 5,6 0 0802 12   Shelled 0802 12 10    Bitter Free 0 0802 12 90    Other 3,5 0  Hazelnuts or filberts (Corylus spp.) 0802 21 00   In shell 3,2 0 0802 22 00   Shelled 3,2 0  Walnuts 0802 31 00   In shell 4 0 0802 32 00   Shelled 5,1 0 0802 40 00  Chestnuts (Castanea spp.) 5,6 0 0802 50 00  Pistachios 1,6 0 0802 60 00  Macadamia nuts 2 0 0802 90  Other 0802 90 20   Areca (or betel), cola and pecans Free 0 0802 90 50   Pine nuts 2 0 0802 90 85   Other 2 0 0803 00 Bananas, including plantains, fresh or dried  Fresh 0803 00 11   Plantains 16 0 0803 00 19   Other 176 EUR/1 000 kg/net 0 0803 00 90  Dried 16 0 0804 Dates, figs, pineapples, avocados, guavas, mangoes and mangosteens, fresh or dried 0804 10 00  Dates 7,7 0 0804 20  Figs 0804 20 10   Fresh 5,6 0 0804 20 90   Dried 8 0 0804 30 00  Pineapples 5,8 0 0804 40 00  Avocados 4 0 0804 50 00  Guavas, mangoes and mangosteens Free 0 0805 Citrus fruit, fresh or dried 0805 10  Oranges 0805 10 20   Sweet oranges, fresh See Annex 2 Ad valorem free (Entry Price) 0805 10 80   Other 16 0 0805 20  Mandarins (including tangerines and satsumas); clementines, wilkings and similar citrus hybrids 0805 20 10   Clementines See Annex 2 Ad valorem free (Entry Price) 0805 20 30   Monreales and satsumas See Annex 2 Ad valorem free (Entry Price) 0805 20 50   Mandarins and wilkings See Annex 2 Ad valorem free (Entry Price) 0805 20 70   Tangerines See Annex 2 Ad valorem free (Entry Price) 0805 20 90   Other See Annex 2 Ad valorem free (Entry Price) 0805 40 00  Grapefruit, including pomelos 1,5 0 0805 50  Lemons (Citrus limon, Citrus limonum) and limes (Citrus aurantifolia, Citrus latifolia) 0805 50 10   Lemons (Citrus limon, Citrus limonum) See Annex 2 Ad valorem free (Entry Price) 0805 50 90   Limes (Citrus aurantifolia, Citrus latifolia) 12,8 0 0805 90 00  Other 12,8 0 0806 Grapes, fresh or dried 0806 10  Fresh 0806 10 10   Table grapes See Annex 2 Ad valorem free (Entry Price) 0806 10 90   Other 14,4 0 0806 20  Dried 0806 20 10   Currants 2,4 0 0806 20 30   Sultanas 2,4 0 0806 20 90   Other 2,4 0 0807 Melons (including watermelons) and papaws (papayas), fresh  Melons (including watermelons) 0807 11 00   Watermelons 8,8 0 0807 19 00   Other 8,8 0 0807 20 00  Papaws (papayas) Free 0 0808 Apples, pears and quinces, fresh 0808 10  Apples 0808 10 10   Cider apples, in bulk, from 16 September to 15 December 7,2 MIN 0,36 EUR/100 kg/net 0 0808 10 80   Other See Annex 2 Ad valorem free (Entry Price) 0808 20  Pears and quinces   Pears 0808 20 10    Perry pears, in bulk, from 1 August to 31 December 7,2 MIN 0,36 EUR/100 kg/net 0 0808 20 50    Other See Annex 2 Ad valorem free (Entry Price) 0808 20 90   Quinces 7,2 0 0809 Apricots, cherries, peaches (including nectarines), plums and sloes, fresh 0809 10 00  Apricots See Annex 2 Ad valorem free (Entry Price) 0809 20  Cherries 0809 20 05   Sour cherries (Prunus cerasus) See Annex 2 Ad valorem free (Entry Price) 0809 20 95   Other See Annex 2 Ad valorem free (Entry Price) 0809 30  Peaches, including nectarines 0809 30 10   Nectarines See Annex 2 Ad valorem free (Entry Price) 0809 30 90   Other See Annex 2 Ad valorem free (Entry Price) 0809 40  Plums and sloes 0809 40 05   Plums See Annex 2 Ad valorem free (Entry Price) 0809 40 90   Sloes 12 0 0810 Other fruit, fresh 0810 10 00  Strawberries 11,2 0 0810 20  Raspberries, blackberries, mulberries and loganberries 0810 20 10   Raspberries 8,8 0 0810 20 90   Other 9,6 0 0810 40  Cranberries, bilberries and other fruits of the genus Vaccinium 0810 40 10   Cowberries, foxberries or mountain cranberries (fruit of the species Vaccinium vitis-idaea) Free 0 0810 40 30   Fruit of the species Vaccinium myrtillus 3,2 0 0810 40 50   Fruit of the species Vaccinium macrocarpon and Vaccinium corymbosum 3,2 0 0810 40 90   Other 9,6 0 0810 50 00  Kiwifruit 8,8 0 0810 60 00  Durians 8,8 0 0810 90  Other 0810 90 20   Tamarinds, cashew apples, lychees, jackfruit, sapodillo plums, passion fruit, carambola and pitahaya Free 0   Black-, white  or redcurrants and gooseberries 0810 90 50    Blackcurrants 8,8 0 0810 90 60    Redcurrants 8,8 0 0810 90 70    Other 9,6 0 0810 90 95   Other 8,8 0 0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter 0811 10  Strawberries   Containing added sugar or other sweetening matter 0811 10 11    With a sugar content exceeding 13 % by weight 20,8 + 8,4 EUR/100 kg/net 0 0811 10 19    Other 20,8 0 0811 10 90   Other 14,4 0 0811 20  Raspberries, blackberries, mulberries, loganberries, black-, white  or redcurrants and gooseberries   Containing added sugar or other sweetening matter 0811 20 11    With a sugar content exceeding 13 % by weight 20,8 + 8,4 EUR/100 kg/net 0 0811 20 19    Other 20,8 0   Other 0811 20 31    Raspberries 14,4 0 0811 20 39    Blackcurrants 14,4 0 0811 20 51    Redcurrants 12 0 0811 20 59    Blackberries and mulberries 12 0 0811 20 90    Other 14,4 0 0811 90  Other   Containing added sugar or other sweetening matter    With a sugar content exceeding 13 % by weight 0811 90 11     Tropical fruit and tropical nuts 13 + 5,3 EUR/100 kg/net 0 0811 90 19     Other 20,8 + 8,4 EUR/100 kg/net 0    Other 0811 90 31     Tropical fruit and tropical nuts 13 0 0811 90 39     Other 20,8 0   Other 0811 90 50    Fruit of the species Vaccinium myrtillus 12 0 0811 90 70    Fruit of the species Vaccinium myrtilloides and Vaccinium angustifolium 3,2 0    Cherries 0811 90 75     Sour cherries (Prunus cerasus) 14,4 0 0811 90 80     Other 14,4 0 0811 90 85    Tropical fruit and tropical nuts 9 0 0811 90 95    Other 14,4 0 0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption 0812 10 00  Cherries 8,8 0 0812 90  Other 0812 90 10   Apricots 12,8 0 0812 90 20   Oranges 12,8 0 0812 90 30   Papaws (papayas) 2,3 0 0812 90 40   Fruit of the species Vaccinium myrtillus 6,4 0 0812 90 70   Guavas, mangoes, mangosteens, tamarinds, cashew apples, lychees, jackfruit, sapodillo plums, passion fruit, carambola, pitahaya and tropical nuts 5,5 0 0812 90 98   Other 8,8 0 0813 Fruit, dried, other than that of headings 0801 to 0806; mixtures of nuts or dried fruits of this chapter 0813 10 00  Apricots 5,6 0 0813 20 00  Prunes 9,6 0 0813 30 00  Apples 3,2 0 0813 40  Other fruit 0813 40 10   Peaches, including nectarines 5,6 0 0813 40 30   Pears 6,4 0 0813 40 50   Papaws (papayas) 2 0 0813 40 65   Tamarinds, cashew apples, lychees, jackfruit, sapodillo plums, passion fruit, carambola and pitahaya Free 0 0813 40 95   Other 2,4 0 0813 50  Mixtures of nuts or dried fruits of this chapter   Mixtures of dried fruit, other than that of headings 0801 to 0806    Not containing prunes 0813 50 12     Of papaws (papayas), tamarinds, cashew apples, lychees, jackfruit, sapodillo plums, passion fruit, carambola and pitahaya 4 0 0813 50 15     Other 6,4 0 0813 50 19    Containing prunes 9,6 0   Mixtures exclusively of nuts of headings 0801 and 0802 0813 50 31    Of tropical nuts 4 0 0813 50 39    Other 6,4 0   Other mixtures 0813 50 91    Not containing prunes or figs 8 0 0813 50 99    Other 9,6 0 0814 00 00 Peel of citrus fruit or melons (including watermelons), fresh, frozen, dried or provisionally preserved in brine, in sulphur water or in other preservative solutions 1,6 0 09 CHAPTER 9  COFFEE, TEA, MATÃ  AND SPICES 0901 Coffee, whether or not roasted or decaffeinated; coffee husks and skins; coffee substitutes containing coffee in any proportion  Coffee, not roasted 0901 11 00   Not decaffeinated Free 0 0901 12 00   Decaffeinated 8,3 0  Coffee, roasted 0901 21 00   Not decaffeinated 7,5 0 0901 22 00   Decaffeinated 9 0 0901 90  Other 0901 90 10   Coffee husks and skins Free 0 0901 90 90   Coffee substitutes containing coffee 11,5 0 0902 Tea, whether or not flavoured 0902 10 00  Green tea (not fermented) in immediate packings of a content not exceeding 3 kg 3,2 0 0902 20 00  Other green tea (not fermented) Free 0 0902 30 00  Black tea (fermented) and partly fermented tea, in immediate packings of a content not exceeding 3 kg Free 0 0902 40 00  Other black tea (fermented) and other partly fermented tea Free 0 0903 00 00 MatÃ © Free 0 0904 Pepper of the genus Piper; dried or crushed or ground fruits of the genus Capsicum or of the genus Pimenta  Pepper 0904 11 00   Neither crushed nor ground Free 0 0904 12 00   Crushed or ground 4 0 0904 20  Fruits of the genus Capsicum or of the genus Pimenta, dried or crushed or ground   Neither crushed nor ground 0904 20 10    Sweet peppers 9,6 0 0904 20 30    Other Free 0 0904 20 90   Crushed or ground 5 0 0905 00 00 Vanilla 6 0 0906 Cinnamon and cinnamon-tree flowers  Neither crushed nor ground 0906 11 00   Cinnamon (Cinnamomum zeylanicum Blume) Free 0 0906 19 00   Other Free 0 0906 20 00  Crushed or ground Free 0 0907 00 00 Cloves (whole fruit, cloves and stems) 8 0 0908 Nutmeg, mace and cardamoms 0908 10 00  Nutmeg Free 0 0908 20 00  Mace Free 0 0908 30 00  Cardamoms Free 0 0909 Seeds of anise, badian, fennel, coriander, cumin or caraway; juniper berries 0909 10 00  Seeds of anise or badian Free 0 0909 20 00  Seeds of coriander Free 0 0909 30 00  Seeds of cumin Free 0 0909 40 00  Seeds of caraway Free 0 0909 50 00  Seeds of fennel; juniper berries Free 0 0910 Ginger, saffron, turmeric (curcuma), thyme, bay leaves, curry and other spices 0910 10 00  Ginger Free 0 0910 20  Saffron 0910 20 10   Neither crushed nor ground Free 0 0910 20 90   Crushed or ground 8,5 0 0910 30 00  Turmeric (curcuma) Free 0  Other spices 0910 91   Mixtures referred to in note 1(b) to this chapter 0910 91 10    Neither crushed nor ground Free 0 0910 91 90    Crushed or ground 12,5 0 0910 99   Other 0910 99 10    Fenugreek seed Free 0    Thyme     Neither crushed nor ground 0910 99 31      Wild thyme (Thymus serpyllum) Free 0 0910 99 33      Other 7 0 0910 99 39     Crushed or ground 8,5 0 0910 99 50    Bay leaves 7 0 0910 99 60    Curry Free 0    Other 0910 99 91     Neither crushed nor ground Free 0 0910 99 99     Crushed or ground 12,5 0 10 CHAPTER 10  CEREALS 1001 Wheat and meslin 1001 10 00  Durum wheat 148 EUR/t 0 1001 90  Other 1001 90 10   Spelt for sowing 12,8 0   Other spelt, common wheat and meslin 1001 90 91    Common wheat and meslin seed 95 EUR/t 0 1001 90 99    Other 95 EUR/t TRQ_Wheat (950 000 - 1 000 000 t) (1) 1002 00 00 Rye 93 EUR/t 0 1003 00 Barley 1003 00 10  Seed 93 EUR/t 0 1003 00 90  Other 93 EUR/t TRQ_Barley (250 000 - 350 000 t) (1) 1004 00 00 Oats 89 EUR/t TRQ_Oats (4 000 t) 1005 Maize (corn) 1005 10  Seed   Hybrid 1005 10 11    Double hybrids and top cross hybrids Free 0 1005 10 13    Three-cross hybrids Free 0 1005 10 15    Simple hybrids Free 0 1005 10 19    Other Free 0 1005 10 90   Other 94 EUR/t 0 1005 90 00  Other 94 EUR/t TRQ_Maize (400 000 - 650 000 t) (1) 1006 Rice 1006 10  Rice in the husk (paddy or rough) 1006 10 10   For sowing 7,7 0   Other    Parboiled 1006 10 21     Round grain 211 EUR/t 0 1006 10 23     Medium grain 211 EUR/t 0     Long grain 1006 10 25      Of a length/width ratio greater than 2 but less than 3 211 EUR/t 0 1006 10 27      Of a length/width ratio equal to or greater than 3 211 EUR/t 0    Other 1006 10 92     Round grain 211 EUR/t 0 1006 10 94     Medium grain 211 EUR/t 0     Long grain 1006 10 96      Of a length/width ratio greater than 2 but less than 3 211 EUR/t 0 1006 10 98      Of a length/width ratio equal to or greater than 3 211 EUR/t 0 1006 20  Husked (brown) rice   Parboiled 1006 20 11    Round grain 264 EUR/t 0 1006 20 13    Medium grain 264 EUR/t 0    Long grain 1006 20 15     Of a length/width ratio greater than 2 but less than 3 264 EUR/t 0 1006 20 17     Of a length/width ratio equal to or greater than 3 264 EUR/t 0   Other 1006 20 92    Round grain 264 EUR/t 0 1006 20 94    Medium grain 264 EUR/t 0    Long grain 1006 20 96     Of a length/width ratio greater than 2 but less than 3 264 EUR/t 0 1006 20 98     Of a length/width ratio equal to or greater than 3 264 EUR/t 0 1006 30  Semi-milled or wholly milled rice, whether or not polished or glazed   Semi-milled rice    Parboiled 1006 30 21     Round grain 416 EUR/t 0 1006 30 23     Medium grain 416 EUR/t 0     Long grain 1006 30 25      Of a length/width ratio greater than 2 but less than 3 416 EUR/t 0 1006 30 27      Of a length/width ratio equal to or greater than 3 416 EUR/t 0    Other 1006 30 42     Round grain 416 EUR/t 0 1006 30 44     Medium grain 416 EUR/t 0     Long grain 1006 30 46      Of a length/width ratio greater than 2 but less than 3 416 EUR/t 0 1006 30 48      Of a length/width ratio equal to or greater than 3 416 EUR/t 0   Wholly milled rice    Parboiled 1006 30 61     Round grain 416 EUR/t 0 1006 30 63     Medium grain 416 EUR/t 0     Long grain 1006 30 65      Of a length/width ratio greater than 2 but less than 3 416 EUR/t 0 1006 30 67      Of a length/width ratio equal to or greater than 3 416 EUR/t 0    Other 1006 30 92     Round grain 416 EUR/t 0 1006 30 94     Medium grain 416 EUR/t 0     Long grain 1006 30 96      Of a length/width ratio greater than 2 but less than 3 416 EUR/t 0 1006 30 98      Of a length/width ratio equal to or greater than 3 416 EUR/t 0 1006 40 00  Broken rice 128 EUR/t 0 1007 00 Grain sorghum 1007 00 10  Hybrids for sowing 6,4 0 1007 00 90  Other 94 EUR/t 0 1008 Buckwheat, millet and canary seed; other cereals 1008 10 00  Buckwheat 37 EUR/t 0 1008 20 00  Millet 56 EUR/t 0 1008 30 00  Canary seed Free 0 1008 90  Other cereals 1008 90 10   Triticale 93 EUR/t 0 1008 90 90   Other 37 EUR/t 0 11 CHAPTER 11  PRODUCTS OF THE MILLING INDUSTRY; MALT; STARCHES; INULIN; WHEAT GLUTEN 1101 00 Wheat or meslin flour  Wheat flour 1101 00 11   Of durum wheat 172 EUR/t 0 1101 00 15   Of common wheat and spelt 172 EUR/t TRQ_Wheat (950 000 - 1 000 000 t) (1) 1101 00 90  Meslin flour 172 EUR/t TRQ_Wheat (950 000 - 1 000 000 t) (1) 1102 Cereal flours other than of wheat or meslin 1102 10 00  Rye flour 168 EUR/t 0 1102 20  Maize (corn) flour 1102 20 10   Of a fat content not exceeding 1,5 % by weight 173 EUR/t TRQ_Maize (400 000 - 650 000 t) (1) 1102 20 90   Other 98 EUR/t TRQ_Maize (400 000 - 650 000 t) (1) 1102 90  Other 1102 90 10   Barley flour 171 EUR/t TRQ_Barley (250 000 - 350 000 t) (1) 1102 90 30   Oat flour 164 EUR/t 0 1102 90 50   Rice flour 138 EUR/t 0 1102 90 90   Other 98 EUR/t TRQ_Wheat (950 000 - 1 000 000 t) (1) 1103 Cereal groats, meal and pellets  Groats and meal 1103 11   Of wheat 1103 11 10    Durum wheat 267 EUR/t 0 1103 11 90    Common wheat and spelt 186 EUR/t TRQ_Wheat (950 000 - 1 000 000 t) (1) 1103 13   Of maize (corn) 1103 13 10    Of a fat content not exceeding 1,5 % by weight 173 EUR/t TRQ_Maize (400 000 - 650 000 t) (1) 1103 13 90    Other 98 EUR/t TRQ_Maize (400 000 - 650 000 t) (1) 1103 19   Of other cereals 1103 19 10    Of rye 171 EUR/t 0 1103 19 30    Of barley 171 EUR/t TRQ_Groats (6 300 - 7 800 t) (1) 1103 19 40    Of oats 164 EUR/t 0 1103 19 50    Of rice 138 EUR/t 0 1103 19 90    Other 98 EUR/t TRQ_Groats (6 300 - 7 800 t) (1) 1103 20  Pellets 1103 20 10   Of rye 171 EUR/t 0 1103 20 20   Of barley 171 EUR/t TRQ_Barley (250 000 - 350 000 t) (1) 1103 20 30   Of oats 164 EUR/t 0 1103 20 40   Of maize 173 EUR/t TRQ_Maize (400 000 - 650 000 t) (1) 1103 20 50   Of rice 138 EUR/t 0 1103 20 60   Of wheat 175 EUR/t TRQ_Wheat (950 000 - 1 000 000 t) (1) 1103 20 90   Other 98 EUR/t TRQ_Groats (6 300 - 7 800 t) (1) 1104 Cereal grains otherwise worked (for example, hulled, rolled, flaked, pearled, sliced or kibbled), except rice of heading 1006; germ of cereals, whole, rolled, flaked or ground  Rolled or flaked grains 1104 12   Of oats 1104 12 10    Rolled 93 EUR/t 0 1104 12 90    Flaked 182 EUR/t 0 1104 19   Of other cereals 1104 19 10    Of wheat 175 EUR/t TRQ_Groats (6 300 - 7 800 t) (1) 1104 19 30    Of rye 171 EUR/t 0 1104 19 50    Of maize 173 EUR/t TRQ_Groats (6 300 - 7 800 t) (1)    Of barley 1104 19 61     Rolled 97 EUR/t TRQ_Groats (6 300 - 7 800 t) (1) 1104 19 69     Flaked 189 EUR/t TRQ_Groats (6 300 - 7 800 t) (1)    Other 1104 19 91     Flaked rice 234 EUR/t 0 1104 19 99     Other 173 EUR/t 0  Other worked grains (for example, hulled, pearled, sliced or kibbled) 1104 22   Of oats 1104 22 20    Hulled (shelled or husked) 162 EUR/t 0 1104 22 30    Hulled and sliced or kibbled (GrÃ ¼tze or grutten) 162 EUR/t 0 1104 22 50    Pearled 145 EUR/t 0 1104 22 90    Not otherwise worked than kibbled 93 EUR/t 0 1104 22 98    Other 93 EUR/t 0 1104 23   Of maize (corn) 1104 23 10    Hulled (shelled or husked), whether or not sliced or kibbled 152 EUR/t TRQ_Maize (400 000 - 650 000 t) (1) 1104 23 30    Pearled 152 EUR/t TRQ_Maize (400 000 - 650 000 t) (1) 1104 23 90    Not otherwise worked than kibbled 98 EUR/t TRQ_Maize (400 000 - 650 000 t) (1) 1104 23 99    Other 98 EUR/t TRQ_Maize (400 000 - 650 000 t) (1) 1104 29   Of other cereals    Of barley 1104 29 01     Hulled (shelled or husked) 150 EUR/t TRQ_Groats (6 300 - 7 800 t) (1) 1104 29 03     Hulled and sliced or kibbled (GrÃ ¼tze or grutten) 150 EUR/t TRQ_Groats (6 300 - 7 800 t) (1) 1104 29 05     Pearled 236 EUR/t TRQ_Groats (6 300 - 7 800 t) (1) 1104 29 07     Not otherwise worked than kibbled 97 EUR/t TRQ_Groats (6 300 - 7 800 t) (1) 1104 29 09     Other 97 EUR/t TRQ_Groats (6 300 - 7 800 t) (1)    Other     Hulled (shelled or husked), whether or not sliced or kibbled 1104 29 11      Of wheat 129 EUR/t TRQ_Groats (6 300 - 7 800 t) (1) 1104 29 18      Other 129 EUR/t TRQ_Groats (6 300 - 7 800 t) (1) 1104 29 30     Pearled 154 EUR/t TRQ_Groats (6 300 - 7 800 t) (1)     Not otherwise worked than kibbled 1104 29 51      Of wheat 99 EUR/t TRQ_Groats (6 300 - 7 800 t) (1) 1104 29 55      Of rye 97 EUR/t 0 1104 29 59      Other 98 EUR/t TRQ_Groats (6 300 - 7 800 t) (1)     Other 1104 29 81      Of wheat 99 EUR/t TRQ_Groats (6 300 - 7 800 t) (1) 1104 29 85      Of rye 97 EUR/t 0 1104 29 89      Other 98 EUR/t TRQ_Groats (6 300 - 7 800 t) (1) 1104 30  Germ of cereals, whole, rolled, flaked or ground 1104 30 10   Of wheat 76 EUR/t TRQ_Groats (6 300 - 7 800 t) (1) 1104 30 90   Of other cereals 75 EUR/t TRQ_Groats (6 300 - 7 800 t) (1) 1105 Flour, meal, powder, flakes, granules and pellets of potatoes 1105 10 00  Flour, meal and powder 12,2 0 1105 20 00  Flakes, granules and pellets 12,2 0 1106 Flour, meal and powder of the dried leguminous vegetables of heading 0713, of sago or of roots or tubers of heading 0714 or of the products of Chapter 8 1106 10 00  Of the dried leguminous vegetables of heading 0713 7,7 0 1106 20  Of sago or of roots or tubers of heading 0714 1106 20 10   Denatured 95 EUR/t 0 1106 20 90   Other 166 EUR/t 0 1106 30  Of the products of Chapter 8 1106 30 10   Of bananas 10,9 0 1106 30 90   Other 8,3 0 1107 Malt, whether or not roasted 1107 10  Not roasted   Of wheat 1107 10 11    In the form of flour 177 EUR/t TRQ_Malt and wheat gluten (7 000 t) 1107 10 19    Other 134 EUR/t TRQ_Malt and wheat gluten (7 000 t)   Other 1107 10 91    In the form of flour 173 EUR/t TRQ_Malt and wheat gluten (7 000 t) 1107 10 99    Other 131 EUR/t TRQ_Malt and wheat gluten (7 000 t) 1107 20 00  Roasted 152 EUR/t TRQ_Malt and wheat gluten (7 000 t) 1108 Starches; inulin  Starches 1108 11 00   Wheat starch 224 EUR/t TRQ_Starches (10 000 t) 1108 12 00   Maize (corn) starch 166 EUR/t TRQ_Starches (10 000 t) 1108 13 00   Potato starch 166 EUR/t TRQ_Starches (10 000 t) 1108 14 00   Manioc (cassava) starch 166 EUR/t 0 1108 19   Other starches 1108 19 10    Rice starch 216 EUR/t 0 1108 19 90    Other 166 EUR/t 0 1108 20 00  Inulin 19,2 0 1109 00 00 Wheat gluten, whether or not dried 512 EUR/t TRQ_Malt and wheat gluten (7 000 t) 12 CHAPTER 12  OIL SEEDS AND OLEAGINOUS FRUITS; MISCELLANEOUS GRAINS, SEEDS AND FRUIT; INDUSTRIAL OR MEDICINAL PLANTS; STRAW AND FODDER 1201 00 Soya beans, whether or not broken 1201 00 10  For sowing Free 0 1201 00 90  Other Free 0 1202 Groundnuts, not roasted or otherwise cooked, whether or not shelled or broken 1202 10  In shell 1202 10 10   For sowing Free 0 1202 10 90   Other Free 0 1202 20 00  Shelled, whether or not broken Free 0 1203 00 00 Copra Free 0 1204 00 Linseed, whether or not broken 1204 00 10  For sowing Free 0 1204 00 90  Other Free 0 1205 Rape or colza seeds, whether or not broken 1205 10  Low erucic acid rape or colza seeds 1205 10 10   For sowing Free 0 1205 10 90   Other Free 0 1205 90 00  Other Free 0 1206 00 Sunflower seeds, whether or not broken 1206 00 10  For sowing Free 0  Other 1206 00 91   Shelled; in grey  and white-striped shell Free 0 1206 00 99   Other Free 0 1207 Other oil seeds and oleaginous fruits, whether or not broken 1207 20  Cotton seeds 1207 20 10   For sowing Free 0 1207 20 90   Other Free 0 1207 40  Sesamum seeds 1207 40 10   For sowing Free 0 1207 40 90   Other Free 0 1207 50  Mustard seeds 1207 50 10   For sowing Free 0 1207 50 90   Other Free 0  Other 1207 91   Poppy seeds 1207 91 10    For sowing Free 0 1207 91 90    Other Free 0 1207 99   Other 1207 99 15    For sowing Free 0    Other 1207 99 91     Hemp seeds Free 0 1207 99 97     Other Free 0 1208 Flours and meals of oil seeds or oleaginous fruits, other than those of mustard 1208 10 00  Of soya beans 4,5 0 1208 90 00  Other Free 0 1209 Seeds, fruit and spores, of a kind used for sowing 1209 10 00  Sugar beet seed 8,3 0  Seeds of forage plants 1209 21 00   Lucerne (alfalfa) seed 2,5 0 1209 22   Clover (Trifolium spp.) seed 1209 22 10    Red clover (Trifolium pratense L.) Free 0 1209 22 80    Other Free 0 1209 23   Fescue seed 1209 23 11    Meadow fescue (Festuca pratensis Huds.) seed Free 0 1209 23 15    Red fescue (Festuca rubra L.) seed Free 0 1209 23 80    Other 2,5 0 1209 24 00   Kentucky blue grass (Poa pratensis L.) seed Free 0 1209 25   Ryegrass (Lolium multiflorum Lam., Lolium perenne L.) seed 1209 25 10    Italian ryegrass (including westerwolds) (Lolium multiflorum Lam.) Free 0 1209 25 90    Perennial ryegrass (Lolium perenne L.) Free 0 1209 29   Other 1209 29 10    Vetch seed; seeds of the genus Poa (Poa palustris L., Poa trivialis L.); cocksfoot grass (Dactylis glomerata L.); bent grass (Agrostis) Free 0 1209 29 35    Timothy grass seed Free 0 1209 29 50    Lupine seed 2,5 0 1209 29 60    Fodder beet seed (Beta vulgaris var. alba) 8,3 0 1209 29 80    Other 2,5 0 1209 30 00  Seeds of herbaceous plants cultivated principally for their flowers 3 0  Other 1209 91   Vegetable seeds 1209 91 10    Kohlrabi seeds (Brassica oleracea, var. caulorapa and gongylodes L.) 3 0 1209 91 30    Salad beet seed or beetroot seed (Beta vulgaris var. conditiva) 8,3 0 1209 91 90    Other 3 0 1209 99   Other 1209 99 10    Forest-tree seeds Free 0    Other 1209 99 91     Seeds of plants cultivated principally for their flowers, other than those of subheading 1209 30 00 3 0 1209 99 99     Other 4 0 1210 Hop cones, fresh or dried, whether or not ground, powdered or in the form of pellets; lupulin 1210 10 00  Hop cones, neither ground nor powdered nor in the form of pellets 5,8 0 1210 20  Hop cones, ground, powdered or in the form of pellets; lupulin 1210 20 10   Hop cones, ground, powdered or in the form of pellets, with higher lupulin content; lupulin 5,8 0 1210 20 90   Other 5,8 0 1211 Plants and parts of plants (including seeds and fruits), of a kind used primarily in perfumery, in pharmacy or for insecticidal, fungicidal or similar purposes, fresh or dried, whether or not cut, crushed or powdered 1211 20 00  Ginseng roots Free 0 1211 30 00  Coca leaf Free 0 1211 40 00  Poppy straw Free 0 1211 90  Other 1211 90 30   Tonquin beans 3 0 1211 90 85   Other Free 0 1212 Locust beans, seaweeds and other algae, sugar beet and sugar cane, fresh, chilled, frozen or dried, whether or not ground; fruit stones and kernels and other vegetable products (including unroasted chicory roots of the variety Cichorium intybus sativum) of a kind used primarily for human consumption, not elsewhere specified or included 1212 20 00  Seaweeds and other algae Free 0  Other 1212 91   Sugar beet 1212 91 20    Dried, whether or not ground 23 EUR/100 kg/net 0 1212 91 80    Other 6,7 EUR/100 kg/net 0 1212 99   Other 1212 99 20    Sugar cane 4,6 EUR/100 kg/net 0 1212 99 30    Locust beans 5,1 0    Locust bean seeds 1212 99 41     Not decorticated, crushed or ground Free 0 1212 99 49     Other 5,8 0 1212 99 70    Other Free 0 1213 00 00 Cereal straw and husks, unprepared, whether or not chopped, ground, pressed or in the form of pellets Free 0 1214 Swedes, mangolds, fodder roots, hay, lucerne (alfalfa), clover, sainfoin, forage kale, lupines, vetches and similar forage products, whether or not in the form of pellets 1214 10 00  Lucerne (alfalfa) meal and pellets Free 0 1214 90  Other 1214 90 10   Mangolds, swedes and other fodder roots 5,8 0 1214 90 90   Other Free 0 13 CHAPTER 13  LAC; GUMS, RESINS AND OTHER VEGETABLE SAPS AND EXTRACTS 1301 Lac; natural gums, resins, gum-resins and oleoresins (for example, balsams) 1301 20 00  Gum Arabic Free 0 1301 90 00  Other Free 0 1302 Vegetable saps and extracts; pectic substances, pectinates and pectates; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products  Vegetable saps and extracts 1302 11 00   Opium Free 0 1302 12 00   Of liquorice 3,2 0 1302 13 00   Of hops 3,2 0 1302 19   Other 1302 19 05    Vanilla oleoresin 3 0 1302 19 80    Other Free 0 1302 20  Pectic substances, pectinates and pectates 1302 20 10   Dry 19,2 0 1302 20 90   Other 11,2 0  Mucilages and thickeners, whether or not modified, derived from vegetable products 1302 31 00   Agar-agar Free 0 1302 32   Mucilages and thickeners, whether or not modified, derived from locust beans, locust bean seeds or guar seeds 1302 32 10    Of locust beans or locust bean seeds Free 0 1302 32 90    Of guar seeds Free 0 1302 39 00   Other Free 0 14 CHAPTER 14  VEGETABLE PLAITING MATERIALS; VEGETABLE PRODUCTS NOT ELSEWHERE SPECIFIED OR INCLUDED 1401 Vegetable materials of a kind used primarily for plaiting (for example, bamboos, rattans, reeds, rushes, osier, raffia, cleaned, bleached or dyed cereal straw, and lime bark) 1401 10 00  Bamboos Free 0 1401 20 00  Rattans Free 0 1401 90 00  Other Free 0 1404 Vegetable products not elsewhere specified or included 1404 20 00  Cotton linters Free 0 1404 90 00  Other Free 0 III SECTION III  ANIMAL OR VEGETABLE FATS AND OILS AND THEIR CLEAVAGE PRODUCTS; PREPARED EDIBLE FATS; ANIMAL OR VEGETABLE WAXES 15 CHAPTER 15  ANIMAL OR VEGETABLE FATS AND OILS AND THEIR CLEAVAGE PRODUCTS; PREPARED EDIBLE FATS; ANIMAL OR VEGETABLE WAXES 1501 00 Pig fat (including lard) and poultry fat, other than that of heading 0209 or 1503  Pig fat (including lard) 1501 00 11   For industrial uses other than the manufacture of foodstuffs for human consumption Free 0 1501 00 19   Other 17,2 EUR/100 kg/net 0 1501 00 90  Poultry fat 11,5 0 1502 00 Fats of bovine animals, sheep or goats, other than those of heading 1503 1502 00 10  For industrial uses other than the manufacture of foodstuffs for human consumption Free 0 1502 00 90  Other 3,2 0 1503 00 Lard stearin, lard oil, oleostearin, oleo-oil and tallow oil, not emulsified or mixed or otherwise prepared  Lard stearin and oleostearin 1503 00 11   For industrial uses Free 0 1503 00 19   Other 5,1 0 1503 00 30  Tallow oil for industrial uses other than the manufacture of foodstuffs for human consumption Free 0 1503 00 90  Other 6,4 0 1504 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified 1504 10  Fish-liver oils and their fractions 1504 10 10   Of a vitamin A content not exceeding 2 500 IU/g 3,8 0   Other 1504 10 91    Of halibut Free 0 1504 10 99    Other Free 0 1504 20  Fats and oils and their fractions, of fish, other than liver oils 1504 20 10   Solid fractions 10,9 0 1504 20 90   Other Free 0 1504 30  Fats and oils and their fractions, of marine mammals 1504 30 10   Solid fractions 10,9 0 1504 30 90   Other Free 0 1505 00 Wool grease and fatty substances derived therefrom (including lanolin) 1505 00 10  Wool grease, crude 3,2 0 1505 00 90  Other Free 0 1506 00 00 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified Free 0 1507 Soya-bean oil and its fractions, whether or not refined, but not chemically modified 1507 10  Crude oil, whether or not degummed 1507 10 10   For technical or industrial uses other than the manufacture of foodstuffs for human consumption 3,2 0 1507 10 90   Other 6,4 0 1507 90  Other 1507 90 10   For technical or industrial uses other than the manufacture of foodstuffs for human consumption 5,1 0 1507 90 90   Other 9,6 0 1508 Groundnut oil and its fractions, whether or not refined, but not chemically modified 1508 10  Crude oil 1508 10 10   For technical or industrial uses other than the manufacture of foodstuffs for human consumption Free 0 1508 10 90   Other 6,4 0 1508 90  Other 1508 90 10   For technical or industrial uses other than the manufacture of foodstuffs for human consumption 5,1 0 1508 90 90   Other 9,6 0 1509 Olive oil and its fractions, whether or not refined, but not chemically modified 1509 10  Virgin 1509 10 10   Lampante olive oil 122,6 EUR/100 kg/net 0 1509 10 90   Other 124,5 EUR/100 kg/net 0 1509 90 00  Other 134,6 EUR/100 kg/net 0 1510 00 Other oils and their fractions, obtained solely from olives, whether or not refined, but not chemically modified, including blends of these oils or fractions with oils or fractions of heading 1509 1510 00 10  Crude oils 110,2 EUR/100 kg/net 0 1510 00 90  Other 160,3 EUR/100 kg/net 0 1511 Palm oil and its fractions, whether or not refined, but not chemically modified 1511 10  Crude oil 1511 10 10   For technical or industrial uses other than the manufacture of foodstuffs for human consumption Free 0 1511 10 90   Other 3,8 0 1511 90  Other   Solid fractions 1511 90 11    In immediate packings of a net content not exceeding 1 kg 12,8 0 1511 90 19    Other 10,9 0   Other 1511 90 91    For technical or industrial uses other than the manufacture of foodstuffs for human consumption 5,1 0 1511 90 99    Other 9 0 1512 Sunflower-seed, safflower or cotton-seed oil and fractions thereof, whether or not refined, but not chemically modified  Sunflower-seed or safflower oil and fractions thereof 1512 11   Crude oil 1512 11 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption 3,2 0    Other 1512 11 91     Sunflower-seed oil 6,4 0 1512 11 99     Safflower oil 6,4 0 1512 19   Other 1512 19 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption 5,1 0 1512 19 90    Other 9,6 0  Cotton-seed oil and its fractions 1512 21   Crude oil, whether or not gossypol has been removed 1512 21 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption 3,2 0 1512 21 90    Other 6,4 0 1512 29   Other 1512 29 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption 5,1 0 1512 29 90    Other 9,6 0 1513 Coconut (copra), palm kernel or babassu oil and fractions thereof, whether or not refined, but not chemically modified  Coconut (copra) oil and its fractions 1513 11   Crude oil 1513 11 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption 2,5 0    Other 1513 11 91     In immediate packings of a net content not exceeding 1 kg 12,8 0 1513 11 99     Other 6,4 0 1513 19   Other    Solid fractions 1513 19 11     In immediate packings of a net content not exceeding 1 kg 12,8 0 1513 19 19     Other 10,9 0    Other 1513 19 30     For technical or industrial uses other than the manufacture of foodstuffs for human consumption 5,1 0     Other 1513 19 91      In immediate packings of a net content not exceeding 1 kg 12,8 0 1513 19 99      Other 9,6 0  Palm kernel or babassu oil and fractions thereof 1513 21   Crude oil 1513 21 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption 3,2 0    Other 1513 21 30     In immediate packings of a net content not exceeding 1 kg 12,8 0 1513 21 90     Other 6,4 0 1513 29   Other    Solid fractions 1513 29 11     In immediate packings of a net content not exceeding 1 kg 12,8 0 1513 29 19     Other 10,9 0    Other 1513 29 30     For technical or industrial uses other than the manufacture of foodstuffs for human consumption 5,1 0     Other 1513 29 50      In immediate packings of a net content not exceeding 1 kg 12,8 0 1513 29 90      Other 9,6 0 1514 Rape, colza or mustard oil and fractions thereof, whether or not refined, but not chemically modified  Low erucic acid rape or colza oil and its fractions 1514 11   Crude oil 1514 11 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption 3,2 0 1514 11 90    Other 6,4 0 1514 19   Other 1514 19 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption 5,1 0 1514 19 90    Other 9,6 0  Other 1514 91   Crude oil 1514 91 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption 3,2 0 1514 91 90    Other 6,4 0 1514 99   Other 1514 99 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption 5,1 0 1514 99 90    Other 9,6 0 1515 Other fixed vegetable fats and oils (including jojoba oil) and their fractions, whether or not refined, but not chemically modified  Linseed oil and its fractions 1515 11 00   Crude oil 3,2 0 1515 19   Other 1515 19 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption 5,1 0 1515 19 90    Other 9,6 0  Maize (corn) oil and its fractions 1515 21   Crude oil 1515 21 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption 3,2 0 1515 21 90    Other 6,4 0 1515 29   Other 1515 29 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption 5,1 0 1515 29 90    Other 9,6 0 1515 30  Castor oil and its fractions 1515 30 10   For the production of aminoundecanoic acid for use in the manufacture of synthetic textile fibres or of artificial plastic materials Free 0 1515 30 90   Other 5,1 0 1515 50  Sesame oil and its fractions   Crude oil 1515 50 11    For technical or industrial uses other than the manufacture of foodstuffs for human consumption 3,2 0 1515 50 19    Other 6,4 0   Other 1515 50 91    For technical or industrial uses other than the manufacture of foodstuffs for human consumption 5,1 0 1515 50 99    Other 9,6 0 1515 90  Other 1515 90 11   Tung oil; jojoba and oiticica oils; myrtle wax and Japan wax; their fractions Free 0   Tobacco-seed oil and its fractions    Crude oil 1515 90 21     For technical or industrial uses other than the manufacture of foodstuffs for human consumption Free 0 1515 90 29     Other 6,4 0    Other 1515 90 31     For technical or industrial uses other than the manufacture of foodstuffs for human consumption Free 0 1515 90 39     Other 9,6 0   Other oils and their fractions    Crude oils 1515 90 40     For technical or industrial uses other than the manufacture of foodstuffs for human consumption 3,2 0     Other 1515 90 51      Solid, in immediate packings of a net content not exceeding 1 kg 12,8 0 1515 90 59      Solid, other; fluid 6,4 0    Other 1515 90 60     For technical or industrial uses other than the manufacture of foodstuffs for human consumption 5,1 0     Other 1515 90 91      Solid, in immediate packings of a net content not exceeding 1 kg 12,8 0 1515 90 99      Solid, other; fluid 9,6 0 1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinised, whether or not refined, but not further prepared 1516 10  Animal fats and oils and their fractions 1516 10 10   In immediate packings of a net content not exceeding 1 kg 12,8 0 1516 10 90   Other 10,9 0 1516 20  Vegetable fats and oils and their fractions 1516 20 10   Hydrogenated castor oil, so called opal-wax 3,4 0   Other 1516 20 91    In immediate packings of a net content not exceeding 1 kg 12,8 0    Other 1516 20 95     Colza, linseed, rapeseed, sunflower-seed, illipe, karite, makore, touloucouna or babassu oils, for technical or industrial uses other than the manufacture of foodstuffs for human consumption 5,1 0     Other 1516 20 96      Groundnut, cotton-seed, soya-bean or sunflower-seed oils; other oils containing less than 50 % by weight of free fatty acids and excluding palm kernel, illipe, coconut, colza, rapeseed or copaiba oils 9,6 0 1516 20 98      Other 10,9 0 1517 Margarine; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, other than edible fats or oils or their fractions of heading 1516 1517 10  Margarine, excluding liquid margarine 1517 10 10   Containing, by weight, more than 10 % but not more than 15 % of milkfats 8,3 + 28,4 EUR/100 kg/net 0 1517 10 90   Other 16 0 1517 90  Other 1517 90 10   Containing, by weight, more than 10 % but not more than 15 % of milkfats 8,3 + 28,4 EUR/100 kg/net 0   Other 1517 90 91    Fixed vegetable oils, fluid, mixed 9,6 0 1517 90 93    Edible mixtures or preparations of a kind used as mould-release preparations 2,9 0 1517 90 99    Other 16 0 1518 00 Animal or vegetable fats and oils and their fractions, boiled, oxidised, dehydrated, sulphurised, blown, polymerised by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading 1516; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, not elsewhere specified or included 1518 00 10  Linoxyn 7,7 0  Fixed vegetable oils, fluid, mixed, for technical or industrial uses other than the manufacture of foodstuffs for human consumption 1518 00 31   Crude 3,2 0 1518 00 39   Other 5,1 0  Other 1518 00 91   Animal or vegetable fats and oils and their fractions, boiled, oxidised, dehydrated, sulphurised, blown, polymerised by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading 1516 7,7 0   Other 1518 00 95    Inedible mixtures or preparations of animal or of animal and vegetable fats and oils and their fractions 2 0 1518 00 99    Other 7,7 0 1520 00 00 Glycerol, crude; glycerol waters and glycerol lyes Free 0 1521 Vegetable waxes (other than triglycerides), beeswax, other insect waxes and spermaceti, whether or not refined or coloured 1521 10 00  Vegetable waxes Free 0 1521 90  Other 1521 90 10   Spermaceti, whether or not refined or coloured Free 0   Beeswax and other insect waxes, whether or not refined or coloured 1521 90 91    Raw Free 0 1521 90 99    Other 2,5 0 1522 00 Degras; residues resulting from the treatment of fatty substances or animal or vegetable waxes 1522 00 10  Degras 3,8 0  Residues resulting from the treatment of fatty substances or animal or vegetable waxes   Containing oil having the characteristics of olive oil 1522 00 31    Soapstocks 29,9 EUR/100 kg/net 0 1522 00 39    Other 47,8 EUR/100 kg/net 0   Other 1522 00 91    Oil foots and dregs; soapstocks 3,2 0 1522 00 99    Other Free 0 IV SECTION IV  PREPARED FOODSTUFFS; BEVERAGES, SPIRITS AND VINEGAR; TOBACCO AND MANUFACTURED TOBACCO SUBSTITUTES 16 CHAPTER 16  PREPARATIONS OF MEAT, OF FISH OR OF CRUSTACEANS, MOLLUSCS OR OTHER AQUATIC INVERTEBRATES 1601 00 Sausages and similar products, of meat, meat offal or blood; food preparations based on these products 1601 00 10  Of liver 15,4 0  Other 1601 00 91   Sausages, dry or for spreading, uncooked 149,4 EUR/100 kg/net 0 1601 00 99   Other 100,5 EUR/100 kg/net 0 1602 Other prepared or preserved meat, meat offal or blood 1602 10 00  Homogenised preparations 16,6 0 1602 20  Of liver of any animal 1602 20 10   Goose or duck liver 10,2 0 1602 20 90   Other 16 0  Of poultry of heading 0105 1602 31   Of turkeys    Containing 57 % or more by weight of poultry meat or offal 1602 31 11     Containing exclusively uncooked turkey meat 102,4 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 1602 31 19     Other 102,4 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 1602 31 30    Containing 25 % or more but less than 57 % by weight of poultry meat or offal 102,4 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 1602 31 90    Other 102,4 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 1602 32   Of fowls of the species Gallus domesticus    Containing 57 % or more by weight of poultry meat or offal 1602 32 11     Uncooked 86,7 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 1602 32 19     Other 102,4 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 1602 32 30    Containing 25 % or more but less than 57 % by weight of poultry meat or offal 10,9 TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 1602 32 90    Other 10,9 TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 1602 39   Other    Containing 57 % or more by weight of poultry meat or offal 1602 39 21     Uncooked 86,7 EUR/100 kg/net TRQ_Poultry (16 000 - 20 000 t expressed in net weight) (1) 1602 39 29     Other 10,9 0 1602 39 40    Containing 25 % or more but less than 57 % by weight of poultry meat or offal 10,9 0 1602 39 80    Other 10,9 0  Of swine 1602 41   Hams and cuts thereof 1602 41 10    Of domestic swine 156,8 EUR/100 kg/net 0 1602 41 90    Other 10,9 0 1602 42   Shoulders and cuts thereof 1602 42 10    Of domestic swine 129,3 EUR/100 kg/net 0 1602 42 90    Other 10,9 0 1602 49   Other, including mixtures    Of domestic swine     Containing by weight 80 % or more of meat or meat offal, of any kind, including fats of any kind or origin 1602 49 11      Loins (excluding collars) and cuts thereof, including mixtures of loins or hams 156,8 EUR/100 kg/net 0 1602 49 13      Collars and cuts thereof, including mixtures of collars and shoulders 129,3 EUR/100 kg/net 0 1602 49 15      Other mixtures containing hams (legs), shoulders, loins or collars, and cuts thereof 129,3 EUR/100 kg/net 0 1602 49 19      Other 85,7 EUR/100 kg/net 0 1602 49 30     Containing by weight 40 % or more but less than 80 % of meat or meat offal, of any kind, including fats of any kind or origin 75 EUR/100 kg/net 0 1602 49 50     Containing by weight less than 40 % of meat or meat offal, of any kind, including fats of any kind or origin 54,3 EUR/100 kg/net 0 1602 49 90    Other 10,9 0 1602 50  Of bovine animals 1602 50 10   Uncooked; mixtures of cooked meat or offal and uncooked meat or offal 303,4 EUR/100 kg/net 0   Other 1602 50 31    Corned beef, in airtight containers 16,6 0 1602 50 95    Other 16,6 0 1602 90  Other, including preparations of blood of any animal 1602 90 10   Preparations of blood of any animal 16,6 0   Other 1602 90 31    Of game or rabbit 10,9 0    Other 1602 90 51     Containing meat or meat offal of domestic swine 85,7 EUR/100 kg/net 0     Other      Containing bovine meat or offal 1602 90 61       Uncooked; mixtures of cooked meat or offal and uncooked meat or offal 303,4 EUR/100 kg/net 0 1602 90 69       Other 16,6 0      Other       Of sheep or goats        Uncooked; mixtures of cooked meat or offal and uncooked meat or offal 1602 90 72         Of sheep 12,8 0 1602 90 74         Of goats 16,6 0        Other 1602 90 76         Of sheep 12,8 0 1602 90 78         Of goats 16,6 0 1602 90 99       Other 16,6 0 1603 00 Extracts and juices of meat, fish or crustaceans, molluscs or other aquatic invertebrates 1603 00 10  In immediate packings of a net content of 1 kg or less 12,8 0 1603 00 80  Other Free 0 1604 Prepared or preserved fish; caviar and caviar substitutes prepared from fish eggs  Fish, whole or in pieces, but not minced 1604 11 00   Salmon 5,5 0 1604 12   Herrings 1604 12 10    Fillets, raw, merely coated with batter or breadcrumbs, whether or not pre-fried in oil, frozen 15 3    Other 1604 12 91     In airtight containers 20 3 1604 12 99     Other 20 3 1604 13   Sardines, sardinella and brisling or sprats    Sardines 1604 13 11     In olive oil 12,5 0 1604 13 19     Other 12,5 0 1604 13 90    Other 12,5 0 1604 14   Tunas, skipjack and bonito (Sarda spp.)    Tunas and skipjack 1604 14 11     In vegetable oil 24 7     Other 1604 14 16      Fillets known as loins 24 7 1604 14 18      Other 24 7 1604 14 90    Bonito (Sarda spp.) 25 7 1604 15   Mackerel    Of the species Scomber scombrus and Scomber japonicus 1604 15 11     Fillets 25 3 1604 15 19     Other 25 3 1604 15 90    Of the species Scomber australasicus 20 3 1604 16 00   Anchovies 25 3 1604 19   Other 1604 19 10    Salmonidae, other than salmon 7 3    Fish of the genus Euthynnus, other than skipjack (Euthynnus (Katsuwonus) pelamis) 1604 19 31     Fillets known as loins 24 3 1604 19 39     Other 24 3 1604 19 50    Fish of the species Orcynopsis unicolor 12,5 3    Other 1604 19 91     Fillets, raw, merely coated with batter or breadcrumbs, whether or not pre-fried in oil, frozen 7,5 3     Other 1604 19 92      Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) 20 3 1604 19 93      Coalfish (Pollachius virens) 20 3 1604 19 94      Hake (Merluccius spp., Urophycis spp.) 20 3 1604 19 95      Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) 20 3 1604 19 98      Other 20 3 1604 20  Other prepared or preserved fish 1604 20 05   Preparations of surimi 20 3   Other 1604 20 10    Of salmon 5,5 3 1604 20 30    Of salmonidae, other than salmon 7 3 1604 20 40    Of anchovies 25 3 1604 20 50    Of sardines, bonito, mackerel of the species Scomber scombrus and Scomber japonicus, fish of the species Orcynopsis unicolor 25 3 1604 20 70    Of tunas, skipjack or other fish of the genus Euthynnus 24 3 1604 20 90    Of other fish 14 3 1604 30  Caviar and caviar substitutes 1604 30 10   Caviar (sturgeon roe) 20 3 1604 30 90   Caviar substitutes 20 3 1605 Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved 1605 10 00  Crab 8 3 1605 20  Shrimps and prawns 1605 20 10   In airtight containers 20 3   Other 1605 20 91    In immediate packings of a net content not exceeding 2 kg 20 3 1605 20 99    Other 20 3 1605 30  Lobster 1605 30 10   Lobster meat, cooked, for the manufacture of lobster butter or of lobster pastes, pÃ ¢tÃ ©s, soups or sauces Free 0 1605 30 90   Other 20 3 1605 40 00  Other crustaceans 20 3 1605 90  Other   Molluscs    Mussels (Mytilus spp., Perna spp.) 1605 90 11     In airtight containers 20 3 1605 90 19     Other 20 3 1605 90 30    Other 20 3 1605 90 90   Other aquatic invertebrates 26 3 17 CHAPTER 17  SUGARS AND SUGAR CONFECTIONERY 1701 Cane or beet sugar and chemically pure sucrose, in solid form  Raw sugar not containing added flavouring or colouring matter 1701 11   Cane sugar 1701 11 10    For refining 33,9 EUR/100 kg/net 0 1701 11 90    Other 41,9 EUR/100 kg/net 0 1701 12   Beet sugar 1701 12 10    For refining 33,9 EUR/100 kg/net TRQ_Sugars (20 070 t expressed in net weight) 1701 12 90    Other 41,9 EUR/100 kg/net TRQ_Sugars (20 070 t expressed in net weight)  Other 1701 91 00   Containing added flavouring or colouring matter 41,9 EUR/100 kg/net TRQ_Sugars (20 070 t expressed in net weight) 1701 99   Other 1701 99 10    White sugar 41,9 EUR/100 kg/net TRQ_Sugars (20 070 t expressed in net weight) 1701 99 90    Other 41,9 EUR/100 kg/net TRQ_Sugars (20 070 t expressed in net weight) 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel  Lactose and lactose syrup 1702 11 00   Containing by weight 99 % or more lactose, expressed as anhydrous lactose, calculated on the dry matter 14 EUR/100 kg/net 0 1702 19 00   Other 14 EUR/100 kg/net 0 1702 20  Maple sugar and maple syrup 1702 20 10   Maple sugar in solid form, containing added flavouring or colouring matter 0,4 EUR/100 kg/net TRQ_Sugars (20 070 t expressed in net weight) 1702 20 90   Other 8 0 1702 30  Glucose and glucose syrup, not containing fructose or containing in the dry state less than 20 % by weight of fructose 1702 30 10   Isoglucose 50,7 EUR/100 kg/net mas TRQ_Other sugars (10 000 - 20 000 t expressed in net weight) (1)   Other 1702 30 50    In the form of white crystalline powder, whether or not agglomerated 26,8 EUR/100 kg/net TRQ_Other sugars (10 000 - 20 000 t expressed in net weight) (1) 1702 30 90    Other 20 EUR/100 kg/net TRQ_Other sugars (10 000 - 20 000 t expressed in net weight) (1) 1702 40  Glucose and glucose syrup, containing in the dry state at least 20 % but less than 50 % by weight of fructose, excluding invert sugar 1702 40 10   Isoglucose 50,7 EUR/100 kg/net mas TRQ_Other sugars (10 000 - 20 000 t expressed in net weight) (1) 1702 40 90   Other 20 EUR/100 kg/net TRQ_Other sugars (10 000 - 20 000 t expressed in net weight) (1) 1702 50 00  Chemically pure fructose 16 + 50,7 EUR/100 kg/net mas TRQ_Sugar processed (2 000 - 3 000 t) (1) 1702 60  Other fructose and fructose syrup, containing in the dry state more than 50 % by weight of fructose, excluding invert sugar 1702 60 10   Isoglucose 50,7 EUR/100 kg/net mas TRQ_Other sugars (10 000 - 20 000 t expressed in net weight) (1) 1702 60 80   Inulin syrup 0,4 EUR/100 kg/net TRQ_Other sugars (10 000 - 20 000 t expressed in net weight) (1) 1702 60 95   Other 0,4 EUR/100 kg/net TRQ_Other sugars (10 000 - 20 000 t expressed in net weight) (1) 1702 90  Other, including invert sugar and other sugar and sugar syrup blends containing in the dry state 50 % by weight of fructose 1702 90 10   Chemically pure maltose 12,8 TRQ_Sugar processed (2 000 - 3 000 t) (1) 1702 90 30   Isoglucose 50,7 EUR/100 kg/net mas TRQ_Sugars (20 070 t expressed in net weight) 1702 90 50   Maltodextrine and maltodextrine syrup 20 EUR/100 kg/net TRQ_Sugars (20 070 t expressed in net weight)   Caramel 1702 90 71    Containing 50 % or more by weight of sucrose in the dry matter 0,4 EUR/100 kg/net TRQ_Sugars (20 070 t expressed in net weight)    Other 1702 90 75     In the form of powder, whether or not agglomerated 27,7 EUR/100 kg/net TRQ_Sugars (20 070 t expressed in net weight) 1702 90 79     Other 19,2 EUR/100 kg/net TRQ_Sugars (20 070 t expressed in net weight) 1702 90 80   Inulin syrup 0,4 EUR/100 kg/net TRQ_Sugars (20 070 t expressed in net weight) 1702 90 95   Other 0,4 EUR/100 kg/net TRQ_Sugars (20 070 t expressed in net weight) 1703 Molasses resulting from the extraction or refining of sugar 1703 10 00  Cane molasses 0,35 EUR/100 kg/net 0 1703 90 00  Other 0,35 EUR/100 kg/net 0 1704 Sugar confectionery (including white chocolate), not containing cocoa 1704 10  Chewing gum, whether or not sugar-coated 1704 10 10   Containing less than 60 % by weight of sucrose (including invert sugar expressed as sucrose) 6,2 + 27,1 EUR/100 kg/net MAX 17,9 0 1704 10 90   Containing 60 % or more by weight of sucrose (including invert sugar expressed as sucrose) 6,3 + 30,9 EUR/100 kg/net MAX 18,2 0 1704 90  Other 1704 90 10   Liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances 13,4 0 1704 90 30   White chocolate 9,1 + 45,1 EUR/100 kg/net MAX 18,9 + 16,5 EUR/100 kg/n 0   Other 1704 90 51    Pastes, including marzipan, in immediate packings of a net content of 1 kg or more 9 + EA MAX 18,7 + AD S/Z 0 1704 90 55    Throat pastilles and cough drops 9 + EA MAX 18,7 + AD S/Z 0 1704 90 61    Sugar-coated (panned) goods 9 + EA MAX 18,7 + AD S/Z 0    Other 1704 90 65     Gum confectionery and jelly confectionery, including fruit pastes in the form of sugar confectionery 9 + EA MAX 18,7 + AD S/Z 0 1704 90 71     Boiled sweets, whether or not filled 9 + EA MAX 18,7 + AD S/Z 0 1704 90 75     Toffees, caramels and similar sweets 9 + EA MAX 18,7 + AD S/Z 0     Other 1704 90 81      Compressed tablets 9 + EA MAX 18,7 + AD S/Z 0 1704 90 99      Other 9 + EA MAX 18,7 + AD S/Z 0 for sugar content <70% - TRQ_Sugar processed (2 000 - 3 000 t) for sugar content  ¥70% (1) 18 CHAPTER 18  COCOA AND COCOA PREPARATIONS 1801 00 00 Cocoa beans, whole or broken, raw or roasted Free 0 1802 00 00 Cocoa shells, husks, skins and other cocoa waste Free 0 1803 Cocoa paste, whether or not defatted 1803 10 00  Not defatted 9,6 0 1803 20 00  Wholly or partly defatted 9,6 0 1804 00 00 Cocoa butter, fat and oil 7,7 0 1805 00 00 Cocoa powder, not containing added sugar or other sweetening matter 8 0 1806 Chocolate and other food preparations containing cocoa 1806 10  Cocoa powder, containing added sugar or other sweetening matter 1806 10 15   Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 8 0 1806 10 20   Containing 5 % or more but less than 65 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 8 + 25,2 EUR/100 kg/net 0 1806 10 30   Containing 65 % or more but less than 80 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 8 + 31,4 EUR/100 kg/net TRQ_Sugar processed (2 000 - 3 000 t) (1) 1806 10 90   Containing 80 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 8 + 41,9 EUR/100 kg/net TRQ_Sugar processed (2 000 - 3 000 t) (1) 1806 20  Other preparations in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or immediate packings, of a content exceeding 2 kg 1806 20 10   Containing 31 % or more by weight of cocoa butter or containing a combined weight of 31 % or more of cocoa butter and milkfat 8,3 + EA MAX 18,7 + AD S/Z 0 1806 20 30   Containing a combined weight of 25 % or more, but less than 31 % of cocoa butter and milkfat 8,3 + EA MAX 18,7 + AD S/Z 0   Other 1806 20 50    Containing 18 % or more by weight of cocoa butter 8,3 + EA MAX 18,7 + AD S/Z 0 1806 20 70    Chocolate milk crumb 15,4 + EA TRQ_Milk-cream (300 - 500 t) (1) 1806 20 80    Chocolate flavour coating 8,3 + EA MAX 18,7 + AD S/Z 0 1806 20 95    Other 8,3 + EA MAX 18,7 + AD S/Z 0 for sugar content <70% - TRQ_Sugar processed (2 000 - 3 000 t) for sugar content  ¥70% (1)  Other, in blocks, slabs or bars 1806 31 00   Filled 8,3 + EA MAX 18,7 + AD S/Z 0 1806 32   Not filled 1806 32 10    With added cereal, fruit or nuts 8,3 + EA MAX 18,7 + AD S/Z 0 1806 32 90    Other 8,3 + EA MAX 18,7 + AD S/Z 0 1806 90  Other   Chocolate and chocolate products    Chocolates (including pralines), whether or not filled 1806 90 11     Containing alcohol 8,3 + EA MAX 18,7 + AD S/Z 0 1806 90 19     Other 8,3 + EA MAX 18,7 + AD S/Z 0    Other 1806 90 31     Filled 8,3 + EA MAX 18,7 + AD S/Z 0 1806 90 39     Not filled 8,3 + EA MAX 18,7 + AD S/Z 0 1806 90 50   Sugar confectionery and substitutes therefor made from sugar substitution products, containing cocoa 8,3 + EA MAX 18,7 + AD S/Z 0 1806 90 60   Spreads containing cocoa 8,3 + EA MAX 18,7 + AD S/Z 0 1806 90 70   Preparations containing cocoa for making beverages 8,3 + EA MAX 18,7 + AD S/Z 0 1806 90 90   Other 8,3 + EA MAX 18,7 + AD S/Z 0 19 CHAPTER 19  PREPARATIONS OF CEREALS, FLOUR, STARCH OR MILK; PASTRYCOOKS' PRODUCTS 1901 Malt extract; food preparations of flour, groats, meal, starch or malt extract, not containing cocoa or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of headings 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included 1901 10 00  Preparations for infant use, put up for retail sale 7,6 + EA 0 1901 20 00  Mixes and doughs for the preparation of bakers' wares of heading 1905 7,6 + EA 0 1901 90  Other   Malt extract 1901 90 11    With a dry extract content of 90 % or more by weight 5,1 + 18 EUR/100 kg/net 0 1901 90 19    Other 5,1 + 14,7 EUR/100 kg/net 0   Other 1901 90 91    Containing no milkfats, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milkfat, 5 % sucrose (including invert sugar) or isoglucose, 5 % glucose or starch, excluding food preparations in powder form of goods of headings 0401 to 0404 12,8 0 1901 90 99    Other 7,6 + EA 0 for sugar content <70% - TRQ_Sugar processed (2 000 - 3 000 t) for sugar content  ¥70% (1) 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared  Uncooked pasta, not stuffed or otherwise prepared 1902 11 00   Containing eggs 7,7 + 24,6 EUR/100 kg/net 0 1902 19   Other 1902 19 10    Containing no common wheat flour or meal 7,7 + 24,6 EUR/100 kg/net 0 1902 19 90    Other 7,7 + 21,1 EUR/100 kg/net 0 1902 20  Stuffed pasta, whether or not cooked or otherwise prepared 1902 20 10   Containing more than 20 % by weight of fish, crustaceans, molluscs or other aquatic invertebrates 8,5 3 1902 20 30   Containing more than 20 % by weight of sausages and the like, of meat and meat offal of any kind, including fats of any kind or origin 54,3 EUR/100 kg/net 0   Other 1902 20 91    Cooked 8,3 + 6,1 EUR/100 kg/net 0 1902 20 99    Other 8,3 + 17,1 EUR/100 kg/net 0 1902 30  Other pasta 1902 30 10   Dried 6,4 + 24,6 EUR/100 kg/net 0 1902 30 90   Other 6,4 + 9,7 EUR/100 kg/net 0 1902 40  Couscous 1902 40 10   Unprepared 7,7 + 24,6 EUR/100 kg/net 0 1902 40 90   Other 6,4 + 9,7 EUR/100 kg/net 0 1903 00 00 Tapioca and substitutes therefor prepared from starch, in the form of flakes, grains, pearls, siftings or similar forms 6,4 + 15,1 EUR/100 kg/net TRQ_Cereal processed (2 000 t) 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, corn flakes); cereals (other than maize (corn)) in grain form or in the form of flakes or other worked grains (except flour, groats and meal), pre-cooked or otherwise prepared, not elsewhere specified or included 1904 10  Prepared foods obtained by the swelling or roasting of cereals or cereal products 1904 10 10   Obtained from maize 3,8 + 20 EUR/100 kg/net 0 1904 10 30   Obtained from rice 5,1 + 46 EUR/100 kg/net 0 1904 10 90   Other 5,1 + 33,6 EUR/100 kg/net 0 1904 20  Prepared foods obtained from unroasted cereal flakes or from mixtures of unroasted cereal flakes and roasted cereal flakes or swelled cereals 1904 20 10   Preparation of the MÃ ¼sli type based on unroasted cereal flakes 9 + EA 0   Other 1904 20 91    Obtained from maize 3,8 + 20 EUR/100 kg/net 0 1904 20 95    Obtained from rice 5,1 + 46 EUR/100 kg/net 0 1904 20 99    Other 5,1 + 33,6 EUR/100 kg/net 0 1904 30 00  Bulgur wheat 8,3 + 25,7 EUR/100 kg/net TRQ_Cereal processed (2 000 t) 1904 90  Other 1904 90 10   Rice 8,3 + 46 EUR/100 kg/net 0 1904 90 80   Other 8,3 + 25,7 EUR/100 kg/net 0 1905 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products 1905 10 00  Crispbread 5,8 + 13 EUR/100 kg/net 0 1905 20  Gingerbread and the like 1905 20 10   Containing by weight less than 30 % of sucrose (including invert sugar expressed as sucrose) 9,4 + 18,3 EUR/100 kg/net 0 1905 20 30   Containing by weight 30 % or more but less than 50 % of sucrose (including invert sugar expessed as sucrose) 9,8 + 24,6 EUR/100 kg/net 0 1905 20 90   Containing by weight 50 % or more of sucrose (including invert sugar expressed as sucrose) 10,1 + 31,4 EUR/100 kg/net 0  Sweet biscuits; waffles and wafers 1905 31   Sweet biscuits    Completely or partially coated or covered with chocolate or other preparations containing cocoa 1905 31 11     In immediate packings of a net content not exceeding 85 g 9 + EA MAX 24,2 + AD S/Z 0 1905 31 19     Other 9 + EA MAX 24,2 + AD S/Z 0    Other 1905 31 30     Containing 8 % or more by weight of milkfats 9 + EA MAX 24,2 + AD S/Z 0     Other 1905 31 91      Sandwich biscuits 9 + EA MAX 24,2 + AD S/Z 0 1905 31 99      Other 9 + EA MAX 24,2 + AD S/Z 0 1905 32   Waffles and wafers 1905 32 05    With a water content exceeding 10 % by weight 9 + EA MAX 20,7 + AD F/M 0    Other     Completely or partially coated or covered with chocolate or other preparations containing cocoa 1905 32 11      In immediate packings of a net content not exceeding 85 g 9 + EA MAX 24,2 + AD S/Z 0 1905 32 19      Other 9 + EA MAX 24,2 + AD S/Z 0     Other 1905 32 91      Salted, whether or not filled 9 + EA MAX 20,7 + AD F/M 0 1905 32 99      Other 9 + EA MAX 24,2 + AD S/Z 0 1905 40  Rusks, toasted bread and similar toasted products 1905 40 10   Rusks 9,7 + EA 0 1905 40 90   Other 9,7 + EA 0 1905 90  Other 1905 90 10   Matzos 3,8 + 15,9 EUR/100 kg/net 0 1905 90 20   Communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products 4,5 + 60,5 EUR/100 kg/net 0   Other 1905 90 30    Bread, not containing added honey, eggs, cheese or fruit, and containing by weight in the dry matter state not more than 5 % of sugars and not more than 5 % of fat 9,7 + EA 0 1905 90 45    Biscuits 9 + EA MAX 20,7 + AD F/M 0 1905 90 55    Extruded or expanded products, savoury or salted 9 + EA MAX 20,7 + AD F/M 0    Other 1905 90 60     With added sweetening matter 9 + EA MAX 24,2 + AD S/Z 0 1905 90 90     Other 9 + EA MAX 20,7 + AD F/M 0 20 CHAPTER 20  PREPARATIONS OF VEGETABLES, FRUIT, NUTS OR OTHER PARTS OF PLANTS 2001 Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid 2001 10 00  Cucumbers and gherkins 17,6 0 2001 90  Other 2001 90 10   Mango chutney Free 0 2001 90 20   Fruit of the genus Capsicum other than sweet peppers or pimentos 5 0 2001 90 30   Sweetcorn (Zea mays var. saccharata) 5,1 + 9,4 EUR/100 kg/net TRQ_Sweetcorn (1 500 t) 2001 90 40   Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch 8,3 + 3,8 EUR/100 kg/net 0 2001 90 50   Mushrooms 16 0 2001 90 60   Palm hearts 10 0 2001 90 65   Olives 16 0 2001 90 70   Sweet peppers 16 0 2001 90 91   Tropical fruit and tropical nuts 10 0 2001 90 97   Other 16 0 2002 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid 2002 10  Tomatoes, whole or in pieces 2002 10 10   Peeled 14,4 TRQ_Tomatoes (10 000 t expressed in net weight) 2002 10 90   Other 14,4 TRQ_Tomatoes (10 000 t expressed in net weight) 2002 90  Other   With a dry matter content of less than 12 % by weight 2002 90 11    In immediate packings of a net content exceeding 1 kg 14,4 TRQ_Tomatoes (10 000 t expressed in net weight) 2002 90 19    In immediate packings of a net content not exceeding 1 kg 14,4 TRQ_Tomatoes (10 000 t expressed in net weight)   With a dry matter content of not less than 12 % but not more than 30 % by weight 2002 90 31    In immediate packings of a net content exceeding 1 kg 14,4 TRQ_Tomatoes (10 000 t expressed in net weight) 2002 90 39    In immediate packings of a net content not exceeding 1 kg 14,4 TRQ_Tomatoes (10 000 t expressed in net weight)   With a dry matter content of more than 30 % by weight 2002 90 91    In immediate packings of a net content exceeding 1 kg 14,4 TRQ_Tomatoes (10 000 t expressed in net weight) 2002 90 99    In immediate packings of a net content not exceeding 1 kg 14,4 TRQ_Tomatoes (10 000 t expressed in net weight) 2003 Mushrooms and truffles, prepared or preserved otherwise than by vinegar or acetic acid 2003 10  Mushrooms of the genus Agaricus 2003 10 20   Provisionally preserved, completely cooked 18,4 + 191 EUR/100 kg/net eda TRQ_Mushrooms (500 t expressed in net weight) 2003 10 30   Other 18,4 + 222 EUR/100 kg/net eda TRQ_Mushrooms (500 t expressed in net weight) 2003 20 00  Truffles 14,4 0 2003 90 00  Other 18,4 0 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen, other than products of heading 2006 2004 10  Potatoes 2004 10 10   Cooked, not otherwise prepared 14,4 0   Other 2004 10 91    In the form of flour, meal or flakes 7,6 + EA 0 2004 10 99    Other 17,6 0 2004 90  Other vegetables and mixtures of vegetables 2004 90 10   Sweetcorn (Zea mays var. saccharata) 5,1 + 9,4 EUR/100 kg/net TRQ_Sweetcorn (1 500 t) 2004 90 30   Sauerkraut, capers and olives 16 0 2004 90 50   Peas (Pisum sativum) and immature beans of the species Phaseolus spp., in pod 19,2 0   Other, including mixtures 2004 90 91    Onions, cooked, not otherwise prepared 14,4 0 2004 90 98    Other 17,6 0 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen, other than products of heading 2006 2005 10 00  Homogenised vegetables 17,6 0 2005 20  Potatoes 2005 20 10   In the form of flour, meal or flakes 8,8 + EA 0   Other 2005 20 20    Thin slices, fried or baked, whether or not salted or flavoured, in airtight packings, suitable for immediate consumption 14,1 0 2005 20 80    Other 14,1 0 2005 40 00  Peas (Pisum sativum) 19,2 0  Beans (Vigna spp., Phaseolus spp.) 2005 51 00   Beans, shelled 17,6 0 2005 59 00   Other 19,2 0 2005 60 00  Asparagus 17,6 0 2005 70 00  Olives 12,8 0 2005 80 00  Sweetcorn (Zea mays var. saccharata) 5,1 + 9,4 EUR/100 kg/net TRQ_Sweetcorn (1 500 t)  Other vegetables and mixtures of vegetables 2005 91 00   Bamboo shoots 17,6 0 2005 99   Other 2005 99 10    Fruit of the genus Capsicum, other than sweet peppers or pimentos 6,4 0 2005 99 20    Capers 16 0 2005 99 30    Globe artichokes 17,6 0 2005 99 40    Carrots 17,6 0 2005 99 50    Mixtures of vegetables 17,6 0 2005 99 60    Sauerkraut 16 0 2005 99 90    Other 17,6 0 2006 00 Vegetables, fruit, nuts, fruit-peel and other parts of plants, preserved by sugar (drained, glacÃ © or crystallised) 2006 00 10  Ginger Free 0  Other   With a sugar content exceeding 13 % by weight 2006 00 31    Cherries 20 + 23,9 EUR/100 kg/net 0 2006 00 35    Tropical fruit and tropical nuts 12,5 + 15 EUR/100 kg/net 0 2006 00 38    Other 20 + 23,9 EUR/100 kg/net 0   Other 2006 00 91    Tropical fruit and tropical nuts 12,5 0 2006 00 99    Other 20 0 2007 Jams, fruit jellies, marmalades, fruit or nut purÃ ©e and fruit or nut pastes, obtained by cooking, whether or not containing added sugar or other sweetening matter 2007 10  Homogenised preparations 2007 10 10   With a sugar content exceeding 13 % by weight 24 + 4,2 EUR/100 kg/net 0   Other 2007 10 91    Of tropical fruit 15 0 2007 10 99    Other 24 0  Other 2007 91   Citrus fruit 2007 91 10    With a sugar content exceeding 30 % by weight 20 + 23 EUR/100 kg/net 0 2007 91 30    With a sugar content exceeding 13 % but not exceeding 30 % by weight 20 + 4,2 EUR/100 kg/net 0 2007 91 90    Other 21,6 0 2007 99   Other    With a sugar content exceeding 30 % by weight 2007 99 10     Plum purÃ ©e and paste and prune purÃ ©e and paste, in immediate packings of a net content exceeding 100 kg, for industrial processing 22,4 0 2007 99 20     Chestnut purÃ ©e and paste 24 + 19,7 EUR/100 kg/net 0     Other 2007 99 31      Of cherries 24 + 23 EUR/100 kg/net 0 2007 99 33      Of strawberries 24 + 23 EUR/100 kg/net 0 2007 99 35      Of raspberries 24 + 23 EUR/100 kg/net 0 2007 99 39      Other 24 + 23 EUR/100 kg/net 0 2007 99 50    With a sugar content exceeding 13 % but not exceeding 30 % by weight 24 + 4,2 EUR/100 kg/net 0    Other 2007 99 93     Of tropical fruit and tropical nuts 15 0 2007 99 97     Other 24 0 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included  Nuts, groundnuts and other seeds, whether or not mixed together 2008 11   Groundnuts 2008 11 10    Peanut butter 12,8 0    Other, in immediate packings of a net content 2008 11 91     Exceeding 1 kg 11,2 0     Not exceeding 1 kg 2008 11 96      Roasted 12 0 2008 11 98      Other 12,8 0 2008 19   Other, including mixtures    In immediate packings of a net content exceeding 1 kg 2008 19 11     Tropical nuts; mixtures containing 50 % or more by weight of tropical nuts and tropical fruit 7 0     Other 2008 19 13      Roasted almonds and pistachios 9 0 2008 19 19      Other 11,2 0    In immediate packings of a net content not exceeding 1 kg 2008 19 91     Tropical nuts; mixtures containing by weight 50 % or more of tropical nuts and tropical fruit 8 0     Other      Roasted nuts 2008 19 93       Almonds and pistachios 10,2 0 2008 19 95       Other 12 0 2008 19 99      Other 12,8 0 2008 20  Pineapples   Containing added spirit    In immediate packings of a net content exceeding 1 kg 2008 20 11     With a sugar content exceeding 17 % by weight 25,6 + 2,5 EUR/100 kg/net 0 2008 20 19     Other 25,6 0    In immediate packings of a net content not exceeding 1 kg 2008 20 31     With a sugar content exceeding 19 % by weight 25,6 + 2,5 EUR/100 kg/net 0 2008 20 39     Other 25,6 0   Not containing added spirit    Containing added sugar, in immediate packings of a net content exceeding 1 kg 2008 20 51     With a sugar content exceeding 17 % by weight 19,2 0 2008 20 59     Other 17,6 0    Containing added sugar, in immediate packings of a net content not exceeding 1 kg 2008 20 71     With a sugar content exceeding 19 % by weight 20,8 0 2008 20 79     Other 19,2 0 2008 20 90    Not containing added sugar 18,4 0 2008 30  Citrus fruit   Containing added spirit    With a sugar content exceeding 9 % by weight 2008 30 11     Of an actual alcoholic strength by mass not exceeding 11,85 % mas 25,6 0 2008 30 19     Other 25,6 + 4,2 EUR/100 kg/net 0    Other 2008 30 31     Of an actual alcoholic strength by mass not exceeding 11,85 % mas 24 0 2008 30 39     Other 25,6 0   Not containing added spirit    Containing added sugar, in immediate packings of a net content exceeding 1 kg 2008 30 51     Grapefruit segments, including pomelos 15,2 0 2008 30 55     Mandarins (including tangerines and satsumas); clementines, wilkings and other similar citrus hybrids 18,4 0 2008 30 59     Other 17,6 0    Containing added sugar, in immediate packings of a net content not exceeding 1 kg 2008 30 71     Grapefruit segments, including pomelos 15,2 0 2008 30 75     Mandarins (including tangerines and satsumas); clementines, wilkings and other similar citrus hybrids 17,6 0 2008 30 79     Other 20,8 0 2008 30 90    Not containing added sugar 18,4 0 2008 40  Pears   Containing added spirit    In immediate packings of a net content exceeding 1 kg     With a sugar content exceeding 13 % by weight 2008 40 11      Of an actual alcoholic strength by mass not exceeding 11,85 % mas 25,6 0 2008 40 19      Other 25,6 + 4,2 EUR/100 kg/net 0     Other 2008 40 21      Of an actual alcoholic strength by mass not exceeding 11,85 % mas 24 0 2008 40 29      Other 25,6 0    In immediate packings of a net content not exceeding 1 kg 2008 40 31     With a sugar content exceeding 15 % by weight 25,6 + 4,2 EUR/100 kg/net 0 2008 40 39     Other 25,6 0   Not containing added spirit    Containing added sugar, in immediate packings of a net content exceeding 1 kg 2008 40 51     With a sugar content exceeding 13 % by weight 17,6 0 2008 40 59     Other 16 0    Containing added sugar, in immediate packings of a net content not exceeding 1 kg 2008 40 71     With a sugar content exceeding 15 % by weight 19,2 0 2008 40 79     Other 17,6 0 2008 40 90    Not containing added sugar 16,8 0 2008 50  Apricots   Containing added spirit    In immediate packings of a net content exceeding 1 kg     With a sugar content exceeding 13 % by weight 2008 50 11      Of an actual alcoholic strength by mass not exceeding 11,85 % mas 25,6 0 2008 50 19      Other 25,6 + 4,2 EUR/100 kg/net 0     Other 2008 50 31      Of an actual alcoholic strength by mass not exceeding 11,85 % mas 24 0 2008 50 39      Other 25,6 0    In immediate packings of a net content not exceeding 1 kg 2008 50 51     With a sugar content exceeding 15 % by weight 25,6 + 4,2 EUR/100 kg/net 0 2008 50 59     Other 25,6 0   Not containing added spirit    Containing added sugar, in immediate packings of a net content exceeding 1 kg 2008 50 61     With a sugar content exceeding 13 % by weight 19,2 0 2008 50 69     Other 17,6 0    Containing added sugar, in immediate packings of a net content not exceeding 1 kg 2008 50 71     With a sugar content exceeding 15 % by weight 20,8 0 2008 50 79     Other 19,2 0    Not containing added sugar, in immediate packings of a net content 2008 50 92     Of 5 kg or more 13,6 0 2008 50 94     Of 4,5 kg or more but less than 5 kg 17 0 2008 50 99     Of less than 4,5 kg 18,4 0 2008 60  Cherries   Containing added spirit    With a sugar content exceeding 9 % by weight 2008 60 11     Of an actual alcoholic strength by mass not exceeding 11,85 % mas 25,6 0 2008 60 19     Other 25,6 + 4,2 EUR/100 kg/net 0    Other 2008 60 31     Of an actual alcoholic strength by mass not exceeding 11,85 % mas 24 0 2008 60 39     Other 25,6 0   Not containing added spirit    Containing added sugar, in immediate packings of a net content 2008 60 50     Exceeding 1 kg 17,6 0 2008 60 60     Not exceeding 1 kg 20,8 0    Not containing added sugar, in immediate packings of a net content 2008 60 70     Of 4,5 kg or more 18,4 0 2008 60 90     Of less than 4,5 kg 18,4 0 2008 70  Peaches, including nectarines   Containing added spirit    In immediate packings of a net content exceeding 1 kg     With a sugar content exceeding 13 % by weight 2008 70 11      Of an actual alcoholic strength by mass not exceeding 11,85 % mas 25,6 0 2008 70 19      Other 25,6 + 4,2 EUR/100 kg/net 0     Other 2008 70 31      Of an actual alcoholic strength by mass not exceeding 11,85 % mas 24 0 2008 70 39      Other 25,6 0    In immediate packings of a net content not exceeding 1 kg 2008 70 51     With a sugar content exceeding 15 % by weight 25,6 + 4,2 EUR/100 kg/net 0 2008 70 59     Other 25,6 0   Not containing added spirit    Containing added sugar, in immediate packings of a net content exceeding 1 kg 2008 70 61     With a sugar content exceeding 13 % by weight 19,2 0 2008 70 69     Other 17,6 0    Containing added sugar, in immediate packings of a net content not exceeding 1 kg 2008 70 71     With a sugar content exceeding 15 % by weight 19,2 0 2008 70 79     Other 17,6 0    Not containing added sugar, in immediate packings of a net content 2008 70 92     Of 5 kg or more 15,2 0 2008 70 98     Of less than 5 kg 18,4 0 2008 80  Strawberries   Containing added spirit    With a sugar content exceeding 9 % by weight 2008 80 11     Of an actual alcoholic strength by mass not exceeding 11,85 % mas 25,6 0 2008 80 19     Other 25,6 + 4,2 EUR/100 kg/net 0    Other 2008 80 31     Of an actual alcoholic strength by mass not exceeding 11,85 % mas 24 0 2008 80 39     Other 25,6 0   Not containing added spirit 2008 80 50    Containing added sugar, in immediate packings of a net content exceeding 1 kg 17,6 0 2008 80 70    Containing added sugar, in immediate packings of a net content not exceeding 1 kg 20,8 0 2008 80 90    Not containing added sugar 18,4 0  Other, including mixtures other than those of subheading 2008 19 2008 91 00   Palm hearts 10 0 2008 92   Mixtures    Containing added spirit     With a sugar content exceeding 9 % by weight      Of an actual alcoholic strength by mass not exceeding 11,85 % mas 2008 92 12       Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 16 0 2008 92 14       Other 25,6 0      Other 2008 92 16       Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 16 + 2,6 EUR/100 kg/net 0 2008 92 18       Other 25,6 + 4,2 EUR/100 kg/net 0     Other      Of an actual alcoholic strength by mass not exceeding 11,85 % mas 2008 92 32       Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 15 0 2008 92 34       Other 24 0      Other 2008 92 36       Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 16 0 2008 92 38       Other 25,6 0    Not containing added spirit     Containing added sugar      In immediate packings of a net content exceeding 1 kg 2008 92 51       Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 11 0 2008 92 59       Other 17,6 0      Other       Mixtures of fruit in which no single fruit exceeds 50 % of the total weight of the fruits 2008 92 72        Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 8,5 0 2008 92 74        Other 13,6 0       Other 2008 92 76        Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 12 0 2008 92 78        Other 19,2 0     Not containing added sugar, in immediate packings of a net content      Of 5 kg or more 2008 92 92       Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 11,5 0 2008 92 93       Other 18,4 0      Of 4,5 kg or more but less than 5 kg 2008 92 94       Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 11,5 0 2008 92 96       Other 18,4 0      Of less than 4,5 kg 2008 92 97       Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 11,5 0 2008 92 98       Other 18,4 0 2008 99   Other    Containing added spirit     Ginger 2008 99 11      Of an actual alcoholic strength by mass not exceeding 11,85 % mas 10 0 2008 99 19      Other 16 0     Grapes 2008 99 21      With a sugar content exceeding 13 % by weight 25,6 + 3,8 EUR/100 kg/net 0 2008 99 23      Other 25,6 0     Other      With a sugar content exceeding 9 % by weight       Of an actual alcoholic strength by mass not exceeding 11,85 % mas 2008 99 24        Tropical fruit 16 0 2008 99 28        Other 25,6 0       Other 2008 99 31        Tropical fruit 16 + 2,6 EUR/100 kg/net 0 2008 99 34        Other 25,6 + 4,2 EUR/100 kg/net 0      Other       Of an actual alcoholic strength by mass not exceeding 11,85 % mas 2008 99 36        Tropical fruit 15 0 2008 99 37        Other 24 0       Other 2008 99 38        Tropical fruit 16 0 2008 99 40        Other 25,6 0    Not containing added spirit     Containing added sugar, in immediate packings of a net content exceeding 1 kg 2008 99 41      Ginger Free 0 2008 99 43      Grapes 19,2 0 2008 99 45      Plums and prunes 17,6 0 2008 99 48      Tropical fruit 11 0 2008 99 49      Other 17,6 0     Containing added sugar, in immediate packings of a net content not exceeding 1 kg 2008 99 51      Ginger Free 0 2008 99 63      Tropical fruit 13 0 2008 99 67      Other 20,8 0     Not containing added sugar      Plums and prunes, in immediate packings of a net content 2008 99 72       Of 5 kg or more 15,2 0 2008 99 78       Of less than 5 kg 18,4 0 2008 99 85      Maize (corn), other than sweetcorn (Zea mays var. saccharata) 5,1 + 9,4 EUR/100 kg/net 0 2008 99 91      Yams, sweet potatoes and similar edible parts of plants, containing 5 % or more by weight of starch 8,3 + 3,8 EUR/100 kg/net 0 2008 99 99      Other 18,4 0 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter  Orange juice 2009 11   Frozen    Of a Brix value exceeding 67 2009 11 11     Of a value not exceeding EUR 30 per 100 kg net weight 33,6 + 20,6 EUR/100 kg/net 0 2009 11 19     Other 33,6 0    Of a Brix value not exceeding 67 2009 11 91     Of a value not exceeding EUR 30 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 15,2 + 20,6 EUR/100 kg/net 0 2009 11 99     Other 15,2 0 2009 12 00   Not frozen, of a Brix value not exceeding 20 12,2 0 2009 19   Other    Of a Brix value exceeding 67 2009 19 11     Of a value not exceeding EUR 30 per 100 kg net weight 33,6 + 20,6 EUR/100 kg/net 0 2009 19 19     Other 33,6 0    Of a Brix value exceeding 20 but not exceeding 67 2009 19 91     Of a value not exceeding  ¬ 30 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 15,2 + 20,6 EUR/100 kg/net 0 2009 19 98     Other 12,2 0  Grapefruit (including pomelo) juice 2009 21 00   Of a Brix value not exceeding 20 12 0 2009 29   Other    Of a Brix value exceeding 67 2009 29 11     Of a value not exceeding EUR 30 per 100 kg net weight 33,6 + 20,6 EUR/100 kg/net 0 2009 29 19     Other 33,6 0    Of a Brix value exceeding 20 but not exceeding 67 2009 29 91     Of a value not exceeding EUR 30 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 12 + 20,6 EUR/100 kg/net 0 2009 29 99     Other 12 0  Juice of any other single citrus fruit 2009 31   Of a Brix value not exceeding 20    Of a value exceeding EUR 30 per 100 kg net weight 2009 31 11     Containing added sugar 14,4 0 2009 31 19     Not containing added sugar 15,2 0    Of a value not exceeding EUR 30 per 100 kg net weight     Lemon juice 2009 31 51      Containing added sugar 14,4 0 2009 31 59      Not containing added sugar 15,2 0     Other citrus fruit juices 2009 31 91      Containing added sugar 14,4 0 2009 31 99      Not containing added sugar 15,2 0 2009 39   Other    Of a Brix value exceeding 67 2009 39 11     Of a value not exceeding EUR 30 per 100 kg net weight 33,6 + 20,6 EUR/100 kg/net 0 2009 39 19     Other 33,6 0    Of a Brix value exceeding 20 but not exceeding 67     Of a value exceeding EUR 30 per 100 kg net weight 2009 39 31      Containing added sugar 14,4 0 2009 39 39      Not containing added sugar 15,2 0     Of a value not exceeding EUR 30 per 100 kg net weight      Lemon juice 2009 39 51       With an added sugar content exceeding 30 % by weight 14,4 + 20,6 EUR/100 kg/net 0 2009 39 55       With an added sugar content not exceeding 30 % by weight 14,4 0 2009 39 59       Not containing added sugar 15,2 0      Other citrus fruit juices 2009 39 91       With an added sugar content exceeding 30 % by weight 14,4 + 20,6 EUR/100 kg/net 0 2009 39 95       With an added sugar content not exceeding 30 % by weight 14,4 0 2009 39 99       Not containing added sugar 15,2 0  Pineapple juice 2009 41   Of a Brix value not exceeding 20 2009 41 10    Of a value exceeding EUR 30 per 100 kg net weight, containing added sugar 15,2 0    Other 2009 41 91     Containing added sugar 15,2 0 2009 41 99     Not containing added sugar 16 0 2009 49   Other    Of a Brix value exceeding 67 2009 49 11     Of a value not exceeding EUR 30 per 100 kg net weight 33,6 + 20,6 EUR/100 kg/net 0 2009 49 19     Other 33,6 0    Of a Brix value exceeding 20 but not exceeding 67 2009 49 30     Of a value exceeding EUR 30 per 100 kg net weight, containing added sugar 15,2 0     Other 2009 49 91      With an added sugar content exceeding 30 % by weight 15,2 + 20,6 EUR/100 kg/net 0 2009 49 93      With an added sugar content not exceeding 30 % by weight 15,2 0 2009 49 99      Not containing added sugar 16 0 2009 50  Tomato juice 2009 50 10   Containing added sugar 16 0 2009 50 90   Other 16,8 0  Grape juice (including grape must) 2009 61   Of a Brix value not exceeding 30 2009 61 10    Of a value exceeding EUR 18 per 100 kg net weight See Annex 2 Ad valorem free (Entry Price) 2009 61 90    Of a value not exceeding EUR 18 per 100 kg net weight 22,4 + 27 EUR/hl TRQ_Apple and Grape juice (10 000 - 20 000 t expressed in net weight) (1) 2009 69   Other    Of a Brix value exceeding 67 2009 69 11     Of a value not exceeding EUR 22 per 100 kg net weight 40 + 121 EUR/hl + 20,6 EUR/100 kg/net TRQ_Apple and Grape juice (10 000 - 20 000 t expressed in net weight) (1) 2009 69 19     Other See Annex 2 Ad valorem free (Entry Price)    Of a Brix value exceeding 30 but not exceeding 67     Of a value exceeding EUR 18 per 100 kg net weight 2009 69 51      Concentrated See Annex 2 Ad valorem free (Entry Price) 2009 69 59      Other See Annex 2 Ad valorem free (Entry Price)     Of a value not exceeding EUR 18 per 100 kg net weight      With an added sugar content exceeding 30 % by weight 2009 69 71       Concentrated 22,4 + 131 EUR/hl + 20,6 EUR/100 kg/net TRQ_Apple and Grape juice (10 000 - 20 000 t expressed in net weight) (1) 2009 69 79       Other 22,4 + 27 EUR/hl + 20,6 EUR/100 kg/net TRQ_Apple and Grape juice (10 000 - 20 000 t expressed in net weight) (1) 2009 69 90      Other 22,4 + 27 EUR/hl TRQ_Apple and Grape juice (10 000 - 20 000 t expressed in net weight) (1)  Apple juice 2009 71   Of a Brix value not exceeding 20 2009 71 20    Containing added sugar 18 TRQ_Apple and Grape juice (10 000 - 20 000 t expressed in net weight) (1) 2009 71 99    Not containing added sugar 18 TRQ_Apple and Grape juice (10 000 - 20 000 t expressed in net weight) (1) 2009 79   Other    Of a Brix value exceeding 67 2009 79 11     Of a value not exceeding EUR 22 per 100 kg net weight 30 + 18,4 EUR/100 kg/net TRQ_Apple and Grape juice (10 000 - 20 000 t expressed in net weight) (1) 2009 79 19     Other 30 TRQ_Apple and Grape juice (10 000 - 20 000 t expressed in net weight) (1)    Of a Brix value exceeding 20 but not exceeding 67 2009 79 30     Of a value exceeding EUR 18 per 100 kg net weight, containing added sugar 18 TRQ_Apple and Grape juice (10 000 - 20 000 t expressed in net weight) (1)     Other 2009 79 91      With an added sugar content exceeding 30 % by weight 18 + 19,3 EUR/100 kg/net TRQ_Apple and Grape juice (10 000 - 20 000 t expressed in net weight) (1) 2009 79 93      With an added sugar content not exceeding 30 % by weight 18 TRQ_Apple and Grape juice (10 000 - 20 000 t expressed in net weight) (1) 2009 79 99      Not containing added sugar 18 TRQ_Apple and Grape juice (10 000 - 20 000 t expressed in net weight) (1) 2009 80  Juice of any other single fruit or vegetable   Of a Brix value exceeding 67    Pear juice 2009 80 11     Of a value not exceeding EUR 22 per 100 kg net weight 33,6 + 20,6 EUR/100 kg/net 0 2009 80 19     Other 33,6 0    Other     Of a value not exceeding EUR 30 per 100 kg net weight 2009 80 34      Juices of tropical fruit 21 + 12,9 EUR/100 kg/net 0 2009 80 35      Other 33,6 + 20,6 EUR/100 kg/net 0     Other 2009 80 36      Juices of tropical fruit 21 0 2009 80 38      Other 33,6 0   Of a Brix value not exceeding 67    Pear juice 2009 80 50     Of a value exceeding EUR 18 per 100 kg net weight, containing added sugar 19,2 0     Other 2009 80 61      With an added sugar content exceeding 30 % by weight 19,2 + 20,6 EUR/100 kg/net 0 2009 80 63      With an added sugar content not exceeding 30 % by weight 19,2 0 2009 80 69      Not containing added sugar 20 0    Other     Of a value exceeding 30 EUR per 100 kg net weight, containing added sugar 2009 80 71      Cherry juice 16,8 0 2009 80 73      Juices of tropical fruit 10,5 0 2009 80 79      Other 16,8 0     Other      With an added sugar content exceeding 30 % by weight 2009 80 85       Juices of tropical fruit 10,5 + 12,9 EUR/100 kg/net 0 2009 80 86       Other 16,8 + 20,6 EUR/100 kg/net 0      With an added sugar content not exceeding 30 % by weight 2009 80 88       Juices of tropical fruit 10,5 0 2009 80 89       Other 16,8 0      Not containing added sugar 2009 80 95       Juice of fruit of the species Vaccinium macrocarpon 14 0 2009 80 96       Cherry juice 17,6 0 2009 80 97       Juices of tropical fruit 11 0 2009 80 99       Other 17,6 0 2009 90  Mixtures of juices   Of a Brix value exceeding 67    Mixtures of apple and pear juice 2009 90 11     Of a value not exceeding EUR 22 per 100 kg net weight 33,6 + 20,6 EUR/100 kg/net 0 2009 90 19     Other 33,6 0    Other 2009 90 21     Of a value not exceeding EUR 30 per 100 kg net weight 33,6 + 20,6 EUR/100 kg/net 0 2009 90 29     Other 33,6 0   Of a Brix value not exceeding 67    Mixtures of apple and pear juice 2009 90 31     Of a value not exceeding EUR 18 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 20 + 20,6 EUR/100 kg/net 0 2009 90 39     Other 20 0    Other     Of a value exceeding EUR 30 per 100 kg net weight      Mixtures of citrus fruit juices and pineapple juice 2009 90 41       Containing added sugar 15,2 0 2009 90 49       Other 16 0      Other 2009 90 51       Containing added sugar 16,8 0 2009 90 59       Other 17,6 0     Of a value not exceeding EUR 30 per 100 kg net weight      Mixtures of citrus fruit juices and pineapple juice 2009 90 71       With an added sugar content exceeding 30 % by weight 15,2 + 20,6 EUR/100 kg/net 0 2009 90 73       With an added sugar content not exceeding 30 % by weight 15,2 0 2009 90 79       Not containing added sugar 16 0      Other       With an added sugar content exceeding 30 % by weight 2009 90 92        Mixtures of juices of tropical fruit 10,5 + 12,9 EUR/100 kg/net 0 2009 90 94        Other 16,8 + 20,6 EUR/100 kg/net 0       With an added sugar content not exceeding 30 % by weight 2009 90 95        Mixtures of juices of tropical fruit 10,5 0 2009 90 96        Other 16,8 0       Not containing added sugar 2009 90 97        Mixtures of juices of tropical fruit 11 0 2009 90 98        Other 17,6 0 21 CHAPTER 21  MISCELLANEOUS EDIBLE PREPARATIONS 2101 Extracts, essences and concentrates, of coffee, tea or matÃ © and preparations with a basis of these products or with a basis of coffee, tea or matÃ ©; roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof  Extracts, essences and concentrates, of coffee, and preparations with a basis of these extracts, essences or concentrates or with a basis of coffee 2101 11 00   Extracts, essences and concentrates 9 0 2101 12   Preparations with a basis of these extracts, essences or concentrates or with a basis of coffee 2101 12 92    Preparations with a basis of these extracts, essences or concentrates of coffee 11,5 0 2101 12 98    Other 9 + EA TRQ_Sugar processed (2 000 - 3 000 t) (1) 2101 20  Extracts, essences and concentrates, of tea or matÃ ©, and preparations with a basis of these extracts, essences or concentrates, or with a basis of tea or matÃ © 2101 20 20   Extracts, essences or concentrates 6 0   Preparations 2101 20 92    With a basis of extracts, essences or concentrates of tea or matÃ © 6 0 2101 20 98    Other 6,5 + EA TRQ_Sugar processed (2 000 - 3 000 t) (1) 2101 30  Roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof   Roasted chicory and other roasted coffee substitutes 2101 30 11    Roasted chicory 11,5 0 2101 30 19    Other 5,1 + 12,7 EUR/100 kg/net 0   Extracts, essences and concentrates of roasted chicory and other roasted coffee substitutes 2101 30 91    Of roasted chicory 14,1 0 2101 30 99    Other 10,8 + 22,7 EUR/100 kg/net 0 2102 Yeasts (active or inactive); other single-cell micro-organisms, dead (but not including vaccines of heading 3002); prepared baking powders 2102 10  Active yeasts 2102 10 10   Culture yeast 10,9 0   Bakers' yeast 2102 10 31    Dried 12 + 49,2 EUR/100 kg/net 0 2102 10 39    Other 12 + 14,5 EUR/100 kg/net 0 2102 10 90   Other 14,7 0 2102 20  Inactive yeasts; other single-cell micro-organisms, dead   Inactive yeasts 2102 20 11    In tablet, cube or similar form, or in immediate packings of a net content not exceeding 1 kg 8,3 0 2102 20 19    Other 5,1 0 2102 20 90   Other Free 0 2102 30 00  Prepared baking powders 6,1 0 2103 Sauces and preparations therefor; mixed condiments and mixed seasonings; mustard flour and meal and prepared mustard 2103 10 00  Soya sauce 7,7 0 2103 20 00  Tomato ketchup and other tomato sauces 10,2 0 2103 30  Mustard flour and meal and prepared mustard 2103 30 10   Mustard flour and meal Free 0 2103 30 90   Prepared mustard 9 0 2103 90  Other 2103 90 10   Mango chutney, liquid Free 0 2103 90 30   Aromatic bitters of an alcoholic strength by volume of 44,2 to 49,2 % vol containing from 1,5 to 6 % by weight of gentian, spices and various ingredients and from 4 to 10 % of sugar, in containers holding 0,5 litre or less Free 0 2103 90 90   Other 7,7 0 2104 Soups and broths and preparations therefor; homogenised composite food preparations 2104 10 00  Soups and broths and preparations therefor 11,5 0 2104 20 00  Homogenised composite food preparations 14,1 0 2105 00 Ice cream and other edible ice, whether or not containing cocoa 2105 00 10  Containing no milkfats or containing less than 3 % by weight of such fats 8,6 + 20,2 EUR/100 kg/net MAX 19,4 + 9,4 EUR/100 kg/ne 0  Containing by weight of milkfats 2105 00 91   3 % or more but less than 7 % 8 + 38,5 EUR/100 kg/net MAX 18,1 + 7 EUR/100 kg/net 0 2105 00 99   7 % or more 7,9 + 54 EUR/100 kg/net MAX 17,8 + 6,9 EUR/100 kg/net 0 2106 Food preparations not elsewhere specified or included 2106 10  Protein concentrates and textured protein substances 2106 10 20   Containing no milkfats, sucrose, isoglucose, glucose or starch or containing, by weight, less than 1,5 % milkfat, 5 % sucrose or isoglucose, 5 % glucose or starch 12,8 0 2106 10 80   Other EA TRQ_Milk-cream (300 - 500 t) (1) 2106 90  Other 2106 90 20   Compound alcoholic preparations, other than those based on odoriferous substances, of a kind used for the manufacture of beverages 17,3 MIN 1 EUR/% vol/hl 0   Flavoured or coloured sugar syrups 2106 90 30    Isoglucose syrups 42,7 EUR/100 kg/net mas TRQ_Syrups (2 000 t expressed in net weight)    Other 2106 90 51     Lactose syrup 14 EUR/100 kg/net 0 2106 90 55     Glucose syrup and maltodextrine syrup 20 EUR/100 kg/net TRQ_Syrups (2 000 t expressed in net weight) 2106 90 59     Other 0,4 EUR/100 kg/net TRQ_Syrups (2 000 t expressed in net weight)   Other 2106 90 92    Containing no milkfats, sucrose, isoglucose, glucose or starch or containing, by weight, less than 1,5 % milkfat, 5 % sucrose or isoglucose, 5 % glucose or starch 12,8 0 2106 90 98    Other 9 + EA TRQ_Food preparations (2 000 t) 22 CHAPTER 22  BEVERAGES, SPIRITS AND VINEGAR 2201 Waters, including natural or artificial mineral waters and aerated waters, not containing added sugar or other sweetening matter nor flavoured; ice and snow 2201 10  Mineral waters and aerated waters   Natural mineral waters 2201 10 11    Not carbonated Free 0 2201 10 19    Other Free 0 2201 10 90   Other Free 0 2201 90 00  Other Free 0 2202 Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of heading 2009 2202 10 00  Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured 9,6 0 2202 90  Other 2202 90 10   Not containing products of headings 0401 to 0404 or fat obtained from products of heading 0401 to 0404 9,6 0   Other, containing by weight of fat obtained from the products of headings 0401 to 0404 2202 90 91    Less than 0,2 % 6,4 + 13,7 EUR/100 kg/net 0 2202 90 95    0,2 % or more but less than 2 % 5,5 + 12,1 EUR/100 kg/net 0 2202 90 99    2 % or more 5,4 + 21,2 EUR/100 kg/net TRQ_Milk-cream (300 - 500 t) (1) 2203 00 Beer made from malt  In containers holding 10 litres or less 2203 00 01   In bottles Free 0 2203 00 09   Other Free 0 2203 00 10  In containers holding more than 10 litres Free 0 2204 Wine of fresh grapes, including fortified wines; grape must other than that of heading 2009 2204 10  Sparkling wine   Of an actual alcoholic strength by volume of not less than 8,5 % vol 2204 10 11    Champagne 32 EUR/hl 0 2204 10 19    Other 32 EUR/hl 0   Other 2204 10 91    Asti spumante 32 EUR/hl 0 2204 10 99    Other 32 EUR/hl 0  Other wine; grape must with fermentation prevented or arrested by the addition of alcohol 2204 21   In containers holding 2 litres or less 2204 21 10    Wine, other than that referred to in subheading 2204 10, in bottles with mushroom stoppers held in place by ties or fastenings; wine, otherwise put up, with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °C 32 EUR/hl 0    Other     Of an actual alcoholic strength by volume not exceeding 13 % vol      Quality wines produced in specified regions       White 2204 21 11        Alsace 13,1 EUR/hl 0 2204 21 12        Bordeaux 13,1 EUR/hl 0 2204 21 13        Bourgogne (Burgundy) 13,1 EUR/hl 0 2204 21 17        Val de Loire (Loire Valley) 13,1 EUR/hl 0 2204 21 18        Mosel-Saar-Ruwer 13,1 EUR/hl 0 2204 21 19        Pfalz 13,1 EUR/hl 0 2204 21 22        Rheinhessen 13,1 EUR/hl 0 2204 21 23        Tokaj 14,8 EUR/hl 0 2204 21 24        Lazio (Latium) 13,1 EUR/hl 0 2204 21 26        Toscana (Tuscany) 13,1 EUR/hl 0 2204 21 27        Trentino, Alto Adige and Friuli 13,1 EUR/hl 0 2204 21 28        Veneto 13,1 EUR/hl 0 2204 21 32        Vinho Verde 13,1 EUR/hl 0 2204 21 34        PenedÃ ©s 13,1 EUR/hl 0 2204 21 36        Rioja 13,1 EUR/hl 0 2204 21 37        Valencia 13,1 EUR/hl 0 2204 21 38        Other 13,1 EUR/hl 0       Other 2204 21 42        Bordeaux 13,1 EUR/hl 0 2204 21 43        Bourgogne (Burgundy) 13,1 EUR/hl 0 2204 21 44        Beaujolais 13,1 EUR/hl 0 2204 21 46        CÃ ´tes-du-RhÃ ´ne 13,1 EUR/hl 0 2204 21 47        Languedoc-Roussillon 13,1 EUR/hl 0 2204 21 48        Val de Loire (Loire Valley) 13,1 EUR/hl 0 2204 21 62        Piemonte (Piedmont) 13,1 EUR/hl 0 2204 21 66        Toscana (Tuscany) 13,1 EUR/hl 0 2204 21 67        Trentino and Alto Adige 13,1 EUR/hl 0 2204 21 68        Veneto 13,1 EUR/hl 0 2204 21 69        DÃ £o, Bairrada and Douro 13,1 EUR/hl 0 2204 21 71        Navarra 13,1 EUR/hl 0 2204 21 74        PenedÃ ©s 13,1 EUR/hl 0 2204 21 76        Rioja 13,1 EUR/hl 0 2204 21 77        ValdepeÃ ±as 13,1 EUR/hl 0 2204 21 78        Other 13,1 EUR/hl 0      Other 2204 21 79       White 13,1 EUR/hl 0 2204 21 80       Other 13,1 EUR/hl 0     Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol      Quality wines produced in specified regions       White 2204 21 81        Tokaj 15,8 EUR/hl 0 2204 21 82        Other 15,4 EUR/hl 0 2204 21 83       Other 15,4 EUR/hl 0      Other 2204 21 84       White 15,4 EUR/hl 0 2204 21 85       Other 15,4 EUR/hl 0     Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol 2204 21 87      Marsala 18,6 EUR/hl 0 2204 21 88      Samos and Muscat de Lemnos 18,6 EUR/hl 0 2204 21 89      Port 14,8 EUR/hl 0 2204 21 91      Madeira and Setubal muscatel 14,8 EUR/hl 0 2204 21 92      Sherry 14,8 EUR/hl 0 2204 21 94      Other 18,6 EUR/hl 0     Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol 2204 21 95      Port 15,8 EUR/hl 0 2204 21 96      Madeira, sherry and Setubal muscatel 15,8 EUR/hl 0 2204 21 98      Other 20,9 EUR/hl 0 2204 21 99     Of an actual alcoholic strength by volume exceeding 22 % vol 1,75 EUR/% vol/hl 0 2204 29   Other 2204 29 10    Wine, other than that referred to in subheading 2204 10, in bottles with mushroom stoppers held in place by ties or fastenings; wine, otherwise put up, with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °C 32 EUR/hl 0    Other     Of an actual alcoholic strength by volume not exceeding 13 % vol      Quality wines produced in specified regions       White 2204 29 11        Tokaj 13,1 EUR/hl 0 2204 29 12        Bordeaux 9,9 EUR/hl 0 2204 29 13        Bourgogne (Burgundy) 9,9 EUR/hl 0 2204 29 17        Val de Loire (Loire Valley) 9,9 EUR/hl 0 2204 29 18        Other 9,9 EUR/hl 0       Other 2204 29 42        Bordeaux 9,9 EUR/hl 0 2204 29 43        Bourgogne (Burgundy) 9,9 EUR/hl 0 2204 29 44        Beaujolais 9,9 EUR/hl 0 2204 29 46        CÃ ´tes-du-RhÃ ´ne 9,9 EUR/hl 0 2204 29 47        Languedoc-Roussillon 9,9 EUR/hl 0 2204 29 48        Val de Loire (Loire Valley) 9,9 EUR/hl 0 2204 29 58        Other 9,9 EUR/hl 0      Other       White 2204 29 62        Sicilia (Sicily) 9,9 EUR/hl 0 2204 29 64        Veneto 9,9 EUR/hl 0 2204 29 65        Other 9,9 EUR/hl 0       Other 2204 29 71        Puglia (Apuglia) 9,9 EUR/hl 0 2204 29 72        Sicilia (Sicily) 9,9 EUR/hl 0 2204 29 75        Other 9,9 EUR/hl 0     Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol      Quality wines produced in specified regions       White 2204 29 77        Tokaj 14,2 EUR/hl 0 2204 29 78        Other 12,1 EUR/hl 0 2204 29 82       Other 12,1 EUR/hl 0      Other 2204 29 83       White 12,1 EUR/hl 0 2204 29 84       Other 12,1 EUR/hl 0     Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol 2204 29 87      Marsala 15,4 EUR/hl 0 2204 29 88      Samos and Muscat de Lemnos 15,4 EUR/hl 0 2204 29 89      Port 12,1 EUR/hl 0 2204 29 91      Madeira and Setubal muscatel 12,1 EUR/hl 0 2204 29 92      Sherry 12,1 EUR/hl 0 2204 29 94      Other 15,4 EUR/hl 0     Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol 2204 29 95      Port 13,1 EUR/hl 0 2204 29 96      Madeira, sherry and Setubal muscatel 13,1 EUR/hl 0 2204 29 98      Other 20,9 EUR/hl 0 2204 29 99     Of an actual alcoholic strength by volume exceeding 22 % vol 1,75 EUR/% vol/hl 0 2204 30  Other grape must 2204 30 10   In fermentation or with fermentation arrested otherwise than by the addition of alcohol 32 0   Other    Of a density of 1,33 g/cm3 or less at 20 °C and of an actual alcoholic strength by volume not exceeding 1 % vol 2204 30 92     Concentrated See Annex 2 Ad valorem free (Entry Price) 2204 30 94     Other See Annex 2 Ad valorem free (Entry Price)    Other 2204 30 96     Concentrated See Annex 2 Ad valorem free (Entry Price) 2204 30 98     Other See Annex 2 Ad valorem free (Entry Price) 2205 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances 2205 10  In containers holding 2 litres or less 2205 10 10   Of an actual alcoholic strength by volume of 18 % vol or less 10,9 EUR/hl 0 2205 10 90   Of an actual alcoholic strength by volume exceeding 18 % vol 0,9 EUR/% vol/hl + 6,4 EUR/hl 0 2205 90  Other 2205 90 10   Of an actual alcoholic strength by volume of 18 % vol or less 9 EUR/hl 0 2205 90 90   Of an actual alcoholic strength by volume exceeding 18 % vol 0,9 EUR/% vol/hl 0 2206 00 Other fermented beverages (for example, cider, perry, mead); mixtures of fermented beverages and mixtures of fermented beverages and non-alcoholic beverages, not elsewhere specified or included 2206 00 10  Piquette 1,3 EUR/% vol/hl MIN 7,2 EUR/hl 0  Other   Sparkling 2206 00 31    Cider and perry 19,2 EUR/hl 0 2206 00 39    Other 19,2 EUR/hl 0   Still, in containers holding    2 litres or less 2206 00 51     Cider and perry 7,7 EUR/hl 0 2206 00 59     Other 7,7 EUR/hl 0    More than 2 litres 2206 00 81     Cider and perry 5,76 EUR/hl 0 2206 00 89     Other 5,76 EUR/hl 0 2207 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher; ethyl alcohol and other spirits, denatured, of any strength 2207 10 00  Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher 19,2 EUR/hl TRQ_Ethanol (27 000 -100 000 t) (1) 2207 20 00  Ethyl alcohol and other spirits, denatured, of any strength 10,2 EUR/hl TRQ_Ethanol (27 000 - 100 000 t) (1) 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol; spirits, liqueurs and other spirituous beverages 2208 20  Spirits obtained by distilling grape wine or grape marc   In containers holding 2 litres or less 2208 20 12    Cognac Free 0 2208 20 14    Armagnac Free 0 2208 20 26    Grappa Free 0 2208 20 27    Brandy de Jerez Free 0 2208 20 29    Other Free 0   In containers holding more than 2 litres 2208 20 40    Raw distillate Free 0    Other 2208 20 62     Cognac Free 0 2208 20 64     Armagnac Free 0 2208 20 86     Grappa Free 0 2208 20 87     Brandy de Jerez Free 0 2208 20 89     Other Free 0 2208 30  Whiskies   Bourbon whiskey, in containers holding 2208 30 11    2 litres or less Free 0 2208 30 19    More than 2 litres Free 0   Scotch whisky    Malt whisky, in containers holding 2208 30 32     2 litres or less Free 0 2208 30 38     More than 2 litres Free 0    Blended whisky, in containers holding 2208 30 52     2 litres or less Free 0 2208 30 58     More than 2 litres Free 0    Other, in containers holding 2208 30 72     2 litres or less Free 0 2208 30 78     More than 2 litres Free 0   Other, in containers holding 2208 30 82    2 litres or less Free 0 2208 30 88    More than 2 litres Free 0 2208 40  Rum and other spirits obtained by distilling fermented sugar-cane products   In containers holding 2 litres or less 2208 40 11    Rum with a content of volatile substances other than ethyl and methyl alcohol equal to or exceeding 225 grams per hectolitre of pure alcohol (with a 10 % tolerance) 0,6 EUR/% vol/hl + 3,2 EUR/hl 0    Other 2208 40 31     Of a value exceeding EUR 7,9 per litre of pure alcohol Free 0 2208 40 39     Other 0,6 EUR/% vol/hl + 3,2 EUR/hl 0   In containers holding more than 2 litres 2208 40 51    Rum with a content of volatile substances other than ethyl and methyl alcohol equal to or exceeding 225 grams per hectolitre of pure alcohol (with a 10 % tolerance) 0,6 EUR/% vol/hl 0    Other 2208 40 91     Of a value exceeding EUR 2 per litre of pure alcohol Free 0 2208 40 99     Other 0,6 EUR/% vol/hl 0 2208 50  Gin and Geneva   Gin, in containers holding 2208 50 11    2 litres or less Free 0 2208 50 19    More than 2 litres Free 0   Geneva, in containers holding 2208 50 91    2 litres or less Free 0 2208 50 99    More than 2 litres Free 0 2208 60  Vodka   Of an alcoholic strength by volume of 45,4 % vol or less in containers holding 2208 60 11    2 litres or less Free 0 2208 60 19    More than 2 litres Free 0   Of an alcoholic strength by volume of more than 45,4 % vol in containers holding 2208 60 91    2 litres or less Free 0 2208 60 99    More than 2 litres Free 0 2208 70  Liqueurs and cordials 2208 70 10   In containers holding 2 litres or less Free 0 2208 70 90   In containers holding more than 2 litres Free 0 2208 90  Other   Arrack, in containers holding 2208 90 11    2 litres or less Free 0 2208 90 19    More than 2 litres Free 0   Plum, pear or cherry spirit (excluding liqueurs), in containers holding 2208 90 33    2 litres or less Free 0 2208 90 38    More than 2 litres Free 0   Other spirits, and other spirituous beverages, in containers holding    2 litres or less 2208 90 41     Ouzo Free 0     Other      Spirits (excluding liqueurs)       Distilled from fruit 2208 90 45        Calvados Free 0 2208 90 48        Other Free 0       Other 2208 90 52        Korn Free 0 2208 90 54        Tequila Free 0 2208 90 56        Other Free 0 2208 90 69      Other spirituous beverages Free 0    More than 2 litres     Spirits (excluding liqueurs) 2208 90 71      Distilled from fruit Free 0 2208 90 75      Tequila Free 0 2208 90 77      Other Free 0 2208 90 78     Other spirituous beverages Free 0   Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol, in containers holding 2208 90 91    2 litres or less 1 EUR/% vol/hl + 6,4 EUR/hl TRQ_Ethanol (27 000 - 100 000 t) (1) 2208 90 99    More than 2 litres 1 EUR/% vol/hl TRQ_Ethanol (27 000 - 100 000 t) (1) 2209 00 Vinegar and substitutes for vinegar obtained from acetic acid  Wine vinegar, in containers holding 2209 00 11   2 litres or less 6,4 EUR/hl 0 2209 00 19   More than 2 litres 4,8 EUR/hl 0  Other, in containers holding 2209 00 91   2 litres or less 5,12 EUR/hl 0 2209 00 99   More than 2 litres 3,84 EUR/hl 0 23 CHAPTER 23  RESIDUES AND WASTE FROM THE FOOD INDUSTRIES; PREPARED ANIMAL FODDER 2301 Flours, meals and pellets, of meat or meat offal, of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption; greaves 2301 10 00  Flours, meals and pellets, of meat or meat offal; greaves Free 0 2301 20 00  Flours, meals and pellets, of fish or of crustaceans, molluscs or other aquatic invertebrates Free 0 2302 Bran, sharps and other residues, whether or not in the form of pellets, derived from the sifting, milling or other working of cereals or of leguminous plants 2302 10  Of maize (corn) 2302 10 10   With a starch content not exceeding 35 % by weight 44 EUR/t TRQ_Bran (16 000 - 21 000 t) (1) 2302 10 90   Other 89 EUR/t TRQ_Bran (16 000 - 21 000 t) (1) 2302 30  Of wheat 2302 30 10   Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight 44 EUR/t TRQ_Bran (16 000 - 21 000 t) (1) 2302 30 90   Other 89 EUR/t TRQ_Bran (16 000 - 21 000 t) (1) 2302 40  Of other cereals   Of rice 2302 40 02    With a starch content not exceeding 35 % by weight 44 EUR/t 0 2302 40 08    Other 89 EUR/t 0   Other 2302 40 10    Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight 44 EUR/t TRQ_Bran (16 000 - 21 000 t) (1) 2302 40 90    Other 89 EUR/t TRQ_Bran (16 000 - 21 000 t) (1) 2302 50 00  Of leguminous plants 5,1 0 2303 Residues of starch manufacture and similar residues, beet-pulp, bagasse and other waste of sugar manufacture, brewing or distilling dregs and waste, whether or not in the form of pellets 2303 10  Residues of starch manufacture and similar residues   Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product 2303 10 11    Exceeding 40 % by weight 320 EUR/t TRQ_Bran (16 000 - 21 000 t) (1) 2303 10 19    Not exceeding 40 % by weight Free 0 2303 10 90   Other Free 0 2303 20  Beet-pulp, bagasse and other waste of sugar manufacture 2303 20 10   Beet-pulp Free 0 2303 20 90   Other Free 0 2303 30 00  Brewing or distilling dregs and waste Free 0 2304 00 00 Oilcake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of soya-bean oil Free 0 2305 00 00 Oilcake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of groundnut oil Free 0 2306 Oilcake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of vegetable fats or oils, other than those of heading 2304 or 2305 2306 10 00  Of cotton seeds Free 0 2306 20 00  Of linseed Free 0 2306 30 00  Of sunflower seeds Free 0  Of rape or colza seeds 2306 41 00   Of low erucic acid rape or colza seeds Free 0 2306 49 00   Other Free 0 2306 50 00  Of coconut or copra Free 0 2306 60 00  Of palm nuts or kernels Free 0 2306 90  Other 2306 90 05   Of maize (corn) germ Free 0   Other    Oilcake and other residues resulting from the extraction of olive oil 2306 90 11     Containing 3 % or less by weight of olive oil Free 0 2306 90 19     Containing more than 3 % by weight of olive oil 48 EUR/t 0 2306 90 90    Other Free 0 2307 00 Wine lees; argol  Wine lees 2307 00 11   Having a total alcoholic strength by mass not exceeding 7,9 % mas and a dry matter content not less than 25 % by weight Free 0 2307 00 19   Other 1,62 EUR/kg/tot. alc. 0 2307 00 90  Argol Free 0 2308 00 Vegetable materials and vegetable waste, vegetable residues and by-products, whether or not in the form of pellets, of a kind used in animal feeding, not elsewhere specified or included  Grape marc 2308 00 11   Having a total alcoholic strength by mass not exceeding 4,3 % mas and a dry matter content not less than 40 % by weight Free 0 2308 00 19   Other 1,62 EUR/kg/tot. alc. 0 2308 00 40  Acorns and horse-chestnuts; pomace or marc of fruit, other than grapes Free 0 2308 00 90  Other 1,6 0 2309 Preparations of a kind used in animal feeding 2309 10  Dog or cat food, put up for retail sale   Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup of subheadings 1702 30 50, 1702 30 90, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products    Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup     Containing no starch or containing 10 % or less by weight of starch 2309 10 11      Containing no milk products or containing less than 10 % by weight of such products Free 0 2309 10 13      Containing not less than 10 % but less than 50 % by weight of milk products 498 EUR/t 0 2309 10 15      Containing not less than 50 % but less than 75 % by weight of milk products 730 EUR/t 0 2309 10 19      Containing not less than 75 % by weight of milk products 948 EUR/t 0     Containing more than 10 % but not more than 30 % by weight of starch 2309 10 31      Containing no milk products or containing less than 10 % by weight of such products Free 0 2309 10 33      Containing not less than 10 % but less than 50 % by weight of milk products 530 EUR/t 0 2309 10 39      Containing not less than 50 % by weight of milk products 888 EUR/t 0     Containing more than 30 % by weight of starch 2309 10 51      Containing no milk products or containing less than 10 % by weight of such products 102 EUR/t 0 2309 10 53      Containing not less than 10 % but less than 50 % by weight of milk products 577 EUR/t 0 2309 10 59      Containing not less than 50 % by weight of milk products 730 EUR/t 0 2309 10 70    Containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup but containing milk products 948 EUR/t 0 2309 10 90   Other 9,6 0 2309 90  Other 2309 90 10   Fish or marine mammal solubles 3,8 0 2309 90 20   Products referred to in additional note 5 to this chapter Free 0   Other, including premixes    Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup of subheadings 1702 30 50, 1702 30 90, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products     Containing starch, glucose, glucose syrup, maltodextrine or maltodextrin syrup      Containing no starch or containing 10 % or less by weight of starch 2309 90 31       Containing no milk products or containing less than 10 % by weight of such products 23 EUR/t 0 2309 90 33       Containing not less than 10 % but less than 50 % by weight of milk products 498 EUR/t 0 2309 90 35       Containing not less than 50 % but less than 75 % by weight of milk products 730 EUR/t 0 2309 90 39       Containing not less than 75 % by weight of milk products 948 EUR/t 0      Containing more than 10 % but not more than 30 % by weight of starch 2309 90 41       Containing no milk products or containing less than 10 % by weight of such products 55 EUR/t 0 2309 90 43       Containing not less than 10 % but less than 50 % by weight of milk products 530 EUR/t 0 2309 90 49       Containing not less than 50 % by weight of milk products 888 EUR/t 0      Containing more than 30 % by weight of starch 2309 90 51       Containing no milk products or containing less than 10 % by weight of such products 102 EUR/t 0 2309 90 53       Containing not less than 10 % but less than 50 % by weight of milk products 577 EUR/t 0 2309 90 59       Containing not less than 50 % by weight of milk products 730 EUR/t 0 2309 90 70     Containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup but containing milk products 948 EUR/t 0    Other 2309 90 91     Beet-pulp with added molasses 12 0     Other 2309 90 95      Containing by weight 49 % or more of choline chloride, on an organic or inorganic base 9,6 0 2309 90 99      Other 9,6 0 24 CHAPTER 24  TOBACCO AND MANUFACTURED TOBACCO SUBSTITUTES 2401 Unmanufactured tobacco; tobacco refuse 2401 10  Tobacco, not stemmed/stripped   Flue-cured Virginia type and light air-cured Burley type tobacco (including Burley hybrids); light air-cured Maryland type and fire-cured tobacco 2401 10 10    Flue-cured Virginia type 18,4 MIN 22 EUR/100 kg/net MAX 24 EUR/100 kg/net 0 2401 10 20    Light air-cured Burley type (including Burley hybrids) 18,4 MIN 22 EUR/100 kg/net MAX 24 EUR/100 kg/net 0 2401 10 30    Light air-cured Maryland type 18,4 MIN 22 EUR/100 kg/net MAX 24 EUR/100 kg/net 0    Fire-cured tobacco 2401 10 41     Kentucky type 18,4 MIN 22 EUR/100 kg/net MAX 24 EUR/100 kg/net 0 2401 10 49     Other 18,4 MIN 22 EUR/100 kg/net MAX 24 EUR/100 kg/net 0   Other 2401 10 50    Light air-cured tobacco 11,2 MIN 22 EUR/100 kg/net MAX 56 EUR/100 kg/net 0 2401 10 60    Sun-cured Oriental type tobacco 11,2 MIN 22 EUR/100 kg/net MAX 56 EUR/100 kg/net 0 2401 10 70    Dark air-cured tobacco 11,2 MIN 22 EUR/100 kg/net MAX 56 EUR/100 kg/net 0 2401 10 80    Flue-cured tobacco 11,2 MIN 22 EUR/100 kg/net MAX 56 EUR/100 kg/net 0 2401 10 90    Other tobacco 10 MIN 22 EUR/100 kg/net MAX 56 EUR/100 kg/net 0 2401 20  Tobacco, partly or wholly stemmed/stripped   Flue-cured Virginia type and light air-cured Burley type tobacco (including Burley hybrids); light air-cured Maryland type and fire-cured tobacco 2401 20 10    Flue-cured Virginia type 18,4 MIN 22 EUR/100 kg/net MAX 24 EUR/100 kg/net 0 2401 20 20    Light air-cured Burley type (including Burley hybrids) 18,4 MIN 22 EUR/100 kg/net MAX 24 EUR/100 kg/net 0 2401 20 30    Light air-cured Maryland type 18,4 MIN 22 EUR/100 kg/net MAX 24 EUR/100 kg/net 0    Fire-cured tobacco 2401 20 41     Kentucky type 18,4 MIN 22 EUR/100 kg/net MAX 24 EUR/100 kg/net 0 2401 20 49     Other 18,4 MIN 22 EUR/100 kg/net MAX 24 EUR/100 kg/net 0   Other 2401 20 50    Light air-cured tobacco 11,2 MIN 22 EUR/100 kg/net MAX 56 EUR/100 kg/net 0 2401 20 60    Sun-cured Oriental type tobacco 11,2 MIN 22 EUR/100 kg/net MAX 56 EUR/100 kg/net 0 2401 20 70    Dark air-cured tobacco 11,2 MIN 22 EUR/100 kg/net MAX 56 EUR/100 kg/net 0 2401 20 80    Flue-cured tobacco 11,2 MIN 22 EUR/100 kg/net MAX 56 EUR/100 kg/net 0 2401 20 90    Other tobacco 11,2 MIN 22 EUR/100 kg/net MAX 56 EUR/100 kg/net 0 2401 30 00  Tobacco refuse 11,2 MIN 22 EUR/100 kg/net MAX 56 EUR/100 kg/net 0 2402 Cigars, cheroots, cigarillos and cigarettes, of tobacco or of tobacco substitutes 2402 10 00  Cigars, cheroots and cigarillos, containing tobacco 26 TRQ_Cigarettes (2 500 t) 2402 20  Cigarettes containing tobacco 2402 20 10   Containing cloves 10 0 2402 20 90   Other 57,6 TRQ_Cigarettes (2 500 t) 2402 90 00  Other 57,6 0 2403 Other manufactured tobacco and manufactured tobacco substitutes; homogenised or reconstituted tobacco; tobacco extracts and essences 2403 10  Smoking tobacco, whether or not containing tobacco substitutes in any proportion 2403 10 10   In immediate packings of a net content not exceeding 500 g 74,9 0 2403 10 90   Other 74,9 0  Other 2403 91 00   Homogenised or reconstituted tobacco 16,6 0 2403 99   Other 2403 99 10    Chewing tobacco and snuff 41,6 0 2403 99 90    Other 16,6 0 V SECTION V  MINERAL PRODUCTS 25 CHAPTER 25  SALT; SULPHUR; EARTHS AND STONE; PLASTERING MATERIALS, LIME AND CEMENT 2501 00 Salt (including table salt and denatured salt) and pure sodium chloride, whether or not in aqueous solution or containing added anti-caking or free-flowing agents; sea water 2501 00 10  Sea water and salt liquors Free 0  Common salt (including table salt and denatured salt) and pure sodium chloride, whether or not in aqueous solution or containing added anti-caking or free-flowing agents 2501 00 31   For chemical transformation (separation of Na from Cl) for the manufacture of other products Free 0   Other 2501 00 51    Denatured or for industrial uses (including refining) other than the preservation or preparation of foodstuffs for human or animal consumption 1,7 EUR/1 000 kg/net 3    Other 2501 00 91     Salt suitable for human consumption 2,6 EUR/1 000 kg/net 3 2501 00 99     Other 2,6 EUR/1 000 kg/net 3 2502 00 00 Unroasted iron pyrites Free 0 2503 00 Sulphur of all kinds, other than sublimed sulphur, precipitated sulphur and colloidal sulphur 2503 00 10  Crude or unrefined sulphur Free 0 2503 00 90  Other 1,7 0 2504 Natural graphite 2504 10 00  In powder or in flakes Free 0 2504 90 00  Other Free 0 2505 Natural sands of all kinds, whether or not coloured, other than metal-bearing sands of Chapter 26 2505 10 00  Silica sands and quartz sands Free 0 2505 90 00  Other Free 0 2506 Quartz (other than natural sands); quartzite, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape 2506 10 00  Quartz Free 0 2506 20 00  Quartzite Free 0 2507 00 Kaolin and other kaolinic clays, whether or not calcined 2507 00 20  Kaolin Free 0 2507 00 80  Other kaolinic clays Free 0 2508 Other clays (not including expanded clays of heading 6806), andalusite, kyanite and sillimanite, whether or not calcined; mullite; chamotte or dinas earths 2508 10 00  Bentonite Free 0 2508 30 00  Fireclay Free 0 2508 40 00  Other clays Free 0 2508 50 00  Andalusite, kyanite and sillimanite Free 0 2508 60 00  Mullite Free 0 2508 70 00  Chamotte or dinas earths Free 0 2509 00 00 Chalk Free 0 2510 Natural calcium phosphates, natural aluminium calcium phosphates and phosphatic chalk 2510 10 00  Unground Free 0 2510 20 00  Ground Free 0 2511 Natural barium sulphate (barytes); natural barium carbonate (witherite), whether or not calcined, other than barium oxide of heading 2816 2511 10 00  Natural barium sulphate (barytes) Free 0 2511 20 00  Natural barium carbonate (witherite) Free 0 2512 00 00 Siliceous fossil meals (for example, kieselguhr, tripolite and diatomite) and similar siliceous earths, whether or not calcined, of an apparent specific gravity of 1 or less Free 0 2513 Pumice stone; emery; natural corundum, natural garnet and other natural abrasives, whether or not heat-treated 2513 10 00  Pumice stone Free 0 2513 20 00  Emery, natural corundum, natural garnet and other natural abrasives Free 0 2514 00 00 Slate, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape Free 0 2515 Marble, travertine, ecaussine and other calcareous monumental or building stone of an apparent specific gravity of 2,5 or more, and alabaster, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape  Marble and travertine 2515 11 00   Crude or roughly trimmed Free 0 2515 12   Merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape 2515 12 20    Of a thickness not exceeding 4 cm Free 0 2515 12 50    Of a thickness exceeding 4 cm but not exceeding 25 cm Free 0 2515 12 90    Other Free 0 2515 20 00  Ecaussine and other calcareous monumental or building stone; alabaster Free 0 2516 Granite, porphyry, basalt, sandstone and other monumental or building stone, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape  Granite 2516 11 00   Crude or roughly trimmed Free 0 2516 12   Merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape 2516 12 10    Of a thickness not exceeding 25 cm Free 0 2516 12 90    Other Free 0 2516 20 00  Sandstone Free 0 2516 90 00  Other monumental or building stone Free 0 2517 Pebbles, gravel, broken or crushed stone, of a kind commonly used for concrete aggregates, for road metalling or for railway or other ballast, shingle and flint, whether or not heat-treated; macadam of slag, dross or similar industrial waste, whether or not incorporating the materials cited in the first part of the heading; tarred macadam; granules, chippings and powder, of stones of heading 2515 or 2516, whether or not heat-treated 2517 10  Pebbles, gravel, broken or crushed stone, of a kind commonly used for concrete aggregates, for road metalling or for railway or other ballast, shingle and flint, whether or not heat-treated 2517 10 10   Pebbles, gravel, shingle and flint Free 0 2517 10 20   Limestone, dolomite and other calcareous stone, broken or crushed Free 0 2517 10 80   Other Free 0 2517 20 00  Macadam of slag, dross or similar industrial waste, whether or not incorporating the materials cited in subheading 2517 10 Free 0 2517 30 00  Tarred macadam Free 0  Granules, chippings and powder, of stones of heading 2515 or 2516, whether or not heat-treated 2517 41 00   Of marble Free 0 2517 49 00   Other Free 0 2518 Dolomite, whether or not calcined or sintered, including dolomite roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape; dolomite ramming mix 2518 10 00  Dolomite, not calcined or sintered Free 0 2518 20 00  Calcined or sintered dolomite Free 0 2518 30 00  Dolomite ramming mix Free 0 2519 Natural magnesium carbonate (magnesite); fused magnesia; dead-burned (sintered) magnesia, whether or not containing small quantities of other oxides added before sintering; other magnesium oxide, whether or not pure 2519 10 00  Natural magnesium carbonate (magnesite) Free 0 2519 90  Other 2519 90 10   Magnesium oxide, other than calcined natural magnesium carbonate 1,7 0 2519 90 30   Dead-burned (sintered) magnesia Free 0 2519 90 90   Other Free 0 2520 Gypsum; anhydrite; plasters (consisting of calcined gypsum or calcium sulphate) whether or not coloured, with or without small quantities of accelerators or retarders 2520 10 00  Gypsum; anhydrite Free 0 2520 20  Plasters 2520 20 10   Building Free 0 2520 20 90   Other Free 0 2521 00 00 Limestone flux; limestone and other calcareous stone, of a kind used for the manufacture of lime or cement Free 0 2522 Quicklime, slaked lime and hydraulic lime, other than calcium oxide and hydroxide of heading 2825 2522 10 00  Quicklime 1,7 0 2522 20 00  Slaked lime 1,7 0 2522 30 00  Hydraulic lime 1,7 0 2523 Portland cement, aluminous cement, slag cement, supersulphate cement and similar hydraulic cements, whether or not coloured or in the form of clinkers 2523 10 00  Cement clinkers 1,7 0  Portland cement 2523 21 00   White cement, whether or not artificially coloured 1,7 0 2523 29 00   Other 1,7 0 2523 30 00  Aluminous cement 1,7 0 2523 90  Other hydraulic cements 2523 90 10   Blast furnace cement 1,7 0 2523 90 80   Other 1,7 0 2524 Asbestos 2524 10 00  Crocidolite Free 0 2524 90 00  Other Free 0 2525 Mica, including splittings; mica waste 2525 10 00  Crude mica and mica rifted into sheets or splittings Free 0 2525 20 00  Mica powder Free 0 2525 30 00  Mica waste Free 0 2526 Natural steatite, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape; talc 2526 10 00  Not crushed, not powdered Free 0 2526 20 00  Crushed or powdered Free 0 2528 Natural borates and concentrates thereof (whether or not calcined), but not including borates separated from natural brine; natural boric acid containing not more than 85 % of H3BO3 calculated on the dry weight 2528 10 00  Natural sodium borates and concentrates thereof (whether or not calcined) Free 0 2528 90 00  Other Free 0 2529 Feldspar; leucite; nepheline and nepheline syenite; fluorspar 2529 10 00  Feldspar Free 0  Fluorspar 2529 21 00   Containing by weight 97 % or less of calcium fluoride Free 0 2529 22 00   Containing by weight more than 97 % of calcium fluoride Free 0 2529 30 00  Leucite; nepheline and nepheline syenite Free 0 2530 Mineral substances not elsewhere specified or included 2530 10  Vermiculite, perlite and chlorites, unexpanded 2530 10 10   Perlite Free 0 2530 10 90   Vermiculite and chlorites Free 0 2530 20 00  Kieserite, epsomite (natural magnesium sulphates) Free 0 2530 90  Other 2530 90 20   Sepiolite Free 0 2530 90 98   Other Free 0 26 CHAPTER 26  ORES, SLAG AND ASH 2601 Iron ores and concentrates, including roasted iron pyrites  Iron ores and concentrates, other than roasted iron pyrites 2601 11 00   Non-agglomerated Free 0 2601 12 00   Agglomerated Free 0 2601 20 00  Roasted iron pyrites Free 0 2602 00 00 Manganese ores and concentrates, including ferruginous manganese ores and concentrates with a manganese content of 20 % or more, calculated on the dry weight Free 0 2603 00 00 Copper ores and concentrates Free 0 2604 00 00 Nickel ores and concentrates Free 0 2605 00 00 Cobalt ores and concentrates Free 0 2606 00 00 Aluminium ores and concentrates Free 0 2607 00 00 Lead ores and concentrates Free 0 2608 00 00 Zinc ores and concentrates Free 0 2609 00 00 Tin ores and concentrates Free 0 2610 00 00 Chromium ores and concentrates Free 0 2611 00 00 Tungsten ores and concentrates Free 0 2612 Uranium or thorium ores and concentrates 2612 10  Uranium ores and concentrates 2612 10 10   Uranium ores and pitchblende, and concentrates thereof, with a uranium content of more than 5 % by weight (Euratom) Free 0 2612 10 90   Other Free 0 2612 20  Thorium ores and concentrates 2612 20 10   Monazite; urano-thorianite and other thorium ores and concentrates, with a thorium content of more than 20 % by weight (Euratom) Free 0 2612 20 90   Other Free 0 2613 Molybdenum ores and concentrates 2613 10 00  Roasted Free 0 2613 90 00  Other Free 0 2614 00 Titanium ores and concentrates 2614 00 10  Ilmenite and concentrates thereof Free 0 2614 00 90  Other Free 0 2615 Niobium, tantalum, vanadium or zirconium ores and concentrates 2615 10 00  Zirconium ores and concentrates Free 0 2615 90  Other 2615 90 10   Niobium and tantalum ores and concentrates Free 0 2615 90 90   Vanadium ores and concentrates Free 0 2616 Precious-metal ores and concentrates 2616 10 00  Silver ores and concentrates Free 0 2616 90 00  Other Free 0 2617 Other ores and concentrates 2617 10 00  Antimony ores and concentrates Free 0 2617 90 00  Other Free 0 2618 00 00 Granulated slag (slag sand) from the manufacture of iron or steel Free 0 2619 00 Slag, dross (other than granulated slag), scalings and other waste from the manufacture of iron or steel 2619 00 20  Waste suitable for the recovery of iron or manganese Free 0 2619 00 40  Slag suitable for the extraction of titanium oxide Free 0 2619 00 80  Other Free 0 2620 Slag, ash and residues (other than from the manufacture of iron or steel), containing metals, arsenic or their compounds  Containing mainly zinc 2620 11 00   Hard zinc spelter Free 0 2620 19 00   Other Free 0  Containing mainly lead 2620 21 00   Leaded gasoline sludges and leaded anti-knock compound sludges Free 0 2620 29 00   Other Free 0 2620 30 00  Containing mainly copper Free 0 2620 40 00  Containing mainly aluminium Free 0 2620 60 00  Containing arsenic, mercury, thallium or their mixtures, of a kind used for the extraction of arsenic or those metals or for the manufacture of their chemical compounds Free 0  Other 2620 91 00   Containing antimony, beryllium, cadmium, chromium or their mixtures Free 0 2620 99   Other 2620 99 10    Containing mainly nickel Free 0 2620 99 20    Containing mainly niobium and tantalum Free 0 2620 99 40    Containing mainly tin Free 0 2620 99 60    Containing mainly titanium Free 0 2620 99 95    Other Free 0 2621 Other slag and ash, including seaweed ash (kelp); ash and residues from the incineration of municipal waste 2621 10 00  Ash and residues from the incineration of municipal waste Free 0 2621 90 00  Other Free 0 27 CHAPTER 27  MINERAL FUELS, MINERAL OILS AND PRODUCTS OF THEIR DISTILLATION; BITUMINOUS SUBSTANCES; MINERAL WAXES 2701 Coal; briquettes, ovoids and similar solid fuels manufactured from coal  Coal, whether or not pulverised, but not agglomerated 2701 11   Anthracite 2701 11 10    Having a volatile matter limit (on a dry, mineral-matter-free basis) not exceeding 10 % Free 0 2701 11 90    Other Free 0 2701 12   Bituminous coal 2701 12 10    Coking coal Free 0 2701 12 90    Other Free 0 2701 19 00   Other coal Free 0 2701 20 00  Briquettes, ovoids and similar solid fuels manufactured from coal Free 0 2702 Lignite, whether or not agglomerated, excluding jet 2702 10 00  Lignite, whether or not pulverised, but not agglomerated Free 0 2702 20 00  Agglomerated lignite Free 0 2703 00 00 Peat (including peat litter), whether or not agglomerated Free 0 2704 00 Coke and semi-coke of coal, of lignite or of peat, whether or not agglomerated; retort carbon  Coke and semi-coke of coal 2704 00 11   For the manufacture of electrodes Free 0 2704 00 19   Other Free 0 2704 00 30  Coke and semi-coke of lignite Free 0 2704 00 90  Other Free 0 2705 00 00 Coal gas, water gas, producer gas and similar gases, other than petroleum gases and other gaseous hydrocarbons Free 0 2706 00 00 Tar distilled from coal, from lignite or from peat, and other mineral tars, whether or not dehydrated or partially distilled, including reconstituted tars Free 0 2707 Oils and other products of the distillation of high temperature coal tar; similar products in which the weight of the aromatic constituents exceeds that of the non-aromatic constituents 2707 10  Benzol (benzene) 2707 10 10   For use as a power or heating fuel 3 0 2707 10 90   For other purposes Free 0 2707 20  Toluol (toluene) 2707 20 10   For use as a power or heating fuel 3 0 2707 20 90   For other purposes Free 0 2707 30  Xylol (xylenes) 2707 30 10   For use as a power or heating fuel 3 0 2707 30 90   For other purposes Free 0 2707 40 00  Naphthalene Free 0 2707 50  Other aromatic hydrocarbon mixtures of which 65 % or more by volume (including losses) distils at 250 °C by the ASTM D 86 method 2707 50 10   For use as power or heating fuels 3 0 2707 50 90   For other purposes Free 0  Other 2707 91 00   Creosote oils 1,7 0 2707 99   Other    Crude oils 2707 99 11     Crude light oils of which 90 % or more by volume distils at temperatures of up to 200 °C 1,7 0 2707 99 19     Other Free 0 2707 99 30    Sulphuretted toppings Free 0 2707 99 50    Basic products 1,7 0 2707 99 70    Anthracene Free 0 2707 99 80    Phenols 1,2 0    Other 2707 99 91     For the manufacture of the products of heading 2803 Free 0 2707 99 99     Other 1,7 0 2708 Pitch and pitch coke, obtained from coal tar or from other mineral tars 2708 10 00  Pitch Free 0 2708 20 00  Pitch coke Free 0 2709 00 Petroleum oils and oils obtained from bituminous minerals, crude 2709 00 10  Natural gas condensates Free 0 2709 00 90  Other Free 0 2710 Petroleum oils and oils obtained from bituminous minerals, other than crude; preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous minerals, these oils being the basic constituents of the preparations; waste oils  Petroleum oils and oils obtained from bituminous minerals (other than crude) and preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous minerals, these oils being the basic constituents of the preparations, other than waste oils 2710 11   Light oils and preparations 2710 11 11    For undergoing a specific process 4,7 0 2710 11 15    For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 11 11 4,7 0    For other purposes     Special spirits 2710 11 21      White spirit 4,7 0 2710 11 25      Other 4,7 0     Other      Motor spirit 2710 11 31       Aviation spirit 4,7 0       Other, with a lead content        Not exceeding 0,013 g per litre 2710 11 41         With an octane number (RON) of less than 95 4,7 0 2710 11 45         With an octane number (RON) of 95 or more but less than 98 4,7 0 2710 11 49         With an octane number (RON) of 98 or more 4,7 0        Exceeding 0,013 g per litre 2710 11 51         With an octane number (RON) of less than 98 4,7 0 2710 11 59         With an octane number (RON) of 98 or more 4,7 0 2710 11 70      Spirit type jet fuel 4,7 0 2710 11 90      Other light oils 4,7 0 2710 19   Other    Medium oils 2710 19 11     For undergoing a specific process 4,7 0 2710 19 15     For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 19 11 4,7 0     For other purposes      Kerosene 2710 19 21       Jet fuel 4,7 0 2710 19 25       Other 4,7 0 2710 19 29      Other 4,7 0    Heavy oils     Gas oils 2710 19 31      For undergoing a specific process 3,5 0 2710 19 35      For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 19 31 3,5 0      For other purposes 2710 19 41       With a sulphur content not exceeding 0,05 % by weight 3,5 0 2710 19 45       With a sulphur content exceeding 0,05 % by weight but not exceeding 0,2 % by weight 3,5 0 2710 19 49       With a sulphur content exceeding 0,2 % by weight 3,5 0     Fuel oils 2710 19 51      For undergoing a specific process 3,5 0 2710 19 55      For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 19 51 3,5 0      For other purposes 2710 19 61       With a sulphur content not exceeding 1 % by weight 3,5 0 2710 19 63       With a sulphur content exceeding 1 % by weight but not exceeding 2 % by weight 3,5 0 2710 19 65       With a sulphur content exceeding 2 % by weight but not exceeding 2,8 % by weight 3,5 0 2710 19 69       With a sulphur content exceeding 2,8 % by weight 3,5 0     Lubricating oils; other oils 2710 19 71      For undergoing a specific process 3,7 0 2710 19 75      For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 19 71 3,7 0      For other purposes 2710 19 81       Motor oils, compressor lube oils, turbine lube oils 3,7 0 2710 19 83       Liquids for hydraulic purposes 3,7 0 2710 19 85       White oils, liquid paraffin 3,7 0 2710 19 87       Gear oils and reductor oils 3,7 0 2710 19 91       Metalworking compounds, mould-release oils, anti-corrosion oils 3,7 0 2710 19 93       Electrical insulating oils 3,7 0 2710 19 99       Other lubricating oils and other oils 3,7 0  Waste oils 2710 91 00   Containing polychlorinated biphenyls (PCBs), polychlorinated terphenyls (PCTs) or polybrominated biphenyls (PBBs) 3,5 0 2710 99 00   Other 3,5 0 2711 Petroleum gases and other gaseous hydrocarbons  Liquefied 2711 11 00   Natural gas 0,7 0 2711 12   Propane    Propane of a purity not less than 99 % 2711 12 11     For use as a power or heating fuel 8 0 2711 12 19     For other purposes Free 0    Other 2711 12 91     For undergoing a specific process 0,7 0 2711 12 93     For undergoing chemical transformation by a process other than those specified in respect of subheading 2711 12 91 0,7 0     For other purposes 2711 12 94      Of a purity exceeding 90 % but less than 99 % 0,7 0 2711 12 97      Other 0,7 0 2711 13   Butanes 2711 13 10    For undergoing a specific process 0,7 0 2711 13 30    For undergoing chemical transformation by a process other than those specified in respect of subheading 2711 13 10 0,7 0    For other purposes 2711 13 91     Of a purity exceeding 90 % but less than 95 % 0,7 0 2711 13 97     Other 0,7 0 2711 14 00   Ethylene, propylene, butylene and butadiene 0,7 0 2711 19 00   Other 0,7 0  In gaseous state 2711 21 00   Natural gas 0,7 0 2711 29 00   Other 0,7 0 2712 Petroleum jelly; paraffin wax, microcrystalline petroleum wax, slack wax, ozokerite, lignite wax, peat wax, other mineral waxes, and similar products obtained by synthesis or by other processes, whether or not coloured 2712 10  Petroleum jelly 2712 10 10   Crude 0,7 0 2712 10 90   Other 2,2 0 2712 20  Paraffin wax containing by weight less than 0,75 % of oil 2712 20 10   Synthetic paraffin wax of a molecular weight of 460 or more but not exceeding 1 560 Free 0 2712 20 90   Other 2,2 0 2712 90  Other   Ozokerite, lignite wax or peat wax (natural products) 2712 90 11    Crude 0,7 0 2712 90 19    Other 2,2 0   Other    Crude 2712 90 31     For undergoing a specific process 0,7 0 2712 90 33     For undergoing chemical transformation by a process other than those specified in respect of subheading 2712 90 31 0,7 0 2712 90 39     For other purposes 0,7 0    Other 2712 90 91     Blend of 1-alkenes containing by weight 80 % or more of 1-alkenes of a chain-length of 24 carbon atoms or more but not exceeding 28 carbon atoms Free 0 2712 90 99     Other 2,2 0 2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals  Petroleum coke 2713 11 00   Not calcined Free 0 2713 12 00   Calcined Free 0 2713 20 00  Petroleum bitumen Free 0 2713 90  Other residues of petroleum oils or of oils obtained from bituminous minerals 2713 90 10   For the manufacture of the products of heading 2803 Free 0 2713 90 90   Other 0,7 0 2714 Bitumen and asphalt, natural; bituminous or oil-shale and tar sands; asphaltites and asphaltic rocks 2714 10 00  Bituminous or oil-shale and tar sands Free 0 2714 90 00  Other Free 0 2715 00 00 Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example, bituminous mastics, cut-backs) Free 0 2716 00 00 Electrical energy Free 0 VI SECTION VI  PRODUCTS OF THE CHEMICAL OR ALLIED INDUSTRIES 28 CHAPTER 28  INORGANIC CHEMICALS; ORGANIC OR INORGANIC COMPOUNDS OF PRECIOUS METALS, OF RARE-EARTH METALS, OF RADIOACTIVE ELEMENTS OR OF ISOTOPES I. CHEMICAL ELEMENTS 2801 Fluorine, chlorine, bromine and iodine 2801 10 00  Chlorine 5,5 0 2801 20 00  Iodine Free 0 2801 30  Fluorine; bromine 2801 30 10   Fluorine 5 0 2801 30 90   Bromine 5,5 0 2802 00 00 Sulphur, sublimed or precipitated; colloidal sulphur 4,6 0 2803 00 Carbon (carbon blacks and other forms of carbon not elsewhere specified or included) 2803 00 10  Methane black Free 0 2803 00 80  Other Free 0 2804 Hydrogen, rare gases and other non-metals 2804 10 00  Hydrogen 3,7 0  Rare gases 2804 21 00   Argon 5 0 2804 29   Other 2804 29 10    Helium Free 0 2804 29 90    Other 5 0 2804 30 00  Nitrogen 5,5 0 2804 40 00  Oxygen 5 0 2804 50  Boron; tellurium 2804 50 10   Boron 5,5 0 2804 50 90   Tellurium 2,1 0  Silicon 2804 61 00   Containing by weight not less than 99,99 % of silicon Free 0 2804 69 00   Other 5,5 5 2804 70 00  Phosphorus 5,5 0 2804 80 00  Arsenic 2,1 0 2804 90 00  Selenium Free 0 2805 Alkali or alkaline-earth metals; rare-earth metals, scandium and yttrium, whether or not intermixed or interalloyed; mercury  Alkali or alkaline-earth metals 2805 11 00   Sodium 5 5 2805 12 00   Calcium 5,5 5 2805 19   Other 2805 19 10    Strontium and barium 5,5 5 2805 19 90    Other 4,1 3 2805 30  Rare-earth metals, scandium and yttrium, whether or not intermixed or interalloyed 2805 30 10   Intermixtures or interalloys 5,5 5 2805 30 90   Other 2,7 3 2805 40  Mercury 2805 40 10   In flasks of a net content of 34,5 kg (standard weight), of a fob value, per flask, not exceeding EUR 224 3 3 2805 40 90   Other Free 0 II. INORGANIC ACIDS AND INORGANIC OXYGEN COMPOUNDS OF NON-METALS 2806 Hydrogen chloride (hydrochloric acid); chlorosulphuric acid 2806 10 00  Hydrogen chloride (hydrochloric acid) 5,5 0 2806 20 00  Chlorosulphuric acid 5,5 0 2807 00 Sulphuric acid; oleum 2807 00 10  Sulphuric acid 3 0 2807 00 90  Oleum 3 0 2808 00 00 Nitric acid; sulphonitric acids 5,5 0 2809 Diphosphorus pentaoxide; phosphoric acid; polyphosphoric acids, whether or not chemically defined 2809 10 00  Diphosphorus pentaoxide 5,5 0 2809 20 00  Phosphoric acid and polyphosphoric acids 5,5 0 2810 00 Oxides of boron; boric acids 2810 00 10  Diboron trioxide Free 0 2810 00 90  Other 3,7 0 2811 Other inorganic acids and other inorganic oxygen compounds of non-metals  Other inorganic acids 2811 11 00   Hydrogen fluoride (hydrofluoric acid) 5,5 0 2811 19   Other 2811 19 10    Hydrogen bromide (hydrobromic acid) Free 0 2811 19 20    Hydrogen cyanide (hydrocyanic acid) 5,3 0 2811 19 80    Other 5,3 0  Other inorganic oxygen compounds of non-metals 2811 21 00   Carbon dioxide 5,5 0 2811 22 00   Silicon dioxide 4,6 0 2811 29   Other 2811 29 05    Sulphur dioxide 5,5 0 2811 29 10    Sulphur trioxide (sulphuric anhydride); diarsenic trioxide 4,6 0 2811 29 30    Nitrogen oxides 5 0 2811 29 90    Other 5,3 0 III. HALOGEN OR SULPHUR COMPOUNDS OF NON-METALS 2812 Halides and halide oxides of non-metals 2812 10  Chlorides and chloride oxides   Of phosphorus 2812 10 11    Phosphorus trichloride oxide (phosphoryl trichloride) 5,5 0 2812 10 15    Phosphorus trichloride 5,5 0 2812 10 16    Phosphorus pentachloride 5,5 0 2812 10 18    Other 5,5 0   Other 2812 10 91    Disulphur dichloride 5,5 0 2812 10 93    Sulphur dichloride 5,5 0 2812 10 94    Phosgene (carbonyl chloride) 5,5 0 2812 10 95    Thionyl dichloride (thionyl chloride) 5,5 0 2812 10 99    Other 5,5 0 2812 90 00  Other 5,5 0 2813 Sulphides of non-metals; commercial phosphorus trisulphide 2813 10 00  Carbon disulphide 5,5 0 2813 90  Other 2813 90 10   Phosphorus sulphides, commercial phosphorus trisulphide 5,3 0 2813 90 90   Other 3,7 0 IV. INORGANIC BASES AND OXIDES, HYDROXIDES AND PEROXIDES OF METALS 2814 Ammonia, anhydrous or in aqueous solution 2814 10 00  Anhydrous ammonia 5,5 0 2814 20 00  Ammonia in aqueous solution 5,5 0 2815 Sodium hydroxide (caustic soda); potassium hydroxide (caustic potash); peroxides of sodium or potassium  Sodium hydroxide (caustic soda) 2815 11 00   Solid 5,5 0 2815 12 00   In aqueous solution (soda lye or liquid soda) 5,5 0 2815 20  Potassium hydroxide (caustic potash) 2815 20 10   Solid 5,5 0 2815 20 90   In aqueous solution (potassium lye or liquid potassium) 5,5 0 2815 30 00  Peroxides of sodium or potassium 5,5 0 2816 Hydroxide and peroxide of magnesium; oxides, hydroxides and peroxides, of strontium or barium 2816 10 00  Hydroxide and peroxide of magnesium 4,1 0 2816 40 00  Oxides, hydroxides and peroxides of strontium or of barium 5,5 0 2817 00 00 Zinc oxide; zinc peroxide 5,5 0 2818 Artificial corundum, whether or not chemically defined; aluminium oxide; aluminium hydroxide 2818 10  Artificial corundum, whether or not chemically defined   With an aluminium oxide content of 98,5 % by weight or more 2818 10 11    With less than 50 % of the total weight having a particle size of more than 10 mm 5,2 0 2818 10 19    With 50 % or more of the total weight having a particle size of more than 10 mm 5,2 0   With an aluminium oxide content of less than 98,5 % by weight 2818 10 91    With less than 50 % of the total weight having a particle size of more than 10 mm 5,2 0 2818 10 99    With 50 % or more of the total weight having a particle size of more than 10 mm 5,2 0 2818 20 00  Aluminium oxide, other than artificial corundum 4 3 2818 30 00  Aluminium hydroxide 5,5 5 2819 Chromium oxides and hydroxides 2819 10 00  Chromium trioxide 5,5 0 2819 90  Other 2819 90 10   Chromium dioxide 3,7 0 2819 90 90   Other 5,5 0 2820 Manganese oxides 2820 10 00  Manganese dioxide 5,3 0 2820 90  Other 2820 90 10   Manganese oxide containing by weight 77 % or more of manganese Free 0 2820 90 90   Other 5,5 0 2821 Iron oxides and hydroxides; earth colours containing 70 % or more by weight of combined iron evaluated as Fe2O3 2821 10 00  Iron oxides and hydroxides 4,6 0 2821 20 00  Earth colours 4,6 0 2822 00 00 Cobalt oxides and hydroxides; commercial cobalt oxides 4,6 0 2823 00 00 Titanium oxides 5,5 0 2824 Lead oxides; red lead and orange lead 2824 10 00  Lead monoxide (litharge, massicot) 5,5 0 2824 90  Other 2824 90 10   Red lead and orange lead 5,5 0 2824 90 90   Other 5,5 0 2825 Hydrazine and hydroxylamine and their inorganic salts; other inorganic bases; other metal oxides, hydroxides and peroxides 2825 10 00  Hydrazine and hydroxylamine and their inorganic salts 5,5 0 2825 20 00  Lithium oxide and hydroxide 5,3 0 2825 30 00  Vanadium oxides and hydroxides 5,5 0 2825 40 00  Nickel oxides and hydroxides Free 0 2825 50 00  Copper oxides and hydroxides 3,2 0 2825 60 00  Germanium oxides and zirconium dioxide 5,5 0 2825 70 00  Molybdenum oxides and hydroxides 5,3 0 2825 80 00  Antimony oxides 5,5 0 2825 90  Other   Calcium oxide, hydroxide and peroxide 2825 90 11    Calcium hydroxide of a purity of 98 % or more calculated on the dry weight, in the form of particles of which: -not more than 1 % by weight have a particle-size exceeding 75 micrometres and -not more than 4 % by weight have a particle-size of less than 1,3 micrometres Free 0 2825 90 19    Other 4,6 0 2825 90 20   Beryllium oxide and hydroxide 5,3 0 2825 90 30   Tin oxides 5,5 0 2825 90 40   Tungsten oxides and hydroxides 4,6 0 2825 90 60   Cadmium oxide Free 0 2825 90 80   Other 5,5 0 V. SALTS AND PEROXYSALTS, OF INORGANIC ACIDS AND METALS 2826 Fluorides; fluorosilicates, fluoroaluminates and other complex fluorine salts  Fluorides 2826 12 00   Of aluminium 5,3 0 2826 19   Other 2826 19 10    Of ammonium or of sodium 5,5 0 2826 19 90    Other 5,3 0 2826 30 00  Sodium hexafluoroaluminate (synthetic cryolite) 5,5 0 2826 90  Other 2826 90 10   Dipotassium hexafluorozirconate 5 0 2826 90 80   Other 5,5 0 2827 Chlorides, chloride oxides and chloride hydroxides; bromides and bromide oxides; iodides and iodide oxides 2827 10 00  Ammonium chloride 5,5 0 2827 20 00  Calcium chloride 4,6 0  Other chlorides 2827 31 00   Of magnesium 4,6 0 2827 32 00   Of aluminium 5,5 0 2827 35 00   Of nickel 5,5 0 2827 39   Other 2827 39 10    Of tin 4,1 0 2827 39 20    Of iron 2,1 0 2827 39 30    Of cobalt 5,5 0 2827 39 85    Other 5,5 0  Chloride oxides and chloride hydroxides 2827 41 00   Of copper 3,2 0 2827 49   Other 2827 49 10    Of lead 3,2 0 2827 49 90    Other 5,3 0  Bromides and bromide oxides 2827 51 00   Bromides of sodium or of potassium 5,5 0 2827 59 00   Other 5,5 0 2827 60 00  Iodides and iodide oxides 5,5 0 2828 Hypochlorites; commercial calcium hypochlorite; chlorites; hypobromites 2828 10 00  Commercial calcium hypochlorite and other calcium hypochlorites 5,5 0 2828 90 00  Other 5,5 0 2829 Chlorates and perchlorates; bromates and perbromates; iodates and periodates  Chlorates 2829 11 00   Of sodium 5,5 0 2829 19 00   Other 5,5 0 2829 90  Other 2829 90 10   Perchlorates 4,8 0 2829 90 40   Bromates of potassium or of sodium Free 0 2829 90 80   Other 5,5 0 2830 Sulphides; polysulphides, whether or not chemically defined 2830 10 00  Sodium sulphides 5,5 0 2830 90  Other 2830 90 11   Sulphides of calcium, of antimony or of iron 4,6 0 2830 90 85   Other 5,5 0 2831 Dithionites and sulphoxylates 2831 10 00  Of sodium 5,5 0 2831 90 00  Other 5,5 0 2832 Sulphites; thiosulphates 2832 10 00  Sodium sulphites 5,5 0 2832 20 00  Other sulphites 5,5 0 2832 30 00  Thiosulphates 5,5 0 2833 Sulphates; alums; peroxosulphates (persulphates)  Sodium sulphates 2833 11 00   Disodium sulphate 5,5 0 2833 19 00   Other 5,5 0  Other sulphates 2833 21 00   Of magnesium 5,5 0 2833 22 00   Of aluminium 5,5 0 2833 24 00   Of nickel 5 0 2833 25 00   Of copper 3,2 0 2833 27 00   Of barium 5,5 0 2833 29   Other 2833 29 20    Of cadmium; of chromium; of zinc 5,5 0 2833 29 30    Of cobalt; of titanium 5,3 0 2833 29 50    Of iron 5 0 2833 29 60    Of lead 4,6 0 2833 29 90    Other 5 0 2833 30 00  Alums 5,5 0 2833 40 00  Peroxosulphates (persulphates) 5,5 0 2834 Nitrites; nitrates 2834 10 00  Nitrites 5,5 0  Nitrates 2834 21 00   Of potassium 5,5 0 2834 29   Other 2834 29 20    Of barium; of beryllium; of cadmium; of cobalt; of nickel; of lead 5,5 0 2834 29 40    Of copper 4,6 0 2834 29 80    Other 3 0 2835 Phosphinates (hypophosphites), phosphonates (phosphites) and phosphates; polyphosphates, whether or not chemically defined 2835 10 00  Phosphinates (hypophosphites) and phosphonates (phosphites) 5,5 0  Phosphates 2835 22 00   Of mono  or disodium 5,5 0 2835 24 00   Of potassium 5,5 0 2835 25   Calcium hydrogenorthophosphate (dicalcium phosphate) 2835 25 10    With a fluorine content of less than 0,005 % by weight on the dry anhydrous product 5,5 0 2835 25 90    With a fluorine content of 0,005 % or more but less than 0,2 % by weight on the dry anhydrous product 5,5 0 2835 26   Other phosphates of calcium 2835 26 10    With a fluorine content of less than 0,005 % by weight on the dry anhydrous product 5,5 0 2835 26 90    With a fluorine content of 0,005 % or more by weight on the dry anhydrous product 5,5 0 2835 29   Other 2835 29 10    Of triammonium 5,3 0 2835 29 30    Of trisodium 5,5 0 2835 29 90    Other 5,5 0  Polyphosphates 2835 31 00   Sodium triphosphate (sodium tripolyphosphate) 5,5 0 2835 39 00   Other 5,5 0 2836 Carbonates; peroxocarbonates (percarbonates); commercial ammonium carbonate containing ammonium carbamate 2836 20 00  Disodium carbonate 5,5 5 2836 30 00  Sodium hydrogencarbonate (sodium bicarbonate) 5,5 0 2836 40 00  Potassium carbonates 5,5 0 2836 50 00  Calcium carbonate 5 0 2836 60 00  Barium carbonate 5,5 0  Other 2836 91 00   Lithium carbonates 5,5 0 2836 92 00   Strontium carbonate 5,5 0 2836 99   Other    Carbonates 2836 99 11     Of magnesium; of copper 3,7 0 2836 99 17     Other 5,5 0 2836 99 90    Peroxocarbonates (percarbonates) 5,5 0 2837 Cyanides, cyanide oxides and complex cyanides  Cyanides and cyanide oxides 2837 11 00   Of sodium 5,5 0 2837 19 00   Other 5,5 0 2837 20 00  Complex cyanides 5,5 0 2839 Silicates; commercial alkali metal silicates  Of sodium 2839 11 00   Sodium metasilicates 5 0 2839 19 00   Other 5 0 2839 90  Other 2839 90 10   Of potassium 5 0 2839 90 90   Other 5 0 2840 Borates; peroxoborates (perborates)  Disodium tetraborate (refined borax) 2840 11 00   Anhydrous Free 0 2840 19   Other 2840 19 10    Disodium tetraborate pentahydrate Free 0 2840 19 90    Other 5,3 0 2840 20  Other borates 2840 20 10   Borates of sodium, anhydrous Free 0 2840 20 90   Other 5,3 0 2840 30 00  Peroxoborates (perborates) 5,5 0 2841 Salts of oxometallic or peroxometallic acids 2841 30 00  Sodium dichromate 5,5 0 2841 50 00  Other chromates and dichromates; peroxochromates 5,5 0  Manganites, manganates and permanganates 2841 61 00   Potassium permanganate 5,5 0 2841 69 00   Other 5,5 0 2841 70 00  Molybdates 5,5 0 2841 80 00  Tungstates (wolframates) 5,5 0 2841 90  Other 2841 90 30   Zincates and vanadates 4,6 0 2841 90 85   Other 5,5 0 2842 Other salts of inorganic acids or peroxoacids (including aluminosilicates whether or not chemically defined), other than azides 2842 10 00  Double or complex silicates, including aluminosilicates whether or not chemically defined 5,5 0 2842 90  Other 2842 90 10   Salts, double salts or complex salts of selenium or tellurium acids 5,3 0 2842 90 80   Other 5,5 0 VI. MISCELLANEOUS 2843 Colloidal precious metals; inorganic or organic compounds of precious metals, whether or not chemically defined; amalgams of precious metals 2843 10  Colloidal precious metals 2843 10 10   Silver 5,3 0 2843 10 90   Other 3,7 0  Silver compounds 2843 21 00   Silver nitrate 5,5 0 2843 29 00   Other 5,5 0 2843 30 00  Gold compounds 3 0 2843 90  Other compounds; amalgams 2843 90 10   Amalgams 5,3 0 2843 90 90   Other 3 0 2844 Radioactive chemical elements and radioactive isotopes (including the fissile or fertile chemical elements and isotopes) and their compounds; mixtures and residues containing these products 2844 10  Natural uranium and its compounds; alloys, dispersions (including cermets), ceramic products and mixtures containing natural uranium or natural uranium compounds   Natural uranium 2844 10 10    Crude; waste and scrap (Euratom) Free 0 2844 10 30    Worked (Euratom) Free 0 2844 10 50   Ferro-uranium Free 0 2844 10 90   Other (Euratom) Free 0 2844 20  Uranium enriched in U 235 and its compounds; plutonium and its compounds; alloys, dispersions (including cermets), ceramic products and mixtures containing uranium enriched in U 235, plutonium or compounds of these products   Uranium enriched in U 235 and its compounds; alloys, dispersions (including cermets), ceramic products and mixtures containing uranium enriched in U 235 or compounds of these products 2844 20 25    Ferro-uranium Free 0 2844 20 35    Other (Euratom) Free 0   Plutonium and its compounds; alloys, dispersions (including cermets), ceramic products and mixtures containing plutonium or compounds of these products    Mixtures of uranium and plutonium 2844 20 51     Ferro-uranium Free 0 2844 20 59     Other (Euratom) Free 0 2844 20 99    Other Free 0 2844 30  Uranium depleted in U 235 and its compounds; thorium and its compounds; alloys, dispersions (including cermets), ceramic products and mixtures containing uranium depleted in U 235, thorium or compounds of these products   Uranium depleted in U 235; alloys, dispersions (including cermets), ceramic products and mixtures containing uranium depleted in U 235 or compounds of this product 2844 30 11    Cermets 5,5 0 2844 30 19    Other 2,9 3   Thorium; alloys, dispersions (including cermets), ceramic products and mixtures containing thorium or compounds of this product 2844 30 51    Cermets 5,5 0    Other 2844 30 55     Crude, waste and scrap (Euratom) Free 0     Worked 2844 30 61      Bars, rods, angles, shapes and sections, sheets and strips (Euratom) Free 0 2844 30 69      Other (Euratom) Free 0   Compounds of uranium depleted in U 235 or of thorium, whether or not mixed together 2844 30 91    Of thorium or of uranium depleted in U 235, whether or not mixed together (Euratom), other than thorium salts Free 0 2844 30 99    Other Free 0 2844 40  Radioactive elements and isotopes and compounds other than those of subheading 2844 10, 2844 20 or 2844 30; alloys, dispersions (including cermets), ceramic products and mixtures containing these elements, isotopes or compounds; radioactive residues 2844 40 10   Uranium derived from U 233 and its compounds; alloys, dispersions (including cermets), ceramic products and mixtures and compounds derived from U 233 or compounds of this product Free 0   Other 2844 40 20    Artificial radioactive isotopes (Euratom) Free 0 2844 40 30    Compounds of artificial radioactive isotopes (Euratom) Free 0 2844 40 80    Other Free 0 2844 50 00  Spent (irradiated) fuel elements (cartridges) of nuclear reactors (Euratom) Free 0 2845 Isotopes other than those of heading 2844; compounds, inorganic or organic, of such isotopes, whether or not chemically defined 2845 10 00  Heavy water (deuterium oxide) (Euratom) 5,5 5 2845 90  Other 2845 90 10   Deuterium and compounds thereof; hydrogen and compounds thereof, enriched in deuterium; mixtures and solutions containing these products (Euratom) 5,5 5 2845 90 90   Other 5,5 0 2846 Compounds, inorganic or organic, of rare-earth metals, of yttrium or of scandium or of mixtures of these metals 2846 10 00  Cerium compounds 3,2 0 2846 90 00  Other 3,2 0 2847 00 00 Hydrogen peroxide, whether or not solidified with urea 5,5 0 2848 00 00 Phosphides, whether or not chemically defined, excluding ferrophosphorus 5,5 0 2849 Carbides, whether or not chemically defined 2849 10 00  Of calcium 5,5 0 2849 20 00  Of silicon 5,5 0 2849 90  Other 2849 90 10   Of boron 4,1 0 2849 90 30   Of tungsten 5,5 0 2849 90 50   Of aluminium; of chromium; of molybdenum; of vanadium; of tantalum; of titanium 5,5 0 2849 90 90   Other 5,3 0 2850 00 Hydrides, nitrides, azides, silicides and borides, whether or not chemically defined, other than compounds which are also carbides of heading 2849 2850 00 20  Hydrides; nitrides 4,6 0 2850 00 50  Azides 5,5 0 2850 00 70  Silicides 5,5 0 2850 00 90  Borides 5,3 0 2852 00 00 Compounds, inorganic or organic, of mercury, excluding amalgams 5,5 0 2853 00 Other inorganic compounds (including distilled or conductivity water and water of similar purity); liquid air (whether or not rare gases have been removed); compressed air; amalgams, other than amalgams of precious metals 2853 00 10  Distilled and conductivity water and water of similar purity 2,7 0 2853 00 30  Liquid air (whether or not rare gases have been removed); compressed air 4,1 0 2853 00 50  Cyanogen chloride 5,5 0 2853 00 90  Other 5,5 0 29 CHAPTER 29  ORGANIC CHEMICALS I. HYDROCARBONS AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 2901 Acyclic hydrocarbons 2901 10 00  Saturated Free 0  Unsaturated 2901 21 00   Ethylene Free 0 2901 22 00   Propene (propylene) Free 0 2901 23   Butene (butylene) and isomers thereof 2901 23 10    But-1-ene and but-2-ene Free 0 2901 23 90    Other Free 0 2901 24   Buta-1,3-diene and isoprene 2901 24 10    Buta-1,3-diene Free 0 2901 24 90    Isoprene Free 0 2901 29 00   Other Free 0 2902 Cyclic hydrocarbons  Cyclanes, cyclenes and cycloterpenes 2902 11 00   Cyclohexane Free 0 2902 19   Other 2902 19 10    Cycloterpenes Free 0 2902 19 80    Other Free 0 2902 20 00  Benzene Free 0 2902 30 00  Toluene Free 0  Xylenes 2902 41 00   o-Xylene Free 0 2902 42 00   m-Xylene Free 0 2902 43 00   p-Xylene Free 0 2902 44 00   Mixed xylene isomers Free 0 2902 50 00  Styrene Free 0 2902 60 00  Ethylbenzene Free 0 2902 70 00  Cumene Free 0 2902 90  Other 2902 90 10   Naphthalene and anthracene Free 0 2902 90 30   Biphenyl and terphenyls Free 0 2902 90 90   Other Free 0 2903 Halogenated derivatives of hydrocarbons  Saturated chlorinated derivatives of acyclic hydrocarbons 2903 11 00   Chloromethane (methyl chloride) and chloroethane (ethyl chloride) 5,5 0 2903 12 00   Dichloromethane (methylene chloride) 5,5 0 2903 13 00   Chloroform (trichloromethane) 5,5 0 2903 14 00   Carbon tetrachloride 5,5 0 2903 15 00   Ethylene dichloride (ISO) (1,2 dichloroethane) 5,5 0 2903 19   Other 2903 19 10    1,1,1-Trichloroethane (methylchloroform) 5,5 0 2903 19 80    Other 5,5 0  Unsaturated chlorinated derivatives of acyclic hydrocarbons 2903 21 00   Vinyl chloride (chloroethylene) 5,5 0 2903 22 00   Trichloroethylene 5,5 0 2903 23 00   Tetrachloroethylene (perchloroethylene) 5,5 0 2903 29 00   Other 5,5 0  Fluorinated, brominated or iodinated derivatives of acyclic hydrocarbons 2903 31 00   Ethylene dibromide (ISO) (1,2 dibromoethane) 5,5 0 2903 39   Other    Bromides 2903 39 11     Bromomethane (methyl bromide) 5,5 0 2903 39 15     Dibromomethane Free 0 2903 39 19     Other 5,5 0 2903 39 90    Fluorides and iodides 5,5 0  Halogenated derivatives of acyclic hydrocarbons containing two or more different halogens 2903 41 00   Trichlorofluoromethane 5,5 0 2903 42 00   Dichlorodifluoromethane 5,5 0 2903 43 00   Trichlorotrifluoroethanes 5,5 0 2903 44   Dichlorotetrafluoroethanes and chloropentafluoroethane 2903 44 10    Dichlorotetrafluoroethanes 5,5 0 2903 44 90    Chloropentafluoroethane 5,5 0 2903 45   Other derivatives perhalogenated only with fluorine and chlorine 2903 45 10    Chlorotrifluoromethane 5,5 0 2903 45 15    Pentachlorofluoroethane 5,5 0 2903 45 20    Tetrachlorodifluoroethanes 5,5 0 2903 45 25    Heptachlorofluoropropanes 5,5 0 2903 45 30    Hexachlorodifluoropropanes 5,5 0 2903 45 35    Pentachlorotrifluoropropanes 5,5 0 2903 45 40    Tetrachlorotetrafluoropropanes 5,5 0 2903 45 45    Trichloropentafluoropropanes 5,5 0 2903 45 50    Dichlorohexafluoropropanes 5,5 0 2903 45 55    Chloroheptafluoropropanes 5,5 0 2903 45 90    Other 5,5 0 2903 46   Bromochlorodifluoromethane, bromotrifluoromethane and dibromotetrafluoroethanes 2903 46 10    Bromochlorodifluoromethane 5,5 0 2903 46 20    Bromotrifluoromethane 5,5 0 2903 46 90    Dibromotetrafluoroethanes 5,5 0 2903 47 00   Other perhalogenated derivatives 5,5 0 2903 49   Other    Halogenated only with fluorine and chlorine     Of methane, ethane or propane (HCFCs) 2903 49 11      Chlorodifluoromethane (HCFC-22) 5,5 0 2903 49 15      1,1-Dichloro-1-fluoroethane (HCFC-141b) 5,5 0 2903 49 19      Other 5,5 0 2903 49 20     Other 5,5 0    Halogenated only with fluorine and bromine 2903 49 30     Of methane, ethane or propane 5,5 0 2903 49 40     Other 5,5 0 2903 49 80    Other 5,5 0  Halogenated derivatives of cyclanic, cyclenic or cycloterpenic hydrocarbons 2903 51 00   1,2,3,4,5,6-Hexachlorocyclohexane (HCH (ISO)), including lindane (ISO, INN) 5,5 0 2903 52 00   Aldrin (ISO), chlordane (ISO) and heptachlor (ISO) 5,5 0 2903 59   Other 2903 59 10    1,2-Dibromo-4-(1,2-dibromoethyl)cyclohexane Free 0 2903 59 30    Tetrabromocyclooctanes Free 0 2903 59 80    Other 5,5 0  Halogenated derivatives of aromatic hydrocarbons 2903 61 00   Chlorobenzene, o-dichlorobenzene and p-dichlorobenzene 5,5 0 2903 62 00   Hexachlorobenzene (ISO) and DDT (ISO) (clofenotane (INN), 1,1,1-trichloro-2,2-bis(p-chlorophenyl)ethane) (1,1,1-trichloro-2,2-bis(-chlorophenyl)ethane) 5,5 0 2903 69   Other 2903 69 10    2,3,4,5,6-Pentabromoethylbenzene Free 0 2903 69 90    Other 5,5 0 2904 Sulphonated, nitrated or nitrosated derivatives of hydrocarbons, whether or not halogenated 2904 10 00  Derivatives containing only sulpho groups, their salts and ethyl esters 5,5 0 2904 20 00  Derivatives containing only nitro or only nitroso groups 5,5 0 2904 90  Other 2904 90 20   Sulphohalogenated derivatives 5,5 0 2904 90 40   Trichloronitromethane (chloropicrin) 5,5 0 2904 90 85   Other 5,5 0 II. ALCOHOLS AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 2905 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives  Saturated monohydric alcohols 2905 11 00   Methanol (methyl alcohol) 5,5 0 2905 12 00   Propan-1-ol (propyl alcohol) and propan-2-ol (isopropyl alcohol) 5,5 0 2905 13 00   Butan-1-ol (n-butyl alcohol) 5,5 0 2905 14   Other butanols 2905 14 10    2-Methylpropan-2-ol (tert-butyl alcohol) 4,6 0 2905 14 90    Other 5,5 0 2905 16   Octanol (octyl alcohol) and isomers thereof 2905 16 10    2-Ethylhexan-1-ol 5,5 0 2905 16 20    Octan-2-ol Free 0 2905 16 80    Other 5,5 0 2905 17 00   Dodecan-1-ol (lauryl alcohol), hexadecan-1-ol (cetyl alcohol) and octadecan-1-ol (stearyl alcohol) 5,5 0 2905 19 00   Other 5,5 0  Unsaturated monohydric alcohols 2905 22   Acyclic terpene alcohols 2905 22 10    Geraniol, citronellol, linalol, rhodinol and nerol 5,5 0 2905 22 90    Other 5,5 0 2905 29   Other 2905 29 10    Allyl alcohol 5,5 0 2905 29 90    Other 5,5 0  Diols 2905 31 00   Ethylene glycol (ethanediol) 5,5 0 2905 32 00   Propylene glycol (propane-1,2-diol) 5,5 0 2905 39   Other 2905 39 10    2-Methylpentane-2,4-diol (hexylene glycol) 5,5 0 2905 39 20    Butane-1,3-diol Free 0 2905 39 25    Butane-1,4-diol 5,5 0 2905 39 30    2,4,7,9-Tetramethyldec-5-yne-4,7-diol Free 0 2905 39 85    Other 5,5 0  Other polyhydric alcohols 2905 41 00   2-Ethyl-2-(hydroxymethyl)propane-1,3-diol (trimethylolpropane) 5,5 0 2905 42 00   Pentaerythritol 5,5 0 2905 43 00   Mannitol 9,6 + 125,8 EUR/100 kg/net TRQ_Mannitol sorbitol (100 t) 2905 44   D-glucitol (sorbitol)    In aqueous solution 2905 44 11     Containing 2 % or less by weight of D-mannitol, calculated on the D-glucitol content 7,7 + 16,1 EUR/100 kg/net TRQ_Mannitol sorbitol (100 t) 2905 44 19     Other 9,6 + 37,8 EUR/100 kg/net TRQ_Mannitol sorbitol (100 t)    Other 2905 44 91     Containing 2 % or less by weight of D-mannitol, calculated on the D-glucitol content 7,7 + 23 EUR/100 kg/net TRQ_Mannitol sorbitol (100 t) 2905 44 99     Other 9,6 + 53,7 EUR/100 kg/net TRQ_Mannitol sorbitol (100 t) 2905 45 00   Glycerol 3,8 0 2905 49   Other 2905 49 10    Triols; tetrols 5,5 0 2905 49 80    Other 5,5 0  Halogenated, sulphonated, nitrated or nitrosated derivatives of acyclic alcohols 2905 51 00   Ethchlorvynol (INN) Free 0 2905 59   Other 2905 59 10    Of monohydric alcohols 5,5 0    Of polyhydric alcohols 2905 59 91     2,2-Bis(bromomethyl)propanediol Free 0 2905 59 99     Other 5,5 0 2906 Cyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives  Cyclanic, cyclenic or cycloterpenic 2906 11 00   Menthol 5,5 0 2906 12 00   Cyclohexanol, methylcyclohexanols and dimethylcyclohexanols 5,5 0 2906 13   Sterols and inositols 2906 13 10    Sterols 5,5 0 2906 13 90    Inositols Free 0 2906 19 00   Other 5,5 0  Aromatic 2906 21 00   Benzyl alcohol 5,5 0 2906 29 00   Other 5,5 0 III. PHENOLS, PHENOL-ALCOHOLS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 2907 Phenols; phenol-alcohols  Monophenols 2907 11 00   Phenol (hydroxybenzene) and its salts 3 0 2907 12 00   Cresols and their salts 2,1 0 2907 13 00   Octylphenol, nonylphenol and their isomers; salts thereof 5,5 0 2907 15   Naphthols and their salts 2907 15 10    1-Naphthol Free 0 2907 15 90    Other 5,5 0 2907 19   Other 2907 19 10    Xylenols and their salts 2,1 0 2907 19 90    Other 5,5 0  Polyphenols; phenol-alcohols 2907 21 00   Resorcinol and its salts 5,5 0 2907 22 00   Hydroquinone (quinol) and its salts 5,5 0 2907 23 00   4,4'-Isopropylidenediphenol (bisphenol A, diphenylolpropane) and its salts 5,5 0 2907 29 00   Other 5,5 0 2908 Halogenated, sulphonated, nitrated or nitrosated derivatives of phenols or phenol-alcohols  Derivatives containing only halogen substituents and their salts 2908 11 00   Pentachlorophenol (ISO) 5,5 0 2908 19 00   Other 5,5 0  Other 2908 91 00   Dinoseb (ISO) and its salts 5,5 0 2908 99   Other 2908 99 10    Derivatives containing only sulpho groups, their salts and esters 5,5 0 2908 99 90    Other 5,5 0 IV. ETHERS, ALCOHOL PEROXIDES, ETHER PEROXIDES, KETONE PEROXIDES, EPOXIDES WITH A THREE-MEMBERED RING, ACETALS AND HEMIACETALS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 2909 Ethers, ether-alcohols, ether-phenols, ether-alcohol-phenols, alcohol peroxides, ether peroxides, ketone peroxides (whether or not chemically defined), and their halogenated, sulphonated, nitrated or nitrosated derivatives  Acyclic ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives 2909 11 00   Diethyl ether 5,5 0 2909 19   Other 2909 19 10    Tert-butyl ethyl ether (ethyl-tertio-butyl-ether, ETBE) 5,5 0 2909 19 90    Other 5,5 0 2909 20 00  Cyclanic, cyclenic or cycloterpenic ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives 5,5 0 2909 30  Aromatic ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives 2909 30 10   Diphenyl ether Free 0   Brominated derivatives 2909 30 31    Pentabromodiphenylether; 1,2,4,5-tetrabromo-3,6-bis(pentabromophenoxy)benzene Free 0 2909 30 35    1,2-Bis(2,4,6-tribromophenoxy)ethane, for the manufacture of acrylonitrile-butadiene-styrene (ABS) Free 0 2909 30 38    Other 5,5 0 2909 30 90   Other 5,5 0  Ether-alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives 2909 41 00   2,2'-Oxydiethanol (diethylene glycol, digol) 5,5 0 2909 43 00   Monobutyl ethers of ethylene glycol or of diethylene glycol 5,5 0 2909 44 00   Other monoalkylethers of ethylene glycol or of diethylene glycol 5,5 0 2909 49   Other    Acyclic 2909 49 11     2-(2-Chloroethoxy)ethanol Free 0 2909 49 18     Other 5,5 0 2909 49 90    Cyclic 5,5 0 2909 50  Ether-phenols, ether-alcohol-phenols and their halogenated, sulphonated, nitrated or nitrosated derivatives 2909 50 10   Guaiacol and guaiacolsulphonates of potassium 5,5 0 2909 50 90   Other 5,5 0 2909 60 00  Alcohol peroxides, ether peroxides, ketone peroxides and their halogenated, sulphonated, nitrated or nitrosated derivatives 5,5 0 2910 Epoxides, epoxyalcohols, epoxyphenols and epoxyethers, with a three-membered ring, and their halogenated, sulphonated, nitrated or nitrosated derivatives 2910 10 00  Oxirane (ethylene oxide) 5,5 0 2910 20 00  Methyloxirane (propylene oxide) 5,5 0 2910 30 00  1-Chloro-2,3-epoxypropane (epichlorohydrin) 5,5 0 2910 40 00  Dieldrin (ISO, INN) 5,5 0 2910 90 00  Other 5,5 0 2911 00 00 Acetals and hemiacetals, whether or not with other oxygen function, and their halogenated, sulphonated, nitrated or nitrosated derivatives 5 0 V. ALDEHYDE-FUNCTION COMPOUNDS 2912 Aldehydes, whether or not with other oxygen function; cyclic polymers of aldehydes; paraformaldehyde  Acyclic aldehydes without other oxygen function 2912 11 00   Methanal (formaldehyde) 5,5 0 2912 12 00   Ethanal (acetaldehyde) 5,5 0 2912 19   Other 2912 19 10    Butanal (butyraldehyde, normal isomer) 5,5 0 2912 19 90    Other 5,5 0  Cyclic aldehydes without other oxygen function 2912 21 00   Benzaldehyde 5,5 0 2912 29 00   Other 5,5 0 2912 30 00  Aldehyde-alcohols 5,5 0  Aldehyde-ethers, aldehyde-phenols and aldehydes with other oxygen function 2912 41 00   Vanillin (4-hydroxy-3-methoxybenzaldehyde) 5,5 0 2912 42 00   Ethylvanillin (3-ethoxy-4-hydroxybenzaldehyde) 5,5 0 2912 49 00   Other 5,5 0 2912 50 00  Cyclic polymers of aldehydes 5,5 0 2912 60 00  Paraformaldehyde 5,5 0 2913 00 00 Halogenated, sulphonated, nitrated or nitrosated derivatives of products of heading 2912 5,5 0 VI. KETONE-FUNCTION COMPOUNDS AND QUINONE-FUNCTION COMPOUNDS 2914 Ketones and quinones, whether or not with other oxygen function, and their halogenated, sulphonated, nitrated or nitrosated derivatives  Acyclic ketones without other oxygen function 2914 11 00   Acetone 5,5 0 2914 12 00   Butanone (methyl ethyl ketone) 5,5 0 2914 13 00   4-Methylpentan-2-one (methyl isobutyl ketone) 5,5 0 2914 19   Other 2914 19 10    5-Methylhexan-2-one Free 0 2914 19 90    Other 5,5 0  Cyclanic, cyclenic or cycloterpenic ketones without other oxygen function 2914 21 00   Camphor 5,5 0 2914 22 00   Cyclohexanone and methylcyclohexanones 5,5 0 2914 23 00   Ionones and methylionones 5,5 0 2914 29 00   Other 5,5 0  Aromatic ketones without other oxygen function 2914 31 00   Phenylacetone (phenylpropan-2-one) 5,5 0 2914 39 00   Other 5,5 0 2914 40  Ketone-alcohols and ketone-aldehydes 2914 40 10   4-Hydroxy-4-methylpentan-2-one (diacetone alcohol) 5,5 0 2914 40 90   Other 3 0 2914 50 00  Ketone-phenols and ketones with other oxygen function 5,5 0  Quinones 2914 61 00   Anthraquinone 5,5 0 2914 69   Other 2914 69 10    1,4-Naphthoquinone Free 0 2914 69 90    Other 5,5 0 2914 70 00  Halogenated, sulphonated, nitrated or nitrosated derivatives 5,5 0 VII. CARBOXYLIC ACIDS AND THEIR ANHYDRIDES, HALIDES, PEROXIDES AND PEROXYACIDS AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 2915 Saturated acyclic monocarboxylic acids and their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives  Formic acid, its salts and esters 2915 11 00   Formic acid 5,5 0 2915 12 00   Salts of formic acid 5,5 0 2915 13 00   Esters of formic acid 5,5 0  Acetic acid and its salts; acetic anhydride 2915 21 00   Acetic acid 5,5 0 2915 24 00   Acetic anhydride 5,5 0 2915 29 00   Other 5,5 0  Esters of acetic acid 2915 31 00   Ethyl acetate 5,5 0 2915 32 00   Vinyl acetate 5,5 0 2915 33 00   n-Butyl acetate 5,5 0 2915 36 00   Dinoseb (ISO) acetate 5,5 0 2915 39   Other 2915 39 10    Propyl acetate and isopropyl acetate 5,5 0 2915 39 30    Methyl acetate, pentyl acetate (amyl acetate), isopentyl acetate (isoamyl acetate) and glycerol acetates 5,5 0 2915 39 50    p-Tolyl acetate, phenylpropyl acetates, benzyl acetate, rhodinyl acetate, santalyl acetate and the acetates of phenylethane-1,2-diol 5,5 0 2915 39 80    Other 5,5 0 2915 40 00  Mono-, di  or trichloroacetic acids, their salts and esters 5,5 0 2915 50 00  Propionic acid, its salts and esters 4,2 0 2915 60  Butanoic acids, pentanoic acids, their salts and esters   Butanoic acids and their salts and esters 2915 60 11    1-Isopropyl-2,2-dimethyltrimethylene diisobutyrate Free 0 2915 60 19    Other 5,5 0 2915 60 90   Pentanoic acids and their salts and esters 5,5 0 2915 70  Palmitic acid, stearic acid, their salts and esters 2915 70 15   Palmitic acid 5,5 0 2915 70 20   Salts and esters of palmitic acid 5,5 0 2915 70 25   Stearic acid 5,5 0 2915 70 30   Salts of stearic acid 5,5 0 2915 70 80   Esters of stearic acid 5,5 0 2915 90  Other 2915 90 10   Lauric acid 5,5 0 2915 90 20   Chloroformates 5,5 0 2915 90 80   Other 5,5 0 2916 Unsaturated acyclic monocarboxylic acids, cyclic monocarboxylic acids, their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives  Unsaturated acyclic monocarboxylic acids, their anhydrides, halides, peroxides, peroxyacids and their derivatives 2916 11 00   Acrylic acid and its salts 6,5 0 2916 12   Esters of acrylic acid 2916 12 10    Methyl acrylate 6,5 3 2916 12 20    Ethyl acrylate 6,5 3 2916 12 90    Other 6,5 3 2916 13 00   Methacrylic acid and its salts 6,5 0 2916 14   Esters of methacrylic acid 2916 14 10    Methyl methacrylate 6,5 0 2916 14 90    Other 6,5 0 2916 15 00   Oleic, linoleic or linolenic acids, their salts and esters 6,5 0 2916 19   Other 2916 19 10    Undecenoic acids and their salts and esters 5,9 0 2916 19 30    Hexa-2,4-dienoic acid (sorbic acid) 6,5 0 2916 19 40    Crotonic acid Free 0 2916 19 50    Binapacryl (ISO) 6,5 0 2916 19 70    Other 6,5 0 2916 20 00  Cyclanic, cyclenic or cycloterpenic monocarboxylic acids, their anhydrides, halides, peroxides, peroxyacids and their derivatives 6,5 0  Aromatic monocarboxylic acids, their anhydrides, halides, peroxides, peroxyacids and their derivatives 2916 31 00   Benzoic acid, its salts and esters 6,5 0 2916 32   Benzoyl peroxide and benzoyl chloride 2916 32 10    Benzoyl peroxide 6,5 0 2916 32 90    Benzoyl chloride 6,5 0 2916 34 00   Phenylacetic acid and its salts Free 0 2916 35 00   Esters of phenylacetic acid Free 0 2916 39 00   Other 6,5 0 2917 Polycarboxylic acids, their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives  Acyclic polycarboxylic acids, their anhydrides, halides, peroxides, peroxyacids and their derivatives 2917 11 00   Oxalic acid, its salts and esters 6,5 3 2917 12   Adipic acid, its salts and esters 2917 12 10    Adipic acid and its salts 6,5 3 2917 12 90    Esters of adipic acid 6,5 0 2917 13   Azelaic acid, sebacic acid, their salts and esters 2917 13 10    Sebacic acid Free 0 2917 13 90    Other 6 0 2917 14 00   Maleic anhydride 6,5 0 2917 19   Other 2917 19 10    Malonic acid, its salts and esters 6,5 0 2917 19 90    Other 6,3 0 2917 20 00  Cyclanic, cyclenic or cycloterpenic polycarboxylic acids, their anhydrides, halides, peroxides, peroxyacids and their derivatives 6 0  Aromatic polycarboxylic acids, their anhydrides, halides, peroxides, peroxyacids and their derivatives 2917 32 00   Dioctyl orthophthalates 6,5 3 2917 33 00   Dinonyl or didecyl orthophthalates 6,5 0 2917 34   Other esters of orthophthalic acid 2917 34 10    Dibutyl orthophthalates 6,5 0 2917 34 90    Other 6,5 0 2917 35 00   Phthalic anhydride 6,5 3 2917 36 00   Terephthalic acid and its salts 6,5 3 2917 37 00   Dimethyl terephthalate 6,5 0 2917 39   Other    Brominated derivatives 2917 39 11     Ester or anhydride of tetrabromophthalic acid Free 0 2917 39 19     Other 6,5 0    Other 2917 39 30     Benzene-1,2,4-tricarboxylic acid Free 0 2917 39 40     Isophthaloyl dichloride, containing by weight 0,8 % or less of terephthaloyl dichloride Free 0 2917 39 50     Naphthalene-1,4,5,8-tetracarboxylic acid Free 0 2917 39 60     Tetrachlorophthalic anhydride Free 0 2917 39 70     Sodium 3,5-bis(methoxycarbonyl)benzenesulphonate Free 0 2917 39 80     Other 6,5 0 2918 Carboxylic acids with additional oxygen function and their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives  Carboxylic acids with alcohol function but without other oxygen function, their anhydrides, halides, peroxides, peroxyacids and their derivatives 2918 11 00   Lactic acid, its salts and esters 6,5 0 2918 12 00   Tartaric acid 6,5 0 2918 13 00   Salts and esters of tartaric acid 6,5 0 2918 14 00   Citric acid 6,5 3 2918 15 00   Salts and esters of citric acid 6,5 3 2918 16 00   Gluconic acid, its salts and esters 6,5 0 2918 18 00   Chlorobenzilate (ISO) 6,5 5 2918 19   Other 2918 19 30    Cholic acid, 3-alpha,12-alpha-dihydroxy-5-beta-cholan-24-oic acid (deoxycholic acid), their salts and esters 6,3 0 2918 19 40    2,2-Bis(hydroxymethyl)propionic acid Free 0 2918 19 85    Other 6,5 0  Carboxylic acids with phenol function but without other oxygen function, their anhydrides, halides, peroxides, peroxyacids and their derivatives 2918 21 00   Salicylic acid and its salts 6,5 0 2918 22 00   o-Acetylsalicylic acid, its salts and esters 6,5 3 2918 23   Other esters of salicylic acid and their salts 2918 23 10    Methyl salicylate and phenyl salicylate (salol) 6,5 0 2918 23 90    Other 6,5 0 2918 29   Other 2918 29 10    Sulphosalicylic acids, hydroxynaphthoic acids; their salts and esters 6,5 0 2918 29 30    4-Hydroxybenzoic acid, its salts and esters 6,5 0 2918 29 80    Other 6,5 0 2918 30 00  Carboxylic acids with aldehyde or ketone function but without other oxygen function, their anhydrides, halides, peroxides, peroxyacids and their derivatives 6,5 0  Other 2918 91 00   2,4,5-T (ISO) (2,4,5-trichlorophenoxyacetic acid), its salts and esters 6,5 0 2918 99   Other 2918 99 10    2,6-Dimethoxybenzoic acid Free 0 2918 99 20    Dicamba (ISO) Free 0 2918 99 30    Sodium phenoxyacetate Free 0 2918 99 90    Other 6,5 0 VIII. ESTERS OF INORGANIC ACIDS OF NON-METALS AND THEIR SALTS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 2919 Phosphoric esters and their salts, including lactophosphates; their halogenated, sulphonated, nitrated or nitrosated derivatives 2919 10 00  Tris(2,3-dibromopropyl) phosphate 6,5 0 2919 90  Other 2919 90 10   Tributyl phosphates, triphenyl phosphate, tritolyl phosphates, trixylyl phosphates, and tris(2-chloroethyl) phosphate 6,5 0 2919 90 90   Other 6,5 0 2920 Esters of other inorganic acids of non-metals (excluding esters of hydrogen halides) and their salts; their halogenated, sulphonated, nitrated or nitrosated derivatives  Thiophosphoric esters (phosphorothioates) and their salts; their halogenated, sulphonated, nitrated or nitrosated derivatives 2920 11 00   Parathion (ISO) and parathion-methyl (ISO) (methyl-parathion) 6,5 0 2920 19 00   Other 6,5 0 2920 90  Other 2920 90 10   Sulphuric esters and carbonic esters and their salts, and their halogenated, sulphonated, nitrated or nitrosated derivatives 6,5 0 2920 90 20   Dimethyl phosphonate (dimethyl phosphite) 6,5 0 2920 90 30   Trimethyl phosphite (trimethoxyphosphine) 6,5 0 2920 90 40   Triethyl phosphite 6,5 0 2920 90 50   Diethyl phosphonate (diethyl hydrogenphosphite) (diethyl phosphite) 6,5 0 2920 90 85   Other products 6,5 0 IX. NITROGEN-FUNCTION COMPOUNDS 2921 Amine-function compounds  Acyclic monoamines and their derivatives; salts thereof 2921 11   Methylamine, di  or trimethylamine and their salts 2921 11 10    Methylamine, di  or trimethylamine 6,5 3 2921 11 90    Salts 6,5 3 2921 19   Other 2921 19 10    Triethylamine and its salts 6,5 3 2921 19 30    Isopropylamine and its salts 6,5 3 2921 19 40    1,1,3,3-Tetramethylbutylamine Free 0 2921 19 50    Diethylamine and its salts 5,7 0 2921 19 80    Other 6,5 3  Acyclic polyamines and their derivatives; salts thereof 2921 21 00   Ethylenediamine and its salts 6 0 2921 22 00   Hexamethylenediamine and its salts 6,5 3 2921 29 00   Other 6 0 2921 30  Cyclanic, cyclenic or cycloterpenic mono  or polyamines, and their derivatives; salts thereof 2921 30 10   Cyclohexylamine and cyclohexyldimethylamine, and their salts 6,3 3 2921 30 91   Cyclohex-1,3-ylenediamine (1,3-diaminocyclohexane) Free 0 2921 30 99   Other 6,5 3  Aromatic monoamines and their derivatives; salts thereof 2921 41 00   Aniline and its salts 6,5 3 2921 42   Aniline derivatives and their salts 2921 42 10    Halogenated, sulphonated, nitrated and nitrosated derivatives and their salts 6,5 3 2921 42 90    Other 6,5 3 2921 43 00   Toluidines and their derivatives; salts thereof 6,5 3 2921 44 00   Diphenylamine and its derivatives; salts thereof 6,5 3 2921 45 00   1-Naphthylamine (alpha-naphthylamine), 2-naphthylamine (beta-naphthylamine) and their derivatives; salts thereof 6,5 3 2921 46 00   Amfetamine (INN), benzfetamine (INN), dexamfetamine (INN), etilamfetamine (INN), fencamfamine (INN), lefetamine (INN), levamfetamine (INN), mefenorex (INN) and phentermine (INN); salts thereof Free 0 2921 49   Other 2921 49 10    Xylidines and their derivatives; salts thereof 6,5 3 2921 49 80    Other 6,5 3  Aromatic polyamines and their derivatives; salts thereof 2921 51   o-, m-, p-Phenylenediamine, diaminotoluenes, and their derivatives; salts thereof    o-, m-, p-Phenylenediamine, diaminotoluenes and their halogenated, sulphonated, nitrated and nitrosated derivatives; salts thereof 2921 51 11     m-Phenylenediamine, of a purity by weight of 99 % or more and containing: -1 % or less by weight of water, -200 mg/kg or less of o-phenylenediamine and -450 mg/kg or less of p-phenylenediamine Free 0 2921 51 19     Other 6,5 3 2921 51 90    Other 6,5 3 2921 59   Other 2921 59 10    m-Phenylenebis(methylamine) Free 0 2921 59 20    2,2'-Dichloro-4,4'-methylenedianiline Free 0 2921 59 30    4,4'-Bi-o-toluidine Free 0 2921 59 40    1,8-Naphthylenediamine Free 0 2921 59 90    Other 6,5 3 2922 Oxygen-function amino-compounds  Amino-alcohols, other than those containing more than one kind of oxygen function, their ethers and esters; salts thereof 2922 11 00   Monoethanolamine and its salts 6,5 3 2922 12 00   Diethanolamine and its salts 6,5 3 2922 13   Triethanolamine and its salts 2922 13 10    Triethanolamine 6,5 3 2922 13 90    Salts of triethanolamine 6,5 3 2922 14 00   Dextropropoxyphene (INN) and its salts Free 0 2922 19   Other 2922 19 10    N-Ethyldiethanolamine 6,5 3 2922 19 20    2,2'-Methyliminodiethanol (N-methyldiethanolamine) 6,5 3 2922 19 80    Other 6,5 3  Amino-naphthols and other amino-phenols, other than those containing more than one kind of oxygen function, their ethers and esters; salts thereof 2922 21 00   Aminohydroxynaphthalenesulphonic acids and their salts 6,5 3 2922 29 00   Other 6,5 3  Amino-aldehydes, amino-ketones and amino-quinones, other than those containing more than one kind of oxygen function; salts thereof 2922 31 00   Amfepramone (INN), methadone (INN) and normethadone (INN); salts thereof Free 0 2922 39 00   Other 6,5 3  Amino-acids, other than those containing more than one kind of oxygen function, and their esters; salts thereof 2922 41 00   Lysine and its esters; salts thereof 6,3 3 2922 42 00   Glutamic acid and its salts 6,5 3 2922 43 00   Anthranilic acid and its salts 6,5 3 2922 44 00   Tilidine (INN) and its salts Free 0 2922 49   Other 2922 49 10    Glycine 6,5 3 2922 49 20    Ã ²-Alanine Free 0 2922 49 95    Other 6,5 3 2922 50 00  Amino-alcohol-phenols, amino-acid-phenols and other amino-compounds with oxygen function 6,5 3 2923 Quaternary ammonium salts and hydroxides; lecithins and other phosphoaminolipids, whether or not chemically defined 2923 10 00  Choline and its salts 6,5 0 2923 20 00  Lecithins and other phosphoaminolipids 5,7 0 2923 90 00  Other 6,5 0 2924 Carboxyamide-function compounds; amide-function compounds of carbonic acid  Acyclic amides (including acyclic carbamates) and their derivatives; salts thereof 2924 11 00   Meprobamate (INN) Free 0 2924 12 00   Fluoroacetamide (ISO), monocrotophos (ISO) and phosphamidon (ISO) 6,5 0 2924 19 00   Other 6,5 0  Cyclic amides (including cyclic carbamates) and their derivatives; salts thereof 2924 21   Ureines and their derivatives; salts thereof 2924 21 10    Isoproturon (ISO) 6,5 0 2924 21 90    Other 6,5 0 2924 23 00   2-Acetamidobenzoic acid (N-acetylanthranilic acid) and its salts 6,5 0 2924 24 00   Ethinamate (INN) Free 0 2924 29   Other 2924 29 10    Lidocaine (INN) Free 0 2924 29 30    Paracetamol (INN) 6,5 3 2924 29 95    Other 6,5 0 2925 Carboxyimide-function compounds (including saccharin and its salts) and imine-function compounds  Imides and their derivatives; salts thereof 2925 11 00   Saccharin and its salts 6,5 0 2925 12 00   Glutethimide (INN) Free 0 2925 19   Other 2925 19 10    3,3',4,4',5,5',6,6'-Octabromo-N,N'-ethylenediphthalimide Free 0 2925 19 30    N,N'-ethylenebis(4,5-dibromohexahydro-3,6-methanophthalimide) Free 0 2925 19 95    Other 6,5 0  Imines and their derivatives; salts thereof 2925 21 00   Chlordimeform (ISO) 6,5 0 2925 29 00   Other 6,5 0 2926 Nitrile-function compounds 2926 10 00  Acrylonitrile 6,5 3 2926 20 00  1-Cyanoguanidine (dicyandiamide) 6,5 0 2926 30 00  Fenproporex (INN) and its salts; methadone (INN) intermediate (4-cyano-2-dimethylamino-4,4-diphenylbutane) 6,5 0 2926 90  Other 2926 90 20   Isophthalonitrile 6 0 2926 90 95   Other 6,5 0 2927 00 00 Diazo-, azo  or azoxy-compounds 6,5 0 2928 00 Organic derivatives of hydrazine or of hydroxylamine 2928 00 10  N,N-Bis(2-methoxyethyl)hydroxylamine Free 0 2928 00 90  Other 6,5 0 2929 Compounds with other nitrogen function 2929 10  Isocyanates 2929 10 10   Methylphenylene diisocyanates (toluene diisocyanates) 6,5 3 2929 10 90   Other 6,5 3 2929 90 00  Other 6,5 0 X. ORGANO-INORGANIC COMPOUNDS, HETEROCYCLIC COMPOUNDS, NUCLEIC ACIDS AND THEIR SALTS, AND SULPHONAMIDES 2930 Organo-sulphur compounds 2930 20 00  Thiocarbamates and dithiocarbamates 6,5 0 2930 30 00  Thiuram mono-, di  or tetrasulphides 6,5 0 2930 40  Methionine 2930 40 10   Methionine (INN) Free 0 2930 40 90   Other 6,5 0 2930 50 00  Captafol (ISO) and methamidophos (ISO) 6,5 0 2930 90  Other 2930 90 13   Cysteine and cystine 6,5 3 2930 90 16   Derivatives of cysteine or cystine 6,5 3 2930 90 20   Thiodiglycol (INN) (2,2'-thiodiethanol) 6,5 3 2930 90 30   DL-2-hydroxy-4-(methylthio)butyric acid Free 0 2930 90 40   2,2'-Thiodiethylbis[3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate] Free 0 2930 90 50   Mixture of isomers consisting of 4-methyl-2,6-bis(methylthio)-m-phenylenediamine and 2-methyl-4,6-bis(methylthio)-m-phenylenediamine Free 0 2930 90 85   Other 6,5 0 2931 00 Other organo-inorganic compounds 2931 00 10  Dimethyl methylphosphonate 6,5 0 2931 00 20  Methylphosphonoyl difluoride (methylphosphonic difluoride) 6,5 0 2931 00 30  Methylphosphonoyl dichloride (methylphosphonic dichloride) 6,5 0 2931 00 95  Other 6,5 0 2932 Heterocyclic compounds with oxygen hetero-atom(s) only  Compounds containing an unfused furan ring (whether or not hydrogenated) in the structure 2932 11 00   Tetrahydrofuran 6,5 0 2932 12 00   2-Furaldehyde (furfuraldehyde) 6,5 3 2932 13 00   Furfuryl alcohol and tetrahydrofurfuryl alcohol 6,5 3 2932 19 00   Other 6,5 0  Lactones 2932 21 00   Coumarin, methylcoumarins and ethylcoumarins 6,5 3 2932 29   Other lactones 2932 29 10    Phenolphthalein Free 0 2932 29 20    1-Hydroxy-4-[1-(4-hydroxy-3-methoxycarbonyl-1-naphthyl)-3-oxo-1H, 3H-benzo[de]isochromen-1-yl]-6-octadecyloxy-2-naphthoic acid Free 0 2932 29 30    3'-Chloro-6'-cyclohexylaminospiro[isobenzofuran-1(3H), 9'-xanthen]-3-one Free 0 2932 29 40    6'-(N-Ethyl-p-toluidino)-2'-methylspiro[isobenzofuran-1(3H), 9'-xanthen]-3-one Free 0 2932 29 50    Methyl-6-docosyloxy-1-hydroxy-4-[1-(4-hydroxy-3-methyl-1-phenanthryl)-3-oxo-1H, 3H-naphtho[1,8-cd]pyran-1-yl]naphthalene-2-carboxylate Free 0 2932 29 60    gamma-Butyrolactone 6,5 0 2932 29 85    Other 6,5 0  Other 2932 91 00   Isosafrole 6,5 0 2932 92 00   1-(1,3-Benzodioxol-5-yl)propan-2-one 6,5 0 2932 93 00   Piperonal 6,5 0 2932 94 00   Safrole 6,5 0 2932 95 00   Tetrahydrocannabinols (all isomers) 6,5 0 2932 99   Other 2932 99 50    Epoxides with a four-membered ring 6,5 0 2932 99 70    Other cyclic acetals and internal hemiacetals, whether or not with other oxygen functions, and their halogenated, sulphonated, nitrated or nitrosated derivatives 6,5 0 2932 99 85    Other 6,5 0 2933 Heterocyclic compounds with nitrogen hetero-atom(s) only  Compounds containing an unfused pyrazole ring (whether or not hydrogenated) in the structure 2933 11   Phenazone (antipyrin) and its derivatives 2933 11 10    Propyphenazone (INN) Free 0 2933 11 90    Other 6,5 0 2933 19   Other 2933 19 10    Phenylbutazone (INN) Free 0 2933 19 90    Other 6,5 0  Compounds containing an unfused imidazole ring (whether or not hydrogenated) in the structure 2933 21 00   Hydantoin and its derivatives 6,5 0 2933 29   Other 2933 29 10    Naphazoline hydrochloride (INNM) and naphazoline nitrate (INNM); phentolamine (INN); tolazoline hydrochloride (INNM) Free 0 2933 29 90    Other 6,5 0  Compounds containing an unfused pyridine ring (whether or not hydrogenated) in the structure 2933 31 00   Pyridine and its salts 5,3 0 2933 32 00   Piperidine and its salts 6,5 0 2933 33 00   Alfentanil (INN), anileridine (INN), bezitramide (INN), bromazepam (INN), difenoxin (INN), diphenoxylate (INN), dipipanone (INN), fentanyl (INN), ketobemidone (INN), methylphenidate (INN), pentazocine (INN), pethidine (INN), pethidine (INN) intermediate A, phencyclidine (INN), (PCP), phenoperidine (INN), pipradrol (INN), piritramide (INN), propiram (INN) and trimeperidine (INN); salts thereof 6,5 0 2933 39   Other 2933 39 10    Iproniazid (INN); ketobemidone hydrochloride (INNM); pyridostigmine bromide (INN) Free 0 2933 39 20    2,3,5,6-Tetrachloropyridine Free 0 2933 39 25    3,6-Dichloropyridine-2-carboxylic acid Free 0 2933 39 35    2-Hydroxyethylammonium-3,6-dichloropyridine-2-carboxylate Free 0 2933 39 40    2-Butoxyethyl(3,5,6-trichloro-2-pyridyloxy)acetate Free 0 2933 39 45    3,5-Dichloro-2,4,6-trifluoropyridine Free 0 2933 39 50    Fluroxypyr (ISO), methyl ester 4 0 2933 39 55    4-Methylpyridine Free 0 2933 39 99    Other 6,5 0  Compounds containing in the structure a quinoline or isoquinoline ring-system (whether or not hydrogenated), not further fused 2933 41 00   Levorphanol (INN) and its salts Free 0 2933 49   Other 2933 49 10    Halogen derivatives of quinoline; quinolinecarboxylic acid derivatives 5,5 0 2933 49 30    Dextromethorphan (INN) and its salts Free 0 2933 49 90    Other 6,5 0  Compounds containing a pyrimidine ring (whether or not hydrogenated) or piperazine ring in the structure 2933 52 00   Malonylurea (barbituric acid) and its salts 6,5 0 2933 53   Allobarbital (INN), amobarbital (INN), barbital (INN), butalbital (INN), butobarbital, cyclobarbital (INN), methylphenobarbital (INN), pentobarbital (INN), phenobarbital (INN), secbutabarbital (INN), secobarbital (INN) and vinylbital (INN); salts thereof 2933 53 10    Phenobarbital (INN), barbital (INN), and their salts Free 0 2933 53 90    Other 6,5 0 2933 54 00   Other derivatives of malonylurea (barbituric acid); salts thereof 6,5 0 2933 55 00   Loprazolam (INN), mecloqualone (INN), methaqualone (INN) and zipeprol (INN); salts thereof Free 0 2933 59   Other 2933 59 10    Diazinon (ISO) Free 0 2933 59 20    1,4-Diazabicyclo[2.2.2]octane (triethylenediamine) Free 0 2933 59 95    Other 6,5 0  Compounds containing an unfused triazine ring (whether or not hydrogenated) in the structure 2933 61 00   Melamine 6,5 3 2933 69   Other 2933 69 10    Atrazine (ISO); propazine (ISO); simazine (ISO); hexahydro-1,3,5-trinitro-1,3,5-triazine (hexogen, trimethylenetrinitramine) 5,5 0 2933 69 20    Methenamine (INN) (hexamethylenetetramine) Free 0 2933 69 30    2,6-Di-tert-butyl-4-[4,6-bis(octylthio)-1,3,5-triazine-2-ylamino]phenol Free 0 2933 69 80    Other 6,5 0  Lactams 2933 71 00   6-Hexanelactam (epsilon-caprolactam) 6,5 0 2933 72 00   Clobazam (INN) and methyprylon (INN) Free 0 2933 79 00   Other lactams 6,5 0  Other 2933 91   Alprazolam (INN), camazepam (INN), chlordiazepoxide (INN), clonazepam (INN), clorazepate, delorazepam (INN), diazepam (INN), estazolam (INN), ethyl loflazepate (INN), fludiazepam (INN), flunitrazepam (INN), flurazepam (INN), halazepam (INN), lorazepam (INN), lormetazepam (INN), mazindol (INN), medazepam (INN), midazolam (INN), nimetazepam (INN), nitrazepam (INN), nordazepam (INN), oxazepam (INN), pinazepam (INN), prazepam (INN), pyrovalerone (INN), temazepam (INN), tetrazepam (INN) and triazolam (INN); salts thereof 2933 91 10    Chlordiazepoxide (INN) Free 0 2933 91 90    Other 6,5 0 2933 99   Other 2933 99 10    Benzimidazole-2-thiol (mercaptobenzimidazole) 6,5 0 2933 99 20    Indole, 3-methylindole (skatole), 6-allyl-6,7-dihydro-5H-dibenz[c,e]azepine (azapetine), phenindamine (INN) and their salts; imipramine hydrochloride (INNM) 5,5 0 2933 99 30    Monoazepines 6,5 0 2933 99 40    Diazepines 6,5 0 2933 99 50    2,4-Di-tert-butyl-6-(5-chlorobenzotriazol-2-yl)phenol Free 0 2933 99 90    Other 6,5 0 2934 Nucleic acids and their salts, whether or not chemically defined; other heterocyclic compounds 2934 10 00  Compounds containing an unfused thiazole ring (whether or not hydrogenated) in the structure 6,5 0 2934 20  Compounds containing in the structure a benzothiazole ring-system (whether or not hydrogenated), not further fused 2934 20 20   Di(benzothiazol-2-yl)disulphide; benzothiazole-2-thiol (mercaptobenzothiazole) and its salts 6,5 0 2934 20 80   Other 6,5 0 2934 30  Compounds containing in the structure a phenothiazine ring-system (whether or not hydrogenated), not further fused 2934 30 10   Thiethylperazine (INN); thioridazine (INN) and its salts Free 0 2934 30 90   Other 6,5 0  Other 2934 91 00   Aminorex (INN), brotizolam (INN), clotiazepam (INN), cloxazolam (INN), dextromoramide (INN), haloxazolam (INN), ketazolam (INN), mesocarb (INN), oxazolam (INN), pemoline (INN), phendimetrazine (INN), phenmetrazine (INN) and sufentanil (INN); salts thereof Free 0 2934 99   Other 2934 99 10    Chlorprothixene (INN); thenalidine (INN) and its tartrates and maleates Free 0 2934 99 20    Furazolidone (INN) Free 0 2934 99 30    7-Aminocephalosporanic acid Free 0 2934 99 40    Salts and esters of (6R,7R)-3-acetoxymethyl-7-[(R)-2-formyloxy-2-phenylacetamido]-8  oxo-5-thia-1-azabicyclo[4.2.0]oct-2-ene-2-carboxylic acid Free 0 2934 99 50    1-[2-(1,3-Dioxan-2-yl)ethyl]-2-methylpyridinium bromide Free 0 2934 99 90    Other 6,5 0 2935 00 Sulphonamides 2935 00 10  3-{1-[7-(Hexadecylsulphonylamino)-1H-indole-3-yl]-3-oxo-1H,3H-naphtho[1,8-cd]pyran-1-yl}-N,N-dimethyl-1H-indole-7-sulphonamide Free 0 2935 00 20  Metosulam (ISO) Free 0 2935 00 90  Other 6,5 3 XI. PROVITAMINS, VITAMINS AND HORMONES 2936 Provitamins and vitamins, natural or reproduced by synthesis (including natural concentrates), derivatives thereof used primarily as vitamins, and intermixtures of the foregoing, whether or not in any solvent  Vitamins and their derivatives, unmixed 2936 21 00   Vitamins A and their derivatives Free 0 2936 22 00   Vitamin B1 and its derivatives Free 0 2936 23 00   Vitamin B2 and its derivatives Free 0 2936 24 00   D  or DL-Pantothenic acid (vitamin B3 or vitamin B5) and its derivatives Free 0 2936 25 00   Vitamin B6 and its derivatives Free 0 2936 26 00   Vitamin B12 and its derivatives Free 0 2936 27 00   Vitamin C and its derivatives Free 0 2936 28 00   Vitamin E and its derivatives Free 0 2936 29   Other vitamins and their derivatives 2936 29 10    Vitamin B9 and its derivatives Free 0 2936 29 30    Vitamin H and its derivatives Free 0 2936 29 90    Other Free 0 2936 90  Other, including natural concentrates   Natural concentrates of vitamins 2936 90 11    Natural concentrates of vitamins A + D Free 0 2936 90 19    Other Free 0 2936 90 80   Other Free 0 2937 Hormones, prostaglandins, thromboxanes and leukotrienes, natural or reproduced by synthesis; derivatives and structural analogues thereof, including chain modified polypeptides, used primarily as hormones  Polypeptide hormones, protein hormones and glycoprotein hormones, their derivatives and structural analogues 2937 11 00   Somatotropin, its derivatives and structural analogues Free 0 2937 12 00   Insulin and its salts Free 0 2937 19 00   Other Free 0  Steroidal hormones, their derivatives and structural analogues 2937 21 00   Cortisone, hydrocortisone, prednisone (dehydrocortisone) and prednisolone (dehydrohydrocortisone) Free 0 2937 22 00   Halogenated derivatives of corticosteroidal hormones Free 0 2937 23 00   Oestrogens and progestogens Free 0 2937 29 00   Other Free 0  Catecholamine hormones, their derivatives and structural analogues 2937 31 00   Epinephrine Free 0 2937 39 00   Other Free 0 2937 40 00  Amino-acid derivatives Free 0 2937 50 00  Prostaglandins, thromboxanes and leukotrienes, their derivatives and structural analogues Free 0 2937 90 00  Other Free 0 XII. GLYCOSIDES AND VEGETABLE ALKALOIDS, NATURAL OR REPRODUCED BY SYNTHESIS, AND THEIR SALTS, ETHERS, ESTERS AND OTHER DERIVATIVES 2938 Glycosides, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives 2938 10 00  Rutoside (rutin) and its derivatives 6,5 0 2938 90  Other 2938 90 10   Digitalis glycosides 6 0 2938 90 30   Glycyrrhizic acid and glycyrrhizates 5,7 0 2938 90 90   Other 6,5 0 2939 Vegetable alkaloids, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives  Alkaloids of opium and their derivatives; salts thereof 2939 11 00   Concentrates of poppy straw; buprenorphine (INN), codeine, dihydrocodeine (INN), ethylmorphine, etorphine (INN), heroin, hydrocodone (INN), hydromorphone (INN), morphine, nicomorphine (INN), oxycodone (INN), oxymorphone (INN), pholcodine (INN), thebacon (INN) and thebaine; salts thereof Free 0 2939 19 00   Other Free 0 2939 20 00  Alkaloids of cinchona and their derivatives; salts thereof Free 0 2939 30 00  Caffeine and its salts Free 0  Ephedrines and their salts 2939 41 00   Ephedrine and its salts Free 0 2939 42 00   Pseudoephedrine (INN) and its salts Free 0 2939 43 00   Cathine (INN) and its salts Free 0 2939 49 00   Other Free 0  Theophylline and aminophylline (theophylline-ethylenediamine) and their derivatives; salts thereof 2939 51 00   Fenetylline (INN) and its salts Free 0 2939 59 00   Other Free 0  Alkaloids of rye ergot and their derivatives; salts thereof 2939 61 00   Ergometrine (INN) and its salts Free 0 2939 62 00   Ergotamine (INN) and its salts Free 0 2939 63 00   Lysergic acid and its salts Free 0 2939 69 00   Other Free 0  Other 2939 91   Cocaine, ecgonine, levometamfetamine, metamfetamine (INN), metamfetamine racemate; salts, esters and other derivatives thereof    Cocaine and its salts 2939 91 11     Crude cocaine Free 0 2939 91 19     Other Free 0 2939 91 90    Other Free 0 2939 99 00   Other Free 0 XIII. OTHER ORGANIC COMPOUNDS 2940 00 00 Sugars, chemically pure, other than sucrose, lactose, maltose, glucose and fructose; sugar ethers, sugar acetals and sugar esters, and their salts, other than products of heading 2937, 2938 or 2939 6,5 3 2941 Antibiotics 2941 10  Penicillins and their derivatives with a penicillanic acid structure; salts thereof 2941 10 10   Amoxicillin (INN) and its salts Free 0 2941 10 20   Ampicillin (INN), metampicillin (INN), pivampicillin (INN), and their salts Free 0 2941 10 90   Other Free 0 2941 20  Streptomycins and their derivatives; salts thereof 2941 20 30   Dihydrostreptomycin, its salts, esters and hydrates 5,3 0 2941 20 80   Other Free 0 2941 30 00  Tetracyclines and their derivatives; salts thereof Free 0 2941 40 00  Chloramphenicol and its derivatives; salts thereof Free 0 2941 50 00  Erythromycin and its derivatives; salts thereof Free 0 2941 90 00  Other Free 0 2942 00 00 Other organic compounds 6,5 0 30 CHAPTER 30  PHARMACEUTICAL PRODUCTS 3001 Glands and other organs for organo-therapeutic uses, dried, whether or not powdered; extracts of glands or other organs or of their secretions for organo-therapeutic uses; heparin and its salts; other human or animal substances prepared for therapeutic or prophylactic uses, not elsewhere specified or included 3001 20  Extracts of glands or other organs or of their secretions 3001 20 10   Of human origin Free 0 3001 20 90   Other Free 0 3001 90  Other 3001 90 20   Of human origin Free 0   Other 3001 90 91    Heparin and its salts Free 0 3001 90 98    Other Free 0 3002 Human blood; animal blood prepared for therapeutic, prophylactic or diagnostic uses; antisera and other blood fractions and modified immunological products, whether or not obtained by means of biotechnological processes; vaccines, toxins, cultures of micro-organisms (excluding yeasts) and similar products 3002 10  Antisera and other blood fractions and modified immunological products, whether or not obtained by means of biotechnological processes 3002 10 10   Antisera Free 0   Other 3002 10 91    Haemoglobin, blood globulins and serum globulins Free 0    Other 3002 10 95     Of human origin Free 0 3002 10 99     Other Free 0 3002 20 00  Vaccines for human medicine Free 0 3002 30 00  Vaccines for veterinary medicine Free 0 3002 90  Other 3002 90 10   Human blood Free 0 3002 90 30   Animal blood prepared for therapeutic, prophylactic or diagnostic uses Free 0 3002 90 50   Cultures of micro-organisms Free 0 3002 90 90   Other Free 0 3003 Medicaments (excluding goods of heading 3002, 3005 or 3006) consisting of two or more constituents which have been mixed together for therapeutic or prophylactic uses, not put up in measured doses or in forms or packings for retail sale 3003 10 00  Containing penicillins or derivatives thereof, with a penicillanic acid structure, or streptomycins or their derivatives Free 0 3003 20 00  Containing other antibiotics Free 0  Containing hormones or other products of heading 2937 but not containing antibiotics 3003 31 00   Containing insulin Free 0 3003 39 00   Other Free 0 3003 40 00  Containing alkaloids or derivatives thereof but not containing hormones or other products of heading 2937 or antibiotics Free 0 3003 90  Other 3003 90 10   Containing iodine or iodine compounds Free 0 3003 90 90   Other Free 0 3004 Medicaments (excluding goods of heading 3002, 3005 or 3006) consisting of mixed or unmixed products for therapeutic or prophylactic uses, put up in measured doses (including those in the form of transdermal administration systems) or in forms or packings for retail sale 3004 10  Containing penicillins or derivatives thereof, with a penicillanic acid structure, or streptomycins or their derivatives 3004 10 10   Containing, as active substances, only penicillins or derivatives thereof with a penicillanic acid structure Free 0 3004 10 90   Other Free 0 3004 20  Containing other antibiotics 3004 20 10   Put up in forms or in packings of a kind sold by retail Free 0 3004 20 90   Other Free 0  Containing hormones or other products of heading 2937 but not containing antibiotics 3004 31   Containing insulin 3004 31 10    Put up in forms or in packings of a kind sold by retail Free 0 3004 31 90    Other Free 0 3004 32   Containing corticosteroid hormones, their derivatives or structural analogues 3004 32 10    Put up in forms or in packings of a kind sold by retail Free 0 3004 32 90    Other Free 0 3004 39   Other 3004 39 10    Put up in forms or in packings of a kind sold by retail Free 0 3004 39 90    Other Free 0 3004 40  Containing alkaloids or derivatives thereof but not containing hormones, other products of heading 2937 or antibiotics 3004 40 10   Put up in forms or in packings of a kind sold by retail Free 0 3004 40 90   Other Free 0 3004 50  Other medicaments containing vitamins or other products of heading 2936 3004 50 10   Put up in forms or in packings of a kind sold by retail Free 0 3004 50 90   Other Free 0 3004 90  Other   Put up in forms or in packings of a kind sold by retail 3004 90 11    Containing iodine or iodine compounds Free 0 3004 90 19    Other Free 0   Other 3004 90 91    Containing iodine or iodine compounds Free 0 3004 90 99    Other Free 0 3005 Wadding, gauze, bandages and similar articles (for example, dressings, adhesive plasters, poultices), impregnated or coated with pharmaceutical substances or put up in forms or packings for retail sale for medical, surgical, dental or veterinary purposes 3005 10 00  Adhesive dressings and other articles having an adhesive layer Free 0 3005 90  Other 3005 90 10   Wadding and articles of wadding Free 0   Other    Of textile materials 3005 90 31     Gauze and articles of gauze Free 0     Other 3005 90 51      Of nonwoven fabrics Free 0 3005 90 55      Other Free 0 3005 90 99    Other Free 0 3006 Pharmaceutical goods specified in note 4 to this chapter 3006 10  Sterile surgical catgut, similar sterile suture materials (including sterile absorbable surgical or dental yarns) and sterile tissue adhesives for surgical wound closure; sterile laminaria and sterile laminaria tents; sterile absorbable surgical or dental haemostatics; sterile surgical or dental adhesion barriers, whether or not absorbable 3006 10 10   Sterile surgical catgut Free 0 3006 10 30   Sterile surgical or dental adhesion barriers, whether or not absorbable 6,5 0 3006 10 90   Other Free 0 3006 20 00  Blood-grouping reagents Free 0 3006 30 00  Opacifying preparations for X-ray examinations; diagnostic reagents designed to be administered to the patient Free 0 3006 40 00  Dental cements and other dental fillings; bone reconstruction cements Free 0 3006 50 00  First-aid boxes and kits Free 0 3006 60  Chemical contraceptive preparations based on hormones, on other products of heading 2937 or on spermicides   Based on hormones or on other products of heading 2937 3006 60 11    Put up in forms or in packings of a kind sold by retail Free 0 3006 60 19    Other Free 0 3006 60 90   Based on spermicides Free 0 3006 70 00  Gel preparations designed to be used in human or veterinary medicine as a lubricant for parts of the body for surgical operations or physical examinations or as a coupling agent between the body and medical instruments 6,5 5  Other 3006 91 00   Appliances identifiable for ostomy use 6,5 0 3006 92 00   Waste pharmaceuticals Free 0 31 CHAPTER 31  FERTILISERS 3101 00 00 Animal or vegetable fertilisers, whether or not mixed together or chemically treated; fertilisers produced by the mixing or chemical treatment of animal or vegetable products Free 0 3102 Mineral or chemical fertilisers, nitrogenous 3102 10  Urea, whether or not in aqueous solution 3102 10 10   Urea containing more than 45 % by weight of nitrogen on the dry anhydrous product 6,5 7 3102 10 90   Other 6,5 7  Ammonium sulphate; double salts and mixtures of ammonium sulphate and ammonium nitrate 3102 21 00   Ammonium sulphate 6,5 7 3102 29 00   Other 6,5 7 3102 30  Ammonium nitrate, whether or not in aqueous solution 3102 30 10   In aqueous solution 6,5 7 3102 30 90   Other 6,5 7 3102 40  Mixtures of ammonium nitrate with calcium carbonate or other inorganic non-fertilising substances 3102 40 10   With a nitrogen content not exceeding 28 % by weight 6,5 7 3102 40 90   With a nitrogen content exceeding 28 % by weight 6,5 7 3102 50  Sodium nitrate 3102 50 10   Natural sodium nitrate Free 0 3102 50 90   Other 6,5 7 3102 60 00  Double salts and mixtures of calcium nitrate and ammonium nitrate 6,5 7 3102 80 00  Mixtures of urea and ammonium nitrate in aqueous or ammoniacal solution 6,5 7 3102 90 00  Other, including mixtures not specified in the foregoing subheadings 6,5 7 3103 Mineral or chemical fertilisers, phosphatic 3103 10  Superphosphates 3103 10 10   Containing more than 35 % by weight of diphosphorus pentaoxide 4,8 5 3103 10 90   Other 4,8 5 3103 90 00  Other Free 0 3104 Mineral or chemical fertilisers, potassic 3104 20  Potassium chloride 3104 20 10   With a potassium content evaluated as K2O, by weight, not exceeding 40 % on the dry anhydrous product Free 0 3104 20 50   With a potassium content evaluated as K2O, by weight, exceeding 40 % but not exceeding 62 % on the dry anhydrous product Free 0 3104 20 90   With a potassium content evaluated as K2O, by weight, exceeding 62 % on the dry anhydrous product Free 0 3104 30 00  Potassium sulphate Free 0 3104 90 00  Other Free 0 3105 Mineral or chemical fertilisers containing two or three of the fertilising elements nitrogen, phosphorus and potassium; other fertilisers; goods of this chapter in tablets or similar forms or in packages of a gross weight not exceeding 10 kg 3105 10 00  Goods of this chapter in tablets or similar forms or in packages of a gross weight not exceeding 10 kg 6,5 7 3105 20  Mineral or chemical fertilisers containing the three fertilising elements nitrogen, phosphorus and potassium 3105 20 10   With a nitrogen content exceeding 10 % by weight on the dry anhydrous product 6,5 7 3105 20 90   Other 6,5 7 3105 30 00  Diammonium hydrogenorthophosphate (diammonium phosphate) 6,5 7 3105 40 00  Ammonium dihydrogenorthophosphate (monoammonium phosphate) and mixtures thereof with diammonium hydrogenorthophosphate (diammonium phosphate) 6,5 7  Other mineral or chemical fertilisers containing the two fertilising elements nitrogen and phosphorus 3105 51 00   Containing nitrates and phosphates 6,5 7 3105 59 00   Other 6,5 7 3105 60  Mineral or chemical fertilisers containing the two fertilising elements phosphorus and potassium 3105 60 10   Potassic superphosphates 3,2 0 3105 60 90   Other 3,2 0 3105 90  Other 3105 90 10   Natural potassic sodium nitrate, consisting of a natural mixture of sodium nitrate and potassium nitrate (the proportion of potassium nitrate may be as high as 44 %), of a total nitrogen content not exceeding 16,3 % by weight on the dry anhydrous product Free 0   Other 3105 90 91    With a nitrogen content exceeding 10 % by weight on the dry anhydrous product 6,5 7 3105 90 99    Other 3,2 0 32 CHAPTER 32  TANNING OR DYEING EXTRACTS; TANNINS AND THEIR DERIVATIVES; DYES, PIGMENTS AND OTHER COLOURING MATTER; PAINTS AND VARNISHES; PUTTY AND OTHER MASTICS; INKS 3201 Tanning extracts of vegetable origin; tannins and their salts, ethers, esters and other derivatives 3201 10 00  Quebracho extract Free 0 3201 20 00  Wattle extract 6,5 5 3201 90  Other 3201 90 20   Sumach extract, vallonia extract, oak extract or chestnut extract 5,8 5 3201 90 90   Other 5,3 5 3202 Synthetic organic tanning substances; inorganic tanning substances; tanning preparations, whether or not containing natural tanning substances; enzymatic preparations for pre-tanning 3202 10 00  Synthetic organic tanning substances 5,3 0 3202 90 00  Other 5,3 0 3203 00 Colouring matter of vegetable or animal origin (including dyeing extracts but excluding animal black), whether or not chemically defined; preparations as specified in note 3 to this chapter based on colouring matter of vegetable or animal origin 3203 00 10  Colouring matter of vegetable origin and preparations based thereon Free 0 3203 00 90  Colouring matter of animal origin and preparations based thereon 2,5 0 3204 Synthetic organic colouring matter, whether or not chemically defined; preparations as specified in note 3 to this chapter based on synthetic organic colouring matter; synthetic organic products of a kind used as fluorescent brightening agents or as luminophores, whether or not chemically defined  Synthetic organic colouring matter and preparations based thereon as specified in note 3 to this chapter 3204 11 00   Disperse dyes and preparations based thereon 6,5 0 3204 12 00   Acid dyes, whether or not premetallized, and preparations based thereon; mordant dyes and preparations based thereon 6,5 0 3204 13 00   Basic dyes and preparations based thereon 6,5 0 3204 14 00   Direct dyes and preparations based thereon 6,5 0 3204 15 00   Vat dyes (including those usable in that state as pigments) and preparations based thereon 6,5 0 3204 16 00   Reactive dyes and preparations based thereon 6,5 0 3204 17 00   Pigments and preparations based thereon 6,5 0 3204 19 00   Other, including mixtures of colouring matter of two or more of the subheadings 3204 11 to 3204 19 6,5 0 3204 20 00  Synthetic organic products of a kind used as fluorescent brightening agents 6 0 3204 90 00  Other 6,5 0 3205 00 00 Colour lakes; preparations as specified in note 3 to this chapter based on colour lakes 6,5 0 3206 Other colouring matter; preparations as specified in note 3 to this chapter, other than those of heading 3203, 3204 or 3205; inorganic products of a kind used as luminophores, whether or not chemically defined  Pigments and preparations based on titanium dioxide 3206 11 00   Containing 80 % or more by weight of titanium dioxide calculated on the dry matter 6 5 3206 19 00   Other 6,5 3 3206 20 00  Pigments and preparations based on chromium compounds 6,5 3  Other colouring matter and other preparations 3206 41 00   Ultramarine and preparations based thereon 6,5 3 3206 42 00   Lithopone and other pigments and preparations based on zinc sulphide 6,5 3 3206 49   Other 3206 49 10    Magnetite Free 0 3206 49 30    Pigments and preparations based on cadmium compounds 6,5 3 3206 49 80    Other 6,5 3 3206 50 00  Inorganic products of a kind used as luminophores 5,3 0 3207 Prepared pigments, prepared opacifiers and prepared colours, vitrifiable enamels and glazes, engobes (slips), liquid lustres and similar preparations, of a kind used in the ceramic, enamelling or glass industry; glass frit and other glass, in the form of powder, granules or flakes 3207 10 00  Prepared pigments, prepared opacifiers, prepared colours and similar preparations 6,5 0 3207 20  Vitrifiable enamels and glazes, engobes (slips) and similar preparations 3207 20 10   Engobes (slips) 5,3 0 3207 20 90   Other 6,3 0 3207 30 00  Liquid lustres and similar preparations 5,3 0 3207 40  Glass frit and other glass, in the form of powder, granules or flakes 3207 40 10   Glass of the variety known as enamel glass 3,7 0 3207 40 20   Glass in the form of flakes of a length of 0,1 mm or more but not exceeding 3,5 mm and of a thickness of 2 micrometres or more but not exceeding 5 micrometres Free 0 3207 40 30   Glass, in the form of powder or granules, containing by weight 99 % or more of silicon dioxide Free 0 3207 40 80   Other 3,7 0 3208 Paints and varnishes (including enamels and lacquers) based on synthetic polymers or chemically modified natural polymers, dispersed or dissolved in a non-aqueous medium; solutions as defined in note 4 to this chapter 3208 10  Based on polyesters 3208 10 10   Solutions as defined in note 4 to this chapter 6,5 0 3208 10 90   Other 6,5 0 3208 20  Based on acrylic or vinyl polymers 3208 20 10   Solutions as defined in note 4 to this chapter 6,5 0 3208 20 90   Other 6,5 0 3208 90  Other   Solutions as defined in note 4 to this chapter 3208 90 11    Polyurethane of 2,2'-(tert-butylimino)diethanol and 4,4'-methylenedicyclohexyl diisocyanate, in the form of a solution in N,N-dimethylacetamide, containing by weight 48 % or more of polymer Free 0 3208 90 13    Copolymer of p-cresol and divinylbenzene, in the form of a solution in N,N-dimethylacetamide, containing by weight 48 % or more of polymer Free 0 3208 90 19    Other 6,5 0   Other 3208 90 91    Based on synthetic polymers 6,5 0 3208 90 99    Based on chemically modified natural polymers 6,5 0 3209 Paints and varnishes (including enamels and lacquers) based on synthetic polymers or chemically modified natural polymers, dispersed or dissolved in an aqueous medium 3209 10 00  Based on acrylic or vinyl polymers 6,5 0 3209 90 00  Other 6,5 0 3210 00 Other paints and varnishes (including enamels, lacquers and distempers); prepared water pigments of a kind used for finishing leather 3210 00 10  Oil paints and varnishes (including enamels and lacquers) 6,5 0 3210 00 90  Other 6,5 0 3211 00 00 Prepared driers 6,5 0 3212 Pigments (including metallic powders and flakes) dispersed in non-aqueous media, in liquid or paste form, of a kind used in the manufacture of paints (including enamels); stamping foils; dyes and other colouring matter put up in forms or packings for retail sale 3212 10  Stamping foils 3212 10 10   With a basis of base metal 6,5 0 3212 10 90   Other 6,5 0 3212 90  Other   Pigments (including metallic powders and flakes) dispersed in non-aqueous media, in liquid or paste form, of a kind used in the manufacture of paints (including enamels) 3212 90 31    With a basis of aluminium powder 6,5 0 3212 90 38    Other 6,5 0 3212 90 90   Dyes and other colouring matter put up in forms or packings for retail sale 6,5 0 3213 Artists', students' or signboard painters' colours, modifying tints, amusement colours and the like, in tablets, tubes, jars, bottles, pans or in similar forms or packings 3213 10 00  Colours in sets 6,5 0 3213 90 00  Other 6,5 0 3214 Glaziers' putty, grafting putty, resin cements, caulking compounds and other mastics; painters' fillings; non-refractory surfacing preparations for faÃ §ades, indoor walls, floors, ceilings or the like 3214 10  Glaziers' putty, grafting putty, resin cements, caulking compounds and other mastics; painters' fillings 3214 10 10   Glaziers' putty, grafting putty, resin cements, caulking compounds and other mastics 5 0 3214 10 90   Painters' fillings 5 0 3214 90 00  Other 5 0 3215 Printing ink, writing or drawing ink and other inks, whether or not concentrated or solid  Printing ink 3215 11 00   Black 6,5 0 3215 19 00   Other 6,5 0 3215 90  Other 3215 90 10   Writing or drawing ink 6,5 0 3215 90 80   Other 6,5 0 33 CHAPTER 33  ESSENTIAL OILS AND RESINOIDS; PERFUMERY, COSMETIC OR TOILET PREPARATIONS 3301 Essential oils (terpeneless or not), including concretes and absolutes; resinoids; extracted oleoresins; concentrates of essential oils in fats, in fixed oils, in waxes or the like, obtained by enfleurage or maceration; terpenic by-products of the deterpenation of essential oils; aqueous distillates and aqueous solutions of essential oils  Essential oils of citrus fruit 3301 12   Of orange 3301 12 10    Not deterpenated 7 0 3301 12 90    Deterpenated 4,4 0 3301 13   Of lemon 3301 13 10    Not deterpenated 7 0 3301 13 90    Deterpenated 4,4 0 3301 19   Other 3301 19 20    Not deterpenated 7 0 3301 19 80    Deterpenated 4,4 0  Essential oils other than those of citrus fruit 3301 24   Of peppermint (Mentha piperita) 3301 24 10    Not deterpenated Free 0 3301 24 90    Deterpenated 2,9 0 3301 25   Of other mints 3301 25 10    Not deterpenated Free 0 3301 25 90    Deterpenated 2,9 0 3301 29   Other    Of clove, niaouli and ylang-ylang 3301 29 11     Not deterpenated Free 0 3301 29 31     Deterpenated 2,3 0    Other 3301 29 41     Not deterpenated Free 0     Deterpenated 3301 29 71      Of geranium; of jasmin; of vetiver 2,3 0 3301 29 79      Of lavender or of lavandin 2,9 0 3301 29 91      Other 2,3 0 3301 30 00  Resinoids 2 0 3301 90  Other 3301 90 10   Terpenic by-products of the deterpenation of essential oils 2,3 0   Extracted oleoresins 3301 90 21    Of liquorice and hops 3,2 0 3301 90 30    Other Free 0 3301 90 90   Other 3 0 3302 Mixtures of odoriferous substances and mixtures (including alcoholic solutions) with a basis of one or more of these substances, of a kind used as raw materials in industry; other preparations based on odoriferous substances, of a kind used for the manufacture of beverages 3302 10  Of a kind used in the food or drink industries   Of a kind used in the drink industries    Preparations containing all flavouring agents characterizing a beverage 3302 10 10     Of an actual alcoholic strength by volume exceeding 0,5 % 17,3 MIN 1 EUR/% vol/hl 0     Other 3302 10 21      Containing no milkfats, sucrose, isoglucose, glucose or starch or containing, by weight, less than 1,5 % milkfat, 5 % sucrose or isoglucose, 5 % glucose or starch 12,8 0 3302 10 29      Other 9 + EA TRQ_Sugar processed (2 000 - 3 000 t) (1) 3302 10 40    Other Free 0 3302 10 90   Of a kind used in the food industries Free 0 3302 90  Other 3302 90 10   Alcoholic solutions Free 0 3302 90 90   Other Free 0 3303 00 Perfumes and toilet waters 3303 00 10  Perfumes Free 0 3303 00 90  Toilet waters Free 0 3304 Beauty or make-up preparations and preparations for the care of the skin (other than medicaments), including sunscreen or suntan preparations; manicure or pedicure preparations 3304 10 00  Lip make-up preparations Free 0 3304 20 00  Eye make-up preparations Free 0 3304 30 00  Manicure or pedicure preparations Free 0  Other 3304 91 00   Powders, whether or not compressed Free 0 3304 99 00   Other Free 0 3305 Preparations for use on the hair 3305 10 00  Shampoos Free 0 3305 20 00  Preparations for permanent waving or straightening Free 0 3305 30 00  Hair lacquers Free 0 3305 90  Other 3305 90 10   Hair lotions Free 0 3305 90 90   Other Free 0 3306 Preparations for oral or dental hygiene, including denture fixative pastes and powders; yarn used to clean between the teeth (dental floss), in individual retail packages 3306 10 00  Dentifrices Free 0 3306 20 00  Yarn used to clean between the teeth (dental floss) 4 0 3306 90 00  Other Free 0 3307 Pre-shave, shaving or aftershave preparations, personal deodorants, bath preparations, depilatories and other perfumery, cosmetic or toilet preparations, not elsewhere specified or included; prepared room deodorisers, whether or not perfumed or having disinfectant properties 3307 10 00  Pre-shave, shaving or aftershave preparations 6,5 0 3307 20 00  Personal deodorants and antiperspirants 6,5 0 3307 30 00  Perfumed bath salts and other bath preparations 6,5 0  Preparations for perfuming or deodorising rooms, including odoriferous preparations used during religious rites 3307 41 00   Agarbatti and other odoriferous preparations which operate by burning 6,5 0 3307 49 00   Other 6,5 0 3307 90 00  Other 6,5 0 34 CHAPTER 34  SOAP, ORGANIC SURFACE-ACTIVE AGENTS, WASHING PREPARATIONS, LUBRICATING PREPARATIONS, ARTIFICIAL WAXES, PREPARED WAXES, POLISHING OR SCOURING PREPARATIONS, CANDLES AND SIMILAR ARTICLES, MODELLING PASTES, DENTAL WAXES AND DENTAL PREPARATIONS WITH A BASIS OF PLASTER 3401 Soap; organic surface-active products and preparations for use as soap, in the form of bars, cakes, moulded pieces or shapes, whether or not containing soap; organic surface-active products and preparations for washing the skin, in the form of liquid or cream and put up for retail sale, whether or not containing soap; paper, wadding, felt and nonwovens, impregnated, coated or covered with soap or detergent  Soap and organic surface-active products and preparations, in the form of bars, cakes, moulded pieces or shapes, and paper, wadding, felt and nonwovens, impregnated, coated or covered with soap or detergent 3401 11 00   For toilet use (including medicated products) Free 0 3401 19 00   Other Free 0 3401 20  Soap in other forms 3401 20 10   Flakes, wafers, granules or powders Free 0 3401 20 90   Other Free 0 3401 30 00  Organic surface-active products and preparations for washing the skin, in the form of liquid or cream and put up for retail sale, whether or not containing soap 4 0 3402 Organic surface-active agents (other than soap); surface-active preparations, washing preparations (including auxiliary washing preparations) and cleaning preparations, whether or not containing soap, other than those of heading 3401  Organic surface-active agents, whether or not put up for retail sale 3402 11   Anionic 3402 11 10    Aqueous solution containing by weight 30 % or more but not more than 50 % of disodium alkyl [oxydi(benzenesulphonate)] Free 0 3402 11 90    Other 4 0 3402 12 00   Cationic 4 0 3402 13 00   Non-ionic 4 0 3402 19 00   Other 4 0 3402 20  Preparations put up for retail sale 3402 20 20   Surface-active preparations 4 0 3402 20 90   Washing preparations and cleaning preparations 4 0 3402 90  Other 3402 90 10   Surface-active preparations 4 0 3402 90 90   Washing preparations and cleaning preparations 4 0 3403 Lubricating preparations (including cutting-oil preparations, bolt or nut release preparations, anti-rust or anti-corrosion preparations and mould-release preparations, based on lubricants) and preparations of a kind used for the oil or grease treatment of textile materials, leather, furskins or other materials, but excluding preparations containing, as basic constituents, 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals  Containing petroleum oils or oils obtained from bituminous minerals 3403 11 00   Preparations for the treatment of textile materials, leather, furskins or other materials 4,6 0 3403 19   Other 3403 19 10    Containing 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals but not as the basic constituent 6,5 0    Other 3403 19 91     Preparations for lubricating machines, appliances and vehicles 4,6 0 3403 19 99     Other 4,6 0  Other 3403 91 00   Preparations for the treatment of textile materials, leather, furskins or other materials 4,6 0 3403 99   Other 3403 99 10    Preparations for lubricating machines, appliances and vehicles 4,6 0 3403 99 90    Other 4,6 0 3404 Artificial waxes and prepared waxes 3404 20 00  Of poly(oxyethylene) (polyethylene glycol) Free 0 3404 90  Other 3404 90 10   Prepared waxes, including sealing waxes Free 0 3404 90 80   Other Free 0 3405 Polishes and creams, for footwear, furniture, floors, coachwork, glass or metal, scouring pastes and powders and similar preparations (whether or not in the form of paper, wadding, felt, nonwovens, cellular plastics or cellular rubber, impregnated, coated or covered with such preparations), excluding waxes of heading 3404 3405 10 00  Polishes, creams and similar preparations, for footwear or leather Free 0 3405 20 00  Polishes, creams and similar preparations, for the maintenance of wooden furniture, floors or other woodwork Free 0 3405 30 00  Polishes and similar preparations for coachwork, other than metal polishes Free 0 3405 40 00  Scouring pastes and powders and other scouring preparations Free 0 3405 90  Other 3405 90 10   Metal polishes Free 0 3405 90 90   Other Free 0 3406 00 Candles, tapers and the like  Candles 3406 00 11   Plain, not perfumed Free 0 3406 00 19   Other Free 0 3406 00 90  Other Free 0 3407 00 00 Modelling pastes, including those put up for children's amusement; preparations known as dental wax or as dental impression compounds, put up in sets, in packings for retail sale or in plates, horseshoe shapes, sticks or similar forms; other preparations for use in dentistry, with a basis of plaster (of calcined gypsum or calcium sulphate) Free 0 35 CHAPTER 35  ALBUMINOIDAL SUBSTANCES; MODIFIED STARCHES; GLUES; ENZYMES 3501 Casein, caseinates and other casein derivatives; casein glues 3501 10  Casein 3501 10 10   For the manufacture of regenerated textile fibres Free 0 3501 10 50   For industrial uses other than the manufacture of foodstuffs or fodder 3,2 0 3501 10 90   Other 9 0 3501 90  Other 3501 90 10   Casein glues 8,3 0 3501 90 90   Other 6,4 0 3502 Albumins (including concentrates of two or more whey proteins, containing by weight more than 80 % whey proteins, calculated on the dry matter), albuminates and other albumin derivatives  Egg albumin 3502 11   Dried 3502 11 10    Unfit, or to be rendered unfit, for human consumption Free 0 3502 11 90    Other 123,5 EUR/100 kg/net TRQ_Eggs (1 500 - 3 000 t expressed shell egg equivalent) (1) 3502 19   Other 3502 19 10    Unfit, or to be rendered unfit, for human consumption Free 0 3502 19 90    Other 16,7 EUR/100 kg/net TRQ_Eggs (1 500 - 3 000 t expressed shell egg equivalent) (1) 3502 20  Milk albumin, including concentrates of two or more whey proteins 3502 20 10   Unfit, or to be rendered unfit, for human consumption Free 0   Other 3502 20 91    Dried (for example, in sheets, scales, flakes, powder) 123,5 EUR/100 kg/net TRQ_Eggs (1 500 - 3 000 t expressed shell egg equivalent) (1) 3502 20 99    Other 16,7 EUR/100 kg/net TRQ_Eggs (1 500 - 3 000 t expressed shell egg equivalent) (1) 3502 90  Other   Albumins, other than egg albumin and milk albumin (lactalbumin) 3502 90 20    Unfit, or to be rendered unfit, for human consumption Free 0 3502 90 70    Other 6,4 0 3502 90 90   Albuminates and other albumin derivatives 7,7 0 3503 00 Gelatin (including gelatin in rectangular (including square) sheets, whether or not surface-worked or coloured) and gelatin derivatives; isinglass; other glues of animal origin, excluding casein glues of heading 3501 3503 00 10  Gelatin and derivatives thereof 7,7 0 3503 00 80  Other 7,7 0 3504 00 00 Peptones and their derivatives; other protein substances and their derivatives, not elsewhere specified or included; hide powder, whether or not chromed 3,4 0 3505 Dextrins and other modified starches (for example, pregelatinised or esterified starches); glues based on starches, or on dextrins or other modified starches 3505 10  Dextrins and other modified starches 3505 10 10   Dextrins 9 + 17,7 EUR/100 kg/net TRQ_Starch processed (1 000 - 2 000 t) (1)   Other modified starches 3505 10 50    Starches, esterified or etherified 7,7 0 3505 10 90    Other 9 + 17,7 EUR/100 kg/net TRQ_Starch processed (1 000 - 2 000 t) (1) 3505 20  Glues 3505 20 10   Containing, by weight, less than 25 % of starches or dextrins or other modified starches 8,3 + 4,5 EUR/100 kg/net MAX 11,5 0 3505 20 30   Containing, by weight, 25 % or more but less than 55 % of starches or dextrins or other modified starches 8,3 + 8,9 EUR/100 kg/net MAX 11,5 TRQ_Starch processed (1 000 - 2 000 t) (1) 3505 20 50   Containing, by weight, 55 % or more but less than 80 % of starches or dextrins or other modified starches 8,3 + 14,2 EUR/100 kg/net MAX 11,5 TRQ_Starch processed (1 000 - 2 000 t) (1) 3505 20 90   Containing, by weight, 80 % or more of starches or dextrins or other modified starches 8,3 + 17,7 EUR/100 kg/net MAX 11,5 TRQ_Starch processed (1 000 - 2 000 t) (1) 3506 Prepared glues and other prepared adhesives, not elsewhere specified or included; products suitable for use as glues or adhesives, put up for retail sale as glues or adhesives, not exceeding a net weight of 1 kg 3506 10 00  Products suitable for use as glues or adhesives, put up for retail sale as glues or adhesives, not exceeding a net weight of 1 kg 6,5 0  Other 3506 91 00   Adhesives based on polymers of headings 3901 to 3913 or on rubber 6,5 0 3506 99 00   Other 6,5 0 3507 Enzymes; prepared enzymes not elsewhere specified or included 3507 10 00  Rennet and concentrates thereof 6,3 0 3507 90  Other 3507 90 10   Lipoprotein lipase Free 0 3507 90 20   Aspergillus alkaline protease Free 0 3507 90 90   Other 6,3 0 36 CHAPTER 36  EXPLOSIVES; PYROTECHNIC PRODUCTS; MATCHES; PYROPHORIC ALLOYS; CERTAIN COMBUSTIBLE PREPARATIONS 3601 00 00 Propellent powders 5,7 0 3602 00 00 Prepared explosives, other than propellent powders 6,5 0 3603 00 Safety fuses; detonating fuses; percussion or detonating caps; igniters; electric detonators 3603 00 10  Safety fuses; detonating fuses 6 0 3603 00 90  Other 6,5 0 3604 Fireworks, signalling flares, rain rockets, fog signals and other pyrotechnic articles 3604 10 00  Fireworks 6,5 0 3604 90 00  Other 6,5 0 3605 00 00 Matches, other than pyrotechnic articles of heading 3604 6,5 0 3606 Ferro-cerium and other pyrophoric alloys in all forms; articles of combustible materials as specified in note 2 to this chapter 3606 10 00  Liquid or liquefied-gas fuels in containers of a kind used for filling or refilling cigarette or similar lighters and of a capacity not exceeding 300 cm3 6,5 0 3606 90  Other 3606 90 10   Ferro-cerium and other pyrophoric alloys in all forms 6 0 3606 90 90   Other 6,5 0 37 CHAPTER 37  PHOTOGRAPHIC OR CINEMATOGRAPHIC GOODS 3701 Photographic plates and film in the flat, sensitized, unexposed, of any material other than paper, paperboard or textiles; instant print film in the flat, sensitised, unexposed, whether or not in packs 3701 10  For X-ray 3701 10 10   For medical, dental or veterinary use 6,5 0 3701 10 90   Other 6,5 0 3701 20 00  Instant print film 6,5 0 3701 30 00  Other plates and film, with any side exceeding 255 mm 6,5 0  Other 3701 91 00   For colour photography (polychrome) 6,5 0 3701 99 00   Other 6,5 0 3702 Photographic film in rolls, sensitised, unexposed, of any material other than paper, paperboard or textiles; instant print film in rolls, sensitised, unexposed 3702 10 00  For X-ray 6,5 0  Other film, without perforations, of a width not exceeding 105 mm 3702 31   For colour photography (polychrome) 3702 31 20    Of a length not exceeding 30 m 6,5 0    Of a length exceeding 30 m 3702 31 91     Colour negative film: of a width of 75 mm or more but not exceeding 105 mm and of a length of 100 m or more for the manufacture of instant-picture film-packs Free 0 3702 31 98     Other 6,5 0 3702 32   Other, with silver halide emulsion    Of a width not exceeding 35 mm 3702 32 10     Microfilm; film for the graphic arts 6,5 0 3702 32 20     Other 5,3 0    Of a width exceeding 35 mm 3702 32 31     Microfilm 6,5 0 3702 32 50     Film for the graphic arts 6,5 0 3702 32 80     Other 6,5 0 3702 39 00   Other 6,5 0  Other film, without perforations, of a width exceeding 105 mm 3702 41 00   Of a width exceeding 610 mm and of a length exceeding 200 m, for colour photography (polychrome) 6,5 0 3702 42 00   Of a width exceeding 610 mm and of a length exceeding 200 m, other than for colour photography 6,5 0 3702 43 00   Of a width exceeding 610 mm and of a length not exceeding 200 m 6,5 0 3702 44 00   Of a width exceeding 105 mm but not exceeding 610 mm 6,5 0  Other film, for colour photography (polychrome) 3702 51 00   Of a width not exceeding 16 mm and of a length not exceeding 14 m 5,3 0 3702 52 00   Of a width not exceeding 16 mm and of a length exceeding 14 m 5,3 0 3702 53 00   Of a width exceeding 16 mm but not exceeding 35 mm and of a length not exceeding 30 m, for slides 5,3 0 3702 54   Of a width exceeding 16 mm but not exceeding 35 mm and of a length not exceeding 30 m, other than for slides 3702 54 10    Of a width exceeding 16 mm but not exceeding 24 mm 5 0 3702 54 90    Of a width exceeding 24 mm but not exceeding 35 mm 5 0 3702 55 00   Of a width exceeding 16 mm but not exceeding 35 mm and of a length exceeding 30 m 5,3 0 3702 56 00   Of a width exceeding 35 mm 6,5 0  Other 3702 91   Of a width not exceeding 16 mm 3702 91 20    Film for the graphic arts 6,5 0 3702 91 80    Other 5,3 0 3702 93   Of a width exceeding 16 mm but not exceeding 35 mm and of a length not exceeding 30 m 3702 93 10    Microfilm; film for the graphic arts 6,5 0 3702 93 90    Other 5,3 0 3702 94   Of a width exceeding 16 mm but not exceeding 35 mm and of a length exceeding 30 m 3702 94 10    Microfilm; film for the graphic arts 6,5 0 3702 94 90    Other 5,3 0 3702 95 00   Of a width exceeding 35 mm 6,5 0 3703 Photographic paper, paperboard and textiles, sensitised, unexposed 3703 10 00  In rolls of a width exceeding 610 mm 6,5 0 3703 20  Other, for colour photography (polychrome) 3703 20 10   For photographs obtained from reversal type film 6,5 0 3703 20 90   Other 6,5 0 3703 90  Other 3703 90 10   Sensitised with silver or platinum salts 6,5 0 3703 90 90   Other 6,5 0 3704 00 Photographic plates, film, paper, paperboard and textiles, exposed but not developed 3704 00 10  Plates and film Free 0 3704 00 90  Other 6,5 0 3705 Photographic plates and film, exposed and developed, other than cinematographic film 3705 10 00  For offset reproduction 5,3 0 3705 90  Other 3705 90 10   Microfilms 3,2 0 3705 90 90   Other 5,3 0 3706 Cinematographic film, exposed and developed, whether or not incorporating soundtrack or consisting only of soundtrack 3706 10  Of a width of 35 mm or more 3706 10 10   Consisting only of soundtrack Free 0   Other 3706 10 91    Negatives; intermediate positives Free 0 3706 10 99    Other positives 5 EUR/100 m 0 3706 90  Other 3706 90 10   Consisting only of soundtrack Free 0   Other 3706 90 31    Negatives; intermediate positives Free 0    Other positives 3706 90 51     Newsreels Free 0     Other, of a width of 3706 90 91      Less than 10 mm Free 0 3706 90 99      10 mm or more 3,5 EUR/100 m 0 3707 Chemical preparations for photographic uses (other than varnishes, glues, adhesives and similar preparations); unmixed products for photographic uses, put up in measured portions or put up for retail sale in a form ready for use 3707 10 00  Sensitising emulsions 6 0 3707 90  Other   Developers and fixers    For colour photography (polychrome) 3707 90 11     For photographic film and plates 6 0 3707 90 19     Other 6 0 3707 90 30    Other 6 0 3707 90 90   Other 6 0 38 CHAPTER 38  MISCELLANEOUS CHEMICAL PRODUCTS 3801 Artificial graphite; colloidal or semi-colloidal graphite; preparations based on graphite or other carbon in the form of pastes, blocks, plates or other semi-manufactures 3801 10 00  Artificial graphite 3,6 0 3801 20  Colloidal or semi-colloidal graphite 3801 20 10   Colloidal graphite in suspension in oil; semi-colloidal graphite 6,5 0 3801 20 90   Other 4,1 0 3801 30 00  Carbonaceous pastes for electrodes and similar pastes for furnace linings 5,3 0 3801 90 00  Other 3,7 0 3802 Activated carbon; activated natural mineral products; animal black, including spent animal black 3802 10 00  Activated carbon 3,2 0 3802 90 00  Other 5,7 0 3803 00 Tall oil, whether or not refined 3803 00 10  Crude Free 0 3803 00 90  Other 4,1 0 3804 00 Residual lyes from the manufacture of wood pulp, whether or not concentrated, desugared or chemically treated, including lignin sulphonates, but excluding tall oil of heading 3803 3804 00 10  Concentrated sulphite lye 5 0 3804 00 90  Other 5 0 3805 Gum, wood or sulphate turpentine and other terpenic oils produced by the distillation or other treatment of coniferous woods; crude dipentene; sulphite turpentine and other crude para-cymene; pine oil containing alpha-terpineol as the main constituent 3805 10  Gum, wood or sulphate turpentine oils 3805 10 10   Gum turpentine 4 0 3805 10 30   Wood turpentine 3,7 0 3805 10 90   Sulphate turpentine 3,2 0 3805 90  Other 3805 90 10   Pine oil 3,7 0 3805 90 90   Other 3,4 0 3806 Rosin and resin acids, and derivatives thereof; rosin spirit and rosin oils; run gums 3806 10  Rosin and resin acids 3806 10 10   Obtained from fresh oleoresins 5 0 3806 10 90   Other 5 0 3806 20 00  Salts of rosin, of resin acids or of derivatives of rosin or resin acids, other than salts of rosin adducts 4,2 0 3806 30 00  Ester gums 6,5 0 3806 90 00  Other 4,2 0 3807 00 Wood tar; wood tar oils; wood creosote; wood naphtha; vegetable pitch; brewers' pitch and similar preparations based on rosin, resin acids or on vegetable pitch 3807 00 10  Wood tar 2,1 0 3807 00 90  Other 4,6 0 3808 Insecticides, rodenticides, fungicides, herbicides, anti-sprouting products and plant-growth regulators, disinfectants and similar products, put up in forms or packings for retail sale or as preparations or articles (for example, sulphur-treated bands, wicks and candles, and fly-papers) 3808 50 00  Goods specified in subheading note 1 to this Chapter 6 0  Other 3808 91   Insecticides 3808 91 10    Based on pyrethroids 6 0 3808 91 20    Based on chlorinated hydrocarbons 6 0 3808 91 30    Based on carbamates 6 0 3808 91 40    Based on organophosphorus compounds 6 0 3808 91 90    Other 6 0 3808 92   Fungicides    Inorganic 3808 92 10     Preparations based on copper compounds 4,6 0 3808 92 20     Other 6 0    Other 3808 92 30     Based on dithiocarbamates 6 0 3808 92 40     Based on benzimidazoles 6 0 3808 92 50     Based on diazoles or triazoles 6 0 3808 92 60     Based on diazines or morpholines 6 0 3808 92 90     Other 6 0 3808 93   Herbicides, anti-sprouting products and plant-growth regulators    Herbicides 3808 93 11     Based on phenoxy-phytohormones 6 0 3808 93 13     Based on triazines 6 0 3808 93 15     Based on amides 6 0 3808 93 17     Based on carbamates 6 0 3808 93 21     Based on dinitroaniline derivatives 6 0 3808 93 23     Based on derivatives of urea, of uracil or of sulphonylurea 6 0 3808 93 27     Other 6 0 3808 93 30    Anti-sprouting products 6 0 3808 93 90    Plant-growth regulators 6,5 0 3808 94   Disinfectants 3808 94 10    Based on quaternary ammonium salts 6 0 3808 94 20    Based on halogenated compounds 6 0 3808 94 90    Other 6 0 3808 99   Other 3808 99 10    Rodenticides 6 0 3808 99 90    Other 6 0 3809 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dressings and mordants), of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included 3809 10  With a basis of amylaceous substances 3809 10 10   Containing by weight of such substances less than 55 % 8,3 + 8,9 EUR/100 kg/net MAX 12,8 TRQ_Malt starch processed (2 000 t) 3809 10 30   Containing by weight of such substances 55 % or more but less than 70 % 8,3 + 12,4 EUR/100 kg/net MAX 12,8 TRQ_Malt starch processed (2 000 t) 3809 10 50   Containing by weight of such substances 70 % or more but less than 83 % 8,3 + 15,1 EUR/100 kg/net MAX 12,8 TRQ_Malt starch processed (2 000 t) 3809 10 90   Containing by weight of such substances 83 % or more 8,3 + 17,7 EUR/100 kg/net MAX 12,8 TRQ_Malt starch processed (2 000 t)  Other 3809 91 00   Of a kind used in the textile or like industries 6,3 0 3809 92 00   Of a kind used in the paper or like industries 6,3 0 3809 93 00   Of a kind used in the leather or like industries 6,3 0 3810 Pickling preparations for metal surfaces; fluxes and other auxiliary preparations for soldering, brazing or welding; soldering, brazing or welding powders and pastes consisting of metal and other materials; preparations of a kind used as cores or coatings for welding electrodes or rods 3810 10 00  Pickling preparations for metal surfaces; soldering, brazing or welding powders and pastes consisting of metal and other materials 6,5 0 3810 90  Other 3810 90 10   Preparations of a kind used as cores or coatings for welding electrodes and rods 4,1 0 3810 90 90   Other 5 0 3811 Anti-knock preparations, oxidation inhibitors, gum inhibitors, viscosity improvers, anti-corrosive preparations and other prepared additives, for mineral oils (including gasoline) or for other liquids used for the same purposes as mineral oils  Anti-knock preparations 3811 11   Based on lead compounds 3811 11 10    Based on tetraethyl-lead 6,5 0 3811 11 90    Other 5,8 0 3811 19 00   Other 5,8 0  Additives for lubricating oils 3811 21 00   Containing petroleum oils or oils obtained from bituminous minerals 5,3 0 3811 29 00   Other 5,8 0 3811 90 00  Other 5,8 0 3812 Prepared rubber accelerators; compound plasticisers for rubber or plastics, not elsewhere specified or included; anti-oxidising preparations and other compound stabilisers for rubber or plastics 3812 10 00  Prepared rubber accelerators 6,3 0 3812 20  Compound plasticisers for rubber or plastics 3812 20 10   Reaction mixture containing benzyl 3-isobutyryloxy-1-isopropyl-2,2-dimethylpropyl phthalate and benzyl 3-isobutyryloxy-2,2,4-trimethylpentyl phthalate Free 0 3812 20 90   Other 6,5 0 3812 30  Anti-oxidising preparations and other compound stabilisers for rubber or plastics   Anti-oxidising preparations 3812 30 21    Mixtures of oligomers of 1,2-dihydro-2,2,4-trimethylquinoline 6,5 0 3812 30 29    Other 6,5 0 3812 30 80   Other 6,5 0 3813 00 00 Preparations and charges for fire-extinguishers; charged fire-extinguishing grenades 6,5 0 3814 00 Organic composite solvents and thinners, not elsewhere specified or included; prepared paint or varnish removers 3814 00 10  Based on butyl acetate 6,5 0 3814 00 90  Other 6,5 0 3815 Reaction initiators, reaction accelerators and catalytic preparations, not elsewhere specified or included  Supported catalysts 3815 11 00   With nickel or nickel compounds as the active substance 6,5 0 3815 12 00   With precious metal or precious-metal compounds as the active substance 6,5 0 3815 19   Other 3815 19 10    Catalyst, in the form of grains of which 90 % or more by weight have a particle-size not exceeding 10 micrometres, consisting of a mixture of oxides on a magnesium-silicate support, containing by weight: -20 % or more but not more than 35 % of copper and -2 % or more but not more than 3 % of bismuth, and of an apparent specific gravity of 0,2 or more but not exceeding 1,0 Free 0 3815 19 90    Other 6,5 0 3815 90  Other 3815 90 10   Catalyst consisting of ethyltriphenylphosphonium acetate in the form of a solution in methanol Free 0 3815 90 90   Other 6,5 0 3816 00 00 Refractory cements, mortars, concretes and similar compositions, other than products of heading 3801 2,7 0 3817 00 Mixed alkylbenzenes and mixed alkylnaphthalenes, other than those of heading 2707 or 2902 3817 00 50  Linear alkylbenzene 6,3 3 3817 00 80  Other 6,3 3 3818 00 Chemical elements doped for use in electronics, in the form of discs, wafers or similar forms; chemical compounds doped for use in electronics 3818 00 10  Doped silicon Free 0 3818 00 90  Other Free 0 3819 00 00 Hydraulic brake fluids and other prepared liquids for hydraulic transmission, not containing or containing less than 70 % by weight of petroleum oils or oils obtained from bituminous minerals 6,5 0 3820 00 00 Anti-freezing preparations and prepared de-icing fluids 6,5 0 3821 00 00 Prepared culture media for the development or maintenance of micro-organisms (including viruses and the like) or of plant, human or animal cells 5 0 3822 00 00 Diagnostic or laboratory reagents on a backing, prepared diagnostic or laboratory reagents whether or not on a backing, other than those of heading 3002 or 3006; certified reference materials Free 0 3823 Industrial monocarboxylic fatty acids; acid oils from refining; industrial fatty alcohols  Industrial monocarboxylic fatty acids; acid oils from refining 3823 11 00   Stearic acid 5,1 0 3823 12 00   Oleic acid 4,5 0 3823 13 00   Tall oil fatty acids 2,9 0 3823 19   Other 3823 19 10    Distilled fatty acids 2,9 0 3823 19 30    Fatty acid distillate 2,9 0 3823 19 90    Other 2,9 0 3823 70 00  Industrial fatty alcohols 3,8 0 3824 Prepared binders for foundry moulds or cores; chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included 3824 10 00  Prepared binders for foundry moulds or cores 6,5 0 3824 30 00  Non-agglomerated metal carbides mixed together or with metallic binders 5,3 0 3824 40 00  Prepared additives for cements, mortars or concretes 6,5 0 3824 50  Non-refractory mortars and concretes 3824 50 10   Concrete ready to pour 6,5 0 3824 50 90   Other 6,5 0 3824 60  Sorbitol other than that of subheading 2905 44   In aqueous solution 3824 60 11    Containing 2 % or less by weight of D-mannitol, calculated on the D-glucitol content 7,7 + 16,1 EUR/100 kg/net TRQ_Mannitol sorbitol (100 t) 3824 60 19    Other 9,6 + 37,8 EUR/100 kg/net TRQ_Mannitol sorbitol (100 t)   Other 3824 60 91    Containing 2 % or less by weight of D-mannitol, calculated on the D-glucitol content 7,7 + 23 EUR/100 kg/net TRQ_Mannitol sorbitol (100 t) 3824 60 99    Other 9,6 + 53,7 EUR/100 kg/net TRQ_Mannitol sorbitol (100 t)  Mixtures containing halogenated derivatives of methane, ethane or propane 3824 71 00   Containing chlorofluorocarbons (CFCs), whether or not containing hydrochlorofluorocarbons (HCFCs), perfluorocarbons (PFCs) or hydrofluorocarbons (HFCs) 6,5 0 3824 72 00   Containing bromochlorodifluoromethane, bromotrifluoromethane or dibromotetrafluoroethanes 6,5 0 3824 73 00   Containing hydrobromofluorocarbons (HBFCs) 6,5 0 3824 74 00   Containing hydrochlorofluorocarbons (HCFCs), whether or not containing perfluorocarbons (PFCs) or hydrofluorocarbons (HFCs), but not containing chlorofluorocarbons (CFCs) 6,5 0 3824 75 00   Containing carbon tetrachloride 6,5 0 3824 76 00   Containing 1,1,1-trichloroethane (methyl chloroform) 6,5 0 3824 77 00   Containing bromomethane (methyl bromide) or bromochloromethane 6,5 0 3824 78 00   Containing perfluorocarbons (PFCs) or hydrofluorocarbons (HFCs), but not containing chlorofluorocarbons (CFCs) or hydrochlorofluorocarbons (HCFCs) 6,5 0 3824 79 00   Other 6,5 0  Mixtures and preparations containing oxirane (ethylene oxide), polybrominated biphenyls (PBBs), polychlorinated biphenyls (PCBs), polychlorinated terphenyls (PCTs) or tris(2,3-dibromopropyl) phosphate 3824 81 00   Containing oxirane (ethylene oxide) 6,5 0 3824 82 00   Containing polychlorinated biphenyls (PCBs), polychlorinated terphenyls (PCTs) or polybrominated biphenyls (PBBs) 6,5 0 3824 83 00   Containing tris(2,3-dibromopropyl) phosphate 6,5 0 3824 90  Other 3824 90 10   Petroleum sulphonates, excluding petroleum sulphonates of alkali metals, of ammonium or of ethanolamines; thiophenated sulphonic acids of oils obtained from bituminous minerals, and their salts 5,7 0 3824 90 15   Ion-exchangers 6,5 0 3824 90 20   Getters for vacuum tubes 6 0 3824 90 25   Pyrolignites (for example, of calcium); crude calcium tartrate; crude calcium citrate 5,1 0 3824 90 30   Naphthenic acids, their water-insoluble salts and their esters 3,2 0 3824 90 35   Anti-rust preparations containing amines as active constituents 6,5 0 3824 90 40   Inorganic composite solvents and thinners for varnishes and similar products 6,5 0   Other 3824 90 45    Anti-scaling and similar compounds 6,5 0 3824 90 50    Preparations for electroplating 6,5 0 3824 90 55    Mixtures of mono-, di  and tri-, fatty acid esters of glycerol (emulsifiers for fats) 6,5 0    Products and preparations for pharmaceutical or surgical uses 3824 90 61     Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Streptomyces tenebrarius, whether or not dried, for use in the manufacture of human medicaments of heading 3004 Free 0 3824 90 62     Intermediate products from the manufacture of monensin salts Free 0 3824 90 64     Other 6,5 0 3824 90 65    Auxiliary products for foundries (other than those of subheading 3824 10 00) 6,5 0 3824 90 70    Fireproofing, waterproofing and similar protective preparations used in the building industry 6,5 0    Other 3824 90 75     Lithium niobate wafer, undoped Free 0 3824 90 80     Mixture of amines derived from dimerised fatty acids, of an average molecular weight of 520 or more but not exceeding 550 Free 0 3824 90 85     3-(1-Ethyl-1-methylpropyl)isoxazol-5-ylamine, in the form of a solution in toluene Free 0 3824 90 91     Fatty-acid mono-alkyl esters, containing by volume 96,5 % or more of esters (FAMAE) 6,5 0 3824 90 97     Other 6,5 0 3825 Residual products of the chemical or allied industries, not elsewhere specified or included; municipal waste; sewage sludge; other wastes specified in note 6 to this chapter 3825 10 00  Municipal waste 6,5 0 3825 20 00  Sewage sludge 6,5 0 3825 30 00  Clinical waste 6,5 0  Waste organic solvents 3825 41 00   Halogenated 6,5 0 3825 49 00   Other 6,5 0 3825 50 00  Wastes of metal pickling liquors, hydraulic fluids, brake fluids and anti-freeze fluids 6,5 0  Other wastes from chemical or allied industries 3825 61 00   Mainly containing organic constituents 6,5 0 3825 69 00   Other 6,5 0 3825 90  Other 3825 90 10   Alkaline iron oxide for the purification of gas 5 0 3825 90 90   Other 6,5 0 VII SECTION VII  PLASTICS AND ARTICLES THEREOF; RUBBER AND ARTICLES THEREOF 39 CHAPTER 39  PLASTICS AND ARTICLES THEREOF I. PRIMARY FORMS 3901 Polymers of ethylene, in primary forms 3901 10  Polyethylene having a specific gravity of less than 0,94 3901 10 10   Linear polyethylene 6,5 3 3901 10 90   Other 6,5 3 3901 20  Polyethylene having a specific gravity of 0,94 or more 3901 20 10   Polyethylene in one of the forms mentioned in note 6 (b) to this chapter, of a specific gravity of 0,958 or more at 23 °C, containing: 50 mg/kg or less of aluminium, 2 mg/kg or less of calcium, 2 mg/kg or less of chromium, 2 mg/kg or less of iron, 2 mg/kg or less of nickel, 2 mg/kg or less of titanium and 8 mg/kg or less of vanadium, for the manufacture of chlorosulphonated polyethylene Free 0 3901 20 90   Other 6,5 3 3901 30 00  Ethylene-vinyl acetate copolymers 6,5 3 3901 90  Other 3901 90 10   Ionomer resin consisting of a salt of a terpolymer of ethylene with isobutyl acrylate and methacrylic acid Free 0 3901 90 20   A-B-A block copolymer of polystyrene, ethylene-butylene copolymer and polystyrene, containing by weight 35 % or less of styrene, in one of the forms mentioned in note 6 (b) to this chapter Free 0 3901 90 90   Other 6,5 3 3902 Polymers of propylene or of other olefins, in primary forms 3902 10 00  Polypropylene 6,5 3 3902 20 00  Polyisobutylene 6,5 3 3902 30 00  Propylene copolymers 6,5 3 3902 90  Other 3902 90 10   A-B-A block copolymer of polystyrene, ethylene-butylene copolymer and polystyrene, containing by weight 35 % or less of styrene, in one of the forms mentioned in note 6 (b) to this chapter Free 0 3902 90 20   Polybut-1-ene, a copolymer of but-1-ene with ethylene containing by weight 10 % or less of ethylene, or a blend of polybut-1-ene with polyethylene and/or polypropylene containing by weight 10 % or less of polyethylene and/or 25 % or less of polypropylene, in one of the forms mentioned in note 6 (b) to this chapter Free 0 3902 90 90   Other 6,5 3 3903 Polymers of styrene, in primary forms  Polystyrene 3903 11 00   Expansible 6,5 3 3903 19 00   Other 6,5 0 3903 20 00  Styrene-acrylonitrile (SAN) copolymers 6,5 3 3903 30 00  Acrylonitrile-butadiene-styrene (ABS) copolymers 6,5 3 3903 90  Other 3903 90 10   Copolymer, solely of styrene with allyl alcohol, of an acetyl value of 175 or more Free 0 3903 90 20   Brominated polystyrene, containing by weight 58 % or more but not more than 71 % of bromine, in one of the forms mentioned in note 6(b) to this chapter Free 0 3903 90 90   Other 6,5 3 3904 Polymers of vinyl chloride or of other halogenated olefins, in primary forms 3904 10 00  Poly(vinyl chloride), not mixed with any other substances 6,5 3  Other poly(vinyl chloride) 3904 21 00   Non-plasticised 6,5 3 3904 22 00   Plasticised 6,5 3 3904 30 00  Vinyl chloride-vinyl acetate copolymers 6,5 3 3904 40 00  Other vinyl chloride copolymers 6,5 3 3904 50  Vinylidene chloride polymers 3904 50 10   Copolymer of vinylidene chloride with acrylonitrile, in the form of expansible beads of a diameter of 4 micrometres or more but not more than 20 micrometres Free 0 3904 50 90   Other 6,5 3  Fluoropolymers 3904 61 00   Polytetrafluoroethylene 6,5 3 3904 69   Other 3904 69 10    Poly(vinyl fluoride), in one of the forms mentioned in note 6 (b) to this chapter Free 0 3904 69 90    Other 6,5 3 3904 90 00  Other 6,5 3 3905 Polymers of vinyl acetate or of other vinyl esters, in primary forms; other vinyl polymers in primary forms  Poly(vinyl acetate) 3905 12 00   In aqueous dispersion 6,5 0 3905 19 00   Other 6,5 0  Vinyl acetate copolymers 3905 21 00   In aqueous dispersion 6,5 0 3905 29 00   Other 6,5 0 3905 30 00  Poly(vinyl alcohol), whether or not containing unhydrolysed acetate groups 6,5 0  Other 3905 91 00   Copolymers 6,5 0 3905 99   Other 3905 99 10    Poly(vinyl formal), in one of the forms mentioned in note 6 (b) to this chapter, of a molecular weight of 10 000 or more but not exceeding 40 000 and containing by weight: 9,5 % or more but not more than 13 % of acetyl groups evaluated as vinyl acetate and 5 % or more but not more than 6,5 % of hydroxy groups evaluated as vinyl alcohol Free 0 3905 99 90    Other 6,5 0 3906 Acrylic polymers in primary forms 3906 10 00  Poly(methyl methacrylate) 6,5 3 3906 90  Other 3906 90 10   Poly[N-(3-hydroxyimino-1,1-dimethylbutyl)acrylamide] Free 0 3906 90 20   Copolymer of 2-diisopropylaminoethyl methacrylate with decyl methacrylate, in the form of a solution in N,N-dimethylacetamide, containing by weight 55 % or more of copolymer Free 0 3906 90 30   Copolymer of acrylic acid with 2-ethylhexyl acrylate, containing by weight 10 % or more but not more than 11 % of 2-ethylhexyl acrylate Free 0 3906 90 40   Copolymer of acrylonitrile with methyl acrylate, modified with polybutadiene-acrylonitrile (NBR) Free 0 3906 90 50   Polymerisation product of acrylic acid with alkyl methacrylate and small quantities of other monomers, for use as a thickener in the manufacture of textile printing pastes Free 0 3906 90 60   Copolymer of methyl acrylate with ethylene and a monomer containing a non-terminal carboxy group as a substituent, containing by weight 50 % or more of methyl acrylate, whether or not compounded with silica 5 0 3906 90 90   Other 6,5 0 3907 Polyacetals, other polyethers and epoxide resins, in primary forms; polycarbonates, alkyd resins, polyallyl esters and other polyesters, in primary forms 3907 10 00  Polyacetals 6,5 0 3907 20  Other polyethers   Polyether alcohols 3907 20 11    Polyethylene glycols 6,5 0    Other 3907 20 21     With a hydroxyl number not exceeding 100 6,5 0 3907 20 29     Other 6,5 0   Other 3907 20 91    Copolymer of 1-chloro-2,3-epoxypropane with ethylene oxide Free 0 3907 20 99    Other 6,5 0 3907 30 00  Epoxide resins 6,5 0 3907 40 00  Polycarbonates 6,5 0 3907 50 00  Alkyd resins 6,5 0 3907 60  Poly(ethylene terephthalate) 3907 60 20   Having a viscosity number of 78 ml/g or higher 6,5 3 3907 60 80   Other 6,5 3 3907 70 00  Poly(lactic acid) 6,5 3  Other polyesters 3907 91   Unsaturated 3907 91 10    Liquid 6,5 0 3907 91 90    Other 6,5 0 3907 99   Other    With a hydroxyl number not exceeding 100 3907 99 11     Poly(ethylene naphthalene-2,6-dicarboxylate) Free 0 3907 99 19     Other 6,5 3    Other 3907 99 91     Poly(ethylene naphthalene-2,6-dicarboxylate) Free 0 3907 99 98     Other 6,5 3 3908 Polyamides in primary forms 3908 10 00  Polyamide-6, -11, -12, -6,6, -6,9, -6,10 or -6,12 6,5 0 3908 90 00  Other 6,5 0 3909 Amino-resins, phenolic resins and polyurethanes, in primary forms 3909 10 00  Urea resins; thiourea resins 6,5 0 3909 20 00  Melamine resins 6,5 0 3909 30 00  Other amino-resins 6,5 0 3909 40 00  Phenolic resins 6,5 0 3909 50  Polyurethanes 3909 50 10   Polyurethane of 2,2'-(tert-butylimino)diethanol and 4,4'-methylenedicyclohexyl diisocyanate, in the form of a solution in N,N-dimethylacetamide, containing by weight 50 % or more of polymer Free 0 3909 50 90   Other 6,5 0 3910 00 00 Silicones in primary forms 6,5 0 3911 Petroleum resins, coumarone-indene resins, polyterpenes, polysulphides, polysulphones and other products specified in note 3 to this chapter, not elsewhere specified or included, in primary forms 3911 10 00  Petroleum resins, coumarone, indene or coumarone-indene resins and polyterpenes 6,5 0 3911 90  Other   Condensation or rearrangement polymerisation products whether or not chemically modified 3911 90 11    Poly(oxy-1,4-phenylenesulphonyl-1,4-phenyleneoxy-1,4-phenyleneisopropylidene-1,4-phenylene), in one of the forms mentioned in note 6(b) to this chapter 3,5 0 3911 90 13    Poly(thio-1,4-phenylene) Free 0 3911 90 19    Other 6,5 0   Other 3911 90 91    Copolymer of p-cresol and divinylbenzene, in the form of a solution in N,N-dimethylacetamide containing by weight 50 % or more of polymer Free 0 3911 90 93    Hydrogenated copolymers of vinyltoluene and Ã ±-methylstyrene Free 0 3911 90 99    Other 6,5 0 3912 Cellulose and its chemical derivatives, not elsewhere specified or included, in primary forms  Cellulose acetates 3912 11 00   Non-plasticised 6,5 0 3912 12 00   Plasticised 6,5 0 3912 20  Cellulose nitrates (including collodions)   Non-plasticised 3912 20 11    Collodions and celloidin 6,5 0 3912 20 19    Other 6 0 3912 20 90   Plasticised 6,5 0  Cellulose ethers 3912 31 00   Carboxymethylcellulose and its salts 6,5 0 3912 39   Other 3912 39 10    Ethylcellulose 6,5 0 3912 39 20    Hydroxypropylcellulose Free 0 3912 39 80    Other 6,5 0 3912 90  Other 3912 90 10   Cellulose esters 6,4 0 3912 90 90   Other 6,5 0 3913 Natural polymers (for example, alginic acid) and modified natural polymers (for example, hardened proteins, chemical derivatives of natural rubber), not elsewhere specified or included, in primary forms 3913 10 00  Alginic acid, its salts and esters 5 0 3913 90 00  Other 6,5 0 3914 00 00 Ion-exchangers based on polymers of headings 3901 to 3913, in primary forms 6,5 0 II. WASTE, PARINGS AND SCRAP; SEMI-MANUFACTURES; ARTICLES 3915 Waste, parings and scrap, of plastics 3915 10 00  Of polymers of ethylene 6,5 0 3915 20 00  Of polymers of styrene 6,5 0 3915 30 00  Of polymers of vinyl chloride 6,5 0 3915 90  Of other plastics   Of addition polymerisation products 3915 90 11    Of polymers of propylene 6,5 0 3915 90 18    Other 6,5 0 3915 90 90   Other 6,5 0 3916 Monofilament of which any cross-sectional dimension exceeds 1 mm, rods, sticks and profile shapes, whether or not surface-worked but not otherwise worked, of plastics 3916 10 00  Of polymers of ethylene 6,5 0 3916 20  Of polymers of vinyl chloride 3916 20 10   Of poly(vinyl chloride) 6,5 0 3916 20 90   Other 6,5 0 3916 90  Of other plastics   Of condensation or rearrangement polymerisation products, whether or not chemically modified 3916 90 11    Of polyesters 6,5 0 3916 90 13    Of polyamides 6,5 0 3916 90 15    Of epoxide resins 6,5 0 3916 90 19    Other 6,5 0   Of addition polymerisation products 3916 90 51    Of polymers of propylene 6,5 0 3916 90 59    Other 6,5 0 3916 90 90   Other 6,5 0 3917 Tubes, pipes and hoses, and fittings therefor (for example, joints, elbows, flanges), of plastics 3917 10  Artificial guts (sausage casings) of hardened protein or of cellulosic materials 3917 10 10   Of hardened protein 5,3 0 3917 10 90   Of cellulosic materials 6,5 0  Tubes, pipes and hoses, rigid 3917 21   Of polymers of ethylene 3917 21 10    Seamless and of a length exceeding the maximum cross-sectional dimension, whether or not surface worked, but not otherwise worked 6,5 0 3917 21 90    Other 6,5 0 3917 22   Of polymers of propylene 3917 22 10    Seamless and of a length exceeding the maximum cross-sectional dimension, whether or not surface worked, but not otherwise worked 6,5 0 3917 22 90    Other 6,5 0 3917 23   Of polymers of vinyl chloride 3917 23 10    Seamless and of a length exceeding the maximum cross-sectional dimension, whether or not surface worked, but not otherwise worked 6,5 0 3917 23 90    Other 6,5 0 3917 29   Of other plastics    Seamless and of a length exceeding the maximum cross-sectional dimension, whether or not surface worked, but not otherwise worked 3917 29 12     Of condensation or rearrangement polymerisation products, whether or not chemically modified 6,5 0 3917 29 15     Of addition polymerisation products 6,5 0 3917 29 19     Other 6,5 0 3917 29 90    Other 6,5 0  Other tubes, pipes and hoses 3917 31 00   Flexible tubes, pipes and hoses, having a minimum burst pressure of 27,6 MPa 6,5 0 3917 32   Other, not reinforced or otherwise combined with other materials, without fittings    Seamless and of a length exceeding the maximum cross-sectional dimension, whether or not surface worked, but not otherwise worked 3917 32 10     Of condensation or rearrangement polymerisation products, whether or not chemically modified 6,5 0     Of addition polymerisation products 3917 32 31      Of polymers of ethylene 6,5 0 3917 32 35      Of polymers of vinyl chloride 6,5 0 3917 32 39      Other 6,5 0 3917 32 51     Other 6,5 0    Other 3917 32 91     Artificial sausage casings 6,5 0 3917 32 99     Other 6,5 0 3917 33 00   Other, not reinforced or otherwise combined with other materials, with fittings 6,5 0 3917 39   Other    Seamless and of a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise worked 3917 39 12     Of condensation or rearrangement polymerisation products, whether or not chemically modified 6,5 0 3917 39 15     Of addition polymerisation products 6,5 0 3917 39 19     Other 6,5 0 3917 39 90    Other 6,5 0 3917 40 00  Fittings 6,5 0 3918 Floor coverings of plastics, whether or not self-adhesive, in rolls or in the form of tiles; wall or ceiling coverings of plastics, as defined in note 9 to this chapter 3918 10  Of polymers of vinyl chloride 3918 10 10   Consisting of a support impregnated, coated or covered with poly(vinyl chloride) 6,5 0 3918 10 90   Other 6,5 0 3918 90 00  Of other plastics 6,5 0 3919 Self-adhesive plates, sheets, film, foil, tape, strip and other flat shapes, of plastics, whether or not in rolls 3919 10  In rolls of a width not exceeding 20 cm   Strips, the coating of which consists of unvulcanised natural or synthetic rubber 3919 10 11    Of plasticised poly(vinyl chloride) or of polyethylene 6,3 0 3919 10 13    Of non-plasticised poly(vinyl chloride) 6,3 0 3919 10 15    Of polypropylene 6,3 0 3919 10 19    Other 6,3 0   Other    Of condensation or rearrangement polymerisation products, whether or not chemically modified 3919 10 31     Of polyesters 6,5 0 3919 10 38     Other 6,5 0    Of addition polymerisation products 3919 10 61     Of plasticised poly(vinyl chloride) or of polyethylene 6,5 0 3919 10 69     Other 6,5 0 3919 10 90    Other 6,5 0 3919 90  Other 3919 90 10   Further worked than surface-worked, or cut to shapes other than rectangular (including square) 6,5 0   Other    Of condensation or rearrangement polymerisation products, whether or not chemically modified 3919 90 31     Of polycarbonates, alkyd resins, polyallyl esters or other polyesters 6,5 0 3919 90 38     Other 6,5 0    Of addition polymerisation products 3919 90 61     Of plasticised poly(vinyl chloride) or of polyethylene 6,5 0 3919 90 69     Other 6,5 0 3919 90 90    Other 6,5 0 3920 Other plates, sheets, film, foil and strip, of plastics, non-cellular and not reinforced, laminated, supported or similarly combined with other materials 3920 10  Of polymers of ethylene   Of a thickness not exceeding 0,125 mm    Of polyethylene having a specific gravity of     Less than 0,94 3920 10 23      Polyethylene film, of a thickness of 20 micrometres or more but not exceeding 40 micrometres, for the production of photoresist film used in the manufacture of semiconductors or printed circuits Free 0      Other       Not printed 3920 10 24        Stretch film 6,5 0 3920 10 26        Other 6,5 0 3920 10 27       Printed 6,5 0 3920 10 28     0,94 or more 6,5 0 3920 10 40    Other 6,5 0   Of a thickness exceeding 0,125 mm 3920 10 81    Synthetic paper pulp in the form of moist sheets made from unconnected finely branched polyethylene fibrils, whether or not blended with cellulose fibres in a quantity not exceeding 15 %, containing poly(vinyl alcohol) dissolved in water as the moistening agent Free 0 3920 10 89    Other 6,5 0 3920 20  Of polymers of propylene   Of a thickness not exceeding 0,10 mm 3920 20 21    Biaxially oriented 6,5 3 3920 20 29    Other 6,5 3   Of a thickness exceeding 0,10 mm    Strip of a width exceeding 5 mm but not exceeding 20 mm of the kind used for packaging 3920 20 71     Decorative strip 6,5 3 3920 20 79     Other 6,5 3 3920 20 90    Other 6,5 3 3920 30 00  Of polymers of styrene 6,5 3  Of polymers of vinyl chloride 3920 43   Containing by weight not less than 6 % of plasticisers 3920 43 10    Of a thickness not exceeding 1 mm 6,5 3 3920 43 90    Of a thickness exceeding 1 mm 6,5 3 3920 49   Other 3920 49 10    Of a thickness not exceeding 1 mm 6,5 3 3920 49 90    Of a thickness exceeding 1 mm 6,5 3  Of acrylic polymers 3920 51 00   Of poly(methyl methacrylate) 6,5 3 3920 59   Other 3920 59 10    Copolymer of acrylic and methacrylic esters, in the form of film of a thickness not exceeding 150 micrometres Free 0 3920 59 90    Other 6,5 3  Of polycarbonates, alkyd resins, polyallyl esters or other polyesters 3920 61 00   Of polycarbonates 6,5 3 3920 62   Of poly(ethylene terephthalate)    Of a thickness not exceeding 0,35 mm 3920 62 11     Poly(ethylene terephthalate) film of a thickness of 72 micrometres or more but not exceeding 79 micrometres, for the manufacture of flexible magnetic disks Free 0 3920 62 13     Poly(ethylene terephthalate) film of a thickness of 100 micrometres or more but not exceeding 150 micrometres, for the manufacture of photopolymer printing plates Free 0 3920 62 19     Other 6,5 3 3920 62 90    Of a thickness exceeding 0,35 mm 6,5 3 3920 63 00   Of unsaturated polyesters 6,5 3 3920 69 00   Of other polyesters 6,5 3  Of cellulose or its chemical derivatives 3920 71   Of regenerated cellulose 3920 71 10    Sheets, film or strip, coiled or not, of a thickness of less than 0,75 mm 6,5 3 3920 71 90    Other 6,5 3 3920 73   Of cellulose acetate 3920 73 10    Film in rolls or in strips, for cinematography or photography 6,3 3 3920 73 50    Sheets, film or strip, coiled or not, of a thickness of less than 0,75 mm 6,5 3 3920 73 90    Other 6,5 3 3920 79   Of other cellulose derivatives 3920 79 10    Of vulcanised fibre 5,7 0 3920 79 90    Other 6,5 3  Of other plastics 3920 91 00   Of poly(vinyl butyral) 6,1 3 3920 92 00   Of polyamides 6,5 3 3920 93 00   Of amino-resins 6,5 3 3920 94 00   Of phenolic resins 6,5 3 3920 99   Of other plastics    Of condensation or rearrangement polymerisation products, whether or not chemically modified 3920 99 21     Polyimide sheet and strip, uncoated, or coated or covered solely with plastic Free 0 3920 99 28     Other 6,5 3    Of addition polymerisation products 3920 99 51     Poly(vinyl fluoride) sheet Free 0 3920 99 53     Ion-exchange membranes of fluorinated plastic material, for use in chlor-alkali electrolytic cells Free 0 3920 99 55     Biaxially oriented poly(vinyl alcohol) film, containing by weight 97 % or more of poly(vinyl alcohol), uncoated, of a thickness not exceeding 1 mm Free 0 3920 99 59     Other 6,5 3 3920 99 90    Other 6,5 3 3921 Other plates, sheets, film, foil and strip, of plastics  Cellular 3921 11 00   Of polymers of styrene 6,5 0 3921 12 00   Of polymers of vinyl chloride 6,5 0 3921 13   Of polyurethanes 3921 13 10    Flexible 6,5 0 3921 13 90    Other 6,5 0 3921 14 00   Of regenerated cellulose 6,5 0 3921 19 00   Of other plastics 6,5 0 3921 90  Other   Of condensation or rearrangement polymerisation products, whether or not chemically modified    Of polyesters 3921 90 11     Corrugated sheet and plates 6,5 0 3921 90 19     Other 6,5 3 3921 90 30    Of phenolic resins 6,5 0    Of amino-resins     Laminated 3921 90 41      High-pressure laminates with a decorative surface on one or both sides 6,5 0 3921 90 43      Other 6,5 0 3921 90 49     Other 6,5 0 3921 90 55    Other 6,5 0 3921 90 60   Of addition polymerisation products 6,5 0 3921 90 90   Other 6,5 0 3922 Baths, shower-baths, sinks, washbasins, bidets, lavatory pans, seats and covers, flushing cisterns and similar sanitary ware, of plastics 3922 10 00  Baths, shower-baths, sinks and washbasins 6,5 0 3922 20 00  Lavatory seats and covers 6,5 0 3922 90 00  Other 6,5 0 3923 Articles for the conveyance or packing of goods, of plastics; stoppers, lids, caps and other closures, of plastics 3923 10 00  Boxes, cases, crates and similar articles 6,5 0  Sacks and bags (including cones) 3923 21 00   Of polymers of ethylene 6,5 3 3923 29   Of other plastics 3923 29 10    Of poly(vinyl chloride) 6,5 0 3923 29 90    Other 6,5 0 3923 30  Carboys, bottles, flasks and similar articles 3923 30 10   Of a capacity not exceeding two litres 6,5 0 3923 30 90   Of a capacity exceeding two litres 6,5 0 3923 40  Spools, cops, bobbins and similar supports 3923 40 10   Spools, reels and similar supports for photographic and cinematographic film or for tapes, films and the like of heading 8523 5,3 0 3923 40 90   Other 6,5 0 3923 50  Stoppers, lids, caps and other closures 3923 50 10   Caps and capsules for bottles 6,5 0 3923 50 90   Other 6,5 0 3923 90  Other 3923 90 10   Netting extruded in tubular form 6,5 0 3923 90 90   Other 6,5 0 3924 Tableware, kitchenware, other household articles and hygienic or toilet articles, of plastics 3924 10 00  Tableware and kitchenware 6,5 0 3924 90  Other   Of regenerated cellulose 3924 90 11    Sponges 6,5 0 3924 90 19    Other 6,5 0 3924 90 90   Other 6,5 0 3925 Builders' ware of plastics, not elsewhere specified or included 3925 10 00  Reservoirs, tanks, vats and similar containers, of a capacity exceeding 300 litres 6,5 0 3925 20 00  Doors, windows and their frames and thresholds for doors 6,5 0 3925 30 00  Shutters, blinds (including venetian blinds) and similar articles and parts thereof 6,5 0 3925 90  Other 3925 90 10   Fittings and mountings intended for permanent installation in or on doors, windows, staircases, walls or other parts of buildings 6,5 0 3925 90 20   Trunking, ducting and cable trays for electrical circuits 6,5 0 3925 90 80   Other 6,5 0 3926 Other articles of plastics and articles of other materials of headings 3901 to 3914 3926 10 00  Office or school supplies 6,5 0 3926 20 00  Articles of apparel and clothing accessories (including gloves, mittens and mitts) 6,5 0 3926 30 00  Fittings for furniture, coachwork or the like 6,5 0 3926 40 00  Statuettes and other ornamental articles 6,5 0 3926 90  Other 3926 90 50   Perforated buckets and similar articles used to filter water at the entrance to drains 6,5 0   Other 3926 90 92    Made from sheet 6,5 0 3926 90 97    Other 6,5 0 40 CHAPTER 40  RUBBER AND ARTICLES THEREOF 4001 Natural rubber, balata, gutta-percha, guayule, chicle and similar natural gums, in primary forms or in plates, sheets or strip 4001 10 00  Natural rubber latex, whether or not prevulcanised Free 0  Natural rubber in other forms 4001 21 00   Smoked sheets Free 0 4001 22 00   Technically specified natural rubber (TSNR) Free 0 4001 29 00   Other Free 0 4001 30 00  Balata, gutta-percha, guayule, chicle and similar natural gums Free 0 4002 Synthetic rubber and factice derived from oils, in primary forms or in plates, sheets or strip; mixtures of any product of heading 4001 with any product of this heading, in primary forms or in plates, sheets or strip  Styrene-butadiene rubber (SBR); carboxylated styrene-butadiene rubber (XSBR) 4002 11 00   Latex Free 0 4002 19   Other 4002 19 10    Styrene-butadiene rubber produced by emulsion polymerisation (E-SBR), in bales Free 0 4002 19 20    Styrene-butadiene-styrene block copolymers produced by solution polymerisation (SBS, thermoplastic elastomers), in granules, crumbs or powders Free 0 4002 19 30    Styrene-butadiene rubber produced by solution polymerisation (S-SBR), in bales Free 0 4002 19 90    Other Free 0 4002 20 00  Butadiene rubber (BR) Free 0  Isobutene-isoprene (butyl) rubber (IIR); halo-isobutene-isoprene rubber (CIIR or BIIR) 4002 31 00   Isobutene-isoprene (butyl) rubber (IIR) Free 0 4002 39 00   Other Free 0  Chloroprene (chlorobutadiene) rubber (CR) 4002 41 00   Latex Free 0 4002 49 00   Other Free 0  Acrylonitrile-butadiene rubber (NBR) 4002 51 00   Latex Free 0 4002 59 00   Other Free 0 4002 60 00  Isoprene rubber (IR) Free 0 4002 70 00  Ethylene-propylene-non-conjugated diene rubber (EPDM) Free 0 4002 80 00  Mixtures of any product of heading 4001 with any product of this heading Free 0  Other 4002 91 00   Latex Free 0 4002 99   Other 4002 99 10    Products modified by the incorporation of plastics 2,9 0 4002 99 90    Other Free 0 4003 00 00 Reclaimed rubber in primary forms or in plates, sheets or strip Free 0 4004 00 00 Waste, parings and scrap of rubber (other than hard rubber) and powders and granules obtained therefrom Free 0 4005 Compounded rubber, unvulcanised, in primary forms or in plates, sheets or strip 4005 10 00  Compounded with carbon black or silica Free 0 4005 20 00  Solutions; dispersions other than those of subheading 4005 10 Free 0  Other 4005 91 00   Plates, sheets and strip Free 0 4005 99 00   Other Free 0 4006 Other forms (for example, rods, tubes and profile shapes) and articles (for example, discs and rings), of unvulcanised rubber 4006 10 00  Camel-back strips for retreading rubber tyres Free 0 4006 90 00  Other Free 0 4007 00 00 Vulcanised rubber thread and cord 3 0 4008 Plates, sheets, strip, rods and profile shapes, of vulcanised rubber other than hard rubber  Of cellular rubber 4008 11 00   Plates, sheets and strip 3 0 4008 19 00   Other 2,9 0  Of non-cellular rubber 4008 21   Plates, sheets and strip 4008 21 10    Floor coverings and mats 3 0 4008 21 90    Other 3 0 4008 29 00   Other 2,9 0 4009 Tubes, pipes and hoses, of vulcanised rubber other than hard rubber, with or without their fittings (for example, joints, elbows, flanges)  Not reinforced or otherwise combined with other materials 4009 11 00   Without fittings 3 0 4009 12 00   With fittings 3 0  Reinforced or otherwise combined only with metal 4009 21 00   Without fittings 3 0 4009 22 00   With fittings 3 0  Reinforced or otherwise combined only with textile materials 4009 31 00   Without fittings 3 0 4009 32 00   With fittings 3 0  Reinforced or otherwise combined with other materials 4009 41 00   Without fittings 3 0 4009 42 00   With fittings 3 0 4010 Conveyor or transmission belts or belting, of vulcanised rubber  Conveyor belts or belting 4010 11 00   Reinforced only with metal 6,5 0 4010 12 00   Reinforced only with textile materials 6,5 0 4010 19 00   Other 6,5 0  Transmission belts or belting 4010 31 00   Endless transmission belts of trapezoidal cross-section (V-belts), V-ribbed, of an outside circumference exceeding 60 cm but not exceeding 180 cm 6,5 0 4010 32 00   Endless transmission belts of trapezoidal cross-section (V-belts), other than V-ribbed, of an outside circumference exceeding 60 cm but not exceeding 180 cm 6,5 0 4010 33 00   Endless transmission belts of trapezoidal cross-section (V-belts), V-ribbed, of an outside circumference exceeding 180 cm but not exceeding 240 cm 6,5 0 4010 34 00   Endless transmission belts of trapezoidal cross-section (V-belts), other than V-ribbed, of an outside circumference exceeding 180 cm but not exceeding 240 cm 6,5 0 4010 35 00   Endless synchronous belts, of an outside circumference exceeding 60 cm but not exceeding 150 cm 6,5 0 4010 36 00   Endless synchronous belts, of an outside circumference exceeding 150 cm but not exceeding 198 cm 6,5 0 4010 39 00   Other 6,5 0 4011 New pneumatic tyres, of rubber 4011 10 00  Of a kind used on motor cars (including station wagons and racing cars) 4,5 0 4011 20  Of a kind used on buses or lorries 4011 20 10   With a load index not exceeding 121 4,5 0 4011 20 90   With a load index exceeding 121 4,5 0 4011 30 00  Of a kind used on aircraft 4,5 0 4011 40  Of a kind used on motorcycles 4011 40 20   For rims with a diameter not exceeding 33 cm 4,5 0 4011 40 80   Other 4,5 0 4011 50 00  Of a kind used on bicycles 4 0  Other, having a herring-bone or similar tread 4011 61 00   Of a kind used on agricultural or forestry vehicles and machines 4 0 4011 62 00   Of a kind used on construction or industrial handling vehicles and machines and having a rim size not exceeding 61 cm 4 0 4011 63 00   Of a kind used on construction or industrial handling vehicles and machines and having a rim size exceeding 61 cm 4 0 4011 69 00   Other 4 0  Other 4011 92 00   Of a kind used on agricultural or forestry vehicles and machines 4 0 4011 93 00   Of a kind used on construction or industrial handling vehicles and machines and having a rim size not exceeding 61 cm 4 0 4011 94 00   Of a kind used on construction or industrial handling vehicles and machines and having a rim size exceeding 61 cm 4 0 4011 99 00   Other 4 0 4012 Retreaded or used pneumatic tyres of rubber; solid or cushion tyres, tyre treads and tyre flaps, of rubber  Retreaded tyres 4012 11 00   Of a kind used on motor cars (including station wagons and racing cars) 4,5 0 4012 12 00   Of a kind used on buses or lorries 4,5 0 4012 13 00   Of a kind used on aircraft 4,5 0 4012 19 00   Other 4,5 0 4012 20 00  Used pneumatic tyres 4,5 0 4012 90  Other 4012 90 20   Solid or cushion tyres 2,5 0 4012 90 30   Tyre treads 2,5 0 4012 90 90   Tyre flaps 4 0 4013 Inner tubes, of rubber 4013 10  Of a kind used on motor cars (including station wagons and racing cars), buses or lorries 4013 10 10   Of the kind used on motor cars (including station wagons and racing cars) 4 0 4013 10 90   Of the kind used on buses or lorries 4 0 4013 20 00  Of a kind used on bicycles 4 0 4013 90 00  Other 4 0 4014 Hygienic or pharmaceutical articles (including teats), of vulcanised rubber other than hard rubber, with or without fittings of hard rubber 4014 10 00  Sheath contraceptives Free 0 4014 90  Other 4014 90 10   Teats, nipple shields, and similar articles for babies Free 0 4014 90 90   Other Free 0 4015 Articles of apparel and clothing accessories (including gloves, mittens and mitts), for all purposes, of vulcanised rubber other than hard rubber  Gloves, mittens and mitts 4015 11 00   Surgical 2 0 4015 19   Other 4015 19 10    Household gloves 2,7 0 4015 19 90    Other 2,7 0 4015 90 00  Other 5 0 4016 Other articles of vulcanised rubber other than hard rubber 4016 10 00  Of cellular rubber 3,5 0  Other 4016 91 00   Floor coverings and mats 2,5 0 4016 92 00   Erasers 2,5 0 4016 93 00   Gaskets, washers and other seals 2,5 0 4016 94 00   Boat or dock fenders, whether or not inflatable 2,5 0 4016 95 00   Other inflatable articles 2,5 0 4016 99   Other 4016 99 20    Expander sleeves 2,5 0    Other     For motor vehicles of headings 8701 to 8705 4016 99 52      Rubber-to-metal bonded parts 2,5 0 4016 99 58      Other 2,5 0     Other 4016 99 91      Rubber-to-metal bonded parts 2,5 0 4016 99 99      Other 2,5 0 4017 00 Hard rubber (for example, ebonite) in all forms, including waste and scrap; articles of hard rubber 4017 00 10  Hard rubber (for example, ebonite) in all forms, including waste and scrap Free 0 4017 00 90  Articles of hard rubber Free 0 VIII SECTION VIII  RAW HIDES AND SKINS, LEATHER, FURSKINS AND ARTICLES THEREOF; SADDLERY AND HARNESS; TRAVEL GOODS, HANDBAGS AND SIMILAR CONTAINERS; ARTICLES OF ANIMAL GUT (OTHER THAN SILKWORM GUT) 41 CHAPTER 41  RAW HIDES AND SKINS (OTHER THAN FURSKINS) AND LEATHER 4101 Raw hides and skins of bovine (including buffalo) or equine animals (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchment-dressed or further prepared), whether or not dehaired or split 4101 20  Whole hides and skins, of a weight per skin not exceeding 8 kg when simply dried, 10 kg when dry-salted, or 16 kg when fresh, wet-salted or otherwise preserved 4101 20 10   Fresh Free 0 4101 20 30   Wet-salted Free 0 4101 20 50   Dried or dry-salted Free 0 4101 20 90   Other Free 0 4101 50  Whole hides and skins, of a weight exceeding 16 kg 4101 50 10   Fresh Free 0 4101 50 30   Wet-salted Free 0 4101 50 50   Dried or dry-salted Free 0 4101 50 90   Other Free 0 4101 90 00  Other, including butts, bends and bellies Free 0 4102 Raw skins of sheep or lambs (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchment-dressed or further prepared), whether or not with wool on or split, other than those excluded by note 1 (c) to this chapter 4102 10  With wool on 4102 10 10   Of lambs Free 0 4102 10 90   Other Free 0  Without wool on 4102 21 00   Pickled Free 0 4102 29 00   Other Free 0 4103 Other raw hides and skins (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchment-dressed or further prepared), whether or not dehaired or split, other than those excluded by note 1 (b) or 1 (c) to this chapter 4103 20 00  Of reptiles Free 0 4103 30 00  Of swine Free 0 4103 90  Other 4103 90 10   Of goats or kids Free 0 4103 90 90   Other Free 0 4104 Tanned or crust hides and skins of bovine (including buffalo) or equine animals, without hair on, whether or not split, but not further prepared  In the wet state (including wet-blue) 4104 11   Full grains, unsplit; grain splits 4104 11 10    Whole bovine (including buffalo) hides and skins, of a unit surface area not exceeding 28 square feet (2,6 m2) Free 0    Other     Of bovine (including buffalo) animals 4104 11 51      Whole hides and skins, of a unit surface area exceeding 28 square feet (2,6 m2) Free 0 4104 11 59      Other Free 0 4104 11 90     Other 5,5 0 4104 19   Other 4104 19 10    Whole bovine (including buffalo) hides and skins, of a unit surface area not exceeding 28 square feet (2,6 m2) Free 0    Other     Of bovine (including buffalo) animals 4104 19 51      Whole hides and skins, of a unit surface area exceeding 28 square feet (2,6 m2) Free 0 4104 19 59      Other Free 0 4104 19 90     Other 5,5 5  In the dry state (crust) 4104 41   Full grains, unsplit; grain splits    Whole bovine (including buffalo) hides and skins, of a unit surface area not exceeding 28 square feet (2,6 m2) 4104 41 11     East India kip, whole, whether or not the heads and legs have been removed, each of a net weight of not more than 4,5 kg, not further prepared than vegetable tanned, whether or not having undergone certain treatments, but obviously unsuitable for immediate use for the manufacture of leather articles Free 0 4104 41 19     Other 6,5 0    Other     Of bovine (including buffalo) animals 4104 41 51      Whole hides and skins, of a unit surface area exceeding 28 square feet (2,6 m2) 6,5 3 4104 41 59      Other 6,5 3 4104 41 90     Other 5,5 0 4104 49   Other    Whole bovine (including buffalo) hides and skins, of a unit surface area not exceeding 28 square feet (2,6 m2) 4104 49 11     East India kip, whole, whether or not the heads and legs have been removed, each of a net weight of not more than 4,5 kg, not further prepared than vegetable tanned, whether or not having undergone certain treatments, but obviously unsuitable for immediate use for the manufacture of leather articles Free 0 4104 49 19     Other 6,5 0    Other     Of bovine (including buffalo) animals 4104 49 51      Whole hides and skins, of a unit surface area exceeding 28 square feet (2,6 m2) 6,5 3 4104 49 59      Other 6,5 3 4104 49 90     Other 5,5 0 4105 Tanned or crust skins of sheep or lambs, without wool on, whether or not split, but not further prepared 4105 10  In the wet state (including wet-blue) 4105 10 10   Not split 2 0 4105 10 90   Split 2 0 4105 30  In the dry state (crust) 4105 30 10   Vegetable pre-tanned Indian hair sheep, whether or not having undergone certain treatments, but obviously unsuitable for immediate use for the manufacture of leather articles Free 0   Other 4105 30 91    Not split 2 0 4105 30 99    Split 2 0 4106 Tanned or crust hides and skins of other animals, without wool or hair on, whether or not split, but not further prepared  Of goats or kids 4106 21   In the wet state (including wet-blue) 4106 21 10    Not split 2 0 4106 21 90    Split 2 0 4106 22   In the dry state (crust) 4106 22 10    Vegetable pre-tanned Indian goat or kid, whether or not having undergone certain treatments, but obviously unsuitable for immediate use for the manufacture of leather articles Free 0 4106 22 90    Other 2 0  Of swine 4106 31   In the wet state (including wet-blue) 4106 31 10    Not split 2 0 4106 31 90    Split 2 0 4106 32   In the dry state (crust) 4106 32 10    Not split 2 0 4106 32 90    Split 2 0 4106 40  Of reptiles 4106 40 10   Vegetable pre-tanned Free 0 4106 40 90   Other 2 0  Other 4106 91 00   In the wet state (including wet-blue) 2 0 4106 92 00   In the dry state (crust) 2 0 4107 Leather further prepared after tanning or crusting, including parchment-dressed leather, of bovine (including buffalo) or equine animals, without hair on, whether or not split, other than leather of heading 4114  Whole hides and skins 4107 11   Full grains, unsplit    Bovine (including buffalo) leather, of a unit surface area not exceeding 28 square feet (2,6 m2) 4107 11 11     Boxcalf 6,5 3 4107 11 19     Other 6,5 3 4107 11 90    Other 6,5 3 4107 12   Grain splits    Bovine (including buffalo) leather, of a unit surface area not exceeding 28 square feet (2,6 m2) 4107 12 11     Boxcalf 6,5 3 4107 12 19     Other 6,5 3    Other 4107 12 91     Bovine (including buffalo) leather 5,5 0 4107 12 99     Equine leather 6,5 3 4107 19   Other 4107 19 10    Bovine (including buffalo) leather, of a unit surface area not exceeding 28 square feet (2,6 m2) 6,5 3 4107 19 90    Other 6,5 3  Other, including sides 4107 91   Full grains, unsplit 4107 91 10    Sole leather 6,5 3 4107 91 90    Other 6,5 3 4107 92   Grain splits 4107 92 10    Bovine (including buffalo) leather 5,5 0 4107 92 90    Equine leather 6,5 3 4107 99   Other 4107 99 10    Bovine (including buffalo) leather 6,5 3 4107 99 90    Equine leather 6,5 3 4112 00 00 Leather further prepared after tanning or crusting, including parchment-dressed leather, of sheep or lamb, without wool on, whether or not split, other than leather of heading 4114 3,5 0 4113 Leather further prepared after tanning or crusting, including parchment-dressed leather, of other animals, without wool or hair on, whether or not split, other than leather of heading 4114 4113 10 00  Of goats or kids 3,5 0 4113 20 00  Of swine 2 0 4113 30 00  Of reptiles 2 0 4113 90 00  Other 2 0 4114 Chamois (including combination chamois) leather; patent leather and patent laminated leather; metallised leather 4114 10  Chamois (including combination chamois) leather 4114 10 10   Of sheep or lambs 2,5 0 4114 10 90   Of other animals 2,5 0 4114 20 00  Patent leather and patent laminated leather; metallised leather 2,5 0 4115 Composition leather with a basis of leather or leather fibre, in slabs, sheets or strip, whether or not in rolls; parings and other waste of leather or of composition leather, not suitable for the manufacture of leather articles; leather dust, powder and flour 4115 10 00  Composition leather with a basis of leather or leather fibre, in slabs, sheets or strip, whether or not in rolls 2,5 0 4115 20 00  Parings and other waste of leather or of composition leather, not suitable for the manufacture of leather articles; leather dust, powder and flour Free 0 42 CHAPTER 42  ARTICLES OF LEATHER; SADDLERY AND HARNESS; TRAVEL GOODS, HANDBAGS AND SIMILAR CONTAINERS; ARTICLES OF ANIMAL GUT (OTHER THAN SILKWORM GUT) 4201 00 00 Saddlery and harness for any animal (including traces, leads, knee pads, muzzles, saddle-cloths, saddlebags, dog coats and the like), of any material 2,7 0 4202 Trunks, suitcases, vanity cases, executive-cases, briefcases, school satchels, spectacle cases, binocular cases, camera cases, musical instrument cases, gun cases, holsters and similar containers; travelling-bags, insulated food or beverages bags, toilet bags, rucksacks, handbags, shopping-bags, wallets, purses, map-cases, cigarette-cases, tobacco-pouches, tool bags, sports bags, bottle-cases, jewellery boxes, powder boxes, cutlery cases and similar containers, of leather or of composition leather, of sheeting of plastics, of textile materials, of vulcanised fibre or of paperboard, or wholly or mainly covered with such materials or with paper  Trunks, suitcases, vanity cases, executive-cases, briefcases, school satchels and similar containers 4202 11   With outer surface of leather, of composition leather or of patent leather 4202 11 10    Executive-cases, briefcases, school satchels and similar containers 3 0 4202 11 90    Other 3 0 4202 12   With outer surface of plastics or of textile materials    In the form of plastic sheeting 4202 12 11     Executive-cases, briefcases, school satchels and similar containers 9,7 3 4202 12 19     Other 9,7 3 4202 12 50    Of moulded plastic material 5,2 0    Of other materials, including vulcanised fibre 4202 12 91     Executive-cases, briefcases, school satchels and similar containers 3,7 0 4202 12 99     Other 3,7 0 4202 19   Other 4202 19 10    Of aluminium 5,7 0 4202 19 90    Of other materials 3,7 0  Handbags, whether or not with shoulder strap, including those without handle 4202 21 00   With outer surface of leather, of composition leather or of patent leather 3 0 4202 22   With outer surface of plastic sheeting or of textile materials 4202 22 10    Of plastic sheeting 9,7 3 4202 22 90    Of textile materials 3,7 0 4202 29 00   Other 3,7 0  Articles of a kind normally carried in the pocket or in the handbag 4202 31 00   With outer surface of leather, of composition leather or of patent leather 3 0 4202 32   With outer surface of plastic sheeting or of textile materials 4202 32 10    Of plastic sheeting 9,7 3 4202 32 90    Of textile materials 3,7 0 4202 39 00   Other 3,7 0  Other 4202 91   With outer surface of leather, of composition leather or of patent leather 4202 91 10    Travelling-bags, toilet bags, rucksacks and sports bags 3 0 4202 91 80    Other 3 0 4202 92   With outer surface of plastic sheeting or of textile materials    Of plastic sheeting 4202 92 11     Travelling-bags, toilet bags, rucksacks and sports bags 9,7 3 4202 92 15     Musical instrument cases 6,7 0 4202 92 19     Other 9,7 3    Of textile materials 4202 92 91     Travelling-bags, toilet bags, rucksacks and sports bags 2,7 0 4202 92 98     Other 2,7 0 4202 99 00   Other 3,7 0 4203 Articles of apparel and clothing accessories, of leather or of composition leather 4203 10 00  Articles of apparel 4 0  Gloves, mittens and mitts 4203 21 00   Specially designed for use in sports 9 5 4203 29   Other 4203 29 10    Protective for all trades 9 5    Other 4203 29 91     Men's and boys' 7 3 4203 29 99     Other 7 3 4203 30 00  Belts and bandoliers 5 0 4203 40 00  Other clothing accessories 5 0 4205 00 Other articles of leather or of composition leather  Of a kind used in machinery or mechanical appliances or for other technical uses 4205 00 11   Conveyor or transmission belts or belting 2 0 4205 00 19   Other 3 0 4205 00 90  Other 2,5 0 4206 00 00 Articles of gut (other than silkworm gut), of goldbeater's skin, of bladders or of tendons 1,7 0 43 CHAPTER 43  FURSKINS AND ARTIFICIAL FUR; MANUFACTURES THEREOF 4301 Raw furskins (including heads, tails, paws and other pieces or cuttings, suitable for furriers' use), other than raw hides and skins of heading 4101, 4102 or 4103 4301 10 00  Of mink, whole, with or without head, tail or paws Free 0 4301 30 00  Of lamb, the following: Astrakhan, Broadtail, Caracul, Persian and similar lamb, Indian, Chinese, Mongolian or Tibetan lamb, whole, with or without head, tail or paws Free 0 4301 60 00  Of fox, whole, with or without head, tail or paws Free 0 4301 80  Other furskins, whole, with or without head, tail or paws 4301 80 30   Of marmots Free 0 4301 80 50   Of wild felines Free 0 4301 80 70   Other Free 0 4301 90 00  Heads, tails, paws and other pieces or cuttings, suitable for furriers' use Free 0 4302 Tanned or dressed furskins (including heads, tails, paws and other pieces or cuttings), unassembled, or assembled (without the addition of other materials) other than those of heading 4303  Whole skins, with or without head, tail or paws, not assembled 4302 11 00   Of mink Free 0 4302 19   Other 4302 19 10    Of beaver Free 0 4302 19 20    Of muskrat Free 0 4302 19 30    Of fox Free 0 4302 19 35    Of rabbit or hare Free 0    Of seal 4302 19 41     Of whitecoat pups of harp seal or of pups of hooded seal (blue-backs) 2,2 0 4302 19 49     Other 2,2 0 4302 19 50    Of sea otters or of nutria (coypu) 2,2 0 4302 19 60    Of marmots 2,2 0 4302 19 70    Of wild felines 2,2 0    Of sheep or lambs 4302 19 75     Of lamb, the following: Astrakhan, Broadtail, Caracul, Persian and similar lamb, Indian, Chinese, Mongolian or Tibetan lamb Free 0 4302 19 80     Other 2,2 0 4302 19 95    Other 2,2 0 4302 20 00  Heads, tails, paws and other pieces or cuttings, not assembled Free 0 4302 30  Whole skins and pieces or cuttings thereof, assembled 4302 30 10   Dropped furskins 2,7 0   Other 4302 30 21    Of mink 2,2 0 4302 30 25    Of rabbit or hare 2,2 0 4302 30 31    Of lamb, the following: Astrakhan, Broadtail, Caracul, Persian and similar lamb, Indian, Chinese, Mongolian or Tibetan lamb 2,2 0 4302 30 41    Of muskrat 2,2 0 4302 30 45    Of fox 2,2 0    Of seal 4302 30 51     Of whitecoat pups of harp seal or of pups of hooded seal (blue-backs) 2,2 0 4302 30 55     Other 2,2 0 4302 30 61    Of sea otters or of nutria (coypu) 2,2 0 4302 30 71    Of wild felines 2,2 0 4302 30 95    Other 2,2 0 4303 Articles of apparel, clothing accessories and other articles of furskin 4303 10  Articles of apparel and clothing accessories 4303 10 10   Of furskins of whitecoat pups of harp seal or of pups of hooded seal (blue-backs) 3,7 0 4303 10 90   Other 3,7 0 4303 90 00  Other 3,7 0 4304 00 00 Artificial fur and articles thereof 3,2 0 IX SECTION IX  WOOD AND ARTICLES OF WOOD; WOOD CHARCOAL; CORK AND ARTICLES OF CORK; MANUFACTURES OF STRAW, OF ESPARTO OR OF OTHER PLAITING MATERIALS; BASKETWARE AND WICKERWORK 44 CHAPTER 44  WOOD AND ARTICLES OF WOOD; WOOD CHARCOAL 4401 Fuel wood, in logs, in billets, in twigs, in faggots or in similar forms; wood in chips or particles; sawdust and wood waste and scrap, whether or not agglomerated in logs, briquettes, pellets or similar forms 4401 10 00  Fuel wood, in logs, in billets, in twigs, in faggots or in similar forms Free 0  Wood in chips or particles 4401 21 00   Coniferous Free 0 4401 22 00   Non-coniferous Free 0 4401 30  Sawdust and wood waste and scrap, whether or not agglomerated in logs, briquettes, pellets or similar forms 4401 30 10   Sawdust Free 0 4401 30 90   Other Free 0 4402 Wood charcoal (including shell or nut charcoal), whether or not agglomerated 4402 10 00  Of bamboo Free 0 4402 90 00  Other Free 0 4403 Wood in the rough, whether or not stripped of bark or sapwood, or roughly squared 4403 10 00  Treated with paint, stains, creosote or other preservatives Free 0 4403 20  Other, coniferous   Spruce of the species Picea abies Karst. or silver fir (Abies alba Mill.) 4403 20 11    Sawlogs Free 0 4403 20 19    Other Free 0   Pine of the species Pinus sylvestris L. 4403 20 31    Sawlogs Free 0 4403 20 39    Other Free 0   Other 4403 20 91    Sawlogs Free 0 4403 20 99    Other Free 0  Other, of tropical wood specified in subheading note 1 to this chapter 4403 41 00   Dark red meranti, light red meranti and meranti bakau Free 0 4403 49   Other 4403 49 10    Acajou d'Afrique, iroko and sapelli Free 0 4403 49 20    OkoumÃ © Free 0 4403 49 40    Sipo Free 0 4403 49 95    Other Free 0  Other 4403 91   Of oak (Quercus spp.) 4403 91 10    Sawlogs Free 0 4403 91 90    Other Free 0 4403 92   Of beech (Fagus spp.) 4403 92 10    Sawlogs Free 0 4403 92 90    Other Free 0 4403 99   Other 4403 99 10    Of poplar Free 0 4403 99 30    Of eucalyptus Free 0    Of birch 4403 99 51     Sawlogs Free 0 4403 99 59     Other Free 0 4403 99 95    Other Free 0 4404 Hoopwood; split poles; piles, pickets and stakes of wood, pointed but not sawn lengthwise; wooden sticks, roughly trimmed but not turned, bent or otherwise worked, suitable for the manufacture of walking sticks, umbrellas, tool handles or the like; chipwood and the like 4404 10 00  Coniferous Free 0 4404 20 00  Non-coniferous Free 0 4405 00 00 Wood wool; wood flour Free 0 4406 Railway or tramway sleepers (cross-ties) of wood 4406 10 00  Not impregnated Free 0 4406 90 00  Other Free 0 4407 Wood sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm 4407 10  Coniferous 4407 10 15   Sanded; end-jointed, whether or not planed or sanded Free 0   Other    Planed 4407 10 31     Spruce of the species Picea abies Karst. or silver fir (Abies alba Mill.) Free 0 4407 10 33     Pine of the species Pinus sylvestris L. Free 0 4407 10 38     Other Free 0    Other 4407 10 91     Spruce of the species Picea abies Karst. or silver fir (Abies alba Mill.) Free 0 4407 10 93     Pine of the species Pinus sylvestris L. Free 0 4407 10 98     Other Free 0  Of tropical wood specified in subheading note 1 to this chapter 4407 21   Mahogany (Swietenia spp.) 4407 21 10    Sanded; end-jointed, whether or not planed or sanded 2,5 0    Other 4407 21 91     Planed 2 0 4407 21 99     Other Free 0 4407 22   Virola, imbuia and balsa 4407 22 10    Sanded; end-jointed, whether or not planed or sanded 2,5 0    Other 4407 22 91     Planed 2 0 4407 22 99     Other Free 0 4407 25   Dark red meranti, light red meranti and meranti bakau 4407 25 10    End-jointed, whether or not planed or sanded 2,5 0    Other 4407 25 30     Planed 2 0 4407 25 50     Sanded 2,5 0 4407 25 90     Other Free 0 4407 26   White lauan, white meranti, white seraya, yellow meranti and alan 4407 26 10    End-jointed, whether or not planed or sanded 2,5 0    Other 4407 26 30     Planed 2 0 4407 26 50     Sanded 2,5 0 4407 26 90     Other Free 0 4407 27   Sapelli 4407 27 10    Sanded; end-jointed, whether or not planed or sanded 2,5 0    Other 4407 27 91     Planed 2 0 4407 27 99     Other Free 0 4407 28   Iroko 4407 28 10    Sanded; end-jointed, whether or not planed or sanded 2,5 0    Other 4407 28 91     Planed 2 0 4407 28 99     Other Free 0 4407 29   Other 4407 29 15    End-jointed, whether or not planed or sanded 2,5 0    Other     Acajou d'Afrique, azobÃ ©, dibÃ ©tou, ilomba, jelutong, jongkong, kapur, kempas, keruing, limba, makorÃ ©, mansonia, merbau, obeche, okoumÃ ©, palissandre de Rio, palissandre de Para, palissandre de Rose, ramin, sipo, teak and tiama      Planed 4407 29 20       Palissandre de Para, Palissandre de Rio and palissandre de Rose 2 0 4407 29 25       Other 2 0 4407 29 45      Sanded 2,5 0      Other 4407 29 61       AzobÃ © Free 0 4407 29 68       Other Free 0     Other 4407 29 83      Planed 2 0 4407 29 85      Sanded 2,5 0 4407 29 95      Other Free 0  Other 4407 91   Of oak (Quercus spp.) 4407 91 15    Sanded; end-jointed, whether or not planed or sanded Free 0    Other     Planed 4407 91 31      Blocks, strips and friezes for parquet or wood block flooring, not assembled Free 0 4407 91 39      Other Free 0 4407 91 90     Other Free 0 4407 92 00   Of beech (Fagus spp.) Free 0 4407 93   Of maple (Acer spp.) 4407 93 10    Planed; end-jointed, whether or not planed or sanded Free 0    Other 4407 93 91     Sanded 2,5 0 4407 93 99     Other Free 0 4407 94   Of cherry (Prunus spp.) 4407 94 10    Planed; end-jointed, whether or not planed or sanded Free 0    Other 4407 94 91     Sanded 2,5 0 4407 94 99     Other Free 0 4407 95   Of ash (Fraxinus spp.) 4407 95 10    Planed; end-jointed, whether or not planed or sanded Free 0    Other 4407 95 91     Sanded 2,5 0 4407 95 99     Other Free 0 4407 99   Other 4407 99 20    End-jointed, whether or not planed or sanded Free 0    Other 4407 99 25     Planed Free 0 4407 99 40     Sanded 2,5 0     Other 4407 99 91      Of poplar Free 0 4407 99 96      Of tropical wood Free 0 4407 99 98      Other Free 0 4408 Sheets for veneering (including those obtained by slicing laminated wood), for plywood or for similar laminated wood and other wood, sawn lengthwise, sliced or peeled, whether or not planed, sanded, spliced or end-jointed, of a thickness not exceeding 6 mm 4408 10  Coniferous 4408 10 15   Planed; sanded; end-jointed, whether or not planed or sanded 3 0   Other 4408 10 91    Small boards for the manufacture of pencils Free 0    Other 4408 10 93     Of a thickness not exceeding 1 mm 4 0 4408 10 99     Of a thickness exceeding 1 mm 4 0  Of tropical wood specified in subheading note 1 to this chapter 4408 31   Dark red meranti, light red meranti and meranti bakau 4408 31 11    End-jointed, whether or not planed or sanded 4,9 0    Other 4408 31 21     Planed 4 0 4408 31 25     Sanded 4,9 0 4408 31 30     Other 6 0 4408 39   Other    Acajou d'Afrique, limba, mahogany (Swietenia spp.), obeche, okoumÃ ©, palissandre de Para, palissandre de Rio, palissandre de Rose, sapelli, sipo, virola and white lauan, 4408 39 15     Sanded; end-jointed, whether or not planed or sanded 4,9 0     Other 4408 39 21      Planed 4 0      Other 4408 39 31       Of a thickness not exceeding 1 mm 6 0 4408 39 35       Of a thickness exceeding 1 mm 6 0    Other 4408 39 55     Planed; sanded; end-jointed, whether or not planed or sanded 3 0     Other 4408 39 70      Small boards for the manufacture of pencils Free 0      Other 4408 39 85       Of a thickness not exceeding 1 mm 4 0 4408 39 95       Of a thickness exceeding 1 mm 4 0 4408 90  Other 4408 90 15   Planed; sanded; end-jointed, whether or not planed or sanded 3 0   Other 4408 90 35    Small boards for the manufacture of pencils Free 0    Other 4408 90 85     Of a thickness not exceeding 1 mm 4 0 4408 90 95     Of a thickness exceeding 1 mm 4 0 4409 Wood (including strips and friezes for parquet flooring, not assembled) continuously shaped (tongued, grooved, rebated, chamfered, V-jointed, beaded, moulded, rounded or the like) along any of its edges, ends or faces, whether or not planed, sanded or end-jointed 4409 10  Coniferous 4409 10 11   Mouldings for frames for paintings, photographs, mirrors or similar objects Free 0 4409 10 18   Other Free 0  Non-coniferous 4409 21 00   Of bamboo Free 0 4409 29   Other 4409 29 10    Mouldings for frames for paintings, photographs, mirrors or similar objects Free 0    Other 4409 29 91     Blocks, strips and friezes for parquet or wood block flooring, not assembled Free 0 4409 29 99     Other Free 0 4410 Particle board, oriented strand board (OSB) and similar board (for example, waferboard) of wood or other ligneous materials, whether or not agglomerated with resins or other organic binding substances  Of wood 4410 11   Particle board 4410 11 10    Unworked or not further worked than sanded 7 3 4410 11 30    Surface-covered with melamine-impregnated paper 7 3 4410 11 50    Surface-covered with decorative laminates of plastics 7 3 4410 11 90    Other 7 3 4410 12   Oriented strand board (OSB) 4410 12 10    Unworked or not further worked than sanded 7 3 4410 12 90    Other 7 3 4410 19 00   Other 7 3 4410 90 00  Other 7 3 4411 Fibreboard of wood or other ligneous materials, whether or not bonded with resins or other organic substances  Medium density fibreboard (MDF) 4411 12   Of a thickness not exceeding 5 mm 4411 12 10    Not mechanically worked or surface covered 7 3 4411 12 90    Other 7 3 4411 13   Of a thickness exceeding 5 mm but not exceeding 9 mm 4411 13 10    Not mechanically worked or surface covered 7 3 4411 13 90    Other 7 3 4411 14   Of a thickness exceeding 9 mm 4411 14 10    Not mechanically worked or surface covered 7 3 4411 14 90    Other 7 3  Other 4411 92   Of a density exceeding 0,8 g/cm3 4411 92 10    Not mechanically worked or surface covered 7 3 4411 92 90    Other 7 3 4411 93   Of a density exceeding 0,5 g/cm3 but not exceeding 0,8 g/cm3 4411 93 10    Not mechanically worked or surface covered 7 3 4411 93 90    Other 7 3 4411 94   Of a density not exceeding 0,5 g/cm3 4411 94 10    Not mechanically worked or surface covered 7 3 4411 94 90    Other 7 3 4412 Plywood, veneered panels and similar laminated wood 4412 10 00  Of bamboo 10 5  Other plywood, consisting solely of sheets of wood (other than bamboo), each ply not exceeding 6 mm thickness 4412 31   With at least one outer ply of tropical wood specified in subheading note 1 to this chapter 4412 31 10    Of acajou d'Afrique, dark red meranti, light red meranti, limba, mahogany (Swietenia spp.), obeche, okoumÃ ©, palissandre de Para, palissandre de Rio, palissandre de Rose, sapelli, sipo, virola and white lauan 10 5 4412 31 90    Other 7 3 4412 32 00   Other, with at least one outer ply of non-coniferous wood 7 3 4412 39 00   Other 7 3  Other 4412 94   Blockboard, laminboard and battenboard 4412 94 10    With at least one outer ply of non-coniferous wood 10 5 4412 94 90    Other 6 0 4412 99   Other 4412 99 30    Containing at least one layer of particle board 6 0 4412 99 70    Other 10 5 4413 00 00 Densified wood, in blocks, plates, strips or profile shapes Free 0 4414 00 Wooden frames for paintings, photographs, mirrors or similar objects 4414 00 10  Of tropical wood, as specified in additional note 2 to this chapter 2,5 0 4414 00 90  Of other wood Free 0 4415 Packing cases, boxes, crates, drums and similar packings, of wood; cable-drums of wood; pallets, box pallets and other load boards, of wood; pallet collars of wood 4415 10  Cases, boxes, crates, drums and similar packings; cable-drums 4415 10 10   Cases, boxes, crates, drums and similar packings 4 0 4415 10 90   Cable-drums 3 0 4415 20  Pallets, box pallets and other load boards; pallet collars 4415 20 20   Flat pallets; pallet collars 3 0 4415 20 90   Other 4 0 4416 00 00 Casks, barrels, vats, tubs and other coopers' products and parts thereof, of wood, including staves Free 0 4417 00 00 Tools, tool bodies, tool handles, broom or brush bodies and handles, of wood; boot or shoe lasts and trees, of wood Free 0 4418 Builders' joinery and carpentry of wood, including cellular wood panels, assembled flooring panels, shingles and shakes 4418 10  Windows, French windows and their frames 4418 10 10   Of tropical wood, as specified in additional note 2 to this chapter 3 0 4418 10 50   Coniferous 3 0 4418 10 90   Other 3 0 4418 20  Doors and their frames and thresholds 4418 20 10   Of tropical wood, as specified in additional note 2 to this chapter 3 0 4418 20 50   Coniferous Free 0 4418 20 80   Of other wood Free 0 4418 40 00  Shuttering for concrete constructional work Free 0 4418 50 00  Shingles and shakes Free 0 4418 60 00  Posts and beams Free 0  Assembled flooring panels 4418 71 00   For mosaic floors 3 0 4418 72 00   Other, multilayer Free 0 4418 79 00   Other Free 0 4418 90  Other 4418 90 10   Glue-laminated timber Free 0 4418 90 80   Other Free 0 4419 00 Tableware and kitchenware, of wood 4419 00 10  Of tropical wood, as specified in additional note 2 to this chapter Free 0 4419 00 90  Of other wood Free 0 4420 Wood marquetry and inlaid wood; caskets and cases for jewellery or cutlery, and similar articles, of wood; statuettes and other ornaments, of wood; wooden articles of furniture not falling in Chapter 94 4420 10  Statuettes and other ornaments, of wood 4420 10 11   Of tropical wood, as specified in additional note 2 to this chapter 3 0 4420 10 19   Of other wood Free 0 4420 90  Other 4420 90 10   Wood marquetry and inlaid wood 4 0   Other 4420 90 91    Of tropical wood, as specified in additional note 2 to this chapter 3 0 4420 90 99    Other Free 0 4421 Other articles of wood 4421 10 00  Clothes hangers Free 0 4421 90  Other 4421 90 91   Of fibreboard 4 0 4421 90 98   Other Free 0 45 CHAPTER 45  CORK AND ARTICLES OF CORK 4501 Natural cork, raw or simply prepared; waste cork; crushed, granulated or ground cork 4501 10 00  Natural cork, raw or simply prepared Free 0 4501 90 00  Other Free 0 4502 00 00 Natural cork, debacked or roughly squared, or in rectangular (including square) blocks, plates, sheets or strip (including sharp-edged blanks for corks or stoppers) Free 0 4503 Articles of natural cork 4503 10  Corks and stoppers 4503 10 10   Cylindrical 4,7 0 4503 10 90   Other 4,7 0 4503 90 00  Other 4,7 0 4504 Agglomerated cork (with or without a binding substance) and articles of agglomerated cork 4504 10  Blocks, plates, sheets and strip; tiles of any shape; solid cylinders, including discs   Corks and stoppers 4504 10 11    For sparkling wine, including those with discs of natural cork 4,7 0 4504 10 19    Other 4,7 0   Other 4504 10 91    With a binding substance 4,7 0 4504 10 99    Other 4,7 0 4504 90  Other 4504 90 20   Corks and stoppers 4,7 0 4504 90 80   Other 4,7 0 46 CHAPTER 46  MANUFACTURES OF STRAW, OF ESPARTO OR OF OTHER PLAITING MATERIALS; BASKETWARE AND WICKERWORK 4601 Plaits and similar products of plaiting materials, whether or not assembled into strips; plaiting materials, plaits and similar products of plaiting materials, bound together in parallel strands or woven, in sheet form, whether or not being finished articles (for example, mats, matting, screens)  Mats, matting and screens of vegetable materials 4601 21   Of bamboo 4601 21 10    Of plaits or similar products of plaiting materials 3,7 0 4601 21 90    Other 2,2 0 4601 22   Of rattan 4601 22 10    Of plaits or similar products of plaiting materials 3,7 0 4601 22 90    Other 2,2 0 4601 29   Other 4601 29 10    Of plaits or similar products of plaiting materials 3,7 0 4601 29 90    Other 2,2 0  Other 4601 92   Of bamboo 4601 92 05    Plaits and similar products of plaiting materials, whether or not assembled into strips Free 0    Other 4601 92 10     Of plaits or similar products of plaiting materials 3,7 0 4601 92 90     Other 2,2 0 4601 93   Of rattan 4601 93 05    Plaits and similar products of plaiting materials, whether or not assembled into strips Free 0    Other 4601 93 10     Of plaits or similar products of plaiting materials 3,7 0 4601 93 90     Other 2,2 0 4601 94   Of other vegetable materials 4601 94 05    Plaits and similar products of plaiting materials, whether or not assembled into strips Free 0    Other 4601 94 10     Of plaits or similar products of plaiting materials 3,7 0 4601 94 90     Other 2,2 0 4601 99   Other 4601 99 05    Plaits and similar products of plaiting materials, whether or not assembled into strips 1,7 0    Other 4601 99 10     Of plaits or similar products of plaiting materials 4,7 0 4601 99 90     Other 2,7 0 4602 Basketwork, wickerwork and other articles, made directly to shape from plaiting materials or made-up from goods of heading 4601; articles of loofah  Of vegetable materials 4602 11 00   Of bamboo 3,7 0 4602 12 00   Of rattan 3,7 0 4602 19   Other 4602 19 10    Straw envelopes for bottles 1,7 0    Other 4602 19 91     Basketwork, wickerwork and other articles, made directly to shape from plaiting materials 3,7 0 4602 19 99     Other 3,7 0 4602 90 00  Other 4,7 0 X SECTION X  PULP OF WOOD OR OF OTHER FIBROUS CELLULOSIC MATERIAL; RECOVERED (WASTE AND SCRAP) PAPER OR PAPERBOARD; PAPER AND PAPERBOARD AND ARTICLES THEREOF 47 CHAPTER 47  PULP OF WOOD OR OF OTHER FIBROUS CELLULOSIC MATERIAL; RECOVERED (WASTE AND SCRAP) PAPER OR PAPERBOARD 4701 00 Mechanical wood pulp 4701 00 10  Thermo-mechanical wood pulp Free 0 4701 00 90  Other Free 0 4702 00 00 Chemical wood pulp, dissolving grades Free 0 4703 Chemical wood pulp, soda or sulphate, other than dissolving grades  Unbleached 4703 11 00   Coniferous Free 0 4703 19 00   Non-coniferous Free 0  Semi-bleached or bleached 4703 21 00   Coniferous Free 0 4703 29 00   Non-coniferous Free 0 4704 Chemical wood pulp, sulphite, other than dissolving grades  Unbleached 4704 11 00   Coniferous Free 0 4704 19 00   Non-coniferous Free 0  Semi-bleached or bleached 4704 21 00   Coniferous Free 0 4704 29 00   Non-coniferous Free 0 4705 00 00 Wood pulp obtained by a combination of mechanical and chemical pulping processes Free 0 4706 Pulps of fibres derived from recovered (waste and scrap) paper or paperboard or of other fibrous cellulosic material 4706 10 00  Cotton linters pulp Free 0 4706 20 00  Pulps of fibres derived from recovered (waste and scrap) paper or paperboard Free 0 4706 30 00  Other, of bamboo Free 0  Other 4706 91 00   Mechanical Free 0 4706 92 00   Chemical Free 0 4706 93 00   Semi-chemical Free 0 4707 Recovered (waste and scrap) paper or paperboard 4707 10 00  Unbleached kraft paper or paperboard or corrugated paper or paperboard Free 0 4707 20 00  Other paper or paperboard made mainly of bleached chemical pulp, not coloured in the mass Free 0 4707 30  Paper or paperboard made mainly of mechanical pulp (for example, newspapers, journals and similar printed matter) 4707 30 10   Old and unsold newspapers and magazines, telephone directories, brochures and printed advertising material Free 0 4707 30 90   Other Free 0 4707 90  Other, including unsorted waste and scrap 4707 90 10   Unsorted Free 0 4707 90 90   Sorted Free 0 48 CHAPTER 48  PAPER AND PAPERBOARD; ARTICLES OF PAPER PULP, OF PAPER OR OF PAPERBOARD 4801 00 00 Newsprint, in rolls or sheets Free 0 4802 Uncoated paper and paperboard, of a kind used for writing, printing or other graphic purposes, and non-perforated punchcards and punch-tape paper, in rolls or rectangular (including square) sheets, of any size, other than paper of heading 4801 or 4803; handmade paper and paperboard 4802 10 00  Handmade paper and paperboard Free 0 4802 20 00  Paper and paperboard of a kind used as a base for photosensitive, heat-sensitive or electrosensitive paper or paperboard Free 0 4802 40  Wallpaper base 4802 40 10   Not containing fibres obtained by a mechanical process or of which not more than 10 % by weight of the total fibre content consists of such fibres Free 0 4802 40 90   Other Free 0  Other paper and paperboard, not containing fibres obtained by a mechanical or chemi-mechanical process or of which not more than 10 % by weight of the total fibre content consists of such fibres 4802 54 00   Weighing less than 40 g/m2 Free 0 4802 55   Weighing 40 g/m2 or more but not more than 150 g/m2, in rolls 4802 55 15    Weighing 40 g/m2 or more but less than 60 g/m2 Free 0 4802 55 25    Weighing 60 g/m2 or more but less than 75 g/m2 Free 0 4802 55 30    Weighing 75 g/m2 or more but less than 80 g/m2 Free 0 4802 55 90    Weighing 80 g/m2 or more Free 0 4802 56   Weighing 40 g/m2 or more but not more than 150 g/m2, in sheets with one side not exceeding 435 mm and the other side not exceeding 297 mm in the unfolded state 4802 56 20    With one side measuring 297 mm and the other side measuring 210 mm (A4 format) Free 0 4802 56 80    Other Free 0 4802 57 00   Other, weighing 40 g/m2 or more but not more than 150 g/m2 Free 0 4802 58   Weighing more than 150 g/m2 4802 58 10    In rolls Free 0 4802 58 90    Other Free 0  Other paper and paperboard, of which more than 10 % by weight of the total fibre content consists of fibres obtained by a mechanical or chemi-mechanical process 4802 61   In rolls 4802 61 15    Weighing less than 72 g/m2 and of which more than 50 % by weight of the total fibre content consists of fibres obtained by a mechanical process Free 0 4802 61 80    Other Free 0 4802 62 00   In sheets with one side not exceeding 435 mm and the other side not exceeding 297 mm in the unfolded state Free 0 4802 69 00   Other Free 0 4803 00 Toilet or facial tissue stock, towel or napkin stock and similar paper of a kind used for household or sanitary purposes, cellulose wadding and webs of cellulose fibres, whether or not creped, crinkled, embossed, perforated, surface-coloured, surface-decorated or printed, in rolls or sheets 4803 00 10  Cellulose wadding Free 0  Creped paper and webs of cellulose fibres (tissues), weighing, per ply 4803 00 31   Not more than 25 g/m2 Free 0 4803 00 39   More than 25 g/m2 Free 0 4803 00 90  Other Free 0 4804 Uncoated kraft paper and paperboard, in rolls or sheets, other than that of heading 4802 or 4803  Kraftliner 4804 11   Unbleached    Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 4804 11 11     Weighing less than 150 g/m2 Free 0 4804 11 15     Weighing 150 g/m2 or more but less than 175 g/m2 Free 0 4804 11 19     Weighing 175 g/m2 or more Free 0 4804 11 90    Other Free 0 4804 19   Other    Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process     Composed of one or more layers unbleached and an outside layer bleached, semi-bleached or coloured, weighing per m2 4804 19 11      Less than 150 g Free 0 4804 19 15      150 g or more but less than 175 g Free 0 4804 19 19      175 g or more Free 0     Other, weighing per m2 4804 19 31      Less than 150 g Free 0 4804 19 38      150 g or more Free 0 4804 19 90    Other Free 0  Sack kraft paper 4804 21   Unbleached 4804 21 10    Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process Free 0 4804 21 90    Other Free 0 4804 29   Other 4804 29 10    Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process Free 0 4804 29 90    Other Free 0  Other kraft paper and paperboard weighing 150 g/m2 or less 4804 31   Unbleached    Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 4804 31 51     Kraft electro-technical insulating paper Free 0 4804 31 58     Other Free 0 4804 31 80    Other Free 0 4804 39   Other    Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 4804 39 51     Bleached uniformly throughout the mass Free 0 4804 39 58     Other Free 0 4804 39 80    Other Free 0  Other kraft paper and paperboard weighing more than 150 g/m2 but less than 225 g/m2 4804 41   Unbleached 4804 41 10    Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process Free 0    Other 4804 41 91     Saturating kraft Free 0 4804 41 99     Other Free 0 4804 42   Bleached uniformly throughout the mass and of which more than 95 % by weight of the total fibre content consists of wood fibres obtained by a chemical process 4804 42 10    Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process Free 0 4804 42 90    Other Free 0 4804 49   Other 4804 49 10    Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process Free 0 4804 49 90    Other Free 0  Other kraft paper and paperboard weighing 225 g/m2 or more 4804 51   Unbleached 4804 51 10    Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process Free 0 4804 51 90    Other Free 0 4804 52   Bleached uniformly throughout the mass and of which more than 95 % by weight of the total fibre content consists of wood fibres obtained by a chemical process 4804 52 10    Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process Free 0 4804 52 90    Other Free 0 4804 59   Other 4804 59 10    Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process Free 0 4804 59 90    Other Free 0 4805 Other uncoated paper and paperboard, in rolls or sheets, not further worked or processed than as specified in note 3 to this chapter  Fluting paper 4805 11 00   Semi-chemical fluting paper Free 0 4805 12 00   Straw fluting paper Free 0 4805 19   Other 4805 19 10    Wellenstoff Free 0 4805 19 90    Other Free 0  Testliner (recycled liner board) 4805 24 00   Weighing 150 g/m2 or less Free 0 4805 25 00   Weighing more than 150 g/m2 Free 0 4805 30  Sulphite wrapping paper 4805 30 10   Weighing less than 30 g/m2 Free 0 4805 30 90   Weighing 30 g/m2 or more Free 0 4805 40 00  Filter paper and paperboard Free 0 4805 50 00  Felt paper and paperboard Free 0  Other 4805 91 00   Weighing 150 g/m2 or less Free 0 4805 92 00   Weighing more than 150 g/m2 but less than 225 g/m2 Free 0 4805 93   Weighing 225 g/m2 or more 4805 93 20    Made from recovered paper Free 0 4805 93 80    Other Free 0 4806 Vegetable parchment, greaseproof papers, tracing papers and glassine and other glazed transparent or translucent papers, in rolls or sheets 4806 10 00  Vegetable parchment Free 0 4806 20 00  Greaseproof papers Free 0 4806 30 00  Tracing papers Free 0 4806 40  Glassine and other glazed transparent or translucent papers 4806 40 10   Glassine papers Free 0 4806 40 90   Other Free 0 4807 00 Composite paper and paperboard (made by sticking flat layers of paper or paperboard together with an adhesive), not surface-coated or impregnated, whether or not internally reinforced, in rolls or sheets 4807 00 30  Made from recovered paper, whether or not covered with paper Free 0 4807 00 80  Other Free 0 4808 Paper and paperboard, corrugated (with or without glued flat surface sheets), creped, crinkled, embossed or perforated, in rolls or sheets, other than paper of the kind described in heading 4803 4808 10 00  Corrugated paper and paperboard, whether or not perforated Free 0 4808 20 00  Sack kraft paper, creped or crinkled, whether or not embossed or perforated Free 0 4808 30 00  Other kraft paper, creped or crinkled, whether or not embossed or perforated Free 0 4808 90 00  Other Free 0 4809 Carbon paper, self-copy paper and other copying or transfer papers (including coated or impregnated paper for duplicator stencils or offset plates), whether or not printed, in rolls or sheets 4809 20  Self-copy paper 4809 20 10   In rolls Free 0 4809 20 90   In sheets Free 0 4809 90  Other 4809 90 10   Carbon or similar copying papers Free 0 4809 90 90   Other Free 0 4810 Paper and paperboard, coated on one or both sides with kaolin (China clay) or other inorganic substances, with or without a binder, and with no other coating, whether or not surface-coloured, surface-decorated or printed, in rolls or rectangular (including square) sheets, of any size  Paper and paperboard of a kind used for writing, printing or other graphic purposes, not containing fibres obtained by a mechanical or chemi-mechanical process or of which not more than 10 % by weight of the total fibre content consists of such fibres 4810 13   In rolls 4810 13 20    Paper and paperboard of a kind used as a base for photosensitive, heat-sensitive or electrosensitive paper or paperboard, weighing not more than 150 g/m2 Free 0 4810 13 80    Other Free 0 4810 14   In sheets with one side not exceeding 435 mm and the other side not exceeding 297 mm in the unfolded state 4810 14 20    Paper and paperboard of a kind used as a base for photosensitive, heat-sensitive or electrosensitive paper or paperboard, weighing not more than 150 g/m2 Free 0 4810 14 80    Other Free 0 4810 19   Other 4810 19 10    Paper and paperboard of a kind used as a base for photosensitive, heat-sensitive or electrosensitive paper or paperboard, weighing not more than 150 g/m2 Free 0 4810 19 90    Other Free 0  Paper and paperboard of a kind used for writing, printing or other graphic purposes, of which more than 10 % by weight of the total fibre content consists of fibres obtained by a mechanical or chemi-mechanical process 4810 22   Lightweight coated paper 4810 22 10    In rolls of a width exceeding 15 cm or in sheets with one side exceeding 36 cm and the other side exceeding 15 cm in the unfolded state Free 0 4810 22 90    Other Free 0 4810 29   Other 4810 29 30    In rolls Free 0 4810 29 80    Other Free 0  Kraft paper and paperboard, other than that of a kind used for writing, printing or other graphic purposes 4810 31 00   Bleached uniformly throughout the mass and of which more than 95 % by weight of the total fibre content consists of wood fibres obtained by a chemical process, and weighing 150 g/m2 or less Free 0 4810 32   Bleached uniformly throughout the mass and of which more than 95 % by weight of the total fibre content consists of wood fibres obtained by a chemical process, and weighing more than 150 g/m2 4810 32 10    Coated with kaolin Free 0 4810 32 90    Other Free 0 4810 39 00   Other Free 0  Other paper and paperboard 4810 92   Multi-ply 4810 92 10    Each layer bleached Free 0 4810 92 30    With only one outer layer bleached Free 0 4810 92 90    Other Free 0 4810 99   Other 4810 99 10    Bleached paper and paperboard, coated with kaolin Free 0 4810 99 30    Coated with mica powder Free 0 4810 99 90    Other Free 0 4811 Paper, paperboard, cellulose wadding and webs of cellulose fibres, coated, impregnated, covered, surface-coloured, surface-decorated or printed, in rolls or rectangular (including square sheets, of any size, other than goods of the kind described in heading 4803, 4809 or 4810 4811 10 00  Tarred, bituminised or asphalted paper and paperboard Free 0  Gummed or adhesive paper and paperboard 4811 41   Self-adhesive 4811 41 20    Of a width not exceeding 10 cm, the coating of which consists of unvulcanised natural or synthetic rubber Free 0 4811 41 90    Other Free 0 4811 49 00   Other Free 0  Paper and paperboard, coated, impregnated or covered with plastics (excluding adhesives 4811 51 00   Bleached, weighing more than 150 g/m2 Free 0 4811 59 00   Other Free 0 4811 60 00  Paper and paperboard, coated, impregnated or covered with wax, paraffin wax, stearin, oil or glycerol Free 0 4811 90 00  Other paper, paperboard, cellulose wadding and webs of cellulose fibres Free 0 4812 00 00 Filter blocks, slabs and plates, of paper pulp Free 0 4813 Cigarette paper, whether or not cut to size or in the form of booklets or tubes 4813 10 00  In the form of booklets or tubes Free 0 4813 20 00  In rolls of a width not exceeding 5 cm Free 0 4813 90  Other 4813 90 10   In rolls of a width exceeding 5 cm but not exceeding 15 cm Free 0 4813 90 90   Other Free 0 4814 Wallpaper and similar wallcoverings; window transparencies of paper 4814 10 00  Ingrain paper Free 0 4814 20 00  Wallpaper and similar wallcoverings, consisting of paper coated or covered, on the face side, with a grained, embossed, coloured, design-printed or otherwise decorated layer of plastics Free 0 4814 90  Other 4814 90 10   Wallpaper and similar wallcoverings, consisting of grained, embossed, surface-coloured, design-printed or otherwise surface-decorated paper, coated or covered with transparent protective plastics Free 0 4814 90 80   Other Free 0 4816 Carbon paper, self-copy paper and other copying or transfer papers (other than those of heading 4809, duplicator stencils and offset plates, of paper, whether or not put up in boxes 4816 20 00  Self-copy paper Free 0 4816 90 00  Other Free 0 4817 Envelopes, letter cards, plain postcards and correspondence cards, of paper or paperboard; boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing an assortment of paper stationery 4817 10 00  Envelopes Free 0 4817 20 00  Letter cards, plain postcards and correspondence cards Free 0 4817 30 00  Boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing an assortment of paper stationery Free 0 4818 Toilet paper and similar paper, cellulose wadding or webs of cellulose fibres, of a kind used for household or sanitary purposes, in rolls of a width not exceeding 36 cm, or cut to size or shape; handkerchiefs, cleansing tissues, towels, tablecloths, serviettes, napkins for babies, tampons, bed sheets and similar household, sanitary or hospital articles, articles of apparel and clothing accessories, of paper pulp, paper, cellulose wadding or webs of cellulose fibres 4818 10  Toilet paper 4818 10 10   Weighing, per ply, 25 g/m2 or less Free 0 4818 10 90   Weighing, per ply, more than 25 g/m2 Free 0 4818 20  Handkerchiefs, cleansing or facial tissues and towels 4818 20 10   Handkerchiefs and cleansing or facial tissues Free 0   Hand towels 4818 20 91    In rolls Free 0 4818 20 99    Other Free 0 4818 30 00  Tablecloths and serviettes Free 0 4818 40  Sanitary towels and tampons, napkins and napkin liners for babies and similar sanitary articles   Sanitary towels, tampons and similar articles 4818 40 11    Sanitary towels Free 0 4818 40 13    Tampons Free 0 4818 40 19    Other Free 0 4818 40 90   Napkins and napkin liners for babies and similar sanitary articles Free 0 4818 50 00  Articles of apparel and clothing accessories Free 0 4818 90  Other 4818 90 10   Articles of a kind used for surgical, medical or hygienic purposes, not put up for retail sale Free 0 4818 90 90   Other Free 0 4819 Cartons, boxes, cases, bags and other packing containers, of paper, paperboard, cellulose wadding or webs of cellulose fibres; box files, letter trays, and similar articles, of paper or paperboard, of a kind used in offices, shops or the like 4819 10 00  Cartons, boxes and cases, of corrugated paper or paperboard Free 0 4819 20 00  Folding cartons, boxes and cases, of non-corrugated paper or paperboard Free 0 4819 30 00  Sacks and bags, having a base of a width of 40 cm or more Free 0 4819 40 00  Other sacks and bags, including cones Free 0 4819 50 00  Other packing containers, including record sleeves Free 0 4819 60 00  Box files, letter trays, storage boxes and similar articles, of a kind used in offices, shops or the like Free 0 4820 Registers, account books, notebooks, order books, receipt books, letter pads, memorandum pads, diaries and similar articles, exercise books, blotting pads, binders (loose-leaf or other, folders, file covers, manifold business forms, interleaved carbon sets and other articles of stationery, of paper or paperboard; albums for samples or for collections and book covers, of paper or paperboard 4820 10  Registers, account books, notebooks, order books, receipt books, letter pads, memorandum pads, diaries and similar articles 4820 10 10   Registers, account books, order books and receipt books Free 0 4820 10 30   Notebooks, letter pads and memorandum pads Free 0 4820 10 50   Diaries Free 0 4820 10 90   Other Free 0 4820 20 00  Exercise books Free 0 4820 30 00  Binders (other than book covers, folders and file covers Free 0 4820 40  Manifold business forms and interleaved carbon sets 4820 40 10   Continuous forms Free 0 4820 40 90   Other Free 0 4820 50 00  Albums for samples or for collections Free 0 4820 90 00  Other Free 0 4821 Paper or paperboard labels of all kinds, whether or not printed 4821 10  Printed 4821 10 10   Self-adhesive Free 0 4821 10 90   Other Free 0 4821 90  Other 4821 90 10   Self-adhesive Free 0 4821 90 90   Other Free 0 4822 Bobbins, spools, cops and similar supports, of paper pulp, paper or paperboard (whether or not perforated or hardened 4822 10 00  Of a kind used for winding textile yarn Free 0 4822 90 00  Other Free 0 4823 Other paper, paperboard, cellulose wadding and webs of cellulose fibres, cut to size or shape; other articles of paper pulp, paper, paperboard, cellulose wadding or webs of cellulose fibres 4823 20 00  Filter paper and paperboard Free 0 4823 40 00  Rolls, sheets and dials, printed for self-recording apparatus Free 0  Trays, dishes, plates, cups and the like, of paper or paperboard 4823 61 00   Of bamboo Free 0 4823 69   Other 4823 69 10    Trays, dishes and plates Free 0 4823 69 90    Other Free 0 4823 70  Moulded or pressed articles of paper pulp 4823 70 10   Moulded trays and boxes for packing eggs Free 0 4823 70 90   Other Free 0 4823 90  Other 4823 90 40   Paper and paperboard, of a kind used for writing, printing or other graphic purposes Free 0 4823 90 85   Other Free 0 49 CHAPTER 49  PRINTED BOOKS, NEWSPAPERS, PICTURES AND OTHER PRODUCTS OF THE PRINTING INDUSTRY; MANUSCRIPTS, TYPESCRIPTS AND PLANS 4901 Printed books, brochures, leaflets and similar printed matter, whether or not in single sheets 4901 10 00  In single sheets, whether or not folded Free 0  Other 4901 91 00   Dictionaries and encyclopaedias, and serial instalments thereof Free 0 4901 99 00   Other Free 0 4902 Newspapers, journals and periodicals, whether or not illustrated or containing advertising material 4902 10 00  Appearing at least four times a week Free 0 4902 90  Other 4902 90 10   Appearing once a week Free 0 4902 90 30   Appearing once a month Free 0 4902 90 90   Other Free 0 4903 00 00 Children's picture, drawing or colouring books Free 0 4904 00 00 Music, printed or in manuscript, whether or not bound or illustrated Free 0 4905 Maps and hydrographic or similar charts of all kinds, including atlases, wall maps, topographical plans and globes, printed 4905 10 00  Globes Free 0  Other 4905 91 00   In book form Free 0 4905 99 00   Other Free 0 4906 00 00 Plans and drawings for architectural, engineering, industrial, commercial, topographical or similar purposes, being originals drawn by hand; handwritten texts; photographic reproductions on sensitised paper and carbon copies of the foregoing Free 0 4907 00 Unused postage, revenue or similar stamps of current or new issue in the country in which they have, or will have, a recognised face value; stamp-impressed paper; banknotes; cheque forms; stock, share or bond certificates and similar documents of title 4907 00 10  Postage, revenue and similar stamps Free 0 4907 00 30  Banknotes Free 0 4907 00 90  Other Free 0 4908 Transfers (decalcomanias) 4908 10 00  Transfers (decalcomanias, vitrifiable) Free 0 4908 90 00  Other Free 0 4909 00 Printed or illustrated postcards; printed cards bearing personal greetings, messages or announcements, whether or not illustrated, with or without envelopes or trimmings 4909 00 10  Printed or illustrated postcards Free 0 4909 00 90  Other Free 0 4910 00 00 Calendars of any kind, printed, including calendar blocks Free 0 4911 Other printed matter, including printed pictures and photographs 4911 10  Trade advertising material, commercial catalogues and the like 4911 10 10   Commercial catalogues Free 0 4911 10 90   Other Free 0  Other 4911 91 00   Pictures, designs and photographs Free 0 4911 99 00   Other Free 0 XI SECTION XI  TEXTILES AND TEXTILE ARTICLES 50 CHAPTER 50  SILK 5001 00 00 Silkworm cocoons suitable for reeling Free 0 5002 00 00 Raw silk (not thrown) Free 0 5003 00 00 Silk waste (including cocoons unsuitable for reeling, yarn waste and garnetted stock) Free 0 5004 00 Silk yarn (other than yarn spun from silk waste) not put up for retail sale 5004 00 10  Unbleached, scoured or bleached 4 0 5004 00 90  Other 4 0 5005 00 Yarn spun from silk waste, not put up for retail sale 5005 00 10  Unbleached, scoured or bleached 2,9 0 5005 00 90  Other 2,9 0 5006 00 Silk yarn and yarn spun from silk waste, put up for retail sale; silkworm gut 5006 00 10  Silk yarn 5 0 5006 00 90  Yarn spun from noil or other silk waste; silkworm gut 2,9 0 5007 Woven fabrics of silk or of silk waste 5007 10 00  Fabrics of noil silk 3 0 5007 20  Other fabrics, containing 85 % or more by weight of silk or of silk waste other than noil silk   CrÃ ªpes 5007 20 11    Unbleached, scoured or bleached 6,9 0 5007 20 19    Other 6,9 0   Pongee, habutai, honan, shantung, corah and similar far eastern fabrics, wholly of silk (not mixed with noil or other silk waste or with other textile materials 5007 20 21    Plain-woven, unbleached or not further processed than scoured 5,3 0    Other 5007 20 31     Plain-woven 7,5 0 5007 20 39     Other 7,5 0   Other 5007 20 41    Diaphanous fabrics (open weave 7,2 0    Other 5007 20 51     Unbleached, scoured or bleached 7,2 0 5007 20 59     Dyed 7,2 0     Of yarns of different colours 5007 20 61      Of a width exceeding 57 cm but not exceeding 75 cm 7,2 0 5007 20 69      Other 7,2 0 5007 20 71     Printed 7,2 0 5007 90  Other fabrics 5007 90 10   Unbleached, scoured or bleached 6,9 0 5007 90 30   Dyed 6,9 0 5007 90 50   Of yarns of different colours 6,9 0 5007 90 90   Printed 6,9 0 51 CHAPTER 51  WOOL, FINE OR COARSE ANIMAL HAIR; HORSEHAIR YARN AND WOVEN FABRIC 5101 Wool, not carded or combed  Greasy, including fleece-washed wool 5101 11 00   Shorn wool Free 0 5101 19 00   Other Free 0  Degreased, not carbonised 5101 21 00   Shorn wool Free 0 5101 29 00   Other Free 0 5101 30 00  Carbonised Free 0 5102 Fine or coarse animal hair, not carded or combed  Fine animal hair 5102 11 00   Of Kashmir (cashmere) goats Free 0 5102 19   Other 5102 19 10    Of angora rabbit Free 0 5102 19 30    Of alpaca, llama or vicuna Free 0 5102 19 40    Of camel (including dromedary) or yak, or of angora, Tibetan or similar goats Free 0 5102 19 90    Of rabbit (other than angora rabbit), hare, beaver, nutria or muskrat Free 0 5102 20 00  Coarse animal hair Free 0 5103 Waste of wool or of fine or coarse animal hair, including yarn waste but excluding garnetted stock 5103 10  Noils of wool or of fine animal hair 5103 10 10   Not carbonised Free 0 5103 10 90   Carbonised Free 0 5103 20  Other waste of wool or of fine animal hair 5103 20 10   Yarn waste Free 0   Other 5103 20 91    Not carbonised Free 0 5103 20 99    Carbonised Free 0 5103 30 00  Waste of coarse animal hair Free 0 5104 00 00 Garnetted stock of wool or of fine or coarse animal hair Free 0 5105 Wool and fine or coarse animal hair, carded or combed (including combed wool in fragments) 5105 10 00  Carded wool 2 0  Wool tops and other combed wool 5105 21 00   Combed wool in fragments 2 0 5105 29 00   Other 2 0  Fine animal hair, carded or combed 5105 31 00   Of Kashmir (cashmere) goats 2 0 5105 39   Other 5105 39 10    Carded 2 0 5105 39 90    Combed 2 0 5105 40 00  Coarse animal hair, carded or combed 2 0 5106 Yarn of carded wool, not put up for retail sale 5106 10  Containing 85 % or more by weight of wool 5106 10 10   Unbleached 3,8 0 5106 10 90   Other 3,8 0 5106 20  Containing less than 85 % by weight of wool 5106 20 10   Containing 85 % or more by weight of wool and fine animal hair 3,8 0   Other 5106 20 91    Unbleached 4 0 5106 20 99    Other 4 0 5107 Yarn of combed wool, not put up for retail sale 5107 10  Containing 85 % or more by weight of wool 5107 10 10   Unbleached 3,8 0 5107 10 90   Other 3,8 0 5107 20  Containing less than 85 % by weight of wool   Containing 85 % or more by weight of wool and fine animal hair 5107 20 10    Unbleached 4 0 5107 20 30    Other 4 0   Other    Mixed solely or mainly with synthetic staple fibres 5107 20 51     Unbleached 4 0 5107 20 59     Other 4 0    Otherwise mixed 5107 20 91     Unbleached 4 0 5107 20 99     Other 4 0 5108 Yarn of fine animal hair (carded or combed), not put up for retail sale 5108 10  Carded 5108 10 10   Unbleached 3,2 0 5108 10 90   Other 3,2 0 5108 20  Combed 5108 20 10   Unbleached 3,2 0 5108 20 90   Other 3,2 0 5109 Yarn of wool or of fine animal hair, put up for retail sale 5109 10  Containing 85 % or more by weight of wool or of fine animal hair 5109 10 10   In balls, hanks or skeins, of a weight exceeding 125 g but not exceeding 500 g 3,8 0 5109 10 90   Other 5 0 5109 90  Other 5109 90 10   In balls, hanks or skeins, of a weight exceeding 125 g but not exceeding 500 g 5 0 5109 90 90   Other 5 0 5110 00 00 Yarn of coarse animal hair or of horsehair (including gimped horsehair yarn), whether or not put up for retail sale 3,5 0 5111 Woven fabrics of carded wool or of carded fine animal hair  Containing 85 % or more by weight of wool or of fine animal hair 5111 11 00   Of a weight not exceeding 300 g/m2 8 0 5111 19   Other 5111 19 10    Of a weight exceeding 300 g/m2 but not exceeding 450 g/m2 8 0 5111 19 90    Of a weight exceeding 450 g/m2 8 0 5111 20 00  Other, mixed mainly or solely with man-made filaments 8 0 5111 30  Other, mixed mainly or solely with man-made staple fibres 5111 30 10   Of a weight not exceeding 300 g/m2 8 0 5111 30 30   Of a weight exceeding 300 g/m2 but not exceeding 450 g/m2 8 0 5111 30 90   Of a weight exceeding 450 g/m2 8 0 5111 90  Other 5111 90 10   Containing a total of more than 10 % by weight of textile materials of Chapter 50 7,2 0   Other 5111 90 91    Of a weight not exceeding 300 g/m2 8 0 5111 90 93    Of a weight exceeding 300 g/m2 but not exceeding 450 g/m2 8 0 5111 90 99    Of a weight exceeding 450 g/m2 8 0 5112 Woven fabrics of combed wool or of combed fine animal hair  Containing 85 % or more by weight of wool or of fine animal hair 5112 11 00   Of a weight not exceeding 200 g/m2 8 0 5112 19   Other 5112 19 10    Of a weight exceeding 200 g/m2 but not exceeding 375 g/m2 8 0 5112 19 90    Of a weight exceeding 375 g/m2 8 0 5112 20 00  Other, mixed mainly or solely with man-made filaments 8 0 5112 30  Other, mixed mainly or solely with man-made staple fibres 5112 30 10   Of a weight not exceeding 200 g/m2 8 0 5112 30 30   Of a weight exceeding 200 g/m2 but not exceeding 375 g/m2 8 0 5112 30 90   Of a weight exceeding 375 g/m2 8 0 5112 90  Other 5112 90 10   Containing a total of more than 10 % by weight of textile materials of Chapter 50 7,2 0   Other 5112 90 91    Of a weight not exceeding 200 g/m2 8 0 5112 90 93    Of a weight exceeding 200 g/m2 but not exceeding 375 g/m2 8 0 5112 90 99    Of a weight exceeding 375 g/m2 8 0 5113 00 00 Woven fabrics of coarse animal hair or of horsehair 5,3 0 52 CHAPTER 52  COTTON 5201 00 Cotton, not carded or combed 5201 00 10  Rendered absorbent or bleached Free 0 5201 00 90  Other Free 0 5202 Cotton waste (including yarn waste and garnetted stock) 5202 10 00  Yarn waste (including thread waste) Free 0  Other 5202 91 00   Garnetted stock Free 0 5202 99 00   Other Free 0 5203 00 00 Cotton, carded or combed Free 0 5204 Cotton sewing thread, whether or not put up for retail sale  Not put up for retail sale 5204 11 00   Containing 85 % or more by weight of cotton 4 0 5204 19 00   Other 4 0 5204 20 00  Put up for retail sale 5 0 5205 Cotton yarn (other than sewing thread), containing 85 % or more by weight of cotton, not put up for retail sale  Single yarn, of uncombed fibres 5205 11 00   Measuring 714,29 decitex or more (not exceeding 14 metric number) 4 0 5205 12 00   Measuring less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number) 4 0 5205 13 00   Measuring less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number) 4 0 5205 14 00   Measuring less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number) 4 0 5205 15   Measuring less than 125 decitex (exceeding 80 metric number) 5205 15 10    Measuring less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 120 metric number) 4,4 0 5205 15 90    Measuring less than 83,33 decitex (exceeding 120 metric number) 4 0  Single yarn, of combed fibres 5205 21 00   Measuring 714,29 decitex or more (not exceeding 14 metric number) 4 0 5205 22 00   Measuring less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number) 4 0 5205 23 00   Measuring less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number) 4 0 5205 24 00   Measuring less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number) 4 0 5205 26 00   Measuring less than 125 decitex but not less than 106,38 decitex (exceeding 80 metric number but not exceeding 94 metric number) 4 0 5205 27 00   Measuring less than 106,38 decitex but not less than 83,33 decitex (exceeding 94 metric number but not exceeding 120 metric number) 4 0 5205 28 00   Measuring less than 83,33 decitex (exceeding 120 metric number) 4 0  Multiple (folded) or cabled yarn, of uncombed fibres 5205 31 00   Measuring per single yarn 714,29 decitex or more (not exceeding 14 metric number per single yarn) 4 0 5205 32 00   Measuring per single yarn less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number per single yarn) 4 0 5205 33 00   Measuring per single yarn less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number per single yarn) 4 0 5205 34 00   Measuring per single yarn less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number per single yarn) 4 0 5205 35 00   Measuring per single yarn less than 125 decitex (exceeding 80 metric number per single yarn) 4 0  Multiple (folded) or cabled yarn, of combed fibres 5205 41 00   Measuring per single yarn 714,29 decitex or more (not exceeding 14 metric number per single yarn) 4 0 5205 42 00   Measuring per single yarn less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number per single yarn) 4 0 5205 43 00   Measuring per single yarn less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number per single yarn) 4 0 5205 44 00   Measuring per single yarn less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number per single yarn) 4 0 5205 46 00   Measuring per single yarn less than 125 decitex but not less than 106,38 decitex (exceeding 80 metric number but not exceeding 94 metric number per single yarn) 4 0 5205 47 00   Measuring per single yarn less than 106,38 decitex but not less than 83,33 decitex (exceeding 94 metric number but not exceeding 120 metric number per single yarn) 4 0 5205 48 00   Measuring per single yarn less than 83,33 decitex (exceeding 120 metric number per single yarn) 4 0 5206 Cotton yarn (other than sewing thread), containing less than 85 % by weight of cotton, not put up for retail sale  Single yarn, of uncombed fibres 5206 11 00   Measuring 714,29 decitex or more (not exceeding 14 metric number) 4 0 5206 12 00   Measuring less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number) 4 0 5206 13 00   Measuring less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number) 4 0 5206 14 00   Measuring less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number) 4 0 5206 15 00   Measuring less than 125 decitex (exceeding 80 metric number) 4 0  Single yarn, of combed fibres 5206 21 00   Measuring 714,29 decitex or more (not exceeding 14 metric number) 4 0 5206 22 00   Measuring less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number) 4 0 5206 23 00   Measuring less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number) 4 0 5206 24 00   Measuring less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number) 4 0 5206 25 00   Measuring less than 125 decitex (exceeding 80 metric number) 4 0  Multiple (folded) or cabled yarn, of uncombed fibres 5206 31 00   Measuring per single yarn 714,29 decitex or more (not exceeding 14 metric number per single yarn) 4 0 5206 32 00   Measuring per single yarn less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number per single yarn) 4 0 5206 33 00   Measuring per single yarn less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number per single yarn) 4 0 5206 34 00   Measuring per single yarn less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number per single yarn) 4 0 5206 35 00   Measuring per single yarn less than 125 decitex (exceeding 80 metric number per single yarn) 4 0  Multiple (folded) or cabled yarn, of combed fibres 5206 41 00   Measuring per single yarn 714,29 decitex or more (not exceeding 14 metric number per single yarn) 4 0 5206 42 00   Measuring per single yarn less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number per single yarn) 4 0 5206 43 00   Measuring per single yarn less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number per single yarn) 4 0 5206 44 00   Measuring per single yarn less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number per single yarn) 4 0 5206 45 00   Measuring per single yarn less than 125 decitex (exceeding 80 metric number per single yarn) 4 0 5207 Cotton yarn (other than sewing thread) put up for retail sale 5207 10 00  Containing 85 % or more by weight of cotton 5 0 5207 90 00  Other 5 0 5208 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing not more than 200 g/m2  Unbleached 5208 11   Plain weave, weighing not more than 100 g/m2 5208 11 10    Fabrics for the manufacture of bandages, dressings and medical gauzes 8 0 5208 11 90    Other 8 0 5208 12   Plain weave, weighing more than 100 g/m2    Plain weave, weighing more than 100 g/m2 but not more than 130 g/m2 and of a width 5208 12 16     Not exceeding 165 cm 8 0 5208 12 19     Exceeding 165 cm 8 0    Plain weave, weighing more than 130 g/m2 and of a width 5208 12 96     Not exceeding 165 cm 8 0 5208 12 99     Exceeding 165 cm 8 0 5208 13 00   3-thread or 4-thread twill, including cross twill 8 0 5208 19 00   Other fabrics 8 0  Bleached 5208 21   Plain weave, weighing not more than 100 g/m2 5208 21 10    Fabrics for the manufacture of bandages, dressings and medical gauzes 8 0 5208 21 90    Other 8 0 5208 22   Plain weave, weighing more than 100 g/m2    Plain weave, weighing more than 100 g/m2 but not more than 130 g/m2 and of a width 5208 22 16     Not exceeding 165 cm 8 0 5208 22 19     Exceeding 165 cm 8 0    Plain weave, weighing more than 130 g/m2 and of a width 5208 22 96     Not exceeding 165 cm 8 0 5208 22 99     Exceeding 165 cm 8 0 5208 23 00   3-thread or 4-thread twill, including cross twill 8 0 5208 29 00   Other fabrics 8 0  Dyed 5208 31 00   Plain weave, weighing not more than 100 g/m2 8 0 5208 32   Plain weave, weighing more than 100 g/m2    Plain weave, weighing more than 100 g/m2 but not more than 130 g/m2 and of a width 5208 32 16     Not exceeding 165 cm 8 0 5208 32 19     Exceeding 165 cm 8 0    Plain weave, weighing more than 130 g/m2 and of a width 5208 32 96     Not exceeding 165 cm 8 0 5208 32 99     Exceeding 165 cm 8 0 5208 33 00   3-thread or 4-thread twill, including cross twill 8 0 5208 39 00   Other fabrics 8 0  Of yarns of different colours 5208 41 00   Plain weave, weighing not more than 100 g/m2 8 0 5208 42 00   Plain weave, weighing more than 100 g/m2 8 0 5208 43 00   3-thread or 4-thread twill, including cross twill 8 0 5208 49 00   Other fabrics 8 0  Printed 5208 51 00   Plain weave, weighing not more than 100 g/m2 8 0 5208 52 00   Plain weave, weighing more than 100 g/m2 8 0 5208 59   Other fabrics 5208 59 10    3-thread or 4-thread twill, including cross twill 8 0 5208 59 90    Other 8 0 5209 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing more than 200 g/m2  Unbleached 5209 11 00   Plain weave 8 0 5209 12 00   3-thread or 4-thread twill, including cross twill 8 0 5209 19 00   Other fabrics 8 0  Bleached 5209 21 00   Plain weave 8 0 5209 22 00   3-thread or 4-thread twill, including cross twill 8 0 5209 29 00   Other fabrics 8 0  Dyed 5209 31 00   Plain weave 8 0 5209 32 00   3-thread or 4-thread twill, including cross twill 8 0 5209 39 00   Other fabrics 8 0  Of yarns of different colours 5209 41 00   Plain weave 8 0 5209 42 00   Denim 8 0 5209 43 00   Other fabrics of 3-thread or 4-thread twill, including cross twill 8 0 5209 49 00   Other fabrics 8 0  Printed 5209 51 00   Plain weave 8 0 5209 52 00   3-thread or 4-thread twill, including cross twill 8 0 5209 59 00   Other fabrics 8 0 5210 Woven fabrics of cotton, containing less than 85 % by weight of cotton, mixed mainly or solely with man-made fibres, weighing not more than 200 g/m2  Unbleached 5210 11 00   Plain weave 8 0 5210 19 00   Other fabrics 8 0  Bleached 5210 21 00   Plain weave 8 0 5210 29 00   Other fabrics 8 0  Dyed 5210 31 00   Plain weave 8 0 5210 32 00   3-thread or 4-thread twill, including cross twill 8 0 5210 39 00   Other fabrics 8 0  Of yarns of different colours 5210 41 00   Plain weave 8 0 5210 49 00   Other fabrics 8 0  Printed 5210 51 00   Plain weave 8 0 5210 59 00   Other fabrics 8 0 5211 Woven fabrics of cotton, containing less than 85 % by weight of cotton, mixed mainly or solely with man-made fibres, weighing more than 200 g/m2  Unbleached 5211 11 00   Plain weave 8 0 5211 12 00   3-thread or 4-thread twill, including cross twill 8 0 5211 19 00   Other fabrics 8 0 5211 20 00  Bleached 8 0  Dyed 5211 31 00   Plain weave 8 0 5211 32 00   3-thread or 4-thread twill, including cross twill 8 0 5211 39 00   Other fabrics 8 0  Of yarns of different colours 5211 41 00   Plain weave 8 0 5211 42 00   Denim 8 0 5211 43 00   Other fabrics of 3-thread or 4-thread twill, including cross twill 8 0 5211 49   Other fabrics 5211 49 10    Jacquard fabrics 8 0 5211 49 90    Other 8 0  Printed 5211 51 00   Plain weave 8 0 5211 52 00   3-thread or 4-thread twill, including cross twill 8 0 5211 59 00   Other fabrics 8 0 5212 Other woven fabrics of cotton  Weighing not more than 200 g/m2 5212 11   Unbleached 5212 11 10    Mixed mainly or solely with flax 8 0 5212 11 90    Otherwise mixed 8 0 5212 12   Bleached 5212 12 10    Mixed mainly or solely with flax 8 0 5212 12 90    Otherwise mixed 8 0 5212 13   Dyed 5212 13 10    Mixed mainly or solely with flax 8 0 5212 13 90    Otherwise mixed 8 0 5212 14   Of yarns of different colours 5212 14 10    Mixed mainly or solely with flax 8 0 5212 14 90    Otherwise mixed 8 0 5212 15   Printed 5212 15 10    Mixed mainly or solely with flax 8 0 5212 15 90    Otherwise mixed 8 0  Weighing more than 200 g/m2 5212 21   Unbleached 5212 21 10    Mixed mainly or solely with flax 8 0 5212 21 90    Otherwise mixed 8 0 5212 22   Bleached 5212 22 10    Mixed mainly or solely with flax 8 0 5212 22 90    Otherwise mixed 8 0 5212 23   Dyed 5212 23 10    Mixed mainly or solely with flax 8 0 5212 23 90    Otherwise mixed 8 0 5212 24   Of yarns of different colours 5212 24 10    Mixed mainly or solely with flax 8 0 5212 24 90    Otherwise mixed 8 0 5212 25   Printed 5212 25 10    Mixed mainly or solely with flax 8 0 5212 25 90    Otherwise mixed 8 0 53 CHAPTER 53  OTHER VEGETABLE TEXTILE FIBRES; PAPER YARN AND WOVEN FABRICS OF PAPER YARN 5301 Flax, raw or processed but not spun; flax tow and waste (including yarn waste and garnetted stock) 5301 10 00  Flax, raw or retted Free 0  Flax, broken, scutched, hackled or otherwise processed, but not spun 5301 21 00   Broken or scutched Free 0 5301 29 00   Other Free 0 5301 30  Flax tow and waste 5301 30 10   Tow Free 0 5301 30 90   Flax waste Free 0 5302 True hemp (Cannabis sativa L.), raw or processed but not spun; tow and waste of true hemp (including yarn waste and garnetted stock) 5302 10 00  True hemp, raw or retted Free 0 5302 90 00  Other Free 0 5303 Jute and other textile bast fibres (excluding flax, true hemp and ramie), raw or processed but not spun; tow and waste of these fibres (including yarn waste and garnetted stock) 5303 10 00  Jute and other textile bast fibres, raw or retted Free 0 5303 90 00  Other Free 0 5305 00 00 Coconut, abaca (Manila hemp or Musa textilis Nee), ramie and other vegetable textile fibres, not elsewhere specified or included, raw or processed but not spun; tow, noils and waste of these fibres (including yarn waste and garnetted stock) Free 0 5306 Flax yarn 5306 10  Single   Not put up for retail sale 5306 10 10    Measuring 833,3 decitex or more (not exceeding 12 metric number) 4 0 5306 10 30    Measuring less than 833,3 decitex but not less than 277,8 decitex (exceeding 12 metric number but not exceeding 36 metric number) 4 0 5306 10 50    Measuring less than 277,8 decitex (exceeding 36 metric number) 3,8 0 5306 10 90   Put up for retail sale 5 0 5306 20  Multiple (folded) or cabled 5306 20 10   Not put up for retail sale 4 0 5306 20 90   Put up for retail sale 5 0 5307 Yarn of jute or of other textile bast fibres of heading 5303 5307 10  Single 5307 10 10   Measuring 1 000 decitex or less (10 metric number or more) Free 0 5307 10 90   Measuring more than 1 000 decitex (less than 10 metric number) Free 0 5307 20 00  Multiple (folded) or cabled Free 0 5308 Yarn of other vegetable textile fibres; paper yarn 5308 10 00  Coir yarn Free 0 5308 20  True hemp yarn 5308 20 10   Not put up for retail sale 3 0 5308 20 90   Put up for retail sale 4,9 0 5308 90  Other   Ramie yarn 5308 90 12    Measuring 277,8 decitex or more (not exceeding 36 metric number) 4 0 5308 90 19    Measuring less than 277,8 decitex (exceeding 36 metric number) 3,8 0 5308 90 50   Paper yarn 4 0 5308 90 90   Other 3,8 0 5309 Woven fabrics of flax  Containing 85 % or more by weight of flax 5309 11   Unbleached or bleached 5309 11 10    Unbleached 8 0 5309 11 90    Bleached 8 0 5309 19 00   Other 8 0  Containing less than 85 % by weight of flax 5309 21   Unbleached or bleached 5309 21 10    Unbleached 8 0 5309 21 90    Bleached 8 0 5309 29 00   Other 8 0 5310 Woven fabrics of jute or of other textile bast fibres of heading 5303 5310 10  Unbleached 5310 10 10   Of a width not exceeding 150 cm 4 0 5310 10 90   Of a width exceeding 150 cm 4 0 5310 90 00  Other 4 0 5311 00 Woven fabrics of other vegetable textile fibres; woven fabrics of paper yarn 5311 00 10  Of ramie 8 0 5311 00 90  Other 5,8 0 54 CHAPTER 54  MAN-MADE FILAMENTS; STRIP AND THE LIKE OF MAN-MADE TEXTILE MATERIALS 5401 Sewing thread of man-made filaments, whether or not put up for retail sale 5401 10  Of synthetic filaments   Not put up for retail sale    Core yarn 5401 10 12     Polyester filament surrounded by cotton fibres 4 0 5401 10 14     Other 4 0    Other 5401 10 16     Textured yarn 4 0 5401 10 18     Other 4 0 5401 10 90   Put up for retail sale 5 0 5401 20  Of artificial filaments 5401 20 10   Not put up for retail sale 4 0 5401 20 90   Put up for retail sale 5 0 5402 Synthetic filament yarn (other than sewing thread), not put up for retail sale, including synthetic monofilament of less than 67 decitex  High-tenacity yarn of nylon or other polyamides 5402 11 00   Of aramids 4 0 5402 19 00   Other 4 0 5402 20 00  High-tenacity yarn of polyesters 4 0  Textured yarn 5402 31 00   Of nylon or other polyamides, measuring per single yarn not more than 50 tex 4 0 5402 32 00   Of nylon or other polyamides, measuring per single yarn more than 50 tex 4 0 5402 33 00   Of polyesters 4 0 5402 34 00   Of polypropylene 4 0 5402 39 00   Other 4 0  Other yarn, single, untwisted or with a twist not exceeding 50 turns per metre 5402 44 00   Elastomeric 4 0 5402 45 00   Other, of nylon or other polyamides 4 0 5402 46 00   Other, of polyesters, partially oriented 4 0 5402 47 00   Other, of polyesters 4 0 5402 48 00   Other, of polypropylene 4 0 5402 49 00   Other 4 0  Other yarn, single, with a twist exceeding 50 turns per metre 5402 51 00   Of nylon or other polyamides 4 0 5402 52 00   Of polyesters 4 0 5402 59   Other 5402 59 10    Of polypropylene 4 0 5402 59 90    Other 4 0  Other yarn, multiple (folded) or cabled 5402 61 00   Of nylon or other polyamides 4 0 5402 62 00   Of polyesters 4 0 5402 69   Other 5402 69 10    Of polypropylene 4 0 5402 69 90    Other 4 0 5403 Artificial filament yarn (other than sewing thread), not put up for retail sale, including artificial monofilament of less than 67 decitex 5403 10 00  High-tenacity yarn of viscose rayon 4 0  Other yarn, single 5403 31 00   Of viscose rayon, untwisted or with a twist not exceeding 120 turns per metre 4 0 5403 32 00   Of viscose rayon, with a twist exceeding 120 turns per metre 4 0 5403 33 00   Of cellulose acetate 4 0 5403 39 00   Other 4 0  Other yarn, multiple (folded) or cabled 5403 41 00   Of viscose rayon 4 0 5403 42 00   Of cellulose acetate 4 0 5403 49 00   Other 4 0 5404 Synthetic monofilament of 67 decitex or more and of which no cross-sectional dimension exceeds 1 mm; strip and the like (for example, artificial straw), of synthetic textile materials, of an apparent width not exceeding 5 mm  Monofilament 5404 11 00   Elastomeric 4 0 5404 12 00   Other, of polypropylene 4 0 5404 19 00   Other 4 0 5404 90  Other   Of polypropylene 5404 90 11    Decorative strip of the kind used for packaging 4 0 5404 90 19    Other 4 0 5404 90 90   Other 4 0 5405 00 00 Artificial monofilament of 67 decitex or more and of which no cross-sectional dimension exceeds 1 mm; strip and the like (for example, artificial straw), of artificial textile materials, of an apparent width not exceeding 5 mm 3,8 0 5406 00 00 Man-made filament yarn (other than sewing thread), put up for retail sale 5 0 5407 Woven fabrics of synthetic filament yarn, including woven fabrics obtained from materials of heading 5404 5407 10 00  Woven fabrics obtained from high-tenacity yarn of nylon or other polyamides or of polyesters 8 0 5407 20  Woven fabrics obtained from strip or the like   Of polyethylene or polypropylene, of a width of 5407 20 11    Less than 3 m 8 0 5407 20 19    3 m or more 8 0 5407 20 90   Other 8 0 5407 30 00  Fabrics specified in note 9 to Section XI 8 0  Other woven fabrics, containing 85 % or more by weight of filaments of nylon or other polyamides 5407 41 00   Unbleached or bleached 8 0 5407 42 00   Dyed 8 0 5407 43 00   Of yarns of different colours 8 0 5407 44 00   Printed 8 0  Other woven fabrics, containing 85 % or more by weight of textured polyester filaments 5407 51 00   Unbleached or bleached 8 0 5407 52 00   Dyed 8 0 5407 53 00   Of yarns of different colours 8 0 5407 54 00   Printed 8 0  Other woven fabrics, containing 85 % or more by weight of polyester filaments 5407 61   Containing 85 % or more by weight of non-textured polyester filaments 5407 61 10    Unbleached or bleached 8 0 5407 61 30    Dyed 8 0 5407 61 50    Of yarns of different colours 8 0 5407 61 90    Printed 8 0 5407 69   Other 5407 69 10    Unbleached or bleached 8 0 5407 69 90    Other 8 0  Other woven fabrics, containing 85 % or more by weight of synthetic filaments 5407 71 00   Unbleached or bleached 8 0 5407 72 00   Dyed 8 0 5407 73 00   Of yarns of different colours 8 0 5407 74 00   Printed 8 0  Other woven fabrics, containing less than 85 % by weight of synthetic filaments, mixed mainly or solely with cotton 5407 81 00   Unbleached or bleached 8 0 5407 82 00   Dyed 8 0 5407 83 00   Of yarns of different colours 8 0 5407 84 00   Printed 8 0  Other woven fabrics 5407 91 00   Unbleached or bleached 8 0 5407 92 00   Dyed 8 0 5407 93 00   Of yarns of different colours 8 0 5407 94 00   Printed 8 0 5408 Woven fabrics of artificial filament yarn, including woven fabrics obtained from materials of heading 5405 5408 10 00  Woven fabrics obtained from high-tenacity yarn of viscose rayon 8 0  Other woven fabrics, containing 85 % or more by weight of artificial filament or strip or the like 5408 21 00   Unbleached or bleached 8 0 5408 22   Dyed 5408 22 10    Of a width exceeding 135 cm but not exceeding 155 cm, plain weave, twill weave, cross twill weave or satin weave 8 0 5408 22 90    Other 8 0 5408 23   Of yarns of different colours 5408 23 10    Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight exceeding 250 g/m2 8 0 5408 23 90    Other 8 0 5408 24 00   Printed 8 0  Other woven fabrics 5408 31 00   Unbleached or bleached 8 0 5408 32 00   Dyed 8 0 5408 33 00   Of yarns of different colours 8 0 5408 34 00   Printed 8 0 55 CHAPTER 55  MAN-MADE STAPLE FIBRES 5501 Synthetic filament tow 5501 10 00  Of nylon or other polyamides 4 0 5501 20 00  Of polyesters 4 0 5501 30 00  Acrylic or modacrylic 4 0 5501 40 00  Of polypropylene 4 0 5501 90 00  Other 4 0 5502 00 Artificial filament tow 5502 00 10  Of viscose rayon 4 0 5502 00 40  Of acetate 4 0 5502 00 80  Other 4 0 5503 Synthetic staple fibres, not carded, combed or otherwise processed for spinning  Of nylon or other polyamides 5503 11 00   Of aramids 4 0 5503 19 00   Other 4 0 5503 20 00  Of polyesters 4 0 5503 30 00  Acrylic or modacrylic 4 0 5503 40 00  Of polypropylene 4 0 5503 90  Other 5503 90 10   Chlorofibres 4 0 5503 90 90   Other 4 0 5504 Artificial staple fibres, not carded, combed or otherwise processed for spinning 5504 10 00  Of viscose rayon 4 0 5504 90 00  Other 4 0 5505 Waste (including noils, yarn waste and garnetted stock) of man-made fibres 5505 10  Of synthetic fibres 5505 10 10   Of nylon or other polyamides 4 0 5505 10 30   Of polyesters 4 0 5505 10 50   Acrylic or modacrylic 4 0 5505 10 70   Of polypropylene 4 0 5505 10 90   Other 4 0 5505 20 00  Of artificial fibres 4 0 5506 Synthetic staple fibres, carded, combed or otherwise processed for spinning 5506 10 00  Of nylon or other polyamides 4 0 5506 20 00  Of polyesters 4 0 5506 30 00  Acrylic or modacrylic 4 0 5506 90  Other 5506 90 10   Chlorofibres 4 0 5506 90 90   Other 4 0 5507 00 00 Artificial staple fibres, carded, combed or otherwise processed for spinning 4 0 5508 Sewing thread of man-made staple fibres, whether or not put up for retail sale 5508 10  Of synthetic staple fibres 5508 10 10   Not put up for retail sale 4 0 5508 10 90   Put up for retail sale 5 0 5508 20  Of artificial staple fibres 5508 20 10   Not put up for retail sale 4 0 5508 20 90   Put up for retail sale 5 0 5509 Yarn (other than sewing thread) of synthetic staple fibres, not put up for retail sale  Containing 85 % or more by weight of staple fibres of nylon or other polyamides 5509 11 00   Single yarn 4 0 5509 12 00   Multiple (folded) or cabled yarn 4 0  Containing 85 % or more by weight of polyester staple fibres 5509 21 00   Single yarn 4 0 5509 22 00   Multiple (folded) or cabled yarn 4 0  Containing 85 % or more by weight of acrylic or modacrylic staple fibres 5509 31 00   Single yarn 4 0 5509 32 00   Multiple (folded) or cabled yarn 4 0  Other yarn, containing 85 % or more by weight of synthetic staple fibres 5509 41 00   Single yarn 4 0 5509 42 00   Multiple (folded) or cabled yarn 4 0  Other yarn, of polyester staple fibres 5509 51 00   Mixed mainly or solely with artificial staple fibres 4 0 5509 52 00   Mixed mainly or solely with wool or fine animal hair 4 0 5509 53 00   Mixed mainly or solely with cotton 4 0 5509 59 00   Other 4 0  Other yarn, of acrylic or modacrylic staple fibres 5509 61 00   Mixed mainly or solely with wool or fine animal hair 4 0 5509 62 00   Mixed mainly or solely with cotton 4 0 5509 69 00   Other 4 0  Other yarn 5509 91 00   Mixed mainly or solely with wool or fine animal hair 4 0 5509 92 00   Mixed mainly or solely with cotton 4 0 5509 99 00   Other 4 0 5510 Yarn (other than sewing thread) of artificial staple fibres, not put up for retail sale  Containing 85 % or more by weight of artificial staple fibres 5510 11 00   Single yarn 4 0 5510 12 00   Multiple (folded) or cabled yarn 4 0 5510 20 00  Other yarn, mixed mainly or solely with wool or fine animal hair 4 0 5510 30 00  Other yarn, mixed mainly or solely with cotton 4 0 5510 90 00  Other yarn 4 0 5511 Yarn (other than sewing thread) of man-made staple fibres, put up for retail sale 5511 10 00  Of synthetic staple fibres, containing 85 % or more by weight of such fibres 5 0 5511 20 00  Of synthetic staple fibres, containing less than 85 % by weight of such fibres 5 0 5511 30 00  Of artificial staple fibres 5 0 5512 Woven fabrics of synthetic staple fibres, containing 85 % or more by weight of synthetic staple fibres  Containing 85 % or more by weight of polyester staple fibres 5512 11 00   Unbleached or bleached 8 0 5512 19   Other 5512 19 10    Printed 8 0 5512 19 90    Other 8 0  Containing 85 % or more by weight of acrylic or modacrylic staple fibres 5512 21 00   Unbleached or bleached 8 0 5512 29   Other 5512 29 10    Printed 8 0 5512 29 90    Other 8 0  Other 5512 91 00   Unbleached or bleached 8 0 5512 99   Other 5512 99 10    Printed 8 0 5512 99 90    Other 8 0 5513 Woven fabrics of synthetic staple fibres, containing less than 85 % by weight of such fibres, mixed mainly or solely with cotton, of a weight not exceeding 170 g/m2  Unbleached or bleached 5513 11   Of polyester staple fibres, plain weave 5513 11 20    Of a width of 165 cm or less 8 0 5513 11 90    Of a width of more than 165 cm 8 0 5513 12 00   3-thread or 4-thread twill, including cross twill, of polyester staple fibres 8 0 5513 13 00   Other woven fabrics of polyester staple fibres 8 0 5513 19 00   Other woven fabrics 8 0  Dyed 5513 21   Of polyester staple fibres, plain weave 5513 21 10    Of a width of 135 cm or less 8 0 5513 21 30    Of a width of more than 135 cm but not more than 165 cm 8 0 5513 21 90    Of a width of more than 165 cm 8 0 5513 23   Other woven fabrics of polyester staple fibres 5513 23 10    3-thread or 4-thread twill, including cross twill 8 0 5513 23 90    Other 8 0 5513 29 00   Other woven fabrics 8 0  Of yarns of different colours 5513 31 00   Of polyester staple fibres, plain weave 8 0 5513 39 00   Other woven fabrics 8 0  Printed 5513 41 00   Of polyester staple fibres, plain weave 8 0 5513 49 00   Other woven fabrics 8 0 5514 Woven fabrics of synthetic staple fibres, containing less than 85 % by weight of such fibres, mixed mainly or solely with cotton, of a weight exceeding 170 g/m2  Unbleached or bleached 5514 11 00   Of polyester staple fibres, plain weave 8 0 5514 12 00   3-thread or 4-thread twill, including cross twill, of polyester staple fibres 8 0 5514 19   Other woven fabrics 5514 19 10    Of polyester staple fibres 8 0 5514 19 90    Other 8 0  Dyed 5514 21 00   Of polyester staple fibres, plain weave 8 0 5514 22 00   3-thread or 4-thread twill, including cross twill, of polyester staple fibres 8 0 5514 23 00   Other woven fabrics of polyester staple fibres 8 0 5514 29 00   Other woven fabrics 8 0 5514 30  Of yarns of different colours 5514 30 10   Of polyester staple fibres, plain weave 8 0 5514 30 30   3-thread or 4-thread twill, including cross twill, of polyester staple fibres 8 0 5514 30 50   Other woven fabrics of polyester staple fibres 8 0 5514 30 90   Other woven fabrics 8 0  Printed 5514 41 00   Of polyester staple fibres, plain weave 8 0 5514 42 00   3-thread or 4-thread twill, including cross twill, of polyester staple fibres 8 0 5514 43 00   Other woven fabrics of polyester staple fibres 8 0 5514 49 00   Other woven fabrics 8 0 5515 Other woven fabrics of synthetic staple fibres  Of polyester staple fibres 5515 11   Mixed mainly or solely with viscose rayon staple fibres 5515 11 10    Unbleached or bleached 8 0 5515 11 30    Printed 8 0 5515 11 90    Other 8 0 5515 12   Mixed mainly or solely with man-made filaments 5515 12 10    Unbleached or bleached 8 0 5515 12 30    Printed 8 0 5515 12 90    Other 8 0 5515 13   Mixed mainly or solely with wool or fine animal hair    Mixed mainly or solely with carded wool or fine animal hair (woollen) 5515 13 11     Unbleached or bleached 8 0 5515 13 19     Other 8 0    Mixed mainly or solely with combed wool or fine animal hair (worsted) 5515 13 91     Unbleached or bleached 8 0 5515 13 99     Other 8 0 5515 19   Other 5515 19 10    Unbleached or bleached 8 0 5515 19 30    Printed 8 0 5515 19 90    Other 8 0  Of acrylic or modacrylic staple fibres 5515 21   Mixed mainly or solely with man-made filaments 5515 21 10    Unbleached or bleached 8 0 5515 21 30    Printed 8 0 5515 21 90    Other 8 0 5515 22   Mixed mainly or solely with wool or fine animal hair    Mixed mainly or solely with carded wool or fine animal hair (woollen) 5515 22 11     Unbleached or bleached 8 0 5515 22 19     Other 8 0    Mixed mainly or solely with combed wool or fine animal hair (worsted) 5515 22 91     Unbleached or bleached 8 0 5515 22 99     Other 8 0 5515 29 00   Other 8 0  Other woven fabrics 5515 91   Mixed mainly or solely with man-made filaments 5515 91 10    Unbleached or bleached 8 0 5515 91 30    Printed 8 0 5515 91 90    Other 8 0 5515 99   Other 5515 99 20    Unbleached or bleached 8 0 5515 99 40    Printed 8 0 5515 99 80    Other 8 0 5516 Woven fabrics of artificial staple fibres  Containing 85 % or more by weight of artificial staple fibres 5516 11 00   Unbleached or bleached 8 0 5516 12 00   Dyed 8 0 5516 13 00   Of yarns of different colours 8 0 5516 14 00   Printed 8 0  Containing less than 85 % by weight of artificial staple fibres, mixed mainly or solely with man-made filaments 5516 21 00   Unbleached or bleached 8 0 5516 22 00   Dyed 8 0 5516 23   Of yarns of different colours 5516 23 10    Jacquard fabrics of a width of 140 cm or more (mattress tickings) 8 0 5516 23 90    Other 8 0 5516 24 00   Printed 8 0  Containing less than 85 % by weight of artificial staple fibres, mixed mainly or solely with wool or fine animal hair 5516 31 00   Unbleached or bleached 8 0 5516 32 00   Dyed 8 0 5516 33 00   Of yarns of different colours 8 0 5516 34 00   Printed 8 0  Containing less than 85 % by weight of artificial staple fibres, mixed mainly or solely with cotton 5516 41 00   Unbleached or bleached 8 0 5516 42 00   Dyed 8 0 5516 43 00   Of yarns of different colours 8 0 5516 44 00   Printed 8 0  Other 5516 91 00   Unbleached or bleached 8 0 5516 92 00   Dyed 8 0 5516 93 00   Of yarns of different colours 8 0 5516 94 00   Printed 8 0 56 CHAPTER 56  WADDING, FELT AND NONWOVENS; SPECIAL YARNS; TWINE, CORDAGE, ROPES AND CABLES AND ARTICLES THEREOF 5601 Wadding of textile materials and articles thereof; textile fibres, not exceeding 5 mm in length (flock), textile dust and mill neps 5601 10  Sanitary towels and tampons, napkins and napkin liners for babies and similar sanitary articles, of wadding 5601 10 10   Of man-made fibres 5 0 5601 10 90   Of other textile materials 3,8 0  Wadding; other articles of wadding 5601 21   Of cotton 5601 21 10    Absorbent 3,8 0 5601 21 90    Other 3,8 0 5601 22   Of man-made fibres 5601 22 10    Rolls of a diameter not exceeding 8 mm 3,8 0    Other 5601 22 91     Of synthetic fibres 4 0 5601 22 99     Of artificial fibres 4 0 5601 29 00   Other 3,8 0 5601 30 00  Textile flock and dust and mill neps 3,2 0 5602 Felt, whether or not impregnated, coated, covered or laminated 5602 10  Needleloom felt and stitch-bonded fibre fabrics   Not impregnated, coated, covered or laminated    Needleloom felt 5602 10 11     Of jute or other textile bast fibres of heading 5303 6,7 0 5602 10 19     Of other textile materials 6,7 0    Stitch-bonded fibre fabrics 5602 10 31     Of wool or fine animal hair 6,7 0 5602 10 35     Of coarse animal hair 6,7 0 5602 10 39     Of other textile materials 6,7 0 5602 10 90   Impregnated, coated, covered or laminated 6,7 0  Other felt, not impregnated, coated, covered or laminated 5602 21 00   Of wool or fine animal hair 6,7 0 5602 29 00   Of other textile materials 6,7 0 5602 90 00  Other 6,7 0 5603 Nonwovens, whether or not impregnated, coated, covered or laminated  Of man-made filaments 5603 11   Weighing not more than 25 g/m2 5603 11 10    Coated or covered 4,3 0 5603 11 90    Other 4,3 0 5603 12   Weighing more than 25 g/m2 but not more than 70 g/m2 5603 12 10    Coated or covered 4,3 0 5603 12 90    Other 4,3 0 5603 13   Weighing more than 70 g/m2 but not more than 150 g/m2 5603 13 10    Coated or covered 4,3 0 5603 13 90    Other 4,3 0 5603 14   Weighing more than 150 g/m2 5603 14 10    Coated or covered 4,3 0 5603 14 90    Other 4,3 0  Other 5603 91   Weighing not more than 25 g/m2 5603 91 10    Coated or covered 4,3 0 5603 91 90    Other 4,3 0 5603 92   Weighing more than 25 g/m2 but not more than 70 g/m2 5603 92 10    Coated or covered 4,3 0 5603 92 90    Other 4,3 0 5603 93   Weighing more than 70 g/m2 but not more than 150 g/m2 5603 93 10    Coated or covered 4,3 0 5603 93 90    Other 4,3 0 5603 94   Weighing more than 150 g/m2 5603 94 10    Coated or covered 4,3 0 5603 94 90    Other 4,3 0 5604 Rubber thread and cord, textile covered; textile yarn, and strip and the like of heading 5404 or 5405, impregnated, coated, covered or sheathed with rubber or plastics 5604 10 00  Rubber thread and cord, textile covered 4 0 5604 90  Other 5604 90 10   High-tenacity yarn of polyesters, of nylon or other polyamides or of viscose rayon, impregnated or coated 4 0 5604 90 90   Other 4 0 5605 00 00 Metallised yarn, whether or not gimped, being textile yarn, or strip or the like of heading 5404 or 5405, combined with metal in the form of thread, strip or powder or covered with metal 4 0 5606 00 Gimped yarn, and strip and the like of heading 5404 or 5405, gimped (other than those of heading 5605 and gimped horsehair yarn); chenille yarn (including flock chenille yarn); loop wale-yarn 5606 00 10  Loop wale-yarn 8 0  Other 5606 00 91   Gimped yarn 5,3 0 5606 00 99   Other 5,3 0 5607 Twine, cordage, ropes and cables, whether or not plaited or braided and whether or not impregnated, coated, covered or sheathed with rubber or plastics  Of sisal or other textile fibres of the genus Agave 5607 21 00   Binder or baler twine 12 0 5607 29   Other 5607 29 10    Measuring more than 100 000 decitex (10 g/m) 12 0 5607 29 90    Measuring 100 000 decitex (10 g/m) or less 12 0  Of polyethylene or polypropylene 5607 41 00   Binder or baler twine 8 0 5607 49   Other    Measuring more than 50 000 decitex (5 g/m) 5607 49 11     Plaited or braided 8 0 5607 49 19     Other 8 0 5607 49 90    Measuring 50 000 decitex (5 g/m) or less 8 0 5607 50  Of other synthetic fibres   Of nylon or other polyamides or of polyesters    Measuring more than 50 000 decitex (5 g/m) 5607 50 11     Plaited or braided 8 0 5607 50 19     Other 8 0 5607 50 30    Measuring 50 000 decitex (5 g/m) or less 8 0 5607 50 90   Of other synthetic fibres 8 0 5607 90  Other 5607 90 20   Of abaca (Manila hemp or Musa textilis Nee) or other hard (leaf) fibres; of jute or other textile bast fibres of heading 5303 6 0 5607 90 90   Other 8 0 5608 Knotted netting of twine, cordage or rope; made-up fishing nets and other made-up nets, of textile materials  Of man-made textile materials 5608 11   Made-up fishing nets    Of nylon or other polyamides 5608 11 11     Of twine, cordage, rope or cables 8 0 5608 11 19     Of yarn 8 0    Other 5608 11 91     Of twine, cordage, rope or cables 8 0 5608 11 99     Of yarn 8 0 5608 19   Other    Made up nets     Of nylon or other polyamides 5608 19 11      Of twine, cordage, rope or cables 8 0 5608 19 19      Other 8 0 5608 19 30     Other 8 0 5608 19 90    Other 8 0 5608 90 00  Other 8 0 5609 00 00 Articles of yarn, strip or the like of heading 5404 or 5405, twine, cordage, rope or cables, not elsewhere specified or included 5,8 0 57 CHAPTER 57  CARPETS AND OTHER TEXTILE FLOOR COVERINGS 5701 Carpets and other textile floor coverings, knotted, whether or not made-up 5701 10  Of wool or fine animal hair 5701 10 10   Containing a total of more than 10 % by weight of silk or of waste silk other than noil 8 0 5701 10 90   Other 8 MAX 2,8 EUR/m2 0 5701 90  Of other textile materials 5701 90 10   Of silk, of waste silk other than noil, of synthetic fibres, of yarn of heading 5605 or of textile materials containing metal threads 8 0 5701 90 90   Of other textile materials 3,5 0 5702 Carpets and other textile floor coverings, woven, not tufted or flocked, whether or not made-up, including Kelem, Schumacks, Karamanie and similar hand-woven rugs 5702 10 00  Kelem, Schumacks, Karamanie and similar hand-woven rugs 3 0 5702 20 00  Floor coverings of coconut fibres (coir) 4 0  Other, of pile construction, not made-up 5702 31   Of wool or fine animal hair 5702 31 10    Axminster carpets 8 0 5702 31 80    Other 8 0 5702 32   Of man-made textile materials 5702 32 10    Axminster carpets 8 0 5702 32 90    Other 8 0 5702 39 00   Of other textile materials 8 0  Other, of pile construction, made-up 5702 41   Of wool or fine animal hair 5702 41 10    Axminster carpets 8 0 5702 41 90    Other 8 0 5702 42   Of man-made textile materials 5702 42 10    Axminster carpets 8 0 5702 42 90    Other 8 0 5702 49 00   Of other textile materials 8 0 5702 50  Other, not of pile construction, not made-up 5702 50 10   Of wool or fine animal hair 8 0   Of man-made textile materials 5702 50 31    Of polypropylene 8 0 5702 50 39    Other 8 0 5702 50 90   Of other textile materials 8 0  Other, not of pile construction, made-up 5702 91 00   Of wool or fine animal hair 8 0 5702 92   Of man-made textile materials 5702 92 10    Of polypropylene 8 0 5702 92 90    Other 8 0 5702 99 00   Of other textile materials 8 0 5703 Carpets and other textile floor coverings, tufted, whether or not made-up 5703 10 00  Of wool or fine animal hair 8 0 5703 20  Of nylon or other polyamides   Printed tufted 5703 20 12    Tiles, having a maximum surface area of 1 m2 8 0 5703 20 18    Other 8 0   Other 5703 20 92    Tiles, having a maximum surface area of 1 m2 8 0 5703 20 98    Other 8 0 5703 30  Of other man-made textile materials   Of polypropylene 5703 30 12    Tiles, having a maximum surface area of 1 m2 8 0 5703 30 18    Other 8 0   Other 5703 30 82    Tiles, having a maximum surface area of 1 m2 8 0 5703 30 88    Other 8 0 5703 90  Of other textile materials 5703 90 20   Tiles, having a maximum surface area of 1 m2 8 0 5703 90 80   Other 8 0 5704 Carpets and other textile floor coverings, of felt, not tufted or flocked, whether or not made-up 5704 10 00  Tiles, having a maximum surface area of 0,3 m2 6,7 0 5704 90 00  Other 6,7 0 5705 00 Other carpets and other textile floor coverings, whether or not made-up 5705 00 10  Of wool or fine animal hair 8 0 5705 00 30  Of man-made textile materials 8 0 5705 00 90  Of other textile materials 8 0 58 CHAPTER 58  SPECIAL WOVEN FABRICS; TUFTED TEXTILE FABRICS; LACE; TAPESTRIES; TRIMMINGS; EMBROIDERY 5801 Woven pile fabrics and chenille fabrics, other than fabrics of heading 5802 or 5806 5801 10 00  Of wool or fine animal hair 8 0  Of cotton 5801 21 00   Uncut weft pile fabrics 8 0 5801 22 00   Cut corduroy 8 0 5801 23 00   Other weft pile fabrics 8 0 5801 24 00   Warp pile fabrics, Ã ©pinglÃ © (uncut) 8 0 5801 25 00   Warp pile fabrics, cut 8 0 5801 26 00   Chenille fabrics 8 0  Of man-made fibres 5801 31 00   Uncut weft pile fabrics 8 0 5801 32 00   Cut corduroy 8 0 5801 33 00   Other weft pile fabrics 8 0 5801 34 00   Warp pile fabrics, Ã ©pinglÃ © (uncut) 8 0 5801 35 00   Warp pile fabrics, cut 8 0 5801 36 00   Chenille fabrics 8 0 5801 90  Of other textile materials 5801 90 10   Of flax 8 0 5801 90 90   Other 8 0 5802 Terry towelling and similar woven terry fabrics, other than narrow fabrics of heading 5806; tufted textile fabrics, other than products of heading 5703  Terry towelling and similar woven terry fabrics, of cotton 5802 11 00   Unbleached 8 0 5802 19 00   Other 8 0 5802 20 00  Terry towelling and similar woven terry fabrics, of other textile materials 8 0 5802 30 00  Tufted textile fabrics 8 0 5803 00 Gauze, other than narrow fabrics of heading 5806 5803 00 10  Of cotton 5,8 0 5803 00 30  Of silk or silk waste 7,2 0 5803 00 90  Other 8 0 5804 Tulles and other net fabrics, not including woven, knitted or crocheted fabrics; lace in the piece, in strips or in motifs, other than fabrics of headings 6002 to 6006 5804 10  Tulles and other net fabrics   Plain 5804 10 11    Knotted net fabrics 6,5 0 5804 10 19    Other 6,5 0 5804 10 90   Other 8 0  Mechanically made lace 5804 21   Of man-made fibres 5804 21 10    Made on mechanical bobbin machines 8 0 5804 21 90    Other 8 0 5804 29   Of other textile materials 5804 29 10    Made on mechanical bobbin machines 8 0 5804 29 90    Other 8 0 5804 30 00  Handmade lace 8 0 5805 00 00 Hand-woven tapestries of the type Gobelins, Flanders, Aubusson, Beauvais and the like, and needle-worked tapestries (for example, petit point, cross stitch), whether or not made-up 5,6 0 5806 Narrow woven fabrics, other than goods of heading 5807; narrow fabrics consisting of warp without weft assembled by means of an adhesive (bolducs) 5806 10 00  Woven pile fabrics (including terry towelling and similar terry fabrics) and chenille fabrics 6,3 0 5806 20 00  Other woven fabrics, containing by weight 5 % or more of elastomeric yarn or rubber thread 7,5 0  Other woven fabrics 5806 31 00   Of cotton 7,5 0 5806 32   Of man-made fibres 5806 32 10    With real selvedges 7,5 0 5806 32 90    Other 7,5 0 5806 39 00   Of other textile materials 7,5 0 5806 40 00  Fabrics consisting of warp without weft assembled by means of an adhesive (bolducs) 6,2 0 5807 Labels, badges and similar articles of textile materials, in the piece, in strips or cut to shape or size, not embroidered 5807 10  Woven 5807 10 10   With woven inscription 6,2 0 5807 10 90   Other 6,2 0 5807 90  Other 5807 90 10   Of felt or nonwovens 6,3 0 5807 90 90   Other 8 0 5808 Braids in the piece; ornamental trimmings in the piece, without embroidery, other than knitted or crocheted; tassels, pompons and similar articles 5808 10 00  Braids, in the piece 5 0 5808 90 00  Other 5,3 0 5809 00 00 Woven fabrics of metal thread and woven fabrics of metallised yarn of heading 5605, of a kind used in apparel, as furnishing fabrics or for similar purposes, not elsewhere specified or included 5,6 0 5810 Embroidery in the piece, in strips or in motifs 5810 10  Embroidery without visible ground 5810 10 10   Of a value exceeding EUR 35/kg (net weight) 5,8 0 5810 10 90   Other 8 0  Other embroidery 5810 91   Of cotton 5810 91 10    Of a value exceeding EUR 17,50/kg (net weight) 5,8 0 5810 91 90    Other 7,2 0 5810 92   Of man-made fibres 5810 92 10    Of a value exceeding EUR 17,50/kg (net weight) 5,8 0 5810 92 90    Other 7,2 0 5810 99   Of other textile materials 5810 99 10    Of a value exceeding EUR 17,50/kg (net weight) 5,8 0 5810 99 90    Other 7,2 0 5811 00 00 Quilted textile products in the piece, composed of one or more layers of textile materials assembled with padding by stitching or otherwise, other than embroidery of heading 5810 8 0 59 CHAPTER 59  IMPREGNATED, COATED, COVERED OR LAMINATED TEXTILE FABRICS; TEXTILE ARTICLES OF A KIND SUITABLE FOR INDUSTRIAL USE 5901 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books or the like; tracing cloth; prepared painting canvas; buckram and similar stiffened textile fabrics of a kind used for hat foundations 5901 10 00  Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books or the like 6,5 0 5901 90 00  Other 6,5 0 5902 Tyre cord fabric of high-tenacity yarn of nylon or other polyamides, polyesters or viscose rayon 5902 10  Of nylon or other polyamides 5902 10 10   Impregnated with rubber 5,6 0 5902 10 90   Other 8 0 5902 20  Of polyesters 5902 20 10   Impregnated with rubber 5,6 0 5902 20 90   Other 8 0 5902 90  Other 5902 90 10   Impregnated with rubber 5,6 0 5902 90 90   Other 8 0 5903 Textile fabrics impregnated, coated, covered or laminated with plastics, other than those of heading 5902 5903 10  With poly(vinyl chloride) 5903 10 10   Impregnated 8 0 5903 10 90   Coated, covered or laminated 8 0 5903 20  With polyurethane 5903 20 10   Impregnated 8 0 5903 20 90   Coated, covered or laminated 8 0 5903 90  Other 5903 90 10   Impregnated 8 0   Coated, covered or laminated 5903 90 91    With cellulose derivatives or other plastics, with the fabric forming the right side 8 0 5903 90 99    Other 8 0 5904 Linoleum, whether or not cut to shape; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape 5904 10 00  Linoleum 5,3 0 5904 90 00  Other 5,3 0 5905 00 Textile wallcoverings 5905 00 10  Consisting of parallel yarns, fixed on a backing of any material 5,8 0  Other 5905 00 30   Of flax 8 0 5905 00 50   Of jute 4 0 5905 00 70   Of man-made fibres 8 0 5905 00 90   Other 6 0 5906 Rubberised textile fabrics, other than those of heading 5902 5906 10 00  Adhesive tape of a width not exceeding 20 cm 4,6 0  Other 5906 91 00   Knitted or crocheted 6,5 0 5906 99   Other 5906 99 10    Fabrics mentioned in note 4(c) to this chapter 8 0 5906 99 90    Other 5,6 0 5907 00 Textile fabrics otherwise impregnated, coated or covered; painted canvas being theatrical scenery, studio backcloths or the like 5907 00 10  Oilcloth and other textile fabrics coated with preparations with a basis of drying oil 4,9 0 5907 00 90  Other 4,9 0 5908 00 00 Textile wicks, woven, plaited or knitted, for lamps, stoves, lighters, candles or the like; incandescent gas mantles and tubular knitted gas mantle fabric therefor, whether or not impregnated 5,6 0 5909 00 Textile hosepiping and similar textile tubing, with or without lining, armour or accessories of other materials 5909 00 10  Of synthetic fibres 6,5 0 5909 00 90  Of other textile materials 6,5 0 5910 00 00 Transmission or conveyor belts or belting, of textile material, whether or not impregnated, coated, covered or laminated with plastics, or reinforced with metal or other material 5,1 0 5911 Textile products and articles, for technical uses, specified in note 7 to this chapter 5911 10 00  Textile fabrics, felt and felt-lined woven fabrics, coated, covered or laminated with rubber, leather or other material, of a kind used for card clothing, and similar fabrics of a kind used for other technical purposes, including narrow fabrics made of velvet impregnated with rubber, for covering weaving spindles (weaving beams) 5,3 0 5911 20 00  Bolting cloth, whether or not made up 4,6 0  Textile fabrics and felts, endless or fitted with linking devices, of a kind used in paper-making or similar machines (for example, for pulp or asbestos-cement) 5911 31   Weighing less than 650 g/m2    Of silk or man-made fibres 5911 31 11     Woven fabrics, felted or not, of synthetic fibres, of a kind used in papermaking machines 5,8 0 5911 31 19     Other 5,8 0 5911 31 90    Of other textile materials 4,4 0 5911 32   Weighing 650 g/m2 or more 5911 32 10    Of silk or man-made fibres 5,8 0 5911 32 90    Of other textile materials 4,4 0 5911 40 00  Straining cloth of a kind used in oil-presses or the like, including that of human hair 6 0 5911 90  Other 5911 90 10   Of felt 6 0 5911 90 90   Other 6 0 60 CHAPTER 60  KNITTED OR CROCHETED FABRICS 6001 Pile fabrics, including long pile fabrics and terry fabrics, knitted or crocheted 6001 10 00  Long pile fabrics 8 0  Looped pile fabrics 6001 21 00   Of cotton 8 0 6001 22 00   Of man-made fibres 8 0 6001 29 00   Of other textile materials 8 0  Other 6001 91 00   Of cotton 8 0 6001 92 00   Of man-made fibres 8 0 6001 99 00   Of other textile materials 8 0 6002 Knitted or crocheted fabrics of a width not exceeding 30 cm, containing by weight 5 % or more of elastomeric yarn or rubber thread, other than those of heading 6001 6002 40 00  Containing by weight 5 % or more of elastomeric yarn, but not containing rubber thread 8 0 6002 90 00  Other 6,5 0 6003 Knitted or crocheted fabrics of a width not exceeding 30 cm, other than those of heading 6001 or 6002 6003 10 00  Of wool or fine animal hair 8 0 6003 20 00  Of cotton 8 0 6003 30  Of synthetic fibres 6003 30 10   Raschel lace 8 0 6003 30 90   Other 8 0 6003 40 00  Of artificial fibres 8 0 6003 90 00  Other 8 0 6004 Knitted or crocheted fabrics of a width exceeding 30 cm, containing by weight 5 % or more of elastomeric yarn or rubber thread, other than those of heading 6001 6004 10 00  Containing by weight 5 % or more of elastomeric yarn, but not containing rubber thread 8 0 6004 90 00  Other 6,5 0 6005 Warp knit fabrics (including those made on galloon knitting machines), other than those of headings 6001 to 6004  Of cotton 6005 21 00   Unbleached or bleached 8 0 6005 22 00   Dyed 8 0 6005 23 00   Of yarns of different colours 8 0 6005 24 00   Printed 8 0  Of synthetic fibres 6005 31   Unbleached or bleached 6005 31 10    For curtains, including net curtain fabric 8 0 6005 31 50    Raschel lace, other than for curtains or net curtain fabric 8 0 6005 31 90    Other 8 0 6005 32   Dyed 6005 32 10    For curtains, including net curtain fabric 8 0 6005 32 50    Raschel lace, other than for curtains or net curtain fabric 8 0 6005 32 90    Other 8 0 6005 33   Of yarns of different colours 6005 33 10    For curtains, including net curtain fabric 8 0 6005 33 50    Raschel lace, other than for curtains or net curtain fabric 8 0 6005 33 90    Other 8 0 6005 34   Printed 6005 34 10    For curtains, including net curtain fabric 8 0 6005 34 50    Raschel lace, other than for curtains or net curtain fabric 8 0 6005 34 90    Other 8 0  Of artificial fibres 6005 41 00   Unbleached or bleached 8 0 6005 42 00   Dyed 8 0 6005 43 00   Of yarns of different colours 8 0 6005 44 00   Printed 8 0 6005 90  Other 6005 90 10   Of wool or fine animal hair 8 0 6005 90 90   Other 8 0 6006 Other knitted or crocheted fabrics 6006 10 00  Of wool or fine animal hair 8 0  Of cotton 6006 21 00   Unbleached or bleached 8 0 6006 22 00   Dyed 8 0 6006 23 00   Of yarns of different colours 8 0 6006 24 00   Printed 8 0  Of synthetic fibres 6006 31   Unbleached or bleached 6006 31 10    For curtains, including net curtain fabric 8 0 6006 31 90    Other 8 0 6006 32   Dyed 6006 32 10    For curtains, including net curtain fabric 8 0 6006 32 90    Other 8 0 6006 33   Of yarns of different colours 6006 33 10    For curtains, including net curtain fabric 8 0 6006 33 90    Other 8 0 6006 34   Printed 6006 34 10    For curtains, including net curtain fabric 8 0 6006 34 90    Other 8 0  Of artificial fibres 6006 41 00   Unbleached or bleached 8 0 6006 42 00   Dyed 8 0 6006 43 00   Of yarns of different colours 8 0 6006 44 00   Printed 8 0 6006 90 00  Other 8 0 61 CHAPTER 61  ARTICLES OF APPAREL AND CLOTHING ACCESSORIES, KNITTED OR CROCHETED 6101 Men's or boys' overcoats, car coats, capes, cloaks, anoraks (including ski jackets), windcheaters, wind-jackets and similar articles, knitted or crocheted, other than those of heading 6103 6101 20  Of cotton 6101 20 10   Overcoats, car coats, capes, cloaks and similar articles 12 0 6101 20 90   Anoraks (including ski jackets), windcheaters, wind-jackets and similar articles 12 0 6101 30  Of man-made fibres 6101 30 10   Overcoats, car coats, capes, cloaks and similar articles 12 0 6101 30 90   Anoraks (including ski jackets), windcheaters, wind-jackets and similar articles 12 0 6101 90  Of other textile materials 6101 90 20   Overcoats, car coats, capes, cloaks and similar articles 12 0 6101 90 80   Anoraks (including ski jackets), windcheaters, wind-jackets and similar articles 12 0 6102 Women's or girls' overcoats, car coats, capes, cloaks, anoraks (including ski jackets), windcheaters, wind-jackets and similar articles, knitted or crocheted, other than those of heading 6104 6102 10  Of wool or fine animal hair 6102 10 10   Overcoats, car coats, capes, cloaks and similar articles 12 0 6102 10 90   Anoraks (including ski jackets), windcheaters, wind-jackets and similar articles 12 0 6102 20  Of cotton 6102 20 10   Overcoats, car coats, capes, cloaks and similar articles 12 0 6102 20 90   Anoraks (including ski jackets), windcheaters, wind-jackets and similar articles 12 0 6102 30  Of man-made fibres 6102 30 10   Overcoats, car coats, capes, cloaks and similar articles 12 0 6102 30 90   Anoraks (including ski jackets), windcheaters, wind-jackets and similar articles 12 0 6102 90  Of other textile materials 6102 90 10   Overcoats, car coats, capes, cloaks and similar articles 12 0 6102 90 90   Anoraks (including ski jackets), windcheaters, wind-jackets and similar articles 12 0 6103 Men's or boys' suits, ensembles, jackets, blazers, trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted 6103 10  Suits 6103 10 10   Of wool or fine animal hair 12 0 6103 10 90   Other 12 0  Ensembles 6103 22 00   Of cotton 12 0 6103 23 00   Of synthetic fibres 12 0 6103 29 00   Of other textile materials 12 0  Jackets and blazers 6103 31 00   Of wool or fine animal hair 12 0 6103 32 00   Of cotton 12 0 6103 33 00   Of synthetic fibres 12 0 6103 39 00   Of other textile materials 12 0  Trousers, bib and brace overalls, breeches and shorts 6103 41 00   Of wool or fine animal hair 12 0 6103 42 00   Of cotton 12 0 6103 43 00   Of synthetic fibres 12 0 6103 49 00   Of other textile materials 12 0 6104 Women's or girls' suits, ensembles, jackets, blazers, dresses, skirts, divided skirts, trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted  Suits 6104 13 00   Of synthetic fibres 12 0 6104 19   Of other textile materials 6104 19 20    Of cotton 12 0 6104 19 90    Other 12 0  Ensembles 6104 22 00   Of cotton 12 0 6104 23 00   Of synthetic fibres 12 0 6104 29   Of other textile materials 6104 29 10    Of wool or fine animal hair 12 0 6104 29 90    Other 12 0  Jackets and blazers 6104 31 00   Of wool or fine animal hair 12 0 6104 32 00   Of cotton 12 0 6104 33 00   Of synthetic fibres 12 0 6104 39 00   Of other textile materials 12 0  Dresses 6104 41 00   Of wool or fine animal hair 12 0 6104 42 00   Of cotton 12 0 6104 43 00   Of synthetic fibres 12 0 6104 44 00   Of artificial fibres 12 0 6104 49 00   Of other textile materials 12 0  Skirts and divided skirts 6104 51 00   Of wool or fine animal hair 12 0 6104 52 00   Of cotton 12 0 6104 53 00   Of synthetic fibres 12 0 6104 59 00   Of other textile materials 12 0  Trousers, bib and brace overalls, breeches and shorts 6104 61 00   Of wool or fine animal hair 12 0 6104 62 00   Of cotton 12 0 6104 63 00   Of synthetic fibres 12 0 6104 69 00   Of other textile materials 12 0 6105 Men's or boys' shirts, knitted or crocheted 6105 10 00  Of cotton 12 0 6105 20  Of man-made fibres 6105 20 10   Of synthetic fibres 12 0 6105 20 90   Of artificial fibres 12 0 6105 90  Of other textile materials 6105 90 10   Of wool or fine animal hair 12 0 6105 90 90   Other 12 0 6106 Women's or girls' blouses, shirts and shirt-blouses, knitted or crocheted 6106 10 00  Of cotton 12 0 6106 20 00  Of man-made fibres 12 0 6106 90  Of other textile materials 6106 90 10   Of wool or fine animal hair 12 0 6106 90 30   Of silk or silk waste 12 0 6106 90 50   Of flax or of ramie 12 0 6106 90 90   Other 12 0 6107 Men's or boys' underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted  Underpants and briefs 6107 11 00   Of cotton 12 0 6107 12 00   Of man-made fibres 12 0 6107 19 00   Of other textile materials 12 0  Nightshirts and pyjamas 6107 21 00   Of cotton 12 0 6107 22 00   Of man-made fibres 12 0 6107 29 00   Of other textile materials 12 0  Other 6107 91 00   Of cotton 12 0 6107 99 00   Of other textile materials 12 0 6108 Women's or girls' slips, petticoats, briefs, panties, nightdresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing gowns and similar articles, knitted or crocheted  Slips and petticoats 6108 11 00   Of man-made fibres 12 0 6108 19 00   Of other textile materials 12 0  Briefs and panties 6108 21 00   Of cotton 12 0 6108 22 00   Of man-made fibres 12 0 6108 29 00   Of other textile materials 12 0  Nightdresses and pyjamas 6108 31 00   Of cotton 12 0 6108 32 00   Of man-made fibres 12 0 6108 39 00   Of other textile materials 12 0  Other 6108 91 00   Of cotton 12 0 6108 92 00   Of man-made fibres 12 0 6108 99 00   Of other textile materials 12 0 6109 T-shirts, singlets and other vests, knitted or crocheted 6109 10 00  Of cotton 12 0 6109 90  Of other textile materials 6109 90 20   Of wool or fine animal hair or man-made fibres 12 0 6109 90 90   Other 12 0 6110 Jerseys, pullovers, cardigans, waistcoats and similar articles, knitted or crocheted  Of wool or fine animal hair 6110 11   Of wool 6110 11 10    Jerseys and pullovers, containing at least 50 % by weight of wool and weighing 600 g or more per article 10,5 0    Other 6110 11 30     Men's or boys' 12 0 6110 11 90     Women's or girls' 12 0 6110 12   Of Kashmir (cashmere) goats 6110 12 10    Men's or boys' 12 0 6110 12 90    Women's or girls' 12 0 6110 19   Other 6110 19 10    Men's or boys' 12 0 6110 19 90    Women's or girls' 12 0 6110 20  Of cotton 6110 20 10   Lightweight fine knit roll, polo or turtleneck jumpers and pullovers 12 0   Other 6110 20 91    Men's or boys' 12 0 6110 20 99    Women's or girls' 12 0 6110 30  Of man-made fibres 6110 30 10   Lightweight fine knit roll, polo or turtleneck jumpers and pullovers 12 0   Other 6110 30 91    Men's or boys' 12 0 6110 30 99    Women's or girls' 12 0 6110 90  Of other textile materials 6110 90 10   Of flax or ramie 12 0 6110 90 90   Other 12 0 6111 Babies' garments and clothing accessories, knitted or crocheted 6111 20  Of cotton 6111 20 10   Gloves, mittens and mitts 8,9 0 6111 20 90   Other 12 0 6111 30  Of synthetic fibres 6111 30 10   Gloves, mittens and mitts 8,9 0 6111 30 90   Other 12 0 6111 90  Of other textile materials   Of wool or fine animal hair 6111 90 11    Gloves, mittens and mitts 8,9 0 6111 90 19    Other 12 0 6111 90 90   Other 12 0 6112 Tracksuits, ski suits and swimwear, knitted or crocheted  Tracksuits 6112 11 00   Of cotton 12 0 6112 12 00   Of synthetic fibres 12 0 6112 19 00   Of other textile materials 12 0 6112 20 00  Ski suits 12 0  Men's or boys' swimwear 6112 31   Of synthetic fibres 6112 31 10    Containing by weight 5 % or more of rubber thread 8 0 6112 31 90    Other 12 0 6112 39   Of other textile materials 6112 39 10    Containing by weight 5 % or more of rubber thread 8 0 6112 39 90    Other 12 0  Women's or girls' swimwear 6112 41   Of synthetic fibres 6112 41 10    Containing by weight 5 % or more of rubber thread 8 0 6112 41 90    Other 12 0 6112 49   Of other textile materials 6112 49 10    Containing by weight 5 % or more of rubber thread 8 0 6112 49 90    Other 12 0 6113 00 Garments, made-up of knitted or crocheted fabrics of heading 5903, 5906, or 5907 6113 00 10  Of knitted or crocheted fabrics of heading 5906 8 0 6113 00 90  Other 12 0 6114 Other garments, knitted or crocheted 6114 20 00  Of cotton 12 0 6114 30 00  Of man-made fibres 12 0 6114 90 00  Of other textile materials 12 0 6115 Pantyhose, tights, stockings, socks and other hosiery, including graduated compression hosiery (for example, stockings for varicose veins) and footwear without applied soles, knitted or crocheted 6115 10  Graduated compression hosiery (for example, stockings for varicose veins) 6115 10 10   Stockings for varicose veins of synthetic fibres 8 0 6115 10 90   Other 12 0  Other pantyhose and tights 6115 21 00   Of synthetic fibres, measuring per single yarn less than 67 decitex 12 0 6115 22 00   Of synthetic fibres, measuring per single yarn 67 decitex or more 12 0 6115 29 00   Of other textile materials 12 0 6115 30  Other women's full-length or knee-length hosiery, measuring per single yarn less than 67 decitex   Of synthetic fibres 6115 30 11    Knee-length stockings 12 0 6115 30 19    Other 12 0 6115 30 90   Of other textile materials 12 0  Other 6115 94 00   Of wool or fine animal hair 12 0 6115 95 00   Of cotton 12 0 6115 96   Of synthetic fibres 6115 96 10    Knee-length stockings 12 0    Other 6115 96 91     Women's stockings 12 0 6115 96 99     Other 12 0 6115 99 00   Of other textile materials 12 0 6116 Gloves, mittens and mitts, knitted or crocheted 6116 10  Impregnated, coated or covered with plastics or rubber 6116 10 20   Gloves impregnated, coated or covered with rubber 8 0 6116 10 80   Other 8,9 0  Other 6116 91 00   Of wool or fine animal hair 8,9 0 6116 92 00   Of cotton 8,9 0 6116 93 00   Of synthetic fibres 8,9 0 6116 99 00   Of other textile materials 8,9 0 6117 Other made-up clothing accessories, knitted or crocheted; knitted or crocheted parts of garments or of clothing accessories 6117 10 00  Shawls, scarves, mufflers, mantillas, veils and the like 12 0 6117 80  Other accessories 6117 80 10   Knitted or crocheted, elasticated or rubberised 8 0 6117 80 80   Other 12 0 6117 90 00  Parts 12 0 62 CHAPTER 62  ARTICLES OF APPAREL AND CLOTHING ACCESSORIES, NOT KNITTED OR CROCHETED 6201 Men's or boys' overcoats, car coats, capes, cloaks, anoraks (including ski jackets), windcheaters, wind-jackets and similar articles, other than those of heading 6203  Overcoats, raincoats, car coats, capes, cloaks and similar articles 6201 11 00   Of wool or fine animal hair 12 0 6201 12   Of cotton 6201 12 10    Of a weight, per garment, not exceeding 1 kg 12 0 6201 12 90    Of a weight, per garment, exceeding 1 kg 12 0 6201 13   Of man-made fibres 6201 13 10    Of a weight, per garment, not exceeding 1 kg 12 0 6201 13 90    Of a weight, per garment, exceeding 1 kg 12 0 6201 19 00   Of other textile materials 12 0  Other 6201 91 00   Of wool or fine animal hair 12 0 6201 92 00   Of cotton 12 0 6201 93 00   Of man-made fibres 12 0 6201 99 00   Of other textile materials 12 0 6202 Women's or girls' overcoats, car coats, capes, cloaks, anoraks (including ski jackets), windcheaters, wind-jackets and similar articles, other than those of heading 6204  Overcoats, raincoats, car coats, capes, cloaks and similar articles 6202 11 00   Of wool or fine animal hair 12 0 6202 12   Of cotton 6202 12 10    Of a weight, per garment, not exceeding 1 kg 12 0 6202 12 90    Of a weight, per garment, exceeding 1 kg 12 0 6202 13   Of man-made fibres 6202 13 10    Of a weight, per garment, not exceeding 1 kg 12 0 6202 13 90    Of a weight, per garment, exceeding 1 kg 12 0 6202 19 00   Of other textile materials 12 0  Other 6202 91 00   Of wool or fine animal hair 12 0 6202 92 00   Of cotton 12 0 6202 93 00   Of man-made fibres 12 0 6202 99 00   Of other textile materials 12 0 6203 Men's or boys' suits, ensembles, jackets, blazers, trousers, bib and brace overalls, breeches and shorts (other than swimwear)  Suits 6203 11 00   Of wool or fine animal hair 12 0 6203 12 00   Of synthetic fibres 12 0 6203 19   Of other textile materials 6203 19 10    Of cotton 12 0 6203 19 30    Of artificial fibres 12 0 6203 19 90    Other 12 0  Ensembles 6203 22   Of cotton 6203 22 10    Industrial and occupational 12 0 6203 22 80    Other 12 0 6203 23   Of synthetic fibres 6203 23 10    Industrial and occupational 12 0 6203 23 80    Other 12 0 6203 29   Of other textile materials    Of artificial fibres 6203 29 11     Industrial and occupational 12 0 6203 29 18     Other 12 0 6203 29 30    Of wool or fine animal hair 12 0 6203 29 90    Other 12 0  Jackets and blazers 6203 31 00   Of wool or fine animal hair 12 0 6203 32   Of cotton 6203 32 10    Industrial and occupational 12 0 6203 32 90    Other 12 0 6203 33   Of synthetic fibres 6203 33 10    Industrial and occupational 12 0 6203 33 90    Other 12 0 6203 39   Of other textile materials    Of artificial fibres 6203 39 11     Industrial and occupational 12 0 6203 39 19     Other 12 0 6203 39 90    Other 12 0  Trousers, bib and brace overalls, breeches and shorts 6203 41   Of wool or fine animal hair 6203 41 10    Trousers and breeches 12 0 6203 41 30    Bib and brace overalls 12 0 6203 41 90    Other 12 0 6203 42   Of cotton    Trousers and breeches 6203 42 11     Industrial and occupational 12 0     Other 6203 42 31      Of denim 12 0 6203 42 33      Of cut corduroy 12 0 6203 42 35      Other 12 0    Bib and brace overalls 6203 42 51     Industrial and occupational 12 0 6203 42 59     Other 12 0 6203 42 90    Other 12 0 6203 43   Of synthetic fibres    Trousers and breeches 6203 43 11     Industrial and occupational 12 0 6203 43 19     Other 12 0    Bib and brace overalls 6203 43 31     Industrial and occupational 12 0 6203 43 39     Other 12 0 6203 43 90    Other 12 0 6203 49   Of other textile materials    Of artificial fibres     Trousers and breeches 6203 49 11      Industrial and occupational 12 0 6203 49 19      Other 12 0     Bib and brace overalls 6203 49 31      Industrial and occupational 12 0 6203 49 39      Other 12 0 6203 49 50     Other 12 0 6203 49 90    Other 12 0 6204 Women's or girls' suits, ensembles, jackets, blazers, dresses, skirts, divided skirts, trousers, bib and brace overalls, breeches and shorts (other than swimwear)  Suits 6204 11 00   Of wool or fine animal hair 12 0 6204 12 00   Of cotton 12 0 6204 13 00   Of synthetic fibres 12 0 6204 19   Of other textile materials 6204 19 10    Of artificial fibres 12 0 6204 19 90    Other 12 0  Ensembles 6204 21 00   Of wool or fine animal hair 12 0 6204 22   Of cotton 6204 22 10    Industrial and occupational 12 0 6204 22 80    Other 12 0 6204 23   Of synthetic fibres 6204 23 10    Industrial and occupational 12 0 6204 23 80    Other 12 0 6204 29   Of other textile materials    Of artificial fibres 6204 29 11     Industrial and occupational 12 0 6204 29 18     Other 12 0 6204 29 90    Other 12 0  Jackets and blazers 6204 31 00   Of wool or fine animal hair 12 0 6204 32   Of cotton 6204 32 10    Industrial and occupational 12 0 6204 32 90    Other 12 0 6204 33   Of synthetic fibres 6204 33 10    Industrial and occupational 12 0 6204 33 90    Other 12 0 6204 39   Of other textile materials    Of artificial fibres 6204 39 11     Industrial and occupational 12 0 6204 39 19     Other 12 0 6204 39 90    Other 12 0  Dresses 6204 41 00   Of wool or fine animal hair 12 0 6204 42 00   Of cotton 12 0 6204 43 00   Of synthetic fibres 12 0 6204 44 00   Of artificial fibres 12 0 6204 49   Of other textile materials 6204 49 10    Of silk or silk waste 12 0 6204 49 90    Other 12 0  Skirts and divided skirts 6204 51 00   Of wool or fine animal hair 12 0 6204 52 00   Of cotton 12 0 6204 53 00   Of synthetic fibres 12 0 6204 59   Of other textile materials 6204 59 10    Of artificial fibres 12 0 6204 59 90    Other 12 0  Trousers, bib and brace overalls, breeches and shorts 6204 61   Of wool or fine animal hair 6204 61 10    Trousers and breeches 12 0 6204 61 85    Other 12 0 6204 62   Of cotton    Trousers and breeches 6204 62 11     Industrial and occupational 12 0     Other 6204 62 31      Of denim 12 0 6204 62 33      Of cut corduroy 12 0 6204 62 39      Other 12 0    Bib and brace overalls 6204 62 51     Industrial and occupational 12 0 6204 62 59     Other 12 0 6204 62 90    Other 12 0 6204 63   Of synthetic fibres    Trousers and breeches 6204 63 11     Industrial and occupational 12 0 6204 63 18     Other 12 0    Bib and brace overalls 6204 63 31     Industrial and occupational 12 0 6204 63 39     Other 12 0 6204 63 90    Other 12 0 6204 69   Of other textile materials    Of artificial fibres     Trousers and breeches 6204 69 11      Industrial and occupational 12 0 6204 69 18      Other 12 0     Bib and brace overalls 6204 69 31      Industrial and occupational 12 0 6204 69 39      Other 12 0 6204 69 50     Other 12 0 6204 69 90    Other 12 0 6205 Men's or boys' shirts 6205 20 00  Of cotton 12 0 6205 30 00  Of man-made fibres 12 0 6205 90  Of other textile materials 6205 90 10   Of flax or ramie 12 0 6205 90 80   Other 12 0 6206 Women's or girls' blouses, shirts and shirt-blouses 6206 10 00  Of silk or silk waste 12 0 6206 20 00  Of wool or fine animal hair 12 0 6206 30 00  Of cotton 12 0 6206 40 00  Of man-made fibres 12 0 6206 90  Of other textile materials 6206 90 10   Of flax or ramie 12 0 6206 90 90   Other 12 0 6207 Men's or boys' singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles  Underpants and briefs 6207 11 00   Of cotton 12 0 6207 19 00   Of other textile materials 12 0  Nightshirts and pyjamas 6207 21 00   Of cotton 12 0 6207 22 00   Of man-made fibres 12 0 6207 29 00   Of other textile materials 12 0  Other 6207 91 00   Of cotton 12 0 6207 99   Of other textile materials 6207 99 10    Of man-made fibres 12 0 6207 99 90    Other 12 0 6208 Women's or girls' singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing gowns and similar articles  Slips and petticoats 6208 11 00   Of man-made fibres 12 0 6208 19 00   Of other textile materials 12 0  Nightdresses and pyjamas 6208 21 00   Of cotton 12 0 6208 22 00   Of man-made fibres 12 0 6208 29 00   Of other textile materials 12 0  Other 6208 91 00   Of cotton 12 0 6208 92 00   Of man-made fibres 12 0 6208 99 00   Of other textile materials 12 0 6209 Babies' garments and clothing accessories 6209 20 00  Of cotton 10,5 0 6209 30 00  Of synthetic fibres 10,5 0 6209 90  Of other textile materials 6209 90 10   Of wool or fine animal hair 10,5 0 6209 90 90   Other 10,5 0 6210 Garments, made-up of fabrics of heading 5602, 5603, 5903, 5906 or 5907 6210 10  Of fabrics of heading 5602 or 5603 6210 10 10   Of fabrics of heading 5602 12 0 6210 10 90   Of fabrics of heading 5603 12 0 6210 20 00  Other garments, of the type described in subheadings 6201 11 to 6201 19 12 0 6210 30 00  Other garments, of the type described in subheadings 6202 11 to 6202 19 12 0 6210 40 00  Other men's or boys' garments 12 0 6210 50 00  Other women's or girls' garments 12 0 6211 Tracksuits, ski suits and swimwear; other garments  Swimwear 6211 11 00   Men's or boys' 12 0 6211 12 00   Women's or girls' 12 0 6211 20 00  Ski suits 12 0  Other garments, men's or boys' 6211 32   Of cotton 6211 32 10    Industrial and occupational clothing 12 0    Tracksuits with lining 6211 32 31     With an outer shell of a single identical fabric 12 0     Other 6211 32 41      Upper parts 12 0 6211 32 42      Lower parts 12 0 6211 32 90    Other 12 0 6211 33   Of man-made fibres 6211 33 10    Industrial and occupational clothing 12 0    Tracksuits with lining 6211 33 31     With an outer shell of a single identical fabric 12 0     Other 6211 33 41      Upper parts 12 0 6211 33 42      Lower parts 12 0 6211 33 90    Other 12 0 6211 39 00   Of other textile materials 12 0  Other garments, women's or girls' 6211 41 00   Of wool or fine animal hair 12 0 6211 42   Of cotton 6211 42 10    Aprons, overalls, smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use) 12 0    Tracksuits with lining 6211 42 31     With an outer shell of a single identical fabric 12 0     Other 6211 42 41      Upper parts 12 0 6211 42 42      Lower parts 12 0 6211 42 90    Other 12 0 6211 43   Of man-made fibres 6211 43 10    Aprons, overalls, smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use) 12 0    Tracksuits with lining 6211 43 31     With an outer shell of a single identical fabric 12 0     Other 6211 43 41      Upper parts 12 0 6211 43 42      Lower parts 12 0 6211 43 90    Other 12 0 6211 49 00   Of other textile materials 12 0 6212 BrassiÃ ¨res, girdles, corsets, braces, suspenders, garters and similar articles and parts thereof, whether or not knitted or crocheted 6212 10  BrassiÃ ¨res 6212 10 10   In a set made up for retail sale containing a brassiÃ ¨re and a briefs 6,5 0 6212 10 90   Other 6,5 0 6212 20 00  Girdles and panty girdles 6,5 0 6212 30 00  Corselettes 6,5 0 6212 90 00  Other 6,5 0 6213 Handkerchiefs 6213 20 00  Of cotton 10 0 6213 90 00  Of other textile materials 10 0 6214 Shawls, scarves, mufflers, mantillas, veils and the like 6214 10 00  Of silk or silk waste 8 0 6214 20 00  Of wool or fine animal hair 8 0 6214 30 00  Of synthetic fibres 8 0 6214 40 00  Of artificial fibres 8 0 6214 90 00  Of other textile materials 8 0 6215 Ties, bow ties and cravats 6215 10 00  Of silk or silk waste 6,3 0 6215 20 00  Of man-made fibres 6,3 0 6215 90 00  Of other textile materials 6,3 0 6216 00 00 Gloves, mittens and mitts 7,6 0 6217 Other made-up clothing accessories; parts of garments or of clothing accessories, other than those of heading 6212 6217 10 00  Accessories 6,3 0 6217 90 00  Parts 12 0 63 CHAPTER 63  OTHER MADE-UP TEXTILE ARTICLES; SETS; WORN CLOTHING AND WORN TEXTILE ARTICLES; RAGS I. OTHER MADE-UP TEXTILE ARTICLES 6301 Blankets and travelling rugs 6301 10 00  Electric blankets 6,9 0 6301 20  Blankets (other than electric blankets) and travelling rugs, of wool or of fine animal hair 6301 20 10   Knitted or crocheted 12 0 6301 20 90   Other 12 0 6301 30  Blankets (other than electric blankets) and travelling rugs, of cotton 6301 30 10   Knitted or crocheted 12 0 6301 30 90   Other 7,5 0 6301 40  Blankets (other than electric blankets) and travelling rugs, of synthetic fibres 6301 40 10   Knitted or crocheted 12 0 6301 40 90   Other 12 0 6301 90  Other blankets and travelling rugs 6301 90 10   Knitted or crocheted 12 0 6301 90 90   Other 12 0 6302 Bedlinen, table linen, toilet linen and kitchen linen 6302 10 00  Bed linen, knitted or crocheted 12 0  Other bedlinen, printed 6302 21 00   Of cotton 12 0 6302 22   Of man-made fibres 6302 22 10    Nonwovens 6,9 0 6302 22 90    Other 12 0 6302 29   Of other textile materials 6302 29 10    Of flax or ramie 12 0 6302 29 90    Of other textile materials 12 0  Other bedlinen 6302 31 00   Of cotton 12 0 6302 32   Of man-made fibres 6302 32 10    Nonwovens 6,9 0 6302 32 90    Other 12 0 6302 39   Of other textile materials 6302 39 20    Of flax or ramie 12 0 6302 39 90    Of other textile materials 12 0 6302 40 00  Table linen, knitted or crocheted 12 0  Other table linen 6302 51 00   Of cotton 12 0 6302 53   Of man-made fibres 6302 53 10    Nonwovens 6,9 0 6302 53 90    Other 12 0 6302 59   Of other textile materials 6302 59 10    Of flax 12 0 6302 59 90    Other 12 0 6302 60 00  Toilet linen and kitchen linen, of terry towelling or similar terry fabrics, of cotton 12 0  Other 6302 91 00   Of cotton 12 0 6302 93   Of man-made fibres 6302 93 10    Nonwovens 6,9 0 6302 93 90    Other 12 0 6302 99   Of other textile materials 6302 99 10    Of flax 12 0 6302 99 90    Other 12 0 6303 Curtains (including drapes) and interior blinds; curtain or bed valances  Knitted or crocheted 6303 12 00   Of synthetic fibres 12 0 6303 19 00   Of other textile materials 12 0  Other 6303 91 00   Of cotton 12 0 6303 92   Of synthetic fibres 6303 92 10    Nonwovens 6,9 0 6303 92 90    Other 12 0 6303 99   Of other textile materials 6303 99 10    Nonwovens 6,9 0 6303 99 90    Other 12 0 6304 Other furnishing articles, excluding those of heading 9404  Bedspreads 6304 11 00   Knitted or crocheted 12 0 6304 19   Other 6304 19 10    Of cotton 12 0 6304 19 30    Of flax or ramie 12 0 6304 19 90    Of other textile materials 12 0  Other 6304 91 00   Knitted or crocheted 12 0 6304 92 00   Not knitted or crocheted, of cotton 12 0 6304 93 00   Not knitted or crocheted, of synthetic fibres 12 0 6304 99 00   Not knitted or crocheted, of other textile materials 12 0 6305 Sacks and bags, of a kind used for the packing of goods 6305 10  Of jute or of other textile bast fibres of heading 5303 6305 10 10   Used 2 0 6305 10 90   Other 4 0 6305 20 00  Of cotton 7,2 0  Of man-made textile materials 6305 32   Flexible intermediate bulk containers    Of polyethylene or polypropylene strip or the like 6305 32 11     Knitted or crocheted 12 0     Other 6305 32 81      Of fabric weighing 120 g/m2 or less 7,2 0 6305 32 89      Of fabric weighing more than 120 g/m2 7,2 0 6305 32 90    Other 7,2 0 6305 33   Other, of polyethylene or polypropylene strip or the like 6305 33 10    Knitted or crocheted 12 0    Other 6305 33 91     Of fabric weighing 120 g/m2 or less 7,2 0 6305 33 99     Of fabric weighing more than 120 g/m2 7,2 0 6305 39 00   Other 7,2 0 6305 90 00  Of other textile materials 6,2 0 6306 Tarpaulins, awnings and sunblinds; tents; sails for boats, sailboards or landcraft; camping goods  Tarpaulins, awnings and sunblinds 6306 12 00   Of synthetic fibres 12 0 6306 19 00   Of other textile materials 12 0  Tents 6306 22 00   Of synthetic fibres 12 0 6306 29 00   Of other textile materials 12 0 6306 30 00  Sails 12 0 6306 40 00  Pneumatic mattresses 12 0  Other 6306 91 00   Of cotton 12 0 6306 99 00   Of other textile materials 12 0 6307 Other made-up articles, including dress patterns 6307 10  Floorcloths, dishcloths, dusters and similar cleaning cloths 6307 10 10   Knitted or crocheted 12 0 6307 10 30   Nonwovens 6,9 0 6307 10 90   Other 7,7 0 6307 20 00  Lifejackets and lifebelts 6,3 0 6307 90  Other 6307 90 10   Knitted or crocheted 12 0   Other 6307 90 91    Of felt 6,3 0 6307 90 99    Other 6,3 0 II. SETS 6308 00 00 Sets consisting of woven fabric and yarn, whether or not with accessories, for making up into rugs, tapestries, embroidered tablecloths or serviettes, or similar textile articles, put up in packings for retail sale 12 0 III. WORN CLOTHING AND WORN TEXTILE ARTICLES; RAGS 6309 00 00 Worn clothing and other worn articles 5,3 0 6310 Used or new rags, scrap twine, cordage, rope and cables and worn-out articles of twine, cordage, rope or cables, of textile materials 6310 10  Sorted 6310 10 10   Of wool or fine or coarse animal hair Free 0 6310 10 30   Of flax or cotton Free 0 6310 10 90   Of other textile materials Free 0 6310 90 00  Other Free 0 XII SECTION XII  FOOTWEAR, HEADGEAR, UMBRELLAS, SUN UMBRELLAS, WALKING STICKS, SEAT-STICKS, WHIPS, RIDING-CROPS AND PARTS THEREOF; PREPARED FEATHERS AND ARTICLES MADE THEREWITH; ARTIFICIAL FLOWERS; ARTICLES OF HUMAN HAIR 64 CHAPTER 64  FOOTWEAR, GAITERS AND THE LIKE; PARTS OF SUCH ARTICLES 6401 Waterproof footwear with outer soles and uppers of rubber or of plastics, the uppers of which are neither fixed to the sole nor assembled by stitching, riveting, nailing, screwing, plugging or similar processes 6401 10  Footwear incorporating a protective metal toecap 6401 10 10   With uppers of rubber 17 5 6401 10 90   With uppers of plastics 17 5  Other footwear 6401 92   Covering the ankle but not covering the knee 6401 92 10    With uppers of rubber 17 5 6401 92 90    With uppers of plastics 17 5 6401 99 00   Other 17 5 6402 Other footwear with outer soles and uppers of rubber or plastics  Sports footwear 6402 12   Ski-boots, cross-country ski footwear and snowboard boots 6402 12 10    Ski-boots and cross-country ski footwear 17 5 6402 12 90    Snowboard boots 17 5 6402 19 00   Other 16,9 5 6402 20 00  Footwear with upper straps or thongs assembled to the sole by means of plugs 17 5  Other footwear 6402 91   Covering the ankle 6402 91 10    Incorporating a protective metal toecap 17 5 6402 91 90    Other 16,9 5 6402 99   Other 6402 99 05    Incorporating a protective metal toecap 17 5    Other 6402 99 10     With uppers of rubber 16,8 5     With uppers of plastics      Footwear with a vamp made of straps or which has one or several pieces cut out 6402 99 31       With sole and heel combined having a height of more than 3 cm 16,8 5 6402 99 39       Other 16,8 5 6402 99 50      Slippers and other indoor footwear 16,8 5      Other, with insoles of a length 6402 99 91       Of less than 24 cm 16,8 5       Of 24 cm or more 6402 99 93        Footwear which cannot be identified as men's or women's footwear 16,8 5        Other 6402 99 96         For men 16,8 5 6402 99 98         For women 16,8 5 6403 Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather  Sports footwear 6403 12 00   Ski-boots, cross-country ski footwear and snowboard boots 8 3 6403 19 00   Other 8 3 6403 20 00  Footwear with outer soles of leather, and uppers which consist of leather straps across the instep and around the big toe 8 3 6403 40 00  Other footwear, incorporating a protective metal toecap 8 3  Other footwear with outer soles of leather 6403 51   Covering the ankle 6403 51 05    Made on a base or platform of wood, not having an inner sole 8 3    Other     Covering the ankle but no part of the calf, with insoles of a length 6403 51 11      Of less than 24 cm 8 3      Of 24 cm or more 6403 51 15       For men 8 3 6403 51 19       For women 8 3     Other, with insoles of a length 6403 51 91      Of less than 24 cm 8 3      Of 24 cm or more 6403 51 95       For men 8 3 6403 51 99       For women 8 3 6403 59   Other 6403 59 05    Made on a base or platform of wood, not having an inner sole 8 3    Other     Footwear with a vamp made of straps or which has one or several pieces cut out 6403 59 11      With sole and heel combined having a height of more than 3 cm 5 0      Other, with insoles of a length 6403 59 31       Of less than 24 cm 8 3       Of 24 cm or more 6403 59 35        For men 8 3 6403 59 39        For women 8 3 6403 59 50     Slippers and other indoor footwear 8 3     Other, with insoles of a length 6403 59 91      Of less than 24 cm 8 3      Of 24 cm or more 6403 59 95       For men 8 3 6403 59 99       For women 8 3  Other footwear 6403 91   Covering the ankle 6403 91 05    Made on a base or platform of wood, not having an inner sole 8 3    Other     Covering the ankle but no part of the calf, with insoles of a length 6403 91 11      Of less than 24 cm 8 3      Of 24 cm or more 6403 91 13       Footwear which cannot be identified as men's or women's footwear 8 5       Other 6403 91 16        For men 8 3 6403 91 18        For women 8 3     Other, with insoles of a length 6403 91 91      Of less than 24 cm 8 3      Of 24 cm or more 6403 91 93       Footwear which cannot be identified as men's or women's footwear 8 3       Other 6403 91 96        For men 8 3 6403 91 98        For women 5 0 6403 99   Other 6403 99 05    Made on a base or platform of wood, not having an inner sole 8 3    Other     Footwear with a vamp made of straps or which has one or several pieces cut out 6403 99 11      With sole and heel combined having a height of more than 3 cm 8 5      Other, with insoles of a length 6403 99 31       Of less than 24 cm 8 3       Of 24 cm or more 6403 99 33        Footwear which cannot be identified as men's or women's footwear 8 3        Other 6403 99 36         For men 8 5 6403 99 38         For women 5 0 6403 99 50     Slippers and other indoor footwear 8 3     Other, with insoles of a length 6403 99 91      Of less than 24 cm 8 3      Of 24 cm or more 6403 99 93       Footwear which cannot be identified as men's or women's footwear 8 3       Other 6403 99 96        For men 8 3 6403 99 98        For women 7 3 6404 Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of textile materials  Footwear with outer soles of rubber or plastics 6404 11 00   Sports footwear; tennis shoes, basketball shoes, gym shoes, training shoes and the like 16,9 5 6404 19   Other 6404 19 10    Slippers and other indoor footwear 16,9 5 6404 19 90    Other 17 5 6404 20  Footwear with outer soles of leather or composition leather 6404 20 10   Slippers and other indoor footwear 17 5 6404 20 90   Other 17 5 6405 Other footwear 6405 10 00  With uppers of leather or composition leather 3,5 0 6405 20  With uppers of textile materials 6405 20 10   With outer soles of wood or cork 3,5 0   With outer soles of other materials 6405 20 91    Slippers and other indoor footwear 4 0 6405 20 99    Other 4 0 6405 90  Other 6405 90 10   With outer soles of rubber, plastics, leather or composition leather 17 5 6405 90 90   With outer soles of other materials 4 0 6406 Parts of footwear (including uppers whether or not attached to soles other than outer soles); removable insoles, heel cushions and similar articles; gaiters, leggings and similar articles, and parts thereof 6406 10  Uppers and parts thereof, other than stiffeners   Of leather 6406 10 11    Uppers 3 0 6406 10 19    Parts of uppers 3 0 6406 10 90   Of other materials 3 0 6406 20  Outer soles and heels, of rubber or plastics 6406 20 10   Of rubber 3 0 6406 20 90   Of plastics 3 0  Other 6406 91 00   Of wood 3 0 6406 99   Of other materials 6406 99 10    Gaiters, leggings and similar articles and parts thereof 3 0 6406 99 30    Assemblies of uppers affixed to inner soles or to other sole components, but without outer soles 3 0 6406 99 50    Removable insoles and other removable accessories 3 0 6406 99 60    Outer soles of leather or composition leather 3 0 6406 99 80    Other 3 0 65 CHAPTER 65  HEADGEAR AND PARTS THEREOF 6501 00 00 Hat-forms, hat bodies and hoods of felt, neither blocked to shape nor with made brims; plateaux and manchons (including slit manchons), of felt 2,7 0 6502 00 00 Hat-shapes, plaited or made by assembling strips of any material, neither blocked to shape, nor with made brims, nor lined, nor trimmed Free 0 6504 00 00 Hats and other headgear, plaited or made by assembling strips of any material, whether or not lined or trimmed Free 0 6505 Hats and other headgear, knitted or crocheted, or made-up from lace, felt or other textile fabric, in the piece (but not in strips), whether or not lined or trimmed; hairnets of any material, whether or not lined or trimmed 6505 10 00  Hairnets 2,7 0 6505 90  Other 6505 90 05   Of fur felt or of felt of wool and fur, made from the hat bodies, hoods or plateaux of heading 6501 5,7 0   Other 6505 90 10    Berets, bonnets, skullcaps, fezzes, tarbooshes and the like 2,7 0 6505 90 30    Peaked caps 2,7 0 6505 90 80    Other 2,7 0 6506 Other headgear, whether or not lined or trimmed 6506 10  Safety headgear 6506 10 10   Of plastics 2,7 0 6506 10 80   Of other materials 2,7 0  Other 6506 91 00   Of rubber or of plastics 2,7 0 6506 99   Of other materials 6506 99 10    Of fur felt or of felt of wool and fur, made from the hat bodies, hoods or plateaux of heading 6501 5,7 0 6506 99 90    Other 2,7 0 6507 00 00 Headbands, linings, covers, hat foundations, hat frames, peaks and chinstraps, for headgear 2,7 0 66 CHAPTER 66  UMBRELLAS, SUN UMBRELLAS, WALKING STICKS, SEAT-STICKS, WHIPS, RIDING-CROPS AND PARTS THEREOF 6601 Umbrellas and sun umbrellas (including walking-stick umbrellas, garden umbrellas and similar umbrellas) 6601 10 00  Garden or similar umbrellas 4,7 0  Other 6601 91 00   Having a telescopic shaft 4,7 0 6601 99   Other    With a cover of woven textile materials 6601 99 11     Of man-made fibres 4,7 0 6601 99 19     Of other textile materials 4,7 0 6601 99 90    Other 4,7 0 6602 00 00 Walking sticks, seat-sticks, whips, riding-crops and the like 2,7 0 6603 Parts, trimmings and accessories of articles of heading 6601 or 6602 6603 20 00  Umbrella frames, including frames mounted on shafts (sticks) 5,2 0 6603 90  Other 6603 90 10   Handles and knobs 2,7 0 6603 90 90   Other 5 0 67 CHAPTER 67  PREPARED FEATHERS AND DOWN AND ARTICLES MADE OF FEATHERS OR OF DOWN; ARTIFICIAL FLOWERS; ARTICLES OF HUMAN HAIR 6701 00 00 Skins and other parts of birds with their feathers or down, feathers, parts of feathers, down and articles thereof (other than goods of heading 0505 and worked quills and scapes) 2,7 0 6702 Artificial flowers, foliage and fruit and parts thereof; articles made of artificial flowers, foliage or fruit 6702 10 00  Of plastics 4,7 0 6702 90 00  Of other materials 4,7 0 6703 00 00 Human hair, dressed, thinned, bleached or otherwise worked; wool or other animal hair or other textile materials, prepared for use in making wigs or the like 1,7 0 6704 Wigs, false beards, eyebrows and eyelashes, switches and the like, of human or animal hair or of textile materials; articles of human hair not elsewhere specified or included  Of synthetic textile materials 6704 11 00   Complete wigs 2,2 0 6704 19 00   Other 2,2 0 6704 20 00  Of human hair 2,2 0 6704 90 00  Of other materials 2,2 0 XIII SECTION XIII  ARTICLES OF STONE, PLASTER, CEMENT, ASBESTOS, MICA OR SIMILAR MATERIALS; CERAMIC PRODUCTS; GLASS AND GLASSWARE 68 CHAPTER 68  ARTICLES OF STONE, PLASTER, CEMENT, ASBESTOS, MICA OR SIMILAR MATERIALS 6801 00 00 Setts, curbstones and flagstones, of natural stone (except slate) Free 0 6802 Worked monumental or building stone (except slate) and articles thereof, other than goods of heading 6801; mosaic cubes and the like, of natural stone (including slate), whether or not on a backing; artificially coloured granules, chippings and powder, of natural stone (including slate) 6802 10 00  Tiles, cubes and similar articles, whether or not rectangular (including square), the largest surface area of which is capable of being enclosed in a square the side of which is less than 7 cm; artificially coloured granules, chippings and powder Free 0  Other monumental or building stone and articles thereof, simply cut or sawn, with a flat or even surface 6802 21 00   Marble, travertine and alabaster 1,7 0 6802 23 00   Granite 1,7 0 6802 29 00   Other stone 1,7 0  Other 6802 91   Marble, travertine and alabaster 6802 91 10    Polished alabaster, decorated or otherwise worked, but not carved 1,7 0 6802 91 90    Other 1,7 0 6802 92   Other calcareous stone 6802 92 10    Polished, decorated or otherwise worked, but not carved 1,7 0 6802 92 90    Other 1,7 0 6802 93   Granite 6802 93 10    Polished, decorated or otherwise worked, but not carved, of a net weight of 10 kg or more Free 0 6802 93 90    Other 1,7 0 6802 99   Other stone 6802 99 10    Polished, decorated or otherwise worked, but not carved, of a net weight of 10 kg or more Free 0 6802 99 90    Other 1,7 0 6803 00 Worked slate and articles of slate or of agglomerated slate 6803 00 10  Roofing and wall slates 1,7 0 6803 00 90  Other 1,7 0 6804 Millstones, grindstones, grinding wheels and the like, without frameworks, for grinding, sharpening, polishing, trueing or cutting, hand sharpening or polishing stones, and parts thereof, of natural stone, of agglomerated natural or artificial abrasives, or of ceramics, with or without parts of other materials 6804 10 00  Millstones and grindstones for milling, grinding or pulping Free 0  Other millstones, grindstones, grinding wheels and the like 6804 21 00   Of agglomerated synthetic or natural diamond 1,7 0 6804 22   Of other agglomerated abrasives or of ceramics    Of artificial abrasives, with binder     Of synthetic or artificial resin 6804 22 12      Not reinforced Free 0 6804 22 18      Reinforced Free 0 6804 22 30     Of ceramics or silicates Free 0 6804 22 50     Of other materials Free 0 6804 22 90    Other Free 0 6804 23 00   Of natural stone Free 0 6804 30 00  Hand sharpening or polishing stones Free 0 6805 Natural or artificial abrasive powder or grain, on a base of textile material, of paper, of paperboard or of other materials, whether or not cut to shape or sewn or otherwise made-up 6805 10 00  On a base of woven textile fabric only 1,7 0 6805 20 00  On a base of paper or paperboard only 1,7 0 6805 30  On a base of other materials 6805 30 10   On a base of woven textile fabric combined with paper or paperboard 1,7 0 6805 30 20   On a base of vulcanised fibre 1,7 0 6805 30 80   Other 1,7 0 6806 Slag-wool, rock-wool and similar mineral wools; exfoliated vermiculite, expanded clays, foamed slag and similar expanded mineral materials; mixtures and articles of heat-insulating, sound-insulating or sound-absorbing mineral materials, other than those of heading 6811 or 6812 or of Chapter 69 6806 10 00  Slag-wool, rock-wool and similar mineral wools (including intermixtures thereof), in bulk, sheets or rolls Free 0 6806 20  Exfoliated vermiculite, expanded clays, foamed slag and similar expanded mineral materials (including intermixtures thereof) 6806 20 10   Expanded clays Free 0 6806 20 90   Other Free 0 6806 90 00  Other Free 0 6807 Articles of asphalt or of similar material (for example, petroleum bitumen or coal tar pitch) 6807 10  In rolls 6807 10 10   Roofing and facing products Free 0 6807 10 90   Other Free 0 6807 90 00  Other Free 0 6808 00 00 Panels, boards, tiles, blocks and similar articles of vegetable fibre, of straw or of shavings, chips, particles, sawdust or other waste of wood, agglomerated with cement, plaster or other mineral binders 1,7 0 6809 Articles of plaster or of compositions based on plaster  Boards, sheets, panels, tiles and similar articles, not ornamented 6809 11 00   Faced or reinforced with paper or paperboard only 1,7 0 6809 19 00   Other 1,7 0 6809 90 00  Other articles 1,7 0 6810 Articles of cement, of concrete or of artificial stone, whether or not reinforced  Tiles, flagstones, bricks and similar articles 6810 11   Building blocks and bricks 6810 11 10    Of light concrete (with a basis of crushed pumice, granulated slag, etc.) 1,7 0 6810 11 90    Other 1,7 0 6810 19   Other 6810 19 10    Roofing tiles 1,7 0    Other tiles and paving 6810 19 31     Of concrete 1,7 0 6810 19 39     Other 1,7 0 6810 19 90    Other 1,7 0  Other articles 6810 91   Prefabricated structural components for building or civil engineering 6810 91 10    Floor components 1,7 0 6810 91 90    Other 1,7 0 6810 99 00   Other 1,7 0 6811 Articles of asbestos-cement, of cellulose fibre-cement or the like 6811 40 00  Containing asbestos 1,7 0  Not containing asbestos 6811 81 00   Corrugated sheets 1,7 0 6811 82   Other sheets, panels, tiles and similar articles 6811 82 10    Sheets for roofing or walls, not exceeding 40 Ã  60 cm 1,7 0 6811 82 90    Other 1,7 0 6811 83 00   Tubes, pipes and tube or pipe fittings 1,7 0 6811 89 00   Other articles 1,7 0 6812 Fabricated asbestos fibres; mixtures with a basis of asbestos or with a basis of asbestos and magnesium carbonate; articles of such mixtures or of asbestos (for example, thread, woven fabric, clothing, headgear, footwear, gaskets), whether or not reinforced, other than goods of heading 6811 or 6813 6812 80  Of crocidolite 6812 80 10   Fabricated fibres; mixtures with a basis of asbestos or with a basis of asbestos and magnesium carbonate 1,7 0 6812 80 90   Other 3,7 0  Other 6812 91 00   Clothing, clothing accessories, footwear and headgear 3,7 0 6812 92 00   Paper, millboard and felt 3,7 0 6812 93 00   Compressed asbestos fibre jointing, in sheets or rolls 3,7 0 6812 99   Other 6812 99 10    Fabricated asbestos fibres; mixtures with a basis of asbestos or with a basis of asbestos and magnesium carbonate 1,7 0 6812 99 90    Other 3,7 0 6813 Friction material and articles thereof (for example, sheets, rolls, strips, segments, discs, washers, pads), not mounted, for brakes, for clutches or the like, with a basis of asbestos, of other mineral substances or of cellulose, whether or not combined with textile or other materials 6813 20 00  Containing asbestos 2,7 0  Not containing asbestos 6813 81 00   Brake linings and pads 2,7 0 6813 89 00   Other 2,7 0 6814 Worked mica and articles of mica, including agglomerated or reconstituted mica, whether or not on a support of paper, paperboard or other materials 6814 10 00  Plates, sheets and strips of agglomerated or reconstituted mica, whether or not on a support 1,7 0 6814 90 00  Other 1,7 0 6815 Articles of stone or of other mineral substances (including carbon fibres, articles of carbon fibres and articles of peat), not elsewhere specified or included 6815 10  Non-electrical articles of graphite or other carbon 6815 10 10   Carbon fibres and articles of carbon fibres Free 0 6815 10 90   Other Free 0 6815 20 00  Articles of peat Free 0  Other articles 6815 91 00   Containing magnesite, dolomite or chromite Free 0 6815 99   Other 6815 99 10    Of refractory materials, chemically bonded Free 0 6815 99 90    Other Free 0 69 CHAPTER 69  CERAMIC PRODUCTS I. GOODS OF SILICEOUS FOSSIL MEALS OR OF SIMILAR SILICEOUS EARTHS, AND REFRACTORY GOODS 6901 00 00 Bricks, blocks, tiles and other ceramic goods of siliceous fossil meals (for example, kieselguhr, tripolite or diatomite) or of similar siliceous earths 2 0 6902 Refractory bricks, blocks, tiles and similar refractory ceramic constructional goods, other than those of siliceous fossil meals or similar siliceous earths 6902 10 00  Containing, by weight, singly or together, more than 50 % of the elements Mg, Ca or Cr, expressed as MgO, CaO or Cr2O3 2 0 6902 20  Containing, by weight, more than 50 % of alumina (Al2O3), of silica (SiO2) or of a mixture or compound of these products 6902 20 10   Containing, by weight, 93 % or more of silica (SiO2) 2 0   Other 6902 20 91    Containing, by weight, more than 7 % but less than 45 % of alumina (Al2O3) 2 0 6902 20 99    Other 2 0 6902 90 00  Other 2 0 6903 Other refractory ceramic goods (for example, retorts, crucibles, muffles, nozzles, plugs, supports, cupels, tubes, pipes, sheaths and rods), other than those of siliceous fossil meals or of similar siliceous earths 6903 10 00  Containing, by weight, more than 50 % of graphite or other carbon or of a mixture of these products 5 0 6903 20  Containing, by weight, more than 50 % of alumina (Al2O3) or of a mixture or compound of alumina and of silica (SiO2) 6903 20 10   Containing, by weight, less than 45 % of alumina (Al2O3) 5 0 6903 20 90   Containing, by weight, 45 % or more of alumina (Al2O3) 5 0 6903 90  Other 6903 90 10   Containing, by weight, more than 25 % but not more than 50 % of graphite or other carbon or of a mixture of these products 5 0 6903 90 90   Other 5 0 II. OTHER CERAMIC PRODUCTS 6904 Ceramic building bricks, flooring blocks, support or filler tiles and the like 6904 10 00  Building bricks 2 0 6904 90 00  Other 2 0 6905 Roofing tiles, chimney pots, cowls, chimney liners, architectural ornaments and other ceramic constructional goods 6905 10 00  Roofing tiles Free 0 6905 90 00  Other Free 0 6906 00 00 Ceramic pipes, conduits, guttering and pipe fittings Free 0 6907 Unglazed ceramic flags and paving, hearth or wall tiles; unglazed ceramic mosaic cubes and the like, whether or not on a backing 6907 10 00  Tiles, cubes and similar articles, whether or not rectangular, the largest surface area of which is capable of being enclosed in a square the side of which is less than 7 cm 5 0 6907 90  Other 6907 90 10   Double tiles of the Spaltplatten type 5 0   Other 6907 90 91    Stoneware 5 0 6907 90 93    Earthenware or fine pottery 5 0 6907 90 99    Other 5 0 6908 Glazed ceramic flags and paving, hearth or wall tiles; glazed ceramic mosaic cubes and the like, whether or not on a backing 6908 10  Tiles, cubes and similar articles, whether or not rectangular, the largest surface area of which is capable of being enclosed in a square the side of which is less than 7 cm 6908 10 10   Of common pottery 7 3 6908 10 90   Other 7 3 6908 90  Other   Of common pottery 6908 90 11    Double tiles of the Spaltplatten type 6 0    Other, of a maximum thickness 6908 90 21     Not exceeding 15 mm 5 0 6908 90 29     Exceeding 15 mm 5 0   Other 6908 90 31    Double tiles of the Spaltplatten type 5 0    Other 6908 90 51     With a face of not more than 90 cm2 7 3     Other 6908 90 91      Stoneware 5 0 6908 90 93      Earthenware or fine pottery 5 0 6908 90 99      Other 5 0 6909 Ceramic wares for laboratory, chemical or other technical uses; ceramic troughs, tubs and similar receptacles of a kind used in agriculture; ceramic pots, jars and similar articles of a kind used for the conveyance or packing of goods  Ceramic wares for laboratory, chemical or other technical uses 6909 11 00   Of porcelain or china 5 0 6909 12 00   Articles having a hardness equivalent to 9 or more on the Mohs scale 5 0 6909 19 00   Other 5 0 6909 90 00  Other 5 0 6910 Ceramic sinks, washbasins, washbasin pedestals, baths, bidets, water closet pans, flushing cisterns, urinals and similar sanitary fixtures 6910 10 00  Of porcelain or china 7 0 6910 90 00  Other 7 0 6911 Tableware, kitchenware, other household articles and toilet articles, of porcelain or china 6911 10 00  Tableware and kitchenware 12 5 6911 90 00  Other 12 5 6912 00 Ceramic tableware, kitchenware, other household articles and toilet articles, other than of porcelain or china 6912 00 10  Of common pottery 5 0 6912 00 30  Stoneware 5,5 0 6912 00 50  Earthenware or fine pottery 9 5 6912 00 90  Other 7 3 6913 Statuettes and other ornamental ceramic articles 6913 10 00  Of porcelain or china 6 0 6913 90  Other 6913 90 10   Of common pottery 3,5 0   Other 6913 90 91    Stoneware 6 0 6913 90 93    Earthenware or fine pottery 6 0 6913 90 99    Other 6 0 6914 Other ceramic articles 6914 10 00  Of porcelain or china 5 0 6914 90  Other 6914 90 10   Of common pottery 3 0 6914 90 90   Other 3 0 70 CHAPTER 70  GLASS AND GLASSWARE 7001 00 Cullet and other waste and scrap of glass; glass in the mass 7001 00 10  Cullet and other waste and scrap of glass Free 0  Glass in the mass 7001 00 91   Optical glass 3 0 7001 00 99   Other Free 0 7002 Glass in balls (other than microspheres of heading 7018), rods or tubes, unworked 7002 10 00  Balls 3 0 7002 20  Rods 7002 20 10   Of optical glass 3 0 7002 20 90   Other 3 0  Tubes 7002 31 00   Of fused quartz or other fused silica 3 0 7002 32 00   Of other glass having a linear coefficient of expansion not exceeding 5 Ã  10-6 per Kelvin within a temperature range of 0 °C to 300 °C 3 0 7002 39 00   Other 3 0 7003 Cast glass and rolled glass, in sheets or profiles, whether or not having an absorbent, reflecting or non-reflecting layer, but not otherwise worked  Non-wired sheets 7003 12   Coloured throughout the mass (body tinted), opacified, flashed or having an absorbent, reflecting or non-reflecting layer 7003 12 10    Of optical glass 3 0    Other 7003 12 91     Having a non-reflecting layer 3 0 7003 12 99     Other 3,8 MIN 0,6 EUR/100 kg/br 0 7003 19   Other 7003 19 10    Of optical glass 3 0 7003 19 90    Other 3,8 MIN 0,6 EUR/100 kg/br 0 7003 20 00  Wired sheets 3,8 MIN 0,4 EUR/100 kg/br 0 7003 30 00  Profiles 3 0 7004 Drawn glass and blown glass, in sheets, whether or not having an absorbent, reflecting or non-reflecting layer, but not otherwise worked 7004 20  Glass, coloured throughout the mass (body tinted), opacified, flashed or having an absorbent, reflecting or non-reflecting layer 7004 20 10   Optical glass 3 0   Other 7004 20 91    Having a non-reflecting layer 3 0 7004 20 99    Other 4,4 MIN 0,4 EUR/100 kg/br 0 7004 90  Other glass 7004 90 10   Optical glass 3 0 7004 90 70   Horticultural sheet glass 4,4 MIN 0,4 EUR/100 kg/br 0   Other, of a thickness 7004 90 92    Not exceeding 2,5 mm 4,4 MIN 0,4 EUR/100 kg/br 0 7004 90 98    Exceeding 2,5 mm 4,4 MIN 0,4 EUR/100 kg/br 0 7005 Float glass and surface ground or polished glass, in sheets, whether or not having an absorbent, reflecting or non-reflecting layer, but not otherwise worked 7005 10  Non-wired glass, having an absorbent, reflecting or non-reflecting layer 7005 10 05   Having a non-reflecting layer 3 0   Other, of a thickness 7005 10 25    Not exceeding 3,5 mm 2 0 7005 10 30    Exceeding 3,5 mm but not exceeding 4,5 mm 2 0 7005 10 80    Exceeding 4,5 mm 2 0  Other non-wired glass 7005 21   Coloured throughout the mass (body tinted), opacified, flashed or merely surface ground 7005 21 25    Of a thickness not exceeding 3,5 mm 2 0 7005 21 30    Of a thickness exceeding 3,5 mm but not exceeding 4,5 mm 2 0 7005 21 80    Of a thickness exceeding 4,5 mm 2 0 7005 29   Other 7005 29 25    Of a thickness not exceeding 3,5 mm 2 0 7005 29 35    Of a thickness exceeding 3,5 mm but not exceeding 4,5 mm 2 0 7005 29 80    Of a thickness exceeding 4,5 mm 2 0 7005 30 00  Wired glass 2 0 7006 00 Glass of heading 7003, 7004 or 7005, bent, edge-worked, engraved, drilled, enamelled or otherwise worked, but not framed or fitted with other materials 7006 00 10  Optical glass 3 0 7006 00 90  Other 3 0 7007 Safety glass, consisting of toughened (tempered) or laminated glass  Toughened (tempered) safety glass 7007 11   Of size and shape suitable for incorporation in vehicles, aircraft, spacecraft or vessels 7007 11 10    Of size and shape suitable for incorporation in motor vehicles 3 0 7007 11 90    Other 3 0 7007 19   Other 7007 19 10    Enamelled 3 0 7007 19 20    Coloured throughout the mass (body tinted), opacified, flashed or having an absorbent or reflecting layer 3 0 7007 19 80    Other 3 0  Laminated safety glass 7007 21   Of size and shape suitable for incorporation in vehicles, aircraft, spacecraft or vessels 7007 21 20    Of size and shape suitable for incorporation in motor vehicles 3 0 7007 21 80    Other 3 0 7007 29 00   Other 3 0 7008 00 Multiple-walled insulating units of glass 7008 00 20  Coloured throughout the mass (body tinted), opacified, flashed or having an absorbent or reflecting layer 3 0  Other 7008 00 81   Consisting of two panels of glass sealed around the edges by an airtight joint and separated by a layer of air, other gases or a vacuum 3 0 7008 00 89   Other 3 0 7009 Glass mirrors, whether or not framed, including rear-view mirrors 7009 10 00  Rear-view mirrors for vehicles 4 0  Other 7009 91 00   Unframed 4 0 7009 92 00   Framed 4 0 7010 Carboys, bottles, flasks, jars, pots, phials, ampoules and other containers, of glass, of a kind used for the conveyance or packing of goods; preserving jars of glass; stoppers, lids and other closures, of glass 7010 10 00  Ampoules 3 0 7010 20 00  Stoppers, lids and other closures 5 0 7010 90  Other 7010 90 10   Preserving jars (sterilizing jars) 5 0   Other 7010 90 21    Made from tubing of glass 5 0    Other, of a nominal capacity of 7010 90 31     2,5 l or more 5 0     Less than 2,5 l      For beverages and foodstuffs       Bottles        Of colourless glass, of a nominal capacity of 7010 90 41         1 l or more 5 0 7010 90 43         More than 0,33 l but less than 1 l 5 0 7010 90 45         0,15 l or more but not more than 0,33 l 5 0 7010 90 47         Less than 0,15 l 5 0        Of coloured glass, of a nominal capacity of 7010 90 51         1 l or more 5 0 7010 90 53         More than 0,33 l but less than 1 l 5 0 7010 90 55         0,15 l or more but not more than 0,33 l 5 0 7010 90 57         Less than 0,15 l 5 0       Other, of a nominal capacity of 7010 90 61        0,25 l or more 5 0 7010 90 67        Less than 0,25 l 5 0      For pharmaceutical products, of a nominal capacity 7010 90 71       Exceeding 0,055 l 5 0 7010 90 79       Not exceeding 0,055 l 5 0      For other products 7010 90 91       Of colourless glass 5 0 7010 90 99       Of coloured glass 5 0 7011 Glass envelopes (including bulbs and tubes), open, and glass parts thereof, without fittings, for electric lamps, cathode ray tubes or the like 7011 10 00  For electric lighting 4 0 7011 20 00  For cathode ray tubes 4 0 7011 90 00  Other 4 0 7013 Glassware of a kind used for table, kitchen, toilet, office, indoor decoration or similar purposes (other than that of heading 7010 or 7018) 7013 10 00  Of glass ceramic 11 7  Stemware drinking glasses, other than of glass ceramics 7013 22   Of lead crystal 7013 22 10    Gathered by hand 11 7 7013 22 90    Gathered mechanically 11 7 7013 28   Other 7013 28 10    Gathered by hand 11 7 7013 28 90    Gathered mechanically 11 7  Other drinking glasses, other than of glass ceramics 7013 33   Of lead crystal    Gathered by hand 7013 33 11     Cut or otherwise decorated 11 7 7013 33 19     Other 11 7    Gathered mechanically 7013 33 91     Cut or otherwise decorated 11 7 7013 33 99     Other 11 7 7013 37   Other 7013 37 10    Of toughened glass 11 7    Other     Gathered by hand 7013 37 51      Cut or otherwise decorated 11 7 7013 37 59      Other 11 7     Gathered mechanically 7013 37 91      Cut or otherwise decorated 11 7 7013 37 99      Other 11 7  Glassware of a kind used for table (other than drinking glasses) or kitchen purposes other than of glass ceramics 7013 41   Of lead crystal 7013 41 10    Gathered by hand 11 7 7013 41 90    Gathered mechanically 11 7 7013 42 00   Of glass having a linear coefficient of expansion not exceeding 5 Ã  10-6 per Kelvin within a temperature range of 0 °C to 300 °C 11 7 7013 49   Other 7013 49 10    Of toughened glass 11 7    Other 7013 49 91     Gathered by hand 11 7 7013 49 99     Gathered mechanically 11 7  Other glassware 7013 91   Of lead crystal 7013 91 10    Gathered by hand 11 7 7013 91 90    Gathered mechanically 11 7 7013 99 00   Other 11 7 7014 00 00 Signalling glassware and optical elements of glass (other than those of heading 7015), not optically worked 3 0 7015 Clock or watch glasses and similar glasses, glasses for non-corrective or corrective spectacles, curved, bent, hollowed or the like, not optically worked; hollow glass spheres and their segments, for the manufacture of such glasses 7015 10 00  Glasses for corrective spectacles 3 0 7015 90 00  Other 3 0 7016 Paving blocks, slabs, bricks, squares, tiles and other articles of pressed or moulded glass, whether or not wired, of a kind used for building or construction purposes; glass cubes and other glass smallwares, whether or not on a backing, for mosaics or similar decorative purposes; leaded lights and the like; multicellular or foam glass in blocks, panels, plates, shells or similar forms 7016 10 00  Glass cubes and other glass smallwares, whether or not on a backing, for mosaics or similar decorative purposes 8 3 7016 90  Other 7016 90 10   Leaded lights and the like 3 0 7016 90 80   Other 3 MIN 1,2 EUR/100 kg/br 0 7017 Laboratory, hygienic or pharmaceutical glassware, whether or not graduated or calibrated 7017 10 00  Of fused quartz or other fused silica 3 0 7017 20 00  Of other glass having a linear coefficient of expansion not exceeding 5 Ã  10-6 per Kelvin within a temperature range of 0 °C to 300 °C 3 0 7017 90 00  Other 3 0 7018 Glass beads, imitation pearls, imitation precious or semi-precious stones and similar glass smallwares, and articles thereof other than imitation jewellery; glass eyes other than prosthetic articles; statuettes and other ornaments of lamp-worked glass, other than imitation jewellery; glass microspheres not exceeding 1 mm in diameter 7018 10  Glass beads, imitation pearls, imitation precious or semi-precious stones and similar glass smallwares   Glass beads 7018 10 11    Cut and mechanically polished Free 0 7018 10 19    Other 7 0 7018 10 30   Imitation pearls Free 0   Imitation precious or semi-precious stones 7018 10 51    Cut and mechanically polished Free 0 7018 10 59    Other 3 0 7018 10 90   Other 3 0 7018 20 00  Glass microspheres not exceeding 1 mm in diameter 3 0 7018 90  Other 7018 90 10   Glass eyes; articles of glass smallware 3 0 7018 90 90   Other 6 0 7019 Glass fibres (including glass wool) and articles thereof (for example, yarn, woven fabrics)  Slivers, rovings, yarn and chopped strands 7019 11 00   Chopped strands, of a length of not more than 50 mm 7 3 7019 12 00   Rovings 7 3 7019 19   Other 7019 19 10    Of filaments 7 3 7019 19 90    Of staple fibres 7 3  Thin sheets (voiles), webs, mats, mattresses, boards and similar nonwoven products 7019 31 00   Mats 7 0 7019 32 00   Thin sheets (voiles) 5 0 7019 39 00   Other 5 0 7019 40 00  Woven fabrics of rovings 7 3  Other woven fabrics 7019 51 00   Of a width not exceeding 30 cm 7 3 7019 52 00   Of a width exceeding 30 cm, plain weave, weighing less than 250 g/m2, of filaments measuring per single yarn not more than 136 tex 7 3 7019 59 00   Other 7 3 7019 90  Other 7019 90 10   Non-textile fibres in bulk or flocks 7 0 7019 90 30   Pads and casings for insulating tubes and pipes 7 0   Other 7019 90 91    Of textile fibres 7 0 7019 90 99    Other 7 0 7020 00 Other articles of glass 7020 00 05  Quartz reactor tubes and holders designed for insertion into diffusion and oxidation furnaces for production of semiconductor materials Free 0  Glass inners for vacuum flasks or for other vacuum vessels 7020 00 07   Unfinished 3 0 7020 00 08   Finished 6 0  Other 7020 00 10   Of fused quartz or other fused silica 3 0 7020 00 30   Of glass having a linear coefficient of expansion not exceeding 5 Ã  10-6 per Kelvin within a temperature range of 0 °C to 300 °C 3 0 7020 00 80   Other 3 0 XIV SECTION XIV  NATURAL OR CULTURED PEARLS, PRECIOUS OR SEMI-PRECIOUS STONES, PRECIOUS METALS, METALS CLAD WITH PRECIOUS METAL, AND ARTICLES THEREOF; IMITATION JEWELLERY; COIN 71 CHAPTER 71  NATURAL OR CULTURED PEARLS, PRECIOUS OR SEMI-PRECIOUS STONES, PRECIOUS METALS, METALS CLAD WITH PRECIOUS METAL, AND ARTICLES THEREOF; IMITATION JEWELLERY; COIN I. NATURAL OR CULTURED PEARLS AND PRECIOUS OR SEMI-PRECIOUS STONES 7101 Pearls, natural or cultured, whether or not worked or graded but not strung, mounted or set; pearls, natural or cultured, temporarily strung for convenience of transport 7101 10 00  Natural pearls Free 0  Cultured pearls 7101 21 00   Unworked Free 0 7101 22 00   Worked Free 0 7102 Diamonds, whether or not worked, but not mounted or set 7102 10 00  Unsorted Free 0  Industrial 7102 21 00   Unworked or simply sawn, cleaved or bruted Free 0 7102 29 00   Other Free 0  Non-industrial 7102 31 00   Unworked or simply sawn, cleaved or bruted Free 0 7102 39 00   Other Free 0 7103 Precious stones (other than diamonds) and semi-precious stones, whether or not worked or graded but not strung, mounted or set; ungraded precious stones (other than diamonds) and semi-precious stones, temporarily strung for convenience of transport 7103 10 00  Unworked or simply sawn or roughly shaped Free 0  Otherwise worked 7103 91 00   Rubies, sapphires and emeralds Free 0 7103 99 00   Other Free 0 7104 Synthetic or reconstructed precious or semi-precious stones, whether or not worked or graded but not strung, mounted or set; ungraded synthetic or reconstructed precious or semi-precious stones, temporarily strung for convenience of transport 7104 10 00  Piezoelectric quartz Free 0 7104 20 00  Other, unworked or simply sawn or roughly shaped Free 0 7104 90 00  Other Free 0 7105 Dust and powder of natural or synthetic precious or semi-precious stones 7105 10 00  Of diamonds Free 0 7105 90 00  Other Free 0 II. PRECIOUS METALS AND METALS CLAD WITH PRECIOUS METAL 7106 Silver (including silver plated with gold or platinum), unwrought or in semi-manufactured forms, or in powder form 7106 10 00  Powder Free 0  Other 7106 91   Unwrought 7106 91 10    Of a fineness of not less than 999 parts per 1 000 Free 0 7106 91 90    Of a fineness of less than 999 parts per 1 000 Free 0 7106 92   Semi-manufactured 7106 92 20    Of a fineness of not less than 750 parts per 1 000 Free 0 7106 92 80    Of a fineness of less than 750 parts per 1 000 Free 0 7107 00 00 Base metals clad with silver, not further worked than semi-manufactured Free 0 7108 Gold (including gold plated with platinum), unwrought or in semi-manufactured forms, or in powder form  Non-monetary 7108 11 00   Powder Free 0 7108 12 00   Other unwrought forms Free 0 7108 13   Other semi-manufactured forms 7108 13 10    Bars, rods, wire and sections; plates; sheets and strips of a thickness, excluding any backing, exceeding 0,15 mm Free 0 7108 13 80    Other Free 0 7108 20 00  Monetary Free 0 7109 00 00 Base metals or silver, clad with gold, not further worked than semi-manufactured Free 0 7110 Platinum, unwrought or in semi-manufactured forms, or in powder form  Platinum 7110 11 00   Unwrought or in powder form Free 0 7110 19   Other 7110 19 10    Bars, rods, wire and sections; plates; sheets and strips of a thickness, excluding any backing, exceeding 0,15 mm Free 0 7110 19 80    Other Free 0  Palladium 7110 21 00   Unwrought or in powder form Free 0 7110 29 00   Other Free 0  Rhodium 7110 31 00   Unwrought or in powder form Free 0 7110 39 00   Other Free 0  Iridium, osmium and ruthenium 7110 41 00   Unwrought or in powder form Free 0 7110 49 00   Other Free 0 7111 00 00 Base metals, silver or gold, clad with platinum, not further worked than semi-manufactured Free 0 7112 Waste and scrap of precious metal or of metal clad with precious metal; other waste and scrap containing precious metal or precious-metal compounds, of a kind used principally for the recovery of precious metal 7112 30 00  Ash containing precious metal or precious-metal compounds Free 0  Other 7112 91 00   Of gold, including metal clad with gold but excluding sweepings containing other precious metals Free 0 7112 92 00   Of platinum, including metal clad with platinum but excluding sweepings containing other precious metals Free 0 7112 99 00   Other Free 0 III. JEWELLERY, GOLDSMITHS' AND SILVERSMITHS' WARES AND OTHER ARTICLES 7113 Articles of jewellery and parts thereof, of precious metal or of metal clad with precious metal  Of precious metal whether or not plated or clad with precious metal 7113 11 00   Of silver, whether or not plated or clad with other precious metal 2,5 0 7113 19 00   Of other precious metal, whether or not plated or clad with precious metal 2,5 0 7113 20 00  Of base metal clad with precious metal 4 0 7114 Articles of goldsmiths' or silversmiths' wares and parts thereof, of precious metal or of metal clad with precious metal  Of precious metal whether or not plated or clad with precious metal 7114 11 00   Of silver, whether or not plated or clad with other precious metal 2 0 7114 19 00   Of other precious metal, whether or not plated or clad with precious metal 2 0 7114 20 00  Of base metal clad with precious metal 2 0 7115 Other articles of precious metal or of metal clad with precious metal 7115 10 00  Catalysts in the form of wire cloth or grill, of platinum Free 0 7115 90  Other 7115 90 10   Of precious metal 3 0 7115 90 90   Of metal clad with precious metal 3 0 7116 Articles of natural or cultured pearls, precious or semi-precious stones (natural, synthetic or reconstructed) 7116 10 00  Of natural or cultured pearls Free 0 7116 20  Of precious or semi-precious stones (natural, synthetic or reconstructed)   Made wholly of natural precious or semi-precious stones 7116 20 11    Necklaces, bracelets and other articles of natural precious or semi-precious stones, simply strung without fasteners or other accessories Free 0 7116 20 19    Other 2,5 0 7116 20 90   Other 2,5 0 7117 Imitation jewellery  Of base metal, whether or not plated with precious metal 7117 11 00   Cuff links and studs 4 0 7117 19   Other 7117 19 10    With parts of glass 4 0    Without parts of glass 7117 19 91     Gilt, silvered or platinum plated 4 0 7117 19 99     Other 4 0 7117 90 00  Other 4 0 7118 Coin 7118 10  Coin (other than gold coin), not being legal tender 7118 10 10   Of silver Free 0 7118 10 90   Other Free 0 7118 90 00  Other Free 0 XV SECTION XV  BASE METALS AND ARTICLES OF BASE METAL 72 CHAPTER 72  IRON AND STEEL I. PRIMARY MATERIALS; PRODUCTS IN GRANULAR OR POWDER FORM 7201 Pig iron and spiegeleisen in pigs, blocks or other primary forms 7201 10  Non-alloy pig iron containing by weight 0,5 % or less of phosphorus   Containing by weight not less than 0,4 % of manganese 7201 10 11    Containing by weight 1 % or less of silicon 1,7 0 7201 10 19    Containing by weight more than 1 % of silicon 1,7 0 7201 10 30   Containing by weight not less than 0,1 % but less than 0,4 % of manganese 1,7 0 7201 10 90   Containing by weight less than 0,1 % of manganese Free 0 7201 20 00  Non-alloy pig iron containing by weight more than 0,5 % of phosphorus 2,2 0 7201 50  Alloy pig iron; spiegeleisen 7201 50 10   Alloy pig iron containing by weight not less than 0,3 % but not more than 1 % of titanium and not less than 0,5 % but not more than 1 % of vanadium Free 0 7201 50 90   Other 1,7 0 7202 Ferro-alloys  Ferro-manganese 7202 11   Containing by weight more than 2 % of carbon 7202 11 20    With a granulometry not exceeding 5 mm and a manganese content by weight exceeding 65 % 2,7 0 7202 11 80    Other 2,7 0 7202 19 00   Other 2,7 0  Ferro-silicon 7202 21 00   Containing by weight more than 55 % of silicon 5,7 5 7202 29   Other 7202 29 10    Containing by weight 4 % or more but not more than 10 % of magnesium 5,7 5 7202 29 90    Other 5,7 5 7202 30 00  Ferro-silico-manganese 3,7 0  Ferro-chromium 7202 41   Containing by weight more than 4 % of carbon 7202 41 10    Containing by weight more than 4 % but not more than 6 % of carbon 4 0 7202 41 90    Containing by weight more than 6 % of carbon 4 0 7202 49   Other 7202 49 10    Containing by weight not more than 0,05 % of carbon 7 5 7202 49 50    Containing by weight more than 0,05 % but not more than 0,5 % of carbon 7 5 7202 49 90    Containing by weight more than 0,5 % but not more than 4 % of carbon 7 5 7202 50 00  Ferro-silico-chromium 2,7 0 7202 60 00  Ferro-nickel Free 0 7202 70 00  Ferro-molybdenum 2,7 0 7202 80 00  Ferro-tungsten and ferro-silico-tungsten Free 0  Other 7202 91 00   Ferro-titanium and ferro-silico-titanium 2,7 0 7202 92 00   Ferro-vanadium 2,7 0 7202 93 00   Ferro-niobium Free 0 7202 99   Other 7202 99 10    Ferro-phosphorus Free 0 7202 99 30    Ferro-silico-magnesium 2,7 0 7202 99 80    Other 2,7 0 7203 Ferrous products obtained by direct reduction of iron ore and other spongy ferrous products, in lumps, pellets or similar forms; iron having a minimum purity by weight of 99,94 %, in lumps, pellets or similar forms 7203 10 00  Ferrous products obtained by direct reduction of iron ore Free 0 7203 90 00  Other Free 0 7204 Ferrous waste and scrap; remelting scrap ingots of iron or steel 7204 10 00  Waste and scrap of cast iron Free 0  Waste and scrap of alloy steel 7204 21   Of stainless steel 7204 21 10    Containing by weight 8 % or more of nickel Free 0 7204 21 90    Other Free 0 7204 29 00   Other Free 0 7204 30 00  Waste and scrap of tinned iron or steel Free 0  Other waste and scrap 7204 41   Turnings, shavings, chips, milling waste, sawdust, filings, trimmings and stampings, whether or not in bundles 7204 41 10    Turnings, shavings, chips, milling waste, sawdust and filings Free 0    Trimmings and stampings 7204 41 91     In bundles Free 0 7204 41 99     Other Free 0 7204 49   Other 7204 49 10    Fragmentised (shredded) Free 0    Other 7204 49 30     In bundles Free 0 7204 49 90     Other Free 0 7204 50 00  Remelting scrap ingots Free 0 7205 Granules and powders, of pig iron, spiegeleisen, iron or steel 7205 10 00  Granules Free 0  Powders 7205 21 00   Of alloy steel Free 0 7205 29 00   Other Free 0 II. IRON AND NON-ALLOY STEEL 7206 Iron and non-alloy steel in ingots or other primary forms (excluding iron of heading 7203) 7206 10 00  Ingots Free 0 7206 90 00  Other Free 0 7207 Semi-finished products of iron or non-alloy steel  Containing by weight less than 0,25 % of carbon 7207 11   Of rectangular (including square) cross-section, the width measuring less than twice the thickness    Rolled or obtained by continuous casting 7207 11 11     Of free-cutting steel Free 0     Other 7207 11 14      Of a thickness not exceeding 130 mm Free 0 7207 11 16      Of a thickness exceeding 130 mm Free 0 7207 11 90    Forged Free 0 7207 12   Other, of rectangular (other than square) cross-section 7207 12 10    Rolled or obtained by continuous casting Free 0 7207 12 90    Forged Free 0 7207 19   Other    Of circular or polygonal cross-section 7207 19 12     Rolled or obtained by continuous casting Free 0 7207 19 19     Forged Free 0 7207 19 80    Other Free 0 7207 20  Containing by weight 0,25 % or more of carbon   Of rectangular (including square) cross-section, the width measuring less than twice the thickness    Rolled or obtained by continuous casting 7207 20 11     Of free-cutting steel Free 0     Other, containing by weight 7207 20 15      0,25 % or more but less than 0,6 % of carbon Free 0 7207 20 17      0,6 % or more of carbon Free 0 7207 20 19    Forged Free 0   Other, of rectangular (other than square) cross-section 7207 20 32    Rolled or obtained by continuous casting Free 0 7207 20 39    Forged Free 0   Of circular or polygonal cross-section 7207 20 52    Rolled or obtained by continuous casting Free 0 7207 20 59    Forged Free 0 7207 20 80   Other Free 0 7208 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, hot-rolled, not clad, plated or coated 7208 10 00  In coils, not further worked than hot-rolled, with patterns in relief Free 0  Other, in coils, not further worked than hot-rolled, pickled 7208 25 00   Of a thickness of 4,75 mm or more Free 0 7208 26 00   Of a thickness of 3 mm or more but less than 4,75 mm Free 0 7208 27 00   Of a thickness of less than 3 mm Free 0  Other, in coils, not further worked than hot-rolled 7208 36 00   Of a thickness exceeding 10 mm Free 0 7208 37 00   Of a thickness of 4,75 mm or more but not exceeding 10 mm Free 0 7208 38 00   Of a thickness of 3 mm or more but less than 4,75 mm Free 0 7208 39 00   Of a thickness of less than 3 mm Free 0 7208 40 00  Not in coils, not further worked than hot-rolled, with patterns in relief Free 0  Other, not in coils, not further worked than hot-rolled 7208 51   Of a thickness exceeding 10 mm 7208 51 20    Of a thickness exceeding 15 mm Free 0    Of a thickness exceeding 10 mm but not exceeding 15 mm, of a width of 7208 51 91     2 050 mm or more Free 0 7208 51 98     Less than 2 050 mm Free 0 7208 52   Of a thickness of 4,75 mm or more but not exceeding 10 mm 7208 52 10    Rolled on four faces or in a closed box pass, of a width not exceeding 1 250 mm Free 0    Other, of a width of 7208 52 91     2 050 mm or more Free 0 7208 52 99     Less than 2 050 mm Free 0 7208 53   Of a thickness of 3 mm or more but less than 4,75 mm 7208 53 10    Rolled on four faces or in a closed box pass, of a width not exceeding 1 250 mm and of a thickness of 4 mm or more Free 0 7208 53 90    Other Free 0 7208 54 00   Of a thickness of less than 3 mm Free 0 7208 90  Other 7208 90 20   Perforated Free 0 7208 90 80   Other Free 0 7209 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, cold-rolled (cold-reduced), not clad, plated or coated  In coils, not further worked than cold-rolled (cold-reduced) 7209 15 00   Of a thickness of 3 mm or more Free 0 7209 16   Of a thickness exceeding 1 mm but less than 3 mm 7209 16 10    Electrical Free 0 7209 16 90    Other Free 0 7209 17   Of a thickness of 0,5 mm or more but not exceeding 1 mm 7209 17 10    Electrical Free 0 7209 17 90    Other Free 0 7209 18   Of a thickness of less than 0,5 mm 7209 18 10    Electrical Free 0    Other 7209 18 91     Of a thickness of 0,35 mm or more but less than 0,5 mm Free 0 7209 18 99     Of a thickness of less than 0,35 mm Free 0  Not in coils, not further worked than cold-rolled (cold-reduced) 7209 25 00   Of a thickness of 3 mm or more Free 0 7209 26   Of a thickness exceeding 1 mm but less than 3 mm 7209 26 10    Electrical Free 0 7209 26 90    Other Free 0 7209 27   Of a thickness of 0,5 mm or more but not exceeding 1 mm 7209 27 10    Electrical Free 0 7209 27 90    Other Free 0 7209 28   Of a thickness of less than 0,5 mm 7209 28 10    Electrical Free 0 7209 28 90    Other Free 0 7209 90  Other 7209 90 20   Perforated Free 0 7209 90 80   Other Free 0 7210 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, clad, plated or coated  Plated or coated with tin 7210 11 00   Of a thickness of 0,5 mm or more Free 0 7210 12   Of a thickness of less than 0,5 mm 7210 12 20    Tinplate Free 0 7210 12 80    Other Free 0 7210 20 00  Plated or coated with lead, including terne-plate Free 0 7210 30 00  Electrolytically plated or coated with zinc Free 0  Otherwise plated or coated with zinc 7210 41 00   Corrugated Free 0 7210 49 00   Other Free 0 7210 50 00  Plated or coated with chromium oxides or with chromium and chromium oxides Free 0  Plated or coated with aluminium 7210 61 00   Plated or coated with aluminium-zinc alloys Free 0 7210 69 00   Other Free 0 7210 70  Painted, varnished or coated with plastics 7210 70 10   Tinplate, varnished; products, plated or coated with chromium oxides or with chromium and chromium oxides, varnished Free 0 7210 70 80   Other Free 0 7210 90  Other 7210 90 30   Clad Free 0 7210 90 40   Tinned and printed Free 0 7210 90 80   Other Free 0 7211 Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, not clad, plated or coated  Not further worked than hot-rolled 7211 13 00   Rolled on four faces or in a closed box pass, of a width exceeding 150 mm and a thickness of not less than 4 mm, not in coils and without patterns in relief Free 0 7211 14 00   Other, of a thickness of 4,75 mm or more Free 0 7211 19 00   Other Free 0  Not further worked than cold-rolled (cold-reduced) 7211 23   Containing by weight less than 0,25 % of carbon 7211 23 20    Electrical Free 0    Other 7211 23 30     Of a thickness of 0,35 mm or more Free 0 7211 23 80     Of a thickness of less than 0,35 mm Free 0 7211 29 00   Other Free 0 7211 90  Other 7211 90 20   Perforated Free 0 7211 90 80   Other Free 0 7212 Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, clad, plated or coated 7212 10  Plated or coated with tin 7212 10 10   Tinplate, not further worked than surface-treated Free 0 7212 10 90   Other Free 0 7212 20 00  Electrolytically plated or coated with zinc Free 0 7212 30 00  Otherwise plated or coated with zinc Free 0 7212 40  Painted, varnished or coated with plastics 7212 40 20   Tinplate, not further worked than varnished; products, plated or coated with chromium oxides or with chromium and chromium oxides, varnished Free 0 7212 40 80   Other Free 0 7212 50  Otherwise plated or coated 7212 50 20   Plated or coated with chromium oxides or with chromium and chromium oxides Free 0 7212 50 30   Plated or coated with chromium or nickel Free 0 7212 50 40   Plated or coated with copper Free 0   Plated or coated with aluminium 7212 50 61    Plated or coated with aluminium-zinc alloys Free 0 7212 50 69    Other Free 0 7212 50 90   Other Free 0 7212 60 00  Clad Free 0 7213 Bars and rods, hot-rolled, in irregularly wound coils, of iron or non-alloy steel 7213 10 00  Containing indentations, ribs, grooves or other deformations produced during the rolling process Free 0 7213 20 00  Other, of free-cutting steel Free 0  Other 7213 91   Of circular cross-section measuring less than 14 mm in diameter 7213 91 10    Of a type used for concrete reinforcement Free 0 7213 91 20    Of a type used for tyre cord Free 0    Other 7213 91 41     Containing by weight 0,06 % or less of carbon Free 0 7213 91 49     Containing by weight more than 0,06 % but less than 0,25 % of carbon Free 0 7213 91 70     Containing by weight 0,25 % or more but not more than 0,75 % of carbon Free 0 7213 91 90     Containing by weight more than 0,75 % of carbon Free 0 7213 99   Other 7213 99 10    Containing by weight less than 0,25 % of carbon Free 0 7213 99 90    Containing by weight 0,25 % or more of carbon Free 0 7214 Other bars and rods of iron or non-alloy steel, not further worked than forged, hot-rolled, hot-drawn or hot-extruded, but including those twisted after rolling 7214 10 00  Forged Free 0 7214 20 00  Containing indentations, ribs, grooves or other deformations produced during the rolling process or twisted after rolling Free 0 7214 30 00  Other, of free-cutting steel Free 0  Other 7214 91   Of rectangular (other than square) cross-section 7214 91 10    Containing by weight less than 0,25 % of carbon Free 0 7214 91 90    Containing by weight 0,25 % or more of carbon Free 0 7214 99   Other    Containing by weight less than 0,25 % of carbon 7214 99 10     Of a type used for concrete reinforcement Free 0     Other, of circular cross-section measuring in diameter 7214 99 31      80 mm or more Free 0 7214 99 39      Less than 80 mm Free 0 7214 99 50     Other Free 0    Containing by weight 0,25 % or more of carbon     Of a circular cross-section measuring in diameter 7214 99 71      80 mm or more Free 0 7214 99 79      Less than 80 mm Free 0 7214 99 95     Other Free 0 7215 Other bars and rods of iron or non-alloy steel 7215 10 00  Of free-cutting steel, not further worked than cold-formed or cold-finished Free 0 7215 50  Other, not further worked than cold-formed or cold-finished   Containing by weight less than 0,25 % of carbon 7215 50 11    Of rectangular (other than square) cross-section Free 0 7215 50 19    Other Free 0 7215 50 80   Containing by weight 0,25 % or more of carbon Free 0 7215 90 00  Other Free 0 7216 Angles, shapes and sections of iron or non-alloy steel 7216 10 00  U, I or H sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of less than 80 mm Free 0  L or T sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of less than 80 mm 7216 21 00   L sections Free 0 7216 22 00   T sections Free 0  U, I or H sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of 80 mm or more 7216 31   U sections 7216 31 10    Of a height of 80 mm or more but not exceeding 220 mm Free 0 7216 31 90    Of a height exceeding 220 mm Free 0 7216 32   I sections    Of a height of 80 mm or more but not exceeding 220 mm 7216 32 11     With parallel flange faces Free 0 7216 32 19     Other Free 0    Of a height exceeding 220 mm 7216 32 91     With parallel flange faces Free 0 7216 32 99     Other Free 0 7216 33   H sections 7216 33 10    Of a height of 80 mm or more but not exceeding 180 mm Free 0 7216 33 90    Of a height exceeding 180 mm Free 0 7216 40  L or T sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of 80 mm or more 7216 40 10   L sections Free 0 7216 40 90   T sections Free 0 7216 50  Other angles, shapes and sections, not further worked than hot-rolled, hot-drawn or extruded 7216 50 10   With a cross-section which is capable of being enclosed in a square the side of which is 80 mm Free 0   Other 7216 50 91    Bulb flats Free 0 7216 50 99    Other Free 0  Angles, shapes and sections, not further worked than cold-formed or cold-finished 7216 61   Obtained from flat-rolled products 7216 61 10    C, L, U, Z, omega or open-ended sections Free 0 7216 61 90    Other Free 0 7216 69 00   Other Free 0  Other 7216 91   Cold-formed or cold-finished from flat-rolled products 7216 91 10    Profiled (ribbed) sheets Free 0 7216 91 80    Other Free 0 7216 99 00   Other Free 0 7217 Wire of iron or non-alloy steel 7217 10  Not plated or coated, whether or not polished   Containing by weight less than 0,25 % of carbon 7217 10 10    With a maximum cross-sectional dimension of less than 0,8 mm Free 0    With a maximum cross-sectional dimension of 0,8 mm or more 7217 10 31     Containing indentations, ribs, grooves or other deformations produced during the rolling process Free 0 7217 10 39     Other Free 0 7217 10 50   Containing by weight 0,25 % or more but less than 0,6 % of carbon Free 0 7217 10 90   Containing by weight 0,6 % or more of carbon Free 0 7217 20  Plated or coated with zinc   Containing by weight less than 0,25 % of carbon 7217 20 10    With a maximum cross-sectional dimension of less than 0,8 mm Free 0 7217 20 30    With a maximum cross-sectional dimension of 0,8 mm or more Free 0 7217 20 50   Containing by weight 0,25 % or more but less than 0,6 % of carbon Free 0 7217 20 90   Containing by weight 0,6 % or more of carbon Free 0 7217 30  Plated or coated with other base metals   Containing by weight less than 0,25 % of carbon 7217 30 41    Copper-coated Free 0 7217 30 49    Other Free 0 7217 30 50   Containing by weight 0,25 % or more but less than 0,6 % of carbon Free 0 7217 30 90   Containing by weight 0,6 % or more of carbon Free 0 7217 90  Other 7217 90 20   Containing by weight less than 0,25 % of carbon Free 0 7217 90 50   Containing by weight 0,25 % or more but less than 0,6 % of carbon Free 0 7217 90 90   Containing by weight 0,6 % or more of carbon Free 0 III. STAINLESS STEEL 7218 Stainless steel in ingots or other primary forms; semi-finished products of stainless steel 7218 10 00  Ingots and other primary forms Free 0  Other 7218 91   Of rectangular (other than square) cross-section 7218 91 10    Containing by weight 2,5 % or more of nickel Free 0 7218 91 80    Containing by weight less than 2,5 % of nickel Free 0 7218 99   Other    Of square cross-section 7218 99 11     Rolled or obtained by continous casting Free 0 7218 99 19     Forged Free 0    Other 7218 99 20     Rolled or obtained by continuous casting Free 0 7218 99 80     Forged Free 0 7219 Flat-rolled products of stainless steel, of a width of 600 mm or more  Not further worked than hot-rolled, in coils 7219 11 00   Of a thickness exceeding 10 mm Free 0 7219 12   Of a thickness of 4,75 mm or more but not exceeding 10 mm 7219 12 10    Containing by weight 2,5 % or more of nickel Free 0 7219 12 90    Containing by weight less than 2,5 % of nickel Free 0 7219 13   Of a thickness of 3 mm or more but less than 4,75 mm 7219 13 10    Containing by weight 2,5 % or more of nickel Free 0 7219 13 90    Containing by weight less than 2,5 % of nickel Free 0 7219 14   Of a thickness of less than 3 mm 7219 14 10    Containing by weight 2,5 % or more of nickel Free 0 7219 14 90    Containing by weight less than 2,5 % of nickel Free 0  Not further worked than hot-rolled, not in coils 7219 21   Of a thickness exceeding 10 mm 7219 21 10    Containing by weight 2,5 % or more of nickel Free 0 7219 21 90    Containing by weight less than 2,5 % of nickel Free 0 7219 22   Of a thickness of 4,75 mm or more but not exceeding 10 mm 7219 22 10    Containing by weight 2,5 % or more of nickel Free 0 7219 22 90    Containing by weight less than 2,5 % of nickel Free 0 7219 23 00   Of a thickness of 3 mm or more but less than 4,75 mm Free 0 7219 24 00   Of a thickness of less than 3 mm Free 0  Not further worked than cold-rolled (cold-reduced) 7219 31 00   Of a thickness of 4,75 mm or more Free 0 7219 32   Of a thickness of 3 mm or more but less than 4,75 mm 7219 32 10    Containing by weight 2,5 % or more of nickel Free 0 7219 32 90    Containing by weight less than 2,5 % of nickel Free 0 7219 33   Of a thickness exceeding 1 mm but less than 3 mm 7219 33 10    Containing by weight 2,5 % or more of nickel Free 0 7219 33 90    Containing by weight less than 2,5 % of nickel Free 0 7219 34   Of a thickness of 0,5 mm or more but not exceeding 1 mm 7219 34 10    Containing by weight 2,5 % or more of nickel Free 0 7219 34 90    Containing by weight less than 2,5 % of nickel Free 0 7219 35   Of a thickness of less than 0,5 mm 7219 35 10    Containing by weight 2,5 % or more of nickel Free 0 7219 35 90    Containing by weight less than 2,5 % of nickel Free 0 7219 90  Other 7219 90 20   Perforated Free 0 7219 90 80   Other Free 0 7220 Flat-rolled products of stainless steel, of a width of less than 600 mm  Not further worked than hot-rolled 7220 11 00   Of a thickness of 4,75 mm or more Free 0 7220 12 00   Of a thickness of less than 4,75 mm Free 0 7220 20  Not further worked than cold-rolled (cold-reduced)   Of a thickness of 3 mm or more, containing by weight 7220 20 21    2,5 % or more of nickel Free 0 7220 20 29    Less than 2,5 % of nickel Free 0   Of a thickness exceeding 0,35 mm but less than 3 mm, containing by weight 7220 20 41    2,5 % or more of nickel Free 0 7220 20 49    Less than 2,5 % of nickel Free 0   Of a thickness not exceeding 0,35 mm, containing by weight 7220 20 81    2,5 % or more of nickel Free 0 7220 20 89    Less than 2,5 % of nickel Free 0 7220 90  Other 7220 90 20   Perforated Free 0 7220 90 80   Other Free 0 7221 00 Bars and rods, hot-rolled, in irregularly wound coils, of stainless steel 7221 00 10  Containing by weight 2,5 % or more of nickel Free 0 7221 00 90  Containing by weight less than 2,5 % of nickel Free 0 7222 Other bars and rods of stainless steel; angles, shapes and sections of stainless steel  Bars and rods, not further worked than hot-rolled, hot-drawn or extruded 7222 11   Of circular cross-section    Of a diameter of 80 mm or more, containing by weight 7222 11 11     2,5 % or more of nickel Free 0 7222 11 19     Less than 2,5 % of nickel Free 0    Of a diameter of less than 80 mm, containing by weight 7222 11 81     2,5 % or more of nickel Free 0 7222 11 89     Less than 2,5 % of nickel Free 0 7222 19   Other 7222 19 10    Containing by weight 2,5 % or more of nickel Free 0 7222 19 90    Containing by weight less than 2,5 % of nickel Free 0 7222 20  Bars and rods, not further worked than cold-formed or cold-finished   Of circular cross-section    Of a diameter of 80 mm or more, containing by weight 7222 20 11     2,5 % or more of nickel Free 0 7222 20 19     Less than 2,5 % of nickel Free 0    Of a diameter of 25 mm or more, but less than 80 mm, containing by weight 7222 20 21     2,5 % or more of nickel Free 0 7222 20 29     Less than 2,5 % of nickel Free 0    Of a diameter of less than 25 mm, containing by weight 7222 20 31     2,5 % or more of nickel Free 0 7222 20 39     Less than 2,5 % of nickel Free 0   Other, containing by weight 7222 20 81    2,5 % or more of nickel Free 0 7222 20 89    Less than 2,5 % of nickel Free 0 7222 30  Other bars and rods   Forged, containing by weight 7222 30 51    2,5 % or more of nickel Free 0 7222 30 91    Less than 2,5 % of nickel Free 0 7222 30 97   Other Free 0 7222 40  Angles, shapes and sections 7222 40 10   Not further worked than hot-rolled, hot-drawn or extruded Free 0 7222 40 50   Not further worked than cold-formed or cold-finished Free 0 7222 40 90   Other Free 0 7223 00 Wire of stainless steel  Containing by weight 2,5 % or more of nickel 7223 00 11   Containing by weight 28 % or more but not more than 31 % of nickel and 20 % or more but not more than 22 % of chromium Free 0 7223 00 19   Other Free 0  Containing by weight less than 2,5 % of nickel 7223 00 91   Containing by weight 13 % or more but not more than 25 % of chromium and 3,5 % or more but not more than 6 % of aluminium Free 0 7223 00 99   Other Free 0 IV. OTHER ALLOY STEEL; HOLLOW DRILL BARS AND RODS, OF ALLOY OR NON-ALLOY STEEL 7224 Other alloy steel in ingots or other primary forms; semi-finished products of other alloy steel 7224 10  Ingots and other primary forms 7224 10 10   Of tool steel Free 0 7224 10 90   Other Free 0 7224 90  Other 7224 90 02   Of tool steel Free 0   Other    Of rectangular (including square) cross-section     Hot-rolled or obtained by continuous casting      The width measuring less than twice the thickness 7224 90 03       Of high-speed steel Free 0 7224 90 05       Containing by weight not more than 0,7 % of carbon, 0,5 % or more but not more than 1,2 % of manganese and 0,6 % or more but not more than 2,3 % of silicon; containing by weight 0,0008 % or more of boron with any other element less than the minimum content referred to in note 1 (f) to this chapter Free 0 7224 90 07       Other Free 0 7224 90 14      Other Free 0 7224 90 18     Forged Free 0    Other     Hot-rolled or obtained by continuous casting 7224 90 31      Containing by weight not less than 0,9 % but not more than 1,15 % of carbon, not less than 0,5 % but not more than 2 % of chromium and, if present, not more than 0,5 % of molybdenum Free 0 7224 90 38      Other Free 0 7224 90 90     Forged Free 0 7225 Flat-rolled products of other alloy steel, of a width of 600 mm or more  Of silicon-electrical steel 7225 11 00   Grain-oriented Free 0 7225 19   Other 7225 19 10    Hot-rolled Free 0 7225 19 90    Cold-rolled Free 0 7225 30  Other, not further worked than hot-rolled, in coils 7225 30 10   Of tool steel Free 0 7225 30 30   Of high-speed steel Free 0 7225 30 90   Other Free 0 7225 40  Other, not further worked than hot-rolled, not in coils 7225 40 12   Of tool steel Free 0 7225 40 15   Of high-speed steel Free 0   Other 7225 40 40    Of a thickness exceeding 10 mm Free 0 7225 40 60    Of a thickness of 4,75 mm or more but not exceeding 10 mm Free 0 7225 40 90    Of a thickness of less than 4,75 mm Free 0 7225 50  Other, not further worked than cold-rolled (cold-reduced) 7225 50 20   Of high-speed steel Free 0 7225 50 80   Other Free 0  Other 7225 91 00   Electrolytically plated or coated with zinc Free 0 7225 92 00   Otherwise plated or coated with zinc Free 0 7225 99 00   Other Free 0 7226 Flat-rolled products of other alloy steel, of a width of less than 600 mm  Of silicon-electrical steel 7226 11 00   Grain-oriented Free 0 7226 19   Other 7226 19 10    Not further worked than hot-rolled Free 0 7226 19 80    Other Free 0 7226 20 00  Of high-speed steel Free 0  Other 7226 91   Not further worked than hot-rolled 7226 91 20    Of tool steel Free 0    Other 7226 91 91     Of a thickness of 4,75 mm or more Free 0 7226 91 99     Of a thickness of less than 4,75 mm Free 0 7226 92 00   Not further worked than cold-rolled (cold-reduced) Free 0 7226 99   Other 7226 99 10    Electrolytically plated or coated with zinc Free 0 7226 99 30    Otherwise plated or coated with zinc Free 0 7226 99 70    Other Free 0 7227 Bars and rods, hot-rolled, in irregularly wound coils, of other alloy steel 7227 10 00  Of high-speed steel Free 0 7227 20 00  Of silico-manganese steel Free 0 7227 90  Other 7227 90 10   Containing by weight 0,0008 % or more of boron with any other element less than the minimum content referred to in note 1 (f) to this chapter Free 0 7227 90 50   Containing by weight 0,9 % or more but not more than 1,15 % of carbon, 0,5 % or more but not more than 2 % of chromium and, if present, not more than 0,5 % of molybdenum Free 0 7227 90 95   Other Free 0 7228 Other bars and rods of other alloy steel; angles, shapes and sections, of other alloy steel; hollow drill bars and rods, of alloy or non-alloy steel 7228 10  Bars and rods, of high-speed steel 7228 10 20   Not further worked than hot-rolled, hot-drawn or extruded; hot-rolled, hot-drawn or extruded, not further worked than clad Free 0 7228 10 50   Forged Free 0 7228 10 90   Other Free 0 7228 20  Bars and rods, of silico-manganese steel 7228 20 10   Of rectangular (other than square) cross-section, hot-rolled on four faces Free 0   Other 7228 20 91    Not further worked than hot-rolled, hot-drawn or extruded; hot-rolled, hot-drawn or extruded, not further worked than clad Free 0 7228 20 99    Other Free 0 7228 30  Other bars and rods, not further worked than hot-rolled, hot-drawn or extruded 7228 30 20   Of tool steel Free 0   Containing by weight 0,9 % or more but not more than 1,15 % of carbon, 0,5 % or more but not more than 2 % of chromium and, if present, not more than 0,5 % of molybdenum 7228 30 41    Of circular cross-section of a diameter of 80 mm or more Free 0 7228 30 49    Other Free 0   Other    Of circular cross-section, of a diameter of 7228 30 61     80 mm or more Free 0 7228 30 69     Less than 80 mm Free 0 7228 30 70    Of rectangular (other than square) cross-section, hot-rolled on four faces Free 0 7228 30 89    Other Free 0 7228 40  Other bars and rods, not further worked than forged 7228 40 10   Of tool steel Free 0 7228 40 90   Other Free 0 7228 50  Other bars and rods, not further worked than cold-formed or cold-finished 7228 50 20   Of tool steel Free 0 7228 50 40   Containing by weight 0,9 % or more but not more than 1,15 % of carbon, 0,5 % or more but not more than 2 % of chromium and, if present, not more than 0,5 % of molybdenum Free 0   Other    Of circular cross-section, of a diameter of 7228 50 61     80 mm or more Free 0 7228 50 69     Less than 80 mm Free 0 7228 50 80    Other Free 0 7228 60  Other bars and rods 7228 60 20   Of tool steel Free 0 7228 60 80   Other Free 0 7228 70  Angles, shapes and sections 7228 70 10   Not further worked than hot-rolled, hot-drawn or extruded Free 0 7228 70 90   Other Free 0 7228 80 00  Hollow drill bars and rods Free 0 7229 Wire of other alloy steel 7229 20 00  Of silico-manganese steel Free 0 7229 90  Other 7229 90 20   Of high-speed steel Free 0 7229 90 50   Containing by weight 0,9 % or more but not more than 1,15 % of carbon, 0,5 % or more but not more than 2 % of chromium and, if present, not more than 0,5 % of molybdenum Free 0 7229 90 90   Other Free 0 73 CHAPTER 73  ARTICLES OF IRON OR STEEL 7301 Sheet piling of iron or steel, whether or not drilled, punched or made from assembled elements; welded angles, shapes and sections, of iron or steel 7301 10 00  Sheet piling Free 0 7301 20 00  Angles, shapes and sections Free 0 7302 Railway or tramway track construction material of iron or steel, the following: rails, check-rails and rack rails, switch blades, crossing frogs, point rods and other crossing pieces, sleepers (cross-ties), fish-plates, chairs, chair wedges, sole plates (base plates), rail clips, bedplates, ties and other material specialised for jointing or fixing rails 7302 10  Rails 7302 10 10   Current-conducting, with parts of non-ferrous metal Free 0   Other    New     Vignole rails 7302 10 21      Of a weight per metre of 46 kg or more Free 0 7302 10 23      Of a weight per metre of 27 kg or more but less than 46 kg Free 0 7302 10 29      Of a weight per metre of less than 27 kg Free 0 7302 10 40     Grooved rails Free 0 7302 10 50     Other Free 0 7302 10 90    Used Free 0 7302 30 00  Switch blades, crossing frogs, point rods and other crossing pieces 2,7 0 7302 40 00  Fish-plates and sole plates Free 0 7302 90 00  Other Free 0 7303 00 Tubes, pipes and hollow profiles, of cast iron 7303 00 10  Tubes and pipes of a kind used in pressure systems 3,2 0 7303 00 90  Other 3,2 0 7304 Tubes, pipes and hollow profiles, seamless, of iron (other than cast iron) or steel  Line pipe of a kind used for oil or gas pipelines 7304 11 00   Of stainless steel Free 0 7304 19   Other 7304 19 10    Of an external diameter not exceeding 168,3 mm Free 0 7304 19 30    Of an external diameter exceeding 168,3 mm, but not exceeding 406,4 mm Free 0 7304 19 90    Of an external diameter exceeding 406,4 mm Free 0  Casing, tubing and drill pipe, of a kind used in drilling for oil or gas 7304 22 00   Drill pipe of stainless steel Free 0 7304 23 00   Other drill pipe Free 0 7304 24 00   Other, of stainless steel Free 0 7304 29   Other 7304 29 10    Of an external diameter not exceeding 168,3 mm Free 0 7304 29 30    Of an external diameter exceeding 168,3 mm, but not exceeding 406,4 mm Free 0 7304 29 90    Of an external diameter exceeding 406,4 mm Free 0  Other, of circular cross-section, of iron or non-alloy steel 7304 31   Cold-drawn or cold-rolled (cold-reduced) 7304 31 20    Precision tubes Free 0 7304 31 80    Other Free 0 7304 39   Other 7304 39 10    Unworked, straight and of uniform wall thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall thicknesses Free 0    Other 7304 39 30     Of an external diameter exceeding 421 mm and of a wall thickness exceeding 10,5 mm Free 0     Other      Threaded or threadable tubes (gas pipe) 7304 39 52       Plated or coated with zinc Free 0 7304 39 58       Other Free 0      Other, of an external diameter 7304 39 92       Not exceeding 168,3 mm Free 0 7304 39 93       Exceeding 168,3 mm, but not exceeding 406,4 mm Free 0 7304 39 99       Exceeding 406,4 mm Free 0  Other, of circular cross-section, of stainless steel 7304 41 00   Cold-drawn or cold-rolled (cold-reduced) Free 0 7304 49   Other 7304 49 10    Unworked, straight and of uniform wall thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall thicknesses Free 0    Other 7304 49 93     Of an external diameter not exceeding 168,3 mm Free 0 7304 49 95     Of an external diameter exceeding 168,3 mm, but not exceeding 406,4 mm Free 0 7304 49 99     Of an external diameter exceeding 406,4 mm Free 0  Other, of circular cross-section, of other alloy steel 7304 51   Cold-drawn or cold-rolled (cold-reduced)    Straight and of uniform wall thickness, of alloy steel containing by weight not less than 0,9 % but not more than 1,15 % of carbon, not less than 0,5 % but not more than 2 % of chromium and, if present, not more than 0,5 % of molybdenum, of a length 7304 51 12     Not exceeding 0,5 m Free 0 7304 51 18     Exceeding 0,5 m Free 0    Other 7304 51 81     Precision tubes Free 0 7304 51 89     Other Free 0 7304 59   Other 7304 59 10    Unworked, straight and of uniform wall thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall thicknesses Free 0    Other, straight and of uniform wall thickness, of alloy steel containing by weight not less than 0,9 % but not more than 1,15 % of carbon, not less than 0,5 % but not more than 2 % of chromium and, if present, not more than 0,5 % of molybdenum, of a length 7304 59 32     Not exceeding 0,5 m Free 0 7304 59 38     Exceeding 0,5 m Free 0    Other 7304 59 92     Of an external diameter not exceeding 168,3 mm Free 0 7304 59 93     Of an external diameter exceeding 168,3 mm, but not exceeding 406,4 mm Free 0 7304 59 99     Of an external diameter exceeding 406,4 mm Free 0 7304 90 00  Other Free 0 7305 Other tubes and pipes (for example, welded, riveted or similarly closed), having circular cross-sections, the external diameter of which exceeds 406,4 mm, of iron or steel  Line pipe of a kind used for oil or gas pipelines 7305 11 00   Longitudinally submerged arc welded Free 0 7305 12 00   Other, longitudinally welded Free 0 7305 19 00   Other Free 0 7305 20 00  Casing of a kind used in drilling for oil or gas Free 0  Other, welded 7305 31 00   Longitudinally welded Free 0 7305 39 00   Other Free 0 7305 90 00  Other Free 0 7306 Other tubes, pipes and hollow profiles (for example, open seam or welded, riveted or similarly closed), of iron or steel  Line pipe of a kind used for oil or gas pipelines 7306 11   Welded, of stainless steel 7306 11 10    Longitudinally welded Free 0 7306 11 90    Spirally welded Free 0 7306 19   Other 7306 19 10    Longitudinally welded Free 0 7306 19 90    Spirally welded Free 0  Casing and tubing of a kind used in drilling for oil or gas 7306 21 00   Welded, of stainless steel Free 0 7306 29 00   Other Free 0 7306 30  Other, welded, of circular cross-section, of iron or non-alloy steel   Precision tubes, with a wall thickness 7306 30 11    Not exceeding 2 mm Free 0 7306 30 19    Exceeding 2 mm Free 0   Other    Threaded or threadable tubes (gas pipe) 7306 30 41     Plated or coated with zinc Free 0 7306 30 49     Other Free 0    Other, of an external diameter     Not exceeding 168,3 mm 7306 30 72      Plated or coated with zinc Free 0 7306 30 77      Other Free 0 7306 30 80     Exceeding 168,3 mm, but not exceeding 406,4 mm Free 0 7306 40  Other, welded, of circular cross-section, of stainless steel 7306 40 20   Cold-drawn or cold-rolled (cold-reduced) Free 0 7306 40 80   Other Free 0 7306 50  Other, welded, of circular cross-section, of other alloy steel 7306 50 20   Precision tubes Free 0 7306 50 80   Other Free 0  Other, welded, of non-circular cross-section 7306 61   Of square or rectangular cross-section 7306 61 10    Of stainless steel Free 0    Other 7306 61 92     With a wall thickness not exceeding 2 mm Free 0 7306 61 99     With a wall thickness exceeding 2 mm Free 0 7306 69   Of other non-circular cross-section 7306 69 10    Of stainless steel Free 0 7306 69 90    Other Free 0 7306 90 00  Other Free 0 7307 Tube or pipe fittings (for example, couplings, elbows, sleeves), of iron or steel  Cast fittings 7307 11   Of non-malleable cast iron 7307 11 10    Of a kind used in pressure systems 3,7 0 7307 11 90    Other 3,7 0 7307 19   Other 7307 19 10    Of malleable cast iron 3,7 0 7307 19 90    Other 3,7 0  Other, of stainless steel 7307 21 00   Flanges 3,7 0 7307 22   Threaded elbows, bends and sleeves 7307 22 10    Sleeves Free 0 7307 22 90    Elbows and bends 3,7 0 7307 23   Butt welding fittings 7307 23 10    Elbows and bends 3,7 0 7307 23 90    Other 3,7 0 7307 29   Other 7307 29 10    Threaded 3,7 0 7307 29 30    For welding 3,7 0 7307 29 90    Other 3,7 0  Other 7307 91 00   Flanges 3,7 0 7307 92   Threaded elbows, bends and sleeves 7307 92 10    Sleeves Free 0 7307 92 90    Elbows and bends 3,7 0 7307 93   Butt welding fittings    With greatest external diameter not exceeding 609,6 mm 7307 93 11     Elbows and bends 3,7 0 7307 93 19     Other 3,7 0    With greatest external diameter exceeding 609,6 mm 7307 93 91     Elbows and bends 3,7 0 7307 93 99     Other 3,7 0 7307 99   Other 7307 99 10    Threaded 3,7 0 7307 99 30    For welding 3,7 0 7307 99 90    Other 3,7 0 7308 Structures (excluding prefabricated buildings of heading 9406) and parts of structures (for example, bridges and bridge-sections, lock-gates, towers, lattice masts, roofs, roofing frameworks, doors and windows and their frames and thresholds for doors, shutters, balustrades, pillars and columns), of iron or steel; plates, rods, angles, shapes, sections, tubes and the like, prepared for use in structures, of iron or steel 7308 10 00  Bridges and bridge-sections Free 0 7308 20 00  Towers and lattice masts Free 0 7308 30 00  Doors, windows and their frames and thresholds for doors Free 0 7308 40  Equipment for scaffolding, shuttering, propping or pit-propping 7308 40 10   Mine supports Free 0 7308 40 90   Other Free 0 7308 90  Other 7308 90 10   Weirs, sluices, lock-gates, landing stages, fixed docks and other maritime and waterway structures Free 0   Other    Solely or principally of sheet 7308 90 51     Panels comprising two walls of profiled (ribbed) sheet with an insulating core Free 0 7308 90 59     Other Free 0 7308 90 99    Other Free 0 7309 00 Reservoirs, tanks, vats and similar containers for any material (other than compressed or liquefied gas), of iron or steel, of a capacity exceeding 300 l, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment 7309 00 10  For gases (other than compressed or liquefied gas) 2,2 0  For liquids 7309 00 30   Lined or heat-insulated 2,2 0   Other, of a capacity 7309 00 51    Exceeding 100 000 l 2,2 0 7309 00 59    Not exceeding 100 000 l 2,2 0 7309 00 90  For solids 2,2 0 7310 Tanks, casks, drums, cans, boxes and similar containers, for any material (other than compressed or liquefied gas), of iron or steel, of a capacity not exceeding 300 l, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment 7310 10 00  Of a capacity of 50 l or more 2,7 0  Of a capacity of less than 50 l 7310 21   Cans which are to be closed by soldering or crimping 7310 21 11    Cans of a kind used for preserving food 2,7 0 7310 21 19    Cans of a kind used for preserving drink 2,7 0    Other, with a wall thickness of 7310 21 91     Less than 0,5 mm 2,7 0 7310 21 99     0,5 mm or more 2,7 0 7310 29   Other 7310 29 10    With a wall thickness of less than 0,5 mm 2,7 0 7310 29 90    With a wall thickness of 0,5 mm or more 2,7 0 7311 00 Containers for compressed or liquefied gas, of iron or steel 7311 00 10  Seamless 2,7 0  Other, of a capacity of 7311 00 91   Less than 1 000 l 2,7 0 7311 00 99   1 000 l or more 2,7 0 7312 Stranded wire, ropes, cables, plaited bands, slings and the like, of iron or steel, not electrically insulated 7312 10  Stranded wire, ropes and cables 7312 10 20   Of stainless steel Free 0   Other, with a maximum cross-sectional dimension    Not exceeding 3 mm 7312 10 41     Plated or coated with copper-zinc alloys (brass) Free 0 7312 10 49     Other Free 0    Exceeding 3 mm     Stranded wire 7312 10 61      Not coated Free 0      Coated 7312 10 65       Plated or coated with zinc Free 0 7312 10 69       Other Free 0     Ropes and cables (including locked coil ropes)      Not coated or only plated or coated with zinc, with a maximum cross-sectional dimension 7312 10 81       Exceeding 3 mm but not exceeding 12 mm Free 0 7312 10 83       Exceeding 12 mm but not exceeding 24 mm Free 0 7312 10 85       Exceeding 24 mm but not exceeding 48 mm Free 0 7312 10 89       Exceeding 48 mm Free 0 7312 10 98      Other Free 0 7312 90 00  Other Free 0 7313 00 00 Barbed wire of iron or steel; twisted hoop or single flat wire, barbed or not, and loosely twisted double wire, of a kind used for fencing, of iron or steel Free 0 7314 Cloth (including endless bands), grill, netting and fencing, of iron or steel wire; expanded metal of iron or steel  Woven cloth 7314 12 00   Endless bands for machinery, of stainless steel Free 0 7314 14 00   Other woven cloth, of stainless steel Free 0 7314 19 00   Other Free 0 7314 20  Grill, netting and fencing, welded at the intersection, of wire with a maximum cross-sectional dimension of 3 mm or more and having a mesh size of 100 cm2 or more 7314 20 10   Of ribbed wire Free 0 7314 20 90   Other Free 0  Other grill, netting and fencing, welded at the intersection 7314 31 00   Plated or coated with zinc Free 0 7314 39 00   Other Free 0  Other cloth, grill, netting and fencing 7314 41   Plated or coated with zinc 7314 41 10    Hexagonal netting Free 0 7314 41 90    Other Free 0 7314 42   Coated with plastics 7314 42 10    Hexagonal netting Free 0 7314 42 90    Other Free 0 7314 49 00   Other Free 0 7314 50 00  Expanded metal Free 0 7315 Chain and parts thereof, of iron or steel  Articulated link chain and parts thereof 7315 11   Roller chain 7315 11 10    Of a kind used for cycles and motorcycles 2,7 0 7315 11 90    Other 2,7 0 7315 12 00   Other chain 2,7 0 7315 19 00   Parts 2,7 0 7315 20 00  Skid chain 2,7 0  Other chain 7315 81 00   Stud-link 2,7 0 7315 82   Other, welded link 7315 82 10    The constituent material of which has a maximum cross-sectional dimension of 16 mm or less 2,7 0 7315 82 90    The constituent material of which has a maximum cross-sectional dimension of more than 16 mm 2,7 0 7315 89 00   Other 2,7 0 7315 90 00  Other parts 2,7 0 7316 00 00 Anchors, grapnels and parts thereof, of iron or steel 2,7 0 7317 00 Nails, tacks, drawing pins, corrugated nails, staples (other than those of heading 8305) and similar articles, of iron or steel, whether or not with heads of other material, but excluding such articles with heads of copper 7317 00 10  Drawing pins Free 0  Other   Cold-pressed from wire 7317 00 20    Nails in strips or coils Free 0 7317 00 40    Nails of steel containing by weight 0,5 % or more of carbon, hardened Free 0    Other 7317 00 61     Plated or coated with zinc Free 0 7317 00 69     Other Free 0 7317 00 90   Other Free 0 7318 Screws, bolts, nuts, coach screws, screw hooks, rivets, cotters, cotter pins, washers (including spring washers) and similar articles, of iron or steel  Threaded articles 7318 11 00   Coach screws 3,7 0 7318 12   Other wood screws 7318 12 10    Of stainless steel 3,7 0 7318 12 90    Other 3,7 0 7318 13 00   Screw hooks and screw rings 3,7 0 7318 14   Self-tapping screws 7318 14 10    Of stainless steel 3,7 0    Other 7318 14 91     Spaced-thread screws 3,7 0 7318 14 99     Other 3,7 0 7318 15   Other screws and bolts, whether or not with their nuts or washers 7318 15 10    Screws, turned from bars, rods, profiles, or wire, of solid section, of a shank thickness not exceeding 6 mm 3,7 0    Other 7318 15 20     For fixing railway track construction material 3,7 0     Other      Without heads 7318 15 30       Of stainless steel 3,7 0       Other, with a tensile strength 7318 15 41        Of less than 800 MPa 3,7 0 7318 15 49        Of 800 MPa or more 3,7 0      With heads       Slotted and cross-recessed screws 7318 15 51        Of stainless steel 3,7 0 7318 15 59        Other 3,7 0       Hexagon socket head screws 7318 15 61        Of stainless steel 3,7 0 7318 15 69        Other 3,7 0       Hexagon bolts 7318 15 70        Of stainless steel 3,7 0        Other, with a tensile strength 7318 15 81         Of less than 800 MPa 3,7 0 7318 15 89         Of 800 MPa or more 3,7 0 7318 15 90       Other 3,7 0 7318 16   Nuts 7318 16 10    Turned from bars, rods, profiles, or wire, of solid section, of a hole diameter not exceeding 6 mm 3,7 0    Other 7318 16 30     Of stainless steel 3,7 0     Other 7318 16 50      Self-locking nuts 3,7 0      Other, with an inside diameter 7318 16 91       Not exceeding 12 mm 3,7 0 7318 16 99       Exceeding 12 mm 3,7 0 7318 19 00   Other 3,7 0  Non-threaded articles 7318 21 00   Spring washers and other lock washers 3,7 0 7318 22 00   Other washers 3,7 0 7318 23 00   Rivets 3,7 0 7318 24 00   Cotters and cotter pins 3,7 0 7318 29 00   Other 3,7 0 7319 Sewing needles, knitting needles, bodkins, crochet hooks, embroidery stilettos and similar articles, for use in the hand, of iron or steel; safety pins and other pins of iron or steel, not elsewhere specified or included 7319 20 00  Safety pins 2,7 0 7319 30 00  Other pins 2,7 0 7319 90  Other 7319 90 10   Sewing, darning or embroidery needles 2,7 0 7319 90 90   Other 2,7 0 7320 Springs and leaves for springs, of iron or steel 7320 10  Leaf-springs and leaves therefor   Hot-worked 7320 10 11    Laminated springs and leaves therefor 2,7 0 7320 10 19    Other 2,7 0 7320 10 90   Other 2,7 0 7320 20  Helical springs 7320 20 20   Hot-worked 2,7 0   Other 7320 20 81    Coil compression springs 2,7 0 7320 20 85    Coil tension springs 2,7 0 7320 20 89    Other 2,7 0 7320 90  Other 7320 90 10   Flat spiral springs 2,7 0 7320 90 30   Discs springs 2,7 0 7320 90 90   Other 2,7 0 7321 Stoves, ranges, grates, cookers (including those with subsidiary boilers for central heating), barbecues, braziers, gas rings, plate warmers and similar non-electric domestic appliances, and parts thereof, of iron or steel  Cooking appliances and plate warmers 7321 11   For gas fuel or for both gas and other fuels 7321 11 10    With oven, including separate ovens 2,7 0 7321 11 90    Other 2,7 0 7321 12 00   For liquid fuel 2,7 0 7321 19 00   Other, including appliances for solid fuel 2,7 0  Other appliances 7321 81   For gas fuel or for both gas and other fuels 7321 81 10    With exhaust outlet 2,7 0 7321 81 90    Other 2,7 0 7321 82   For liquid fuel 7321 82 10    With exhaust outlet 2,7 0 7321 82 90    Other 2,7 0 7321 89 00   Other, including appliances for solid fuel 2,7 0 7321 90 00  Parts 2,7 0 7322 Radiators for central heating, not electrically heated, and parts thereof, of iron or steel; air heaters and hot-air distributors (including distributors which can also distribute fresh or conditioned air), not electrically heated, incorporating a motor-driven fan or blower, and parts thereof, of iron or steel  Radiators and parts thereof 7322 11 00   Of cast iron 3,2 0 7322 19 00   Other 3,2 0 7322 90 00  Other 3,2 0 7323 Table, kitchen or other household articles and parts thereof, of iron or steel; iron or steel wool; pot scourers and scouring or polishing pads, gloves and the like, of iron or steel 7323 10 00  Iron or steel wool; pot scourers and scouring or polishing pads, gloves and the like 3,2 0  Other 7323 91 00   Of cast iron, not enamelled 3,2 0 7323 92 00   Of cast iron, enamelled 3,2 0 7323 93   Of stainless steel 7323 93 10    Articles for table use 3,2 0 7323 93 90    Other 3,2 0 7323 94   Of iron (other than cast iron) or steel, enamelled 7323 94 10    Articles for table use 3,2 0 7323 94 90    Other 3,2 0 7323 99   Other 7323 99 10    Articles for table use 3,2 0    Other 7323 99 91     Varnished or painted 3,2 0 7323 99 99     Other 3,2 0 7324 Sanitary ware and parts thereof, of iron or steel 7324 10 00  Sinks and washbasins, of stainless steel 2,7 0  Baths 7324 21 00   Of cast iron, whether or not enamelled 3,2 0 7324 29 00   Other 3,2 0 7324 90 00  Other, including parts 3,2 0 7325 Other cast articles of iron or steel 7325 10  Of non-malleable cast iron 7325 10 50   Surface and valve boxes 1,7 0   Other 7325 10 92    For sewage, water, etc., systems 1,7 0 7325 10 99    Other 1,7 0  Other 7325 91 00   Grinding balls and similar articles for mills 2,7 0 7325 99   Other 7325 99 10    Of malleable cast iron 2,7 0 7325 99 90    Other 2,7 0 7326 Other articles of iron or steel  Forged or stamped, but not further worked 7326 11 00   Grinding balls and similar articles for mills 2,7 0 7326 19   Other 7326 19 10    Open-die forged 2,7 0 7326 19 90    Other 2,7 0 7326 20  Articles of iron or steel wire 7326 20 30   Small cages and aviaries 2,7 0 7326 20 50   Wire baskets 2,7 0 7326 20 80   Other 2,7 0 7326 90  Other 7326 90 10   Snuffboxes, cigarette cases, cosmetic and powder boxes and cases, and similar pocket articles 2,7 0 7326 90 30   Ladders and steps 2,7 0 7326 90 40   Pallets and similar platforms for handling goods 2,7 0 7326 90 50   Reels for cables, piping and the like 2,7 0 7326 90 60   Non-mechanical ventilators, guttering, hooks and like articles used in the building industry 2,7 0 7326 90 70   Perforated buckets and similar articles of sheet used to filter water at the entrance to drains 2,7 0   Other articles of iron or steel 7326 90 91    Open-die forged 2,7 0 7326 90 93    Closed-die forged 2,7 0 7326 90 95    Sintered 2,7 0 7326 90 98    Other 2,7 0 74 CHAPTER 74  COPPER AND ARTICLES THEREOF 7401 00 00 Copper mattes; cement copper (precipitated copper) Free 0 7402 00 00 Unrefined copper; copper anodes for electrolytic refining Free 0 7403 Refined copper and copper alloys, unwrought  Refined copper 7403 11 00   Cathodes and sections of cathodes Free 0 7403 12 00   Wire-bars Free 0 7403 13 00   Billets Free 0 7403 19 00   Other Free 0  Copper alloys 7403 21 00   Copper-zinc base alloys (brass) Free 0 7403 22 00   Copper-tin base alloys (bronze) Free 0 7403 29 00   Other copper alloys (other than master alloys of heading 7405) Free 0 7404 00 Copper waste and scrap 7404 00 10  Of refined copper Free 0  Of copper alloys 7404 00 91   Of copper-zinc base alloys (brass) Free 0 7404 00 99   Other Free 0 7405 00 00 Master alloys of copper Free 0 7406 Copper powders and flakes 7406 10 00  Powders of non-lamellar structure Free 0 7406 20 00  Powders of lamellar structure; flakes Free 0 7407 Copper bars, rods and profiles 7407 10 00  Of refined copper 4,8 5  Of copper alloys 7407 21   Of copper-zinc base alloys (brass) 7407 21 10    Bars and rods 4,8 5 7407 21 90    Profiles 4,8 5 7407 29   Other 7407 29 10    Of copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base alloys (nickel silver) 4,8 5 7407 29 90    Other 4,8 5 7408 Copper wire  Of refined copper 7408 11 00   Of which the maximum cross-sectional dimension exceeds 6 mm 4,8 5 7408 19   Other 7408 19 10    Of which the maximum cross-sectional dimension exceeds 0,5 mm 4,8 5 7408 19 90    Of which the maximum cross-sectional dimension does not exceed 0,5 mm 4,8 5  Of copper alloys 7408 21 00   Of copper-zinc base alloys (brass) 4,8 5 7408 22 00   Of copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base alloys (nickel silver) 4,8 5 7408 29 00   Other 4,8 5 7409 Copper plates, sheets and strip, of a thickness exceeding 0,15 mm  Of refined copper 7409 11 00   In coils 4,8 5 7409 19 00   Other 4,8 5  Of copper-zinc base alloys (brass) 7409 21 00   In coils 4,8 5 7409 29 00   Other 4,8 5  Of copper-tin base alloys (bronze) 7409 31 00   In coils 4,8 5 7409 39 00   Other 4,8 5 7409 40  Of copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base alloys (nickel silver) 7409 40 10   Of copper-nickel base alloys (cupro-nickel) 4,8 5 7409 40 90   Of copper-nickel-zinc base alloys (nickel silver) 4,8 5 7409 90 00  Of other copper alloys 4,8 5 7410 Copper foil (whether or not printed or backed with paper, paperboard, plastics or similar backing materials) of a thickness (excluding any backing) not exceeding 0,15 mm  Not backed 7410 11 00   Of refined copper 5,2 5 7410 12 00   Of copper alloys 5,2 5  Backed 7410 21 00   Of refined copper 5,2 5 7410 22 00   Of copper alloys 5,2 5 7411 Copper tubes and pipes 7411 10  Of refined copper   Straight, of a wall thickness 7411 10 11    Exceeding 0,6 mm 4,8 5 7411 10 19    Not exceeding 0,6 mm 4,8 5 7411 10 90   Other 4,8 5  Of copper alloys 7411 21   Of copper-zinc base alloys (brass) 7411 21 10    Straight 4,8 5 7411 21 90    Other 4,8 5 7411 22 00   Of copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base alloys (nickel silver) 4,8 5 7411 29 00   Other 4,8 5 7412 Copper tube or pipe fittings (for example, couplings, elbows, sleeves) 7412 10 00  Of refined copper 5,2 5 7412 20 00  Of copper alloys 5,2 5 7413 00 Stranded wire, cables, plaited bands and the like, of copper, not electrically insulated 7413 00 20  Of refined copper 5,2 5 7413 00 80  Of copper alloys 5,2 5 7415 Nails, tacks, drawing pins, staples (other than those of heading 8305) and similar articles, of copper or of iron or steel with heads of copper; screws, bolts, nuts, screw hooks, rivets, cotters, cotter pins, washers (including spring washers) and similar articles, of copper 7415 10 00  Nails and tacks, drawing pins, staples and similar articles 4 0  Other articles, not threaded 7415 21 00   Washers (including spring washers) 3 0 7415 29 00   Other 3 0  Other threaded articles 7415 33 00   Screws; bolts and nuts 3 0 7415 39 00   Other 3 0 7418 Table, kitchen or other household articles and parts thereof, of copper; pot scourers and scouring or polishing pads, gloves and the like, of copper; sanitary ware and parts thereof, of copper  Table, kitchen or other household articles and parts thereof; pot scourers and scouring or polishing pads, gloves and the like 7418 11 00   Pot scourers and scouring or polishing pads, gloves and the like 3 0 7418 19   Other 7418 19 10    Cooking or heating apparatus of a kind used for domestic purposes, non-electric, and parts thereof 4 0 7418 19 90    Other 3 0 7418 20 00  Sanitary ware and parts thereof 3 0 7419 Other articles of copper 7419 10 00  Chain and parts thereof 3 0  Other 7419 91 00   Cast, moulded, stamped or forged, but not further worked 3 0 7419 99   Other 7419 99 10    Cloth (including endless bands), grill and netting, of wire of which no cross-sectional dimension exceeds 6 mm; expanded metal 4,3 0 7419 99 30    Springs 4 0 7419 99 90    Other 3 0 75 CHAPTER 75  NICKEL AND ARTICLES THEREOF 7501 Nickel mattes, nickel oxide sinters and other intermediate products of nickel metallurgy 7501 10 00  Nickel mattes Free 0 7501 20 00  Nickel oxide sinters and other intermediate products of nickel metallurgy Free 0 7502 Unwrought nickel 7502 10 00  Nickel, not alloyed Free 0 7502 20 00  Nickel alloys Free 0 7503 00 Nickel waste and scrap 7503 00 10  Of nickel, not alloyed Free 0 7503 00 90  Of nickel alloys Free 0 7504 00 00 Nickel powders and flakes Free 0 7505 Nickel bars, rods, profiles and wire  Bars, rods and profiles 7505 11 00   Of nickel, not alloyed Free 0 7505 12 00   Of nickel alloys 2,9 0  Wire 7505 21 00   Of nickel, not alloyed Free 0 7505 22 00   Of nickel alloys 2,9 0 7506 Nickel plates, sheets, strip and foil 7506 10 00  Of nickel, not alloyed Free 0 7506 20 00  Of nickel alloys 3,3 0 7507 Nickel tubes, pipes and tube or pipe fittings (for example, couplings, elbows, sleeves)  Tubes and pipes 7507 11 00   Of nickel, not alloyed Free 0 7507 12 00   Of nickel alloys Free 0 7507 20 00  Tube or pipe fittings 2,5 0 7508 Other articles of nickel 7508 10 00  Cloth, grill and netting, of nickel wire Free 0 7508 90 00  Other Free 0 76 CHAPTER 76  ALUMINIUM AND ARTICLES THEREOF 7601 Unwrought aluminium 7601 10 00  Aluminium, not alloyed 3 3 7601 20  Aluminium alloys 7601 20 10   Primary 6 5   Secondary 7601 20 91    In ingots or in liquid state 6 5 7601 20 99    Other 6 5 7602 00 Aluminium waste and scrap  Waste 7602 00 11   Turnings, shavings, chips, milling waste, sawdust and filings; waste of coloured, coated or bonded sheets and foil, of a thickness (excluding any backing) not exceeding 0,2 mm Free 0 7602 00 19   Other (including factory rejects) Free 0 7602 00 90  Scrap Free 0 7603 Aluminium powders and flakes 7603 10 00  Powders of non-lamellar structure 5 0 7603 20 00  Powders of lamellar structure; flakes 5 0 7604 Aluminium bars, rods and profiles 7604 10  Of aluminium, not alloyed 7604 10 10   Bars and rods 7,5 7 7604 10 90   Profiles 7,5 7  Of aluminium alloys 7604 21 00   Hollow profiles 7,5 7 7604 29   Other 7604 29 10    Bars and rods 7,5 7 7604 29 90    Profiles 7,5 7 7605 Aluminium wire  Of aluminium, not alloyed 7605 11 00   Of which the maximum cross-sectional dimension exceeds 7 mm 7,5 7 7605 19 00   Other 7,5 7  Of aluminium alloys 7605 21 00   Of which the maximum cross-sectional dimension exceeds 7 mm 7,5 7 7605 29 00   Other 7,5 7 7606 Aluminium plates, sheets and strip, of a thickness exceeding 0,2 mm  Rectangular (including square) 7606 11   Of aluminium, not alloyed 7606 11 10    Painted, varnished or coated with plastics 7,5 7    Other, of a thickness of    Of a thickness of not less than 0,021 mm but not more than 0,2 mm 7606 11 91     Less than 3 mm 7,5 7 7606 11 93     Not less than 3 mm but less than 6 mm 7,5 7 7606 11 99     Not less than 6 mm 7,5 7 7606 12   Of aluminium alloys 7606 12 10    Strip for venetian blinds 7,5 7    Other 7606 12 50     Painted, varnished or coated with plastics 7,5 7     Other, of a thickness of 7606 12 91      Less than 3 mm 7,5 7 7606 12 93      Not less than 3 mm but less than 6 mm 7,5 7 7606 12 99      Not less than 6 mm 7,5 7  Other 7606 91 00   Of aluminium, not alloyed 7,5 7 7606 92 00   Of aluminium alloys 7,5 7 7607 Aluminium foil (whether or not printed or backed with paper, paperboard, plastics or similar backing materials) of a thickness (excluding any backing) not exceeding 0,2 mm  Not backed 7607 11   Rolled but not further worked 7607 11 10    Of a thickness of less than 0,021 mm 7,5 7 7607 11 90    Of a thickness of not less than 0,021 mm but not more than 0,2 mm 7,5 7 7607 19   Other 7607 19 10    Of a thickness of less than 0,021 mm 7,5 7 7607 19 91     Self-adhesive 7,5 7 7607 19 99     Other 7,5 7 7607 20  Backed 7607 20 10   Of a thickness (excluding any backing) of less than 0,021 mm 10 7   Of a thickness (excluding any backing) of not less than 0,021 mm but not more than 0,2 mm 7607 20 91    Self-adhesive 7,5 7 7607 20 99    Other 7,5 7 7608 Aluminium tubes and pipes 7608 10 00  Of aluminium, not alloyed 7,5 7 7608 20  Of aluminium alloys 7608 20 20   Welded 7,5 7   Other 7608 20 81    Not further worked than extruded 7,5 7 7608 20 89    Other 7,5 7 7609 00 00 Aluminium tube or pipe fittings (for example, couplings, elbows, sleeves) 5,9 5 7610 Aluminium structures (excluding prefabricated buildings of heading 9406) and parts of structures (for example, bridges and bridge-sections, towers, lattice masts, roofs, roofing frameworks, doors and windows and their frames and thresholds for doors, balustrades, pillars and columns); aluminium plates, rods, profiles, tubes and the like, prepared for use in structures 7610 10 00  Doors, windows and their frames and thresholds for doors 6 5 7610 90  Other 7610 90 10   Bridges and bridge-sections, towers and lattice masts 7 3 7610 90 90   Other 6 5 7611 00 00 Aluminium reservoirs, tanks, vats and similar containers, for any material (other than compressed or liquefied gas), of a capacity exceeding 300 litres, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment 6 0 7612 Aluminium casks, drums, cans, boxes and similar containers (including rigid or collapsible tubular containers), for any material (other than compressed or liquefied gas), of a capacity not exceeding 300 litres, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment 7612 10 00  Collapsible tubular containers 6 5 7612 90  Other 7612 90 10   Rigid tubular containers 6 0 7612 90 20   Containers of a kind used for aerosols 6 0   Other, with a capacity of 7612 90 91    50 litres or more 6 0 7612 90 98    Less than 50 litres 6 0 7613 00 00 Aluminium containers for compressed or liquefied gas 6 5 7614 Stranded wire, cables, plaited bands and the like, of aluminium, not electrically insulated 7614 10 00  With steel core 6 5 7614 90 00  Other 6 5 7615 Table, kitchen or other household articles and parts thereof, of aluminium; pot scourers and scouring or polishing pads, gloves and the like, of aluminium; sanitary ware and parts thereof, of aluminium  Table, kitchen or other household articles and parts thereof; pot scourers and scouring or polishing pads, gloves and the like 7615 11 00   Pot scourers and scouring or polishing pads, gloves and the like 6 5 7615 19   Other 7615 19 10    Cast 6 5 7615 19 90    Other 6 5 7615 20 00  Sanitary ware and parts thereof 6 5 7616 Other articles of aluminium 7616 10 00  Nails, tacks, staples (other than those of heading 8305), screws, bolts, nuts, screw hooks, rivets, cotters, cotter pins, washers and similar articles 6 5  Other 7616 91 00   Cloth, grill, netting and fencing, of aluminium wire 6 5 7616 99   Other 7616 99 10    Cast 6 5 7616 99 90    Other 6 5 78 CHAPTER 78  LEAD AND ARTICLES THEREOF 7801 Unwrought lead 7801 10 00  Refined lead 2,5 0  Other 7801 91 00   Containing by weight antimony as the principal other element 2,5 0 7801 99   Other 7801 99 10    For refining, containing 0,02 % or more by weight of silver (bullion lead) Free 0    Other 7801 99 91     Lead alloys 2,5 0 7801 99 99     Other 2,5 0 7802 00 00 Lead waste and scrap Free 0 7804 Lead plates, sheets, strip and foil; lead powders and flakes  Plates, sheets, strip and foil 7804 11 00   Sheets, strip and foil of a thickness (excluding any backing) not exceeding 0,2 mm 5 0 7804 19 00   Other 5 0 7804 20 00  Powders and flakes Free 0 7806 00 Other articles of lead 7806 00 10  Containers with an anti-radiation lead covering, for the transport or storage of radioactive materials (Euratom) Free 0 7806 00 30  Bars, rods, profiles and wire 5 0 7806 00 50  Tubes, pipes and tube or pipe fittings (for example, couplings, elbows, sleeves) 5 0 7806 00 90  Other 5 0 79 CHAPTER 79  ZINC AND ARTICLES THEREOF 7901 Unwrought zinc  Zinc, not alloyed 7901 11 00   Containing by weight 99,99 % or more of zinc 2,5 0 7901 12   Containing by weight less than 99,99 % of zinc 7901 12 10    Containing by weight 99,95 % or more but less than 99,99 % of zinc 2,5 0 7901 12 30    Containing by weight 98,5 % or more but less than 99,95 % of zinc 2,5 0 7901 12 90    Containing by weight 97,5 % or more but less than 98,5 % of zinc 2,5 0 7901 20 00  Zinc alloys 2,5 0 7902 00 00 Zinc waste and scrap Free 0 7903 Zinc dust, powders and flakes 7903 10 00  Zinc dust 2,5 0 7903 90 00  Other 2,5 0 7904 00 00 Zinc bars, rods, profiles and wire 5 0 7905 00 00 Zinc plates, sheets, strip and foil 5 0 7907 00 Other articles of zinc 7907 00 10  Tubes, pipes and tube or pipe fittings (for example, couplings, elbows, sleeves) 5 0 7907 00 90  Other 5 0 80 CHAPTER 80  TIN AND ARTICLES THEREOF 8001 Unwrought tin 8001 10 00  Tin, not alloyed Free 0 8001 20 00  Tin alloys Free 0 8002 00 00 Tin waste and scrap Free 0 8003 00 00 Tin bars, rods, profiles and wire Free 0 8007 00 Other articles of tin 8007 00 10  Plates, sheets and strip, of a thickness exceeding 0,2 mm Free 0 8007 00 30  Foil (whether or not printed or backed with paper, paperboard, plastics or similar backing materials), of a thickness (excluding any backing) not exceeding 0,2 mm; powders and flakes Free 0 8007 00 50  Tubes, pipes and tube or pipe fittings (for example, couplings, elbows, sleeves) Free 0 8007 00 90  Other Free 0 81 CHAPTER 81  OTHER BASE METALS; CERMETS; ARTICLES THEREOF 8101 Tungsten (wolfram) and articles thereof, including waste and scrap 8101 10 00  Powders 5 5  Other 8101 94 00   Unwrought tungsten, including bars and rods obtained simply by sintering 5 5 8101 96 00   Wire 6 5 8101 97 00   Waste and scrap Free 0 8101 99   Other 8101 99 10    Bars and rods, other than those obtained simply by sintering, profiles, plates, sheets, strip and foil 6 0 8101 99 90    Other 7 0 8102 Molybdenum and articles thereof, including waste and scrap 8102 10 00  Powders 4 3  Other 8102 94 00   Unwrought molybdenum, including bars and rods obtained simply by sintering 3 3 8102 95 00   Bars and rods, other than those obtained simply by sintering, profiles, plates, sheets, strip and foil 5 0 8102 96 00   Wire 6,1 3 8102 97 00   Waste and scrap Free 0 8102 99 00   Other 7 0 8103 Tantalum and articles thereof, including waste and scrap 8103 20 00  Unwrought tantalum, including bars and rods obtained simply by sintering; powders Free 0 8103 30 00  Waste and scrap Free 0 8103 90  Other 8103 90 10   Bars and rods, other than those obtained simply by sintering, profiles, wire, plates, sheets, strip and foil 3 0 8103 90 90   Other 4 0 8104 Magnesium and articles thereof, including waste and scrap  Unwrought magnesium 8104 11 00   Containing at least 99,8 % by weight of magnesium 5,3 5 8104 19 00   Other 4 3 8104 20 00  Waste and scrap Free 0 8104 30 00  Raspings, turnings and granules, graded according to size; powders 4 0 8104 90 00  Other 4 0 8105 Cobalt mattes and other intermediate products of cobalt metallurgy; cobalt and articles thereof, including waste and scrap 8105 20 00  Cobalt mattes and other intermediate products of cobalt metallurgy; unwrought cobalt; powders Free 0 8105 30 00  Waste and scrap Free 0 8105 90 00  Other 3 0 8106 00 Bismuth and articles thereof, including waste and scrap 8106 00 10  Unwrought bismuth; waste and scrap; powders Free 0 8106 00 90  Other 2 0 8107 Cadmium and articles thereof, including waste and scrap 8107 20 00  Unwrought cadmium; powders 3 3 8107 30 00  Waste and scrap Free 0 8107 90 00  Other 4 0 8108 Titanium and articles thereof, including waste and scrap 8108 20 00  Unwrought titanium; powders 5 5 8108 30 00  Waste and scrap 5 3 8108 90  Other 8108 90 30   Bars, rods, profiles and wire 7 3 8108 90 50   Plates, sheets, strip and foil 7 3 8108 90 60   Tubes and pipes 7 3 8108 90 90   Other 7 3 8109 Zirconium and articles thereof, including waste and scrap 8109 20 00  Unwrought zirconium; powders 5 3 8109 30 00  Waste and scrap Free 0 8109 90 00  Other 9 5 8110 Antimony and articles thereof, including waste and scrap 8110 10 00  Unwrought antimony; powders 7 5 8110 20 00  Waste and scrap Free 0 8110 90 00  Other 7 0 8111 00 Manganese and articles thereof, including waste and scrap  Unwrought manganese; waste and scrap; powders 8111 00 11   Unwrought manganese; powders Free 0 8111 00 19   Waste and scrap Free 0 8111 00 90  Other 5 0 8112 Beryllium, chromium, germanium, vanadium, gallium, hafnium, indium, niobium (columbium), rhenium and thallium, and articles of these metals, including waste and scrap  Beryllium 8112 12 00   Unwrought; powders Free 0 8112 13 00   Waste and scrap Free 0 8112 19 00   Other 3 0  Chromium 8112 21   Unwrought; powders 8112 21 10    Alloys containing more than 10 % by weight of nickel Free 0 8112 21 90    Other 3 3 8112 22 00   Waste and scrap Free 0 8112 29 00   Other 5 0  Thallium 8112 51 00   Unwrought; powders 1,5 0 8112 52 00   Waste and scrap Free 0 8112 59 00   Other 3 3  Other 8112 92   Unwrought; waste and scrap; powders 8112 92 10    Hafnium (celtium) 3 3    Niobium (columbium); rhenium; gallium; indium; vanadium; germanium 8112 92 21     Waste and scrap Free 0     Other 8112 92 31      Niobium (columbium); rhenium 3 3 8112 92 81      Indium 2 0 8112 92 89      Gallium 1,5 0 8112 92 91      Vanadium Free 0 8112 92 95      Germanium 4,5 3 8112 99   Other 8112 99 20    Hafnium (celtium); germanium 7 3 8112 99 30    Niobium (columbium); rhenium 9 5 8112 99 70    Gallium; indium; vanadium 3 0 8113 00 Cermets and articles thereof, including waste and scrap 8113 00 20  Unwrought 4 3 8113 00 40  Waste and scrap Free 0 8113 00 90  Other 5 0 82 CHAPTER 82  TOOLS, IMPLEMENTS, CUTLERY, SPOONS AND FORKS, OF BASE METAL; PARTS THEREOF OF BASE METAL 8201 Hand tools, the following: spades, shovels, mattocks, picks, hoes, forks and rakes; axes, billhooks and similar hewing tools; secateurs and pruners of any kind; scythes, sickles, hay knives, hedge shears, timber wedges and other tools of a kind used in agriculture, horticulture or forestry 8201 10 00  Spades and shovels 1,7 0 8201 20 00  Forks 1,7 0 8201 30 00  Mattocks, picks, hoes and rakes 1,7 0 8201 40 00  Axes, billhooks and similar hewing tools 1,7 0 8201 50 00  Secateurs and similar one-handed pruners and shears (including poultry shears) 1,7 0 8201 60 00  Hedge shears, two-handed pruning shears and similar two-handed shears 1,7 0 8201 90 00  Other hand tools of a kind used in agriculture, horticulture or forestry 1,7 0 8202 Handsaws; blades for saws of all kinds (including slitting, slotting or toothless saw blades) 8202 10 00  Handsaws 1,7 0 8202 20 00  Band saw blades 1,7 0  Circular saw blades (including slitting or slotting saw blades) 8202 31 00   With working part of steel 2,7 0 8202 39 00   Other, including parts 2,7 0 8202 40 00  Chainsaw blades 1,7 0  Other saw blades 8202 91 00   Straight saw blades, for working metal 2,7 0 8202 99   Other    With working part of steel 8202 99 11     For working metal 2,7 0 8202 99 19     For working other materials 2,7 0 8202 99 90    With working part of other materials 2,7 0 8203 Files, rasps, pliers (including cutting pliers), pincers, tweezers, metal-cutting shears, pipe-cutters, bolt croppers, perforating punches and similar hand tools 8203 10 00  Files, rasps and similar tools 1,7 0 8203 20  Pliers (including cutting pliers), pincers, tweezers and similar tools 8203 20 10   Tweezers 1,7 0 8203 20 90   Other 1,7 0 8203 30 00  Metal-cutting shears and similar tools 1,7 0 8203 40 00  Pipe-cutters, bolt croppers, perforating punches and similar tools 1,7 0 8204 Hand-operated spanners and wrenches (including torque meter wrenches but not including tap wrenches); interchangeable spanner sockets, with or without handles  Hand-operated spanners and wrenches 8204 11 00   Non-adjustable 1,7 0 8204 12 00   Adjustable 1,7 0 8204 20 00  Interchangeable spanner sockets, with or without handles 1,7 0 8205 Hand tools (including glaziers' diamonds), not elsewhere specified or included; blowlamps; vices, clamps and the like, other than accessories for and parts of, machine tools; anvils; portable forges; hand  or pedal-operated grinding wheels with frameworks 8205 10 00  Drilling, threading or tapping tools 1,7 0 8205 20 00  Hammers and sledge hammers 3,7 0 8205 30 00  Planes, chisels, gouges and similar cutting tools for working wood 3,7 0 8205 40 00  Screwdrivers 3,7 0  Other hand tools (including glaziers' diamonds) 8205 51 00   Household tools 3,7 0 8205 59   Other 8205 59 10    Tools for masons, moulders, cement workers, plasterers and painters 3,7 0 8205 59 30    Cartridge-operated riveting, wallplugging, etc., tools 2,7 0 8205 59 90    Other 2,7 0 8205 60 00  Blowlamps 2,7 0 8205 70 00  Vices, clamps and the like 3,7 0 8205 80 00  Anvils; portable forges; hand  or pedal-operated grinding wheels with frameworks 2,7 0 8205 90 00  Sets of articles of two or more of the foregoing subheadings 3,7 0 8206 00 00 Tools of two or more of headings 8202 to 8205, put up in sets for retail sale 3,7 0 8207 Interchangeable tools for hand tools, whether or not power-operated, or for machine tools (for example, for pressing, stamping, punching, tapping, threading, drilling, boring, broaching, milling, turning or screw driving), including dies for drawing or extruding metal, and rock-drilling or earth-boring tools  Rock-drilling or earth-boring tools 8207 13 00   With working part of cermets 2,7 0 8207 19   Other, including parts 8207 19 10    With working part of diamond or agglomerated diamond 2,7 0 8207 19 90    Other 2,7 0 8207 20  Dies for drawing or extruding metal 8207 20 10   With working part of diamond or agglomerated diamond 2,7 0 8207 20 90   With working part of other materials 2,7 0 8207 30  Tools for pressing, stamping or punching 8207 30 10   For working metal 2,7 0 8207 30 90   Other 2,7 0 8207 40  Tools for tapping or threading   For working metal 8207 40 10    Tools for tapping 2,7 0 8207 40 30    Tools for threading 2,7 0 8207 40 90   Other 2,7 0 8207 50  Tools for drilling, other than for rock-drilling 8207 50 10   With working part of diamond or agglomerated diamond 2,7 0   With working part of other materials 8207 50 30    Masonry drills 2,7 0    Other     For working metal, with working part 8207 50 50      Of cermets 2,7 0 8207 50 60      Of high speed steel 2,7 0 8207 50 70      Of other materials 2,7 0 8207 50 90     Other 2,7 0 8207 60  Tools for boring or broaching 8207 60 10   With working part of diamond or agglomerated diamond 2,7 0   With working part of other materials    Tools for boring 8207 60 30     For working metal 2,7 0 8207 60 50     Other 2,7 0    Tools for broaching 8207 60 70     For working metal 2,7 0 8207 60 90     Other 2,7 0 8207 70  Tools for milling   For working metal, with working part 8207 70 10    Of cermets 2,7 0    Of other materials 8207 70 31     Shank type 2,7 0 8207 70 35     Hobs 2,7 0 8207 70 38     Other 2,7 0 8207 70 90   Other 2,7 0 8207 80  Tools for turning   For working metal, with working part 8207 80 11    Of cermets 2,7 0 8207 80 19    Of other materials 2,7 0 8207 80 90   Other 2,7 0 8207 90  Other interchangeable tools 8207 90 10   With working part of diamond or agglomerated diamond 2,7 0   With working part of other materials 8207 90 30    Screwdriver bits 2,7 0 8207 90 50    Gear-cutting tools 2,7 0    Other, with working part     Of cermets 8207 90 71      For working metal 2,7 0 8207 90 78      Other 2,7 0     Of other materials 8207 90 91      For working metal 2,7 0 8207 90 99      Other 2,7 0 8208 Knives and cutting blades, for machines or for mechanical appliances 8208 10 00  For metalworking 1,7 0 8208 20 00  For woodworking 1,7 0 8208 30  For kitchen appliances or for machines used by the food industry 8208 30 10   Circular knives 1,7 0 8208 30 90   Other 1,7 0 8208 40 00  For agricultural, horticultural or forestry machines 1,7 0 8208 90 00  Other 1,7 0 8209 00 Plates, sticks, tips and the like for tools, unmounted, of cermets 8209 00 20  Indexable inserts 2,7 0 8209 00 80  Other 2,7 0 8210 00 00 Hand-operated mechanical appliances, weighing 10 kg or less, used in the preparation, conditioning or serving of food or drink 2,7 0 8211 Knives with cutting blades, serrated or not (including pruning knives), other than knives of heading 8208, and blades therefor 8211 10 00  Sets of assorted articles 8,5 3  Other 8211 91   Table knives having fixed blades 8211 91 30    Table knives with handle and blade of stainless steel 8,5 3 8211 91 80    Other 8,5 3 8211 92 00   Other knives having fixed blades 8,5 3 8211 93 00   Knives having other than fixed blades 8,5 3 8211 94 00   Blades 6,7 0 8211 95 00   Handles of base metal 2,7 0 8212 Razors and razor blades (including razor blade blanks in strips) 8212 10  Razors 8212 10 10   Safety razors with non-replaceable blades 2,7 0 8212 10 90   Other 2,7 0 8212 20 00  Safety razor blades, including razor blade blanks in strips 2,7 0 8212 90 00  Other parts 2,7 0 8213 00 00 Scissors, tailors' shears and similar shears, and blades therefor 4,2 0 8214 Other articles of cutlery (for example, hair clippers, butchers' or kitchen cleavers, choppers and mincing knives, paperknives); manicure or pedicure sets and instruments (including nail files) 8214 10 00  Paperknives, letter openers, erasing knives, pencil sharpeners and blades therefor 2,7 0 8214 20 00  Manicure or pedicure sets and instruments (including nail files) 2,7 0 8214 90 00  Other 2,7 0 8215 Spoons, forks, ladles, skimmers, cake-servers, fish-knives, butter-knives, sugar tongs and similar kitchen or tableware 8215 10  Sets of assorted articles containing at least one article plated with precious metal 8215 10 20   Containing only articles plated with precious metal 4,7 0   Other 8215 10 30    Of stainless steel 8,5 3 8215 10 80    Other 4,7 0 8215 20  Other sets of assorted articles 8215 20 10   Of stainless steel 8,5 3 8215 20 90   Other 4,7 0  Other 8215 91 00   Plated with precious metal 4,7 0 8215 99   Other 8215 99 10    Of stainless steel 8,5 3 8215 99 90    Other 4,7 0 83 CHAPTER 83  MISCELLANEOUS ARTICLES OF BASE METAL 8301 Padlocks and locks (key, combination or electrically operated), of base metal; clasps and frames with clasps, incorporating locks, of base metal; keys for any of the foregoing articles, of base metal 8301 10 00  Padlocks 2,7 0 8301 20 00  Locks of a kind used for motor vehicles 2,7 0 8301 30 00  Locks of a kind used for furniture 2,7 0 8301 40  Other locks   Locks of a kind used for doors of buildings 8301 40 11    Cylinder 2,7 0 8301 40 19    Other 2,7 0 8301 40 90   Other locks 2,7 0 8301 50 00  Clasps and frames with clasps, incorporating locks 2,7 0 8301 60 00  Parts 2,7 0 8301 70 00  Keys presented separately 2,7 0 8302 Base metal mountings, fittings and similar articles suitable for furniture, doors, staircases, windows, blinds, coachwork, saddlery, trunks, chests, caskets or the like; base metal hat-racks, hat-pegs, brackets and similar fixtures; castors with mountings of base metal; automatic door closers of base metal 8302 10 00  Hinges 2,7 0 8302 20 00  Castors 2,7 0 8302 30 00  Other mountings, fittings and similar articles suitable for motor vehicles 2,7 0  Other mountings, fittings and similar articles 8302 41 00   Suitable for buildings 2,7 0 8302 42 00   Other, suitable for furniture 2,7 0 8302 49 00   Other 2,7 0 8302 50 00  Hat-racks, hat-pegs, brackets and similar fixtures 2,7 0 8302 60 00  Automatic door closers 2,7 0 8303 00 Armoured or reinforced safes, strongboxes and doors and safe deposit lockers for strongrooms, cash or deed boxes and the like, of base metal 8303 00 10  Armoured or reinforced safes and strongboxes 2,7 0 8303 00 30  Armoured or reinforced doors and safe deposit lockers for strongrooms 2,7 0 8303 00 90  Cash or deed boxes and the like 2,7 0 8304 00 00 Filing cabinets, card-index cabinets, paper trays, paper rests, pen trays, office-stamp stands and similar office or desk equipment, of base metal, other than office furniture of heading 9403 2,7 0 8305 Fittings for loose-leaf binders or files, letter clips, letter corners, paper clips, indexing tags and similar office articles, of base metal; staples in strips (for example, for offices, upholstery, packaging), of base metal 8305 10 00  Fittings for loose-leaf binders or files 2,7 0 8305 20 00  Staples in strips 2,7 0 8305 90 00  Other, including parts 2,7 0 8306 Bells, gongs and the like, non-electric, of base metal; statuettes and other ornaments, of base metal; photograph, picture or similar frames, of base metal; mirrors of base metal 8306 10 00  Bells, gongs and the like Free 0  Statuettes and other ornaments 8306 21 00   Plated with precious metal Free 0 8306 29   Other 8306 29 10    Of copper Free 0 8306 29 90    Of other base metal Free 0 8306 30 00  Photograph, picture or similar frames; mirrors 2,7 0 8307 Flexible tubing of base metal, with or without fittings 8307 10 00  Of iron or steel 2,7 0 8307 90 00  Of other base metal 2,7 0 8308 Clasps, frames with clasps, buckles, buckle-clasps, hooks, eyes, eyelets and the like, of base metal, of a kind used for clothing, footwear, awnings, handbags, travel goods or other made-up articles, tubular or bifurcated rivets, of base metal; beads and spangles of base metal 8308 10 00  Hooks, eyes and eyelets 2,7 0 8308 20 00  Tubular or bifurcated rivets 2,7 0 8308 90 00  Other, including parts 2,7 0 8309 Stoppers, caps and lids (including crown corks, screw caps and pouring stoppers), capsules for bottles, threaded bungs, bung covers, seals and other packing accessories, of base metal 8309 10 00  Crown corks 2,7 0 8309 90  Other 8309 90 10   Capsules of lead; capsules of aluminium of a diameter exceeding 21 mm 3,7 0 8309 90 90   Other 2,7 0 8310 00 00 Sign-plates, nameplates, address-plates and similar plates, numbers, letters and other symbols, of base metal, excluding those of heading 9405 2,7 0 8311 Wire, rods, tubes, plates, electrodes and similar products, of base metal or of metal carbides, coated or cored with flux material, of a kind used for soldering, brazing, welding or deposition of metal or of metal carbides; wire and rods, of agglomerated base metal powder, used for metal spraying 8311 10  Coated electrodes of base metal, for electric arc-welding 8311 10 10   Welding electrodes cored with iron or steel and coated with refractory material 2,7 0 8311 10 90   Other 2,7 0 8311 20 00  Cored wire of base metal, for electric arc-welding 2,7 0 8311 30 00  Coated rods and cored wire, of base metal, for soldering, brazing or welding by flame 2,7 0 8311 90 00  Other 2,7 0 XVI SECTION XVI  MACHINERY AND MECHANICAL APPLIANCES; ELECTRICAL EQUIPMENT; PARTS THEREOF; SOUND RECORDERS AND REPRODUCERS, TELEVISION IMAGE AND SOUND RECORDERS AND REPRODUCERS, AND PARTS AND ACCESSORIES OF SUCH ARTICLES 84 CHAPTER 84  NUCLEAR REACTORS, BOILERS, MACHINERY AND MECHANICAL APPLIANCES; PARTS THEREOF 8401 Nuclear reactors; fuel elements (cartridges), non-irradiated, for nuclear reactors; machinery and apparatus for isotopic separation 8401 10 00  Nuclear reactors (Euratom) 5,7 0 8401 20 00  Machinery and apparatus for isotopic separation, and parts thereof (Euratom) 3,7 0 8401 30 00  Fuel elements (cartridges), non-irradiated (Euratom) 3,7 0 8401 40 00  Parts of nuclear reactors (Euratom) 3,7 0 8402 Steam or other vapour generating boilers (other than central heating hot water boilers capable also of producing low pressure steam); superheated water boilers  Steam or other vapour generating boilers 8402 11 00   Watertube boilers with a steam production exceeding 45 tonnes per hour 2,7 0 8402 12 00   Watertube boilers with a steam production not exceeding 45 tonnes per hour 2,7 0 8402 19   Other vapour generating boilers, including hybrid boilers 8402 19 10    Firetube boilers 2,7 0 8402 19 90    Other 2,7 0 8402 20 00  Superheated water boilers 2,7 0 8402 90 00  Parts 2,7 0 8403 Central heating boilers other than those of heading 8402 8403 10  Boilers 8403 10 10   Of cast iron 2,7 0 8403 10 90   Other 2,7 0 8403 90  Parts 8403 90 10   Of cast iron 2,7 0 8403 90 90   Other 2,7 0 8404 Auxiliary plant for use with boilers of heading 8402 or 8403 (for example, economisers, superheaters, soot removers, gas recoverers); condensers for steam or other vapour power units 8404 10 00  Auxiliary plant for use with boilers of heading 8402 or 8403 2,7 0 8404 20 00  Condensers for steam or other vapour power units 2,7 0 8404 90 00  Parts 2,7 0 8405 Producer gas or water gas generators, with or without their purifiers; acetylene gas generators and similar water process gas generators, with or without their purifiers 8405 10 00  Producer gas or water gas generators, with or without their purifiers; acetylene gas generators and similar water process gas generators, with or without their purifiers 1,7 0 8405 90 00  Parts 1,7 0 8406 Steam turbines and other vapour turbines 8406 10 00  Turbines for marine propulsion 2,7 0  Other turbines 8406 81   Of an output exceeding 40 MW 8406 81 10    Steam turbines for electricity generation 2,7 0 8406 81 90    Other 2,7 0 8406 82   Of an output not exceeding 40 MW    Steam turbines for electricity generation, of a power 8406 82 11     Not exceeding 10 MW 2,7 0 8406 82 19     Exceeding 10 MW 2,7 0 8406 82 90    Other 2,7 0 8406 90  Parts 8406 90 10   Stator blades, rotors and their blades 2,7 0 8406 90 90   Other 2,7 0 8407 Spark-ignition reciprocating or rotary internal combustion piston engines 8407 10 00  Aircraft engines 1,7 0  Marine propulsion engines 8407 21   Outboard motors 8407 21 10    Of a cylinder capacity not exceeding 325 cm3 6,2 0    Of a cylinder capacity exceeding 325 cm3 8407 21 91     Of a power not exceeding 30 kW 4,2 0 8407 21 99     Of a power exceeding 30 kW 4,2 0 8407 29   Other 8407 29 20    Of a power not exceeding 200 kW 4,2 0 8407 29 80    Of a power exceeding 200 kW 4,2 0  Reciprocating piston engines of a kind used for the propulsion of vehicles of Chapter 87 8407 31 00   Of a cylinder capacity not exceeding 50 cm3 2,7 0 8407 32   Of a cylinder capacity exceeding 50 cm3 but not exceeding 250 cm3 8407 32 10    Of a cylinder capacity exceeding 50 cm3 but not exceeding 125 cm3 2,7 0 8407 32 90    Of a cylinder capacity exceeding 125 cm3 but not exceeding 250 cm3 2,7 0 8407 33   Of a cylinder capacity exceeding 250 cm3 but not exceeding 1 000 cm3 8407 33 10    For the industrial assembly of: pedestrian-controlled tractors of subheading 8701 10; motor vehicles of headings 8703, 8704 and 8705 2,7 0 8407 33 90    Other 2,7 0 8407 34   Of a cylinder capacity exceeding 1 000 cm3 8407 34 10    For the industrial assembly of: pedestrian-controlled tractors of subheading 8701 10; motor vehicles of heading 8703; motor vehicles of heading 8704 with an engine of a cylinder capacity of less than 2 800 cm3; motor vehicles of heading 8705 2,7 0    Other 8407 34 30     Used 4,2 0     New, of a cylinder capacity 8407 34 91      Not exceeding 1 500 cm3 4,2 0 8407 34 99      Exceeding 1 500 cm3 4,2 0 8407 90  Other engines 8407 90 10   Of a cylinder capacity not exceeding 250 cm3 2,7 0   Of a cylinder capacity exceeding 250 cm3 8407 90 50    For the industrial assembly of: pedestrian-controlled tractors of subheading 8701 10; motor vehicles of heading 8703; motor vehicles of heading 8704 with an engine of a cylinder capacity of less than 2 800 cm3; motor vehicles of heading 8705 2,7 0    Other 8407 90 80     Of a power not exceeding 10 kW 4,2 0 8407 90 90     Of a power exceeding 10 kW 4,2 0 8408 Compression-ignition internal combustion piston engines (diesel or semi-diesel engines) 8408 10  Marine propulsion engines   Used 8408 10 11    For seagoing vessels of headings 8901 to 8906, tugs of subheading 8904 00 10 and warships of subheading 8906 10 00 Free 0 8408 10 19    Other 2,7 0   New, of a power    Not exceeding 15 kW 8408 10 22     For seagoing vessels of headings 8901 to 8906, tugs of subheading 8904 00 10 and warships of subheading 8906 10 00 Free 0 8408 10 24     Other 2,7 0    Exceeding 15 kW but not exceeding 50 kW 8408 10 26     For seagoing vessels of headings 8901 to 8906, tugs of subheading 8904 00 10 and warships of subheading 8906 10 00 Free 0 8408 10 28     Other 2,7 0    Exceeding 50 kW but not exceeding 100 kW 8408 10 31     For seagoing vessels of headings 8901 to 8906, tugs of subheading 8904 00 10 and warships of subheading 8906 10 00 Free 0 8408 10 39     Other 2,7 0    Exceeding 100 kW but not exceeding 200 kW 8408 10 41     For seagoing vessels of headings 8901 to 8906, tugs of subheading 8904 00 10 and warships of subheading 8906 10 00 Free 0 8408 10 49     Other 2,7 0    Exceeding 200 kW but not exceeding 300 kW 8408 10 51     For seagoing vessels of headings 8901 to 8906, tugs of subheading 8904 00 10 and warships of subheading 8906 10 00 Free 0 8408 10 59     Other 2,7 0    Exceeding 300 kW but not exceeding 500 kW 8408 10 61     For seagoing vessels of headings 8901 to 8906, tugs of subheading 8904 00 10 and warships of subheading 8906 10 00 Free 0 8408 10 69     Other 2,7 0    Exceeding 500 kW but not exceeding 1 000 kW 8408 10 71     For seagoing vessels of headings 8901 to 8906, tugs of subheading 8904 00 10 and warships of subheading 8906 10 00 Free 0 8408 10 79     Other 2,7 0    Exceeding 1 000 kW but not exceeding 5 000 kW 8408 10 81     For seagoing vessels of headings 8901 to 8906, tugs of subheading 8904 00 10 and warships of subheading 8906 10 00 Free 0 8408 10 89     Other 2,7 0    Exceeding 5 000 kW 8408 10 91     For seagoing vessels of headings 8901 to 8906, tugs of subheading 8904 00 10 and warships of subheading 8906 10 00 Free 0 8408 10 99     Other 2,7 0 8408 20  Engines of a kind used for the propulsion of vehicles of Chapter 87 8408 20 10   For the industrial assembly of: pedestrian-controlled tractors of subheading 8701 10; motor vehicles of heading 8703; motor vehicles of heading 8704 with an engine of a cylinder capacity of less than 2 500 cm3; motor vehicles of heading 8705 2,7 0   Other    For wheeled agricultural or forestry tractors, of a power 8408 20 31     Not exceeding 50 kW 4,2 0 8408 20 35     Exceeding 50 kW but not exceeding 100 kW 4,2 0 8408 20 37     Exceeding 100 kW 4,2 0    For other vehicles of Chapter 87, of a power 8408 20 51     Not exceeding 50 kW 4,2 0 8408 20 55     Exceeding 50 kW but not exceeding 100 kW 4,2 0 8408 20 57     Exceeding 100 kW but not exceeding 200 kW 4,2 0 8408 20 99     Exceeding 200 kW 4,2 0 8408 90  Other engines 8408 90 21   For rail traction 4,2 0   Other 8408 90 27    Used 4,2 0    New, of a power 8408 90 41     Not exceeding 15 kW 4,2 0 8408 90 43     Exceeding 15 kW but not exceeding 30 kW 4,2 0 8408 90 45     Exceeding 30 kW but not exceeding 50 kW 4,2 0 8408 90 47     Exceeding 50 kW but not exceeding 100 kW 4,2 0 8408 90 61     Exceeding 100 kW but not exceeding 200 kW 4,2 0 8408 90 65     Exceeding 200 kW but not exceeding 300 kW 4,2 0 8408 90 67     Exceeding 300 kW but not exceeding 500 kW 4,2 0 8408 90 81     Exceeding 500 kW but not exceeding 1 000 kW 4,2 0 8408 90 85     Exceeding 1 000 kW but not exceeding 5 000 kW 4,2 0 8408 90 89     Exceeding 5 000 kW 4,2 0 8409 Parts suitable for use solely or principally with the engines of heading 8407 or 8408 8409 10 00  For aircraft engines 1,7 0  Other 8409 91 00   Suitable for use solely or principally with spark-ignition internal combustion piston engines 2,7 0 8409 99 00   Other 2,7 0 8410 Hydraulic turbines, water wheels, and regulators therefor  Hydraulic turbines and water wheels 8410 11 00   Of a power not exceeding 1 000 kW 4,5 0 8410 12 00   Of a power exceeding 1 000 kW but not exceeding 10 000 kW 4,5 0 8410 13 00   Of a power exceeding 10 000 kW 4,5 0 8410 90  Parts, including regulators 8410 90 10   Of cast iron or cast steel 4,5 0 8410 90 90   Other 4,5 0 8411 Turbojets, turbopropellers and other gas turbines  Turbojets 8411 11 00   Of a thrust not exceeding 25 kN 3,2 0 8411 12   Of a thrust exceeding 25 kN 8411 12 10    Of a thrust exceeding 25 kN but not exceeding 44 kN 2,7 0 8411 12 30    Of a thrust exceeding 44 kN but not exceeding 132 kN 2,7 0 8411 12 80    Of a thrust exceeding 132 kN 2,7 0  Turbopropellers 8411 21 00   Of a power not exceeding 1 100 kW 3,6 0 8411 22   Of a power exceeding 1 100 kW 8411 22 20    Of a power exceeding 1 100 kW but not exceeding 3 730 kW 2,7 0 8411 22 80    Of a power exceeding 3 730 kW 2,7 0  Other gas turbines 8411 81 00   Of a power not exceeding 5 000 kW 4,1 0 8411 82   Of a power exceeding 5 000 kW 8411 82 20    Of a power exceeding 5 000 kW but not exceeding 20 000 kW 4,1 0 8411 82 60    Of a power exceeding 20 000 kW but not exceeding 50 000 kW 4,1 0 8411 82 80    Of a power exceeding 50 000 kW 4,1 0  Parts 8411 91 00   Of turbojets or turbopropellers 2,7 0 8411 99 00   Other 4,1 0 8412 Other engines and motors 8412 10 00  Reaction engines other than turbojets 2,2 0  Hydraulic power engines and motors 8412 21   Linear acting (cylinders) 8412 21 20    Hydraulic systems 2,7 0 8412 21 80    Other 2,7 0 8412 29   Other 8412 29 20    Hydraulic systems 4,2 0    Other 8412 29 81     Hydraulic fluid power motors 4,2 0 8412 29 89     Other 4,2 0  Pneumatic power engines and motors 8412 31 00   Linear acting (cylinders) 4,2 0 8412 39 00   Other 4,2 0 8412 80  Other 8412 80 10   Steam or other vapour power engines 2,7 0 8412 80 80   Other 4,2 0 8412 90  Parts 8412 90 20   Of reaction engines other than turbojets 1,7 0 8412 90 40   Of hydraulic power engines and motors 2,7 0 8412 90 80   Other 2,7 0 8413 Pumps for liquids, whether or not fitted with a measuring device; liquid elevators  Pumps fitted or designed to be fitted with a measuring device 8413 11 00   Pumps for dispensing fuel or lubricants, of the type used in filling stations or in garages 1,7 0 8413 19 00   Other 1,7 0 8413 20 00  Handpumps, other than those of subheading 8413 11 or 8413 19 1,7 0 8413 30  Fuel, lubricating or cooling medium pumps for internal combustion piston engines 8413 30 20   Injection pumps 1,7 0 8413 30 80   Other 1,7 0 8413 40 00  Concrete pumps 1,7 0 8413 50  Other reciprocating positive displacement pumps 8413 50 20   Hydraulic units 1,7 0 8413 50 40   Dosing and proportioning pumps 1,7 0   Other    Piston pumps 8413 50 61     Hydraulic fluid power 1,7 0 8413 50 69     Other 1,7 0 8413 50 80    Other 1,7 0 8413 60  Other rotary positive displacement pumps 8413 60 20   Hydraulic units 1,7 0   Other    Gear pumps 8413 60 31     Hydraulic fluid power 1,7 0 8413 60 39     Other 1,7 0    Vane pumps 8413 60 61     Hydraulic fluid power 1,7 0 8413 60 69     Other 1,7 0 8413 60 70    Screw pumps 1,7 0 8413 60 80    Other 1,7 0 8413 70  Other centrifugal pumps   Submersible pumps 8413 70 21    Single-stage 1,7 0 8413 70 29    Multi-stage 1,7 0 8413 70 30   Glandless impeller pumps for heating systems and warm water supply 1,7 0   Other, with a discharge outlet diameter 8413 70 35    Not exceeding 15 mm 1,7 0    Exceeding 15 mm 8413 70 45     Channel impeller pumps and side channel pumps 1,7 0     Radial flow pumps      Single-stage       With single entry impeller 8413 70 51        Monobloc 1,7 0 8413 70 59        Other 1,7 0 8413 70 65       With more than one entry impeller 1,7 0 8413 70 75      Multi-stage 1,7 0     Other centrifugal pumps 8413 70 81      Single-stage 1,7 0 8413 70 89      Multi-stage 1,7 0  Other pumps; liquid elevators 8413 81 00   Pumps 1,7 0 8413 82 00   Liquid elevators 1,7 0  Parts 8413 91 00   Of pumps 1,7 0 8413 92 00   Of liquid elevators 1,7 0 8414 Air or vacuum pumps, air or other gas compressors and fans; ventilating or recycling hoods incorporating a fan, whether or not fitted with filters 8414 10  Vacuum pumps 8414 10 20   For use in semiconductor production 1,7 0   Other 8414 10 25    Rotary piston pumps, sliding vane rotary pumps, molecular drag pumps and Roots pumps 1,7 0    Other 8414 10 81     Diffusion pumps, cryopumps and adsorption pumps 1,7 0 8414 10 89     Other 1,7 0 8414 20  Hand  or foot-operated air pumps 8414 20 20   Handpumps for cycles 1,7 0 8414 20 80   Other 2,2 0 8414 30  Compressors of a kind used in refrigerating equipment 8414 30 20   Of a power not exceeding 0,4 kW 2,2 0   Of a power exceeding 0,4 kW 8414 30 81    Hermetic or semi-hermetic 2,2 0 8414 30 89    Other 2,2 0 8414 40  Air compressors mounted on a wheeled chassis for towing 8414 40 10   Giving a flow per minute not exceeding 2 m3 2,2 0 8414 40 90   Giving a flow per minute exceeding 2 m3 2,2 0  Fans 8414 51 00   Table, floor, wall, window, ceiling or roof fans, with a self-contained electric motor of an output not exceeding 125 W 3,2 0 8414 59   Other 8414 59 20    Axial fans 2,3 0 8414 59 40    Centrifugal fans 2,3 0 8414 59 80    Other 2,3 0 8414 60 00  Hoods having a maximum horizontal side not exceeding 120 cm 2,7 0 8414 80  Other   Turbo-compressors 8414 80 11    Single-stage 2,2 0 8414 80 19    Multi-stage 2,2 0   Reciprocating displacement compressors, having a gauge pressure capacity of    Not exceeding 15 bar, giving a flow per hour 8414 80 22     Not exceeding 60 m3 2,2 0 8414 80 28     Exceeding 60 m3 2,2 0    Exceeding 15 bar, giving a flow per hour 8414 80 51     Not exceeding 120 m3 2,2 0 8414 80 59     Exceeding 120 m3 2,2 0   Rotary displacement compressors 8414 80 73    Single-shaft 2,2 0    Multi-shaft 8414 80 75     Screw compressors 2,2 0 8414 80 78     Other 2,2 0 8414 80 80   Other 2,2 0 8414 90 00  Parts 2,2 0 8415 Air-conditioning machines, comprising a motor-driven fan and elements for changing the temperature and humidity, including those machines in which the humidity cannot be separately regulated 8415 10  Window or wall types, self-contained or split-system 8415 10 10   Self-contained 2,2 0 8415 10 90   Split-system 2,7 0 8415 20 00  Of a kind used for persons, in motor vehicles 2,7 0  Other 8415 81 00   Incorporating a refrigerating unit and a valve for reversal of the cooling/heat cycle (reversible heat pumps) 2,7 0 8415 82 00   Other, incorporating a refrigerating unit 2,7 0 8415 83 00   Not incorporating a refrigerating unit 2,7 0 8415 90 00  Parts 2,7 0 8416 Furnace burners for liquid fuel, for pulverised solid fuel or for gas; mechanical stokers, including their mechanical grates, mechanical ash dischargers and similar appliances 8416 10  Furnace burners for liquid fuel 8416 10 10   Incorporating an automatic control device 1,7 0 8416 10 90   Other 1,7 0 8416 20  Other furnace burners, including combination burners 8416 20 10   Only for gas, monobloc, incorporating a ventilator and a control device 1,7 0 8416 20 90   Other 1,7 0 8416 30 00  Mechanical stokers, including their mechanical grates, mechanical ash dischargers and similar appliances 1,7 0 8416 90 00  Parts 1,7 0 8417 Industrial or laboratory furnaces and ovens, including incinerators, non-electric 8417 10 00  Furnaces and ovens for the roasting, melting or other heat treatment of ores, pyrites or of metals 1,7 0 8417 20  Bakery ovens, including biscuit ovens 8417 20 10   Tunnel ovens 1,7 0 8417 20 90   Other 1,7 0 8417 80  Other 8417 80 10   Furnaces and ovens for the incineration of rubbish 1,7 0 8417 80 20   Tunnel ovens and muffle furnaces for firing ceramic products 1,7 0 8417 80 80   Other 1,7 0 8417 90 00  Parts 1,7 0 8418 Refrigerators, freezers and other refrigerating or freezing equipment, electric or other; heat pumps other than air-conditioning machines of heading 8415 8418 10  Combined refrigerator-freezers, fitted with separate external doors 8418 10 20   Of a capacity exceeding 340 litres 1,9 0 8418 10 80   Other 1,9 0  Refrigerators, household type 8418 21   Compression-type 8418 21 10    Of a capacity exceeding 340 litres 1,5 0    Other 8418 21 51     Table model 2,5 0 8418 21 59     Building-in type 1,9 0     Other, of a capacity 8418 21 91      Not exceeding 250 litres 2,5 0 8418 21 99      Exceeding 250 litres but not exceeding 340 litres 1,9 0 8418 29 00   Other 2,2 0 8418 30  Freezers of the chest type, not exceeding 800 litres capacity 8418 30 20   Of a capacity not exceeding 400 litres 2,2 0 8418 30 80   Of a capacity exceeding 400 litres but not exceeding 800 litres 2,2 0 8418 40  Freezers of the upright type, not exceeding 900 litres capacity 8418 40 20   Of a capacity not exceeding 250 litres 2,2 0 8418 40 80   Of a capacity exceeding 250 litres but not exceeding 900 litres 2,2 0 8418 50  Other furniture (chests, cabinets, display counters, show-cases and the like) for storage and display, incorporating refrigerating or freezing equipment   Refrigerated showcases and counters (incorporating a refrigerating unit or evaporator) 8418 50 11    For frozen food storage 2,2 0 8418 50 19    Other 2,2 0   Other refrigerating furniture 8418 50 91    For deep-freezing, other than that of subheadings 8418 30 and 8418 40 2,2 0 8418 50 99    Other 2,2 0  Other refrigerating or freezing equipment; heat pumps 8418 61 00   Heat pumps other than air conditioning machines of heading 8415 2,2 0 8418 69 00   Other 2,2 0  Parts 8418 91 00   Furniture designed to receive refrigerating or freezing equipment 2,2 0 8418 99   Other 8418 99 10    Evaporators and condensers, excluding those for refrigerators of the household type 2,2 0 8418 99 90    Other 2,2 0 8419 Machinery, plant or laboratory equipment, whether or not electrically heated (excluding furnaces, ovens, and other equipment of heading 8514), for the treatment of materials by a process involving a change of temperature such as heating, cooking, roasting, distilling, rectifying, sterilising, pasteurising, steaming, drying, evaporating, vaporising, condensing or cooling, other than machinery or plant of a kind used for domestic purposes; instantaneous or storage water heaters, non-electric  Instantaneous or storage water heaters, non-electric 8419 11 00   Instantaneous gas water heaters 2,6 0 8419 19 00   Other 2,6 0 8419 20 00  Medical, surgical or laboratory sterilisers Free 0  Dryers 8419 31 00   For agricultural products 1,7 0 8419 32 00   For wood, paper pulp, paper or paperboard 1,7 0 8419 39   Other 8419 39 10    For ceramic articles 1,7 0 8419 39 90    Other 1,7 0 8419 40 00  Distilling or rectifying plant 1,7 0 8419 50 00  Heat-exchange units 1,7 0 8419 60 00  Machinery for liquefying air or other gases 1,7 0  Other machinery, plant and equipment 8419 81   For making hot drinks or for cooking or heating food 8419 81 20    Percolators and other appliances for making coffee and other hot drinks 2,7 0 8419 81 80    Other 1,7 0 8419 89   Other 8419 89 10    Cooling towers and similar plant for direct cooling (without a separating wall) by means of recirculated water 1,7 0 8419 89 30    Vacuum-vapour plant for the deposition of metal 2,4 0 8419 89 98    Other 2,4 0 8419 90  Parts 8419 90 15   Of sterilisers of subheading 8419 20 00 Free 0 8419 90 85   Other 1,7 0 8420 Calendering or other rolling machines, other than for metals or glass, and cylinders therefor 8420 10  Calendering or other rolling machines 8420 10 10   Of a kind used in the textile industry 1,7 0 8420 10 30   Of a kind used in the paper industry 1,7 0 8420 10 50   Of a kind used in the rubber or plastics industries 1,7 0 8420 10 90   Other 1,7 0  Parts 8420 91   Cylinders 8420 91 10    Of cast iron 1,7 0 8420 91 80    Other 2,2 0 8420 99 00   Other 2,2 0 8421 Centrifuges, including centrifugal dryers; filtering or purifying machinery and apparatus, for liquids or gases  Centrifuges, including centrifugal dryers 8421 11 00   Cream separators 2,2 0 8421 12 00   Clothes-dryers 2,7 0 8421 19   Other 8421 19 20    Centrifuges of a kind used in laboratories 1,5 0 8421 19 70    Other Free 0  Filtering or purifying machinery and apparatus for liquids 8421 21 00   For filtering or purifying water 1,7 0 8421 22 00   For filtering or purifying beverages other than water 1,7 0 8421 23 00   Oil or petrol-filters for internal combustion engines 1,7 0 8421 29 00   Other 1,7 0  Filtering or purifying machinery and apparatus for gases 8421 31 00   Intake air filters for internal combustion engines 1,7 0 8421 39   Other 8421 39 20    Machinery and apparatus for filtering or purifying air 1,7 0    Machinery and apparatus for filtering or purifying other gases 8421 39 40     By a liquid process 1,7 0 8421 39 60     By a catalytic process 1,7 0 8421 39 90     Other 1,7 0  Parts 8421 91 00   Of centrifuges, including centrifugal dryers 1,7 0 8421 99 00   Other 1,7 0 8422 Dishwashing machines; machinery for cleaning or drying bottles or other containers; machinery for filling, closing, sealing or labelling bottles, cans, boxes, bags or other containers; machinery for capsuling bottles, jars, tubes and similar containers; other packing or wrapping machinery (including heat-shrink wrapping machinery); machinery for aerating beverages  Dishwashing machines 8422 11 00   Of the household type 2,7 0 8422 19 00   Other 1,7 0 8422 20 00  Machinery for cleaning or drying bottles or other containers 1,7 0 8422 30 00  Machinery for filling, closing, sealing or labelling bottles, cans, boxes, bags or other containers; machinery for capsuling bottles, jars, tubes and similar containers; machinery for aerating beverages 1,7 0 8422 40 00  Other packing or wrapping machinery (including heat-shrink wrapping machinery) 1,7 0 8422 90  Parts 8422 90 10   Of dishwashing machines 1,7 0 8422 90 90   Other 1,7 0 8423 Weighing machinery (excluding balances of a sensitivity of 5 cg or better), including weight-operated counting or checking machines; weighing machine weights of all kinds 8423 10  Personal weighing machines, including baby scales; household scales 8423 10 10   Household scales 1,7 0 8423 10 90   Other 1,7 0 8423 20 00  Scales for continuous weighing of goods on conveyors 1,7 0 8423 30 00  Constant weight scales and scales for discharging a predetermined weight of material into a bag or container, including hopper scales 1,7 0  Other weighing machinery 8423 81   Having a maximum weighing capacity not exceeding 30 kg 8423 81 10    Check weighers and automatic control machines operating by reference to a pre-determined weight 1,7 0 8423 81 30    Machinery for weighing and labelling pre-packaged goods 1,7 0 8423 81 50    Shop-scales 1,7 0 8423 81 90    Other 1,7 0 8423 82   Having a maximum weighing capacity exceeding 30 kg but not exceeding 5 000 kg 8423 82 10    Check weighers and automatic control machines operating by reference to a pre-determined weight 1,7 0 8423 82 90    Other 1,7 0 8423 89 00   Other 1,7 0 8423 90 00  Weighing machine weights of all kinds; parts of weighing machinery 1,7 0 8424 Mechanical appliances (whether or not hand-operated) for projecting, dispersing or spraying liquids or powders; fire extinguishers, whether or not charged; spray guns and similar appliances; steam or sandblasting machines and similar jet projecting machines 8424 10  Fire extinguishers, whether or not charged 8424 10 20   Of a weight not exceeding 21 kg 1,7 0 8424 10 80   Other 1,7 0 8424 20 00  Spray guns and similar appliances 1,7 0 8424 30  Steam or sandblasting machines and similar jet projecting machines   Water cleaning appliances, with built-in motor 8424 30 01    With heating device 1,7 0    Other, of an engine power 8424 30 05     Not exceeding 7,5 kW 1,7 0 8424 30 09     Exceeding 7,5 kW 1,7 0   Other machines 8424 30 10    Compressed air operated 1,7 0 8424 30 90    Other 1,7 0  Other appliances 8424 81   Agricultural or horticultural 8424 81 10    Watering appliances 1,7 0    Other 8424 81 30     Portable appliances 1,7 0     Other 8424 81 91      Sprayers and powder distributors designed to be mounted on or drawn by tractors 1,7 0 8424 81 99      Other 1,7 0 8424 89 00   Other 1,7 0 8424 90 00  Parts 1,7 0 8425 Pulley tackle and hoists other than skip hoists; winches and capstans; jacks  Pulley tackle and hoists other than skip hoists or hoists of a kind used for raising vehicles 8425 11 00   Powered by electric motor Free 0 8425 19   Other 8425 19 20    Manually operated chain hoists Free 0 8425 19 80    Other Free 0  Other winches; capstans 8425 31 00   Powered by electric motor Free 0 8425 39   Other 8425 39 30    Powered by internal combustion piston engines Free 0 8425 39 90    Other Free 0  Jacks; hoists of a kind used for raising vehicles 8425 41 00   Built-in jacking systems of a type used in garages Free 0 8425 42 00   Other jacks and hoists, hydraulic Free 0 8425 49 00   Other Free 0 8426 Ships' derricks; cranes, including cable cranes; mobile lifting frames, straddle carriers and works trucks fitted with a crane  Overhead travelling cranes, transporter cranes, gantry cranes, bridge cranes, mobile lifting frames and straddle carriers 8426 11 00   Overhead travelling cranes on fixed support Free 0 8426 12 00   Mobile lifting frames on tyres and straddle carriers Free 0 8426 19 00   Other Free 0 8426 20 00  Tower cranes Free 0 8426 30 00  Portal or pedestal jib cranes Free 0  Other machinery, self-propelled 8426 41 00   On tyres Free 0 8426 49 00   Other Free 0  Other machinery 8426 91   Designed for mounting on road vehicles 8426 91 10    Hydraulic cranes designed for the loading and unloading of the vehicle Free 0 8426 91 90    Other Free 0 8426 99 00   Other Free 0 8427 Fork-lift trucks; other works trucks fitted with lifting or handling equipment 8427 10  Self-propelled trucks powered by an electric motor 8427 10 10   With a lifting height of 1 m or more 4,5 0 8427 10 90   Other 4,5 0 8427 20  Other self-propelled trucks   With a lifting height of 1 m or more 8427 20 11    Rough terrain fork-lift and other stacking trucks 4,5 0 8427 20 19    Other 4,5 0 8427 20 90   Other 4,5 0 8427 90 00  Other trucks 4 0 8428 Other lifting, handling, loading or unloading machinery (for example, lifts, escalators, conveyors, teleferics) 8428 10  Lifts and skip hoists 8428 10 20   Electrically operated Free 0 8428 10 80   Other Free 0 8428 20  Pneumatic elevators and conveyors 8428 20 30   Specially designed for use in agriculture Free 0   Other 8428 20 91    For bulk materials Free 0 8428 20 98    Other Free 0  Other continuous-action elevators and conveyors, for goods or materials 8428 31 00   Specially designed for underground use Free 0 8428 32 00   Other, bucket type Free 0 8428 33 00   Other, belt type Free 0 8428 39   Other 8428 39 20    Roller conveyors Free 0 8428 39 90    Other Free 0 8428 40 00  Escalators and moving walkways Free 0 8428 60 00  Teleferics, chairlifts, ski-draglines; traction mechanisms for funiculars Free 0 8428 90  Other machinery 8428 90 30   Rolling-mill machinery; roller tables for feeding and removing products; tilters and manipulators for ingots, balls, bars and slabs Free 0   Other    Loaders specially designed for use in agriculture 8428 90 71     Designed for attachment to agricultural tractors Free 0 8428 90 79     Other Free 0    Other 8428 90 91     Mechanical loaders for bulk material Free 0 8428 90 95     Other Free 0 8429 Self-propelled bulldozers, angledozers, graders, levellers, scrapers, mechanical shovels, excavators, shovel loaders, tamping machines and roadrollers  Bulldozers and angledozers 8429 11 00   Track laying Free 0 8429 19 00   Other Free 0 8429 20 00  Graders and levellers Free 0 8429 30 00  Scrapers Free 0 8429 40  Tamping machines and roadrollers   Roadrollers 8429 40 10    Vibratory Free 0 8429 40 30    Other Free 0 8429 40 90   Tamping machines Free 0  Mechanical shovels, excavators and shovel loaders 8429 51   Front-end shovel loaders 8429 51 10    Loaders specially designed for underground use Free 0    Other 8429 51 91     Crawler shovel loaders Free 0 8429 51 99     Other Free 0 8429 52   Machinery with a 360 ° revolving superstructure 8429 52 10    Track-laying excavators Free 0 8429 52 90    Other Free 0 8429 59 00   Other Free 0 8430 Other moving, grading, levelling, scraping, excavating, tamping, compacting, extracting or boring machinery, for earth, minerals or ores; piledrivers and pile-extractors; snowploughs and snowblowers 8430 10 00  Piledrivers and pile-extractors Free 0 8430 20 00  Snowploughs and snowblowers Free 0  Coal or rock cutters and tunnelling machinery 8430 31 00   Self-propelled Free 0 8430 39 00   Other Free 0  Other boring or sinking machinery 8430 41 00   Self-propelled Free 0 8430 49 00   Other Free 0 8430 50 00  Other machinery, self-propelled Free 0  Other machinery, not self-propelled 8430 61 00   Tamping or compacting machinery Free 0 8430 69 00   Other Free 0 8431 Parts suitable for use solely or principally with the machinery of headings 8425 to 8430 8431 10 00  Of machinery of heading 8425 Free 0 8431 20 00  Of machinery of heading 8427 4 0  Of machinery of heading 8428 8431 31 00   Of lifts, skip hoists or escalators Free 0 8431 39   Other 8431 39 10    Of rolling-mill machinery of subheading 8428 90 30 Free 0 8431 39 70    Other Free 0  Of machinery of heading 8426, 8429 or 8430 8431 41 00   Buckets, shovels, grabs and grips Free 0 8431 42 00   Bulldozer or angledozer blades Free 0 8431 43 00   Parts for boring or sinking machinery of subheading 8430 41 or 8430 49 Free 0 8431 49   Other 8431 49 20    Of cast iron or cast steel Free 0 8431 49 80    Other Free 0 8432 Agricultural, horticultural or forestry machinery for soil preparation or cultivation; lawn or sports-ground rollers 8432 10  Ploughs 8432 10 10   Mouldboard Free 0 8432 10 90   Other Free 0  Harrows, scarifiers, cultivators, weeders and hoes 8432 21 00   Disc harrows Free 0 8432 29   Other 8432 29 10    Scarifiers and cultivators Free 0 8432 29 30    Harrows Free 0 8432 29 50    Rotovators Free 0 8432 29 90    Other Free 0 8432 30  Seeders, planters and transplanters   Seeders 8432 30 11    Central driven precision spacing seeders Free 0 8432 30 19    Other Free 0 8432 30 90   Planters and transplanters Free 0 8432 40  Manure spreaders and fertiliser distributors 8432 40 10   Mineral or chemical fertiliser distribution Free 0 8432 40 90   Other Free 0 8432 80 00  Other machinery Free 0 8432 90 00  Parts Free 0 8433 Harvesting or threshing machinery, including straw or fodder balers; grass or hay mowers; machines for cleaning, sorting or grading eggs, fruit or other agricultural produce, other than machinery of heading 8437  Mowers for lawns, parks or sports grounds 8433 11   Powered, with the cutting device rotating in a horizontal plane 8433 11 10    Electric Free 0    Other     Self-propelled 8433 11 51      With a seat Free 0 8433 11 59      Other Free 0 8433 11 90     Other Free 0 8433 19   Other    With motor 8433 19 10     Electric Free 0     Other      Self-propelled 8433 19 51       With a seat Free 0 8433 19 59       Other Free 0 8433 19 70      Other Free 0 8433 19 90    Without motor Free 0 8433 20  Other mowers, including cutter bars for tractor mounting 8433 20 10   With motor Free 0   Other    Designed to be carried on or hauled by a tractor 8433 20 51     With the cutting device rotating in a horizontal plane Free 0 8433 20 59     Other Free 0 8433 20 90    Other Free 0 8433 30  Other haymaking machinery 8433 30 10   Turners, side-delivery rakes, and tedders Free 0 8433 30 90   Other Free 0 8433 40  Straw or fodder balers, including pick-up balers 8433 40 10   Pick-up balers Free 0 8433 40 90   Other Free 0  Other harvesting machinery; threshing machinery 8433 51 00   Combine harvester-threshers Free 0 8433 52 00   Other threshing machinery Free 0 8433 53   Root or tuber harvesting machines 8433 53 10    Potato-diggers and potato harvesters Free 0 8433 53 30    Beet-topping machines and beet harvesters Free 0 8433 53 90    Other Free 0 8433 59   Other    Forage harvesters 8433 59 11     Self-propelled Free 0 8433 59 19     Other Free 0 8433 59 30    Grape harvesters Free 0 8433 59 80    Other Free 0 8433 60 00  Machines for cleaning, sorting or grading eggs, fruit or other agricultural produce Free 0 8433 90 00  Parts Free 0 8434 Milking machines and dairy machinery 8434 10 00  Milking machines Free 0 8434 20 00  Dairy machinery Free 0 8434 90 00  Parts Free 0 8435 Presses, crushers and similar machinery used in the manufacture of wine, cider, fruit juices or similar beverages 8435 10 00  Machinery 1,7 0 8435 90 00  Parts 1,7 0 8436 Other agricultural, horticultural, forestry, poultry-keeping or bee-keeping machinery, including germination plant fitted with mechanical or thermal equipment; poultry incubators and brooders 8436 10 00  Machinery for preparing animal feedingstuffs 1,7 0  Poultry-keeping machinery; poultry incubators and brooders 8436 21 00   Poultry incubators and brooders 1,7 0 8436 29 00   Other 1,7 0 8436 80  Other machinery 8436 80 10   Forestry machinery 1,7 0   Other 8436 80 91    Automatic drinking bowls 1,7 0 8436 80 99    Other 1,7 0  Parts 8436 91 00   Of poultry-keeping machinery or poultry incubators and brooders 1,7 0 8436 99 00   Other 1,7 0 8437 Machines for cleaning, sorting or grading seed, grain or dried leguminous vegetables; machinery used in the milling industry or for the working of cereals or dried leguminous vegetables, other than farm-type machinery 8437 10 00  Machines for cleaning, sorting or grading seed, grain or dried leguminous vegetables 1,7 0 8437 80 00  Other machinery 1,7 0 8437 90 00  Parts 1,7 0 8438 Machinery, not specified or included elsewhere in this chapter, for the industrial preparation or manufacture of food or drink, other than machinery for the extraction or preparation of animal or fixed vegetable fats or oils 8438 10  Bakery machinery and machinery for the manufacture of macaroni, spaghetti or similar products 8438 10 10   Bakery machinery 1,7 0 8438 10 90   Machinery for the manufacture of macaroni, spaghetti or similar products 1,7 0 8438 20 00  Machinery for the manufacture of confectionery, cocoa or chocolate 1,7 0 8438 30 00  Machinery for sugar manufacture 1,7 0 8438 40 00  Brewery machinery 1,7 0 8438 50 00  Machinery for the preparation of meat or poultry 1,7 0 8438 60 00  Machinery for the preparation of fruits, nuts or vegetables 1,7 0 8438 80  Other machinery 8438 80 10   For the preparation of tea or coffee 1,7 0   Other 8438 80 91    For the preparation or manufacture of drink 1,7 0 8438 80 99    Other 1,7 0 8438 90 00  Parts 1,7 0 8439 Machinery for making pulp of fibrous cellulosic material or for making or finishing paper or paperboard 8439 10 00  Machinery for making pulp of fibrous cellulosic material 1,7 0 8439 20 00  Machinery for making paper or paperboard 1,7 0 8439 30 00  Machinery for finishing paper or paperboard 1,7 0  Parts 8439 91   Of machinery for making pulp of fibrous cellulosic material 8439 91 10    Of cast iron or cast steel 1,7 0 8439 91 90    Other 1,7 0 8439 99   Other 8439 99 10    Of cast iron or cast steel 1,7 0 8439 99 90    Other 1,7 0 8440 Bookbinding machinery, including book-sewing machines 8440 10  Machinery 8440 10 10   Folding machines 1,7 0 8440 10 20   Collating machines and gathering machines 1,7 0 8440 10 30   Sewing, wire stitching and stapling machines 1,7 0 8440 10 40   Unsewn (perfect) binding machines 1,7 0 8440 10 90   Other 1,7 0 8440 90 00  Parts 1,7 0 8441 Other machinery for making up paper pulp, paper or paperboard, including cutting machines of all kinds 8441 10  Cutting machines 8441 10 10   Combined reel slitting and re-reeling machines 1,7 0 8441 10 20   Other slitting and cross-cutting machines 1,7 0 8441 10 30   Guillotines 1,7 0 8441 10 40   Three-knife trimmers 1,7 0 8441 10 80   Other 1,7 0 8441 20 00  Machines for making bags, sacks or envelopes 1,7 0 8441 30 00  Machines for making cartons, boxes, cases, tubes, drums or similar containers, other than by moulding 1,7 0 8441 40 00  Machines for moulding articles in paper pulp, paper or paperboard 1,7 0 8441 80 00  Other machinery 1,7 0 8441 90  Parts 8441 90 10   Of cutting machines 1,7 0 8441 90 90   Other 1,7 0 8442 Machinery, apparatus and equipment (other than the machine tools of headings 8456 to 8465) for preparing or making plates, cylinders or other printing components; plates, cylinders and other printing components; plates, cylinders and lithographic stones, prepared for printing purposes (for example, planed, grained or polished) 8442 30  Machinery, apparatus and equipment 8442 30 10   Phototypesetting and composing machines 1,7 0   Other 8442 30 91    For type founding and typesetting (for example, linotypes, monotypes, intertypes), with or without founding device Free 0 8442 30 99    Other 1,7 0 8442 40 00  Parts of the foregoing machinery, apparatus or equipment 1,7 0 8442 50  Plates, cylinders and other printing components; plates, cylinders and lithographic stones, prepared for printing purposes (for example, planed, grained or polished)   With printing image 8442 50 21    For relief printing 1,7 0 8442 50 23    For planographic printing 1,7 0 8442 50 29    Other 1,7 0 8442 50 80   Other 1,7 0 8443 Printing machinery used for printing by means of plates, cylinders and other printing components of heading 8442; other printers, copying machines and facsimile machines, whether or not combined; parts and accessories thereof  Printing machinery used for printing by means of plates, cylinders and other printing components of heading 8442 8443 11 00   Offset printing machinery, reel fed 1,7 0 8443 12 00   Offset printing machinery, sheet-fed, office type (using sheets with one side not exceeding 22 cm and the other side not exceeding 36 cm in the unfolded state) 1,7 0 8443 13   Other offset printing machinery    Sheet fed 8443 13 10     Used 1,7 0     New, taking sheets of a size 8443 13 31      Not exceeding 52 Ã  74 cm 1,7 0 8443 13 35      Exceeding 52 Ã  74 cm but not exceeding 74 Ã  107 cm 1,7 0 8443 13 39      Exceeding 74 Ã  107 cm 1,7 0 8443 13 90    Other 1,7 0 8443 14 00   Letterpress printing machinery, reel fed, excluding flexographic printing 1,7 0 8443 15 00   Letterpress printing machinery, other than reel fed, excluding flexographic printing 1,7 0 8443 16 00   Flexographic printing machinery 1,7 0 8443 17 00   Gravure printing machinery 1,7 0 8443 19   Other 8443 19 20    For printing textile materials 1,7 0 8443 19 40    For use in the production of semiconductors 1,7 0 8443 19 70    Other 1,7 0  Other printers, copying machines and facsimile machines, whether or not combined 8443 31   Machines which perform two or more of the functions of printing, copying or facsimile transmission, capable of connecting to an automatic data-processing machine or to a network 8443 31 10    Machines performing the functions of copying and facsimile transmission, whether or not with a printing function, with a copying speed not exceeding 12 monochrome pages per minute Free 0    Other 8443 31 91     Machines performing the function of copying by scanning the original and printing the copies by means of an electrostatic print engine 6 0 8443 31 99     Other Free 0 8443 32   Other, capable of connecting to an automatic data-processing machine or to a network 8443 32 10    Printers Free 0 8443 32 30    Facsimile machines Free 0    Other 8443 32 91     Machines performing a copying function by scanning the original and printing the copies by means of an electrostatic print engine 6 0 8443 32 93     Other machines performing a copying function incorporating an optical system Free 0 8443 32 99     Other 2,2 0 8443 39   Other 8443 39 10    Machines performing a copying function by scanning the original and printing the copies by means of an electrostatic print engine 6 0    Other copying machines 8443 39 31     Incorporating an optical system Free 0 8443 39 39     Other 3 0 8443 39 90    Other 2,2 0  Parts and accessories 8443 91   Parts and accessories of printing machinery used for printing by means of plates, cylinders and other printing components of heading 8442 8443 91 10    Of apparatus of subheading 8443 19 40 1,7 0    Other 8443 91 91     Of cast iron or cast steel 1,7 0 8443 91 99     Other 1,7 0 8443 99   Other 8443 99 10    Electronic assemblies Free 0 8443 99 90    Other Free 0 8444 00 Machines for extruding, drawing, texturing or cutting man-made textile materials 8444 00 10  Machines for extruding 1,7 0 8444 00 90  Other 1,7 0 8445 Machines for preparing textile fibres; spinning, doubling or twisting machines and other machinery for producing textile yarns; textile reeling or winding (including weft-winding) machines and machines for preparing textile yarns for use on the machines of heading 8446 or 8447  Machines for preparing textile fibres 8445 11 00   Carding machines 1,7 0 8445 12 00   Combing machines 1,7 0 8445 13 00   Drawing or roving machines 1,7 0 8445 19 00   Other 1,7 0 8445 20 00  Textile spinning machines 1,7 0 8445 30  Textile doubling or twisting machines 8445 30 10   Textile doubling machines 1,7 0 8445 30 90   Textile twisting machines 1,7 0 8445 40 00  Textile winding (including weft-winding) or reeling machines 1,7 0 8445 90 00  Other 1,7 0 8446 Weaving machines (looms) 8446 10 00  For weaving fabrics of a width not exceeding 30 cm 1,7 0  For weaving fabrics of a width exceeding 30 cm, shuttle type 8446 21 00   Power looms 1,7 0 8446 29 00   Other 1,7 0 8446 30 00  For weaving fabrics of a width exceeding 30 cm, shuttleless type 1,7 0 8447 Knitting machines, stitch-bonding machines and machines for making gimped yarn, tulle, lace, embroidery, trimmings, braid or net and machines for tufting  Circular knitting machines 8447 11   With cylinder diameter not exceeding 165 mm 8447 11 10    Working with latch needles 1,7 0 8447 11 90    Other 1,7 0 8447 12   With cylinder diameter exceeding 165 mm 8447 12 10    Working with latch needles 1,7 0 8447 12 90    Other 1,7 0 8447 20  Flat knitting machines; stitch-bonding machines 8447 20 20   Warp knitting machines (including Raschel type); stitch-bonding machines 1,7 0 8447 20 80   Other 1,7 0 8447 90 00  Other 1,7 0 8448 Auxiliary machinery for use with machines of heading 8444, 8445, 8446 or 8447 (for example, dobbies, jacquards, automatic stop motions, shuttle changing mechanisms); parts and accessories suitable for use solely or principally with the machines of this heading or of heading 8444, 8445, 8446 or 8447 (for example, spindles and spindle flyers, card clothing, combs, extruding nipples, shuttles, healds and heald-frames, hosiery needles)  Auxiliary machinery for machines of heading 8444, 8445, 8446 or 8447 8448 11 00   Dobbies and jacquards; card reducing, copying, punching or assembling machines for use therewith 1,7 0 8448 19 00   Other 1,7 0 8448 20 00  Parts and accessories of machines of heading 8444 or of their auxiliary machinery 1,7 0  Parts and accessories of machines of heading 8445 or of their auxiliary machinery 8448 31 00   Card clothing 1,7 0 8448 32 00   Of machines for preparing textile fibres, other than card clothing 1,7 0 8448 33   Spindles, spindle flyers, spinning rings and ring travellers 8448 33 10    Spindles and spindle flyers 1,7 0 8448 33 90    Spinning rings and ring travellers 1,7 0 8448 39 00   Other 1,7 0  Parts and accessories of weaving machines (looms) or of their auxiliary machinery 8448 42 00   Reeds for looms, healds and heald-frames 1,7 0 8448 49 00   Other 1,7 0  Parts and accessories of machines of heading 8447 or of their auxiliary machinery 8448 51   Sinkers, needles and other articles used in forming stitches 8448 51 10    Sinkers 1,7 0 8448 51 90    Other 1,7 0 8448 59 00   Other 1,7 0 8449 00 00 Machinery for the manufacture or finishing of felt or nonwovens in the piece or in shapes, including machinery for making felt hats; blocks for making hats 1,7 0 8450 Household or laundry-type washing machines, including machines which both wash and dry  Machines, each of a dry linen capacity not exceeding 10 kg 8450 11   Fully-automatic machines    Each of a dry linen capacity not exceeding 6 kg 8450 11 11     Front-loading machines 3 0 8450 11 19     Top-loading machines 3 0 8450 11 90    Each of a dry linen capacity exceeding 6 kg but not exceeding 10 kg 2,6 0 8450 12 00   Other machines, with built-in centrifugal drier 2,7 0 8450 19 00   Other 2,7 0 8450 20 00  Machines, each of a dry linen capacity exceeding 10 kg 2,2 0 8450 90 00  Parts 2,7 0 8451 Machinery (other than machines of heading 8450) for washing, cleaning, wringing, drying, ironing, pressing (including fusing presses), bleaching, dyeing, dressing, finishing, coating or impregnating textile yarns, fabrics or made-up textile articles and machines for applying the paste to the base fabric or other support used in the manufacture of floor coverings such as linoleum; machines for reeling, unreeling, folding, cutting or pinking textile fabrics 8451 10 00  Dry-cleaning machines 2,2 0  Drying machines 8451 21   Each of a dry linen capacity not exceeding 10 kg 8451 21 10    Each of a dry linen capacity not exceeding 6 kg 2,2 0 8451 21 90    Each of a dry linen capacity exceeding 6 kg but not exceeding 10 kg 2,2 0 8451 29 00   Other 2,2 0 8451 30  Ironing machines and presses (including fusing presses)   Electrically heated, of a power 8451 30 10    Not exceeding 2 500 W 2,2 0 8451 30 30    Exceeding 2 500 W 2,2 0 8451 30 80   Other 2,2 0 8451 40 00  Washing, bleaching or dyeing machines 2,2 0 8451 50 00  Machines for reeling, unreeling, folding, cutting or pinking textile fabrics 2,2 0 8451 80  Other machinery 8451 80 10   Machines used in the manufacture of linoleum or other floor coverings for applying the paste to the base fabric or other support 2,2 0 8451 80 30   Machines for dressing or finishing 2,2 0 8451 80 80   Other 2,2 0 8451 90 00  Parts 2,2 0 8452 Sewing machines, other than book-sewing machines of heading 8440; furniture, bases and covers specially designed for sewing machines; sewing machine needles 8452 10  Sewing machines of the household type   Sewing machines (lock-stitch only), with heads of a weight not exceeding 16 kg without motor or 17 kg including the motor; sewing machine heads (lock-stitch only), of a weight not exceeding 16 kg without motor or 17 kg including the motor 8452 10 11    Sewing machines having a value (not including frames, tables or furniture) of more than EUR 65 each 5,7 0 8452 10 19    Other 9,7 0 8452 10 90   Other sewing machines and other sewing machine heads 3,7 0  Other sewing machines 8452 21 00   Automatic units 3,7 0 8452 29 00   Other 3,7 0 8452 30  Sewing machine needles 8452 30 10   With single flat shank 2,7 0 8452 30 90   Other 2,7 0 8452 40 00  Furniture, bases and covers for sewing machines and parts thereof 2,7 0 8452 90 00  Other parts of sewing machines 2,7 0 8453 Machinery for preparing, tanning or working hides, skins or leather or for making or repairing footwear or other articles of hides, skins or leather, other than sewing machines 8453 10 00  Machinery for preparing, tanning or working hides, skins or leather 1,7 0 8453 20 00  Machinery for making or repairing footwear 1,7 0 8453 80 00  Other machinery 1,7 0 8453 90 00  Parts 1,7 0 8454 Converters, ladles, ingot moulds and casting machines, of a kind used in metallurgy or in metal foundries 8454 10 00  Converters 1,7 0 8454 20 00  Ingot moulds and ladles 1,7 0 8454 30  Casting machines 8454 30 10   For casting under pressure 1,7 0 8454 30 90   Other 1,7 0 8454 90 00  Parts 1,7 0 8455 Metal-rolling mills and rolls therefor 8455 10 00  Tube mills 2,7 0  Other rolling mills 8455 21 00   Hot or combination hot and cold 2,7 0 8455 22 00   Cold 2,7 0 8455 30  Rolls for rolling mills 8455 30 10   Of cast iron 2,7 0   Of open-die forged steel 8455 30 31    Hot-rolling work-rolls; hot-rolling and cold-rolling back-up rolls 2,7 0 8455 30 39    Cold-rolling work-rolls 2,7 0 8455 30 90   Of cast or wrought steel 2,7 0 8455 90 00  Other parts 2,7 0 8456 Machine tools for working any material by removal of material, by laser or other light or photon beam, ultrasonic, electrodischarge, electrochemical, electron beam, ionic-beam or plasma arc processes 8456 10 00  Operated by laser or other light or photon beam processes 4,5 0 8456 20 00  Operated by ultrasonic processes 3,5 0 8456 30  Operated by electrodischarge processes   Numerically controlled 8456 30 11    Wire-cut 3,5 0 8456 30 19    Other 3,5 0 8456 30 90   Other 3,5 0 8456 90 00  Other 3,5 0 8457 Machining centres, unit construction machines (single station) and multi-station transfer machines, for working metal 8457 10  Machining centres 8457 10 10   Horizontal 2,7 0 8457 10 90   Other 2,7 0 8457 20 00  Unit construction machines (single station) 2,7 0 8457 30  Multi-station transfer machines 8457 30 10   Numerically controlled 2,7 0 8457 30 90   Other 2,7 0 8458 Lathes (including turning centres) for removing metal  Horizontal lathes 8458 11   Numerically controlled 8458 11 20    Turning centres 2,7 0    Automatic lathes 8458 11 41     Single spindle 2,7 0 8458 11 49     Multi-spindle 2,7 0 8458 11 80    Other 2,7 0 8458 19   Other 8458 19 20    Centre lathes (engine or tool-room) 2,7 0 8458 19 40    Automatic lathes 2,7 0 8458 19 80    Other 2,7 0  Other lathes 8458 91   Numerically controlled 8458 91 20    Turning centres 2,7 0 8458 91 80    Other 2,7 0 8458 99 00   Other 2,7 0 8459 Machine tools (including way-type unit head machines) for drilling, boring, milling, threading or tapping by removing metal, other than lathes (including turning centres) of heading 8458 8459 10 00  Way-type unit head machines 2,7 0  Other drilling machines 8459 21 00   Numerically controlled 2,7 0 8459 29 00   Other 2,7 0  Other boring-milling machines 8459 31 00   Numerically controlled 1,7 0 8459 39 00   Other 1,7 0 8459 40  Other boring machines 8459 40 10   Numerically controlled 1,7 0 8459 40 90   Other 1,7 0  Milling machines, knee-type 8459 51 00   Numerically controlled 2,7 0 8459 59 00   Other 2,7 0  Other milling machines 8459 61   Numerically controlled 8459 61 10    Tool milling machines 2,7 0 8459 61 90    Other 2,7 0 8459 69   Other 8459 69 10    Tool milling machines 2,7 0 8459 69 90    Other 2,7 0 8459 70 00  Other threading or tapping machines 2,7 0 8460 Machine-tools for deburring, sharpening, grinding, honing, lapping, polishing or otherwise finishing metal or cermets by means of grinding stones, abrasives or polishing products, other than gear cutting, gear grinding or gear finishing machines of heading 8461  Flat-surface grinding machines, in which the positioning in any one axis can be set up to an accuracy of at least 0,01 mm 8460 11 00   Numerically controlled 2,7 0 8460 19 00   Other 2,7 0  Other grinding machines, in which the positioning in any one axis can be set up to an accuracy of at least 0,01 mm 8460 21   Numerically controlled    For cylindrical surfaces 8460 21 11     Internal cylindrical grinding machines 2,7 0 8460 21 15     Centreless grinding machines 2,7 0 8460 21 19     Other 2,7 0 8460 21 90    Other 2,7 0 8460 29   Other    For cylindrical surfaces 8460 29 11     Internal cylindrical grinding machines 2,7 0 8460 29 19     Other 2,7 0 8460 29 90    Other 2,7 0  Sharpening (tool or cutter grinding) machines 8460 31 00   Numerically controlled 1,7 0 8460 39 00   Other 1,7 0 8460 40  Honing or lapping machines 8460 40 10   Numerically controlled 1,7 0 8460 40 90   Other 1,7 0 8460 90  Other 8460 90 10   Fitted with a micrometric adjusting system, in which the positioning in any one axis can be set up to an accuracy of at least 0,01 mm 2,7 0 8460 90 90   Other 1,7 0 8461 Machine tools for planing, shaping, slotting, broaching, gear cutting, gear grinding or gear finishing, sawing, cutting-off and other machine tools working by removing metal or cermets, not elsewhere specified or included 8461 20 00  Shaping or slotting machines 1,7 0 8461 30  Broaching machines 8461 30 10   Numerically controlled 1,7 0 8461 30 90   Other 1,7 0 8461 40  Gear-cutting, gear-grinding or gear-finishing machines   Gear-cutting machines (including abrasive gear-cutting machines)    For cutting cylindrical gears 8461 40 11     Numerically controlled 2,7 0 8461 40 19     Other 2,7 0    For cutting other gears 8461 40 31     Numerically controlled 1,7 0 8461 40 39     Other 1,7 0   Gear-finishing machines    Fitted with a micrometric adjusting system, in which the positioning in any one axis can be set up to an accuracy of at least 0,01 mm 8461 40 71     Numerically controlled 2,7 0 8461 40 79     Other 2,7 0 8461 40 90    Other 1,7 0 8461 50  Sawing or cutting-off machines   Sawing machines 8461 50 11    Circular saws 1,7 0 8461 50 19    Other 1,7 0 8461 50 90   Cutting-off machines 1,7 0 8461 90 00  Other 2,7 0 8462 Machine-tools (including presses) for working metal by forging, hammering or die-stamping; machine-tools (including presses) for working metal by bending, folding, straightening, flattening, shearing, punching or notching; presses for working metal or metal carbides, not specified above 8462 10  Forging or die-stamping machines (including presses) and hammers 8462 10 10   Numerically controlled 2,7 0 8462 10 90   Other 1,7 0  Bending, folding, straightening or flattening machines (including presses) 8462 21   Numerically controlled 8462 21 10    For working flat products 2,7 0 8462 21 80    Other 2,7 0 8462 29   Other 8462 29 10    For working flat products 1,7 0    Other 8462 29 91     Hydraulic 1,7 0 8462 29 98     Other 1,7 0  Shearing machines (including presses), other than combined punching and shearing machines 8462 31 00   Numerically controlled 2,7 0 8462 39   Other 8462 39 10    For working flat products 1,7 0    Other 8462 39 91     Hydraulic 1,7 0 8462 39 99     Other 1,7 0  Punching or notching machines (including presses), including combined punching and shearing machines 8462 41   Numerically controlled 8462 41 10    For working flat products 2,7 0 8462 41 90    Other 2,7 0 8462 49   Other 8462 49 10    For working flat products 1,7 0 8462 49 90    Other 1,7 0  Other 8462 91   Hydraulic presses 8462 91 10    Presses for moulding metallic powders by sintering or presses for compressing scrap metal into bales 2,7 0    Other 8462 91 50     Numerically controlled 2,7 0 8462 91 90     Other 2,7 0 8462 99   Other 8462 99 10    Presses for moulding metallic powders by sintering or presses for compressing scrap metal into bales 2,7 0    Other 8462 99 50     Numerically controlled 2,7 0 8462 99 90     Other 2,7 0 8463 Other machine-tools for working metal or cermets, without removing material 8463 10  Drawbenches for bars, tubes, profiles, wire or the like 8463 10 10   Drawbenches for wire 2,7 0 8463 10 90   Other 2,7 0 8463 20 00  Thread-rolling machines 2,7 0 8463 30 00  Machines for working wire 2,7 0 8463 90 00  Other 2,7 0 8464 Machine-tools for working stone, ceramics, concrete, asbestos-cement or like mineral materials or for cold-working glass 8464 10 00  Sawing machines 2,2 0 8464 20  Grinding or polishing machines   For working glass 8464 20 11    Optical glass 2,2 0 8464 20 19    Other 2,2 0 8464 20 20   For working ceramics 2,2 0 8464 20 95   Other 2,2 0 8464 90  Other 8464 90 20   For working ceramics 2,2 0 8464 90 80   Other 2,2 0 8465 Machine-tools (including machines for nailing, stapling, glueing or otherwise assembling) for working wood, cork, bone, hard rubber, hard plastics or similar hard materials 8465 10  Machines which can carry out different types of machining operations without tool change between such operations 8465 10 10   With manual transfer of workpiece between each operation 2,7 0 8465 10 90   With automatic transfer of workpiece between each operation 2,7 0  Other 8465 91   Sawing machines 8465 91 10    Bandsaws 2,7 0 8465 91 20    Circular saws 2,7 0 8465 91 90    Other 2,7 0 8465 92 00   Planing, milling or moulding (by cutting) machines 2,7 0 8465 93 00   Grinding, sanding or polishing machines 2,7 0 8465 94 00   Bending or assembling machines 2,7 0 8465 95 00   Drilling or morticing machines 2,7 0 8465 96 00   Splitting, slising or paring machines 2,7 0 8465 99   Other 8465 99 10    Lathes 2,7 0 8465 99 90    Other 2,7 0 8466 Parts and accessories suitable for use solely or principally with the machines of headings 8456 to 8465, including work or tool holders, self-opening dieheads, dividing heads and other special attachments for machine-tools; tool holders for any type of tool for working in the hand 8466 10  Tool holders and self-opening dieheads   Tool holders 8466 10 20    Arbors, collets and sleeves 1,2 0    Other 8466 10 31     For lathes 1,2 0 8466 10 38     Other 1,2 0 8466 10 80   Self-opening dieheads 1,2 0 8466 20  Work holders 8466 20 20   Jigs and fixtures for specific applications; sets of standard jig and fixture components. 1,2 0   Other 8466 20 91    For lathes 1,2 0 8466 20 98    Other 1,2 0 8466 30 00  Dividing heads and other special attachments for machine-tools 1,2 0  Other 8466 91   For machines of heading 8464 8466 91 20    Of cast iron or cast steel 1,2 0 8466 91 95    Other 1,2 0 8466 92   For machines of heading 8465 8466 92 20    Of cast iron or cast steel 1,2 0 8466 92 80    Other 1,2 0 8466 93 00   For machines of headings 8456 to 8461 1,2 0 8466 94 00   For machines of heading 8462 or 8463 1,2 0 8467 Tools for working in the hand, pneumatic, hydraulic or with self-contained electric or non-electric motor  Pneumatic 8467 11   Rotary type (including combined rotary-percussion) 8467 11 10    Metalworking 1,7 0 8467 11 90    Other 1,7 0 8467 19 00   Other 1,7 0  With self-contained electric motor 8467 21   Drills of all kinds 8467 21 10    Capable of operation without an external source of power 2,7 0    Other 8467 21 91     Electropneumatic 2,7 0 8467 21 99     Other 2,7 0 8467 22   Saws 8467 22 10    Chain saws 2,7 0 8467 22 30    Circular saws 2,7 0 8467 22 90    Other 2,7 0 8467 29   Other 8467 29 10    Of a kind used for working textile materials 2,7 0    Other 8467 29 30     Capable of operation without an external source of power 2,7 0     Other      Grinders and sanders 8467 29 51       Angle grinders 2,7 0 8467 29 53       Belt sanders 2,7 0 8467 29 59       Other 2,7 0 8467 29 70      Planers 2,7 0 8467 29 80      Hedge trimmers and lawn edge cutters 2,7 0 8467 29 90      Other 2,7 0  Other tools 8467 81 00   Chainsaws 1,7 0 8467 89 00   Other 1,7 0  Parts 8467 91 00   Of chainsaws 1,7 0 8467 92 00   Of pneumatic tools 1,7 0 8467 99 00   Other 1,7 0 8468 Machinery and apparatus for soldering, brazing or welding, whether or not capable of cutting, other than those of heading 8515; gas-operated surface tempering machines and appliances 8468 10 00  Hand-held blow pipes 2,2 0 8468 20 00  Other gas-operated machinery and apparatus 2,2 0 8468 80 00  Other machinery and apparatus 2,2 0 8468 90 00  Parts 2,2 0 8469 00 Typewriters other than printers of heading 8443; word-processing machines 8469 00 10  Word-processing machines Free 0  Other 8469 00 91   Electric 2,3 0 8469 00 99   Other 2,5 0 8470 Calculating machines and pocket-size data-recording, reproducing and displaying machines with calculating functions; accounting machines, postage-franking machines, ticket-issuing machines and similar machines, incorporating a calculating device; cash registers 8470 10 00  Electronic calculators capable of operation without an external source of electric power and pocket-size data-recording, reproducing and displaying machines with calculating functions Free 0  Other electronic calculating machines 8470 21 00   Incorporating a printing device Free 0 8470 29 00   Other Free 0 8470 30 00  Other calculating machines Free 0 8470 50 00  Cash registers Free 0 8470 90 00  Other Free 0 8471 Automatic data-processing machines and units thereof; magnetic or optical readers, machines for transcribing data onto data media in coded form and machines for processing such data, not elsewhere specified or included 8471 30 00  Portable automatic data-processing machines, weighing not more than 10 kg, consisting of at least a central processing unit, a keyboard and a display Free 0  Other automatic data-processing machines 8471 41 00   Comprising in the same housing at least a central processing unit and an input and output unit, whether or not combined Free 0 8471 49 00   Other, presented in the form of systems Free 0 8471 50 00  Processing units other than those of subheading 8471 41 or 8471 49, whether or not containing in the same housing one or two of the following types of unit: storage units, input units, output units Free 0 8471 60  Input or output units, whether or not containing storage units in the same housing 8471 60 60   Keyboards Free 0 8471 60 70   Other Free 0 8471 70  Storage units 8471 70 20   Central storage units Free 0   Other    Disk storage units 8471 70 30     Optical, including magneto-optical Free 0     Other 8471 70 50      Hard disk drives Free 0 8471 70 70      Other Free 0 8471 70 80    Magnetic tape storage units Free 0 8471 70 98    Other Free 0 8471 80 00  Other units of automatic data-processing machines Free 0 8471 90 00  Other Free 0 8472 Other office machines (for example, hectograph or stencil duplicating machines, addressing machines, automatic banknote dispensers, coin-sorting machines, coin-counting or -wrapping machines, pencil-sharpening machines, perforating or stapling machines) 8472 10 00  Duplicating machines 2 0 8472 30 00  Machines for sorting or folding mail or for inserting mail in envelopes or bands, machines for opening, closing or sealing mail and machines for affixing or cancelling postage stamps 2,2 0 8472 90  Other 8472 90 10   Coin-sorting, coin-counting or coin-wrapping machines 2,2 0 8472 90 30   Automatic teller machines Free 0 8472 90 70   Other 2,2 0 8473 Parts and accessories (other than covers, carrying cases and the like) suitable for use solely or principally with machines of headings 8469 to 8472 8473 10  Parts and accessories of the machines of heading 8469   Electronic assemblies 8473 10 11    Of machines of subheading 8469 00 10 Free 0 8473 10 19    Other 3 0 8473 10 90   Other Free 0  Parts and accessories of the machines of heading 8470 8473 21   Of the electronic calculating machines of subheading 8470 10, 8470 21 or 8470 29 8473 21 10    Electronic assemblies Free 0 8473 21 90    Other Free 0 8473 29   Other 8473 29 10    Electronic assemblies Free 0 8473 29 90    Other Free 0 8473 30  Parts and accessories of the machines of heading 8471 8473 30 20   Electronic assemblies Free 0 8473 30 80   Other Free 0 8473 40  Parts and accessories of the machines of heading 8472   Electronic assemblies 8473 40 11    Of machines of subheading 8472 90 30 Free 0 8473 40 18    Other 3 0 8473 40 80   Other Free 0 8473 50  Parts and accessories equally suitable for use with machines of two or more of the headings 8469 to 8472 8473 50 20   Electronic assemblies Free 0 8473 50 80   Other Free 0 8474 Machinery for sorting, screening, separating, washing, crushing, grinding, mixing or kneading earth, stone, ores or other mineral substances, in solid (including powder or paste) form; machinery for agglomerating, shaping or moulding solid mineral fuels, ceramic paste, unhardened cements, plastering materials or other mineral products in powder or paste form; machines for forming foundry moulds of sand 8474 10 00  Sorting, screening, separating or washing machines Free 0 8474 20  Crushing or grinding machines 8474 20 10   For mineral substances of a kind used in the ceramics industry Free 0 8474 20 90   Other Free 0  Mixing or kneading machines 8474 31 00   Concrete or mortar mixers Free 0 8474 32 00   Machines for mixing mineral substances with bitumen Free 0 8474 39   Other 8474 39 10    Machinery for mixing or kneading mineral substances of a kind used in the ceramics industry Free 0 8474 39 90    Other Free 0 8474 80  Other machinery 8474 80 10   Machinery for agglomerating, shaping or moulding ceramic paste Free 0 8474 80 90   Other Free 0 8474 90  Parts 8474 90 10   Of cast iron or cast steel Free 0 8474 90 90   Other Free 0 8475 Machines for assembling electric or electronic lamps, tubes or valves or flashbulbs, in glass envelopes; machines for manufacturing or hot working glass or glassware 8475 10 00  Machines for assembling electric or electronic lamps, tubes or valves or flashbulbs, in glass envelopes 1,7 0  Machines for manufacturing or hot working glass or glassware 8475 21 00   Machines for making optical fibres and preforms thereof 1,7 0 8475 29 00   Other 1,7 0 8475 90 00  Parts 1,7 0 8476 Automatic goods-vending machines (for example, postage stamp, cigarette, food or beverage machines), including money-changing machines  Automatic beverage-vending machines 8476 21 00   Incorporating heating or refrigerating devices 1,7 0 8476 29 00   Other 1,7 0  Other machines 8476 81 00   Incorporating heating or refrigerating devices 1,7 0 8476 89 00   Other 1,7 0 8476 90 00  Parts 1,7 0 8477 Machinery for working rubber or plastics or for the manufacture of products from these materials, not specified or included elsewhere in this chapter 8477 10 00  Injection-moulding machines 1,7 0 8477 20 00  Extruders 1,7 0 8477 30 00  Blow-moulding machines 1,7 0 8477 40 00  Vacuum-moulding machines and other thermoforming machines 1,7 0  Other machinery for moulding or otherwise forming 8477 51 00   For moulding or retreading pneumatic tyres or for moulding or otherwise forming inner tubes 1,7 0 8477 59   Other 8477 59 10    Presses 1,7 0 8477 59 80    Other 1,7 0 8477 80  Other machinery   Machines for the manufacture of foam products 8477 80 11    Machines for processing reactive resins 1,7 0 8477 80 19    Other 1,7 0   Other 8477 80 91    Size reduction equipment 1,7 0 8477 80 93    Mixers, kneaders and agitators 1,7 0 8477 80 95    Cutting, splitting and peeling machines 1,7 0 8477 80 99    Other 1,7 0 8477 90  Parts 8477 90 10   Of cast iron or cast steel 1,7 0 8477 90 80   Other 1,7 0 8478 Machinery for preparing or making up tobacco, not specified or included elsewhere in this chapter 8478 10 00  Machinery 1,7 0 8478 90 00  Parts 1,7 0 8479 Machines and mechanical appliances having individual functions, not specified or included elsewhere in this chapter 8479 10 00  Machinery for public works, building or the like Free 0 8479 20 00  Machinery for the extraction or preparation of animal or fixed vegetable fats or oils 1,7 0 8479 30  Presses for the manufacture of particle board or fibre building board of wood or other ligneous materials and other machinery for treating wood or cork 8479 30 10   Presses 1,7 0 8479 30 90   Other 1,7 0 8479 40 00  Rope or cable-making machines 1,7 0 8479 50 00  Industrial robots, not elsewhere specified or included 1,7 0 8479 60 00  Evaporative air coolers 1,7 0  Other machines and mechanical appliances 8479 81 00   For treating metal, including electric wire coil-winders 1,7 0 8479 82 00   Mixing, kneading, crushing, grinding, screening, sifting, homogenising, emulsifying or stirring machines 1,7 0 8479 89   Other 8479 89 30    Mobile hydraulic-powered mine roof supports 1,7 0 8479 89 60    Central greasing systems 1,7 0 8479 89 91    Machines for glazing and decorating ceramic products 1,7 0 8479 89 97    Other 1,7 0 8479 90  Parts 8479 90 20   Of cast iron or cast steel 1,7 0 8479 90 80   Other 1,7 0 8480 Moulding boxes for metal foundry; mould bases; moulding patterns; moulds for metal (other than ingot moulds), metal carbides, glass, mineral materials, rubber or plastics 8480 10 00  Moulding boxes for metal foundry 1,7 0 8480 20 00  Mould bases 1,7 0 8480 30  Moulding patterns 8480 30 10   Of wood 1,7 0 8480 30 90   Other 2,7 0  Moulds for metal or metal carbides 8480 41 00   Injection or compression types 1,7 0 8480 49 00   Other 1,7 0 8480 50 00  Moulds for glass 1,7 0 8480 60  Moulds for mineral materials 8480 60 10   Compression types 1,7 0 8480 60 90   Other 1,7 0  Moulds for rubber or plastics 8480 71 00   Injection or compression types 1,7 0 8480 79 00   Other 1,7 0 8481 Taps, cocks, valves and similar appliances for pipes, boiler shells, tanks, vats or the like, including pressure-reducing valves and thermostatically controlled valves 8481 10  Pressure-reducing valves 8481 10 05   Combined with filters or lubricators 2,2 0   Other 8481 10 19    Of cast iron or steel 2,2 0 8481 10 99    Other 2,2 0 8481 20  Valves for oleohydraulic or pneumatic transmissions 8481 20 10   Valves for the control of oleohydraulic power transmission 2,2 0 8481 20 90   Valves for the control of pneumatic power transmission 2,2 0 8481 30  Check (non-return) valves 8481 30 91   Of cast iron or steel 2,2 0 8481 30 99   Other 2,2 0 8481 40  Safety or relief valves 8481 40 10   Of cast iron or steel 2,2 0 8481 40 90   Other 2,2 0 8481 80  Other appliances   Taps, cocks and valves for sinks, washbasins, bidets, water cisterns, baths and similar fixtures 8481 80 11    Mixing valves 2,2 0 8481 80 19    Other 2,2 0   Central heating radiator valves 8481 80 31    Thermostatic valves 2,2 0 8481 80 39    Other 2,2 0 8481 80 40   Valves for pneumatic tyres and inner-tubes 2,2 0   Other    Process control valves 8481 80 51     Temperature regulators 2,2 0 8481 80 59     Other 2,2 0    Other     Gate valves 8481 80 61      Of cast iron 2,2 0 8481 80 63      Of steel 2,2 0 8481 80 69      Other 2,2 0     Globe valves 8481 80 71      Of cast iron 2,2 0 8481 80 73      Of steel 2,2 0 8481 80 79      Other 2,2 0 8481 80 81     Ball and plug valves 2,2 0 8481 80 85     Butterfly valves 2,2 0 8481 80 87     Diaphragm valves 2,2 0 8481 80 99     Other 2,2 0 8481 90 00  Parts 2,2 0 8482 Ball or roller bearings 8482 10  Ball bearings 8482 10 10   With greatest external diameter not exceeding 30 mm 8 0 8482 10 90   Other 8 0 8482 20 00  Tapered roller bearings, including cone and tapered roller assemblies 8 0 8482 30 00  Spherical roller bearings 8 0 8482 40 00  Needle roller bearings 8 0 8482 50 00  Other cylindrical roller bearings 8 0 8482 80 00  Other, including combined ball/roller bearings 8 0  Parts 8482 91   Balls, needles and rollers 8482 91 10    Tapered rollers 8 0 8482 91 90    Other 7,7 0 8482 99 00   Other 8 0 8483 Transmission shafts (including cam shafts and crank shafts) and cranks; bearing housings and plain shaft bearings; gears and gearing; ball or roller screws; gear boxes and other speed changers, including torque converters; flywheels and pulleys, including pulley blocks; clutches and shaft couplings (including universal joints) 8483 10  Transmission shafts (including cam shafts and crank shafts) and cranks   Cranks and crank shafts 8483 10 21    Of cast iron or cast steel 4 0 8483 10 25    Of open-die forged steel 4 0 8483 10 29    Other 4 0 8483 10 50   Articulated shafts 4 0 8483 10 95   Other 4 0 8483 20  Bearing housings, incorporating ball or roller bearings 8483 20 10   Of a kind used in aircraft and spacecraft 6 0 8483 20 90   Other 6 0 8483 30  Bearing housings, not incorporating ball or roller bearings; plain shaft bearings   Bearing housings 8483 30 32    For ball or roller bearings 5,7 0 8483 30 38    Other 3,4 0 8483 30 80   Plain shaft bearings 3,4 0 8483 40  Gears and gearing, other than toothed wheels, chain sprockets and other transmission elements presented separately; ball or roller screws; gear boxes and other speed changers, including torque converters   Gears and gearing (other than friction gears) 8483 40 21    Spur and helical 3,7 0 8483 40 23    Bevel and bevel/spur 3,7 0 8483 40 25    Worm gear 3,7 0 8483 40 29    Other 3,7 0 8483 40 30   Ball or roller screws 3,7 0   Gear boxes and other speed changers 8483 40 51    Gear boxes 3,7 0 8483 40 59    Other 3,7 0 8483 40 90   Other 3,7 0 8483 50  Flywheels and pulleys, including pulley blocks 8483 50 20   Of cast iron or cast steel 2,7 0 8483 50 80   Other 2,7 0 8483 60  Clutches and shaft couplings (including universal joints) 8483 60 20   Of cast iron or cast steel 2,7 0 8483 60 80   Other 2,7 0 8483 90  Toothed wheels, chain sprockets and other transmission elements presented separately; parts 8483 90 20   Parts of bearing housings 5,7 0   Other 8483 90 81    Of cast iron or cast steel 2,7 0 8483 90 89    Other 2,7 0 8484 Gaskets and similar joints of metal sheeting combined with other material or of two or more layers of metal; sets or assortments of gaskets and similar joints, dissimilar in composition, put up in pouches, envelopes or similar packings; mechanical seals 8484 10 00  Gaskets and similar joints of metal sheeting combined with other material or of two or more layers of metal 1,7 0 8484 20 00  Mechanical seals 1,7 0 8484 90 00  Other 1,7 0 8486 Machines and apparatus of a kind used solely or principally for the manufacture of semiconductor boules or wafers, semiconductor devices, electronic integrated circuits or flat panel displays; machines and apparatus specified in Note 9(C) to this chapter; parts and accessories 8486 10 00  Machines and apparatus for the manufacture of boules or wafers Free 0 8486 20  Machines and apparatus for the manufacture of semiconductor devices or of electronic integrated circuits 8486 20 10   Machine-tools operated by ultrasonic processes 3,5 0 8486 20 90   Other Free 0 8486 30  Machines and apparatus for the manufacture of flat panel displays 8486 30 10   Apparatus for chemical vapour deposition on liquid cristal devices (LCD) substrates 2,4 0 8486 30 30   Apparatus for dry-etching patterns on liquid cristal devices (LCD) substrates 3,5 0 8486 30 50   Apparatus for physical deposition by sputtering on liquid cristal devices (LCD) substrates 3,7 0 8486 30 90   Other Free 0 8486 40 00  Machines and apparatus specified in Note 9(C) to this chapter Free 0 8486 90  Parts and accessories 8486 90 10   Tool holders and self-opening dieheads; workholders 1,2 0   Other 8486 90 20    Parts of spinners for coating photographic emulsions on liquid crystal devices (LCD) substrates 1,7 0 8486 90 30    Parts of deflash machines for cleaning the metal leads of semiconductor packages prior to the electroplating process 1,7 0 8486 90 40    Parts of apparatus for physical deposition by sputtering on liquid crystal devices (LCD) substrates 3,7 0 8486 90 50    Parts and accessories for apparatus for dry-etching patterns on liquid crystal devices (LCD) substrates 1,2 0 8486 90 60    Parts and accessories for apparatus for chemical vapour deposition on liquid crystal devices (LCD) substrates 1,7 0 8486 90 70    Parts and accessories for machine-tools operated by ultrasonic processes 1,2 0 8486 90 90    Other Free 0 8487 Machinery parts, not containing electrical connectors, insulators, coils, contacts or other electrical features, not specified or included elsewhere in this chapter 8487 10  Ships' or boats' propellers and blades therefor 8487 10 10   Of bronze 1,7 0 8487 10 90   Other 1,7 0 8487 90  Other 8487 90 10   Of non-malleable cast iron 1,7 0 8487 90 30   Of malleable cast iron 1,7 0   Of iron or steel 8487 90 51    Of cast steel 1,7 0 8487 90 53    Of open-die forged iron or steel 1,7 0 8487 90 55    Of closed-die forged iron or steel 1,7 0 8487 90 59    Other 1,7 0 8487 90 90   Other 1,7 0 85 CHAPTER 85  ELECTRICAL MACHINERY AND EQUIPMENT AND PARTS THEREOF; SOUND RECORDERS AND REPRODUCERS, TELEVISION IMAGE AND SOUND RECORDERS AND REPRODUCERS, AND PARTS AND ACCESSORIES OF SUCH ARTICLES 8501 Electric motors and generators (excluding generating sets) 8501 10  Motors of an output not exceeding 37,5 W 8501 10 10   Synchronous motors of an output not exceeding 18 W 4,7 0   Other 8501 10 91    Universal AC/DC motors 2,7 0 8501 10 93    AC motors 2,7 0 8501 10 99    DC motors 2,7 0 8501 20 00  Universal AC/DC motors of an output exceeding 37,5 W 2,7 0  Other DC motors; DC generators 8501 31 00   Of an output not exceeding 750 W 2,7 0 8501 32   Of an output exceeding 750 W but not exceeding 75 kW 8501 32 20    Of an output exceeding 750 W but not exceeding 7,5 kW 2,7 0 8501 32 80    Of an output exceeding 7,5 kW but not exceeding 75 kW 2,7 0 8501 33 00   Of an output exceeding 75 kW but not exceeding 375 kW 2,7 0 8501 34   Of an output exceeding 375 kW 8501 34 50    Traction motors 2,7 0    Other, of an output 8501 34 92     Exceeding 375 kW but not exceeding 750 kW 2,7 0 8501 34 98     Exceeding 750 kW 2,7 0 8501 40  Other AC motors, single-phase 8501 40 20   Of an output not exceeding 750 W 2,7 0 8501 40 80   Of an output exceeding 750 W 2,7 0  Other AC motors, multi-phase 8501 51 00   Of an output not exceeding 750 W 2,7 0 8501 52   Of an output exceeding 750 W but not exceeding 75 kW 8501 52 20    Of an output exceeding 750 W but not exceeding 7,5 kW 2,7 0 8501 52 30    Of an output exceeding 7,5 kW but not exceeding 37 kW 2,7 0 8501 52 90    Of an output exceeding 37 kW but not exceeding 75 kW 2,7 0 8501 53   Of an output exceeding 75 kW 8501 53 50    Traction motors 2,7 0    Other, of an output 8501 53 81     Exceeding 75 kW but not exceeding 375 kW 2,7 0 8501 53 94     Exceeding 375 kW but not exceeding 750 kW 2,7 0 8501 53 99     Exceeding 750 kW 2,7 0  AC generators (alternators) 8501 61   Of an output not exceeding 75 kVA 8501 61 20    Of an output not exceeding 7,5 kVA 2,7 0 8501 61 80    Of an output exceeding 7,5 kVA but not exceeding 75 kVA 2,7 0 8501 62 00   Of an output exceeding 75 kVA but not exceeding 375 kVA 2,7 0 8501 63 00   Of an output exceeding 375 kVA but not exceeding 750 kVA 2,7 0 8501 64 00   Of an output exceeding 750 kVA 2,7 0 8502 Electric generating sets and rotary converters  Generating sets with compression-ignition internal combustion piston engines (diesel or semi-diesel engines) 8502 11   Of an output not exceeding 75 kVA 8502 11 20    Of an output not exceeding 7,5 kVA 2,7 0 8502 11 80    Of an output exceeding 7,5 kVA but not exceeding 75 kVA 2,7 0 8502 12 00   Of an output exceeding 75 kVA but not exceeding 375 kVA 2,7 0 8502 13   Of an output exceeding 375 kVA 8502 13 20    Of an output exceeding 375 kVA but not exceeding 750 kVA 2,7 0 8502 13 40    Of an output exceeding 750 kVA but not exceeding 2 000 kVA 2,7 0 8502 13 80    Of an output exceeding 2 000 kVA 2,7 0 8502 20  Generating sets with spark-ignition internal combustion piston engines 8502 20 20   Of an output not exceeding 7,5 kVA 2,7 0 8502 20 40   Of an output exceeding 7,5 kVA but not exceeding 375 kVA 2,7 0 8502 20 60   Of an output exceeding 375 kVA but not exceeding 750 kVA 2,7 0 8502 20 80   Of an output exceeding 750 kVA 2,7 0  Other generating sets 8502 31 00   Wind-powered 2,7 0 8502 39   Other 8502 39 20    Turbo-generators 2,7 0 8502 39 80    Other 2,7 0 8502 40 00  Electric rotary converters 2,7 0 8503 00 Parts suitable for use solely or principally with the machines of heading 8501 or 8502 8503 00 10  Non-magnetic retaining rings 2,7 0  Other 8503 00 91   Of cast iron or cast steel 2,7 0 8503 00 99   Other 2,7 0 8504 Electrical transformers, static converters (for example, rectifiers) and inductors 8504 10  Ballasts for discharge lamps or tubes 8504 10 20   Inductors, whether or not connected with a capacitor 3,7 0 8504 10 80   Other 3,7 0  Liquid dielectric transformers 8504 21 00   Having a power handling capacity not exceeding 650 kVA 3,7 0 8504 22   Having a power handling capacity exceeding 650 kVA but not exceeding 10 000 kVA 8504 22 10    Exceeding 650 kVA but not exceeding 1 600 kVA 3,7 0 8504 22 90    Exceeding 1 600 kVA but not exceeding 10 000 kVA 3,7 0 8504 23 00   Having a power handling capacity exceeding 10 000 kVA 3,7 0  Other transformers 8504 31   Having a power handling capacity not exceeding 1 kVA    Measuring transformers 8504 31 21     For voltage measurement 3,7 0 8504 31 29     Other 3,7 0 8504 31 80    Other 3,7 0 8504 32   Having a power handling capacity exceeding 1 kVA but not exceeding 16 kVA 8504 32 20    Measuring transformers 3,7 0 8504 32 80    Other 3,7 0 8504 33 00   Having a power handling capacity exceeding 16 kVA but not exceeding 500 kVA 3,7 0 8504 34 00   Having a power handling capacity exceeding 500 kVA 3,7 0 8504 40  Static converters 8504 40 30   Of a kind used with telecommunication apparatus, automatic data-processing machines and units thereof Free 0   Other 8504 40 40    Polycrystalline semiconductor rectifiers 3,3 0    Other 8504 40 55     Accumulator chargers 3,3 0     Other 8504 40 81      Rectifiers 3,3 0      Inverters 8504 40 84       Having a power handling capacity not exceeding 7,5 kVA 3,3 0 8504 40 88       Having a power handling capacity exceeding 7,5 kVA 3,3 0 8504 40 90      Other 3,3 0 8504 50  Other inductors 8504 50 20   Of a kind used with telecommunication apparatus and for power supplies for automatic data-processing machines and units thereof Free 0 8504 50 95   Other 3,7 0 8504 90  Parts   Of transformers and inductors 8504 90 05    Electronic assemblies of machines of subheading 8504 50 20 Free 0    Other 8504 90 11     Ferrite cores 2,2 0 8504 90 18     Other 2,2 0   Of static converters 8504 90 91    Electronic assemblies of machines of subheading 8504 40 30 Free 0 8504 90 99    Other 2,2 0 8505 Electromagnets; permanent magnets and articles intended to become permanent magnets after magnetisation; electromagnetic or permanent magnet chucks, clamps and similar holding devices; electromagnetic couplings, clutches and brakes; electromagnetic lifting heads  Permanent magnets and articles intended to become permanent magnets after magnetisation 8505 11 00   Of metal 2,2 0 8505 19   Other 8505 19 10    Permanent magnets of agglomerated ferrite 2,2 0 8505 19 90    Other 2,2 0 8505 20 00  Electromagnetic couplings, clutches and brakes 2,2 0 8505 90  Other, including parts 8505 90 10   Electromagnets 1,8 0 8505 90 30   Electromagnetic or permanent magnet chucks, clamps and similar holding devices 1,8 0 8505 90 50   Electromagnetic lifting heads 2,2 0 8505 90 90   Parts 1,8 0 8506 Primary cells and primary batteries 8506 10  Manganese dioxide   Alkaline 8506 10 11    Cylindrical cells 4,7 0 8506 10 15    Button cells 4,7 0 8506 10 19    Other 4,7 0   Other 8506 10 91    Cylindrical cells 4,7 0 8506 10 95    Button cells 4,7 0 8506 10 99    Other 4,7 0 8506 30  Mercuric oxide 8506 30 10   Cylindrical cells 4,7 0 8506 30 30   Button cells 4,7 0 8506 30 90   Other 4,7 0 8506 40  Silver oxide 8506 40 10   Cylindrical cells 4,7 0 8506 40 30   Button cells 4,7 0 8506 40 90   Other 4,7 0 8506 50  Lithium 8506 50 10   Cylindrical cells 4,7 0 8506 50 30   Button cells 4,7 0 8506 50 90   Other 4,7 0 8506 60  Air-zinc 8506 60 10   Cylindrical cells 4,7 0 8506 60 30   Button cells 4,7 0 8506 60 90   Other 4,7 0 8506 80  Other primary cells and primary batteries 8506 80 05   Dry zinc-carbon batteries of a voltage of 5,5 V or more but not exceeding 6,5 V Free 0   Other 8506 80 11    Cylindrical cells 4,7 0 8506 80 15    Button cells 4,7 0 8506 80 90    Other 4,7 0 8506 90 00  Parts 4,7 0 8507 Electric accumulators, including separators therefor, whether or not rectangular (including square) 8507 10  Lead-acid, of a kind used for starting piston engines   Of a weight not exceeding 5 kg 8507 10 41    Working with liquid electrolyte 3,7 0 8507 10 49    Other 3,7 0   Of a weight exceeding 5 kg 8507 10 92    Working with liquid electrolyte 3,7 0 8507 10 98    Other 3,7 0 8507 20  Other lead-acid accumulators   Traction accumulators 8507 20 41    Working with liquid electrolyte 3,7 0 8507 20 49    Other 3,7 0   Other 8507 20 92    Working with liquid electrolyte 3,7 0 8507 20 98    Other 3,7 0 8507 30  Nickel-cadmium 8507 30 20   Hermetically sealed 2,6 0   Other 8507 30 81    Traction accumulators 2,6 0 8507 30 89    Other 2,6 0 8507 40 00  Nickel-iron 2,7 0 8507 80  Other accumulators 8507 80 20   Nickel-hydride 2,7 0 8507 80 30   Lithium-ion 2,7 0 8507 80 80   Other 2,7 0 8507 90  Parts 8507 90 20   Plates for accumulators 2,7 0 8507 90 30   Separators 2,7 0 8507 90 90   Other 2,7 0 8508 Vacuum cleaners  With self-contained electric motor 8508 11 00   Of a power not exceeding 1 500 W and having a dust bag or other receptacle capacity not exceeding 20 l 2,2 0 8508 19 00   Other 1,7 0 8508 60 00  Other vacuum cleaners 1,7 0 8508 70 00  Parts 1,7 0 8509 Electromechanical domestic appliances, with self-contained electric motor, other than vacuum cleaners of heading 8508 8509 40 00  Food grinders and mixers; fruit or vegetable juice extractors 2,2 0 8509 80 00  Other appliances 2,2 0 8509 90 00  Parts 2,2 0 8510 Shavers, hair clippers and hair-removing appliances, with self-contained electric motor 8510 10 00  Shavers 2,2 0 8510 20 00  Hair clippers 2,2 0 8510 30 00  Hair-removing appliances 2,2 0 8510 90 00  Parts 2,2 0 8511 Electrical ignition or starting equipment of a kind used for spark-ignition or compression-ignition internal combustion engines (for example, ignition magnetos, magneto-dynamos, ignition coils, sparking plugs and glow plugs, starter motors); generators (for example, dynamos, alternators) and cut-outs of a kind used in conjunction with such engines 8511 10 00  Sparking plugs 3,2 0 8511 20 00  Ignition magnetos; magneto-dynamos; magnetic flywheels 3,2 0 8511 30 00  Distributors; ignition coils 3,2 0 8511 40 00  Starter motors and dual purpose starter-generators 3,2 0 8511 50 00  Other generators 3,2 0 8511 80 00  Other equipment 3,2 0 8511 90 00  Parts 3,2 0 8512 Electrical lighting or signalling equipment (excluding articles of heading 8539), windscreen wipers, defrosters and demisters, of a kind used for cycles or motor vehicles 8512 10 00  Lighting or visual signalling equipment of a kind used on bicycles 2,7 0 8512 20 00  Other lighting or visual signalling equipment 2,7 0 8512 30  Sound signalling equipment 8512 30 10   Burglar alarms of a kind used for motor vehicles 2,2 0 8512 30 90   Other 2,7 0 8512 40 00  Windscreen wipers, defrosters and demisters 2,7 0 8512 90  Parts 8512 90 10   Of apparatus of subheading 8512 30 10 2,2 0 8512 90 90   Other 2,7 0 8513 Portable electric lamps designed to function by their own source of energy (for example, dry batteries, accumulators, magnetos), other than lighting equipment of heading 8512 8513 10 00  Lamps 5,7 0 8513 90 00  Parts 5,7 0 8514 Industrial or laboratory electric furnaces and ovens (including those functioning by induction or dielectric loss); other industrial or laboratory equipment for the heat treatment of materials by induction or dielectric loss 8514 10  Resistance heated furnaces and ovens 8514 10 10   Bakery and biscuit ovens 2,2 0 8514 10 80   Other 2,2 0 8514 20  Furnaces and ovens functioning by induction or dielectric loss 8514 20 10   Induction furnaces and ovens 2,2 0 8514 20 80   Dielectric furnaces and ovens 2,2 0 8514 30  Other furnaces and ovens 8514 30 19   Infra-red radiation ovens 2,2 0 8514 30 99   Other 2,2 0 8514 40 00  Other equipment for the heat treatment of materials by induction or dielectric loss 2,2 0 8514 90 00  Parts 2,2 0 8515 Electric (including electrically heated gas), laser or other light or photon beam, ultrasonic, electron beam, magnetic pulse or plasma arc soldering, brazing or welding machines and apparatus, whether or not capable of cutting; electric machines and apparatus for hot spraying of metals or cermets  Brazing or soldering machines and apparatus 8515 11 00   Soldering irons and guns 2,7 0 8515 19 00   Other 2,7 0  Machines and apparatus for resistance welding of metal 8515 21 00   Fully or partly automatic 2,7 0 8515 29   Other 8515 29 10    For butt welding 2,7 0 8515 29 90    Other 2,7 0  Machines and apparatus for arc (including plasma arc) welding of metals 8515 31 00   Fully or partly automatic 2,7 0 8515 39   Other    For manual welding with coated electrodes, complete with welding or cutting devices, and consigned with 8515 39 13     Transformers 2,7 0 8515 39 18     Generators or rotary converters or static converters, rectifiers or rectifying apparatus 2,7 0 8515 39 90    Other 2,7 0 8515 80  Other machines and apparatus   For treating metals 8515 80 11    For welding 2,7 0 8515 80 19    Other 2,7 0   Other 8515 80 91    For resistance welding of plastics 2,7 0 8515 80 99    Other 2,7 0 8515 90 00  Parts 2,7 0 8516 Electric instantaneous or storage water heaters and immersion heaters; electric space-heating apparatus and soil-heating apparatus; electrothermic hairdressing apparatus (for example, hairdryers, hair curlers, curling tong heaters) and hand dryers; electric smoothing irons; other electrothermic appliances of a kind used for domestic purposes; electric heating resistors, other than those of heading 8545 8516 10  Electric instantaneous or storage water heaters and immersion heaters   Water heaters 8516 10 11    Instantaneous water heaters 2,7 0 8516 10 19    Other 2,7 0 8516 10 90   Immersion heaters 2,7 0  Electric space-heating apparatus and electric soil-heating apparatus 8516 21 00   Storage heating radiators 2,7 0 8516 29   Other 8516 29 10    Liquid-filled radiators 2,7 0 8516 29 50    Convection heaters 2,7 0    Other 8516 29 91     With built-in fan 2,7 0 8516 29 99     Other 2,7 0  Electrothermic hairdressing or hand-drying apparatus 8516 31   Hairdryers 8516 31 10    Drying hoods 2,7 0 8516 31 90    Other 2,7 0 8516 32 00   Other hairdressing apparatus 2,7 0 8516 33 00   Hand-drying apparatus 2,7 0 8516 40  Electric smoothing irons 8516 40 10   Steam smoothing irons 2,7 0 8516 40 90   Other 2,7 0 8516 50 00  Microwave ovens 5 0 8516 60  Other ovens; cookers, cooking plates, boiling rings; grillers and roasters 8516 60 10   Cookers (incorporating at least an oven and a hob) 2,7 0   Cooking plates, boiling rings and hobs 8516 60 51    Hobs for building in 2,7 0 8516 60 59    Other 2,7 0 8516 60 70   Grillers and roasters 2,7 0 8516 60 80   Ovens for building in 2,7 0 8516 60 90   Other 2,7 0  Other electrothermic appliances 8516 71 00   Coffee or tea makers 2,7 0 8516 72 00   Toasters 2,7 0 8516 79   Other 8516 79 20    Deep fat fryers 2,7 0 8516 79 70    Other 2,7 0 8516 80  Electric heating resistors 8516 80 20   Assembled with an insulated former 2,7 0 8516 80 80   Other 2,7 0 8516 90 00  Parts 2,7 0 8517 Telephone sets, including telephones for cellular networks or for other wireless networks; other apparatus for the transmission or reception of voice, images or other data, including apparatus for communication in a wired or wireless network (such as a local or wide area network), other than transmission or reception apparatus of heading 8443, 8525, 8527 or 8528  Telephone sets, including telephones for cellular networks or for other wireless networks 8517 11 00   Line telephone sets with cordless handsets Free 0 8517 12 00   Telephones for cellular networks or for other wireless networks Free 0 8517 18 00   Other Free 0  Other apparatus for transmission or reception of voice, images or other data, including apparatus for communication in a wired or wireless network (such as a local or wide area network) 8517 61 00   Base stations Free 0 8517 62 00   Machines for the reception, conversion and transmission or regeneration of voice, images or other data, including switching and routing apparatus Free 0 8517 69   Other 8517 69 10    Videophones Free 0 8517 69 20    Entry-phone systems Free 0    Reception apparatus for radio-telephony or radio-telegraphy 8517 69 31     Portable receivers for calling, alerting or paging Free 0 8517 69 39     Other 9,3 5 8517 69 90    Other Free 0 8517 70  Parts   Aerials and aerial reflectors of all kinds; parts suitable for use therewith 8517 70 11    Aerials for radio-telegraphic or radio-telephonic apparatus Free 0 8517 70 15    Telescopic and whip-type aerials for portable apparatus or for apparatus for fitting in motor vehicles 5 0 8517 70 19    Other 3,6 0 8517 70 90   Other Free 0 8518 Microphones and stands therefor; loudspeakers, whether or not mounted in their enclosures; headphones and earphones, whether or not combined with a microphone, and sets consisting of a microphone and one or more loudspeakers; audio-frequency electric amplifiers; electric sound amplifier sets 8518 10  Microphones and stands therefor 8518 10 30   Microphones having a frequency range of 300 Hz to 3,4 KHz, of a diameter not exceeding 10 mm and a height not exceeding 3 mm, of a kind used for telecommunications Free 0 8518 10 95   Other 2,5 0  Loudspeakers, whether or not mounted in their enclosures 8518 21 00   Single loudspeakers, mounted in their enclosures 4,5 0 8518 22 00   Multiple loudspeakers, mounted in the same enclosure 4,5 0 8518 29   Other 8518 29 30    Loudspeakers having a frequency range of 300 Hz to 3,4 KHz, of a diameter not exceeding 50 mm, of a kind used for telecommunications Free 0 8518 29 95    Other 3 0 8518 30  Headphones and earphones, whether or not combined with microphone, and sets consisting of a microphone and one or more loudspeakers 8518 30 20   Line telephone handsets Free 0 8518 30 95   Other 2 0 8518 40  Audio-frequency electric amplifiers 8518 40 30   Telephonic and measurement amplifiers 3 0   Other 8518 40 81    With only one channel 4,5 0 8518 40 89    Other 4,5 0 8518 50 00  Electric sound amplifier sets 2 0 8518 90 00  Parts 2 0 8519 Sound recording or sound reproducing apparatus 8519 20  Apparatus operated by coins, banknotes, bank cards, tokens or by other means of payment 8519 20 10   Coin  or disc-operated record-players 6 0   Other 8519 20 91    With laser reading system 9,5 5 8519 20 99    Other 4,5 0 8519 30 00  Turntables (record-decks) 2 0 8519 50 00  Telephone answering machines Free 0  Other apparatus 8519 81   Using magnetic, optical or semiconductor media    Sound reproducing apparatus (including cassette-players), not incorporating a sound recording device 8519 81 11     Transcribing machines 5 0     Other sound-reproducing apparatus 8519 81 15      Pocket-size cassette players Free 0      Other, cassette-type 8519 81 21       With an analogue and digital reading system 9 5 8519 81 25       Other 2 0      Other       With laser reading system 8519 81 31        Of a kind used in motor vehicles, of a type using discs of a diameter not exceeding 6,5 cm 9 5 8519 81 35        Other 9,5 5 8519 81 45       Other 4,5 0    Other apparatus 8519 81 51     Dictating machines not capable of operating without an external source of power 4 0     Other magnetic tape recorders incorporating sound reproducing apparatus      Cassette-type       With built-in amplifier and one or more built-in loudspeakers 8519 81 55        Capable of operating without an external source of power Free 0 8519 81 61        Other 2 0 8519 81 65       Pocket-size recorders Free 0 8519 81 75       Other 2 0      Other 8519 81 81       Using magnetic tapes on reels, allowing sound recording or reproduction either at a single speed of 19 cm per second or at several speeds if those comprise only 19 cm per second and lower speeds 2 0 8519 81 85       Other 7 3 8519 81 95     Other 2 0 8519 89   Other    Sound reproducing apparatus, not incorporating a sound recording device 8519 89 11     Record-players, other than those of subheadings 8519 20 2 0 8519 89 15     Transcribing machines 5 0 8519 89 19     Other 4,5 0 8519 89 90    Other 2 0 8521 Video recording or reproducing apparatus, whether or not incorporating a video tuner 8521 10  Magnetic tape-type 8521 10 20   Using tape of a width not exceeding 1,3 cm and allowing recording or reproduction at a tape speed not exceeding 50 mm per second 14 7 8521 10 95   Other 8 5 8521 90 00  Other 13,9 7 8522 Parts and accessories suitable for use solely or principally with the apparatus of headings 8519 to 8521 8522 10 00  Pick-up cartridges 4 0 8522 90  Other 8522 90 30   Styli; diamonds, sapphires and other precious or semi-precious stones (natural, synthetic or reconstructed) for styli, whether or not mounted Free 0   Other    Electronic assemblies 8522 90 41     Of apparatus of subheading 8519 50 00 Free 0 8522 90 49     Other 4 0 8522 90 70    Single cassette-deck assemblies with a total thickness not exceeding 53 mm, of a kind used in the manufacture of sound recording and reproducing apparatus Free 0 8522 90 80    Other 4 0 8523 Discs, tapes, solid-state non-volatile storage devices, smart cards and other media for the recording of sound or of other phenomena, whether or not recorded, including matrices and masters for the production of discs, but excluding products of Chapter 37  Magnetic media 8523 21 00   Cards incorporating a magnetic stripe 3,5 0 8523 29   Other    Magnetic tapes; magnetic discs 8523 29 15     Unrecorded Free 0     Other 8523 29 31      For reproducing phenomena other than sound or image Free 0 8523 29 33      For reproducing representations of instructions, data, sound, and image recorded in a machine-readable binary form, and capable of being manipulated or providing interactivity to a user, by means of an automatic data processing machine Free 0 8523 29 39      Other 3,5 0 8523 29 90    Other 3,5 0 8523 40  Optical media   Unrecorded 8523 40 11    Discs for laser reading systems of a recording capacity not exceeding 900 megabytes, other than erasable Free 0 8523 40 13    Discs for laser reading systems of a recording capacity exceeding 900 megabytes but not exceeding 18 gigabytes, other than erasable Free 0 8523 40 19    Other Free 0   Other    Discs for laser reading systems 8523 40 25     For reproducing phenomena other than sound or image Free 0     For reproducing sound only 8523 40 31      Of a diameter not exceeding 6,5 cm 3,5 0 8523 40 39      Of a diameter exceeding 6,5 cm 3,5 0     Other 8523 40 45      For reproducing representations of instructions, data, sound, and image recorded in a machine-readable binary form, and capable of being manipulated or providing interactivity to a user, by means of an automatic data-processing machine Free 0      Other 8523 40 51       Digital versatile discs (DVD) 3,5 0 8523 40 59       Other 3,5 0    Other 8523 40 91     For reproducing phenomena other than sound or image Free 0 8523 40 93     For reproducing representations of instructions, data, sound, and image recorded in a machine-readable binary form, and capable of being manipulated or providing interactivity to a user, by means of an automatic data-processing machine Free 0 8523 40 99     Other 3,5 0  Semiconductor media 8523 51   Solid-state non-volatile storage devices 8523 51 10    Unrecorded Free 0    Other 8523 51 91     For reproducing phenomena other than sound or image Free 0 8523 51 93     For reproducing representations of instructions, data, sound, and image recorded in a machine-readable binary form, and capable of being manipulated or providing interactivity to a user, by means of an automatic data-processing machine Free 0 8523 51 99     Other 3,5 0 8523 52   Smart cards  8523 52 10    With two or more electronic integrated circuits 3,7 0 8523 52 90    Other Free 0 8523 59   Other 8523 59 10    Unrecorded Free 0    Other 8523 59 91     For reproducing phenomena other than sound or image Free 0 8523 59 93     For reproducing representations of instructions, data, sound, and image recorded in a machine-readable binary form, and capable of being manipulated or providing interactivity to a user, by means of an automatic data-processing machine Free 0 8523 59 99     Other 3,5 0 8523 80  Other 8523 80 10   Unrecorded Free 0   Other 8523 80 91    For reproducing phenomena other than sound or image Free 0 8523 80 93    For reproducing representations of instructions, data, sound, and image recorded in a machine-readable binary form, and capable of being manipulated or providing interactivity to a user, by means of an automatic data-processing machine Free 0 8523 80 99    Other 3,5 0 8525 Transmission apparatus for radio-broadcasting or television, whether or not incorporating reception apparatus or sound recording or reproducing apparatus; television cameras, digital cameras and video camera recorders 8525 50 00  Transmission apparatus 3,6 0 8525 60 00  Transmission apparatus incorporating reception apparatus Free 0 8525 80  Television cameras, digital cameras and video camera recorders   Television cameras 8525 80 11    With 3 or more camera tubes 3 0 8525 80 19    Other 4,9 0 8525 80 30   Digital cameras Free 0   Video camera recorders 8525 80 91    Only able to record sound and images taken by the television camera 4,9 0 8525 80 99    Other 14 5 8526 Radar apparatus, radio navigational aid apparatus and radio remote control apparatus 8526 10 00  Radar apparatus 3,7 0  Other 8526 91   Radio navigational aid apparatus 8526 91 20    Radio navigational receivers 3,7 0 8526 91 80    Other 3,7 0 8526 92 00   Radio remote control apparatus 3,7 0 8527 Reception apparatus for radio-broadcasting, whether or not combined, in the same housing, with sound recording or reproducing apparatus or a clock  Radio-broadcast receivers capable of operating without an external source of power 8527 12   Pocket-size radio cassette players 8527 12 10    With an analogue and digital reading system 14 7 8527 12 90    Other 10 5 8527 13   Other apparatus combined with sound recording or reproducing apparatus 8527 13 10    With laser reading system 12 7    Other 8527 13 91     Of the cassette-type with an analogue and digital reading system 14 7 8527 13 99     Other 10 5 8527 19 00   Other Free 0  Radio-broadcast receivers not capable of operating without an external source of power, of a kind used in motor vehicles 8527 21   Combined with sound recording or reproducing apparatus    Capable of receiving and decoding digital radio data system signals 8527 21 20     With laser reading system 14 7     Other 8527 21 52      Of the cassette-type with an analogue and digital reading system 14 7 8527 21 59      Other 10 5    Other 8527 21 70     With laser reading system 14 7     Other 8527 21 92      Of the cassette-type with an analogue and digital reading system 14 7 8527 21 98      Other 10 5 8527 29 00   Other 12 7  Other 8527 91   Combined with sound recording or reproducing apparatus    Within the same housing one or more loudspeakers 8527 91 11     Of the cassette-type with an analogue and digital reading system 14 7 8527 91 19     Other 10 5    Other 8527 91 35     With laser reading system 12 7     Other 8527 91 91      Of the cassette-type with an analogue and digital reading system 14 7 8527 91 99      Other 10 5 8527 92   Not combined with sound recording or reproducing apparatus but combined with a clock 8527 92 10    Alarm clock radios Free 0 8527 92 90    Other 9 5 8527 99 00   Other 9 5 8528 Monitors and projectors, not incorporating television reception apparatus; reception apparatus for television, whether or not incorporating radio-broadcast receivers or sound or video recording or reproducing apparatus  Cathode-ray tube monitors 8528 41 00   Of a kind solely or principally used in an automatic data-processing system of heading 8471 Free 0 8528 49   Other 8528 49 10    Black and white or other monochrome 14 7    Colour 8528 49 35     With a screen width/height ratio less than 1,5 14 7     Other 8528 49 91      With scanning parameters not exceeding 625 lines 14 7 8528 49 99      With scanning parameters exceeding 625 lines 14 7  Other monitors 8528 51 00   Of a kind solely or principally used in an automatic data-processing system of heading 8471 Free 0 8528 59   Other 8528 59 10    Black and white or other monochrome 14 7 8528 59 90    Colour 14 7  Projectors 8528 61 00   Of a kind solely or principally used in an automatic data-processing system of heading 8471 Free 0 8528 69   Other 8528 69 10    Operating by means of flat panel display (for example, a liquid crystal device), capable of displaying digital information generated by an automatic data-processing machine Free 0    Other 8528 69 91     Black and white or other monochrome 2 0 8528 69 99     Colour 14 7  Reception apparatus for television, whether or not incorporating radio-broadcast receivers or sound or video recording or reproducing apparatus 8528 71   Not designed to incorporate a video display or screen    Video tuners 8528 71 11     Electronic assemblies for incorporation into automatic data-processing machines Free 0 8528 71 13     Apparatus with a microprocessor-based device incorporating a modem for gaining access to the Internet, and having a function of interactive information exchange, capable of receiving television signals (set-top boxes with communication function) Free 0 8528 71 19     Other 14 7 8528 71 90    Other 14 7 8528 72   Other, colour 8528 72 10    Television projection equipment 14 7 8528 72 20    Apparatus incorporating a video recorder or reproducer 14 7    Other     With integral tube      With a screen width/height ratio less than 1,5, with a diagonal measurement of the screen 8528 72 31       Not exceeding 42 cm 14 7 8528 72 33       Exceeding 42 cm but not exceeding 52 cm 14 7 8528 72 35       Exceeding 52 cm but not exceeding 72 cm 14 7 8528 72 39       Exceeding 72 cm 14 7      Other       With scanning parameters not exceeding 625 lines, with a diagonal measurement of the screen 8528 72 51        Not exceeding 75 cm 14 7 8528 72 59        Exceeding 72 cm 14 7 8528 72 75       With scanning parameters exceeding 625 lines 14 7     Other 8528 72 91      With a screen width/height ratio less than 1,5 14 7 8528 72 99      Other 14 7 8528 73 00   Other, black and white or other monochrome 2 0 8529 Parts suitable for use solely or principally with the apparatus of headings 8525 to 8528 8529 10  Aerials and aerial reflectors of all kinds; parts suitable for use therewith   Aerials 8529 10 11    Telescopic and whip-type aerials for portable apparatus or for apparatus for fitting in motor vehicles 5 0    Outside aerials for radio or television broadcast receivers 8529 10 31     For reception via satellite 3,6 0 8529 10 39     Other 3,6 0 8529 10 65    Inside aerials for radio or television broadcast receivers, including built-in types 4 0 8529 10 69    Other 3,6 0 8529 10 80   Aerial filters and separators 3,6 0 8529 10 95   Other 3,6 0 8529 90  Other 8529 90 20   Parts of apparatus of subheading 8525 60 00, 8525 80 30, 8528 41 00, 8528 51 00 and 8528 61 00 Free 0   Other    Cabinets and cases 8529 90 41     Of wood 2 0 8529 90 49     Of other materials 3 0 8529 90 65    Electronic assemblies 3 0    Other 8529 90 92     For television cameras of subheading 8525 80 11 and 8525 80 19 and for apparatus of headings 8527 and 8528 5 0 8529 90 97     Other 3 0 8530 Electrical signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways, parking facilities, port installations or airfields (other than those of heading 8608) 8530 10 00  Equipment for railways or tramways 1,7 0 8530 80 00  Other equipment 1,7 0 8530 90 00  Parts 1,7 0 8531 Electric sound or visual signalling apparatus (for example, bells, sirens, indicator panels, burglar or fire alarms), other than those of heading 8512 or 8530 8531 10  Burglar or fire alarms and similar apparatus 8531 10 30   Of a kind used for buildings 2,2 0 8531 10 95   Other 2,2 0 8531 20  Indicator panels incorporating liquid crystal devices (LCD) or light emitting diodes (LED) 8531 20 20   Incorporating light emitting diodes (LED) Free 0   Incorporating liquid crystal devices (LCD) 8531 20 40    Incorporating active matrix liquid crystal devices (LCD) Free 0 8531 20 95    Other Free 0 8531 80  Other apparatus 8531 80 20   Flat panel display devices Free 0 8531 80 95   Other 2,2 0 8531 90  Parts 8531 90 20   Of apparatus of subheadings 8531 20 and 8531 80 20 Free 0 8531 90 85   Other 2,2 0 8532 Electrical capacitors, fixed, variable or adjustable (pre-set) 8532 10 00  Fixed capacitors designed for use in 50/60 Hz circuits and having a reactive power handling capacity of not less than 0,5 kvar (power capacitors) Free 0  Other fixed capacitors 8532 21 00   Tantalum Free 0 8532 22 00   Aluminium electrolytic Free 0 8532 23 00   Ceramic dielectric, single layer Free 0 8532 24 00   Ceramic dielectric, multilayer Free 0 8532 25 00   Dielectric of paper or plastics Free 0 8532 29 00   Other Free 0 8532 30 00  Variable or adjustable (pre-set) capacitors Free 0 8532 90 00  Parts Free 0 8533 Electrical resistors (including rheostats and potentiometers), other than heating resistors 8533 10 00  Fixed carbon resistors, composition or film types Free 0  Other fixed resistors 8533 21 00   For a power handling capacity not exceeding 20 W Free 0 8533 29 00   Other Free 0  Wirewound variable resistors, including rheostats and potentiometers 8533 31 00   For a power handling capacity not exceeding 20 W Free 0 8533 39 00   Other Free 0 8533 40  Other variable resistors, including rheostats and potentiometers 8533 40 10   For a power handling capacity not exceeding 20 W Free 0 8533 40 90   Other Free 0 8533 90 00  Parts Free 0 8534 00 Printed circuits  Consisting only of conductor elements and contacts 8534 00 11   Multilayer circuits Free 0 8534 00 19   Other Free 0 8534 00 90  With other passive elements Free 0 8535 Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits (for example, switches, fuses, lightning arresters, voltage limiters, surge suppressors, plugs and other connectors, junction boxes), for a voltage exceeding 1 000 V 8535 10 00  Fuses 2,7 0  Automatic circuit breakers 8535 21 00   For a voltage of less than 72,5 kV 2,7 0 8535 29 00   Other 2,7 0 8535 30  Isolating switches and make-and-break switches 8535 30 10   For a voltage of less than 72,5 kV 2,7 0 8535 30 90   Other 2,7 0 8535 40 00  Lightning arresters, voltage limiters and surge suppressors 2,7 0 8535 90 00  Other 2,7 0 8536 Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits (for example, switches, relays, fuses, surge suppressors, plugs, sockets, lamp holders and other connectors, junction boxes), for a voltage not exceeding 1 000 V; connectors for optical fibres, optical fibre bundles or cables 8536 10  Fuses 8536 10 10   For a current not exceeding 10 A 2,3 0 8536 10 50   For a current exceeding 10 A but not exceeding 63 A 2,3 0 8536 10 90   For a current exceeding 63 A 2,3 0 8536 20  Automatic circuit breakers 8536 20 10   For a current not exceeding 63 A 2,3 0 8536 20 90   For a current exceeding 63 A 2,3 0 8536 30  Other apparatus for protecting electrical circuits 8536 30 10   For a current not exceeding 16 A 2,3 0 8536 30 30   For a current exceeding 16 A but not exceeding 125 A 2,3 0 8536 30 90   For a current exceeding 125 A 2,3 0  Relays 8536 41   For a voltage not exceeding 60 V 8536 41 10    For a current not exceeding 2 A 2,3 0 8536 41 90    For a current exceeding 2 A 2,3 0 8536 49 00   Other 2,3 0 8536 50  Other switches 8536 50 03   Electronic AC switches consisting of optically coupled input and output circuits (insulated thyristor AC switches) Free 0 8536 50 05   Electronic switches, including temperature protected electronic switches, consisting of a transistor and a logic chip (chip-on-chip technology) Free 0 8536 50 07   Electro-mechanical snap-action switches for a current not exceeding 11 A Free 0   Other    For a voltage not exceeding 60 V 8536 50 11     Push-button switches 2,3 0 8536 50 15     Rotary switches 2,3 0 8536 50 19     Other 2,3 0 8536 50 80    Other 2,3 0  Lamp holders, plugs and sockets 8536 61   Lamp holders 8536 61 10    Edison lamp holders 2,3 0 8536 61 90    Other 2,3 0 8536 69   Other 8536 69 10    For coaxial cables Free 0 8536 69 30    For printed circuits Free 0 8536 69 90    Other 2,3 0 8536 70 00  Connectors for optical fibres, optical fibre bundles or cables 3 0 8536 90  Other apparatus 8536 90 01   Prefabricated elements for electrical circuits 2,3 0 8536 90 10   Connections and contact elements for wire and cables Free 0 8536 90 20   Wafer probers Free 0 8536 90 85   Other 2,3 0 8537 Boards, panels, consoles, desks, cabinets and other bases, equipped with two or more apparatus of heading 8535 or 8536, for electric control or the distribution of electricity, including those incorporating instruments or apparatus of Chapter 90, and numerical control apparatus, other than switching apparatus of heading 8517 8537 10  For a voltage not exceeding 1 000 V 8537 10 10   Numerical control panels with built-in automatic data-processing machine 2,1 0   Other 8537 10 91    Programmable memory controllers 2,1 0 8537 10 99    Other 2,1 0 8537 20  For a voltage exceeding 1 000 V 8537 20 91   For a voltage exceeding 1 000 V but not exceeding 72,5 kV 2,1 0 8537 20 99   For a voltage exceeding 72,5 kV 2,1 0 8538 Parts suitable for use solely or principally with the apparatus of heading 8535, 8536 or 8537 8538 10 00  Boards, panels, consoles, desks, cabinets and other bases for the goods of heading 8537, not equipped with their apparatus 2,2 0 8538 90  Other   For wafer probers of subheading 8536 90 20 8538 90 11    Electronic assemblies 3,2 0 8538 90 19    Other 1,7 0   Other 8538 90 91    Electronic assemblies 3,2 0 8538 90 99    Other 1,7 0 8539 Electric filament or discharge lamps, including sealed beam lamp units and ultraviolet or infra-red lamps; arc lamps 8539 10 00  Sealed beam lamp units 2,7 0  Other filament lamps, excluding ultraviolet or infra-red lamps 8539 21   Tungsten halogen 8539 21 30    Of a kind used for motorcycles or other motor vehicles 2,7 0    Other, for a voltage 8539 21 92     Exceeding 100 V 2,7 0 8539 21 98     Not exceeding 100 V 2,7 0 8539 22   Other, of a power not exceeding 200 W and for a voltage exceeding 100 V 8539 22 10    Reflector lamps 2,7 0 8539 22 90    Other 2,7 0 8539 29   Other 8539 29 30    Of a kind used for motorcycles or other motor vehicles 2,7 0    Other, for a voltage 8539 29 92     Exceeding 100 V 2,7 0 8539 29 98     Not exceeding 100 V 2,7 0  Discharge lamps, other than ultraviolet lamps 8539 31   Fluorescent, hot cathode 8539 31 10    With double ended cap 2,7 0 8539 31 90    Other 2,7 0 8539 32   Mercury or sodium vapour lamps; metal halide lamps 8539 32 10    Mercury vapour lamps 2,7 0 8539 32 50    Sodium vapour lamps 2,7 0 8539 32 90    Metal halide lamps 2,7 0 8539 39 00   Other 2,7 0  Ultraviolet or infra-red lamps; arc lamps 8539 41 00   Arc lamps 2,7 0 8539 49   Other 8539 49 10    Ultraviolet lamps 2,7 0 8539 49 30    Infra-red lamps 2,7 0 8539 90  Parts 8539 90 10   Lamp bases 2,7 0 8539 90 90   Other 2,7 0 8540 Thermionic, cold cathode or photo-cathode valves and tubes (for example, vacuum or vapour or gas filled valves and tubes, mercury arc rectifying valves and tubes, cathode ray tubes, television camera tubes)  Cathode ray television picture tubes, including video monitor cathode ray tubes 8540 11   Colour    With a screen width/height ratio less than 1,5, with a diagonal measurement of the screen 8540 11 11     Not exceeding 42 cm 14 7 8540 11 13     Exceeding 42 cm but not exceeding 52 cm 14 7 8540 11 15     Exceeding 52 cm but not exceeding 72 cm 14 7 8540 11 19     Exceeding 72 cm 14 7    Other, with a diagonal measurement of the screen 8540 11 91     Not exceeding 75 cm 14 7 8540 11 99     Exceeding 75 cm 14 7 8540 12 00   Black and white or other monochrome 7,5 3 8540 20  Television camera tubes; image converters and intensifiers; other photocathode tubes 8540 20 10   Television camera tubes 2,7 0 8540 20 80   Other 2,7 0 8540 40 00  Data/graphic display tubes, colour, with a phosphor dot screen pitch smaller than 0,4 mm 2,6 0 8540 50 00  Data/graphic display tubes, black and white or other monochrome 2,6 0 8540 60 00  Other cathode ray tubes 2,6 0  Microwave tubes (for example, magnetrons, klystrons, travelling wave tubes, carcinotrons), excluding grid-controlled tubes 8540 71 00   Magnetrons 2,7 0 8540 72 00   Klystrons 2,7 0 8540 79 00   Other 2,7 0  Other valves and tubes 8540 81 00   Receiver or amplifier valves and tubes 2,7 0 8540 89 00   Other 2,7 0  Parts 8540 91 00   Of cathode ray tubes 2,7 0 8540 99 00   Other 2,7 0 8541 Diodes, transistors and similar semiconductor devices; photosensitive semiconductor devices, including photovoltaic cells whether or not assembled in modules or made up into panels; light-emitting diodes; mounted piezoelectric crystals 8541 10 00  Diodes, other than photosensitive or light-emitting diodes Free 0  Transistors, other than photosensitive transistors 8541 21 00   With a dissipation rate of less than 1 W Free 0 8541 29 00   Other Free 0 8541 30 00  Thyristors, diacs and triacs, other than photosensitive devices Free 0 8541 40  Photosensitive semiconductor devices, including photovoltaic cells whether or not assembled in modules or made-up into panels; light-emitting diodes 8541 40 10   Light-emitting diodes, including laser diodes Free 0 8541 40 90   Other Free 0 8541 50 00  Other semiconductor devices Free 0 8541 60 00  Mounted piezoelectric crystals Free 0 8541 90 00  Parts Free 0 8542 Electronic integrated circuits  Electronic integrated circuits 8542 31   Processors and controllers, whether or not combined with memories, converters, logic circuits, amplifiers, clock and timing circuits, or other circuits 8542 31 10    Goods specified in note 8(b)(3) to this chapter Free 0 8542 31 90    Other Free 0 8542 32   Memories 8542 32 10    Goods specified in note 8(b)(3) to this chapter Free 0    Other     Dynamic random-access memories (D-RAMs) 8542 32 31      With a storage capacity not exceeding 512 Mbits Free 0 8542 32 39      With a storage capacity exceeding 512 Mbits Free 0 8542 32 45     Static random-access memories (S-RAMs), including cache random-access memories (cache-RAMs) Free 0 8542 32 55     UV erasable, programmable, read only memories (EPROMs) Free 0     Electrically erasable, programmable, read only memories (E2PROMs), including FLASH E2PROMs      FLASH E2PROMs 8542 32 61       With a storage capacity not exceeding 512 Mbits Free 0 8542 32 69       With a storage capacity exceeding 512 Mbits Free 0 8542 32 75      Other Free 0 8542 32 90     Other memories Free 0 8542 33 00   Amplifiers Free 0 8542 39   Other 8542 39 10    Goods specified in note 8(b)(3) to this chapter Free 0 8542 39 90    Other Free 0 8542 90 00  Parts Free 0 8543 Electrical machines and apparatus, having individual functions, not specified or included elsewhere in this chapter 8543 10 00  Particle accelerators 4 0 8543 20 00  Signal generators 3,7 0 8543 30 00  Machines and apparatus for electroplating, electrolysis or electrophoresis 3,7 0 8543 70  Other machines and apparatus 8543 70 10   Electrical machines with translation or dictionary functions Free 0 8543 70 30   Aerial amplifiers 3,7 0   Sunbeds, sunlamps and similar suntanning equipment    For fluorescent tubes using ultraviolet A rays 8543 70 51     With a maximum tube length of 100 cm 3,7 0 8543 70 55     Other 3,7 0 8543 70 59    Other 3,7 0 8543 70 60   Electric fence energisers 3,7 0 8543 70 90   Other 3,7 0 8543 90 00  Parts 3,7 0 8544 Insulated (including enamelled or anodised) wire, cable (including coaxial cable) and other insulated electric conductors, whether or not fitted with connectors; optical fibre cables, made-up of individually sheathed fibres, whether or not assembled with electric conductors or fitted with connectors  Winding wire 8544 11   Of copper 8544 11 10    Lacquered or enamelled 3,7 0 8544 11 90    Other 3,7 0 8544 19   Other 8544 19 10    Lacquered or enamelled 3,7 0 8544 19 90    Other 3,7 0 8544 20 00  Coaxial cable and other coaxial electric conductors 3,7 0 8544 30 00  Ignition wiring sets and other wiring sets of a kind used in vehicles, aircraft or ships 3,7 0  Other electric conductors, for a voltage not exceeding 1 000 V 8544 42   Fitted with connectors 8544 42 10    Of a kind used for telecommunications Free 0 8544 42 90    Other 3,3 0 8544 49   Other 8544 49 20    Of a kind used for telecommunications, for a voltage not exceeding 80 V Free 0    Other 8544 49 91     Wire and cables, with individual conductor wires of a diameter exceeding 0,51 mm 3,7 0     Other 8544 49 93      For a voltage not exceeding 80 V 3,7 0 8544 49 95      For a voltage exceeding 80 V but less than 1 000 V 3,7 0 8544 49 99      For a voltage of 1 000 V 3,7 0 8544 60  Other electric conductors, for a voltage exceeding 1 000 V 8544 60 10   With copper conductors 3,7 0 8544 60 90   With other conductors 3,7 0 8544 70 00  Optical fibre cables Free 0 8545 Carbon electrodes, carbon brushes, lamp carbons, battery carbons and other articles of graphite or other carbon, with or without metal, of a kind used for electrical purposes  Electrodes 8545 11 00   Of a kind used for furnaces 2,7 0 8545 19   Other 8545 19 10    Electrodes for electrolysis installations 2,7 0 8545 19 90    Other 2,7 0 8545 20 00  Brushes 2,7 0 8545 90  Other 8545 90 10   Heating resistors 1,7 0 8545 90 90   Other 2,7 0 8546 Electrical insulators of any material 8546 10 00  Of glass 3,7 0 8546 20  Of ceramics 8546 20 10   With no metal parts 4,7 0   With metal parts 8546 20 91    For overhead power transmission or traction lines 4,7 0 8546 20 99    Other 4,7 0 8546 90  Other 8546 90 10   Of plastics 3,7 0 8546 90 90   Other 3,7 0 8547 Insulating fittings for electrical machines, appliances or equipment, being fittings wholly of insulating material apart from any minor components of metal (for example, threaded sockets) incorporated during moulding solely for purposes of assembly, other than insulators of heading 8546; electrical conduit tubing and joints therefor, of base metal lined with insulating material 8547 10  Insulating fittings of ceramics 8547 10 10   Containing 80 % or more by weight of metallic oxides 4,7 0 8547 10 90   Other 4,7 0 8547 20 00  Insulating fittings of plastics 3,7 0 8547 90 00  Other 3,7 0 8548 Waste and scrap of primary cells, primary batteries and electric accumulators; spent primary cells, spent primary batteries and spent electric accumulators; electrical parts of machinery or apparatus, not specified or included elsewhere in this chapter 8548 10  Waste and scrap of primary cells, primary batteries and electric accumulators; spent primary cells, spent primary batteries and spent electric accumulators 8548 10 10   Spent primary cells, spent primary batteries 4,7 0   Spent electric accumulators 8548 10 21    Lead-acid accumulators 2,6 0 8548 10 29    Other 2,6 0   Waste and scrap of primary cells, primary batteries and electric accumulators 8548 10 91    Containing lead Free 0 8548 10 99    Other Free 0 8548 90  Other 8548 90 20   Memories in multicombinational forms such as stack D-RAMs and modules Free 0 8548 90 90   Other 2,7 0 XVII SECTION XVII  VEHICLES, AIRCRAFT, VESSELS AND ASSOCIATED TRANSPORT EQUIPMENT 86 CHAPTER 86  RAILWAY OR TRAMWAY LOCOMOTIVES, ROLLING STOCK AND PARTS THEREOF; RAILWAY OR TRAMWAY TRACK FIXTURES AND FITTINGS AND PARTS THEREOF; MECHANICAL (INCLUDING ELECTROMECHANICAL) TRAFFIC SIGNALLING EQUIPMENT OF ALL KINDS 8601 Rail locomotives powered from an external source of electricity or by electric accumulators 8601 10 00  Powered from an external source of electricity 1,7 0 8601 20 00  Powered by electric accumulators 1,7 0 8602 Other rail locomotives; locomotive tenders 8602 10 00  Diesel-electric locomotives 1,7 0 8602 90 00  Other 1,7 0 8603 Self-propelled railway or tramway coaches, vans and trucks, other than those of heading 8604 8603 10 00  Powered from an external source of electricity 1,7 0 8603 90 00  Other 1,7 0 8604 00 00 Railway or tramway maintenance or service vehicles, whether or not self-propelled (for example, workshops, cranes, ballast tampers, trackliners, testing coaches and track inspection vehicles) 1,7 0 8605 00 00 Railway or tramway passenger coaches, not self-propelled; luggage vans, post office coaches and other special purpose railway or tramway coaches, not self-propelled (excluding those of heading 8604) 1,7 0 8606 Railway or tramway goods vans and wagons, not self-propelled 8606 10 00  Tank wagons and the like 1,7 0 8606 30 00  Self-discharging vans and wagons, other than those of subheading 8606 10 1,7 0  Other 8606 91   Covered and closed 8606 91 10    Specially designed for the transport of highly radioactive materials (Euratom) 1,7 0 8606 91 80    Other 1,7 0 8606 92 00   Open, with non-removable sides of a height exceeding 60 cm 1,7 0 8606 99 00   Other 1,7 0 8607 Parts of railway or tramway locomotives or rolling stock  Bogies, bissel-bogies, axles and wheels, and parts thereof 8607 11 00   Driving bogies and bissel-bogies 1,7 0 8607 12 00   Other bogies and bissel-bogies 1,7 0 8607 19   Other, including parts    Axles, assembled or not; wheels and parts thereof 8607 19 01     Of cast iron or cast steel 2,7 0 8607 19 11     Of closed-die forged steel 2,7 0 8607 19 18     Other 2,7 0    Parts of bogies, bissel-bogies and the like 8607 19 91     Of cast iron or cast steel 1,7 0 8607 19 99     Other 1,7 0  Brakes and parts thereof 8607 21   Air brakes and parts thereof 8607 21 10    Of cast iron or cast steel 1,7 0 8607 21 90    Other 1,7 0 8607 29   Other 8607 29 10    Of cast iron or cast steel 1,7 0 8607 29 90    Other 1,7 0 8607 30  Hooks and other coupling devices, buffers, and parts thereof 8607 30 01   Of cast iron or cast steel 1,7 0 8607 30 99   Other 1,7 0  Other 8607 91   Of locomotives 8607 91 10    Axle-boxes and parts thereof 3,7 0    Other 8607 91 91     Of cast iron or cast steel 1,7 0 8607 91 99     Other 1,7 0 8607 99   Other 8607 99 10    Axle-boxes and parts thereof 3,7 0 8607 99 30    Bodies and parts thereof 1,7 0 8607 99 50    Chassis and parts thereof 1,7 0 8607 99 90    Other 1,7 0 8608 00 Railway or tramway track fixtures and fittings; mechanical (including electro-mechanical) signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways, parking facilities, port installations or airfields; parts of the foregoing 8608 00 10  Equipment for railways or tramways 1,7 0 8608 00 30  Other equipment 1,7 0 8608 00 90  Parts 1,7 0 8609 00 Containers (including containers for the transport of fluids) specially designed and equipped for carriage by one or more modes of transport 8609 00 10  Containers with an anti-radiation lead covering, for the transport of radioactive materials (Euratom) Free 0 8609 00 90  Other Free 0 87 CHAPTER 87  VEHICLES OTHER THAN RAILWAY OR TRAMWAY ROLLING STOCK, AND PARTS AND ACCESSORIES THEREOF 8701 Tractors (other than tractors of heading 8709) 8701 10 00  Pedestrian-controlled tractors 3 0 8701 20  Road tractors for semi-trailers 8701 20 10   New 16 0 8701 20 90   Used 16 0 8701 30  Track-laying tractors 8701 30 10   Snowgroomers Free 0 8701 30 90   Other Free 0 8701 90  Other   Agricultural tractors (excluding pedestrian-controlled tractors) and forestry tractors, wheeled    New, of an engine power 8701 90 11     Not exceeding 18 kW Free 0 8701 90 20     Exceeding 18 kW but not exceeding 37 kW Free 0 8701 90 25     Exceeding 37 kW but not exceeding 59 kW Free 0 8701 90 31     Exceeding 59 kW but not exceeding 75 kW Free 0 8701 90 35     Exceeding 75 kW but not exceeding 90 kW Free 0 8701 90 39     Exceeding 90 kW Free 0 8701 90 50    Used Free 0 8701 90 90   Other 7 0 8702 Motor vehicles for the transport of ten or more persons, including the driver 8702 10  With compression-ignition internal combustion piston engine (diesel or semi-diesel)   Of a cylinder capacity exceeding 2 500 cm3 8702 10 11    New 16 7 8702 10 19    Used 16 7   Of a cylinder capacity not exceeding 2 500 cm3 8702 10 91    New 10 7 8702 10 99    Used 10 7 8702 90  Other   With spark-ignition internal combustion piston engine    Of a cylinder capacity exceeding 2 800 cm3 8702 90 11     New 16 7 8702 90 19     Used 16 7    Of a cylinder capacity not exceeding 2 800 cm3 8702 90 31     New 10 7 8702 90 39     Used 10 7 8702 90 90   With other engines 10 7 8703 Motor cars and other motor vehicles principally designed for the transport of persons (other than those of heading 8702), including station wagons and racing cars 8703 10  Vehicles specially designed for travelling on snow; golf cars and similar vehicles 8703 10 11   Vehicles specially designed for travelling on snow, with compression-ignition internal combustion piston engine (diesel or semi-diesel), or with spark-ignition internal combustion piston engine 5 0 8703 10 18   Other 10 7  Other vehicles, with spark-ignition internal combustion reciprocating piston engine 8703 21   Of a cylinder capacity not exceeding 1 000 cm3 8703 21 10    New 10 7 8703 21 90    Used 10 7 8703 22   Of a cylinder capacity exceeding 1 000 cm3 but not exceeding 1 500 cm3 8703 22 10    New 10 7 8703 22 90    Used 10 7 8703 23   Of a cylinder capacity exceeding 1 500 cm3 but not exceeding 3 000 cm3    New 8703 23 11     Motor caravans 10 7 8703 23 19     Other 10 7 8703 23 90    Used 10 7 8703 24   Of a cylinder capacity exceeding 3 000 cm3 8703 24 10    New 10 7 8703 24 90    Used 10 7  Other vehicles, with compression-ignition internal combustion piston engine (diesel or semi-diesel) 8703 31   Of a cylinder capacity not exceeding 1 500 cm3 8703 31 10    New 10 7 8703 31 90    Used 10 7 8703 32   Of a cylinder capacity exceeding 1 500 cm3 but not exceeding 2 500 cm3    New 8703 32 11     Motor caravans 10 7 8703 32 19     Other 10 7 8703 32 90    Used 10 7 8703 33   Of a cylinder capacity exceeding 2 500 cm3    New 8703 33 11     Motor caravans 10 7 8703 33 19     Other 10 7 8703 33 90    Used 10 7 8703 90  Other 8703 90 10   With electric motors 10 7 8703 90 90   Other 10 7 8704 Motor vehicles for the transport of goods 8704 10  Dumpers designed for off-highway use 8704 10 10   With compression-ignition internal combustion piston engine (diesel or semi-diesel), or with spark-ignition internal combustion piston engine Free 0 8704 10 90   Other Free 0  Other, with compression-ignition internal combustion piston engine (diesel or semi-diesel) 8704 21   Of a gross vehicle weight not exceeding 5 tonnes 8704 21 10    Specially designed for the transport of highly radioactive materials (Euratom) 3,5 0    Other     With engines of a cylinder capacity exceeding 2 500 cm3 8704 21 31      New 22 7 8704 21 39      Used 22 7     With engines of a cylinder capacity not exceeding 2 500 cm3 8704 21 91      New 10 7 8704 21 99      Used 10 5 8704 22   Of a gross vehicle weight exceeding 5 tonnes but not exceeding 20 tonnes 8704 22 10    Specially designed for the transport of highly radioactive materials (Euratom) 3,5 0    Other 8704 22 91     New 22 7 8704 22 99     Used 22 7 8704 23   Of a gross vehicle weight exceeding 20 tonnes 8704 23 10    Specially designed for the transport of highly radioactive materials (Euratom) 3,5 0    Other 8704 23 91     New 22 7 8704 23 99     Used 22 7  Other, with spark-ignition internal combustion piston engine 8704 31   Of a gross vehicle weight not exceeding 5 tonnes 8704 31 10    Specially designed for the transport of highly radioactive materials (Euratom) 3,5 0    Other     With engines of a cylinder capacity exceeding 2 800 cm3 8704 31 31      New 22 7 8704 31 39      Used 22 7     With engines of a cylinder capacity not exceeding 2 800 cm3 8704 31 91      New 10 7 8704 31 99      Used 10 7 8704 32   Of a gross vehicle weight exceeding 5 tonnes 8704 32 10    Specially designed for the transport of highly radioactive materials (Euratom) 3,5 0    Other 8704 32 91     New 22 7 8704 32 99     Used 22 7 8704 90 00  Other 10 7 8705 Special purpose motor vehicles, other than those principally designed for the transport of persons or goods (for example, breakdown lorries, crane lorries, fire fighting vehicles, concrete-mixer lorries, road sweeper lorries, spraying lorries, mobile workshops, mobile radiological units) 8705 10 00  Crane lorries 3,7 0 8705 20 00  Mobile drilling derricks 3,7 0 8705 30 00  Fire fighting vehicles 3,7 0 8705 40 00  Concrete-mixer lorries 3,7 0 8705 90  Other 8705 90 10   Breakdown lorries 3,7 0 8705 90 30   Concrete-pumping vehicles 3,7 0 8705 90 90   Other 3,7 0 8706 00 Chassis fitted with engines, for the motor vehicles of headings 8701 to 8705  Chassis for tractors of heading 8701; chassis for motor vehicles of heading 8702, 8703 or 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity exceeding 2 800 cm3 8706 00 11   For vehicles of heading 8702 or 8704 19 7 8706 00 19   Other 6 0  Other 8706 00 91   For vehicles of heading 8703 4,5 0 8706 00 99   Other 10 7 8707 Bodies (including cabs), for the motor vehicles of headings 8701 to 8705 8707 10  For the vehicles of heading 8703 8707 10 10   For industrial assembly purposes 4,5 0 8707 10 90   Other 4,5 0 8707 90  Other 8707 90 10   For the industrial assembly of: Pedestrian-controlled tractors of subheading 8701 10; Vehicles of heading 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity not exceeding 2 500 cm3 or with spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3; Special purpose motor vehicles of heading 8705 4,5 0 8707 90 90   Other 4,5 0 8708 Parts and accessories of the motor vehicles of heading 8701 to 8705 8708 10  Bumpers and parts thereof 8708 10 10   For the industrial assembly of: Vehicles of heading 8703; Vehicles of heading 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3; Vehicles of heading 8705 3 0 8708 10 90   Other 4,5 0  Other parts and accessories of bodies (including cabs) 8708 21   Safety seat belts 8708 21 10    For the industrial assembly of: Vehicles of heading 8703; Vehicles of heading 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3; Vehicles of heading 8705 3 0 8708 21 90    Other 4,5 0 8708 29   Other 8708 29 10    For the industrial assembly of: Pedestrian-controlled tractors of subheading 8701 10; Vehicles of heading 8703; Vehicles of heading 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3; Vehicles of heading 8705 3 0 8708 29 90    Other 4,5 0 8708 30  Brakes and servo-brakes; parts thereof 8708 30 10   For the industrial assembly of: Pedestrian-controlled tractors of subheading 8701 10; Vehicles of heading 8703; Vehicles of heading 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3; Vehicles of heading 8705 3 0   Other 8708 30 91    For disc brakes 4,5 0 8708 30 99    Other 4,5 0 8708 40  Gear boxes and parts thereof 8708 40 20   For the industrial assembly of: Pedestrian-controlled tractors of subheading 8701 10; Vehicles of heading 8703; Vehicles of heading 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3; Vehicles of heading 8705 3 0   Other 8708 40 50    Gear boxes 4,5 0    Parts 8708 40 91     Of closed-die forged steel 4,5 0 8708 40 99     Other 3,5 0 8708 50  Drive-axles with differential, whether or not provided with other transmission components, and non-driving axles; parts thereof 8708 50 20   For the industrial assembly of: Vehicles of heading 8703; Vehicles of heading 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3; Vehicles of heading 8705 3 0   Other 8708 50 35    Drive-axles with differential, whether or not provided with other transmission components, and non-driving axles 4,5 0    Parts 8708 50 55     Of closed-die forged steel 4,5 0     Other 8708 50 91      For non-driving axles 4,5 0 8708 50 99      Other 3,5 0 8708 70  Road wheels and parts and accessories thereof 8708 70 10   For the industrial assembly of: Pedestrian-controlled tractors falling of subheading 8701 10; Vehicles of heading 8703; Vehicles of heading 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3; Vehicles of heading 8705 3 0   Other 8708 70 50    Wheels of aluminium; parts and accessories of wheels, of aluminium 4,5 0 8708 70 91    Wheel centres in star form, cast in one piece, of iron or steel 3 0 8708 70 99    Other 4,5 0 8708 80  Suspension systems and parts thereof (including shock-absorbers) 8708 80 20   For the industrial assembly of: Vehicles of heading 8703; Vehicles of heading 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3; Vehicles of heading 8705 3 0   Other 8708 80 35    Suspension shock-absorbers 4,5 0 8708 80 55    Anti roll bars; other torsion bars 3,5 0    Other 8708 80 91     Of closed-die forged steel 4,5 0 8708 80 99     Other 3,5 0  Other parts and accessories 8708 91   Radiators and parts thereof 8708 91 20    For the industrial assembly of: Pedestrian-controlled tractors of subheading 8701 10; Vehicles of heading 8703; Vehicles of heading 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3; Vehicles of heading 8705 3 0    Other 8708 91 35     Radiators 4,5 0     Parts 8708 91 91      Of closed-die forged steel 4,5 0 8708 91 99      Other 3,5 0 8708 92   Silencers (mufflers) and exhaust pipes; parts thereof 8708 92 20    For the industrial assembly of: Pedestrian-controlled tractors of subheading 8701 10; Vehicles of heading 8703; Vehicles of heading 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3; Vehicles of heading 8705 3 0    Other 8708 92 35     Silencers (mufflers) and exhaust pipes 4,5 0    Parts 8708 92 91     Of closed-die forged steel 4,5 0 8708 92 99     Other 3,5 0 8708 93   Clutches and parts thereof 8708 93 10    For the industrial assembly of: Pedestrian-controlled tractors of subheading 8701 10; Vehicles of heading 8703; Vehicles of heading 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3; Vehicles of heading 8705 3 0 8708 93 90    Other 4,5 0 8708 94   Steering wheels, steering columns and steering boxes; parts thereof 8708 94 20    For the industrial assembly of: Vehicles of heading 8703; Vehicles of heading 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3; Vehicles of heading 8705 3 0    Other 8708 94 35     Steering wheels, steering columns and steering boxes 4,5 0     Parts 8708 94 91      Of closed-die forged steel 4,5 0 8708 94 99      Other 3,5 0 8708 95   Safety airbags with inflator system; parts thereof 8708 95 10    For the industrial assembly of: Pedestrian-controlled tractors of subheading 8701 10; Vehicles of heading 8703; Vehicles of heading 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3; Vehicles of heading 8705 3 0    Other 8708 95 91     Of closed-die forged steel 4,5 0 8708 95 99     Other 3,5 0 8708 99   Other 8708 99 10    For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10; Vehicles of heading 8703; Vehicles of heading 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3; Vehicles of heading 8705 3 0    Other 8708 99 93     Of closed-die forged steel 4,5 0 8708 99 97     Other 3,5 0 8709 Works trucks, self-propelled, not fitted with lifting or handling equipment, of the type used in factories, warehouses, dock areas or airports for short distance transport of goods; tractors of the type used on railway station platforms; parts of the foregoing vehicles  Vehicles 8709 11   Electrical 8709 11 10    Specially designed for the transport of highly radioactive materials (Euratom) 2 0 8709 11 90    Other 4 0 8709 19   Other 8709 19 10    Specially designed for the transport of highly radioactive materials (Euratom) 2 0 8709 19 90    Other 4 0 8709 90 00  Parts 3,5 0 8710 00 00 Tanks and other armoured fighting vehicles, motorised, whether or not fitted with weapons, and parts of such vehicles 1,7 0 8711 Motorcycles (including mopeds) and cycles fitted with an auxiliary motor, with or without side-cars; side cars 8711 10 00  With reciprocating internal combustion piston engine of a cylinder capacity not exceeding 50 cm3 8 3 8711 20  With reciprocating internal combustion piston engine of a cylinder capacity exceeding 50 cm3 but not exceeding 250 cm3 8711 20 10   Scooters 8 5   Other, of a cylinder capacity 8711 20 91    Exceeding 50 cm3 but not exceeding 80 cm3 8 5 8711 20 93    Exceeding 80 cm3 but not exceeding 125 cm3 8 5 8711 20 98    Exceeding 125 cm3 but not exceeding 250 cm3 8 3 8711 30  With reciprocating internal combustion piston engine of a cylinder capacity exceeding 250 cm3 but not exceeding 500 cm3 8711 30 10   Of a cylinder capacity exceeding 250 cm3 but not exceeding 380 cm3 6 0 8711 30 90   Of a cylinder capacity exceeding 380 cm3 but not exceeding 500 cm3 6 0 8711 40 00  With reciprocating internal combustion piston engine of a cylinder capacity exceeding 500 cm3 but not exceeding 800 cm3 6 0 8711 50 00  With reciprocating internal combustion piston engine of a cylinder capacity exceeding 800 cm3 6 0 8711 90 00  Other 6 0 8712 00 Bicycles and other cycles (including delivery tricycles), not motorised 8712 00 10  Without ball bearings 15 7  Other 8712 00 30   Bicycles 14 7 8712 00 80   Other 15 7 8713 Carriages for disabled persons, whether or not motorised or otherwise mechanically propelled 8713 10 00  Not mechanically propelled Free 0 8713 90 00  Other Free 0 8714 Parts and accessories of vehicles of headings 8711 to 8713  Of motorcycles (including mopeds) 8714 11 00   Saddles 3,7 0 8714 19 00   Other 3,7 0 8714 20 00  Of carriages for disabled persons Free 0  Other 8714 91   Frames and forks, and parts thereof 8714 91 10    Frames 4,7 0 8714 91 30    Front forks 4,7 0 8714 91 90    Parts 4,7 0 8714 92   Wheel rims and spokes 8714 92 10    Rims 4,7 0 8714 92 90    Spokes 4,7 0 8714 93   Hubs, other than coaster braking hubs and hub brakes, and free-wheel sprocket-wheels 8714 93 10    Hubs without free-wheel or braking device 4,7 0 8714 93 90    Free-wheel sprocket-wheels 4,7 0 8714 94   Brakes, including coaster braking hubs and hub brakes, and parts thereof 8714 94 10    Coaster braking hubs and hub brakes 4,7 0 8714 94 30    Other brakes 4,7 0 8714 94 90    Parts 4,7 0 8714 95 00   Saddles 4,7 0 8714 96   Pedals and crank-gear, and parts thereof 8714 96 10    Pedals 4,7 0 8714 96 30    Crank-gear 4,7 0 8714 96 90    Parts 4,7 0 8714 99   Other 8714 99 10    Handlebars 4,7 0 8714 99 30    Luggage carriers 4,7 0 8714 99 50    Derailleur gears 4,7 0 8714 99 90    Other; parts 4,7 0 8715 00 Baby carriages and parts thereof 8715 00 10  Baby carriages 2,7 0 8715 00 90  Parts 2,7 0 8716 Trailers and semi-trailers; other vehicles, not mechanically propelled; parts thereof 8716 10  Trailers and semi-trailers of the caravan type, for housing or camping 8716 10 10   Folding caravans 2,7 0   Other, of a weight 8716 10 91    Not exceeding 750 kg 2,7 0 8716 10 94    Exceeding 750 kg but not exceeding 1 600 kg 2,7 0 8716 10 96    Exceeding 1 600 kg but not exceeding 3 500 kg 2,7 0 8716 10 99    Exceeding 3 500 kg 2,7 0 8716 20 00  Self-loading or self-unloading trailers and semi-trailers for agricultural purposes 2,7 0  Other trailers and semi-trailers for the transport of goods 8716 31 00   Tanker trailers and tanker semi-trailers 2,7 0 8716 39   Other 8716 39 10    Specially designed for the transport of highly radioactive materials (Euratom) 2,7 0    Other     New 8716 39 30      Semi-trailers 2,7 0      Other 8716 39 51       With a single axle 2,7 0 8716 39 59       Other 2,7 0 8716 39 80     Used 2,7 0 8716 40 00  Other trailers and semi-trailers 2,7 0 8716 80 00  Other vehicles 1,7 0 8716 90  Parts 8716 90 10   Chassis 1,7 0 8716 90 30   Bodies 1,7 0 8716 90 50   Axles 1,7 0 8716 90 90   Other parts 1,7 0 88 CHAPTER 88  AIRCRAFT, SPACECRAFT, AND PARTS THEREOF 8801 00 Balloons and dirigibles; gliders, hang gliders and other non-powered aircraft 8801 00 10  Balloons and dirigibles; gliders and hang gliders 3,7 0 8801 00 90  Other 2,7 0 8802 Other aircraft (for example, helicopters, aeroplanes); spacecraft (including satellites) and suborbital and spacecraft launch vehicles  Helicopters 8802 11 00   Of an unladen weight not exceeding 2 000 kg 7,5 0 8802 12 00   Of an unladen weight exceeding 2 000 kg 2,7 0 8802 20 00  Aeroplanes and other aircraft, of an unladen weight not exceeding 2 000 kg 7,7 0 8802 30 00  Aeroplanes and other aircraft, of an unladen weight exceeding 2 000 kg but not exceeding 15 000 kg 2,7 0 8802 40 00  Aeroplanes and other aircraft, of an unladen weight exceeding 15 000 kg 2,7 0 8802 60  Spacecraft (including satellites) and suborbital and spacecraft launch vehicles 8802 60 10   Spacecraft (including satellites) 4,2 0 8802 60 90   Suborbital and spacecraft launch vehicles 4,2 0 8803 Parts of goods of heading 8801 or 8802 8803 10 00  Propellers and rotors and parts thereof 2,7 0 8803 20 00  Under-carriages and parts thereof 2,7 0 8803 30 00  Other parts of aeroplanes or helicopters 2,7 0 8803 90  Other 8803 90 10   Of kites 1,7 0 8803 90 20   Of spacecraft (including satellites) 1,7 0 8803 90 30   Of suborbital and spacecraft launch vehicles 1,7 0 8803 90 90   Other 2,7 0 8804 00 00 Parachutes (including dirigible parachutes and paragliders) and rotochutes; parts thereof and accessories thereto 2,7 0 8805 Aircraft launching gear; deck-arrestor or similar gear; ground flying trainers; parts of the foregoing articles 8805 10  Aircraft launching gear and parts thereof; deck-arrestor or similar gear and parts thereof 8805 10 10   Aircraft launching gear and parts thereof 2,7 0 8805 10 90   Other 1,7 0  Ground flying trainers and parts thereof 8805 21 00   Air combat simulators and parts thereof 1,7 0 8805 29 00   Other 1,7 0 89 CHAPTER 89  SHIPS, BOATS AND FLOATING STRUCTURES 8901 Cruise ships, excursion boats, ferry-boats, cargo ships, barges and similar vessels for the transport of persons or goods 8901 10  Cruise ships, excursion boats and similar vessels principally designed for the transport of persons; ferry-boats of all kinds 8901 10 10   Seagoing Free 0 8901 10 90   Other 1,7 0 8901 20  Tankers 8901 20 10   Seagoing Free 0 8901 20 90   Other 1,7 0 8901 30  Refrigerated vessels, other than those of subheading 8901 20 8901 30 10   Seagoing Free 0 8901 30 90   Other 1,7 0 8901 90  Other vessels for the transport of goods and other vessels for the transport of both persons and goods 8901 90 10   Seagoing Free 0   Other 8901 90 91    Not mechanically propelled 1,7 0 8901 90 99    Mechanically propelled 1,7 0 8902 00 Fishing vessels; factory ships and other vessels for processing or preserving fishery products  Seagoing 8902 00 12   Of a gross tonnage exceeding 250 Free 0 8902 00 18   Of a gross tonnage not exceeding 250 Free 0 8902 00 90  Other 1,7 0 8903 Yachts and other vessels for pleasure or sports; rowing boats and canoes 8903 10  Inflatable 8903 10 10   Of a weight not exceeding 100 kg each 2,7 0 8903 10 90   Other 1,7 0  Other 8903 91   Sailboats, with or without auxiliary motor 8903 91 10    Seagoing Free 0    Other 8903 91 92     Of a length not exceeding 7,5 m 1,7 0 8903 91 99     Of a length exceeding 7,5 m 1,7 0 8903 92   Motor boats, other than outboard motor boats 8903 92 10    Seagoing Free 0    Other 8903 92 91     Of a length not exceeding 7,5 m 1,7 0 8903 92 99     Of a length exceeding 7,5 m 1,7 0 8903 99   Other 8903 99 10    Of a weight not exceeding 100 kg each 2,7 0    Other 8903 99 91     Of a length not exceeding 7,5 m 1,7 0 8903 99 99     Of a length exceeding 7,5 m 1,7 0 8904 00 Tugs and pusher craft 8904 00 10  Tugs Free 0  Pusher craft 8904 00 91   Seagoing Free 0 8904 00 99   Other 1,7 0 8905 Light-vessels, fire-floats, dredgers, floating cranes, and other vessels the navigability of which is subsidiary to their main function; floating docks; floating or submersible drilling or production platforms 8905 10  Dredgers 8905 10 10   Seagoing Free 0 8905 10 90   Other 1,7 0 8905 20 00  Floating or submersible drilling or production platforms Free 0 8905 90  Other 8905 90 10   Seagoing Free 0 8905 90 90   Other 1,7 0 8906 Other vessels, including warships and lifeboats other than rowing boats 8906 10 00  Warships Free 0 8906 90  Other 8906 90 10   Seagoing Free 0   Other 8906 90 91    Of a weight not exceeding 100 kg each 2,7 0 8906 90 99    Other 1,7 0 8907 Other floating structures (for example, rafts, tanks, coffer-dams, landing stages, buoys and beacons) 8907 10 00  Inflatable rafts 2,7 0 8907 90 00  Other 2,7 0 8908 00 00 Vessels and other floating structures for breaking up Free 0 XVIII SECTION XVIII  OPTICAL, PHOTOGRAPHIC, CINEMATOGRAPHIC, MEASURING, CHECKING, PRECISION, MEDICAL OR SURGICAL INSTRUMENTS AND APPARATUS; CLOCKS AND WATCHES; MUSICAL INSTRUMENTS; PARTS AND ACCESSORIES THEREOF 90 CHAPTER 90  OPTICAL, PHOTOGRAPHIC, CINEMATOGRAPHIC, MEASURING, CHECKING, PRECISION, MEDICAL OR SURGICAL INSTRUMENTS AND APPARATUS; PARTS AND ACCESSORIES THEREOF 9001 Optical fibres and optical fibre bundles; optical fibre cables other than those of heading 8544; sheets and plates of polarising material; lenses (including contact lenses), prisms, mirrors and other optical elements, of any material, unmounted, other than such elements of glass not optically worked 9001 10  Optical fibres, optical fibre bundles and cables 9001 10 10   Image conductor cables 2,9 0 9001 10 90   Other 2,9 0 9001 20 00  Sheets and plates of polarising material 2,9 0 9001 30 00  Contact lenses 2,9 0 9001 40  Spectacle lenses of glass 9001 40 20   Not for the correction of vision 2,9 0   For the correction of vision    Both sides finished 9001 40 41     Single focal 2,9 0 9001 40 49     Other 2,9 0 9001 40 80    Other 2,9 0 9001 50  Spectacle lenses of other materials 9001 50 20   Not for the correction of vision 2,9 0   For the correction of vision    Both sides finished 9001 50 41     Single focal 2,9 0 9001 50 49     Other 2,9 0 9001 50 80    Other 2,9 0 9001 90 00  Other 2,9 0 9002 Lenses, prisms, mirrors and other optical elements, of any material, mounted, being parts of or fittings for instruments or apparatus, other than such elements of glass not optically worked  Objective lenses 9002 11 00   For cameras, projectors or photographic enlargers or reducers 6,7 5 9002 19 00   Other 6,7 5 9002 20 00  Filters 6,7 5 9002 90 00  Other 6,7 0 9003 Frames and mountings for spectacles, goggles or the like, and parts thereof  Frames and mountings 9003 11 00   Of plastics 2,2 0 9003 19   Of other materials 9003 19 10    Of precious metal or of rolled precious metal 2,2 0 9003 19 30    Of base metal 2,2 0 9003 19 90    Of other materials 2,2 0 9003 90 00  Parts 2,2 0 9004 Spectacles, goggles and the like, corrective, protective or other 9004 10  Sunglasses 9004 10 10   With lenses optically worked 2,9 0   Other 9004 10 91    With lenses of plastics 2,9 0 9004 10 99    Other 2,9 0 9004 90  Other 9004 90 10   With lenses of plastics 2,9 0 9004 90 90   Other 2,9 0 9005 Binoculars, monoculars, other optical telescopes, and mountings therefor; other astronomical instruments and mountings therefor, but not including instruments for radio-astronomy 9005 10 00  Binoculars 4,2 0 9005 80 00  Other instruments 4,2 0 9005 90 00  Parts and accessories (including mountings) 4,2 0 9006 Photographic (other than cinematographic) cameras; photographic flashlight apparatus and flashbulbs other than discharge lamps of heading 8539 9006 10 00  Cameras of a kind used for preparing printing plates or cylinders 4,2 0 9006 30 00  Cameras specially designed for underwater use, for aerial survey or for medical or surgical examination of internal organs; comparison cameras for forensic or criminological purposes 4,2 0 9006 40 00  Instant print cameras 3,2 0  Other cameras 9006 51 00   With a through-the-lens viewfinder (single lens reflex (SLR)), for roll film of a width not exceeding 35 mm 4,2 0 9006 52 00   Other, for roll film of a width less than 35 mm 4,2 0 9006 53   Other, for roll film of a width of 35 mm 9006 53 10    Disposable cameras 4,2 0 9006 53 80    Other 4,2 0 9006 59 00   Other 4,2 0  Photographic flashlight apparatus and flashbulbs 9006 61 00   Discharge lamp (electronic) flashlight apparatus 3,2 0 9006 69 00   Other 3,2 0  Parts and accessories 9006 91 00   For cameras 3,7 0 9006 99 00   Other 3,2 0 9007 Cinematographic cameras and projectors, whether or not incorporating sound recording or reproducing apparatus  Cameras 9007 11 00   For film of less than 16 mm width or for double-8 mm film 3,7 0 9007 19 00   Other 3,7 0 9007 20 00  Projectors 3,7 0  Parts and accessories 9007 91 00   For cameras 3,7 0 9007 92 00   For projectors 3,7 0 9008 Image projectors, other than cinematographic; photographic (other than cinematographic) enlargers and reducers 9008 10 00  Slide projectors 3,7 0 9008 20 00  Microfilm, microfiche or other microform readers, whether or not capable of producing copies 3,7 0 9008 30 00  Other image projectors 3,7 0 9008 40 00  Photographic (other than cinematographic) enlargers and reducers 3,7 0 9008 90 00  Parts and accessories 3,7 0 9010 Apparatus and equipment for photographic (including cinematographic) laboratories, not specified or included elsewhere in this chapter; negatoscopes; projection screens 9010 10 00  Apparatus and equipment for automatically developing photographic (including cinematographic) film or paper in rolls or for automatically exposing developed film to rolls of photographic paper 2,7 0 9010 50 00  Other apparatus and equipment for photographic (including cinematographic) laboratories; negatoscopes 2,7 0 9010 60 00  Projection screens 2,7 0 9010 90 00  Parts and accessories 2,7 0 9011 Compound optical microscopes, including those for photomicrography, cinephotomicrography or microprojection 9011 10  Stereoscopic microscopes 9011 10 10   Fitted with equipment specifically designed for the handling and transport of semiconductor wafers or reticles Free 0 9011 10 90   Other 6,7 5 9011 20  Other microscopes, for photomicrography, cinephotomicrography or microprojection 9011 20 10   Photomicrographic microscopes fitted with equipment specifically designed for the handling and transport of semiconductor wafers or reticles Free 0 9011 20 90   Other 6,7 5 9011 80 00  Other microscopes 6,7 5 9011 90  Parts and accessories 9011 90 10   Of apparatus of subheading 9011 10 10 or 9011 20 10 Free 0 9011 90 90   Other 6,7 5 9012 Microscopes other than optical microscopes; diffraction apparatus 9012 10  Microscopes other than optical microscopes; diffraction apparatus 9012 10 10   Electron microscopes fitted with equipment specifically designed for the handling and transport of semiconductor wafers or reticles Free 0 9012 10 90   Other 3,7 0 9012 90  Parts and accessories 9012 90 10   Of apparatus of subheading 9012 10 10 Free 0 9012 90 90   Other 3,7 0 9013 Liquid crystal devices not constituting articles provided for more specifically in other headings; lasers, other than laser diodes; other optical appliances and instruments, not specified or included elsewhere in this chapter 9013 10 00  Telescopic sights for fitting to arms; periscopes; telescopes designed to form parts of machines, appliances, instruments or apparatus of this chapter or Section XVI 4,7 3 9013 20 00  Lasers, other than laser diodes 4,7 3 9013 80  Other devices, appliances and instruments   Liquid crystal devices 9013 80 20    Active matrix liquid crystal devices Free 0 9013 80 30    Other Free 0 9013 80 90   Other 4,7 3 9013 90  Parts and accessories 9013 90 10   For liquid crystal devices (LCD) Free 0 9013 90 90   Other 4,7 3 9014 Direction finding compasses; other navigational instruments and appliances 9014 10 00  Direction finding compasses 2,7 0 9014 20  Instruments and appliances for aeronautical or space navigation (other than compasses) 9014 20 20   Inertial navigation systems 3,7 0 9014 20 80   Other 3,7 0 9014 80 00  Other instruments and appliances 3,7 0 9014 90 00  Parts and accessories 2,7 0 9015 Surveying (including photogrammetrical surveying), hydrographic, oceanographic, hydrological, meteorological or geophysical instruments and appliances, excluding compasses; rangefinders 9015 10  Rangefinders 9015 10 10   Electronic 3,7 0 9015 10 90   Other 2,7 0 9015 20  Theodolites and tachymeters (tacheometers) 9015 20 10   Electronic 3,7 0 9015 20 90   Other 2,7 0 9015 30  Levels 9015 30 10   Electronic 3,7 0 9015 30 90   Other 2,7 0 9015 40  Photogrammetrical, surveying instruments and appliances 9015 40 10   Electronic 3,7 0 9015 40 90   Other 2,7 0 9015 80  Other instruments and appliances   Electronic 9015 80 11    Meteorological, hydrological and geophysical instruments and apparatus 3,7 0 9015 80 19    Other 3,7 0   Other 9015 80 91    Instruments and appliances used in geodesy, topography, surveying or levelling; hydrographic instruments 2,7 0 9015 80 93    Meteorological, hydrological and geophysical instruments and apparatus 2,7 0 9015 80 99    Other 2,7 0 9015 90 00  Parts and accessories 2,7 0 9016 00 Balances of a sensitivity of 5 cg or better, with or without weights 9016 00 10  Balances 3,7 0 9016 00 90  Parts and accessories 3,7 0 9017 Drawing, marking-out or mathematical calculating instruments (for example, drafting machines, pantographs, protractors, drawing sets, slide rules, disc calculators); instruments for measuring length, for use in the hand (for example, measuring rods and tapes, micrometers, callipers), not specified or included elsewhere in this chapter 9017 10  Drafting tables and machines, whether or not automatic 9017 10 10   Plotters Free 0 9017 10 90   Other 2,7 0 9017 20  Other drawing, marking-out or mathematical calculating instruments 9017 20 05   Plotters Free 0   Other drawing instruments 9017 20 11    Drawing sets 2,7 0 9017 20 19    Other 2,7 0 9017 20 39   Marking-out instruments 2,7 0 9017 20 90   Mathematical calculating instruments (including slide rules, disc calculators and the like) 2,7 0 9017 30  Micrometers, callipers and gauges 9017 30 10   Micrometers and callipers 2,7 0 9017 30 90   Other (excluding gauges without adjustable devices of heading 9031) 2,7 0 9017 80  Other instruments 9017 80 10   Measuring rods and tapes and divided scales 2,7 0 9017 80 90   Other 2,7 0 9017 90 00  Parts and accessories 2,7 0 9018 Instruments and appliances used in medical, surgical, dental or veterinary sciences, including scintigraphic apparatus, other electromedical apparatus and sight-testing instruments  Electrodiagnostic apparatus (including apparatus for functional exploratory examination or for checking physiological parameters) 9018 11 00   Electrocardiographs Free 0 9018 12 00   Ultrasonic scanning apparatus Free 0 9018 13 00   Magnetic resonance imaging apparatus Free 0 9018 14 00   Scintigraphic apparatus Free 0 9018 19   Other 9018 19 10    Monitoring apparatus for simultaneous monitoring of two or more parameters Free 0 9018 19 90    Other Free 0 9018 20 00  Ultraviolet or infra-red ray apparatus Free 0  Syringes, needles, catheters, cannulae and the like 9018 31   Syringes, with or without needles 9018 31 10    Of plastics Free 0 9018 31 90    Other Free 0 9018 32   Tubular metal needles and needles for sutures 9018 32 10    Tubular metal needles Free 0 9018 32 90    Needles for sutures Free 0 9018 39 00   Other Free 0  Other instruments and appliances, used in dental sciences 9018 41 00   Dental drill engines, whether or not combined on a single base with other dental equipment Free 0 9018 49   Other 9018 49 10    Burrs, discs, drills and brushes, for use in dental drills Free 0 9018 49 90    Other Free 0 9018 50  Other ophthalmic instruments and appliances 9018 50 10   Non-optical Free 0 9018 50 90   Optical Free 0 9018 90  Other instruments and appliances 9018 90 10   Instruments and apparatus for measuring blood-pressure Free 0 9018 90 20   Endoscopes Free 0 9018 90 30   Renal dialysis equipment (artificial kidneys, kidney machines and dialysers) Free 0   Diathermic apparatus 9018 90 41    Ultrasonic Free 0 9018 90 49    Other Free 0 9018 90 50   Transfusion apparatus Free 0 9018 90 60   Anaesthetic apparatus and instruments Free 0 9018 90 70   Ultrasonic lithotripsy instruments Free 0 9018 90 75   Apparatus for nerve stimulation Free 0 9018 90 85   Other Free 0 9019 Mechano-therapy appliances; massage apparatus; psychological aptitude-testing apparatus; ozone therapy, oxygen therapy, aerosol therapy, artificial respiration or other therapeutic respiration apparatus 9019 10  Mechano-therapy appliances; massage apparatus; psychological aptitude-testing apparatus 9019 10 10   Electrical vibratory-massage apparatus Free 0 9019 10 90   Other Free 0 9019 20 00  Ozone therapy, oxygen therapy, aerosol therapy, artificial respiration or other therapeutic respiration apparatus Free 0 9020 00 00 Other breathing appliances and gas masks, excluding protective masks having neither mechanical parts nor replaceable filters 1,7 0 9021 Orthopaedic appliances, including crutches, surgical belts and trusses; splints and other fracture appliances; artificial parts of the body; hearing aids and other appliances which are worn or carried, or implanted in the body, to compensate for a defect or disability 9021 10  Orthopaedic or fracture appliances 9021 10 10   Orthopaedic appliances Free 0 9021 10 90   Splints and other fracture appliances Free 0  Artificial teeth and dental fittings 9021 21   Artificial teeth 9021 21 10    Of plastics Free 0 9021 21 90    Of other materials Free 0 9021 29 00   Other Free 0  Other artificial parts of the body 9021 31 00   Artificial joints Free 0 9021 39   Other 9021 39 10    Ocular prostheses Free 0 9021 39 90    Other Free 0 9021 40 00  Hearing aids, excluding parts and accessories Free 0 9021 50 00  Pacemakers for stimulating heart muscles, excluding parts and accessories Free 0 9021 90  Other 9021 90 10   Parts and accessories of hearing aids Free 0 9021 90 90   Other Free 0 9022 Apparatus based on the use of X-rays or of alpha, beta or gamma radiations, whether or not for medical, surgical, dental or veterinary uses, including radiography or radiotherapy apparatus, X-ray tubes and other X-ray generators, high tension generators, control panels and desks, screens, examination or treatment tables, chairs and the like  Apparatus based on the use of X-rays, whether or not for medical, surgical, dental or veterinary uses, including radiography or radiotherapy apparatus 9022 12 00   Computed tomography apparatus Free 0 9022 13 00   Other, for dental uses Free 0 9022 14 00   Other, for medical, surgical or veterinary uses Free 0 9022 19 00   For other uses Free 0  Apparatus based on the use of alpha, beta or gamma radiations, whether or not for medical, surgical, dental or veterinary uses, including radiography or radiotherapy apparatus 9022 21 00   For medical, surgical, dental or veterinary uses Free 0 9022 29 00   For other uses 2,1 0 9022 30 00  X-ray tubes 2,1 0 9022 90  Other, including parts and accessories 9022 90 10   X-ray fluorescent screens and X-ray intensifying screens; anti-scatter shields and grids 2,1 0 9022 90 90   Other 2,1 0 9023 00 Instruments, apparatus and models, designed for demonstrational purposes (for example, in education or exhibitions), unsuitable for other uses 9023 00 10  Of a type used for teaching physics, chemistry or technical subjects 1,4 0 9023 00 80  Other 1,4 0 9024 Machines and appliances for testing the hardness, strength, compressibility, elasticity or other mechanical properties of materials (for example, metals, wood, textiles, paper, plastics) 9024 10  Machines and appliances for testing metals   Electronic 9024 10 11    Universal or for tensile tests 3,2 0 9024 10 13    For hardness tests 3,2 0 9024 10 19    Other 3,2 0 9024 10 90   Other 2,1 0 9024 80  Other machines and appliances   Electronic 9024 80 11    For testing textiles, paper or paperboard 3,2 0 9024 80 19    Other 3,2 0 9024 80 90   Other 2,1 0 9024 90 00  Parts and accessories 2,1 0 9025 Hydrometers and similar floating instruments, thermometers, pyrometers, barometers, hygrometers and psychrometers, recording or not, and any combination of these instruments  Thermometers and pyrometers, not combined with other instruments 9025 11   Liquid-filled, for direct reading 9025 11 20    Clinical or veterinary thermometers Free 0 9025 11 80    Other 2,8 0 9025 19   Other 9025 19 20    Electronic 3,2 0 9025 19 80    Other 2,1 0 9025 80  Other instruments 9025 80 20   Barometers, not combined with other instruments 2,1 0   Other 9025 80 40    Electronic 3,2 0 9025 80 80    Other 2,1 0 9025 90 00  Parts and accessories 3,2 0 9026 Instruments and apparatus for measuring or checking the flow, level, pressure or other variables of liquids or gases (for example, flow meters, level gauges, manometers, heat meters), excluding instruments and apparatus of heading 9014, 9015, 9028 or 9032 9026 10  For measuring or checking the flow or level of liquids   Electronic 9026 10 21    Flow meters Free 0 9026 10 29    Other Free 0   Other 9026 10 81    Flow meters Free 0 9026 10 89    Other Free 0 9026 20  For measuring or checking pressure 9026 20 20   Electronic Free 0   Other 9026 20 40    Spiral or metal diaphragm type pressure gauges Free 0 9026 20 80    Other Free 0 9026 80  Other instruments or apparatus 9026 80 20   Electronic Free 0 9026 80 80   Other Free 0 9026 90 00  Parts and accessories Free 0 9027 Instruments and apparatus for physical or chemical analysis (for example, polarimeters, refractometers, spectrometers, gas or smoke analysis apparatus); instruments and apparatus for measuring or checking viscosity, porosity, expansion, surface tension or the like; instruments and apparatus for measuring or checking quantities of heat, sound or light (including exposure meters); microtomes 9027 10  Gas or smoke analysis apparatus 9027 10 10   Electronic 2,5 0 9027 10 90   Other 2,5 0 9027 20 00  Chromatographs and electrophoresis instruments Free 0 9027 30 00  Spectrometers, spectrophotometers and spectrographs using optical radiations (UV, visible, IR) Free 0 9027 50 00  Other instruments and apparatus using optical radiations (UV, visible, IR) Free 0 9027 80  Other instruments and apparatus 9027 80 05   Exposure meters 2,5 0   Other    Electronic 9027 80 11     pH meters, rH meters and other apparatus for measuring conductivity Free 0 9027 80 13     Apparatus for performing measurements of the physical properties of semiconductor materials or of LCD substrates or associated insulating and conducting layers during the semiconductor wafer production process or the LCD production process Free 0 9027 80 17     Other Free 0    Other 9027 80 91     Viscometers, porosimeters and expansion meters Free 0 9027 80 93     Apparatus for performing measurements of the physical properties of semiconductor materials or of LCD substrates or associated insulating and conducting layers during the semiconductor wafer production process or the LCD production process Free 0 9027 80 97     Other Free 0 9027 90  Microtomes; parts and accessories 9027 90 10   Microtomes 2,5 0   Parts and accessories 9027 90 50    Of apparatus of subheadings 9027 20 to 9027 80 Free 0 9027 90 80    Of microtomes or of gas or smoke analysis apparatus 2,5 0 9028 Gas, liquid or electricity supply or production meters, including calibrating meters therefor 9028 10 00  Gas meters 2,1 0 9028 20 00  Liquid meters 2,1 0 9028 30  Electricity meters   For alternating current 9028 30 11    For single-phase 2,1 0 9028 30 19    For multi-phase 2,1 0 9028 30 90   Other 2,1 0 9028 90  Parts and accessories 9028 90 10   For electricity meters 2,1 0 9028 90 90   Other 2,1 0 9029 Revolution counters, production counters, taximeters, milometers, pedometers and the like; speed indicators and tachometers, other than those of heading 9014 or 9015; stroboscopes 9029 10 00  Revolution counters, production counters, taximeters, milometers, pedometers and the like 1,9 0 9029 20  Speed indicators and tachometers; stroboscopes   Speed indicators and tachometers 9029 20 31    Speed indicators for vehicles 2,6 0 9029 20 38    Other 2,6 0 9029 20 90   Stroboscopes 2,6 0 9029 90 00  Parts and accessories 2,2 0 9030 Oscilloscopes, spectrum analysers and other instruments and apparatus for measuring or checking electrical quantities, excluding meters of heading 9028; instruments and apparatus for measuring or detecting alpha, beta, gamma, X-ray, cosmic or other ionising radiations 9030 10 00  Instruments and apparatus for measuring or detecting ionising radiations 4,2 0 9030 20  Oscilloscopes and oscillographs 9030 20 10   Cathode ray 4,2 0 9030 20 30   Other, with a recording device Free 0   Other 9030 20 91    Electronic Free 0 9030 20 99    Other 2,1 0  Other instruments and apparatus, for measuring or checking voltage, current, resistance or power 9030 31 00   Multimeters, without a recording device 4,2 0 9030 32 00   Multimeters, with a recording device Free 0 9030 33   Other, without a recording device 9030 33 10    Electronic 4,2 0    Other 9030 33 91     Voltmeters 2,1 0 9030 33 99     Other 2,1 0 9030 39 00   Other, with a recording device Free 0 9030 40 00  Other instruments and apparatus, specially designed for telecommunications (for example, cross-talk meters, gain measuring instruments, distortion factor meters, psophometers) Free 0  Other instruments and apparatus 9030 82 00   For measuring or checking semiconductor wafers or devices Free 0 9030 84 00   Other, with a recording device Free 0 9030 89   Other 9030 89 30    Electronic Free 0 9030 89 90    Other 2,1 0 9030 90  Parts and accessories 9030 90 20   For apparatus of subheading 9030 82 00 Free 0 9030 90 85   Other 2,5 0 9031 Measuring or checking instruments, appliances and machines, not specified or included elsewhere in this chapter; profile projectors 9031 10 00  Machines for balancing mechanical parts 2,8 0 9031 20 00  Test benches 2,8 0  Other optical instruments and appliances 9031 41 00   For inspecting semiconductor wafers or devices or for inspecting photomasks or reticles used in manufacturing semiconductor devices Free 0 9031 49   Other 9031 49 10    Profile projectors 2,8 0 9031 49 90    Other Free 0 9031 80  Other instruments, appliances and machines   Electronic    For measuring or checking geometrical quantities 9031 80 32     For inspecting semiconductor wafers or devices or for inspecting photomasks or reticles used in manufacturing semiconductor devices 2,8 0 9031 80 34     Other 2,8 0 9031 80 38    Other 4 0   Other 9031 80 91    For measuring or checking geometrical quantities 2,8 0 9031 80 98    Other 4 0 9031 90  Parts and accessories 9031 90 20   For apparatus of subheading 9031 41 00 or for optical instruments and appliances for measuring surface particulate contamination on semiconductor wafers of subheading 9031 49 90 Free 0 9031 90 30   For apparatus of subheading 9031 80 32 2,8 0 9031 90 85   Other 2,8 0 9032 Automatic regulating or controlling instruments and apparatus 9032 10  Thermostats 9032 10 20   Electronic 2,8 0   Other 9032 10 81    With electrical triggering device 2,1 0 9032 10 89    Other 2,1 0 9032 20 00  Manostats 2,8 0  Other instruments and apparatus 9032 81 00   Hydraulic or pneumatic 2,8 0 9032 89 00   Other 2,8 0 9032 90 00  Parts and accessories 2,8 0 9033 00 00 Parts and accessories (not specified or included elsewhere in this chapter) for machines, appliances, instruments or apparatus of Chapter 90 3,7 0 91 CHAPTER 91  CLOCKS AND WATCHES AND PARTS THEREOF 9101 Wristwatches, pocket-watches and other watches, including stopwatches, with case of precious metal or of metal clad with precious metal  Wristwatches, electrically operated, whether or not incorporating a stopwatch facility 9101 11 00   With mechanical display only 4,5 MIN 0,3 EUR p/st MAX 0,8 EUR p/st 0 9101 19 00   Other 4,5 MIN 0,3 EUR p/st MAX 0,8 EUR p/st 0  Other wristwatches, whether or not incorporating a stopwatch facility 9101 21 00   With automatic winding EUR 4,5 MIN 0,3 EUR p/st MAX 0,8 EUR p/st 0 9101 29 00   Other 4,5 MIN 0,3 EUR p/st MAX 0,8 EUR p/st 0  Other 9101 91 00   Electrically operated 4,5 MIN 0,3 EUR p/st MAX 0,8 EUR p/st 0 9101 99 00   Other 4,5 MIN 0,3 EUR p/st MAX 0,8 EUR p/st 0 9102 Wristwatches, pocket-watches and other watches, including stopwatches, other than those of heading 9101  Wristwatches, electrically operated, whether or not incorporating a stopwatch facility 9102 11 00   With mechanical display only 4,5 MIN 0,3 EUR p/st MAX 0,8 EUR p/st 0 9102 12 00   With opto-electronic display only 4,5 MIN 0,3 EUR p/st MAX 0,8 EUR p/st 0 9102 19 00   Other 4,5 MIN 0,3 EUR p/st MAX 0,8 EUR p/st 0  Other wristwatches, whether or not incorporating a stopwatch facility 9102 21 00   With automatic winding 4,5 MIN 0,3 EUR p/st MAX 0,8 EUR p/st 0 9102 29 00   Other 4,5 MIN 0,3 EUR p/st MAX 0,8 EUR p/st 0  Other 9102 91 00   Electrically operated 4,5 MIN 0,3 EUR p/st MAX 0,8 EUR p/st 0 9102 99 00   Other 4,5 MIN 0,3 EUR p/st MAX 0,8 EUR p/st 0 9103 Clocks with watch movements, excluding clocks of heading 9104 9103 10 00  Electrically operated 4,7 0 9103 90 00  Other 4,7 0 9104 00 00 Instrument panel clocks and clocks of a similar type for vehicles, aircraft, spacecraft or vessels 3,7 0 9105 Other clocks  Alarm clocks 9105 11 00   Electrically operated 4,7 0 9105 19 00   Other 3,7 0  Wall clocks 9105 21 00   Electrically operated 4,7 0 9105 29 00   Other 3,7 0  Other 9105 91 00   Electrically operated 4,7 0 9105 99   Other 9105 99 10    Table-top or mantelpiece clocks 3,7 0 9105 99 90    Other 3,7 0 9106 Time of day recording apparatus and apparatus for measuring, recording or otherwise indicating intervals of time, with clock or watch movement or with synchronous motor (for example, time-registers, time-recorders) 9106 10 00  Time-registers; time-recorders 4,7 0 9106 90  Other 9106 90 10   Process-timers, stop-clocks and the like 4,7 0 9106 90 80   Other 4,7 0 9107 00 00 Time switches, with clock or watch movement or with synchronous motor 4,7 0 9108 Watch movements, complete and assembled  Electrically operated 9108 11 00   With mechanical display only or with a device to which a mechanical display can be incorporated 4,7 0 9108 12 00   With opto-electronic display only 4,7 0 9108 19 00   Other 4,7 0 9108 20 00  With automatic winding 5 MIN 0,17 EUR p/st 0 9108 90 00  Other 5 MIN 0,17 EUR p/st 0 9109 Clock movements, complete and assembled  Electrically operated 9109 11 00   Of alarm clocks 4,7 0 9109 19 00   Other 4,7 0 9109 90 00  Other 4,7 0 9110 Complete watch or clock movements, unassembled or partly assembled (movement sets); incomplete watch or clock movements, assembled; rough watch or clock movements  Of watches 9110 11   Complete movements, unassembled or partly assembled (movement sets) 9110 11 10    With balance wheel and hairspring 5 MIN 0,17 EUR p/st 0 9110 11 90    Other 4,7 0 9110 12 00   Incomplete movements, assembled 3,7 0 9110 19 00   Rough movements 4,7 0 9110 90 00  Other 3,7 0 9111 Watch cases and parts thereof 9111 10 00  Cases of precious metal or of metal clad with precious metal 0,5 EUR p/st MIN 2,7 MAX 4,6 0 9111 20 00  Cases of base metal, whether or not gold  or silver-plated 0,5 EUR p/st MIN 2,7 MAX 4,6 0 9111 80 00  Other cases 0,5 EUR p/st MIN 2,7 MAX 4,6 0 9111 90 00  Parts 0,5 EUR p/st MIN 2,7 MAX 4,6 0 9112 Clock cases and cases of a similar type for other goods of this chapter, and parts thereof 9112 20 00  Cases 2,7 0 9112 90 00  Parts 2,7 0 9113 Watch straps, watch bands and watch bracelets, and parts thereof 9113 10  Of precious metal or of metal clad with precious metal 9113 10 10   Of precious metal 2,7 0 9113 10 90   Of metal clad with precious metal 3,7 0 9113 20 00  Of base metal, whether or not gold  or silver-plated 6 0 9113 90  Other 9113 90 10   Of leather or of composition leather 6 0 9113 90 80   Other 6 0 9114 Other clock or watch parts 9114 10 00  Springs, including hairsprings 3,7 0 9114 20 00  Jewels 2,7 0 9114 30 00  Dials 2,7 0 9114 40 00  Plates and bridges 2,7 0 9114 90 00  Other 2,7 0 92 CHAPTER 92  MUSICAL INSTRUMENTS; PARTS AND ACCESSORIES OF SUCH ARTICLES 9201 Pianos, including automatic pianos; harpsichords and other keyboard stringed instruments 9201 10  Upright pianos 9201 10 10   New 4 0 9201 10 90   Used 4 0 9201 20 00  Grand pianos 4 0 9201 90 00  Other 4 0 9202 Other string musical instruments (for example, guitars, violins, harps) 9202 10  Played with a bow 9202 10 10   Violins 3,2 0 9202 10 90   Other 3,2 0 9202 90  Other 9202 90 30   Guitars 3,2 0 9202 90 80   Other 3,2 0 9205 Other wind musical instruments (for example, clarinets, trumpets, bagpipes) 9205 10 00  Brass-wind instruments 3,2 0 9205 90  Other 9205 90 10   Accordions and similar instruments 3,7 0 9205 90 30   Mouth organs 3,7 0 9205 90 50   Keyboard pipe organs; harmoniums and similar keyboard instruments with free metal reeds 3,2 0 9205 90 90   Other 3,2 0 9206 00 00 Percussion musical instruments (for example, drums, xylophones, cymbals, castanets, maracas) 3,2 0 9207 Musical instruments, the sound of which is produced, or must be amplified, electrically (for example, organs, guitars, accordions) 9207 10  Keyboard instruments, other than accordions 9207 10 10   Organs 3,2 0 9207 10 30   Digital-pianos 3,2 0 9207 10 50   Synthesisers 3,2 0 9207 10 80   Other 3,2 0 9207 90  Other 9207 90 10   Guitars 3,7 0 9207 90 90   Other 3,7 0 9208 Musical boxes, fairground organs, mechanical street organs, mechanical singing birds, musical saws and other musical instruments not falling within any other heading of this chapter; decoy calls of all kinds; whistles, call horns and other mouth-blown sound signalling instruments 9208 10 00  Musical boxes 2,7 0 9208 90 00  Other 3,2 0 9209 Parts (for example, mechanisms for musical boxes) and accessories (for example, cards, discs and rolls for mechanical instruments) of musical instruments; metronomes, tuning forks and pitch pipes of all kinds 9209 30 00  Musical instrument strings 2,7 0  Other 9209 91 00   Parts and accessories for pianos 2,7 0 9209 92 00   Parts and accessories for the musical instruments of heading 9202 2,7 0 9209 94 00   Parts and accessories for the musical instruments of heading 9207 2,7 0 9209 99   Other 9209 99 20    Parts and accessories for the musical instruments of heading 9205 2,7 0    Other 9209 99 40     Metronomes, tuning forks and pitch pipes 3,2 0 9209 99 50     Mechanisms for musical boxes 1,7 0 9209 99 70    Other 2,7 0 XIX SECTION XIX  ARMS AND AMMUNITION; PARTS AND ACCESSORIES THEREOF 93 CHAPTER 93  ARMS AND AMMUNITION; PARTS AND ACCESSORIES THEREOF 9301 Military weapons, other than revolvers, pistols and the arms of heading 9307  Artillery weapons (for example, guns, howitzers and mortars) 9301 11 00   Self-propelled Free 0 9301 19 00   Other Free 0 9301 20 00  Rocket launchers; flame-throwers; grenade launchers; torpedo tubes and similar projectors Free 0 9301 90 00  Other Free 0 9302 00 00 Revolvers and pistols, other than those of heading 9303 or 9304 2,7 0 9303 Other firearms and similar devices which operate by the firing of an explosive charge (for example, sporting shotguns and rifles, muzzle-loading firearms, Very pistols and other devices designed to project only signal flares, pistols and revolvers for firing blank ammunition, captive-bolt humane killers, line-throwing guns) 9303 10 00  Muzzle-loading firearms 3,2 3 9303 20  Other sporting, hunting or target-shooting shotguns, including combination shotgun-rifles 9303 20 10   Single-barrelled, smooth bore 3,2 0 9303 20 95   Other 3,2 0 9303 30 00  Other sporting, hunting or target-shooting rifles 3,2 0 9303 90 00  Other 3,2 0 9304 00 00 Other arms (for example, spring, air or gas guns and pistols, truncheons), excluding those of heading 9307 3,2 0 9305 Parts and accessories of articles of headings 9301 to 9304 9305 10 00  Of revolvers or pistols 3,2 3  Of shotguns or rifles of heading 9303 9305 21 00   Shotgun barrels 2,7 3 9305 29 00   Other 2,7 0  Other 9305 91 00   Of military weapons of heading 9301 Free 0 9305 99 00   Other 2,7 0 9306 Bombs, grenades, torpedoes, mines, missiles and similar munitions of war and parts thereof; cartridges and other ammunition and projectiles and parts thereof, including shot and cartridge wads  Shotgun cartridges and parts thereof; air gun pellets 9306 21 00   Cartridges 2,7 3 9306 29   Other 9306 29 40    Cases 2,7 3 9306 29 70    Other 2,7 0 9306 30  Other cartridges and parts thereof 9306 30 10   For revolvers and pistols of heading 9302 and for sub-machine-guns of heading 9301 2,7 3   Other 9306 30 30    For military weapons 1,7 0    Other 9306 30 91     Centrefire cartridges 2,7 3 9306 30 93     Rimfire cartridges 2,7 3 9306 30 97     Other 2,7 3 9306 90  Other 9306 90 10   For military purposes 1,7 0 9306 90 90   Other 2,7 3 9307 00 00 Swords, cutlasses, bayonets, lances and similar arms and parts thereof and scabbards and sheaths therefor 1,7 0 XX SECTION XX  MISCELLANEOUS MANUFACTURED ARTICLES 94 CHAPTER 94  FURNITURE; BEDDING, MATTRESSES, MATTRESS SUPPORTS, CUSHIONS AND SIMILAR STUFFED FURNISHINGS; LAMPS AND LIGHTING FITTINGS, NOT ELSEWHERE SPECIFIED OR INCLUDED; ILLUMINATED SIGNS, ILLUMINATED NAMEPLATES AND THE LIKE; PREFABRICATED BUILDINGS 9401 Seats (other than those of heading 9402), whether or not convertible into beds, and parts thereof 9401 10 00  Seats of a kind used for aircraft Free 0 9401 20 00  Seats of a kind used for motor vehicles 3,7 0 9401 30  Swivel seats with variable height adjustment 9401 30 10   Upholstered, with backrest and fitted with castors or glides Free 0 9401 30 90   Other Free 0 9401 40 00  Seats other than garden seats or camping equipment, convertible into beds Free 0  Seats of cane, osier, bamboo or similar materials 9401 51 00   Of bamboo or rattan 5,6 0 9401 59 00   Other 5,6 0  Other seats, with wooden frames 9401 61 00   Upholstered Free 0 9401 69 00   Other Free 0  Other seats, with metal frames 9401 71 00   Upholstered Free 0 9401 79 00   Other Free 0 9401 80 00  Other seats Free 0 9401 90  Parts 9401 90 10   Of seats of a kind used for aircraft 1,7 0   Other 9401 90 30    Of wood 2,7 0 9401 90 80    Other 2,7 0 9402 Medical, surgical, dental or veterinary furniture (for example, operating tables, examination tables, hospital beds with mechanical fittings, dentists' chairs); barbers' chairs and similar chairs, having rotating as well as both reclining and elevating movements; parts of the foregoing articles 9402 10 00  Dentists', barbers' or similar chairs and parts thereof Free 0 9402 90 00  Other Free 0 9403 Other furniture and parts thereof 9403 10  Metal furniture of a kind used in offices 9403 10 10   Drawing tables (other than those of heading 9017) Free 0   Other    Not exceeding 80 cm in height 9403 10 51     Desks Free 0 9403 10 59     Other Free 0    Exceeding 80 cm in height 9403 10 91     Cupboards with doors, shutters or flaps Free 0 9403 10 93     Filing, card-index and other cabinets Free 0 9403 10 99     Other Free 0 9403 20  Other metal furniture 9403 20 20   Beds Free 0 9403 20 80   Other Free 0 9403 30  Wooden furniture of a kind used in offices   Not exceeding 80 cm in height 9403 30 11    Desks Free 0 9403 30 19    Other Free 0   Exceeding 80 cm in height 9403 30 91    Cupboards with doors, shutters or flaps; filing, card-index and other cabinets Free 0 9403 30 99    Other Free 0 9403 40  Wooden furniture of a kind used in the kitchen 9403 40 10   Fitted kitchen units 2,7 0 9403 40 90   Other 2,7 0 9403 50 00  Wooden furniture of a kind used in the bedroom Free 0 9403 60  Other wooden furniture 9403 60 10   Wooden furniture of a kind used in the dining room and the living room Free 0 9403 60 30   Wooden furniture of a kind used in shops Free 0 9403 60 90   Other wooden furniture Free 0 9403 70 00  Furniture of plastics Free 0  Furniture of other materials, including cane, osier, bamboo or similar materials 9403 81 00   Of bamboo or rattan 5,6 0 9403 89 00   Other 5,6 0 9403 90  Parts 9403 90 10   Of metal 2,7 0 9403 90 30   Of wood 2,7 0 9403 90 90   Of other materials 2,7 0 9404 Mattress supports; articles of bedding and similar furnishing (for example, mattresses, quilts, eiderdowns, cushions, pouffes and pillows) fitted with springs or stuffed or internally fitted with any material or of cellular rubber or plastics, whether or not covered 9404 10 00  Mattress supports 3,7 0  Mattresses 9404 21   Of cellular rubber or plastics, whether or not covered 9404 21 10    Of rubber 3,7 0 9404 21 90    Of plastics 3,7 0 9404 29   Of other materials 9404 29 10    Spring interior 3,7 0 9404 29 90    Other 3,7 0 9404 30 00  Sleeping bags 3,7 0 9404 90  Other 9404 90 10   Filled with feathers or down 3,7 0 9404 90 90   Other 3,7 0 9405 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included; illuminated signs, illuminated nameplates and the like, having a permanently fixed light source, and parts thereof not elsewhere specified or included 9405 10  Chandeliers and other electric ceiling or wall lighting fittings, excluding those of a kind used for lighting public open spaces or thoroughfares   Of plastics 9405 10 21    Of a kind used with filament lamps 4,7 0 9405 10 28    Other 4,7 0 9405 10 30   Of ceramic materials 4,7 0 9405 10 50   Of glass 3,7 0   Of other materials 9405 10 91    Of a kind used with filament lamps 2,7 0 9405 10 98    Other 2,7 0 9405 20  Electric table, desk, bedside or floor-standing lamps   Of plastics 9405 20 11    Of a kind used for filament lamps 4,7 0 9405 20 19    Other 4,7 0 9405 20 30   Of ceramic materials 4,7 0 9405 20 50   Of glass 3,7 0   Of other materials 9405 20 91    Of a kind used for filament lamps 2,7 0 9405 20 99    Other 2,7 0 9405 30 00  Lighting sets of a kind used for Christmas trees 3,7 0 9405 40  Other electric lamps and lighting fittings 9405 40 10   Searchlights and spotlights 3,7 0   Other    Of plastics 9405 40 31     Of a kind used for filament lamps 4,7 0 9405 40 35     Of a kind used for tubular fluorescent lamps 4,7 0 9405 40 39     Other 4,7 0    Of other materials 9405 40 91     Of a kind used for filament lamps 2,7 0 9405 40 95     Of a kind used for tubular fluorescent lamps 2,7 0 9405 40 99     Other 2,7 0 9405 50 00  Non-electrical lamps and lighting fittings 2,7 0 9405 60  Illuminated signs, illuminated nameplates and the like 9405 60 20   Of plastics 4,7 0 9405 60 80   Of other materials 2,7 0  Parts 9405 91   Of glass    Articles for electrical lighting fittings (excluding searchlights and spotlights) 9405 91 11     Facetted glass, plates, balls, pear-shaped drops, flower-shaped pieces, pendants and similar articles for trimming chandeliers 5,7 0 9405 91 19     Other (for example, diffusers, ceiling lights, bowls, cups, lamp-shades, globes, tulip-shaped pieces) 5,7 0 9405 91 90    Other 3,7 0 9405 92 00   Of plastics 4,7 0 9405 99 00   Other 2,7 0 9406 00 Prefabricated buildings 9406 00 11  Mobile homes 2,7 0  Other 9406 00 20   Of wood 2,7 0   Of iron or steel 9406 00 31    Greenhouses 2,7 0 9406 00 38    Other 2,7 0 9406 00 80   Of other materials 2,7 0 95 CHAPTER 95  TOYS, GAMES AND SPORTS REQUISITES; PARTS AND ACCESSORIES THEREOF 9503 00 Tricycles, scooters, pedal cars and similar wheeled toys; dolls' carriages; dolls; other toys; reduced-size (scale) models and similar recreational models, working or not; puzzles of all kinds 9503 00 10  Tricycles, scooters, pedal cars and similar wheeled toys; dolls' carriages Free 0  Dolls representing only human beings, including parts and accessories thereof 9503 00 21   Dolls 4,7 0 9503 00 29   Parts and accessories Free 0 9503 00 30  Electric trains, including tracks, signals and other accessories therefor; reduced-size (scale) model assembly kits Free 0  Other construction sets and constructional toys 9503 00 35   Of plastics 4,7 0 9503 00 39   Of other materials Free 0  Toys representing animals or non-human creatures 9503 00 41   Stuffed 4,7 0 9503 00 49   Other Free 0 9503 00 55  Toy musical instruments and apparatus Free 0  Puzzles 9503 00 61   Of wood Free 0 9503 00 69   Other 4,7 0 9503 00 70  Other toys, put up in sets or outfits 4,7 0  Other toys and models, incorporating a motor 9503 00 75   Of plastics 4,7 0 9503 00 79   Of other materials Free 0  Other 9503 00 81   Toy weapons Free 0 9503 00 85   Die-cast miniature models of metal 4,7 0   Other 9503 00 95    Of plastics 4,7 0 9503 00 99    Other Free 0 9504 Articles for funfair, table or parlour games, including pintables, billiards, special tables for casino games and automatic bowling alley equipment 9504 10 00  Video games of a kind used with a television receiver Free 0 9504 20  Articles and accessories for billiards of all kinds 9504 20 10   Billiard tables (with or without legs) Free 0 9504 20 90   Other Free 0 9504 30  Other games, operated by coins, banknotes, bank cards, tokens or by other means of payment, other than bowling alley equipment 9504 30 10   Games with screen Free 0   Other games 9504 30 30    Flipper Free 0 9504 30 50    Other Free 0 9504 30 90   Parts Free 0 9504 40 00  Playing cards 2,7 0 9504 90  Other 9504 90 10   Electric car racing sets, having the character of competitive games Free 0 9504 90 90   Other Free 0 9505 Festive, carnival or other entertainment articles, including conjuring tricks and novelty jokes 9505 10  Articles for Christmas festivities 9505 10 10   Of glass Free 0 9505 10 90   Of other materials 2,7 0 9505 90 00  Other 2,7 0 9506 Articles and equipment for general physical exercise, gymnastics, athletics, other sports (including table-tennis) or outdoor games, not specified or included elsewhere in this chapter; swimming pools and paddling pools  Snow-skis and other snow-ski equipment 9506 11   Skis 9506 11 10    Cross-country skis 3,7 0    Downhill skis 9506 11 21     Monoskis and snowboards 3,7 0 9506 11 29     Other 3,7 0 9506 11 80    Other skis 3,7 0 9506 12 00   Ski-fastenings (ski-bindings) 3,7 0 9506 19 00   Other 2,7 0  Water-skis, surf-boards, sailboards and other water-sport equipment 9506 21 00   Sailboards 2,7 0 9506 29 00   Other 2,7 0  Golf clubs and other golf equipment 9506 31 00   Clubs, complete 2,7 0 9506 32 00   Balls 2,7 0 9506 39   Other 9506 39 10    Parts of golf clubs 2,7 0 9506 39 90    Other 2,7 0 9506 40  Articles and equipment for table-tennis 9506 40 10   Bats, balls and nets 2,7 0 9506 40 90   Other 2,7 0  Tennis, badminton or similar rackets, whether or not strung 9506 51 00   Lawn-tennis rackets, whether or not strung 4,7 0 9506 59 00   Other 2,7 0  Balls, other than golf balls and table-tennis balls 9506 61 00   Lawn-tennis balls 2,7 0 9506 62   Inflatable 9506 62 10    Of leather 2,7 0 9506 62 90    Other 2,7 0 9506 69   Other 9506 69 10    Cricket and polo balls Free 0 9506 69 90    Other 2,7 0 9506 70  Ice skates and roller skates, including skating boots with skates attached 9506 70 10   Ice skates Free 0 9506 70 30   Roller skates 2,7 0 9506 70 90   Parts and accessories 2,7 0  Other 9506 91   Articles and equipment for general physical exercise, gymnastics or athletics 9506 91 10    Exercising apparatus with adjustable resistance mechanisms 2,7 0 9506 91 90    Other 2,7 0 9506 99   Other 9506 99 10    Cricket and polo equipment, other than balls Free 0 9506 99 90    Other 2,7 0 9507 Fishing rods, fish-hooks and other line fishing tackle; fish landing nets, butterfly nets and similar nets; decoy birds (other than those of heading 9208 or 9705) and similar hunting or shooting requisites 9507 10 00  Fishing rods 3,7 0 9507 20  Fish-hooks, whether or not snelled 9507 20 10   Fish-hooks, not snelled 1,7 0 9507 20 90   Other 3,7 0 9507 30 00  Fishing reels 3,7 0 9507 90 00  Other 3,7 0 9508 Roundabouts, swings, shooting galleries and other fairground amusements; travelling circuses and travelling menageries; travelling theatres 9508 10 00  Travelling circuses and travelling menageries 1,7 0 9508 90 00  Other 1,7 0 96 CHAPTER 96  MISCELLANEOUS MANUFACTURED ARTICLES 9601 Worked ivory, bone, tortoiseshell, horn, antlers, coral, mother-of-pearl and other animal carving material, and articles of these materials (including articles obtained by moulding) 9601 10 00  Worked ivory and articles of ivory 2,7 0 9601 90  Other 9601 90 10   Worked coral (natural or agglomerated), and articles of coral Free 0 9601 90 90   Other Free 0 9602 00 00 Worked vegetable or mineral carving material and articles of these materials; moulded or carved articles of wax, of stearin, of natural gums or natural resins or of modelling pastes, and other moulded or carved articles, not elsewhere specified or included; worked, unhardened gelatin (except gelatin of heading 3503) and articles of unhardened gelatin 2,2 0 9603 Brooms, brushes (including brushes constituting parts of machines, appliances or vehicles), hand-operated mechanical floor sweepers, not motorised, mops and feather dusters; prepared knots and tufts for broom or brush making; paint pads and rollers; squeegees (other than roller squeegees) 9603 10 00  Brooms and brushes, consisting of twigs or other vegetable materials bound together, with or without handles 3,7 0  Toothbrushes, shaving brushes, hair brushes, nail brushes, eyelash brushes and other toilet brushes for use on the person, including such brushes constituting parts of appliances 9603 21 00   Toothbrushes, including dental-plate brushes 3,7 0 9603 29   Other 9603 29 30    Hair brushes 3,7 0 9603 29 80    Other 3,7 0 9603 30  Artists' brushes, writing brushes and similar brushes for the application of cosmetics 9603 30 10   Artists' and writing brushes 3,7 0 9603 30 90   Brushes for the application of cosmetics 3,7 0 9603 40  Paint, distemper, varnish or similar brushes (other than brushes of subheading 9603 30); paint pads and rollers 9603 40 10   Paint, distemper, varnish or similar brushes 3,7 0 9603 40 90   Paint pads and rollers 3,7 0 9603 50 00  Other brushes constituting parts of machines, appliances or vehicles 2,7 0 9603 90  Other 9603 90 10   Hand-operated mechanical floor sweepers, not motorised 2,7 0   Other 9603 90 91    Road-sweeping brushes; household type brooms and brushes, including shoe brushes and clothes brushes; brushes for grooming animals 3,7 0 9603 90 99    Other 3,7 0 9604 00 00 Hand sieves and hand riddles 3,7 0 9605 00 00 Travel sets for personal toilet, sewing or shoe or clothes cleaning 3,7 0 9606 Buttons, press-fasteners, snap-fasteners and press studs, button moulds and other parts of these articles; button blanks 9606 10 00  Press-fasteners, snap-fasteners and press studs and parts therefor 3,7 0  Buttons 9606 21 00   Of plastics, not covered with textile material 3,7 0 9606 22 00   Of base metal, not covered with textile material 3,7 0 9606 29 00   Other 3,7 0 9606 30 00  Button moulds and other parts of buttons; button blanks 2,7 0 9607 Slide fasteners and parts thereof  Slide fasteners 9607 11 00   Fitted with chain scoops of base metal 6,7 0 9607 19 00   Other 7,7 0 9607 20  Parts 9607 20 10   Of base metal, including narrow strips mounted with chain scoops of base metal 6,7 0 9607 20 90   Other 7,7 0 9608 Ballpoint pens; felt-tipped and other porous-tipped pens and markers; fountain pens, stylograph pens and other pens; duplicating stylos; propelling or sliding pencils; pen-holders, pencil-holders and similar holders; parts (including caps and clips) of the foregoing articles, other than those of heading 9609 9608 10  Ballpoint pens 9608 10 10   With liquid ink (rolling ball pens) 3,7 0   Other 9608 10 30    With body or cap of precious metal or rolled precious metal 3,7 0    Other 9608 10 91     With replaceable refill 3,7 0 9608 10 99     Other 3,7 0 9608 20 00  Felt-tipped and other porous-tipped pens and markers 3,7 0  Fountain pens, stylograph pens and other pens 9608 31 00   Indian ink drawing pens 3,7 0 9608 39   Other 9608 39 10    With body or cap of precious metal or rolled precious metal 3,7 0 9608 39 90    Other 3,7 0 9608 40 00  Propelling or sliding pencils 3,7 0 9608 50 00  Sets of articles from two or more of the foregoing subheadings 3,7 0 9608 60  Refills for ballpoint pens, comprising the ball point and ink-reservoir 9608 60 10   With liquid ink (for rolling-ball pens) 2,7 0 9608 60 90   Other 2,7 0  Other 9608 91 00   Pen nibs and nib points 2,7 0 9608 99   Other 9608 99 20    Of metal 2,7 0 9608 99 80    Other 2,7 0 9609 Pencils (other than pencils of heading 9608), crayons, pencil leads, pastels, drawing charcoals, writing or drawing chalks and tailors' chalks 9609 10  Pencils and crayons, with leads encased in a rigid sheath 9609 10 10   With leads of graphite 2,7 0 9609 10 90   Other 2,7 0 9609 20 00  Pencil leads, black or coloured 2,7 0 9609 90  Other 9609 90 10   Pastels and drawing charcoals 2,7 0 9609 90 90   Other 1,7 0 9610 00 00 Slates and boards, with writing or drawing surfaces, whether or not framed 2,7 0 9611 00 00 Date, sealing or numbering stamps, and the like (including devices for printing or embossing labels), designed for operating in the hand; hand-operated composing sticks and hand printing sets incorporating such composing sticks 2,7 0 9612 Typewriter or similar ribbons, inked or otherwise prepared for giving impressions, whether or not on spools or in cartridges; ink-pads, whether or not inked, with or without boxes 9612 10  Ribbons 9612 10 10   Of plastics 2,7 0 9612 10 20   Of man-made fibres, measuring less than 30 mm in width, permanently put in plastic or metal cartridges of a kind used in automatic typewriters, automatic data-processing equipment and other machines Free 0 9612 10 80   Other 2,7 0 9612 20 00  Ink-pads 2,7 0 9613 Cigarette lighters and other lighters, whether or not mechanical or electrical, and parts thereof other than flints and wicks 9613 10 00  Pocket lighters, gas fuelled, non-refillable 2,7 0 9613 20  Pocket lighters, gas fuelled, refillable 9613 20 10   With electrical ignition system 2,7 0 9613 20 90   With other ignition system 2,7 0 9613 80 00  Other lighters 2,7 0 9613 90 00  Parts 2,7 0 9614 00 Smoking pipes (including pipe bowls) and cigar or cigarette holders, and parts thereof 9614 00 10  Roughly shaped blocks of wood or root, for the manufacture of pipes Free 0 9614 00 90  Other 2,7 0 9615 Combs, hair-slides and the like; hairpins, curling pins, curling grips, hair-curlers and the like, other than those of heading 8516, and parts thereof  Combs, hair-slides and the like 9615 11 00   Of hard rubber or plastics 2,7 0 9615 19 00   Other 2,7 0 9615 90 00  Other 2,7 0 9616 Scent sprays and similar toilet sprays, and mounts and heads therefor; powder-puffs and pads for the application of cosmetics or toilet preparations 9616 10  Scent sprays and similar toilet sprays, and mounts and heads therefor 9616 10 10   Toilet sprays 2,7 0 9616 10 90   Mounts and heads 2,7 0 9616 20 00  Powder-puffs and pads for the application of cosmetics or toilet preparations 2,7 0 9617 00 Vacuum flasks and other vacuum vessels, complete with cases; parts thereof other than glass inners  Vacuum flasks and other vacuum vessels, complete with cases, having a capacity 9617 00 11   Not exceeding 0,75 litre 6,7 0 9617 00 19   Exceeding 0,75 litre 6,7 0 9617 00 90  Parts (other than glass inners) 6,7 0 9618 00 00 Tailors' dummies and other lay figures; automata and other animated displays used for shop window dressing 1,7 0 XXI SECTION XXI  WORKS OF ART, COLLECTORS' PIECES AND ANTIQUES 97 CHAPTER 97  WORKS OF ART, COLLECTORS' PIECES AND ANTIQUES 9701 Paintings, drawings and pastels, executed entirely by hand, other than drawings of heading 4906 and other than hand-painted or hand-decorated manufactured articles; collages and similar decorative plaques 9701 10 00  Paintings, drawings and pastels Free 0 9701 90 00  Other Free 0 9702 00 00 Original engravings, prints and lithographs Free 0 9703 00 00 Original sculptures and statuary, in any material Free 0 9704 00 00 Postage or revenue stamps, stamp-postmarks, first-day covers, postal stationery (stamped paper), and the like, used or unused, other than those of heading 4907 Free 0 9705 00 00 Collections and collectors' pieces of zoological, botanical, mineralogical, anatomical, historical, archaeological, palaeontological, ethnographic or numismatic interest Free 0 9706 00 00 Antiques of an age exceeding 100 years Free 0 (1) Linear increase in 5 years. Appendix to Annex I (1) This Appendix summarizes the aggregate quantities as set out in Annex I, where applicable. Indicative aggregate TRQs for imports into the EU Product Tariff classification Quantity Beef meat 0201 10 (00) 0201 20 (20-30-50-90) 0201 30 (00) 0202 10 (00) 0202 20 (10-30-50-90) 0202 30 (10-50-90) 12 000 tons/year expressed in net weight Pork meat 0203 11 (10) 0203 12 (11-19) 0203 19 (11-13-15-55-59) 0203 21 (10) 0203 22 (11-19) 0203 29 (11-13-15-55-59) 20 000 tons/year expressed in net weight + 20 000 tons/year expressed in net weight (for the CN codes 020311 (10) 0203 12 (19) 0203 19 (11-15-59) 0203 21 (10) 0203 22 (19) 0203 29 (11-15-59)) Sheep meat 0204 22 (50-90) 0204 23 (00) 0204 42 (30-50-90) 0204 43 (10-90) 1 500 tons/year expressed in net weight with linear increase in 5 years to 2 250 tons/year expressed in net weight Poultry meat and poultry meat preparations 0207 11 (30-90) 0207 12 (10-90) 0207 13 (10-20-30-50-60-99) 0207 14 (10-20-30-50-60-99) 0207 24 (10-90) 0207 25 (10-90) 0207 26 (10-20-30-50-60-70-80-99) 0207 27 (10-20-30-50-60-70-80-99) 0207 32 (15-19-51-59-90) 0207 33 (11-19-59-90) 0207 35 (11-15-21-23-25-31-41-51-53-61-63-71-79-99) 0207 36 (11-15-21-23-31-41-51-53-61-63-79-90) 0210 99 (39) 1602 31 (11-19-30-90) 1602 32 (11-19-30-90) 1602 39 (21) 16 000 tons/year expressed in net weight with linear increase in 5 years to 20 000 tons/year expressed in net weight + 20 000 tons/year expressed in net weight (for the CN code 020712 (10-90)) Milk, cream, condensed milk and yogurts 0401 10 (10-90) 0401 20 (11-19-91-99) 0401 30 (11-19-31-39-91-99) 0402 91 (10-30-51-59-91-99) 0402 99 (10-31-39-91-99) 0403 10 (11-13-19-31-33-39) 0403 90 (51-53-59-61-63-69) 8 000 tons/year expressed in net weight with linear increase in 5 years to 10 000 tons/year expressed in net weight Milk powder 0402 10 (11-19-91-99) 0402 21 (11-17-19-91-99) 0402 29 (11-15-19-91-99) 0403 90 (11-13-19-31-33-39) 0404 90 (21-23-29-81-83-89) 1 500 tons/year expressed in net weight with linear increase in 5 years to 5 000 tons/year expressed in net weight Butter and dairy spreads 0405 10 (11-19-30-50-90) 0405 20 (90) 0405 90 (10-90) 1 500 tons/year expressed in net weight with linear increase in 5 years to 3 000 tons/year expressed in net weight Eggs and albumins 0407 00 (30) 0408 11 (80) 0408 19 (81-89) 0408 91 (80) 0408 99 (80) 3502 11 (90) 3502 19 (90) 3502 20 (91-99) 1 500 tons/year expressed in shell-egg equivalent with linear increase in 5 years to 3 000 tons/year expressed in shell-egg equivalent + 3 000 tons/year expressed in net weight (for the CN code 040700 (30)) Honey 0409 00 (00) 5 000 tons/year expressed in net weight with linear increase in 5 years to 6 000 tons/year expressed in net weight Garlic 0703 20 (00) 500 tons/year expressed in net weight Sugars 1701 12 (10-90) 1701 91 (00) 1701 99 (10-90) 1702 20 (10) 1702 90 (30-50-71-75-79-80-95) 20 700 tons/year expressed in net weight Other Sugars 1702 30 (10-50-90) 1702 40 (10-90) 1702 60 (10-80-95) 10 000 tons/year expressed in net weight with linear increase in 5 years to 20 000 tons/year expressed in net weight Sugar syrups 2106 90 (30-55-59) 2 000 tons/year expressed in net weight Common wheat, flours, and pellets 1001 90 (99) 1101 00 (15-90) 1102 90 (90) 1103 11 (90) 1103 20 (60) 950 000 tons/year with linear increase in 5 years to 1 000 000 tons/year Barley, flour and pellets 1003 00 (90) 1102 90 (10) 1103 20 (20) 250 000 tons/year with linear increase in 5 years to 350 000 tons/year Oats 1004 00 (00) 4 000 tons/year Maize, flour and pellets 1005 90 (00) 1102 20 (10-90) 1103 13 (10-90) 1103 20 (40) 1104 23 (10-30-90-99) 400 000 tons/year with linear increase in 5 years to 650 000 tons/year Barley groats and meal; cereal grains otherwise worked 1103 19 (30-90) 1103 20 (90) 1104 19 (10-50-61-69) 1104 29 (01-03-05-07-09-11-18-30-51-59-81-89) 1104 30 (10-90) 6 300 tons/year with linear increase in 5 years to 7 800 tons/year Malt and wheat gluten 1107 10 (11-19-91-99) 1107 20 (00) 1109 00 (00) 7 000 tons/year Starches 1108 11 (00) 1108 12 (00) 1108 13 (00) 10 000 tons/year Starch processed 3505 10 (10-90) 3505 20 (30-50-90) 1 000 tons/year expressed in net weight with linear increase in 5 years to 2 000 tons/year expressed in net weight Bran, shaps and residues 2302 10 (10-90) 2302 30 (10-90) 2302 40 (10-90) 2303 10 (11) 16 000 tons/year with linear increase in 5 years to 21 000 tons/year Mushrooms 0711 51 (00) 2003 10 (20-30) 500 tons/year expressed in net weight + 500 tons/year expressed in net weight (for the CN code 071151 (00)) Processed tomatoes 2002 10 (10-90) 2002 90 (11-19-31-39-91-99) 10 000 tons/year expressed in net weight Grape and Apple juice 2009 61 (90) 2009 69 (11-71-79-90) 2009 71 (20-99) 2009 79 (11-19-30-91-93-99) 10 000 tons/year expressed in net weight with linear increase in 5 years to 20 000 tons/year expressed in net weight Fermented-milk processed products 0403 10 (51-53-59-91-93-99) 0403 90 (71-73-79-91-93-99) 2 000 tons/year expressed in net weight Processed butter products 0405 20 (10-30) 250 tons/year expressed in net weight Sweetcorn 0710 40 (00) 0711 90 (30) 2001 90 (30) 2004 90 (10) 2005 80 (00) 1 500 tons/year expressed in net weight Sugar processed products 1702 50 (00) 1702 90 (10) 1704 90 (99) (for sugar content  ¥70 %) 1806 10 (30-90) 1806 20 (95) (for sugar content  ¥ 70 %) 1901 90 (99) (for sugar content  ¥ 70 %) 2101 12 (98) 2101 20 (98) 3302 10 (29) 2 000 tons/year expressed in net weight with linear increase in 5 years to 3 000 tons/year expressed in net weight Cereal processed products 1903 00 (00) 1904 30 (00) 2 000 tons/year expressed in net weight Milk-cream processed products 1806 20 (70) 2106 10 (80) 2202 90 (99) 300 tons/year expressed in net weight with linear increase in 5 years to 500 tons/year expressed in net weight Food preparations 2106 90 (98) 2 000 tons/year expressed in net weight Ethanol 2207 10 (00) 2208 90 (91-99) 2207 20 (00) 27 000 tons/year expressed in net weight with linear increase in 5 years to 100 000 tons/year expressed in net weight Cigars and Cigarettes 2402 10 (00) 2402 20 (90) 2 500 tons/year expressed in net weight Mannitol-sorbitol 2905 43 (00) 2905 44 (11-19-91-99) 3824 60 (11-19-91-99) 100 tons/year expressed in net weight Malt-starch processed products 3809 10 (10-30-50-90) 2 000 tons/year expressed in net weight (1) In the event of a conflict between a provision of this Appendix and a provision of Annex I, the provision of the latter shall prevail to the extent of the conflict. ANNEX II Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording of the description of the products is to be considered as having no more than an indicative value, the scope of the preferential scheme being determined, within the context of this Annex, by CN codes as they exist on 23 April 2014. Order No CN code Description of goods Quota period From entry into force of this Regulation until 1.11.2014 Annual quota volume (in tonnes net weight unless otherwise specified) 09.3050 0204 22 50 0204 22 90 Sheep legs, other cuts with bone in (excluding carcasses and half carcasses, short forequarters and chines and/or best ends), fresh or chilled 1 500 0204 23 Boneless meat of sheep, fresh or chilled 0204 42 30 0204 42 50 0204 42 90 Frozen cuts of sheep, with bone in (excluding carcasses and half-carcasses, and short forequarters) 0204 43 10 Frozen meat of lamb, boneless 0204 43 90 frozen meat of sheep, boneless 09.3051 0409 Natural honey 5 000 09.3052 1701 12 Raw beet sugar not containing added flavouring or colouring matter 20 070 1701 91 1701 99 Other sugar than raw sugar 1702 20 10 Maple sugar in solid form, containing added flavouring or colouring matter 1702 90 30 Isoglucose in solid form, containing in the dry state 50 % by weight of fructose 1702 90 50 Maltodextrine in solid form and maltodextrine syrup, containing in the dry state 50 % by weight of fructose 1702 90 71 1702 90 75 1702 90 79 Caramel 1702 90 80 Inulin syrup 1702 90 95 Other sugars, including invert sugar and other sugar and sugar syrup blends containing in the dry state 50 % by weight of fructose 09.3053 1702 30 1702 40 Glucose and glucose syrup, not containing fructose or containing in the dry state less than 50 % by weight of fructose, excluding invert sugar 10 000 1702 60 Other fructose and fructose syrup, containing in the dry state more than 50 % by weight of fructose, excluding invert sugar 09.3054 2106 90 30 Flavoured or coloured isoglucose syrups 2 000 2106 90 55 Flavoured or coloured glucose syrup and maltodextrine syrup 2106 90 59 Flavoured or coloured sugar syrups (excl. isoglucose, lactose, glucose and maltodextrine syrups) 09.3055 Ex11031920 Barley groats 6 300 1103 19 90 Groats and meals of cereals (excl. wheat, rye, oats, maize, rice and barley) 1103 20 90 Cereal pellets (excl. wheat, rye, oats, maize, rice and barley) 1104 19 10 Rolled or flaked wheat grains 1104 19 50 Rolled or flaked maize grains 1104 19 61 Rolled barley grains 1104 19 69 Flaked barley grains 1104 29 Worked grains (for example, hulled, pearled, sliced or kibbled), other than of oats, of rye or of maize 1104 30 Germ of cereals, whole, rolled, flaked or ground 09.3056 1107 Malt, whether or not roasted 7 000 1109 Wheat gluten, whether or not dried 09.3057 1108 11 Wheat starch 10 000 1108 12 Maize starch 1108 13 Potato starch 09.3058 3505 10 10 3505 10 90 Dextrins and other modified starches (excl. starches, esterified or etherified) 1 000 3505 20 30 3505 20 50 3505 20 90 Glues containing, by weight, 25 % or more of starches or dextrins or other modified starches 09.3059 2302 10 2302 30 2302 40 10 2302 40 90 Bran, sharps and other residues, whether or not in the form of pellets, derived from the sifting, milling or other working of cereals (excl. those of rice) 16 000 2303 10 11 Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product exceeding 40 % by weight 09.3060 0711 51 Mushrooms of the genus Agaricus provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption 500 2003 10 Mushrooms of the genus Agaricus, prepared or preserved otherwise than by vinegar or acetic acid 09.3061 0711 51 Mushrooms of the genus Agaricus provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption 500 09.3062 2002 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid 10 000 09.3063 2009 61 90 Grape juice (including grape must), of a Brix value not exceeding 30, of a value exceeding 18 EUR per 100 kg net weight 10 000 2009 69 11 Grape juice (including grape must), of a Brix value exceeding 67, of a value not exceeding 22 EUR per 100 kg net weight 2009 69 71 2009 69 79 2009 69 90 Grape juice (including grape must), of a Brix value exceeding 30 but not exceeding 67, of a value not exceeding 18 EUR per 100 kg net weight 2009 71 2009 79 Apple juice 09.3064 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 Butter milk, curdled milk and cream, yogurt, kephir and other fermented or acidified milk and cream, concentrated or not, flavoured or containing added fruit, nuts or cocoa 2 000 09.3065 0405 20 10 0405 20 30 Dairy spreads of a fat content, by weight, of 39 % or more but not exceeding 75 % 250 09.3066 0710 40 0711 90 30 2001 90 30 2004 90 10 2005 80 Sweetcorn 1 500 09.3067 1702 50 Chemically pure fructose 2 000 1702 90 10 Chemically pure maltose Ex17049099 Other sugar confectionery, not containing cocoa, containing 70 % or more by weight of sucrose 1806 10 30 1806 10 90 Cocoa powder, containing 65 % or more by weight of sucrose or isoglucose expressed as sucrose Ex18062095 Other preparations in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk in containers or immediate packings, of a content exceeding 2 kg, containing less than 18 % by weight of cocoa butter and 70 % or more by weight of sucrose Ex19019099 Other food preparations of flour, groats, meal, starch or malt extract, not containing cocoa or containing less than 40 % of cocoa calculated on a totally defatted basis, containing 70 % or more by weight of sucrose 2101 12 98 2101 20 98 Preparations with a basis of coffee, tea or mate 3302 10 29 Mixtures of odoriferous substances and mixtures with a basis of one or more of these substances, of a kind used in the drink industries, containing all flavouring agents characterising a beverage, of an actual alcoholic strength by volume not exceeding 0,5 % 09.3068 1903 Tapioca and substitutes therefor prepared from starch, in the form of flakes, grains, pearls, siftings or similar forms 2 000 1904 30 Bulgur wheat 09.3069 1806 20 70 Chocolate milk crumb 300 2106 10 80 Other protein concentrates and textured protein substances 2202 90 99 Non-alcoholic beverages other than waters, containing 2 % or more by weight of fat obtained from the products of headings 0401 to 0404 09.3070 2106 90 98 Other food preparations not elsewhere specified or included 2 000 09.3071 2207 10 2208 90 91 2208 90 99 Undenatured ethyl alcohol 27 000 2207 20 Ethyl alcohol and other spirits, denatured, of any strength 09.3072 2402 10 Cigars, cheroots and cigarillos, containing tobacco 2 500 2402 20 90 Cigarettes containing tobacco, not containing cloves 09.3073 2905 43 Mannitol 100 2905 44 D-glucitol (sorbitol) 3824 60 Sorbitol other than that of subheading 2905 44 09.3074 3809 10 10 3809 10 30 3809 10 50 3809 10 90 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dressings and mordants), of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included, with a basis of amylaceous substances 2 000 09.3075 0703 20 Garlic, fresh or chilled 500 09.3076 1004 Oats 4 000 ANNEX III Tariff rate quotas for specific agricultural products referred to in Article 3(3) Product Tariff classification Quantity Beef meat 0201.10.(00) 0201.20.(20-30-50-90) 0201.30.(00) 0202.10.(00) 0202.20.(10-30-50-90) 0202.30.(10-50-90) 12 000 tons/year expressed in net weight Pork meat 0203.11.(10) 0203.12.(11-19) 0203.19.(11-13-15-55-59) 0203.21.(10) 0203.22.(11-19) 0203.29.(11-13-15-55-59) 20 000 tons/year expressed in net weight + 20 000 tons/year expressed in net weight (for the CN codes 0203.11.(10) 0203.12.(19) 0203.19.(11-15-59) 0203.21.(10) 0203.22.(19) 0203.29.(11-15-59)) Poultry meat and poultry meat preparations 0207.11.(30-90) 0207.12.(10-90) 0207.13.(10-20-30-50-60-99) 0207.14.(10-20-30-50-60-99) 0207.24.(10-90) 0207.25.(10-90) 0207.26.(10-20-30-50-60-70-80-99) 0207.27.(10-20-30-50-60-70-80-99) 0207.32.(15-19-51-59-90) 0207.33.(11-19-59-90) 0207.35.(11-15-21-23-25-31-41-51-53-61-63-71-79-99) 0207.36.(11-15-21-23-31-41-51-53-61-63-79-90) 0210.99.(39) 1602.31.(11-19-30-90) 1602.32.(11-19-30-90) 1602.39.(21) 16 000 tons/year expressed in net weight + 20 000 tons/year expressed in net weight (for the CN code 0207.12.(10-90)) Milk, cream, condensed milk and yogurts 0401.10.(10-90) 0401.20.(11-19-91-99) 0401.30.(11-19-31-39-91-99) 0402.91.(10-30-51-59-91-99) 0402.99.(10-31-39-91-99) 0403.10.(11-13-19-31-33-39) 0403.90.(51-53-59-61-63-69) 8 000 tons/year expressed in net weight Milk powder 0402.10.(11-19-91-99) 0402.21.(11-17-19-91-99) 0402.29.(11-15-19-91-99) 0403.90.(11-13-19-31-33-39) 0404.90.(21-23-29-81-83-89) 1 500 tons/year expressed in net weight Butter and dairy spreads 0405.10.(11-19-30-50-90) 0405.20.(90) 0405.90.(10-90) 1 500 tons/year expressed in net weight Eggs and albumins 0407.00.(30) 0408.11.(80) 0408.19.(81-89) 0408.91.(80) 0408.99.(80) 3502.11.(90) 3502.19.(90) 3502.20.(91-99) 1 500 tons/year expressed in shell-egg equivalent + 3 000 tons/year expressed in net weight (for the CN code 0407.00.(30)) Common wheat, flours, and pellets 1001.90.(99) 1101.00.(15-90) 1102.90.(90) 1103.11.(90) 1103.20.(60) 950 000 tons/year Barley, flour and pellets 1003.00.(90) 1102.90.(10) 1103.20.(20) 250 000 tons/year Maize, flour and pellets 1005.90.(00) 1102.20.(10-90) 1103.13.(10-90) 1103.20.(40) 1104.23.(10-30-90-99) 400 000 tons/year